10/20/2020                               Amazon.com:
                                                Case:PSLER Compatible with Motorcycle
                                                        1:20-cv-06677       Document  Lengthen
                                                                                            #: Fender Rear and
                                                                                               15 Filed:       Front Wheel
                                                                                                            11/10/20       Extension
                                                                                                                        Page     1 ofFender
                                                                                                                                       498Mudguard
                                                                                                                                            PageID Splash Guard KTM DUKE 790 2017-2018
                                                                                                                                                      #:2171
                                                                                                                                                     Hello, Sign in
   Skip to main content                           KTM                                                                                                Account & Lists
                                                                                                                                                                            Returns                               0
                                         All
                                                                                                                                                                            & Orders          Try Prime               Cart
                                                                                                                                                     Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers    Customer Service   New Releases      AmazonBasics    Whole Foods     Free Shipping             Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                           PSLER Compatible with Motorcycle Lengthen                                                     $29.99
                                                                                  Fender Rear and Front Wheel Extension Fender                                                  + $7.99 shipping
   Subm
                                                                                  Mudguard Splash Guard KTM DUKE 790 2017-                                                      Arrives: Nov 13 - Dec 7

   Subm
                                                                                  2018
                                                                                  Brand: psler                                                                                  In stock.
                                                                                                                                                                                Usually ships within 4 to 5 days.

                                                                                                                                                                                Qty:
                                                                                                                                                                                 Qty:
                                                                                                                                                                                 1      1
                                                                                  Price:   $29.99 + $7.99 shipping

                                                                                      Get $50 oﬀ instantly: Pay $0.00 $29.99 upon approval for the Amazon Rewards                               Add toto
                                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                                         Cart
                                                                                      Visa Card. No annual fee.
                                                                                                                                                                                                  Submit
                                                                                                                                                                                                   Buy Now
                                                                                      【Fitment】Compatible with KTM DUKE 790 2017-2018(Please state your bike
                                                                                      model and year of manufacture by e-mail after purchase!)                                        Secure transaction
                                                                                      【Color】As pictures show
                                                                                                                                                                                Ships from ... pslcustomerservice
                                                                                      【Material】 ABS plastic
                                                                                                                                                                                Sold by ...      pslcustomerservice
                                                                                      【Application】Designed to give extra protection for the engine from rain and
                                                                                      dust
                                                                                      【Package】1 * Rear Fender Extensions                                                             Deliver to Bensenville 60106

                                                                                  › See more product details
                                                                                                                                                                                  Add to List

                              Roll over image to zoom in
                                                                                                                                                                                        Share


   Sponsored products related to this item                                                                                                                  Page 1 of 15                      Have one to sell?

                                                                                                                                                                                              Sell on Amazon




               Motorcycle Swingarm               KTM 3 Boxers Pack -         2003-2010 ﬁts KTM            Brake Pads ﬁt KTM 85SX        NEW OEM KTM Orange
               Guard Swing Arm                   Microﬁber (92%              85SX (19 & 16 inch           85 SX 2011-2020 (19           Rear Brake Disc Guard
               Protector For KTM                 Polyester - 8% Elastane)    Wheels) Front and Rear       and 16 inch Wheels)           2004-2017 SX XC EXC
               EXC125 EXC200…                    - Multicolored              Severe Duty Brake Pads       Rear Severe Duty              SXF 5481096120004
                            43                                43             $31.95                       $21.95                                     1
               $21.99                            $26.90                                                                                 $83.99
                                                                                                                                                            Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $29.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                             Additional Information

         Manufacturer                                        FE0182                                                  ASIN                                             B08K8NQNFH

         Brand                                               Psler                                                   Date First Available                             September 28, 2020

         Manufacturer Part Number                            FE0182                                              Warranty & Support

                                                                                                                  Product Warranty: For warranty information about this product, please click here

                                                                                                                 Feedback

                                                                                                                  Would you like to tell us about a lower price?




https://www.amazon.com/Compatible-Motorcycle-Lengthen-Extension-2017-2018/dp/B08K8NQNFH/ref=sr_1_13?dchild=1&keywords=KTM&m=A1MDOMSQV8T9HF&qid=1603177632&s=merchant-items&sr=1-13                                           1/4
10/20/2020                                Amazon.com:
                                                 Case:PSLER Compatible with Motorcycle
                                                         1:20-cv-06677       Document  Lengthen
                                                                                             #: Fender Rear and
                                                                                                15 Filed:       Front Wheel
                                                                                                             11/10/20       Extension
                                                                                                                         Page     2 ofFender
                                                                                                                                        498Mudguard
                                                                                                                                             PageID Splash Guard KTM DUKE 790 2017-2018
                                                                                                                                                       #:2172

   Videos
             Videos for related products




                                                4:12                                         3:46                                          3:53                                         0:44
              The 10 Best Boat Fenders                      The 5 Best Boat Fenders                      The 5 Best Boat Fenders                      Portland Design Works Origami                 For KAWASAKI Z90
                                                                                                                                                      Fenders                                       Motorcycle Front Fe

              Ezvid Wiki                                    BestReviews                                  BestReviews                                  Portland Design Works                         MADMOTO



     Upload your video




   Product description

            Fitment:
            Please state your bike model and year of manufacture by e-mail after purchase!
            Compatible with KTM DUKE 790 2017-2018(

            Speciﬁcations:
            Condition: 100% Brand new aftermarket item
            Material:ABS plastic
            Color: As pictures show

            Package contains:
            1 * Rear Fender Extensions

            Notes:
            1.We strongly suggest comparing the posted picture to your faulty/old unit! Please kindly check your motorcycle's model and conﬁrm this item is suitable for it before ordering.
            2.The product does not contain installation instructions. If you have any questions about that, we kindly recommend you go to the nearby mechanic to ask for professional instructions.
            3.Installation: Easy to install, assemble and remove with great convenience, direct replacement. Highly recommended installation by professional.
            4.Color Diﬀerence: Due to the light and resolutions setting diﬀerence, the item's color may be slightly diﬀerent from the pictures.
            5.Please allow slight dimension diﬀerence due to diﬀerent manual measurement. 6.Need to use their own 3.8mm drill bit drilling, with three plastic Liunail ﬁxed. 7.Install directly into OEM rear fender.




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




     Best sellers in Kindle eBooks                                                                                                                                                                              Page 1 of 5



https://www.amazon.com/Compatible-Motorcycle-Lengthen-Extension-2017-2018/dp/B08K8NQNFH/ref=sr_1_13?dchild=1&keywords=KTM&m=A1MDOMSQV8T9HF&qid=1603177632&s=merchant-items&sr=1-13                                            2/4
10/20/2020                                 Amazon.com:
                                                  Case:PSLER Compatible with Motorcycle
                                                          1:20-cv-06677       Document  Lengthen
                                                                                              #: Fender Rear and
                                                                                                 15 Filed:       Front Wheel
                                                                                                              11/10/20       Extension
                                                                                                                          Page     3 ofFender
                                                                                                                                         498Mudguard
                                                                                                                                              PageID Splash Guard KTM DUKE 790 2017-2018
                                                                                                                                                        #:2173




             A Time for Mercy (Jake              If You Tell: A True Story             The Cipher (Nina                       Mexican Gothic                        The Bridges at Toko-Ri: A               Spellbreaker                      The Hau
             Brigance Book 3)                    of Murder, Family…                    Guerrera Book 1)                       › Silvia Moreno-Garcia                Novel                                   › Charlie N. Holmberg             Wilder: A
             › John Grisham                      › Gregg Olsen                         › Isabella Maldonado                                  3,186                  › James A. Michener                                     1,698             › Wendy W
                              568                                  16,734                              3,215                  Kindle Edition                                       146                      Kindle Edition
             Kindle Edition                      Kindle Edition                        Kindle Edition                         $12.99                                Kindle Edition                          $4.99                             Kindle Edi
             $14.99                              $4.99                                 $4.99                                                                        $1.99                                                                     $4.99


     Deals in magazine subscriptions                                                                                                                                                                                                               Page 1 of 6




             National Geographic                 Faces                                 AllRecipes                             Reader's Digest                       Reader's Digest                         Highlights for Children           Veranda
             Kids                                                  51                                     6                                    57                                    8,473                                   2,012
                              6,336              Print Magazine                        Print Magazine                         Print Magazine                        Print Magazine                          Print Magazine                    Print Mag
             Print Magazine                      $24.95                                $3.00                                  $5.00                                 $8.00                                   $29.99                            $6.00
             $15.00


     Your Browsing History                 View or edit your browsing history      ›                                                                                                              Page 1 of 2          See personalized recommendations

                                                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                                                New customer? Start here.




                                                                                                                          Back to top




                          Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                             Let Us Help You
                          Careers                                           Sell products on                                            Amazon Rewards Visa                                                 Amazon and COVID-
                                                                            Amazon                                                      Signature Cards                                                     19
                          Blog
                                                                            Sell apps on Amazon                                         Amazon.com Store Card                                               Your Account
                          About Amazon
                                                                            Become an Aﬃliate                                           Amazon Business Card                                                Your Orders
                          Press Center
                                                                            Advertise Your Products                                     Amazon Business Line of Credit                                      Shipping Rates &
                          Investor Relations                                                                                                                                                                Policies
                                                                            Self-Publish with Us                                        Shop with Points
                          Amazon Devices                                                                                                                                                                    Amazon Prime
                                                                            Host an Amazon Hub                                          Credit Card Marketplace
                          Amazon Tours                                                                                                                                                                      Returns &
                                                                            › See More Make Money                                       Reload Your Balance                                                 Replacements
                                                                            with Us
                                                                                                                                        Amazon Currency Converter                                           Manage Your Content
                                                                                                                                                                                                            and Devices
                                                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                                                            Help




                                                                                                                            English                 United States




                         Amazon Music                Amazon                       Amazon Drive                               6pm                       AbeBooks                        ACX                            Alexa
                         Stream millions             Advertising                  Cloud storage                              Score deals               Books, art                      Audiobook                      Actionable
                         of songs                    Find, attract, and           from Amazon                                on fashion                & collectibles                  Publishing                     Analytics
                                                     engage customers                                                        brands                                                    Made Easy                      for the Web

                         Sell on                     Amazon                       Amazon Fresh                               AmazonGlobal              Home Services                   Amazon Ignite                  Amazon Rapids
                         Amazon                      Business                     Groceries & More                           Ship Orders               Experienced Pros                Sell your original             Fun stories for
                         Start a Selling             Everything For               Right To Your Door                         Internationally           Happiness Guarantee             Digital                        kids on the go
                         Account                     Your Business                                                                                                                     Educational
                                                                                                                                                                                       Resources

                         Amazon Web                  Audible                      Book Depository                            Box Oﬃce                  ComiXology                      DPReview                       East Dane
                         Services                    Listen to Books &            Books With Free                            Mojo                      Thousands of                    Digital                        Designer Men's
                         Scalable Cloud              Original                     Delivery Worldwide                         Find Movie                Digital Comics                  Photography                    Fashion
                         Computing                   Audio                                                                   Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                    IMDb                                       IMDbPro                   Kindle Direct                   Prime Now                      Amazon Photos
                         Sewing, Quilting            Book reviews                 Movies, TV                                 Get Info                  Publishing                      FREE 2-hour                    Unlimited Photo
                         & Knitting                  &                            & Celebrities                              Entertainment             Indie Digital & Print           Delivery                       Storage
                                                     recommendations                                                         Professionals             Publishing                      on Everyday Items              Free With Prime
                                                                                                                             Need                      Made Easy

                         Prime Video                 Shopbop                      Amazon Warehouse                           Whole Foods               Woot!                           Zappos                         Ring
                         Direct                      Designer                     Great Deals on                             Market                    Deals and                       Shoes &                        Smart Home
                         Video                       Fashion Brands               Quality Used Products                      America’s                 Shenanigans                     Clothing                       Security Systems
                         Distribution                                                                                        Healthiest
                         Made Easy                                                                                           Grocery Store

                         eero WiFi                   Neighbors App                Amazon Subscription Boxes                  PillPack                  Amazon Renewed                  Amazon Second
                         Stream 4K Video             Real-Time Crime              Top subscription boxes – right             Pharmacy                  Like-new products               Chance
                         in Every Room               & Safety Alerts              to your door                               Simpliﬁed                 you can trust                   Pass it on, trade it
                                                                                                                                                                                       in,
                                                                                                                                                                                       give it a second
                                                                                                                                                                                       life




                                                                        Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates


https://www.amazon.com/Compatible-Motorcycle-Lengthen-Extension-2017-2018/dp/B08K8NQNFH/ref=sr_1_13?dchild=1&keywords=KTM&m=A1MDOMSQV8T9HF&qid=1603177632&s=merchant-items&sr=1-13                                                                               3/4
10/20/2020                                  Case: 1:20-cv-06677 Document #:pslcustomerservice
                                                                            15 Filed: 11/10/20@ Amazon.com:
                                                                                                    Page KTM4 of 498 PageID #:2174
                                                                                                                                         Hello, Sign in
   Skip to main content                                  KTM                                                                             Account & Lists
                                                                                                                                                                Returns                          0
                                   pslcustomerservice
                                                                                                                                                                & Orders    Try Prime                  Cart
                                                                                                                                         Account
      Deliver to
                                 Holiday Deals     Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 141 results for pslcustomerservice : "KTM"                                                                                                                             Sort  by:Featured
                                                                                                                                                                                   Featured
                                                                                                                                                                                    Sort by:


    Brand
    psler                                                                                             Motorcycle Instrument GPS Mount Mounting Adapter Holder Bracket
    pslcustomerservice                                                                                Navigation Bracket For KTM 1190 1050 1090 (Orange)
                                                                                                      Orange
                                                                                                      $4699
                                                                                                      $7.99 shipping
                                                                                                      Also available in Black




                                                                                                      PSLER Motorcycle Parts Shield Screen Lens Headlight Protector Cover for
                                                                                                      Duke 390 790 2017-2019 (Yellow)
                                                                                                      Yellow
                                                                                                      $
                                                                                                       2499
                                                                                                      $7.99 shipping




                                                                                                      Universal Rubber 22mm 7/8" ATV Dirt Bike Hand Grips Handlebar For
                                                                                                      Honda Suzuki KTM (Black)
                                                                                                      Black
                                                                                                      $
                                                                                                       699
                                                                                                      $23.99 shipping

                                                                                                                                 +




                                                                                                      psler Motorcycle Chain Guard Cover Rear Tire Guard Protection for KTM
                                                                                                      Orange
                                                                                                      $2699
                                                                                                      $7.99 shipping
                                                                                                      Also available in Blue




                                                                                                      Motocycle LED Turn Signals Integrated Rearview Mirrors For Honda
                                                                                                      Kawasaki Suzuki Yamaha KTM
                                                                                                      $3319
                                                                                                      $7.99 shipping




                                                                                                      Billet Gas Fuel Cap Air Vent Hose Tube Breather For Honda Yamaha Suzuki
                                                                                                      Kawasaki KTM (Blue)
                                                                                                      Blue
                                                                                                      $599
                                                                                                      $23.99 shipping




                                                                                                      psler Motorcycle Windshield WindScreen For KTM 1290 Super Adventure
                                                                                                      R/S 2017-2019 (Clear)
                                                                                                      Clear
                                                                                                      $7199
                                                                                                      $7.99 shipping
                                                                                                      Also available in Gray




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A1MDOMSQV8T9HF&qid=1603177632&ref=sr_pg_1                                                                                                                  1/4
10/20/2020                             Case: 1:20-cv-06677 Document #:pslcustomerservice
                                                                       15 Filed: 11/10/20@ Amazon.com:
                                                                                               Page KTM5 of 498 PageID #:2175

                                                                                          psler Motorcycle Windshield WindScreen For KTM RC125 RC200 RC390
                                                                                          2014-2018 (Not ﬁt KTM 390 Duke)
                                                                                          Black
                                                                                          $3699
                                                                                          $7.99 shipping
                                                                                          Also available in Gray




                                                                                          Motorcycle Dashboard Instrument Speedometer High Clarity Cluster
                                                                                          Scratch Screen Protector Film For KTM DUKE 125/200/390 2013-2016
                                                                                          Automotive
                                                                                          $1899
                                                                                          $7.99 shipping




                                                                                          Tank Gas Pad Knee Fuel Side Grips Protector For KTM RC200 RC390 2014-
                                                                                          2017
                                                                                                           2
                                                                                          $1899
                                                                                          $23.99 shipping




                                                                                          Motorcycle Headlight Guard Protector Grille Covers For KTM 1290 Super
                                                                                          Adventure S 2017-2018
                                                                                                           2
                                                                                          $6598
                                                                                          $7.99 shipping




                                                                                          Motorcycle 5D Real Carbon Fiber Fuel Gas Tank Protector Pad Sticker For
                                                                                          KTM Duke 125 200 390 RC200 RC390 150NK
                                                                                                           2
                                                                                          $1599
                                                                                          $7.99 shipping




                                                                                          PSLER Compatible with Motorcycle Lengthen Fender Rear and Front
                                                                                          Wheel Extension Fender Mudguard Splash Guard KTM DUKE 790 2017-…
                                                                                          $2999
                                                                                          $7.99 shipping




                                                                                          PSLER Compatible with Motorcycle Accessories Rear Wheel Fender Splash
                                                                                          Guard Cover Extender Extension Mudguard DUKE KTM 690
                                                                                          $2999
                                                                                          $7.99 shipping




                                                                                          PSLER Compatible with Motorcycle Fender Rear Lengthen and Wheel
                                                                                          Extension Fender Mudguard Splash Guard KTM 1290R 1290GT
                                                                                          $2999
                                                                                          $7.99 shipping

https://www.amazon.com/s?k=KTM&i=merchant-items&me=A1MDOMSQV8T9HF&qid=1603177632&ref=sr_pg_1                                                                        2/4
10/20/2020                                                                      Amazon.com
                                                   Case: 1:20-cv-06677 Document #:         Seller
                                                                                   15 Filed:      Profile: pslcustomerservice
                                                                                               11/10/20        Page 6 of 498 PageID #:2176
                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                           Returns                             0
                                            All
                                                                                                                                                                                           & Orders       Try Prime                 Cart
                                                                                                                                                                Account
      Deliver to
                                          Holiday Deals    Gift Cards     Best Sellers    Customer Service     New Releases        AmazonBasics       Whole Foods       Free Shipping                Shop deals before they're gone
      Bensenville 60106


                            pslcustomerservice                                                                                               Have a question for
                           pslcustomerservice storefront                                                                                     pslcustomerservice?
                  79% positive in the last 12 months (29 ratings)
   pslcustomerservice is committed to providing each customer with the highest standard of customer service                                    Ask a question

   About Item
   All items sold by us are being described to the best of our abilities, as accurate as possible, and with utmost
   conscientiousness on our part.
   However, to avoid any potential oversights, I respectfully request your assistance in helping us to make this a mutually
   satisfactory transaction by THOROUGHLY reviewing item description and photos, and asking all questions PRIOR TO
   BIDDING...
   Read more




   Detailed Seller Information


   Business Name:Guangzhou PinShiLe trade co., LTD
   Business Address:
     2th Floor,No.48 Wenchangnanlu Guangzhou City Liwan District
     Guangzhou Guangdong Province
     Guangzhou City
     Guangdong Province
     510000
     CN


       Feedback        Returns & Refunds           Shipping         Policies     Help       Products



                            “ AAAA++++ ”
                                                                                                                                                                         30 days      90 days          12 months      Lifetime
                            By Kindle Customer on October 15, 2020.                                                                                       Positive         100%            75%              79%            82%

                            “ Just like desbribed, ﬁt on CB500X 2019 ”                                                                                    Neutral                0%        13%              10%               6%

                            By Douglas Madrigal Barrantes on October 14, 2020.                                                                            Negative               0%        13%              10%            13%

                            “ Very pleased that the headlight came however it did not have the hardeware needed to inststall the light, so                Count                   4           8               29              175
                              we had to order it and again we have to wait....we... ”
                            Read more

                            By Gary S. on September 29, 2020.

                            “ Perfect ”

                            By Amazon Customer on September 24, 2020.

                            “ If I have to wait 49 days to receive I’d like a refund. You say something like the platform generates eta “don’t
                              worry” but do not give me any other eta ”
                            By PunkrockHorseman on September 14, 2020.



                                                                          Previous Next




                                                                                    Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                             Page 1 of 6




                   2-Pin Electronic LED            Kawell Motorcycle Switch       ANKIA 40-LED 40W               Kuryakyn 4709 Motorcycle      surpassme Motorcycle               Sdootauto 2 Pcs 12V 2-Pin        PerfecT
                   Flasher Relay FIX               Light Turn Signal Switch       Motorcycle Tail Light          LED Lighting Component:       Grips Non Slip Rubber Bar          Motorcycle Adjustable            Motorcy
                   Motorcycle Turn Signal          Dirt Bike Horn Head Light      Integrated Running Lamp        Diode Kit Wire Assembly       End Thruster Grip 7/8"             Flasher Turn Signal LED          Signal L
                   Bulbs Hyper Flash               7/8 Inches Handlebar…          Brake&Turn Signal Light…       for Metric Motorcycles…       22mm 24mm…                         Flasher Relay Hyper…             Mount B
                                    558                             369                            322                            158                           608                                276
                   $9.99                           $9.99                          $18.98                         $15.84                        $9.99                              $10.99                           $7.60


        Deals in magazine subscriptions                                                                                                                                                                               Page 1 of 6




                   National Geographic Kids        Real Simple                    Reader's Digest                Us Weekly                     Highlights for Children            Entrepreneur Magazine            First Fo
                                    6,336                           28                             57                             1,046                         2,012                              6
                   Print Magazine                  Print Magazine                 Print Magazine                 Print Magazine                Print Magazine                     Print Magazine                   Print Ma
                   $15.00                          $5.00                          $5.00                          $29.99                        $29.99                             $5.00                            $15.97

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1MDOMSQV8T9HF&sshmPath=                                                                             1/2
10/20/2020                                        Case: 1:20-cv-06677 DocumentSelect
                                                                               #: 15Shipping
                                                                                      Filed:Options - Amazon.com
                                                                                             11/10/20      PageCheckout
                                                                                                                 7 of 498 PageID #:2177




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from pslcustomerservice               (Learn more)                                           Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      $7.99 - Shipping
                Shipping to:        , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    PSLER Compatible with Motorcycle Lengthen Fender Rear and Front Wheel
                    Extension Fender Mudguard Splash Guard KTM DUKE 790 2017-2018
                    $29.99 - Quantity: 1
                    Sold by: pslcustomerservice


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                          Case: 1:20-cv-06677 Document #:Place Your Order
                                                                                    15 Filed:       - Amazon.com
                                                                                                 11/10/20        Checkout
                                                                                                              Page   8 of 498 PageID #:2178




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $29.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $7.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $37.98
                                                                                                                                                                                       Estimated tax to be collected:*              $1.87


                         FREE TRIAL                                                                                                                                                    Order total:                              $39.85

                                   , we're giving you 30 days of Prime benefits for FREE                                          Try Prime FREE for 30 days                           How are shipping costs calculated?

                                                                                                                                                                                       Why didn't I qualify for free shipping?

                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       PSLER Compatible with Motorcycle                            Choose a delivery option:
                                       Lengthen Fender Rear and Front Wheel                             Friday, Nov. 13 - Monday, Dec. 7
                                       Extension Fender Mudguard Splash Guard                           $7.99 - Shipping
                                       KTM DUKE 790 2017-2018
                                       $29.99
                                       Quantity: 1 Change
                                       Sold by: pslcustomerservice
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                           Amazon.com:
                                                    Case:        Motorcycle Instrument
                                                          1:20-cv-06677        DocumentGPS Mount Mounting
                                                                                             #: 15  Filed:Adapter Holder Bracket
                                                                                                             11/10/20      PageNavigation
                                                                                                                                 9 of 498 Bracket For KTM#:2179
                                                                                                                                              PageID      1190 1050 1090 (Orange)

                                                                                                                                                          Hello, Sign in
   Skip to main content                            KTM                                                                                                    Account & Lists
                                                                                                                                                                                 Returns                               0
                                           All
                                                                                                                                                                                 & Orders          Try Prime               Cart
                                                                                                                                                          Account
       Deliver to
                                         Holiday Deals      Gift Cards      Best Sellers    Customer Service   New Releases      AmazonBasics   Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                Motorcycle Instrument GPS Mount Mounting                                                      $46.99
                                                                                       Adapter Holder Bracket Navigation Bracket For                                                 + $7.99 shipping
   Subm
                                                                                       KTM 1190 1050 1090 (Orange)                                                                   Arrives: Nov 13 - Dec 7
                                                                                       Brand: psler
   Subm
                                                                                                                                                                                     In stock.
                                                                                                                                                                                     Usually ships within 4 to 5 days.
                                                                                       Price:   $46.99 + $7.99 shipping
   Subm
                                                                                                                                                                                     Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1
                                                                                           Get $50 oﬀ instantly: Pay $0.00 $46.99 upon approval for the Amazon Rewards
   Subm                                                                                    Visa Card. No annual fee.
                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                              Cart

                                                                                       Color: Orange
   Subm                                                                                                                                                                                                Submit
                                                                                                                                                                                                        Buy Now

                                                                                                    $46.99       $46.99
                                                                                                                                                                                           Secure transaction
   Subm
                                                                                                                                                                                     Ships from ... pslcustomerservice
                                                                                           【Fitment】KTM 1190 1050 1090(Please state your bike model and year of
                                                                                                                                                                                     Sold by ...      pslcustomerservice
                                                                                           manufacture by e-mail after purchase!)
                                                                                           【Color】Orange; Black
                                                                                           【Material】High Quality Aluminum                                                                 Deliver to Bensenville 60106
                                                                                           【Application】Solid, shockproof and it will not fall easily
                                                                                           【Package】1 * Bracket                                                                        Add to List

                               Roll over image to zoom in                               › See more product details
                                                                                                                                                                                             Share


   Customers also viewed these products                                                                                                                            Page 1 of 9                     Have one to sell?

                                                                                                                                                                                                   Sell on Amazon




               KTM 1090 Adventure,               KTM Adventure Tank Bag           Roam Universal Premium       NEW KTM UNIVERSAL           Auto Meter 5204 3-3/8"
               KTM 1190 ADVENTURE                               54                Bike Phone Mount for         BAG 2007-2017 690           Pedestal Gauge Mount
               (2013 - CURRENT) KTM              $140.00                          Motorcycle - Bike            1190 1290 DUKE              with Black Cup
               1290 SUPER…                       Only 2 left in stock - order…    Handlebars,…                 ENDURO ADVENTURE…                        79
                              4                                                                     23,361                  21             $34.90
               $69.95                                                              #1 Best Seller    in        $67.99
               Only 6 left in stock - order…
                                                                                  Powersports Electrical
                                                                                  Device…
                                                                                  $19.98



   Sponsored products related to this item                                                                                                                                                                         Page 1 of 13




                    Motorcycle Swingarm             KTM XW-Ring Chain                  GPS MOUNTING                  KTM Supersprox Stealth         KTM Racing Chain Guide         KTM Factory Flex Brake
                    Guard Swing Arm                 (Orange) 520x118 2003-             BRACKET Navigation            Rear Sprocket (Orange)         (Orange) OEM                   Lever (Orange) OEM:
                    Protector For KTM               2020 OEM:                          bracket for KTM 1050          48T OEM:                       7810497000004                  7871390204404                           2
                    EXC125 EXC200…                  79610965118EB                      1190 1090 1290 ADV…           5841005104804                              2                              1                           S
                                 43                             1                                   2                            1                  $98.99                         $101.99
                    $21.99                          $124.99                            $80.00                        $83.99
                                                                                                                                                                                                                   Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $46.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information


https://www.amazon.com/Motorcycle-Instrument-Mounting-Adapter-Navigation/dp/B07VXHFCN1/ref=sr_1_1?dchild=1&keywords=KTM&m=A1MDOMSQV8T9HF&qid=1603177447&s=merchant-items&sr=1-1&th=1                                              1/3
10/20/2020                                                   Amazon.com: Universal
                                                  Case: 1:20-cv-06677    Document  Rubber#:
                                                                                          22mm
                                                                                            15 7/8" ATV Dirt
                                                                                               Filed:        Bike HandPage
                                                                                                        11/10/20      Grips Handlebar
                                                                                                                             10 of 498For Honda Suzuki #:2180
                                                                                                                                           PageID      KTM (Black)

                                                                                                                                                        Hello, Sign in
   Skip to main content                          KTM                                                                                                    Account & Lists
                                                                                                                                                                                Returns                                 0
                                         All
                                                                                                                                                                                & Orders          Try Prime                 Cart
                                                                                                                                                        Account
       Deliver to
                                       Holiday Deals    Gift Cards     Best Sellers    Customer Service    New Releases       AmazonBasics     Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                            Universal Rubber 22mm 7/8" ATV Dirt Bike Hand                                                    $6.99
                                                                                   Grips Handlebar For Honda Suzuki KTM (Black)                                                     + $23.99 shipping
   Subm                                                                            Brand: pslcustomerservice
                                                                                                                                                                                    Arrives: Nov 13 - Dec 7

   Subm                                                                            Price:   $6.99 + $23.99 shipping                                                                 In stock.
                                                                                                                                                                                    Usually ships within 4 to 5 days.
                                                                                      Get $50 oﬀ instantly: Pay $0.00 $6.99 upon approval for the Amazon Rewards
                                                                                      Visa Card. No annual fee.                                                                     Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1



                                                                                   Color: Black                                                                                                     Add toto
                                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                                             Cart

                                                                                             $6.99          $6.99             $6.99            $6.99             $6.99                                Submit
                                                                                                                                                                                                       Buy Now

                                                                                                                                                                                          Secure transaction
                                                                                             $6.99          $6.99             $6.99
                                                                                                                                                                                    Ships from ... pslcustomerservice
                                                                                                                                                                                    Sold by ...      pslcustomerservice
                                                                                      【Fitment】Universal ﬁts all motorcycles 7/8" bar end
                                                                                      【Color】8 color:Black Blue Green Red Yellow Gray Pink White
                                                                                                                                                                                          Deliver to Bensenville 60106
                                                                                      【Material】High quality Plastic Rubber
                                                                                      【Application】These grips replace your existing hand grips
                                                                                      【Package】2 * Handlebar Grips                                                                    Add to List

                              Roll over image to zoom in                           › See more product details
                                                                                                                                                                                            Share


   Special offers and product promotions                                                                                                                                                          Have one to sell?

                                                                                                                                                                                                  Sell on Amazon
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $6.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa
           Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                                 Additional Information

         Manufacturer                                      SBT                                                         ASIN                                              B073Z7VZQQ

         Brand                                             Pslcustomerservice                                          Best Sellers Rank                                 #2,043,404 in Sports & Outdoors (See Top
                                                                                                                                                                         100 in Sports & Outdoors)
         Is Discontinued By Manufacturer                   No                                                                                                            #3,129 in Bike Handlebars

         Manufacturer Part Number                          SBT-BA                                                      Date First Available                              July 16, 2017

         Folding                                           No
                                                                                                                     Warranty & Support
         Vehicle Service Type                              Motorcycle, Dirt bike
                                                                                                                     Product Warranty: For warranty information about this product, please click here

                                                                                                                     Feedback

                                                                                                                     Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                             Page 1 of 2

             Videos for related products




                                                 3:31                                         2:54                                      3:35                                       3:30
             How to Wrap Bicycle Handlebars               The 7 Best Aerobars                          The 5 Best Handlebars for                  The 5 Best Handlebars for                         The 10 Best Bike H
                                                                                                       Mountain Bikes                             Mountain Bikes

             Howcast                                      Ezvid Wiki                                   BestReviews                                BestReviews                                       Ezvid Wiki



     Upload your video




https://www.amazon.com/Universal-Rubber-Grips-Handlebar-Suzuki/dp/B073Z7VZQQ/ref=sr_1_3?dchild=1&keywords=KTM&m=A1MDOMSQV8T9HF&qid=1603177447&s=merchant-items&sr=1-3&th=1                                                          1/3
10/28/2020           Amazon.com: PUCKY PWK38 38mm1:20-cv-06677
                                          Case:  PWK Carburetor For Keihin Flat Slide Air
                                                                    Document          #: Striker Carburetor
                                                                                          15 Filed:         KTM 250 250SX
                                                                                                       11/10/20     Page250EXC
                                                                                                                          11 ofDirt
                                                                                                                                498 BikePageID
                                                                                                                                         Honda ATV#:2181
                                                                                                                                                   TRX250R CR250 ATC250R SUZUKI LT250: Automotive

                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                 Returns                                    0
                                          Automotive Parts & Accessories
                                                                                                                                                                                                 & Orders             Try Prime                 Cart
                                                                                                                                                                          Account
      Deliver to
                                        Holiday Deals     Gift Cards       Best Sellers     Customer Service        New Releases            AmazonBasics     Whole Foods         Free Shipping                   Shop the Fashion Gift guide
      Bensenville 60106

    Automotive       Your Garage     Deals & Rebates    Best Sellers    Parts     Accessories          Tools & Equipment         Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels            Vehicles




   Automotive › Motorcycle & Powersports › Parts › Fuel System › Carburetors



   Subm                                                                               PUCKY PWK38 38mm PWK Carburetor For Keihin                                                                        $28.79
                                                                                      Flat Slide Air Striker Carburetor KTM 250 250SX                                                                   & FREE Returns
   Subm
                                                                                      250EXC Dirt Bike Honda ATV TRX250R CR250                                                                          FREE delivery: Friday, Nov 6
                                                                                                                                                                                                        Details
   Subm
                                                                                      ATC250R SUZUKI LT250
                                                                                      Brand: PUCKY                                                                                                      Fastest delivery: Friday, Oct 30
                                                                                                              10 ratings                                                                                Order within 20 hrs and 3 mins
   Subm                                                                                                                                                                                                 Details
                                                                                          20% oﬀ       Lowest price in 30 days
                                                                                                                                                                                                        In Stock.
   Subm                                                                                      Was: $35.99
                                                                                            Price: $28.79 & FREE Returns                                                                                Qty:
                                                                                                                                                                                                         Qty:   1
                                                                                                                                                                                                         1
                                                                                      You Save: $7.20 (20%)

                                                                                                                                                                                                                        Add toto
                                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                                 Cart
                                                                                          Get $50 oﬀ instantly: Pay $0.00 $28.79 upon approval for the Amazon Rewards
                                                                                          Visa Card. No annual fee.
                                                                                                                                                                                                                          Submit
                                                                                                                                                                                                                           Buy Now

                                                                                           The carburetor is a strictly in accordance with the highest production standards, it
                                                                                                                                                                                                             Secure transaction
                                                                                           is good at mixing fuel and air, keeping the engine running smoothly, and
                                                                                           preventing the engine from running out of oil or overﬂowing                                                  Ships from ...    Amazon
                                                                                           New Carburetor Replacement: This product is quite reliable and durable , provides                            Sold by ...       PUCKY MOTOR
                                                                                           new power to your ATV to help achieve the best engine performance
                                                                                           Fits: Universal For motorcycle scooter UTV ATV (Honda Suzuki Kawasaki Yamaha                                 Return policy: Extended holiday
                               Roll over image to zoom in                                  KTM Dirt Bike, Quad, ATV TRX250R CR250 ATC250R LT250 LT500 YFZ350 YFZ 350                                    return window till Jan 31, 2021
                                                                                           YZ250 YFM350 YFM450 YZ KX RM CR LT KTM 125 250 500 38
                                                                                           Inner diameter (intake side): 36mm, out diameter (air ﬁlter side): 42mm / outer
                                                                                           diameter (air ﬁlter side): 60mm, you may need to adjust it slightly during
                                                                                           installation.                                                                                                   Enjoy fast, FREE delivery,
                                                                                           Each of our products has passed strict factory inspections. If you have any                                     exclusive deals and award-
                                                                                           questions after receiving, please contact us, we must solve it for you。One-year                                 winning movies & TV
                                                                                           warranty: If the product fails, is damaged, unusable or has other problems, we will                             shows with Prime
                                                                                           provide hassle-free replacement or refund services.                                                             Try Prime and start saving
                                                                                      › See more product details                                                                                           today with Fast, FREE
                                                                                                                                                                                                           Delivery
                                                                                      Compare with similar items
                                                                                                                                                                                                        Add a Protection Plan:
                                                                                      Consider this Amazon's Choice product that delivers quickly                                                           3-Year Auto Parts Protection
                                                                                                                                                                                                            Plan for $10.59
                                                                                          Amazon's Choice

                                                                                                         VM22 26m Carburetor with Air Filter for Mikuni Intake Pipe Pit Dirt Bike                           Add gift options
                                                                                                         Motorcycle 110cc 125cc 140cc Lifan YX Zongshen Pit Dirt Bike CRF70
                                                                                                                                                                                                            Deliver to Bensenville 60106
                                                                                                         XR50 KLX BBR Apollo Thumpstar Braaap Atomic DHZ SSR
                                                                                                         $32.88
                                                                                                                     (249)                                                                                Add to List



                                                                                                                                                                                                                Share

   Inspired by your recent shopping trends                                                                                                                                       Page 1 of 17
                                                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                                      Sell on Amazon


                                                                                                                                                                                                   5% oﬀ coupon




               Febrytold Blue Air Fuel         Febrytold Black Air Fuel          Air fuel Mixture Screw             Air Fuel Mixture Screw              Motorcycle Air Fuel
               Mixture Screw,                  Mixture Screw,                    Adjuster for KTM Honda             CNC Adjust Carb FCR Air             Mixture Screw FCR
               Adjustable CNC Four-            Adjustable CNC Four-              Yamaha Kawasaki Suzuki             Screw for KEIHIN                    Carburetor Carb Mixture                     Novelbee 12V 110db Electric
               Strokes FCR Air Screw…          Strokes FCR Air Screw…            (blue)                             Carburetor Four…                    Screw Adjuster for…                         Super Horn with Bracket,High…
                              8                               8                                    4                                  116                              45                                                 74
               $7.99                           $7.59                             $11.99                             $8.76                               $9.99                                       $
                                                                                                                                                                                                        14.99
               Only 19 left in stock - orde…   Only 2 left in stock - order…                                                                            Only 20 left in stock - orde…
                                                                                                                                                                                                                                          Sponsored




   Products related to this item                                                                                                                                                                                                      Page 1 of 63
   Sponsored




https://www.amazon.com/PUCKY-Carburetor-Striker-TRX250R-ATC250R/dp/B0819QPFFM/ref=sr_1_1                                                                                                                                                               1/5
10/28/2020          Amazon.com: PUCKY PWK38 38mm1:20-cv-06677
                                         Case:  PWK Carburetor For Keihin Flat Slide Air
                                                                   Document          #: Striker Carburetor
                                                                                         15 Filed:         KTM 250 250SX
                                                                                                      11/10/20     Page250EXC
                                                                                                                         12 ofDirt
                                                                                                                               498 BikePageID
                                                                                                                                        Honda ATV#:2182
                                                                                                                                                  TRX250R CR250 ATC250R SUZUKI LT250: Automotive




              PUCKY KLF300                       PUCKY New Carburetor           PUCKY Carburetor Carb             PUCKY 24MM Carburetor           PUCKY YW50 Carburetor      PUCKY Brand New
              Carburetor for 1986-               for Yamaha YAMAHA PW           Fits for Yamaha PW50              For Honda CB90 CB100            For YAMAHA Zuma50          Original 1984-1985
              2005 Kawasaki KLF 300              80 PW80 1983-2006              PW 50 1981-2009                   CL90 CL100 SL90 SL100           YW50 Scooter Moped         NQ50 Spree Carburetor
              BAYOU ATV Carb                     Bike Carb                      Yzinger Y Motorcycle…             SL125                           2002-2011                               18
                           17                                3                               57                               8                              21              $50.99
              $36.99                             $22.99                         $22.99                            $32.99                          $39.99


   Customers who viewed this item also viewed                                                                                                                                                                             Page 1 of 7




                PWK38 38mm PWK                     KIPA PWK38 38mm 38                   JFG RACING 34MM OEM            Maple 38mm PWK                       38mm Motorcycle PWK           Keihin 016.167 PWK                  V
                Carburetor Carb - 38 mm            mm PWK Carburetor                    OKO PWK Power Jet              Carburetor For Honda                 38 mm Carburetor Carb         38mm Air Striker                    w
                Universal Power Jet                Carb For Keihin Flat Slide           Carburetor Carb                Suzuki Kawasaki Yamaha               38mm Air Striker for          Carburetor
                Carburetor For…                    Air Striker Carburetor…              Universal For Racing…          KTM Dirt Bike, Quad,…                Keihin KTM 250 250SX…                            28
                               22                                  26                                  107                            15                               3                  $210.74
                $27.99                             $39.75                               $28.99                         $36.99                               $58.00                        Only 3 left in stock - order…       $
                                                                                                                       Only 11 left in stock - orde…




   Compare with similar items




                                      This item PUCKY PWK38 38mm PWK                     PWK38 38mm PWK Carburetor Carb -             Maple 38mm PWK Carburetor For                 KIPA PWK38 38mm 38 mm PWK
                                      Carburetor For Keihin Flat Slide Air               38 mm Universal Power Jet                    Honda Suzuki Kawasaki Yamaha KTM              Carburetor Carb For Keihin Flat Slide
                                      Striker Carburetor KTM 250 250SX                   Carburetor For Motorcycle For Honda          Dirt Bike, Quad, ATV PWK38 air striker        Air Striker Carburetor KTM 250 250SX
                                      250EXC Dirt Bike Honda ATV                         Suzuki Yamaha Kawasaki ATV UTV                                                             250EXC Dirt Bike Honda ATV TRX250R
                                      TRX250R CR250 ATC250R SUZUKI                       Scooter                                                                                    CR250 ATC250R SUZUKI LT250
                                      LT250

                                           Submit
                                          Add to Cart                                         Submit
                                                                                             Add to Cart                                    Submit
                                                                                                                                           Add to Cart                                   Submit
                                                                                                                                                                                        Add to Cart



     Customer Rating                                    (10)                                               (22)                                          (15)                                         (26)

     Price                            $2879                                              $2799                                        $ 3699                                        $3975
     Sold By                          PUCKY MOTOR                                        JFG RACING                                   Joygowe                                       KIPA2007




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                    Additional Information

        Manufacturer                                           PUCKY                                                       ASIN                                              B0819QPFFM

        Brand                                                  PUCKY                                                       Customer Reviews                                                           10 ratings
                                                                                                                                                                             3.5 out of 5 stars
        Item Weight                                            1.55 pounds
                                                                                                                           Best Sellers Rank                                 #119,190 in Automotive (See Top 100 in
        Package Dimensions                                     6.9 x 5.3 x 5.2 inches                                                                                        Automotive)
                                                                                                                                                                             #657 in Powersports Carburetors
        Manufacturer Part Number                               1310620101
                                                                                                                           Date First Available                              November 11, 2019

https://www.amazon.com/PUCKY-Carburetor-Striker-TRX250R-ATC250R/dp/B0819QPFFM/ref=sr_1_1                                                                                                                                                2/5
10/28/2020         Amazon.com: PUCKY PWK38 38mm1:20-cv-06677
                                        Case:  PWK Carburetor For Keihin Flat Slide Air
                                                                  Document          #: Striker Carburetor
                                                                                        15 Filed:         KTM 250 250SX
                                                                                                     11/10/20     Page250EXC
                                                                                                                        13 ofDirt
                                                                                                                              498 BikePageID
                                                                                                                                       Honda ATV#:2183
                                                                                                                                                 TRX250R CR250 ATC250R SUZUKI LT250: Automotive

                                                                                                               Warranty & Support

                                                                                                               Product Warranty: For warranty information about this product, please click here

                                                                                                               Feedback

                                                                                                               Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                               Page 1 of 2

             Videos for related products




                                            3:17                                     0:21                                             0:38                                0:13
             How to use motorcycle carburetor           maXpeedingrods Carburetor Carb          PRO CAKEN CNC Air Carburetor                 PRO CAKEN CNC Air Carburetor                 All Balls Fuel Tap R
             carb synchronization tool                  Engine for Yamaha Blaster YFS2…         Adjust Fuel Mixture Screw for…               Adjust Fuel Mixture Screw for…               tap diaphragm only

             Alpha Moto                                 maXpeedingrods-us                       DirtBikeClub                                 DirtBikeClub                                 All Balls.



     Upload your video




   Customers who bought this item also bought




                Acarte Carburetor              PZ20 Carburetor for          2pcs 7/8" Universal            Fuerdi 7/8'' 22mm                 HIAORS Rear Brake
                Carbon Dirt Jet Cleaner        Kazuma Baja 50cc 70cc        Motorcycle Hand Bar            Thumb Throttle Cable              Master Cylinder
                Tool Kit 10 Cleaning           90cc 110cc 125cc             Grips Pillow Grip Anti-        Accelerator Control               Reservoir for 50cc 70cc
                Needles with 5 Brushes         TaoTao 110B NST…             slip Rubber Racing…            Assembly for TaoTao…              110cc 125cc Yerf Dog…
                             1,341                               3,007                    936                             391                               140
                $7.99                           #1 Best Seller    in        $7.99                          $11.59                            $17.49
                                               Powersports Carburetors
                                               $13.78



   Products related to this item                                                                                                                                                                       Page 1 of 45
   Sponsored




                PUCKY KLF300                   PUCKY New Carburetor         PUCKY Carburetor Carb          PUCKY YW50 Carburetor             PUCKY 24MM Carburetor       New Performance
                Carburetor for 1986-           for Yamaha YAMAHA PW         Fits for Yamaha PW50           For YAMAHA Zuma50                 For Honda CB90 CB100        Carburetor for Mikuni
                2005 Kawasaki KLF 300          80 PW80 1983-2006            PW 50 1981-2009                YW50 Scooter Moped                CL90 CL100 SL90 SL100       VM 34mm Round Slide
                BAYOU ATV Carb                 Bike Carb                    Yzinger Y Motorcycle…          2002-2011                         SL125                       VM34-168 42-6015…                  S
                             17                            3                             57                           21                                 8                            1
                $36.99                         $22.99                       $22.99                         $39.99                            $32.99                      $69.00




                                                                                                                                NovelBee Engine Air Intake Hose Fit for
                                                                                                                                2007-2013 Nissan Altima L4 2.5L 16576-
                                                                                                                                JA000
                                                                                                                                $
                                                                                                                                    21.99




                                                                                                                                                                              Sponsored



   Customer questions & answers
        Have a question? Search for answers


                Question:      Is this for 2 stroke?
      0
                Answer:        Yes I used this on my kx250.
     votes
                               By Jason stewart on July 23, 2020



https://www.amazon.com/PUCKY-Carburetor-Striker-TRX250R-ATC250R/dp/B0819QPFFM/ref=sr_1_1                                                                                                                              3/5
10/28/2020             Amazon.com: PUCKY PWK38 38mm1:20-cv-06677
                                            Case:  PWK Carburetor For Keihin Flat Slide Air
                                                                      Document          #: Striker Carburetor
                                                                                            15 Filed:         KTM 250 250SX
                                                                                                         11/10/20     Page250EXC
                                                                                                                            14 ofDirt
                                                                                                                                  498 BikePageID
                                                                                                                                           Honda ATV#:2184
                                                                                                                                                     TRX250R CR250 ATC250R SUZUKI LT250: Automotive
                Question:        What style jets does it take
      0
                Answer:          I rejected it with my kx250 jets. Stock jets works
     votes
                                 By Jason stewart on July 23, 2020




   Customer reviews                                                            Top reviews
                                                                               Top  reviews

                       3.5 out of 5
                                                                              Top reviews from the United States
   10 global ratings

   5 star                                     52%                                    Jonny T. Villalobos

   4 star                                      0%                                           Don't buy
                                                                              Reviewed in the United States on August 5, 2020
   3 star                                     13%                             Veriﬁed Purchase      Early Reviewer Rewards (What's this?)

   2 star                                     13%                             Junk. Returned right away. Buy something name brand. Don't bother with this one

   1 star                                     21%                                 Helpful            Comment        Report abuse

    How are ratings calculated?
                                                                                     ARWhitus

                                                                                            Poor quality, but honest branding.
                                                                              Reviewed in the United States on August 2, 2020
   Review this product                                                        Veriﬁed Purchase      Early Reviewer Rewards (What's this?)

   Share your thoughts with other customers                                   Unfortunately, this as arrived covered in fuel and the tolerances were very poor. The return process went
                                                                              well, though, and I was happy to see a carb without a fake logo on it.
                 Write a customer review
                                                                                  Helpful            Comment        Report abuse


                                                                                     Randall Gist

                                                                                            Never again
    5% oﬀ coupon                                                              Reviewed in the United States on August 3, 2020
                                                                              Veriﬁed Purchase      Early Reviewer Rewards (What's this?)
                                                                              Very poor product. Deep scratches in slide and bore.

                                                                                  Helpful            Comment        Report abuse


                                                                                     Nikki Carrasco

                                                                                            Was a plug and play with miner adjustments
    NovelBee 4pcs Truck Bed Cleats with Key…
                                                                              Reviewed in the United States on August 7, 2020
    $
      29.74
                                                                              Veriﬁed Purchase      Early Reviewer Rewards (What's this?)
            Shop now
                                                                              Work great on my bike with little tuning it made my bike open open will decently order more for my other

                                           Sponsored                              Helpful            Comment        Report abuse


                                                                                     Aimee

                                                                                            Works good
                                                                              Reviewed in the United States on March 5, 2020
                                                                              Veriﬁed Purchase      Early Reviewer Rewards (What's this?)

                                                                              Works good

                                                                                  Helpful            Comment        Report abuse




                                                                              See all reviews




                                                                                                                                                               5% oﬀ coupon
                                                                                                                   NovelBee 26410-2G000 Aluminum Engin…
                                                                                                                   $
                                                                                                                     24.99
                                                                                                                         Shop now


                                                                                                                                                                 Sponsored




     Top subscription apps for you                                                                                                                                                                    Page 1 of 7




                   Disney+                        CBS Full Episodes and              STARZ                               Sling TV                 SHOWTIME                      Philo: Live & On-
                   Disney                         Live TV                            Starz Entertainment                 Sling TV LLC             Showtime Digital Inc.         Demand TV
                                398,971           CBS Interactive                                   82,662                              48,874                  23,848          PHILO
                   $0.00                                            101,197          $0.00                               $0.00                    $0.00                                      67,302
                                                  $0.00                                                                                                                         $0.00


     Deals in magazine subscriptions                                                                                                                                                                  Page 1 of 7




https://www.amazon.com/PUCKY-Carburetor-Striker-TRX250R-ATC250R/dp/B0819QPFFM/ref=sr_1_1                                                                                                                            4/5
10/28/2020       Amazon.com: PUCKY PWK38 38mm1:20-cv-06677
                                      Case:  PWK Carburetor For Keihin Flat Slide Air
                                                                Document          #: Striker Carburetor
                                                                                      15 Filed:         KTM 250 250SX
                                                                                                   11/10/20     Page250EXC
                                                                                                                      15 ofDirt
                                                                                                                            498 BikePageID
                                                                                                                                     Honda ATV#:2185
                                                                                                                                               TRX250R CR250 ATC250R SUZUKI LT250: Automotive




               National Geographic                  EatingWell                             Food Network Magazine                    Reader's Digest                           Vanity Fair                           Bon Appetit
               Kids                                                    3,737                                 5,375                                   8,785                                     11                                       13
                                6,635               Print Magazine                         Print Magazine                           Print Magazine                            Print Magazine                        Print Magazine
               Print Magazine                       $3.00                                  $6.00                                    $8.00                                     $5.00                                 $5.00
               $15.00


     Your Browsing History                 View or edit your browsing history     ›                                                                                                                 Page 1 of 2       See personalized recommendations
                                                                                                                                                                                                                                             Sign in

                                                                                                                                                                                                                               New customer? Start here.




                                                                                                                         Back to top




                         Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                               Let Us Help You
                         Careers                                           Sell products on                                            Amazon Rewards Visa                                                   Amazon and COVID-
                                                                           Amazon                                                      Signature Cards                                                       19
                         Blog
                                                                           Sell apps on Amazon                                         Amazon.com Store Card                                                 Your Account
                         About Amazon
                                                                           Become an Aﬃliate                                           Amazon Business Card                                                  Your Orders
                         Sustainability
                                                                           Advertise Your Products                                     Amazon Business Line of Credit                                        Shipping Rates &
                         Press Center                                                                                                                                                                        Policies
                                                                           Self-Publish with Us                                        Shop with Points
                         Investor Relations                                                                                                                                                                  Amazon Prime
                                                                           Host an Amazon Hub                                          Credit Card Marketplace
                         Amazon Devices                                                                                                                                                                      Returns &
                                                                           › See More Make Money                                       Reload Your Balance                                                   Replacements
                         Amazon Tours                                      with Us
                                                                                                                                       Amazon Currency Converter                                             Manage Your Content
                                                                                                                                                                                                             and Devices
                                                                                                                                                                                                             Amazon Assistant
                                                                                                                                                                                                             Help




                                                                                                                           English                   United States




                         Amazon Music                Amazon                      Amazon Drive                               6pm                       AbeBooks                          ACX                           Alexa
                         Stream millions             Advertising                 Cloud storage                              Score deals               Books, art                        Audiobook                     Actionable
                         of songs                    Find, attract, and          from Amazon                                on fashion                & collectibles                    Publishing                    Analytics
                                                     engage customers                                                       brands                                                      Made Easy                     for the Web

                         Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal              Home Services                     Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                    Groceries & More                           Ship Orders               Experienced Pros                  Sell your original            Fun stories for
                         Start a Selling             Everything For              Right To Your Door                         Internationally           Happiness Guarantee               Digital                       kids on the go
                         Account                     Your Business                                                                                                                      Educational
                                                                                                                                                                                        Resources

                         Amazon Web                  Audible                     Book Depository                            Box Oﬃce                  ComiXology                        DPReview                      East Dane
                         Services                    Listen to Books &           Books With Free                            Mojo                      Thousands of                      Digital                       Designer Men's
                         Scalable Cloud              Original                    Delivery Worldwide                         Find Movie                Digital Comics                    Photography                   Fashion
                         Computing                   Audio                                                                  Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                   IMDb                                       IMDbPro                   Kindle Direct                     Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                  Publishing                        FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                           & Celebrities                              Entertainment             Indie Digital & Print             Delivery                      Storage
                                                     recommendations                                                        Professionals             Publishing                        on Everyday Items             Free With Prime
                                                                                                                            Need                      Made Easy

                         Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods               Woot!                             Zappos                        Ring
                         Direct                      Designer                    Great Deals on                             Market                    Deals and                         Shoes &                       Smart Home
                         Video                       Fashion Brands              Quality Used Products                      America’s                 Shenanigans                       Clothing                      Security Systems
                         Distribution                                                                                       Healthiest
                         Made Easy                                                                                          Grocery Store

                         Eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                  Amazon Renewed                    Amazon Second
                         Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                  Like-new products                 Chance
                         in Every Room               & Safety Alerts             to your door                               Simpliﬁed                 you can trust                     Pass it on, trade it
                                                                                                                                                                                        in,
                                                                                                                                                                                        give it a second
                                                                                                                                                                                        life




                                                                       Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/PUCKY-Carburetor-Striker-TRX250R-ATC250R/dp/B0819QPFFM/ref=sr_1_1                                                                                                                                                                   5/5
10/28/2020                                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                               11/10/20  : ktm
                                                                                                            Page 16 of 498 PageID #:2186
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                          ktm                                                                                                  Account & Lists
                                                                                                                                                                                                 Returns                              0
                                             PUCKY MOTOR
                                                                                                                                                                                                 & Orders      Try Prime                    Cart
                                                                                                                                                                      Account
      Deliver to
                                            Holiday Deals    Gift Cards       Best Sellers   Customer Service      New Releases       AmazonBasics        Whole Foods         Free Shipping       Registry      Sell      Coupons
      Bensenville 60106

    1 result for PUCKY MOTOR : "ktm"                                                                                                                                                                                    Sort  by:Featured
                                                                                                                                                                                                                        Featured
                                                                                                                                                                                                                         Sort by:




                                                                                                                        PUCKY PWK38 38mm PWK Carburetor For Keihin Flat Slide Air Striker
                   5% oﬀ coupon
                                                                                                                        Carburetor KTM 250 250SX 250EXC Dirt Bike Honda ATV TRX250R CR25…
                                                                                                                                             10

                                                                                                                            20% oﬀ

                                                                                                                        $2879 $35.99
                                                                                                                        Lowest price in 30 days
                                                                                                                                Get it as soon as Fri, Oct 30
                                                                                                                        FREE Shipping by Amazon




                                                                Need help?
                                                                Visit the help section or contact us



                                                                                                                                                                                                           5% oﬀ coupon
                                                                                                                                                  NovelBee New Carburetor Fit for Yamaha …
                                                                                                                                                  $
                                                                                                                                                    19.85
                                                                                                                                                      Shop now

                   NovelBee Pair of                                                                                                                                                                         Sponsored
                   35mm 7/8" Fork
                   Tube Clip-on…
                   $
                     26.59

                            Shop now




                                    Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                                       Page 1 of 3




                   Sunferno Ratchet Straps             Tank Straps Motorcycle            Xitomer Complete                   Rhino USA Ratchet                JNR Moto Sports                      RHINO USA Ratchet
                   Tie Down 2500Lbs Break              Tie Down Straps (2pk) -           Bodywork Screws, for               Straps Heavy Duty Tie            Motorcycle Tie Downs                 Straps (4PK) - 1,823lb
                   Strength, 15 Foot -                 10.000 lb Webbing                 Honda CBR600RR F5                  Down Set, 5,208 Break            Cam Buckle Motorcycle                Guaranteed Max Break
                   Heavy Duty Straps To…               Break Strength 2'' x…             2003 2004 2005 2006,…              Strength - (4) Heavy…            Straps Easier Than…                  Strength, Includes (4)…
                                    1,647                               534                               39                                 2,254                            1                                    3,497
                   $27.97                              $43.77                            $29.99                             $59.97                           $22.99                               $29.97


     Deals in magazine subscriptions                                                                                                                                                                                              Page 1 of 7




                   Foreign Aﬀairs - 6 Month            Family Handyman                   Reminisce                          HGTV Magazine                    Martha Stewart Living                Cobblestone
                   Auto Renew Sub                                       11,469                            1,056                              4,749                            42                                   59
                                    407                Print Magazine                    Print Magazine                     Print Magazine                   Print Magazine                       Print Magazine
                   Print Magazine                      $8.00                             $10.00                             $6.00                            $3.00                                $24.95
                   $15.00


     Your Browsing History                    View or edit your browsing history   ›                                                                                               Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                                        Sign in

                                                                                                                                                                                                             New customer? Start here.




                                                                                                                  Back to top




                              Get to Know Us                                  Make Money with Us                             Amazon Payment Products                                    Let Us Help You
                              Careers
https://www.amazon.com/s?k=ktm&me=A2OM1VUEIN9WHW&ref=nb_sb_noss                                                                                                                                                                                    1/2
10/28/2020                                       Case: 1:20-cv-06677 Document #:Amazon.com
                                                                                 15 Filed:Seller Profile: PUCKY
                                                                                           11/10/20        PageMOTOR
                                                                                                                17 of 498 PageID #:2187
                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                             Returns                               0
                                         All
                                                                                                                                                                                             & Orders     Try Prime                    Cart
                                                                                                                                                                Account
      Deliver to
                                        Holiday Deals   Gift Cards     Best Sellers    Customer Service      New Releases        AmazonBasics        Whole Foods       Free Shipping          Registry     Sell           Shop tech gifts
      Bensenville 60106


   PUCKY MOTOR                                                                                                                                Have a question for PUCKY MOTOR?
   PUCKY MOTOR storefront
                90% positive in the last 12 months (62 ratings)                                                                                Ask a question
   PUCKY MOTOR is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name: Ruian Phuket Trading Co., Ltd.
   Business Address:
     No.88 tangxia zhong street tangxia town
     ruian
     zhejiang
     325204
     CN


       Feedback        Returns & Refunds         Shipping       Policies       Help       Gift Wrap       Products



                            “ You can’t beat this price anywhere good product for clone engines. ”
                                                                                                                                                                        30 days          90 days        12 months          Lifetime
                            By john grant on June 5, 2020.                                                                                               Positive          100%              100%            90%               92%
                            “ Great Item ”                                                                                                               Neutral                 0%           0%                  5%             4%

                            By Douglas D. Myers on June 4, 2020.                                                                                         Negative                0%           0%                  5%             4%

                            “ There were no gaskets. Should have listened to the other negative reviews. Do not buy this product. When I                 Count                    6            22                 62              71
                             bought the product it advertised gaskets which the seller has since edited the page by removing the second
                             bullet point. It can be seen the bullet points go 1,3,4. ”
                            Read less

                            By Tyler R. on May 29, 2020.

                            “ Due *, received Tuesday & installed. It works perfectly!!! Exact match replacement. ”

                            By Timothy m. on May 26, 2020.

                            “ I just installed the unit on my daughter's PW50. ”

                            By Nate Angoco on May 18, 2020.



                                                                      Previous Next




                                                                                 Leave seller feedback     Tell us what you think about this page




        Your recently viewed items and featured recommendations
                                                                                                                                                                                                                  ›    View or edit
        After viewing product detail pages, look here to ﬁnd an easy way to navigate back to pages you are interested in.                                                                                              your browsing
                                                                                                                                                                                                                       history




                                                                                                            Back to top




                            Get to Know Us                           Make Money with Us                                 Amazon Payment Products                                       Let Us Help You
                            Careers                                  Sell products on Amazon                            Amazon Rewards Visa Signature                                 Amazon and COVID-19
                                                                                                                        Cards
                            Blog                                     Sell apps on Amazon                                                                                              Your Account
                                                                                                                        Amazon.com Store Card
                            About Amazon                             Become an Aﬃliate                                                                                                Your Orders
                                                                                                                        Amazon Business Card
                            Sustainability                           Advertise Your Products                                                                                          Shipping Rates &
                                                                                                                        Amazon Business Line of Credit                                Policies
                            Press Center                             Self-Publish with Us
                                                                                                                        Shop with Points                                              Amazon Prime
                            Investor Relations                       Host an Amazon Hub
                                                                                                                        Credit Card Marketplace                                       Returns & Replacements
                            Amazon Devices                           › See More Make Money
                                                                     with Us                                            Reload Your Balance                                           Manage Your Content
                            Amazon Tours                                                                                                                                              and Devices
                                                                                                                        Amazon Currency Converter
                                                                                                                                                                                      Amazon Assistant
                                                                                                                                                                                      Help




                                                                                                              English                United States




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2OM1VUEIN9WHW&sshmPath=                                                                               1/2
10/28/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 15Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             18 of 498 PageID #:2188




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:            1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                     Choose a delivery option:
                States

                    PUCKY PWK38 38mm PWK Carburetor For Keihin Flat Slide Air Striker                                   get FREE One-Day Delivery on this order and try other
                    Carburetor KTM 250 250SX 250EXC Dirt Bike Honda ATV TRX250R CR250                            Prime benefits (hello, Prime Video) with a one week trial for
                    ATC250R SUZUKI LT250                                                                         $1.99!
                    $28.79 - Quantity: 1
                    Sold by: PUCKY MOTOR
                                                                                                                      Tomorrow, Oct. 29
                Change quantities or delete                                                                           FREE One-Day Delivery with

                                                                                                                      Tuesday, Nov. 3
                                                                                                                       FREE Shipping

                                                                                                                      Tomorrow, Oct. 29
                                                                                                                      $11.77 - Shipping




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/28/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   15 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    19 of 498 PageID #:2189




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $28.79
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $11.77
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $40.56
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.80
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $42.36


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Enjoy more of what you love with Prime:                                                        Give Prime a try
                                                    ✓ Fast, FREE delivery                                                                No commitments. Cancel anytime.
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 29, 2020 If you order in the next 1 hour and 42 minutes (Details)
                                       PUCKY PWK38 38mm PWK Carburetor For                         Choose a delivery option:
                                       Keihin Flat Slide Air Striker Carburetor KTM                     Tuesday, Nov. 3
                                       250 250SX 250EXC Dirt Bike Honda ATV                             FREE Shipping
                                       TRX250R CR250 ATC250R SUZUKI LT250
                                                                                                        Tomorrow, Oct. 29
                                       $28.79
                                                                                                        $11.77 - Shipping
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change
                                       Sold by: PUCKY MOTOR
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                             Amazon.com: PUHEB
                                               Case:     Motorcycle Windshield
                                                      1:20-cv-06677            Motorcycle Double
                                                                          Document         #: 15Bubble
                                                                                                 Filed:Windshield
                                                                                                         11/10/20 Windscreen
                                                                                                                      PageFairing
                                                                                                                             20 ofFit 498
                                                                                                                                      for KTM 125 200 390
                                                                                                                                            PageID        Duke Black Fairing: Home & Kitchen
                                                                                                                                                       #:2190
                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                        Returns                               0
                                         Home & Kitchen
                                                                                                                                                                                        & Orders          Try Prime               Cart
                                                                                                                                                                Account
      Deliver to
                                       Holiday Deals       Gift Cards     Best Sellers     Customer Service   New Releases      AmazonBasics      Whole Foods          Free Shipping     Registry         Giants vs Eagles live now
      Bensenville 60106

     Amazon Home            Shop by Room           Discover             Shop by Style            Home Décor       Furniture         Kitchen & Dining             Bed & Bath            Garden & Outdoor             Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Windshields & Accessories › Windshields


                                                                                                                     PUHEB Motorcycle Windshield                                            $37.86
                                                                                                                     Motorcycle Double Bubble                                               + $1.99 shipping

                                                                                                                     Windshield Windscreen Fairing                                          Arrives: Nov 13 - Dec 7

                                                                                                                     Fit for KTM 125 200 390 Duke
                                                                                                                                                                                            In Stock.
                                                                                                                     Black Fairing
                                                                                                                     Brand: PUHEB                                                           Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1



                                                                                                                                                                                                              Add to Cart
                                                                                                                     Price:   $37.86 + $1.99 shipping
                                                                                                                                                                                                               Buy Now
                                                                                                                       Get $50 oﬀ instantly: Pay $0.00 $37.86 upon
                                                                                                                       approval for the Amazon Rewards Visa Card. No                              Secure transaction
                                                                                                                       annual fee.
                                                                                                                                                                                            Ships from ...            PUHEB
                                                                                                                        1.Made of high quality material, makes the product                  Sold by ...               PUHEB
                                                                                                                        more environmentally friendly and durable, and
                                                                                                                                                                                            Return policy: Returnable until
                                                                                                                        has a long service life.
                                                                                                                                                                                            Jan 31, 2021
                                                                                                                        2.Easy to assemble and disassemble, standardized
                                                                                                                        design, strong connection, not easy to loose.
                                                                                                                                                                                                  Deliver to Bensenville 60106
                                                                                                                        3.Reduce wind speed and airﬂow for a more
                                                                                                                        comfortable ride.
                                                                                                                                                                                              Add to List
                                                                                                                        4.Protect motorcycle rider from the wind, thrown-
                                                                                                                        up rocks, and debris.
                                                                                                                                                                                              Add to Wedding Registry
                                                                                                                        5.Easy to install and no complicated procedure
                                                                                                                        needed.
                                             Roll over image to zoom in                                                                                                                             Share


                                                                                                                                                                                                          Have one to sell?

                                                                                                                                                                                                          Sell on Amazon




   Related products from Our Brands




                                                                                                                                                                         Page 1 of 3




                   Pinzon 6 Piece Blended         Pinzon Velvet Plush                   Pinzon Signature Cotton     Pinzon Organic Cotton              Pinzon Faux Fur Thr
                   Egyptian Cotton Bath           Blanket - Twin,                       Heavyweight Velvet          Bathroom Towels, 6                 Blanket - 50 x 60 In
                   Towel Set - Driftwood          Chocolate                             Flannel Sheet Set -         Piece Set, Ivory                   Ivory
                                13993                          6656                     Queen, Cream                              5848                              3693
                   $24.99                         $26.47                                            6177            $34.99                             $31.26
                                                                                        $74.71




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         The windshield can protect motorcycle enthusiasts from the wind, thrown-up rocks, debris, and bugs. It has solid hardware, so they are stable. Windscreen will deﬂect more wind for a more comfortable ride,
         and this makes a more relaxing and safe ride.


https://www.amazon.com/PUHEB-Motorcycle-Windshield-Windscreen-Fairing/dp/B08K3P85D7/ref=sr_1_12                                                                                                                                          1/4
10/23/2020                               Amazon.com: PUHEB
                                                 Case:     Motorcycle Windshield
                                                        1:20-cv-06677            Motorcycle Double
                                                                            Document         #: 15Bubble
                                                                                                   Filed:Windshield
                                                                                                           11/10/20 Windscreen
                                                                                                                        PageFairing
                                                                                                                               21 ofFit 498
                                                                                                                                        for KTM 125 200 390
                                                                                                                                              PageID        Duke Black Fairing: Home & Kitchen
                                                                                                                                                         #:2191
            Fitment:

            For K*TM DUKE 125 200 390
            (Please ensure our item suitable your model before you buy it.)
            Speciﬁcations:

            Brand New Aftermarket windscreen for modify use
            Color : Black (As picture)
            Material: High quality ABS plastic

            Package includes:

            1Pcs Windscreen (As Picture Show)




   Product information


       Item Weight                                           0.035 ounces                                      Warranty & Support

       Manufacturer                                          PUHEB-NA                                          Product Warranty: For warranty information about this product, please click here

       ASIN                                                  B08K3P85D7                                        Feedback

                                                                                                               Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                         Page 1 of 2

             Videos for related products




                                                0:03                                        0:41                                 0:16                                     0:12
              GUDAVO 100% Polycarbonate                    Motorcycle Windscreen Extension          motorcycle windshield Extension         Universal windshield for                Classic Accessories
              made Motorcycle Windshield                                                            smalll                                  motorcycle                              UTV Front Windshi

              GUDAVO                                       kemimoto                                 DUILU                                   DUILU                                   Merchant Video



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                        0%

   4 star                                        0%

   3 star                                        0%

   2 star                                        0%

   1 star                                        0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




     Deals in magazine subscriptions
https://www.amazon.com/PUHEB-Motorcycle-Windshield-Windscreen-Fairing/dp/B08K3P85D7/ref=sr_1_12                                                                                                                 2/4
10/23/2020                                Amazon.com: PUHEB
                                                  Case:     Motorcycle Windshield
                                                         1:20-cv-06677            Motorcycle Double
                                                                             Document         #: 15Bubble
                                                                                                    Filed:Windshield
                                                                                                            11/10/20 Windscreen
                                                                                                                         PageFairing
                                                                                                                                22 ofFit 498
                                                                                                                                         for KTM 125 200 390
                                                                                                                                               PageID        Duke Black Fairing: Home & Kitchen
                                                                                                                                                          #:2192




             Real Simple                         National Geographic                Real Simple                           AllRecipes                        F 100 Builders Guide               People
                               31                Kids                                                   6,948                                 7                               10               Print Magazine
             Print Magazine                                       6,454             Print Magazine                        Print Magazine                    Print Magazine                     $47.63
             $5.00                               Print Magazine                     $10.00                                $3.00                             $20.95
                                                 $15.00


     Best sellers in Kindle eBooks




             A Time for Mercy (Jake              If You Tell: A True Story          The Cipher (Nina                      I Promise You: Stand-             Spellbreaker                       The Haunting of Brynn
             Brigance Book 3)                    of Murder, Family…                 Guerrera Book 1)                      Alone College Sports…               Charlie N. Holmberg              Wilder: A Novel
              John Grisham                         Gregg Olsen                       Isabella Maldonado                    Ilsa Madden-Mills                                2,131                Wendy Webb
                               1,471                              17,065                           4,111                                 585                Kindle Edition                                      2,679
             Kindle Edition                      Kindle Edition                     Kindle Edition                        Kindle Edition                    $4.99                              Kindle Edition
             $14.99                              $4.99                              $4.99                                 $2.99                                                                $4.99


     Your Browsing History                   View or edit your browsing history     ›                                                                                                                             See personalized recommendations

                                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                                           New customer? Start here.




                                                                                                                           Back to top




                              Get to Know Us                                 Make Money with Us                                          Amazon Payment Products                                         Let Us Help You
                              Careers                                        Sell products on                                            Amazon Rewards Visa                                             Amazon and COVID-
                                                                             Amazon                                                      Signature Cards                                                 19
                              Blog
                                                                             Sell apps on Amazon                                         Amazon.com Store Card                                           Your Account
                              About Amazon
                                                                             Become an Aﬃliate                                           Amazon Business Card                                            Your Orders
                              Sustainability
                                                                             Advertise Your Products                                     Amazon Business Line of Credit                                  Shipping Rates &
                              Press Center                                                                                                                                                               Policies
                                                                             Self-Publish with Us                                        Shop with Points
                              Investor Relations                                                                                                                                                         Amazon Prime
                                                                             Host an Amazon Hub                                          Credit Card Marketplace
                              Amazon Devices                                                                                                                                                             Returns &
                                                                             › See More Make Money                                       Reload Your Balance                                             Replacements
                              Amazon Tours                                   with Us
                                                                                                                                         Amazon Currency Converter                                       Manage Your Content
                                                                                                                                                                                                         and Devices
                                                                                                                                                                                                         Amazon Assistant
                                                                                                                                                                                                         Help




                                                                                                                             English                 United States




                           Amazon Music                Amazon                      Amazon Drive                               6pm                     AbeBooks                      ACX                           Alexa
                           Stream millions             Advertising                 Cloud storage                              Score deals             Books, art                    Audiobook                     Actionable
                           of songs                    Find, attract, and          from Amazon                                on fashion              & collectibles                Publishing                    Analytics
                                                       engage customers                                                       brands                                                Made Easy                     for the Web

                           Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal            Home Services                 Amazon Ignite                 Amazon Rapids
                           Amazon                      Business                    Groceries & More                           Ship Orders             Experienced Pros              Sell your original            Fun stories for
                           Start a Selling             Everything For              Right To Your Door                         Internationally         Happiness Guarantee           Digital                       kids on the go
                           Account                     Your Business                                                                                                                Educational
                                                                                                                                                                                    Resources

                           Amazon Web                  Audible                     Book Depository                            Box Oﬃce                ComiXology                    DPReview                      East Dane
                           Services                    Listen to Books &           Books With Free                            Mojo                    Thousands of                  Digital                       Designer Men's
                           Scalable Cloud              Original                    Delivery Worldwide                         Find Movie              Digital Comics                Photography                   Fashion
                           Computing                   Audio                                                                  Box Oﬃce Data
                           Services                    Performances

                           Fabric                      Goodreads                   IMDb                                       IMDbPro                 Kindle Direct                 Prime Now                     Amazon Photos
                           Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                Publishing                    FREE 2-hour                   Unlimited Photo
                           & Knitting                  &                           & Celebrities                              Entertainment           Indie Digital & Print         Delivery                      Storage
                                                       recommendations                                                        Professionals           Publishing                    on Everyday Items             Free With Prime
                                                                                                                              Need                    Made Easy

                           Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                         Zappos                        Ring
                           Direct                      Designer                    Great Deals on                             Market                  Deals and                     Shoes &                       Smart Home
                           Video                       Fashion Brands              Quality Used Products                      America’s               Shenanigans                   Clothing                      Security Systems
                           Distribution                                                                                       Healthiest
                           Made Easy                                                                                          Grocery Store

                           eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed                Amazon Second
                           Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products             Chance
                           in Every Room               & Safety Alerts             to your door                               Simpliﬁed               you can trust                 Pass it on, trade it
                                                                                                                                                                                    in,
                                                                                                                                                                                    give it a second
                                                                                                                                                                                    life




                                                                         Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates


https://www.amazon.com/PUHEB-Motorcycle-Windshield-Windscreen-Fairing/dp/B08K3P85D7/ref=sr_1_12                                                                                                                                                        3/4
10/23/2020                                                                        Amazon.com
                                           Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                                Page 23 of 498 PageID #:2193
                                                                                                                                      Hello, Sign in
   Skip to main content                      KTM                                                                                      Account & Lists
                                                                                                                                                             Returns                          0
                                  PUHEB
                                                                                                                                                             & Orders    Try Prime                  Cart
                                                                                                                                      Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 79 results for PUHEB : "KTM"                                                                                                                                        Sort  by:Featured
                                                                                                                                                                                Featured
                                                                                                                                                                                 Sort by:


    Brand
    PUHEB                                                                                           PUHEB Motorcycle Windshield Windscreen for KTM 1050 1090 1190 ADV
    Logo                                                                                            Super Adventure R S 2013 2014 2015 2016 2017 2018 Wind Screen…
    Unknown                                                                                         $
                                                                                                     7988
                                                                                                    $1.99 shipping




                                                                                                    PUHEB Motorcycle Windshield Motorcycle Risen Adjustable Windscreen
                                                                                                    Air Deﬂector Windshield Wind Screen Spoiler for Triumph Yamaha Hond…
                                                                                                    $9293
                                                                                                    $1.99 shipping




                                                                                                    PUHEB Motorcycle Windshield for Kawasaki Zx6r Z1000 Zx10r KTM Rc 125
                                                                                                    Motorcycle Risen Adjustable Windscreen Air Deﬂector Windshield Wind…
                                                                                                    $9305
                                                                                                    $1.99 shipping




                                                                                                    PUHEB Motorcycle Windshield Motorcycle Motorbike Windshield for KTM
                                                                                                    Duke 690 KTM690 2012 2013 2014 2015 2012-2015 Windscreen Wind…
                                                                                                    $7945
                                                                                                    $1.99 shipping




                                                                                                    PUHEB Motorcycle Windshield Motorcycle Windscreen Windshield
                                                                                                    Protector for KTM Duke 690 Enduro R 2012 2013 2014 2015 2016 2017…
                                                                                                    $5450
                                                                                                    $1.99 shipping




                                                                                                    PUHEB Motorcycle Windshield Aluminum Windshield Motorcycle
                                                                                                    Windscreen Head Accessories Fit for K-TM Duke 125 200 390 2015 2016 …
                                                                                                    $3477
                                                                                                    $1.99 shipping




                                                                                                    PUHEB Motorcycle Windshield Motorcycle Adjustable Windscreen Wind
                                                                                                    Deﬂector Windshield Fit for Kawasaki Fit for B-M-W Ducati Honda Benell…
                                                                                                    $4541
                                                                                                    $1.99 shipping




https://www.amazon.com/s?k=KTM&me=A3VINMOCX7HYJP&ref=nb_sb_noss                                                                                                                                            1/4
10/23/2020                                                                   Amazon.com
                                      Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                           Page 24 of 498 PageID #:2194

                                                                               PUHEB Motorcycle Windshield Windscreen Windshield with Bracket Fit for
                                                                               KTM Duke790 2018 2019 2020 Double Bubble Wind Deﬂector Fairing…
                                                                               $10184
                                                                               $1.99 shipping




                                                                               Motorcycle Windshield Windscreen Wind Deﬂector Windshield Motorcycle
                                                                               Parts Fit for KTM 1290 Super Adventure R S 2017 2018 2019 Clear Light…
                                                                               $
                                                                                14369
                                                                               $1.99 shipping




                                                                               PUHEB Motorcycle Windshield Motorcycle Double Bubble Windshield
                                                                               Windscreen Fairing ﬁt for KTM 125 200 390 Duke Fairing
                                                                               $3786
                                                                               $1.99 shipping




                                                                               PUHEB Motorcycle Windshield Cherk Clear Motorcycle Street Bike
                                                                               Windshield Windscreen 7/8" Handlebar Mount for Harley/Honda/B-…
                                                                               $9155
                                                                               $1.99 shipping




                                                                               PUHEB Motorcycle Windshield Motorcycle Double Bubble Windshield
                                                                               Windscreen Fairing Fit for KTM 125 200 390 Duke Black Fairing
                                                                               $3786
                                                                               $1.99 shipping




                                                                               PUHEB Motorcycle Windshield Motorcycle Adjustable Windscreen
                                                                               Windshield Fit for…
                                                                               $21417
                                                                               $1.99 shipping




                                                                               PUHEB Motorcycle Windshield Extend Windscreen Fit for KTM Duke 125
                                                                               200 390 2011 2012 2013 2014 2015 2016 2017 2018 2019 Spoiler…
                                                                               $8109
                                                                               $1.99 shipping




                                                                               PUHEB Motorcycle Windshield Fit for KTM 1290 Super Adventure R/S
                                                                               1290ADV 2017 2018 2019 Motorbike Windscreen Windshield Shield…
                                                                               $14513
                                                                               $1.99 shipping

https://www.amazon.com/s?k=KTM&me=A3VINMOCX7HYJP&ref=nb_sb_noss                                                                                         2/4
10/22/2020                                          Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                       Filed: 11/10/20       PagePUHEB
                                                                                                                     25 of 498 PageID #:2195
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                   Returns                               0
                                            All
                                                                                                                                                                                                   & Orders       Try Prime                  Cart
                                                                                                                                                                           Account
      Deliver to
                                       Holiday Deals           Gift Cards      Best Sellers     Customer Service         New Releases      AmazonBasics         Whole Foods        Free Shipping    Registry       Sell           Gifts for kids
      Bensenville 60106


   PUHEB                                                                                                                                               Have a question for PUHEB?
   PUHEB storefront
   Just launched No feedback yet                                                                                                                         Ask a question
   PUHEB is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:XIANGCHENGSHIPUHEBAIHUOSHANGHANG
   Business Address:
     105,22HAOLOU,OUBEISHASHANGCHENG,HUBINLU,XIANGCHENGSHI
     ZHOUKOUSHI
     HENANSHENG
     466200
     CN


       Returns & Refunds        Shipping            Policies        Help         Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact PUHEB to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                         Leave seller feedback         Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                         Page 1 of 7




                   National Geographic Kids             House Beautiful                       Real Simple                       Reader's Digest                   Food Network Magazine            Seasoned Magazine
                                    6,417                                1,375                                 6,912                             59                                5,204                            2
                   Print Magazine                       Print Magazine                        Print Magazine                    Print Magazine                    Print Magazine                   Print Magazine
                   $15.00                               $7.50                                 $10.00                            $5.00                             $6.00                            $15.16


        Inspired by your browsing history                                                                                                                                                                                       Page 1 of 7




                   FMF Racing 11299 Wash                Troy Lee Designs Men's 20             72 Pcs Motorcycle                 AnXin Foot Pegs Footpegs          KTM FLAG READY TO RACE           KTM 6" Die-cut Decal
                   Plug                                 TLD KTM Team Shirts                   Motocross Dirt Bike Spoke         Footrests Foot Pedals             3PW1771500                       Orange
                                    1,413                                110                  Skins For 8"-21" rims             Rests CNC MX For KTM SX                            151                              67
                   $9.63                                $30.00 - $31.50                       Wheel RIM Spoke Covers…           SXS XC EXC MXC XCW…               $19.99                           $6.80
                                                                                                               71                                18
                                                                                              $9.99                             $27.99


        Your Browsing History                 View or edit your browsing history     ›                                                                                              Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                             New customer? Start here.




                                                                                                                        Back to top




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3VINMOCX7HYJP&sshmPath=                                                                                      1/2
10/23/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 15Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             26 of 498 PageID #:2196




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                   Choose a delivery option:

                Shipping from PUHEB            (Learn more)                                                             Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                        $1.99 - Shipping
                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    PUHEB Motorcycle Windshield Motorcycle Double Bubble Windshield
                    Windscreen Fairing Fit for KTM 125 200 390 Duke Black Fairing
                    $37.86 - Quantity: 1
                    Sold by: PUHEB


                Change quantities or delete




                                                                                                                                                                           Continue




                                                              Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                           1/1
10/23/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   15 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    27 of 498 PageID #:2197




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $37.86
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $1.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $39.85
                                                                                                                                                                                       Estimated tax to be collected:*              $2.37

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                              $42.22
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?

                                                                                                                                                                                       Why didn't I qualify for free shipping?


                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       PUHEB Motorcycle Windshield Motorcycle                      Choose a delivery option:
                                       Double Bubble Windshield Windscreen                              Friday, Nov. 13 - Monday, Dec. 7
                                       Fairing Fit for KTM 125 200 390 Duke Black                       $1.99 - Shipping
                                       Fairing
                                       $37.86
                                       Quantity: 1 Change
                                       Sold by: PUHEB
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020             Amazon.com: PUHEB Motorcycle
                                             Case:  Windshield Windscreen forDocument
                                                       1:20-cv-06677          KTM 1050 1090
                                                                                          #:1190
                                                                                              15ADV Super11/10/20
                                                                                                 Filed:   Adventure RPage
                                                                                                                     S 2013 2014
                                                                                                                            28 of2015 2016PageID
                                                                                                                                    498    2017 2018 #:2198
                                                                                                                                                     Wind Screen Deflectors Windshield Smoke Fairing (Col…

                                                                                                                                                     Hello, Sign in
   Skip to main content                         KTM                                                                                                  Account & Lists
                                                                                                                                                                            Returns                                 0
                                          All
                                                                                                                                                                            & Orders          Try Prime                 Cart
                                                                                                                                                     Account
       Deliver to
                                        Holiday Deals     Gift Cards   Best Sellers   Customer Service   New Releases     AmazonBasics   Whole Foods        Free Shipping    Registry         Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



                                                                                                               PUHEB Motorcycle Windshield                                      $79.88
                                                                                                               Windscreen for KTM 1050 1090                                     + $1.99 shipping

                                                                                                               1190 ADV Super Adventure R S                                     Arrives: Nov 13 - Dec 7

                                                                                                               2013 2014 2015 2016 2017
                                                                                                                                                                                In Stock.
                                                                                                               2018 Wind Screen Deﬂectors
                                                                                                                                                                                Qty:
                                                                                                                                                                                 Qty:   1
                                                                                                               Windshield Smoke Fairing                                          1

                                                                                                               (Color : Iridium B)                                                                Add to Cart
                                                                                                               Brand: PUHEB
                                                                                                                                                                                                   Buy Now

                                                                                                               Price:   $79.88 + $1.99 shipping                                       Secure transaction

                                                                                                                                                                                Ships from ...            PUHEB
                                                                                                                 Get $50 oﬀ instantly: Pay $29.88 $79.88 upon
                                                                                                                                                                                Sold by ...               PUHEB
                                                                                                                 approval for the Amazon Rewards Visa Card. No
                                                                                                                 annual fee.                                                    Return policy: Returnable until
                                                                                                                                                                                Jan 31, 2021
                                                                                                               Color: Iridium B
                                                                                                                                                                                      Deliver to Bensenville 60106
                                                                                                                         $79.88          $59.09              $79.88
                                                                                                                                                                                  Add to List

                                                                                                                         $79.88          $60.82              $59.09               Add to Wedding Registry


                                                                                                                  1.Made of high quality material, makes the product
                                        Click image to open expanded view                                                                                                               Share
                                                                                                                  more environmentally friendly and durable, and
                                                                                                                  has a long service life.
                                                                                                                                                                                              Have one to sell?
                                                                                                                  2.Easy to assemble and disassemble, standardized
                                                                                                                  design, strong connection, not easy to loose.                               Sell on Amazon
                                                                                                                  3.Reduce wind speed and airﬂow for a more
                                                                                                                  comfortable ride.
                                                                                                                  4.Protect motorcycle rider from the wind, thrown-
                                                                                                                  up rocks, and debris.
                                                                                                                  5.Easy to install and no complicated procedure
                                                                                                                  needed.




   Related products from Our Brands




                                                                                                                                                                                                                  Page 1 of 2




                    Amazon Brand – Rivet         Amazon Brand – Rivet             Amazon Brand – Rivet        Amazon Brand – Rivet          Amazon Brand – Rivet              Amazon Brand – Rivet                      A
                    Rustic Stoneware             Geometric Ceramic                Cone-Shaped Wall            Modern Hand-Woven             Westline Modern Indoor            Modern Geometric
                    Crosshatch Indoor            Planter, 6.5"H, White and        Mount Vase, 7.5"H,          Stripe Fringe Throw           Outdoor Hand Painted              Stoneware Home Decor                      C
                    Flower Plant Pot, 6.25"H,    Grey                             Modern Earthenware,         Blanket, 50" x 60", Navy      Stoneware Planter                 Flower Vase - 6.9 Inch,
                    Silver, Medium Planter                     949                White                       Blue and White with           Flower Pot, 8"H, Red              White
                                 2065            $35.73                                       629             Sienna Orange                 White Blue Black                               313                          $
                    $23.99                                                        $13.49                                    570                          322                  $25.65
                                                                                                              $52.76                        $41.61



   You might also like                                                                                                                                                                                        Page 1 of 14
   Sponsored




https://www.amazon.com/dp/B08LP2J2S8/ref=sr_1_1?dchild=1&keywords=KTM&m=A3VINMOCX7HYJP&qid=1603419617&s=merchant-items&sr=1-1                                                                                                   1/3
10/22/2020             Amazon.com: PUHEB Motorcycle
                                             Case:  Windshield Fit for KTM 1290
                                                       1:20-cv-06677            Super Adventure
                                                                             Document      #: 15R/S Filed:
                                                                                                    1290ADV11/10/20
                                                                                                            2017 2018 2019
                                                                                                                       PageMotorbike
                                                                                                                               29 ofWindscreen Windshield
                                                                                                                                      498 PageID          Shield Screen with Mounting Bracket Fairing (Color : …
                                                                                                                                                       #:2199
                                                                                                                                                         Hello, Sign in
   Skip to main content                           KTM                                                                                                    Account & Lists
                                                                                                                                                                                Returns                                 0
                                         All
                                                                                                                                                                                & Orders          Try Prime                 Cart
                                                                                                                                                         Account
       Deliver to
                                       Holiday Deals         Gift Cards   Best Sellers   Customer Service   New Releases     AmazonBasics    Whole Foods        Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                                                  PUHEB Motorcycle Windshield                                       $145.13
                                                                                                                  Fit for KTM 1290 Super                                            + $1.99 shipping

                                                                                                                  Adventure R/S 1290ADV 2017                                        Arrives: Nov 12 - Dec 4

                                                                                                                  2018 2019 Motorbike
                                                                                                                                                                                    In Stock.
                                                                                                                  Windscreen Windshield Shield
                                                                                                                                                                                    Qty:
                                                                                                                                                                                     Qty:   1
                                                                                                                  Screen with Mounting Bracket                                       1

                                                                                                                  Fairing (Color : Light Smoke)                                                       Add to Cart
                                                                                                                  Brand: PUHEB
                                                                                                                                                                                                       Buy Now

                                                                                                                  Price:   $145.13 + $1.99 shipping                                       Secure transaction

                                                                                                                                                                                    Ships from ...            PUHEB
                                                                                                                    Get $50 oﬀ instantly: Pay $95.13 $145.13 upon
                                                                                                                                                                                    Sold by ...               PUHEB
                                                                                                                    approval for the Amazon Rewards Visa Card. No
                                                                                                                    annual fee.                                                     Return policy: Returnable until
                                                                                                                                                                                    Jan 31, 2021
                                                                                                                  Color: Light Smoke
                                                                                                                                                                                          Deliver to Bensenville 60106
                                                                                                                            $145.13          $145.13
                                                                                                                                                                                      Add to List
                                                                                                                     1:Improve the aerodynamics of your motorcycle
                                                                                                                     and deﬂect more wind to provide relaxing and safe                Add to Wedding Registry

                                                                                                                     ride for driver.
                                                                                                                     2:Enhancing the design of your motorcycle.
                                               Roll over image to zoom in                                                                                                                   Share
                                                                                                                     3:This is one tough windscreen!Superior
                                                                                                                     strength,Protect motorcycle rider from the wind,
                                                                                                                                                                                                  Have one to sell?
                                                                                                                     Reduced wind noise,less turbulence,thrown-up
                                                                                                                     rocks, and debris,perfect style.reduce wind speed                            Sell on Amazon
                                                                                                                     and airﬂow for a more comfortable ride
                                                                                                                     4.Fitment for 2017-2019 KTM 1290 Super
                                                                                                                     Adventure R/S
                                                                                                                     5.Material: High Quality PC Plastic ,sun protection,
                                                                                                                     anti-aging, anti-fall advantages.




   Related products from Our Brands




                                                                                                                                                                                                                      Page 1 of 2




                    Amazon Brand – Rivet            Amazon Brand – Rivet             Amazon Brand – Rivet        Amazon Brand – Rivet           Amazon Brand – Rivet              Amazon Brand – Rivet                      A
                    Rustic Stoneware Indoor         Geometric Ceramic                Cone-Shaped Wall            Modern Hand-Woven              Westline Modern Indoor            Modern Geometric
                    Outdoor Flower Plant            Planter, 6.5"H, White and        Mount Vase, 7.5"H,          Stripe Fringe Throw            Outdoor Hand Painted              Stoneware Home Decor                      C
                    Home Decor Tall                 Grey                             Modern Earthenware,         Blanket, 50" x 60", Navy       Stoneware Planter                 Flower Vase - 6.9 Inch,
                    Cylinder Vase, 11"H,                          942                White                       Blue and White with            Flower Pot, 8"H, Red              White
                    Silver                          $35.73                                       625             Sienna Orange                  White Blue Black                               313                          $
                                 2047                                                $13.49                                    570                           321                  $25.65
                    $33.99                                                                                       $52.76                         $41.61




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




https://www.amazon.com/PUHEB-Motorcycle-Windshield-Adventure-Windscreen/dp/B08JVK4DDX/ref=sr_1_13?dchild=1&keywords=KTM&m=A3VINMOCX7HYJP&qid=1603330192&s=merchant-items&sr=1-13&th=1                                               1/3
10/28/2020                                        Case: Amazon.com: Smartang
                                                        1:20-cv-06677        PWK 32MM Carburetor
                                                                           Document              for Scooter
                                                                                       #: 15 Filed:          ATV Motorcycle
                                                                                                         11/10/20     Page  Yamaha
                                                                                                                              30 ofHonda
                                                                                                                                     498Suzuki
                                                                                                                                         PageIDKawasaki KTM: Automotive
                                                                                                                                                    #:2200
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                               Returns                                 0
                                          Automotive Parts & Accessories
                                                                                                                                                                                               & Orders          Try Prime                 Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards       Best Sellers    Customer Service       New Releases            AmazonBasics     Whole Foods         Free Shipping                Shop today's epic deals now
      Bensenville 60106

    Automotive       Your Garage     Deals & Rebates    Best Sellers   Parts      Accessories        Tools & Equipment     Car Care          Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Fuel System › Carburetors



   Subm                                                                               Smartang PWK 32MM Carburetor for Scooter ATV                                                                 $31.99
                                                                                      Motorcycle Yamaha Honda Suzuki Kawasaki KTM                                                                  & FREE Returns
   Subm                                                                               Brand: Smartang
                                                                                                                                                                                                   FREE delivery: Nov 5 - 7 Details
                                                                                                                                                                                                   Fastest delivery: Tuesday, Nov 3
   Subm                                                                               Price:   $31.99 & FREE Returns                                                                               Details

   Subm                                                                                   Get $50 oﬀ instantly: Pay $0.00 $31.99 upon approval for the Amazon Rewards                              Only 2 left in stock -
                                                                                          Visa Card. No annual fee.                                                                                order soon.
   Subm                                                                                   The Carburetor Fits For Honda Suzuki Kawasaki Yamaha KTM Dirt Bike                                       Qty:
                                                                                                                                                                                                    Qty:   1
                                                                                                                                                                                                    1
                                                                                          PWK 32MM Carburetor for Scooter ATV Motorcycle Yamaha Honda Suzuki
                                                                                          Kawasaki KTM with Electroplating Carburetor mostly ﬁts: Yamaha DT 100 Yamaha
                                                                                                                                                                                                                   Add toto
                                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                                            Cart
                                                                                          DT 125 Yamaha DT 175 Yamaha DT 250 Yamaha YT175 Yamaha YZ80 Yamaha
                                                                                          YZ85 Yamaha YZ100
                                                                                                                                                                                                                     Submit
                                                                                                                                                                                                                      Buy Now
                                                                                          PWK 32MM Carburetor Honda CR80 Honda CR85R Honda CR125 Honda NSR50
                                                                                          Honda NSR80 Honda NSR125 Suzuki RM65 Suzuki RM80 Suzuki RM85 Suzuki
                                                                                                                                                                                                         Secure transaction
                                                                                          RM85L Kawasaki KX80 Kawasaki KX100 Kawasaki KX125 KTM 65SX KTM 85
                                                                                          This universal carburetor is specially designed to ﬁt most , For Aprilia Suzuki                          Ships from ... Amazon
                                                                                          Yamaha Honda Kawasaki BMW KTM With Power Jet                                                             Sold by ...      Qauick Garden part
                                                                                          Package Included: 1xCarburetor with parts As picture.
                                                                                                                                                                                                   Return policy: Extended holiday
                                                                                       › See more product details                                                                                  return window till Jan 31, 2021
                               Roll over image to zoom in




   Inspired by your recent shopping trends                                                                                                                                     Page 1 of 11           Enjoy fast, FREE delivery,
                                                                                                                                                                                                      exclusive deals and award-
                                                                                                                                                                                                      winning movies & TV
                                                                                                                                                                                                      shows with Prime
                                                                                                                                                                                                      Try Prime and start saving
                                                                                                                                                                                                      today with Fast, FREE
                                                                                                                                                                                                      Delivery

                                                                                                                                                                                                   Add a Protection Plan:
                                                                                                                                                                                                         3-Year Auto Parts Protection
                                                                                                                                                                                                         Plan for $7.24
               （Red）Air fuel mixture           Air fuel Mixture Screw            Motorcycle Air Fuel              NICECNC Motorcycle Red              Outlaw Racing Fuel
               Screw Adjuster For              Adjuster for KTM Honda            Mixture Screw, Keenso            Air/Fuel Mixture Screw              Mixture Adjust Screw Fcr
                                                                                                                                                                                                         Add gift options
               Mikuni Carb HONDA               Yamaha Kawasaki Suzuki            FCR Carburetor Mixture           Adjuster Keihin FCR Carb            Carb YZ CRF250 CRF450
               YAMAHA KTM Honda…               (Red)                             Screw Adjuster for…              for Honda Yamaha…                   Ktm Polaris Honda…
                                                                                                                                                                                                         Deliver to Bensenville 60106
                              31                              3                                 72                                  129                              44
               $11.89                          $9.99                             $12.99                           $8.88                               $14.95
                                                                                                                                                                                                     Add to List
               Only 20 left in stock - orde…                                     Only 1 left in stock - order…                                        Only 4 left in stock - order…


                                                                                                                                                                                                           Share
   Customers also viewed these products                                                                                                                                          Page 1 of 9
                                                                                                                                                                                                                 Have one to sell?

                                                                                                                                                                                                                 Sell on Amazon




               JFG RACING 32MM                 KYN Universal 2T 4T               KYN Universal 2T 4T              PZ20 Carburetor for                 PUCKY PWK38 38mm
               Super Performance OEM           Motorcycle PWK                    30mm Motorcycle                  Kazuma Baja 50cc 70cc               PWK Carburetor For
               GY6 OKO PWK 32 Power            Carburetor Carb for               Motorbike PWK 30                 90cc 110cc 125cc                    Keihin Flat Slide Air
               Jet Carburetor Carb 2…          Keihin Koso OKO…                  Carburetor Carb For…             TaoTao 110B NST…                    Striker Carburetor…
                              106                             29                                15                                  3,007                            10
               $32.99                          $45.90                            $36.90                            #1 Best Seller    in               $28.79
               Only 20 left in stock - orde…   In stock on November 5, 2…
                                                                                                                  Powersports Carburetors
                                                                                                                  $13.78



   Products related to this item                                                                                                                                                                                                     Page 1 of 9
   Sponsored




https://www.amazon.com/Smartang-Carburetor-Scooter-Motorcycle-Kawasaki/dp/B0812ZK1MB/ref=sr_1_1                                                                                                                                                    1/5
10/28/2020                                        Case: Amazon.com: Smartang
                                                        1:20-cv-06677        PWK 32MM Carburetor
                                                                           Document              for Scooter
                                                                                       #: 15 Filed:          ATV Motorcycle
                                                                                                         11/10/20     Page  Yamaha
                                                                                                                              31 ofHonda
                                                                                                                                     498Suzuki
                                                                                                                                         PageIDKawasaki KTM: Automotive
                                                                                                                                                    #:2201




                Mikuni TM34 34 mm                  NIBBI 26mm Dirt Bike          Motorcycle FCR 28MM          KYN Universal 2T 4T             Motorcycle Carburetor         Maple 32mm Carburetor
                Carburetor Carb -                  Carburetor PE26mm             Carburetor Universal         Motorcycle PWK                  for MIKUNI TM24 Flat          applied power jet racing        C
                Compatible for Mikuni              Motorcycle Carburetor         Carb for Honda Yamaha        Carburetor For Keihin           Slide Performance Carb        scooter dirt bike pit ATV       S
                TM34 Flat Slide 34mm…              Kit With Adjustable Th...     Suzuki Kawasaki Dirt...      Koso OKO Power Jet…             24mm TM24-8001                Reﬁt repl...
                $59.99                                          10               $159.99                                   15                 $56.99                        $29.99
                                                   $99.99                                                     $36.90




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                              Additional Information

        Manufacturer                                        Smartang                                                ASIN                                           B0812ZK1MB

        Brand                                               Smartang                                                Best Sellers Rank                              #1,983,014 in Automotive (See Top 100 in
                                                                                                                                                                   Automotive)
        Item Weight                                         1.21 pounds                                                                                            #11,753 in Powersports Carburetors

        Package Dimensions                                  6.14 x 4.8 x 4.29 inches                                Date First Available                           April 18, 2018

        Is Discontinued By Manufacturer                     No
                                                                                                                  Warranty & Support
        Manufacturer Part Number                            PWK32
                                                                                                                  Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                  Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                               Page 1 of 2

             Videos for related products




                                                 3:17                                    0:21                                        0:38                                    0:13
             How to use motorcycle carburetor              maXpeedingrods Carburetor Carb          PRO CAKEN CNC Air Carburetor                PRO CAKEN CNC Air Carburetor             All Balls Fuel Tap R
             carb synchronization tool                     Engine for Yamaha Blaster YFS2…         Adjust Fuel Mixture Screw for…              Adjust Fuel Mixture Screw for…           tap diaphragm only

             Alpha Moto                                    maXpeedingrods-us                       DirtBikeClub                                DirtBikeClub                             All Balls.



     Upload your video




   Product description

         Features:

         -100% Brand New, Never Mounted

         -OEM Product, PWK Chrome Model, Very Good Quality

         -Professional Installation Recommended

         -Easy To Install

         Speciﬁcation:

         -Color: As Pictures

         -Material: Aluminum

         -Other Size Option: (28mm,30mm And 34mm,Contact Us If You Need)

         -Price is for 1 Carburetor

         -You will receive exactly as picture.

         Fitment:

         -Super Performance OKO PWK Power Jet Carburetor CARB RACING PARTS UNIVERSAL for Motorcycle, Scooters,dirt bike, ATV

         -Universal Racing Parts for Scooter,ATV,Motorcycle And Dirt Bike




https://www.amazon.com/Smartang-Carburetor-Scooter-Motorcycle-Kawasaki/dp/B0812ZK1MB/ref=sr_1_1                                                                                                                       2/5
10/28/2020                                        Case: Amazon.com: Smartang
                                                        1:20-cv-06677        PWK 32MM Carburetor
                                                                           Document              for Scooter
                                                                                       #: 15 Filed:          ATV Motorcycle
                                                                                                         11/10/20     Page  Yamaha
                                                                                                                              32 ofHonda
                                                                                                                                     498Suzuki
                                                                                                                                         PageIDKawasaki KTM: Automotive
                                                                                                                                                    #:2202
   Products related to this item                                                                                                                                                       Page 1 of 8
   Sponsored




                 Mikuni TM34 34 mm                  Motorcycle Carburetor      Mikuni TM28 28MM           Motorcycle FCR 28MM         NEW! YAMAHA BLASTER        NIBBI Replacement
                 Carburetor Carb -                  for MIKUNI TM24 Flat       carburetor carb - FLAT     Carburetor Universal        200 CARBURETOR             Orginal High              4
                 Compatible for Mikuni              Slide Performance Carb     Slide motor carb VM28-     Carb for Honda Yamaha       YFS200 YFS 200 CARB        Performance Speed
                 TM34 Flat Slide 34mm…              24mm TM24-8001             418 OEM 28mm carb          Suzuki Kawasaki Dirt...     CARBY 1988 1989…           Modiﬁed Carburetor…
                 $59.99                             $56.99                     $59.99                     $159.99                                 19                          35
                                                                                                                                      $59.95                     $79.99




                                                                                                                                                                   Sponsored



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                      No customer reviews

   5 star                                        0%

   4 star                                        0%

   3 star                                        0%

   2 star                                        0%

   1 star                                        0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




    Mikuni TM34 34 mm Carburetor Carb - Compa…
    $59.99
                                         Shop now


                                             Sponsored




https://www.amazon.com/Smartang-Carburetor-Scooter-Motorcycle-Kawasaki/dp/B0812ZK1MB/ref=sr_1_1                                                                                                      3/5
10/28/2020                                        Case: Amazon.com: Smartang
                                                        1:20-cv-06677        PWK 32MM Carburetor
                                                                           Document              for Scooter
                                                                                       #: 15 Filed:          ATV Motorcycle
                                                                                                         11/10/20     Page  Yamaha
                                                                                                                              33 ofHonda
                                                                                                                                     498Suzuki
                                                                                                                                         PageIDKawasaki KTM: Automotive
                                                                                                                                                    #:2203
                                                                                          Carbhub PZ20 Carburetor for Kazuma Baja 50cc
                                                                                          70cc 90cc 110cc 125cc TaoTao 110B NST SunL...                                 Shop now
                                                                                          $13.88                                  878

                                                                                                                                                                                     Sponsored




     Top subscription apps for you                                                                                                                                                                                                         Page 1 of 7




               Disney+                              CBS Full Episodes and                 STARZ                             Sling TV                                SHOWTIME                               Philo: Live & On-
               Disney                               Live TV                               Starz Entertainment               Sling TV LLC                            Showtime Digital Inc.                  Demand TV
                              398,966               CBS Interactive                                      82,661                            48,871                                 23,847                   PHILO
               $0.00                                                  101,190             $0.00                             $0.00                                   $0.00                                                      67,299
                                                    $0.00                                                                                                                                                  $0.00


     Inspired by your browsing history                                                                                                                                                                                                     Page 1 of 6




               JDJetting Jet Kit for 00-            Dr.Roc Tire Spoon Lever               SunplusTrade 2" x 50'             20pcs Carburetor Main                   Peace Talks (Dresden                   2pcs 7/8" Universal
               20 Suzuki DRZ400S                    Dirt Bike Lawn Mower                  Black Exhaust Heat Wrap           Jet Slow Pilot Jet Kit Set              Files Book 16)                         Motorcycle Hand Bar
                              133                   Motorcycle Tire                       Roll for Motorcycle               for Keihin OKO KOSO PE                   Jim Butcher                           Grips Pillow Grip Anti-
               $78.90                               Changing Tools with…                  Fiberglass Heat Shield…           PWK Carb                                                 8,736                 slip Rubber Racing…
                                                                      1,646                             3,156                              157                      Kindle Edition                                             936
                                                                                                                                                                    $14.99
                                                    $20.99                                $12.99                            $12.59                                                                         $7.99


     Your Browsing History                 View or edit your browsing history    ›                                                                                                                           See personalized recommendations
                                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                                      New customer? Start here.




                                                                                                                  Back to top




                         Get to Know Us                                   Make Money with Us                                  Amazon Payment Products                                               Let Us Help You
                         Careers                                          Sell products on                                    Amazon Rewards Visa                                                   Amazon and COVID-
                                                                          Amazon                                              Signature Cards                                                       19
                         Blog
                                                                          Sell apps on Amazon                                 Amazon.com Store Card                                                 Your Account
                         About Amazon
                                                                          Become an Aﬃliate                                   Amazon Business Card                                                  Your Orders
                         Sustainability
                                                                          Advertise Your Products                             Amazon Business Line of Credit                                        Shipping Rates &
                         Press Center                                                                                                                                                               Policies
                                                                          Self-Publish with Us                                Shop with Points
                         Investor Relations                                                                                                                                                         Amazon Prime
                                                                          Host an Amazon Hub                                  Credit Card Marketplace
                         Amazon Devices                                                                                                                                                             Returns &
                                                                          › See More Make Money                               Reload Your Balance                                                   Replacements
                         Amazon Tours                                     with Us
                                                                                                                              Amazon Currency Converter                                             Manage Your Content
                                                                                                                                                                                                    and Devices
                                                                                                                                                                                                    Amazon Assistant
                                                                                                                                                                                                    Help




                                                                                                                   English                 United States




                         Amazon Music                Amazon                     Amazon Drive                        6pm                     AbeBooks                           ACX                           Alexa
                         Stream millions             Advertising                Cloud storage                       Score deals             Books, art                         Audiobook                     Actionable
                         of songs                    Find, attract, and         from Amazon                         on fashion              & collectibles                     Publishing                    Analytics
                                                     engage customers                                               brands                                                     Made Easy                     for the Web

                         Sell on                     Amazon                     Amazon Fresh                        AmazonGlobal            Home Services                      Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                   Groceries & More                    Ship Orders             Experienced Pros                   Sell your original            Fun stories for
                         Start a Selling             Everything For             Right To Your Door                  Internationally         Happiness Guarantee                Digital                       kids on the go
                         Account                     Your Business                                                                                                             Educational
                                                                                                                                                                               Resources

                         Amazon Web                  Audible                    Book Depository                     Box Oﬃce                ComiXology                         DPReview                      East Dane
                         Services                    Listen to Books &          Books With Free                     Mojo                    Thousands of                       Digital                       Designer Men's
                         Scalable Cloud              Original                   Delivery Worldwide                  Find Movie              Digital Comics                     Photography                   Fashion
                         Computing                   Audio                                                          Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                  IMDb                                IMDbPro                 Kindle Direct                      Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews               Movies, TV                          Get Info                Publishing                         FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                          & Celebrities                       Entertainment           Indie Digital & Print              Delivery                      Storage
                                                     recommendations                                                Professionals           Publishing                         on Everyday Items             Free With Prime
                                                                                                                    Need                    Made Easy

https://www.amazon.com/Smartang-Carburetor-Scooter-Motorcycle-Kawasaki/dp/B0812ZK1MB/ref=sr_1_1                                                                                                                                                          4/5
10/28/2020                                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                               11/10/20  : ktm
                                                                                                            Page 34 of 498 PageID #:2204
                                                                                                                                                                   Hello, Sign in
   Skip to main content                                              ktm                                                                                           Account & Lists
                                                                                                                                                                                           Returns                              0
                                             Qauick Garden part
                                                                                                                                                                                           & Orders      Try Prime                    Cart
                                                                                                                                                                   Account
      Deliver to
                                            Holiday Deals    Gift Cards       Best Sellers   Customer Service      New Releases       AmazonBasics      Whole Foods        Free Shipping    Registry     Sell       Coupons
      Bensenville 60106

    2 results for Qauick Garden part : "ktm"                                                                                                                                                                      Sort  by:Featured
                                                                                                                                                                                                                  Featured
                                                                                                                                                                                                                   Sort by:


    Brand
    Smartang                                                                                                            Smartang PWK 32MM Carburetor for Scooter ATV Motorcycle Yamaha
    Qauick                                                                                                              Honda Suzuki Kawasaki KTM
                                                                                                                        $
                                                                                                                         3199
                                                                                                                                 Get it as soon as Tue, Nov 3
                                                                                                                        FREE Shipping by Amazon
                                                                                                                        Only 2 left in stock - order soon.




                                                                                                                        Qauick 14Bit PC USB Handbrake SIM for Racing Games G25/27/29 T500
                                                                                                                        FANATECOSW Dirt Rally +Clamp (Black)
                                                                                                                                             1
                                                                                                                        $9999
                                                                                                                                Get it as soon as Fri, Oct 30
                                                                                                                        FREE Shipping by Amazon




                                                                  Need help?
                                                                  Visit the help section or contact us




                                                                                                                    KTM Air Filter SX SX-F XC XC-F XC-W XCF-W
                                                                                                                    EXC-F 2015-2020 OEM:79006015000                                        Shop now
                                                                                                                    $31.49                         13
                                    Sponsored
                                                                                                                                                                                                      Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                                 Page 1 of 3




                   Sunferno Ratchet Straps             Tank Straps Motorcycle            RHINO USA Ratchet                  JOYON 177 Pcs                 Tank Straps Motorcycle            Stay There Ratchet Tie
                   Tie Down 2500Lbs Break              Tie Down Straps (2pk) -           Straps (4PK) - 1,823lb             Motorcycle Universal          Tie Down Straps (4pk) -           Down Straps 1'' x15,
                   Strength, 15 Foot -                 10.000 lb Webbing                 Guaranteed Max Break               Fairing Bolt Kit Screws       10.000 lb Webbing                 Ratchet Straps with S
                   Heavy Duty Straps To…               Break Strength 2'' x…             Strength, Includes (4)…            Fasteners Fixing…             Break Strength 2'' x…             Hook - 1500lb Break…
                                    1,646                               534                               3,497                              14                            125                               131
                   $27.97                              $43.77                            $29.97                             $24.99                        $74.77                            $21.90


     Deals in magazine subscriptions                                                                                                                                                                                        Page 1 of 7




                   National Geographic                 Food Network Magazine             Street Trucks                      Ranger Rick Jr.               Architectural Digest              Better Homes and
                   Kids                                                 49                                45                                 453                           898              Gardens
                                    6,635              Print Magazine                    Print Magazine                     Print Magazine                Print Magazine                                     41
                   Print Magazine                      $6.00                             $18.95                             $15.00                        $19.99                            Print Magazine
                   $15.00                                                                                                                                                                   $3.00


     Your Browsing History                    View or edit your browsing history   ›                                                                                                           See personalized recommendations
                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                       New customer? Start here.




                                                                                                                  Back to top




https://www.amazon.com/s?k=ktm&me=A1KUO52RTCWJNS&ref=nb_sb_noss                                                                                                                                                                              1/2
10/28/2020                                                                    Amazon.com
                                                 Case: 1:20-cv-06677 Document #:         Seller
                                                                                 15 Filed:      Profile: Qauick
                                                                                           11/10/20        Page Garden
                                                                                                                   35 part
                                                                                                                       of 498 PageID #:2205
                                                                                                                                                                     Hello, Sign in
   Skip to main content                                                                                                                                              Account & Lists
                                                                                                                                                                                             Returns                                0
                                         All
                                                                                                                                                                                             & Orders       Try Prime                   Cart
                                                                                                                                                                     Account
      Deliver to
                                        Holiday Deals    Gift Cards       Best Sellers     Customer Service       New Releases        AmazonBasics       Whole Foods        Free Shipping                 Shop the Fashion Gift guide
      Bensenville 60106


   Qauick Garden part                                                                                                                              Have a question for Qauick Garden
   Qauick Garden part storefront                                                                                                                   part?
                  85% positive in the last 12 months (40 ratings)
   Qauick Garden part is committed to providing each customer with the highest standard of customer service.                                        Ask a question




   Detailed Seller Information


   Business Name:Mo WeiChun
   Business Address:
     NO,6 LiangMa Street MaYi Country MaChong Town
     DongGuan
     GuangDong
     523000
     CN


       Feedback       Returns & Refunds          Shipping        Policies        Help         Gift Wrap         Products



                             “ sounds great and ﬁts perfect very pleased :) ”
                                                                                                                                                                             30 days       90 days       12 months        Lifetime
                             By Steven B. Cooper on March 7, 2020.                                                                                            Positive          100%         88%                85%           96%
                             “ Didn’t receive the spark plugs. Missing on both orders. ”                                                                      Neutral                 0%     13%                 8%                2%

                             By D MATHISON on February 27, 2020.                                                                                              Negative                0%      0%                 8%                2%

                             “ Had some sort of dust on product and the bubble wrapped imprinted the shiny aluminum. Had to use my                            Count                    1        8                   40         524
                               buﬀer to get bubble wrap imprint out of the aluminum ”
                             By Kenneth on February 23, 2020.

                             “ Makes my scooter look sharp! ”

                             By C Alessi on February 22, 2020.

                             “ good quick service and part for the money ”

                             By Amazon Customer on February 7, 2020.



                                                                          Previous Next




                                                                                     Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                 Page 1 of 6




                   JDJetting Jet Kit for 00-20       Dr.Roc Tire Spoon Lever             SunplusTrade 2" x 50'             20pcs Carburetor Main Jet       Peace Talks (Dresden Files         2pcs 7/8" Universal
                   Suzuki DRZ400S                    Dirt Bike Lawn Mower                Black Exhaust Heat Wrap           Slow Pilot Jet Kit Set for      Book 16)                           Motorcycle Hand Bar Grips
                                  133                Motorcycle Tire Changing            Roll for Motorcycle               Keihin OKO KOSO PE PWK          › Jim Butcher                      Pillow Grip Anti-slip
                   $78.90                            Tools with Durable Bag…             Fiberglass Heat Shield…           Carb                                             8,736             Rubber Racing Grip For…
                                                                       1,646                           3,156                              157              Kindle Edition                                     936
                                                     $20.99                              $12.99                            $12.59                          $14.99                             $7.99


        Top subscription apps for you                                                                                                                                                                                     Page 1 of 7




                   Disney+                           CBS Full Episodes and Live          STARZ                             Sling TV                        SHOWTIME                           Philo: Live & On-Demand
                   Disney                            TV                                  Starz Entertainment               Sling TV LLC                    Showtime Digital Inc.              TV
                                  398,966            CBS Interactive                                   82,661                             48,871                            23,847            PHILO
                   $0.00                                               101,190           $0.00                             $0.00                           $0.00                                              67,299
                                                     $0.00                                                                                                                                    $0.00


        Your Browsing History              View or edit your browsing history    ›                                                                                                            See personalized recommendations

                                                                                                                                                                                                               Sign in

                                                                                                                                                                                                       New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1KUO52RTCWJNS&sshmPath=                                                                                1/2
10/28/2020                                        Case: 1:20-cv-06677 Document Select
                                                                               #: 15Shipping
                                                                                      Filed:Options - Amazon.com
                                                                                             11/10/20     Page Checkout
                                                                                                                 36 of 498 PageID #:2206




                Choose your shipping options                                                                                                                              Continue




                Shipment 1 of 1                                                                                  Amazon Locker is available

                Shipping from Amazon.com                (Learn more)                                             20 pickup locations near you

                Shipping to:             1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                     Choose a delivery option:
                States

                    Smartang PWK 32MM Carburetor for Scooter ATV Motorcycle Yamaha                                       get FREE Prime Delivery on this order and try other Prime
                    Honda Suzuki Kawasaki KTM                                                                     benefits (hello, Prime Video) with a one week trial for $1.99!
                    $31.99 - Quantity: 1
                    Sold by: Qauick Garden part
                                                                                                                       FREE Prime Delivery with
                Change quantities or delete
                                                                                                                       Wednesday, Nov. 4
                                                                                                                       FREE Shipping

                                                                                                                       Tuesday, Nov. 3
                                                                                                                       $11.59 - Shipping




                                                                                                                                                                          Continue




                                                             Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                          1/1
10/28/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   15 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    37 of 498 PageID #:2207




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $31.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $11.59
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $43.58
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $2.00
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $45.58


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $11.59 instantly with FREE Prime Delivery and enjoy more of                               Give Prime a try
                                                 what you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Nov. 3, 2020
                                       Smartang PWK 32MM Carburetor for                            Choose a delivery option:
                                       Scooter ATV Motorcycle Yamaha Honda                              Wednesday, Nov. 4
                                       Suzuki Kawasaki KTM                                              FREE Shipping
                                       $31.99
                                                                                                        Tuesday, Nov. 3
                                       Amazon Prime eligible Join now
                                                                                                        $11.59 - Shipping
                                       Quantity: 1 Change
                                       Sold by: Qauick Garden part
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/24/2020          Amazon.com: LIBAITIAN Motorcycle
                                           Case: Handguards  Sentinel Handguard
                                                     1:20-cv-06677     Document Vented
                                                                                     #:Handguard
                                                                                        15 Filed:Fit for 2014-2019 2020
                                                                                                      11/10/20     Page K.T.M
                                                                                                                           38EXC
                                                                                                                              of SX
                                                                                                                                 498500PageID
                                                                                                                                       450 350 300 250 200 150 125 SXF EXCF Hand Guard Protector M…
                                                                                                                                                 #:2208

   Skip to main content                  All      KTM                                                                            Acco
                                                                                                                                 Hello,     Lists     Returns                               0
                                                                                                                                 Account              & Orders          Try Prime               Cart

       Deliver to
                                       Holiday Deals      Gift Cards   Browsing History      Best Sellers     Customer Service          's Amazon.com           Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                  LIBAITIAN Motorcycle Handguards                                                  $56.00
                                                                         Sentinel Handguard Vented Handguard                                              & FREE Shipping
   Subm
                                                                         Fit for 2014-2019 2020 K.T.M EXC SX                                              Arrives: Nov 17 - Dec 9

   Subm
                                                                         500 450 350 300 250 200 150 125 SXF
                                                                                                                                                          In Stock.
                                                                         EXCF Hand Guard Protector Motorcycle
                                                                         Brand: LIBAITIAN                                                                 Qty:
                                                                                                                                                           Qty:
                                                                                                                                                           1      1
   Subm


                                                                                                                                                                          Add toto
                                                                                                                                                                            Add  Cart
                                                                                                                                                                                   Cart
                                                                         Price:   $56.00 & FREE Shipping
                                                                         Get $50 oﬀ instantly: Pay $6.00 upon approval for the Amazon                                       Submit
                                                                                                                                                                             Buy Now
                                                                         Rewards Visa Card. No annual fee.
                                                                                                                                                                Secure transaction
                                                                         Color: Orange
                                                                                                                                                          Ships from ... QiangShangQiang
                                                                                   $56.00           $56.00                                                Sold by ...      QiangShangQiang



                                                                            1.100% Brand New, Never Mounted                                                     Deliver to Bolingbrook 60440

                                                                            2.Eﬃciently Protect Hands While Driving
                                                                            3.Reduce Your Hands Or Fingers Fatigue                                          Add to List
                                                                            4.Protect Your Hands From Brush, Rocks, Mud And Cold wind
                           Roll over image to zoom in                       5.With Enough Room For Brake Cables Control And Other Devices
                                                                                                                                                                  Share

                                                                           Report incorrect product information.
                                                                                                                                                                        Have one to sell?

                                                                                                                                                                        Sell on Amazon
   You might also like                                                                                                                Page 1 of 16
   Sponsored




                NEW OEM KTM                      KTM LOCK ON GRIP SET        2004 ﬁts KTM 300 MXC            KTM Hand Brake Lever        KTM
                RADIATOR DIGITAL FAN             2016-2020 250 350 450       Race-Driven Rear RipTide        (Orange) 2014-2020          Meg
                KIT 250 300 350 400              SX XC-W EXC-F XC-W          Brake Rotor Disc for MX         OEM: 7871399204404          SX-F
                450 530 2017…                    EXC-F 79002924100           Motorcross                                  3               OEM
                            7                               17               $43.95                          $47.99                      $39
                $184.99                          $29.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $6.00 instead of $56.00! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

             Fitment:
             For KTM 50 SX 2017-2020
             For KTM 65 SX 2017-2020
             For KTM 85 SX 2017-2020
             For KTM 125 SX 2017-2020
             For KTM 150 SX 2017-2020
             For KTM 250 SX 2014-2020
             For KTM 250 SX-F 2014-2020
             For KTM 350 SX-F 2014-2020
             For KTM 450 SX-F 2014-2020
             For KTM 250 EXC-F 2014-2020

https://www.amazon.com/LIBAITIAN-Motorcycle-Handguards-Handguard-2014-2019/dp/B08KVWJ3P2/ref=sr_1_2?dchild=1&keywords=KTM&m=A1YCXBX20KU8JH&qid=1603521266&s=merchant-items&sr=1-2&th=1 1/4
10/24/2020           Amazon.com: LIBAITIAN Motorcycle
                                            Case: Handguards  Sentinel Handguard
                                                      1:20-cv-06677     Document Vented
                                                                                      #:Handguard
                                                                                         15 Filed:Fit for 2014-2019 2020
                                                                                                       11/10/20     Page K.T.M
                                                                                                                             39EXC
                                                                                                                                of SX
                                                                                                                                   498500PageID
                                                                                                                                         450 350 300 250 200 150 125 SXF EXCF Hand Guard Protector M…
                                                                                                                                                   #:2209
             For KTM 350 EXC-F 2014-2020
             For KTM 450 EXC-F 2014-2020
             For KTM 500 EXC-F 2014-2020
             For KTM 450 EXC-F SIX DAYS 2017-2020
             For KTM 125 EXC 2017-2020
             For KTM 200 EXC 2017-2020
             For KTM 250 EXC 2017-2020
             For KTM 300 EXC 2014-2020
             For KTM 400 EXC 2017-2020
             For KTM 450 EXC 2017-2020
             For KTM 500 EXC 2014-2020
             For KTM 530 EXC 2017-2020
             ( Please Conﬁrm This Part Can Fit For Your Motorcycle Before Place an order )

             Motorbike Handguard Handlebar Protector
             -Condition: Aftermarket Brand New, High Quality
             -Material: PP Plastic and Aluminum Alloy
             -Position: left & right

             -Feature:
             Withstand impacts from stones and branches.
             The black center section oﬀers maximum strength for optimum protection.

             -Installation: Attached to the original brake and clutch master cylinder, replace the original screws, ﬁnally ﬁxed it with cable tie.

             -Color: White/Orange
             -Easy to install without instructions
             -Package include: 1 Set




   Product details
   Color:Orange

      Date First Available : October 8, 2020
      Manufacturer : LIBAITIAN
      ASIN : B08KVQLQ13


   Videos
              Videos for related products




                                                     7:29                                        1:59                                            1:53                                  0:53
               Installing handguards on 2008                  JFG-RACING Black Hand Guards                   JFG RACING White Handguards                handguards show and install
               Yamaha WR250F                                  Handguards                                     Hand Guards - 7/8" 22mm and 1…

               JFG RACING                                     JFG RACING                                     JFG RACING                                 AnXin



     Upload your video




                                                                                                                                                                           Sponsored



   Customer questions & answers
        Have a question? Search for answers



                Typical questions asked about products:
                 - Is the item durable?
                 - Is this item easy to use?
                 - What are the dimensions of this item?




https://www.amazon.com/LIBAITIAN-Motorcycle-Handguards-Handguard-2014-2019/dp/B08KVWJ3P2/ref=sr_1_2?dchild=1&keywords=KTM&m=A1YCXBX20KU8JH&qid=1603521266&s=merchant-items&sr=1-2&th=1 2/4
10/24/2020      Amazon.com: LIBAITIAN Motorcycle
                                       Case: Handguards  Sentinel Handguard
                                                 1:20-cv-06677     Document Vented
                                                                                 #:Handguard
                                                                                    15 Filed:Fit for 2014-2019 2020
                                                                                                  11/10/20     Page K.T.M
                                                                                                                        40EXC
                                                                                                                           of SX
                                                                                                                              498500PageID
                                                                                                                                    450 350 300 250 200 150 125 SXF EXCF Hand Guard Protector M…
                                                                                                                                              #:2210
   Customer reviews                                                         No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




                                                                           KTM LOCK ON GRIP SET 2016-2020 250 350 450
                                                                           SX XC-W EXC-F XC-W EXC-F 79002924100                       Shop now
                                                                           $29.99                      17

                                                                                                                                                 Sponsored




     Deals in magazine subscriptions                                                                                                                                          Page 1 of 8




                Real Simple                       AllRecipes                         Better Homes & Gardens    Ranger Rick                   Southern Living
                                 32                                3,950                              5,950                     514                           31
                Print Magazine                    Print Magazine                     Print Magazine            Print Magazine                Print Magazine
                $5.00                             $5.49                              $5.00                     $15.00                        $5.00



     Best sellers in Kindle eBooks                                                                                                                                            Page 1 of 6




                A Time for Mercy (Jake            If You Tell: A True Story          The Cipher (Nina          I Promise You: Stand-         Spellbreaker
                Brigance Book 3)                  of Murder, Family…                 Guerrera Book 1)          Alone College Sports…         › Charlie N. Holmberg
                › John Grisham                    › Gregg Olsen                      › Isabella Maldonado      › Ilsa Madden-Mills                           2,284
                                 1,802                             17,183                            4,403                    613            Kindle Edition
                Kindle Edition                    Kindle Edition                     Kindle Edition            Kindle Edition                $4.99
                $14.99                            $4.99                              $4.99                     $2.99


     Your Browsing History               View or edit your browsing history    ›                                                                                              Page 1 of 2




                                                                                                 Back to top




https://www.amazon.com/LIBAITIAN-Motorcycle-Handguards-Handguard-2014-2019/dp/B08KVWJ3P2/ref=sr_1_2?dchild=1&keywords=KTM&m=A1YCXBX20KU8JH&qid=1603521266&s=merchant-items&sr=1-2&th=1 3/4
10/24/2020      Amazon.com: LIBAITIAN Motorcycle
                                       Case: Handguards  Sentinel Handguard
                                                 1:20-cv-06677     Document Vented
                                                                                 #:Handguard
                                                                                    15 Filed:Fit for 2014-2019 2020
                                                                                                  11/10/20     Page K.T.M
                                                                                                                        41EXC
                                                                                                                           of SX
                                                                                                                              498500PageID
                                                                                                                                    450 350 300 250 200 150 125 SXF EXCF Hand Guard Protector M…
                                                                                                                                              #:2211
               Get to Know Us                             Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
               Careers                                    Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                          Amazon                                                      Signature Cards                                             19
               Blog
                                                          Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
               About Amazon
                                                          Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
               Press Center
                                                          Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
               Investor Relations                                                                                                                                                 Policies
                                                          Self-Publish with Us                                        Shop with Points
               Amazon Devices                                                                                                                                                     Amazon Prime
                                                          Host an Amazon Hub                                          Credit Card Marketplace
               Amazon Tours                                                                                                                                                       Returns &
                                                          › See More Make Money                                       Reload Your Balance                                         Replacements
                                                          with Us
                                                                                                                      Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                  and Devices
                                                                                                                                                                                  Amazon Assistant
                                                                                                                                                                                  Help




                                                                                                          English                 United States




              Amazon Music          Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
              Stream millions       Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
              of songs              Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                    engage customers                                                       brands                                            Made Easy                     for the Web

              Sell on               Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
              Amazon                Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
              Start a Selling       Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
              Account               Your Business                                                                                                            Educational
                                                                                                                                                             Resources

              Amazon Web            Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
              Services              Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
              Scalable Cloud        Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
              Computing             Audio                                                                  Box Oﬃce Data
              Services              Performances

              Fabric                Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
              Sewing, Quilting      Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
              & Knitting            &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                    recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                           Need                    Made Easy

              Prime Video           Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
              Direct                Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
              Video                 Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
              Distribution                                                                                 Healthiest
              Made Easy                                                                                    Grocery Store

              eero WiFi             Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
              Stream 4K Video       Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
              in Every Room         & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                             in,
                                                                                                                                                             give it a second
                                                                                                                                                             life




                                                      Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/LIBAITIAN-Motorcycle-Handguards-Handguard-2014-2019/dp/B08KVWJ3P2/ref=sr_1_2?dchild=1&keywords=KTM&m=A1YCXBX20KU8JH&qid=1603521266&s=merchant-items&sr=1-2&th=1 4/4
10/24/2020                                                                   Amazon.com
                                      Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                           Page 42 of 498 PageID #:2212

   Skip to main content            QiangShangQiang        KTM                                                             Acco
                                                                                                                          Hello,    Lists   Returns                         0
                                                                                                                          Account           & Orders   Try Prime                  Cart

       Deliver to
                                  Holiday Deals     Gift Cards   Browsing History       Best Sellers   Customer Service        's Amazon.com    Prime Video    Buy Again
       Bolingbrook 60440

     1-16 of 39 results for QiangShangQiang : "KTM"                                                                                                           Sort  by:Featured
                                                                                                                                                              Featured
                                                                                                                                                               Sort by:


     Brand
     LIBAITIAN                                    Price and other details may vary based on size and color
     NHJUIJ
     YOUFUDE                                                                                  LIBAITIAN Motorcycle Shroud Windshield Windscreen Wind
                                                                                              Deﬂector HandShield Handguard Fit for K.T.M 1290 Super…
                                                                                              $
                                                                                               12000
                                                                                              FREE Shipping




                                                                                              LIBAITIAN Motorcycle Handguards Sentinel Handguard Vented
                                                                                              Handguard Fit for 2014-2019 2020 K.T.M EXC SX 500 450 350…
                                                                                              $
                                                                                               5600
                                                                                              FREE Shipping




                                                                                              LIBAITIAN Motorcycle 22mm 28mm Hand Guard Handguard
                                                                                              Protector Coﬃn Cut Handguards Hand Guards Compatible Fit f…
                                                                                              $
                                                                                               6900
                                                                                              FREE Shipping




                                                                                              LIBAITIAN 22MM 28MM Motorcycle Hand Guards Handle
                                                                                              Protector Handguard Handlebar Protection Fit for K.T.M HON·D…
                                                                                              $
                                                                                               7500
                                                                                              FREE Shipping




                                                                                              LIBAITIAN Motorcycle Hand Guards Handlebar Handguards
                                                                                              Protecter Fit for Ka·wasaki Su·zuki Hon·da Y·amaha K.T.M SX EX…
                                                                                              $5500
                                                                                              FREE Shipping




                                                                                              LIBAITIAN Motorcycle Handlebar Handguard Handle Protector
                                                                                              Bike Brush Wind Guard Fit for K.T.M EXC EXCF SX SXF SXS MXC…
                                                                                              $5500
                                                                                              FREE Shipping




https://www.amazon.com/s?k=KTM&me=A1YCXBX20KU8JH&ref=nb_sb_noss                                                                                                                          1/4
10/24/2020                                                                   Amazon.com
                                      Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                           Page 43 of 498 PageID #:2213


                                                                               LIBAITIAN Motorcycle Handlebar Handguard Handle Protector
                                                                               Bike Brush Wind Guard Fit for K.T.M SX EXC XCF SXF XCW EXCF…
                                                                               $
                                                                                7800
                                                                               FREE Shipping




                                                                               LIBAITIAN Motorcycle Hand Handlebar Handle bar Guards
                                                                               Handguard Fit for K.T.M SX SXF EXCF 50 65 85 125 150 250 350…
                                                                               $
                                                                                5500
                                                                               FREE Shipping




                                                                               LIBAITIAN Motorcycle Handlebar Handguard Handle Protector
                                                                               Bike Brush Wind Guard Fit for K.T.M Motorcycle Dirt Bike CRF…
                                                                               $
                                                                                6500
                                                                               FREE Shipping




                                                                               LIBAITIAN Fit for K.T.M Duke 125 200 250 390 790 Duke 390
                                                                               Duke 790 Motorcycle Handguard Shield Hand Guard Protector…
                                                                               $
                                                                                8500
                                                                               FREE Shipping




                                                                               LIBAITIAN Motorcycle Hand Guard Handguard Shield Windproof
                                                                               Universal Protective Gear Fit for K.T.M 530EXC EXC-R XC-W XCR-…
                                                                               $
                                                                                6800
                                                                               FREE Shipping




                                                                               LIBAITIAN Fit for K.T.M EXC SX 500 450 350 300 250 200 150
                                                                               125 SXF EXCF 2014-2019 Handlebar Handguards Hand Guard…
                                                                               $
                                                                                5500
                                                                               FREE Shipping




                                                                               LIBAITIAN Motorcycle Hand Guard Handlebar Handguards
                                                                               Sentinel Handguard Fit for K.T.M 125 250 300 350 450 500 EXC…
                                                                               $
                                                                                6500
                                                                               FREE Shipping



https://www.amazon.com/s?k=KTM&me=A1YCXBX20KU8JH&ref=nb_sb_noss                                                                                  2/4
10/24/2020                                                                   Amazon.com
                                      Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                           Page 44 of 498 PageID #:2214




                                                                                            LIBAITIAN Motorcycle 22MM 28MM Handguard Hand Handlebar
                                                                                            Handle Bar Guard Protect Shield for K.T.M HON·DA Yamaha…
                                                                                            $
                                                                                             8500
                                                                                            FREE Shipping




                                                                                            LIBAITIAN Air Motorcycle Seat Cushion Pressure Relief Ride Seat
                                                                                            Fit for CBR600 Z800 Z900 Fit for R1200GS R1250GS for GSXR…
                                                                                            $
                                                                                             7500
                                                                                            FREE Shipping




                                                                                            LIBAITIAN Motorcycle CNC Foot Pegs Pedals Foot Rests for K.T.M
                                                                                            SX SXF EXC EXCF XCF XCW XCFW 65 85 125 150 250 300 350…
                                                                                            $
                                                                                             8500
                                                                                            FREE Shipping




                                                                                          ← Previous        1      2      3   Next →




                                               Need help?
                                               Visit the help section or contact us




                                                                                      Back to top




              Get to Know Us                      Make Money with Us                            Amazon Payment Products                Let Us Help You
              Careers                             Sell products on                              Amazon Rewards Visa                    Amazon and COVID-
                                                  Amazon                                        Signature Cards                        19
              Blog
                                                  Sell apps on Amazon                           Amazon.com Store Card                  Your Account
              About Amazon
                                                  Become an Aﬃliate                             Amazon Business Card                   Your Orders
              Press Center
                                                  Advertise Your Products                       Amazon Business Line of Credit         Shipping Rates &
              Investor Relations                                                                                                       Policies
                                                  Self-Publish with Us                          Shop with Points
              Amazon Devices                                                                                                           Amazon Prime
                                                  Host an Amazon Hub                            Credit Card Marketplace
              Amazon Tours                                                                                                             Returns &
                                                  › See More Make Money                         Reload Your Balance                    Replacements
                                                  with Us
                                                                                                Amazon Currency Converter              Manage Your Content
                                                                                                                                       and Devices
                                                                                                                                       Amazon Assistant
                                                                                                                                       Help




https://www.amazon.com/s?k=KTM&me=A1YCXBX20KU8JH&ref=nb_sb_noss                                                                                               3/4
10/24/2020                                         Case: 1:20-cv-06677 Document #:Amazon.com
                                                                                   15 Filed:Seller Profile: QiangShangQiang
                                                                                              11/10/20        Page 45 of 498 PageID #:2215

   Skip to main content                      All
                                                                                                                                             Acco
                                                                                                                                             Hello,          Lists       Returns                           0
                                                                                                                                             Account                     & Orders        Try Prime              Cart

       Deliver to
                                          Holiday Deals      Gift Cards        Browsing History        Best Sellers     Customer Service               's Amazon.com               Shop deals before they're gone
       Bolingbrook 60440


    QiangShangQiang                                                                                                                 Have a question for
    QiangShangQiang storefront                                                                                                      QiangShangQiang?
                  100% positive lifetime (1 total ratings)
    QiangShangQiang is committed to providing each customer with the highest standard of customer service.                            Ask a question




    Detailed Seller Information


    Business Name:LinXianQiangShangQiangQiChePeiJianLingShouDian
    Business Address:
      ZhuJiaHuiCun
      LiuJiaHuiZhen
      LinXian
      033200
      CN


       Feedback        Returns & Refunds               Shipping        Policies      Help         Products



                             “ Although seller mistakenly gave me wrong tracking number originally they were very prompt
                                                                                                                                                              30 days     90 days       12 months    Lifetime
                               at returning emails to remedy the situation. Item was packed extremel... ”
                                                                                                                                                  Positive           -              -       100%       100%

                             By Peter E. Kulikowski on July 22, 2020.                                                                             Neutral            -              -         0%         0%

                                                                                                                                                  Negative           -              -         0%         0%

                                                                                                                                                  Count              0             0            1          1




                                                                           Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                             Page 1 of 8




                    Time                                 Real Simple                        Reader's Digest                 Architectural Digest                 Birds & Blooms
                                     12                                   32                                 8,658                           5                                     3,136
                    Print Magazine                       Print Magazine                     Print Magazine                  Print Magazine                       Print Magazine
                    $10.00                               $5.00                              $8.00                           $5.00                                $8.00


         Best sellers in Kindle eBooks                                                                                                                                                               Page 1 of 6




                    A Time for Mercy (Jake               If You Tell: A True Story of       The Cipher (Nina Guerrera       I Promise You: Stand-                Spellbreaker
                    Brigance Book 3)                     Murder, Family Secrets,…           Book 1)                         Alone College Sports…                › Charlie N. Holmberg
                    › John Grisham                       › Gregg Olsen                      › Isabella Maldonado            › Ilsa Madden-Mills                                    2,284
                                     1,802                                17,182                             4,403                           613                 Kindle Edition
                    Kindle Edition                       Kindle Edition                     Kindle Edition                  Kindle Edition                       $4.99
                    $14.99                               $4.99                              $4.99                           $2.99


         Your Browsing History                 View or edit your browsing history    ›                                                                                                               Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1YCXBX20KU8JH&sshmPath=                                                         1/2
10/24/2020                                  Case: 1:20-cv-06677 Document Select
                                                                         #: 15Shipping
                                                                                Filed:Options - Amazon.com
                                                                                       11/10/20     Page Checkout
                                                                                                           46 of 498 PageID #:2216




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from QiangShangQiang                     (Learn more)                                         Tuesday, Nov. 17 - Wednesday, Dec. 9
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             LIBAITIAN Motorcycle Handguards Sentinel Handguard Vented
             Handguard Fit for 2014-2019 2020 K.T.M EXC SX 500 450 350 300 250 200
             150 125 SXF EXCF Hand Guard Protector Motorcycle,Orange
             $56.00 - Quantity: 1
             Sold by: QiangShangQiang


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                          Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/24/2020                                       Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                 15 Filed:        - Amazon.com
                                                                                              11/10/20     PageCheckout
                                                                                                                  47 of 498 PageID #:2217




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $56.00
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $56.00
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $3.50
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $59.50

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 17, 2020 - Dec. 9, 2020
                            LIBAITIAN Motorcycle Handguards Sentinel                    Choose a delivery option:
                            Handguard Vented Handguard Fit for 2014-                         Tuesday, Nov. 17 - Wednesday, Dec. 9
                            2019 2020 K.T.M EXC SX 500 450 350 300                           FREE Shipping
                            250 200 150 125 SXF EXCF Hand Guard
                            Protector Motorcycle,Orange
                            $56.00
                            Quantity: 1 Change
                            Sold by: QiangShangQiang
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/24/2020                                Amazon.com:
                                               Case:  LIBAITIAN Motorcycle Shroud
                                                         1:20-cv-06677            Windshield#:
                                                                             Document       Windscreen Wind11/10/20
                                                                                               15 Filed:    Deflector HandShield
                                                                                                                        Page 48  Handguard
                                                                                                                                    of 498 Fit PageID
                                                                                                                                               for K.T.M 1290 Super Adventure R S T 1090 ADV
                                                                                                                                                           #:2218

   Skip to main content                       All    KTM                                                                                           Acco
                                                                                                                                                   Hello,       Lists        Returns                                 0
                                                                                                                                                   Account                   & Orders          Try Prime                 Cart

       Deliver to
                                            Holiday Deals     Gift Cards      Browsing History           Best Sellers       Customer Service                 Amazon.com                   Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                          LIBAITIAN Motorcycle Shroud Windshield                                                          $120.00
                                                                                 Windscreen Wind Deﬂector HandShield                                                             & FREE Shipping
   Subm
                                                                                 Handguard Fit for K.T.M 1290 Super                                                              Arrives: Nov 17 - Dec 9

   Subm
                                                                                 Adventure R S T 1090 ADV
                                                                                 Brand: LIBAITIAN                                                                                In Stock.
                                                                                                                                                                                 Qty:
                                                                                                                                                                                  Qty:
                                                                                                                                                                                  1      1
   Subm
                                                                                 Price:   $120.00 & FREE Shipping
                                                                                                                                                                                                 Add toto
                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                          Cart
   Subm                                                                          Get $50 oﬀ instantly: Pay $70.00 upon approval for the Amazon
                                                                                 Rewards Visa Card. No annual fee.
                                                                                                                                                                                                   Submit
                                                                                                                                                                                                    Buy Now
   Subm                                                                                ★[FITMENT] - Aftermarket handlebar Hand Brush Guards for oﬀ
                                                                                       road and dual sport motorcycles.                                                                Secure transaction
                                                                                       ★[QUANTITY] - A Set Of Hand Guards And Fitting Kit.Installation
                                                                                                                                                                                 Ships from ... QiangShangQiang
                                                                                       Instruction NOT Included.
                                                                                       ★[FUNCTION] - Eﬃciently Protect Hands While Driving.Reduce Your
                                                                                                                                                                                 Sold by ...      QiangShangQiang

                                                                                       Hands Or Fingers Fatigue.Protect Your Hands From Brush, Rocks,
                                                                                       Mud And Cold wind.With Enough Room For Brake Cables Control                                     Deliver to Bolingbrook 60440

                                                                                       And Other Devices.
                                                                                       ★[HIGH QUALITY] - 100% Brand New, Never Mounted.Material:PP                                 Add to List
                                                                                       Plastic And Aluminum Alloy.
                              Roll over image to zoom in                               ★[AFTER SALE] - We are committed to provide excellent customer
                                                                                                                                                                                         Share
                                                                                       service,If you have any questions,please contact us.We will try our
                                                                                       best to solve your problem.
                                                                                                                                                                                               Have one to sell?
                                                                                       Report incorrect product information.                                                                   Sell on Amazon


   You might also like                                                                                                                                  Page 1 of 16
   Sponsored




               Motorcycle Swingarm                  KTM Air Filter SX SX-F XC           New OEM KTM Driver              KTM LOCK ON GRIP SET              KTM
               Guard Swing Arm                      XC-F XC-W XCF-W EXC-F               Ergo Heated Seat 18-19          2016-2020 250 350 450             (Ora
               Protector For KTM                    2015-2020                           Adventure/Adventure R           SX XC-W EXC-F XC-W                2020
               EXC125 EXC200…                       OEM:79006015000                     790-63507940000                 EXC-F 79002924100                 7961
                            44                                   12                     $299.99                                    17
               $21.99                               $31.49                                                              $29.99                            $12

   Customers also viewed these products                                                                                                                                                                            Page 1 of 7




                    Dirt Bike Hand Guards              KTM 1090 Adventure,                  Large 19"x17"                       COPART Engine Guards                    Slipstreamer S-06                    KTM AIR
                    Handguards - 7/8"                  KTM 1190 ADVENTURE                   Windshield for Honda                Highway Crash Bars Side                 Spitﬁre Shield with 1in.             PROTEC
                    22mm and 1 1/8" 28mm               (2013 - CURRENT) KTM                 Kawasaki Harley                     Engine Protectors for                   & 7/8in Clamp Tint                   SUPER A
                    with Universal…                    1290 SUPER…                          Davidson Suzuki…                    KTM 1290 Super…                                         217                  2017-20
                                   485                                4                                    227                                 3                        $99.00
                    $25.99                             $69.95                               $37.00                              $259.99                                                                      $41.99
                    Only 1 left in stock - order…      Only 5 left in stock - order…        Only 20 left in stock - orde…       Only 2 left in stock - order…                                                Only 2 le




   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $70.00 instead of $120.00! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now



https://www.amazon.com/LIBAITIAN-Motorcycle-Windshield-Windscreen-HandShield/dp/B08KVPMLRH/ref=sr_1_1?dchild=1&keywords=KTM&m=A1YCXBX20KU8JH&qid=1603521266&s=merchant-items&sr=1-1                                              1/4
10/24/2020           Amazon.com : LIBAITIAN Motorcycle 22mm 28mm Hand Guard
                                             Case: 1:20-cv-06677            Handguard #:
                                                                       Document       Protector Coffin Cut
                                                                                         15 Filed:         HandguardsPage
                                                                                                        11/10/20      Hand Guards
                                                                                                                            49 ofCompatible
                                                                                                                                  498 PageIDFit for K.T.M Kayo SX SXF KLX KX KXF YZ YZF CR CRF RMZ …
                                                                                                                                                      #:2219

   Skip to main content                   All    KTM                                                                               Acco
                                                                                                                                   Hello,      Lists       Returns                               0
                                                                                                                                   Account                 & Orders          Try Prime               Cart

       Deliver to
                                        Holiday Deals    Gift Cards    Browsing History       Best Sellers    Customer Service               Amazon.com                  Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                  LIBAITIAN Motorcycle 22mm 28mm                                                        $69.00
                                                                         Hand Guard Handguard Protector Coﬃn                                                   & FREE Shipping
   Subm
                                                                         Cut Handguards Hand Guards                                                            Arrives: Nov 17 - Dec 9

   Subm
                                                                         Compatible Fit for K.T.M Kayo SX SXF
                                                                                                                                                               In Stock.
                                                                         KLX KX KXF YZ YZF CR CRF RMZ Dirt Bike
                                                                         Brand: LIBAITIAN                                                                       Qty:
                                                                                                                                                                 Qty:
                                                                                                                                                                 1      1
   Subm


                                                                                                                                                                                Add toto
                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                         Cart
                                                                         Price:   $69.00 & FREE Shipping
                                                                         Get $50 oﬀ instantly: Pay $19.00 upon approval for the Amazon                                            Submit
                                                                                                                                                                                   Buy Now
                                                                         Rewards Visa Card. No annual fee.
                                                                                                                                                                     Secure transaction
                                                                          Color: White
                                                                                                                                                               Ships from ... QiangShangQiang
                                                                                   $69.00            $69.00               $69.00             $69.00            Sold by ...       QiangShangQiang



                                                                            Aftermarket handlebar Hand Brush Guards for oﬀ road and dual                             Deliver to Bolingbrook 60440

                                                                            sport motorcycles
                                                                            JFG Hand Guards Can Protect Your Hands From Brush Rocks Mud                          Add to List
                                                                            And Cold wind and reinforced to protect your motorcycle in the
                           Roll over image to zoom in                       event of a crash
                                                                                                                                                                        Share
                                                                            JFG Handguards Is With Enough Room For Brake Cables Control
                                                                            And Other Devices
                                                                                                                                                                             Have one to sell?
                                                                            Material:PP Plastic and Aluminum Alloy
                                                                            Fit All Handlebars Range 7/8" 22mm and 1 1/8" 28mm.                                              Sell on Amazon

                                                                            Report incorrect product information.



                                                                                                       KTM Supersprox Stealth Rear Sprocket (Orange) 51T OEM:
                                                                                                       5841005105104

                                                                                                                      2    |   $83.99

                                                                                                       Shop now ›

                                                                          Sponsored




   You might also like                                                                                                                                                                       Page 1 of 14
   Sponsored




                    KTM XW-Ring Chain             KTM Probend                      KTM Supersprox Stealth           KTM/FMF Titanium                   Motorcycle Swingarm                 KTM Fle
                    (Orange) 520x118 2003-        Handguard Set by Cycra           Rear Sprocket (Orange)           Megabomb Header 250                Guard Swing Arm                     Brembo
                    2020 OEM:                     OEM: U6910022                    48T OEM:                         SX-F/XC-F 2019-2020                Protector For KTM                   787029
                    79610965118EB                 $53.99                           5841005104804                    OEM: 79105907500                   EXC125 EXC200…
                                1                                                              2                    $399.99                                         44                     $101.9
                    $124.99                                                        $83.99                                                              $21.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $19.00 instead of $69.00! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




https://www.amazon.com/LIBAITIAN-Motorcycle-Handguard-Handguards-Compatible/dp/B08KVVVYY5/ref=sr_1_3?dchild=1&keywords=KTM&m=A1YCXBX20KU8JH&qid=1603521266&s=merchant-items&sr=1-3&t…                       1/4
10/23/2020          Amazon.com: XIANGBAO QI LE Motorbike
                                         Case:           Handguards Handlebar
                                                  1:20-cv-06677       DocumentHand Guards
                                                                                     #: 15Motorcycle
                                                                                            Filed: Motocross
                                                                                                     11/10/20Dirt Page
                                                                                                                  Pit Bike Off
                                                                                                                           50Road for KTM
                                                                                                                               of 498     CRF YZF#:2220
                                                                                                                                        PageID   KXF RMZ ATV EXC Supermoto (Color : Black 22mm): …


   Skip to main content                   All     ktm handguard                                                                        Acco
                                                                                                                                       Hello,     Lists    Returns                                   0
                                                                                                                                       Account             & Orders            Try Prime                 Cart

       Deliver to
                                         Holiday Deals     Gift Cards   Browsing History        Customer Service                's Amazon.com     Prime Video             Shop today's epic deals now
       Bolingbrook 60440

     Amazon Home          Shop by Room          Discover      Shop by Style     Home Décor         Furniture        Kitchen & Dining       Bed & Bath      Garden & Outdoor              Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                             XIANGBAO QI LE Motorbike                                            $66.48
                                                                                             Handguards Handlebar Hand                                           + $4.76 shipping

                                                                                             Guards Motorcycle Motocross                                         Arrives: Nov 19 - Dec 11

                                                                                             Dirt Pit Bike Oﬀ Road for KTM
                                                                                                                                                                 In stock.
                                                                                             CRF YZF KXF RMZ ATV EXC                                             Usually ships within 4 to 5 days.
                                                                                             Supermoto (Color : Black                                            Qty:
                                                                                                                                                                  Qty:
                                                                                                                                                                  1      1

                                                                                             22mm)
                                                                                             Brand: XIANGBAO                                                                     Add toto
                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                          Cart

                                                                                                                                                                                   Submit
                                                                                                                                                                                    Buy Now
                                                                                             Price:   $66.48 + $4.76 shipping
                                                                                                                                                                      Secure transaction
                                                                                             Get $50 oﬀ instantly: Pay $16.48 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                        Ships from ... QILE XIANGBAO-US

                                                                                             Extended holiday return window till Jan 31, 2021                    Sold by ...      QILE XIANGBAO-US

                                                                                             Color: Black 22mm
                                                                                                                                                                     Deliver to Bolingbrook 60440


                                                                                                                                                                   Add to List

                                                                                                                                                                   Add to Wedding Registry
                                    Roll over image to zoom in
                                                                                                                                                                         Share
                                       Subm Subm Subm

                                                                                                                                                                               Have one to sell?

                                                                                                 Racing style oﬀrod handguards                                                 Sell on Amazon
                                                                                                 Solid Aluminum insert with vivid color plastic
                                                                                                 shield for maximum protection
                                                                                                 with enough room for brake cables and other
                                                                                                 devices
                                                                                                 Eﬃciently protect hands while driving your
                                                                                                 motorcycle
                                                                                                 Reduce hand/ﬁnger fatigue,ensure greater
                                                                                                 motorcycle handling

                                                                                                 Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                         Page 1 of 7




               7/8"22mm and 1                   Handguards Hand               Motorcycle Handlebar             JFG RACING Motorcycle            JFG RACING Black
               1/8"28mm Handguards              Guards Guard                  7/8 inche 1 1/8 inches           Universal Handguards             Handguards Universal
               Universal Hand Guards            Handguard - Universal         HandGuards Hand                  Aluminum Hand Guards             Hand Guards Brush Bar
               Brush Bar For oﬀ Road…           7/8 inches 22mm and…          Guards For HONDA…                Brush Bar For oﬀ Road…           For oﬀ Road ATV…
                              119                             99                           62                                   733                        335
               $10.99                           $28.99                        $15.99                           #1 Best Seller    in             $10.99
                                                                                                               Powersports Handguards
                                                                                                               $19.99



   You might also like                                                                                                                                                                         Page 1 of 10
   Sponsored




https://www.amazon.com/XIANGBAO-Motorbike-Handguards-Handlebar-Motorcycle/dp/B087HCZLDC/ref=sr_1_122?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-122&th=1                                              1/5
10/23/2020           Amazon.com: XIANGBAO QI LE Motorbike
                                          Case:           Handguards Handlebar
                                                   1:20-cv-06677       DocumentHand Guards
                                                                                      #: 15Motorcycle
                                                                                             Filed: Motocross
                                                                                                      11/10/20Dirt Page
                                                                                                                   Pit Bike Off
                                                                                                                            51Road for KTM
                                                                                                                                of 498     CRF YZF#:2221
                                                                                                                                         PageID   KXF RMZ ATV EXC Supermoto (Color : Black 22mm): …




                   7/8 Inches 22mm                 JFG RACING Motorcycle          KTM Probend                     JFG RACING Blue                7/8" and 1 1/8"                 JFG RAC
                   Motorcycle Universal            Universal Handguards           Handguard Set by Cycra          Motocross Handguards           Aluminum Motocross              Motocro
                   Handguards Hand Guard           Aluminum Hand Guards           OEM: U6910022                   7/8 inch and 1 1/8             Handguards Universal            7/8 inch
                   for KTM EXC EXCF SX…            Brush Bar For oﬀ R...          $53.99                          inches Hand Guards…            Hand Guards For…                inches H
                                22                              733                                                            433                            61
                   $22.89                          $19.99                                                         $30.99                         $26.96                          $8.99


   Related products from Our Brands




                                                                                                                                                                                   Page 1 of 3




                   Amazon Brand – Stone &          Amazon Brand – Stone &         Amazon Brand – Stone &          Amazon Brand – Stone &         Amazon Brand – Stone &          Amazon
                   Beam Rustic Plaid               Beam Rustic Plaid              Beam Rustic Solid 100%          Beam Modern Ceramic            Beam Mid-Century                Beam C
                   Flannel Pillowcase Set,         Flannel Duvet Cover Set,       Cotton Flannel Bed              Floral Embossed                Patterned Planter,              Cotton
                   Standard, Ivory and             King, Black and White          Sheet Set, Twin, Toast          Decorative Planter             10.53"H, Coral Pink             Set, Set
                   Cream                                        663                            629                Flower Pot, 7.4"H, Blue                     474
                                 1305              $91.67                         $51.49                                       544               $54.35                          $36.90
                   $23.08                                                                                         $44.65



   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $16.48 instead of $66.48! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Black 22mm

             Item Weight: 900g
             Item Height: 8cm
             Item Type: Falling Protection
             Item Width: 17cm
             Item Length: 35cm
             Model Name: Motorcycle hand Guard
             Material Type: Robust plastic+ Billet aluminum inside stem

             Feature :

             Material: Robust plastic+ Billet aluminum inside stem
             Size: approx 350mm(13.75")*170mm(6.69")*80mm(3.15")
             Instructions: not included

             Fitment:

             Fits most motorbike/cruiser/chopper/scooter models with 22mm (7/8") , 25mm (1'') and 28 mm (1-1/8" ) handlebar,such as for Honda,for Kawasaki,for Suzuki,for Yamaha,for KTM etc

https://www.amazon.com/XIANGBAO-Motorbike-Handguards-Handlebar-Motorcycle/dp/B087HCZLDC/ref=sr_1_122?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-122&th=1                              2/5
10/23/2020           Amazon.com: XIANGBAO QI LE Motorbike
                                          Case:           Handguards Handlebar
                                                   1:20-cv-06677       DocumentHand Guards
                                                                                      #: 15Motorcycle
                                                                                             Filed: Motocross
                                                                                                      11/10/20Dirt Page
                                                                                                                   Pit Bike Off
                                                                                                                            52Road for KTM
                                                                                                                                of 498     CRF YZF#:2222
                                                                                                                                         PageID   KXF RMZ ATV EXC Supermoto (Color : Black 22mm): …
             Ideal for dirt bike/motorcross/Dual purpose/snowmobile/ATV use

             Package Include:

             1 pair handlebar guards (left and right)
             1 pair install clamp
             1 pair expansion screw




   Product information

   Color:Black 22mm

        Item Weight                                       1.76 pounds                                  Warranty & Support

        Manufacturer                                      QI LE XIANGBAO                               Product Warranty: For warranty information about this product, please click here

        ASIN                                              B087HCZLDC                                   Feedback

                                                                                                       Would you like to tell us about a lower price?


   Videos
              Videos for related products




                                                  7:29                                     1:59                                        1:53                                         0:53
               Installing handguards on 2008                 JFG-RACING Black Hand Guards             JFG RACING White Handguards                 handguards show and install
               Yamaha WR250F                                 Handguards                               Hand Guards - 7/8" 22mm and 1…

               JFG RACING                                    JFG RACING                               JFG RACING                                  AnXin



     Upload your video




   You might also like                                                                                                                                                               Page 1 of 6
   Sponsored




                   7/8 Inches 22mm                  KTM Probend                   JFG RACING Orange               JFG RACING White               Motorcycle Handguards             Motorcy
                   Motorcycle Universal             Handguard Set by Cycra        Motorcycle Handguards           Motorcycle Plastic             Dirtbike Hand Guards              Handgu
                   Handguards Hand Guard            OEM: U6910022                 Aluminum Universal              Handguards 7/8"22mm            Brush Guards For KTM              and 1 1/
                   for KTM EXC EXCF SX…             $53.99                        Hand Guards For…                and 1 1/8"28mm…                50 65 85 125 150 25...            Guards
                                22                                                            6                               335                            16
                   $22.89                                                         $19.99                          $9.99                          $15.99                            $10.99




                                                                                                                                                                       Sponsored


   Customer questions & answers
        Have a question? Search for answers



                Typical questions asked about products:
                 - Is the item durable?

https://www.amazon.com/XIANGBAO-Motorbike-Handguards-Handlebar-Motorcycle/dp/B087HCZLDC/ref=sr_1_122?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-122&th=1                                3/5
10/23/2020       Amazon.com: XIANGBAO QI LE Motorbike
                                      Case:           Handguards Handlebar
                                               1:20-cv-06677       DocumentHand Guards
                                                                                  #: 15Motorcycle
                                                                                         Filed: Motocross
                                                                                                  11/10/20Dirt Page
                                                                                                               Pit Bike Off
                                                                                                                        53Road for KTM
                                                                                                                            of 498     CRF YZF#:2223
                                                                                                                                     PageID   KXF RMZ ATV EXC Supermoto (Color : Black 22mm): …

              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                        No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     7/8 Inches 22mm Motorcycle Universal Handg…
                   22
     $22.89                               Shop now


                                            Sponsored




                                                                           7/8 Inches 22mm Motorcycle Universal
                                                                           Handguards Hand Guard for KTM EXC EXCF SX...                  Shop now
                                                                           $22.89                          22

                                                                                                                                                    Sponsored




     Deals in magazine subscriptions                                                                                                                                         Page 1 of 8




                 National Geographic                 Real Simple                    Atomic Ranch                Real Simple                    ELLE DECOR
                 Kids                                                 31                             106                         6,949                          14
                                  6,454              Print Magazine                 Print Magazine              Print Magazine                 Print Magazine
                 Print Magazine                      $5.00                          $23.95                      $10.00                         $5.00
                 $15.00


     Best sellers in Kindle eBooks                                                                                                                                           Page 1 of 7




                                                                                                                                               The One Love Collection

https://www.amazon.com/XIANGBAO-Motorbike-Handguards-Handlebar-Motorcycle/dp/B087HCZLDC/ref=sr_1_122?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-122&th=1                         4/5
10/23/2020        Amazon.com: XIANGBAO QI LE Motorbike
                                       Case:           Handguards Handlebar
                                                1:20-cv-06677       DocumentHand Guards
                                                                                   #: 15Motorcycle
                                                                                          Filed: Motocross
                                                                                                   11/10/20Dirt Page
                                                                                                                Pit Bike Off
                                                                                                                         54Road for KTM
                                                                                                                             of 498     CRF YZF#:2224
                                                                                                                                      PageID   KXF RMZ ATV EXC Supermoto (Color : Black 22mm): …

                 A Time for Mercy (Jake                    If You Tell: A True Story               The Cipher (Nina                      I Promise You: Stand-          › Lauren Blakely
                                                                                                                                                                                       1
                 Brigance Book 3)                          of Murder, Family…                      Guerrera Book 1)                      Alone College Sports…
                 › John Grisham                            › Gregg Olsen                           › Isabella Maldonado                  › Ilsa Madden-Mills            Kindle Edition
                                  1,475                                    17,067                                  4,114                                586             $0.99
                 Ki dl Edi i                               Ki dl Edi i                             Ki dl Edi i                           Ki dl Edi i


     Your Browsing History                  View or edit your browsing history            ›                                                                                                                           Page 1 of 2




                                                                                                                 Back to top




               Get to Know Us                                    Make Money with Us                                            Amazon Payment Products                                     Let Us Help You
               Careers                                           Sell products on                                              Amazon Rewards Visa                                         Amazon and COVID-
                                                                 Amazon                                                        Signature Cards                                             19
               Blog
                                                                 Sell apps on Amazon                                           Amazon.com Store Card                                       Your Account
               About Amazon
                                                                 Become an Aﬃliate                                             Amazon Business Card                                        Your Orders
               Press Center
                                                                 Advertise Your Products                                       Amazon Business Line of Credit                              Shipping Rates &
               Investor Relations                                                                                                                                                          Policies
                                                                 Self-Publish with Us                                          Shop with Points
               Amazon Devices                                                                                                                                                              Amazon Prime
                                                                 Host an Amazon Hub                                            Credit Card Marketplace
               Amazon Tours                                                                                                                                                                Returns &
                                                                 › See More Make Money                                         Reload Your Balance                                         Replacements
                                                                 with Us
                                                                                                                               Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                           and Devices
                                                                                                                                                                                           Amazon Assistant
                                                                                                                                                                                           Help




                                                                                                                   English                 United States




               Amazon Music               Amazon                         Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
               Stream millions            Advertising                    Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
               of songs                   Find, attract, and             from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                          engage customers                                                          brands                                            Made Easy                     for the Web

               Sell on                    Amazon                         Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
               Amazon                     Business                       Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
               Start a Selling            Everything For                 Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
               Account                    Your Business                                                                                                               Educational
                                                                                                                                                                      Resources

               Amazon Web                 Audible                        Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
               Services                   Listen to Books &              Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
               Scalable Cloud             Original                       Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
               Computing                  Audio                                                                     Box Oﬃce Data
               Services                   Performances

               Fabric                     Goodreads                      IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
               Sewing, Quilting           Book reviews                   Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
               & Knitting                 &                              & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                          recommendations                                                           Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                                    Need                    Made Easy

               Prime Video                Shopbop                        Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
               Direct                     Designer                       Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
               Video                      Fashion Brands                 Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
               Distribution                                                                                         Healthiest
               Made Easy                                                                                            Grocery Store

               eero WiFi                  Neighbors App                  Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
               Stream 4K Video            Real-Time Crime                Top subscription boxes – right             Pharmacy                Like-new products         Chance
               in Every Room              & Safety Alerts                to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                                      in,
                                                                                                                                                                      give it a second
                                                                                                                                                                      life




                                                            Conditions of Use       Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/XIANGBAO-Motorbike-Handguards-Handlebar-Motorcycle/dp/B087HCZLDC/ref=sr_1_122?dchild=1&keywords=ktm%2Bhandguard&qid=1603077791&sr=8-122&th=1                                                                 5/5
10/23/2020                            Case: 1:20-cv-06677 Document #:QILE
                                                                      15 XIANGBAO-US @ Amazon.com:
                                                                          Filed: 11/10/20 Page 55  KTM
                                                                                                     of 498 PageID #:2225

   Skip to main content             QILE XIANGBAO-US     KTM                                                      Acco
                                                                                                                  Hello,    Lists    Returns                           0
                                                                                                                  Account            & Orders    Try Prime                   Cart

       Deliver to
                                  Holiday Deals   Gift Cards   Browsing History      Customer Service       's Amazon.com   Prime Video   Best Sellers    Buy Again
       Bolingbrook 60440

     97-112 of 141 results for QILE XIANGBAO-US : "KTM"                                                                                                  Sort  by:Featured
                                                                                                                                                         Featured
                                                                                                                                                          Sort by:


     Brand
     XIANGBAO                                                                              XIANGBAO QI LE Motorcycle Accessories Dirt Bike Brake Clutch
     XIANGBAO-Components                                                                   Lever for KTM 85SX/XC 003-2011 Pit Bike Brake Clutch Handle…
                                                                                           $
                                                                                            4224
                                                                                           $4.21 shipping




                                                                                           XIANGBAO QI LE Accessories for KTM 250EXC 250EXC-F 350EXC-
                                                                                           F 450EXC (SIX Days) 2014-2016 2015 250 350 450 EXC F CNC…
                                                                                           $
                                                                                            4242
                                                                                           $4.21 shipping




                                                                                           XIANGBAO QI LE Motorcycle 22mm 7/8" Handbar Hand Bar Ends
                                                                                           Cap Handle Grips for KTM 390 Duke 2012 2013 2014 2015 201…
                                                                                           $
                                                                                            3780
                                                                                           $4.54 shipping




                                                                                           XIANGBAO QI LE Motorcycle Dirt Bike Brake Clutch Lever for KTM
                                                                                           300XC-W 2014-2016 300 XC-W Pit Bike Brake Clutch Handle…
                                                                                           $4424
                                                                                           $4.43 shipping




                                                                                           XIANGBAO QI LE Motorcycle Bike Cruiser Chopper ATV Aluminum
                                                                                           7/8'' 22mm Bar End Side Rear View Mirror for KTM BMW Ducati…
                                                                                           $5198
                                                                                           $5.54 shipping




                                                                                           XIANGBAO QI LE Motorcycle Side Mirrors Motorbike Rearview Bar
                                                                                           End Mirrors for Cruiser Chopper Bobber Cafe Racer CBR CRF YZF…
                                                                                           $
                                                                                            8962
                                                                                           $5.54 shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=AUABDTOBDQ1P5&page=7&qid=1603431230&ref=sr_pg_7                                                                                  1/4
10/23/2020                            Case: 1:20-cv-06677 Document #:QILE
                                                                      15 XIANGBAO-US @ Amazon.com:
                                                                          Filed: 11/10/20 Page 56  KTM
                                                                                                     of 498 PageID #:2226
                                                                                           XIANGBAO QI LE 7/8" 22MM CNC Motorcycle Handlebar Grip
                                                                                           Ends Handles Motorbike Handlebar Grips for KTM 640…
                                                                                           $
                                                                                            4250
                                                                                           $4.76 shipping




                                                                                           XIANGBAO QI LE Rear Brake Disc for KTM LC4 SC SUPERCOMP
                                                                                           620/625 Supermoto 620/625/640 MX 125/250/300/500/600…
                                                                                           $
                                                                                            7980
                                                                                           $5.54 shipping




                                                                                           XIANGBAO QI LE Black Motorcycle Handguards Motocross Dirt
                                                                                           Bike 7/8" 1-1/8" PRO Handlebar Brush Hand Guards Fat Bar for…
                                                                                           $
                                                                                            6952
                                                                                           $4.76 shipping




                                                                                           XIANGBAO QI LE Motorbike Handguards Handlebar Hand Guards
                                                                                           Motorcycle Motocross Dirt Pit Bike Oﬀ Road for KTM CRF YZF…
                                                                                           $
                                                                                            6956
                                                                                           $4.76 shipping




                                                                                           XIANGBAO QI LE MX Handlebar Grip Gel Brake Handle Rubber for
                                                                                           7/8" Motorcycle for KTM CRF EXC YZF Protaper Pro Taper…
                                                                                           $2216
                                                                                           $4.76 shipping




                                                                                           XIANGBAO QI LE Handlebar Grip Gel Brake Handle Rubber for
                                                                                           7/8" Motorcycle for KTM CRF EXC YZF Protaper Pro Taper…
                                                                                           $
                                                                                            1878
                                                                                           $4.43 shipping




                                                                                           XIANGBAO QI LE 85 Degree Motorcycle Radiator Fan Thermo
                                                                                           Switch Water Temperature Sensor for KTM 250 350 450 500 52…
                                                                                           $2643
                                                                                           $4.10 shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=AUABDTOBDQ1P5&page=7&qid=1603431230&ref=sr_pg_7                                                         2/4
10/23/2020                            Case: 1:20-cv-06677 Document #:QILE
                                                                      15 XIANGBAO-US @ Amazon.com:
                                                                          Filed: 11/10/20 Page 57  KTM
                                                                                                     of 498 PageID #:2227




                                                                                                 XIANGBAO QI LE Motorcycle Dirt Bike Handlebar Handguards
                                                                                                 Hand Guard Fat Bar 22mm & 28mm Brush Guard for KTM SX EX…
                                                                                                 $7602
                                                                                                 $5.21 shipping




                                                                                                 XIANGBAO QI LE Motorcycle Dirt Bike Handlebar Handguards
                                                                                                 Hand Guard Fat Bar 22mm & 28mm Brush Guard for KTM SX EX…
                                                                                                 $
                                                                                                  7202
                                                                                                 $4.76 shipping




                                                                                                 XIANGBAO 1 1/8" 28mm Motorcycle Handlebar Riser Bar Clamp
                                                                                                 Mount for KTM 150 250 350 450 525 530 SX SXF SXS EXC EXCF…
                                                                                                 $
                                                                                                  5768
                                                                                                 $4.43 shipping
                                                                                                 Usually ships within 6 to 10 days.




                                                                                                             ...
                                                                                       ← Previous        1         6    7     8       9   Next →




                                                Need help?
                                                Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                              Page 1 of 3




                Tank Straps Motorcycle       RHINO USA Ratchet              Tank Straps Motorcycle             PROREADY Heavy Duty         VULCAN Car Tie Down
                Tie Down Straps (2pk) -      Straps (4PK) - 1,823lb         Tie Down Straps (4pk) -            Ratchet Tie Down Kit –      with Snap Hooks - Lasso
                10.000 lb Webbing            Guaranteed Max Break           10.000 lb Webbing                  General & Motorcycle        Style - 2 Inch x 96 Inch, 4
                Break Strength 2'' x…        Strength, Includes (4)…        Break Strength 2'' x…              Use, Pack of 4, Secure…     Pack - High-Viz - 3,300…
                              524                          3,409                           123                              44                           246
                $43.77                       $29.97                         $74.77                             $49.95                      $99.99


     Deals in magazine subscriptions                                                                                                                                     Page 1 of 8




                Real Simple                                                 Elle Décor                         Southern Living             Shape

https://www.amazon.com/s?k=KTM&i=merchant-items&me=AUABDTOBDQ1P5&page=7&qid=1603431230&ref=sr_pg_7                                                                                     3/4
10/23/2020                                                                      Amazon.com
                                                   Case: 1:20-cv-06677 Document #:         Seller
                                                                                   15 Filed:      Profile: QILE
                                                                                               11/10/20         XIANGBAO-US
                                                                                                              Page   58 of 498 PageID #:2228

   Skip to main content                      All
                                                                                                                                            Acco
                                                                                                                                            Hello,          Lists       Returns                           0
                                                                                                                                            Account                     & Orders        Try Prime              Cart

       Deliver to
                                        Holiday Deals         Gift Cards      Browsing History         Customer Service             's Amazon.com           Prime Video           Shop deals before they're gone
       Bolingbrook 60440


    QILE XIANGBAO-US                                                                                                                Have a question for QILE XIANGBAO-
    QILE XIANGBAO-US storefront                                                                                                     US?
                  67% positive lifetime (3 total ratings)
    QILE XIANGBAO-US is committed to providing each customer with the highest standard of customer service.                          Ask a question




    Detailed Seller Information


    Business Name:HUIZHOUSHI HUIYANGQU QIUCHANGQILE XIANGBAOCHANG
    Business Address:
      GAOERXIAOZU QIUCHANGGAOLINGCUN
      HUIYANGQU HUIZHOUSHI
      CHINA
      516200
      CN


       Feedback        Returns & Refunds               Shipping        Policies      Help        Products



                             “ Not a good hat poor quality ”
                                                                                                                                                              30 days    90 days       12 months    Lifetime
                             By Dameron N. Buchanan on February 15, 2019.                                                                        Positive           -              -           -       67%
                             “ Case arrived ahead of schedule and in perfect condition. Lovely. Thank you. ”                                     Neutral            -              -           -        0%

                             By Juls on December 2, 2018.                                                                                        Negative           -              -           -       33%

                             “ This was for my grandson and he loves it. ”                                                                       Count              0             0            0          3

                             By Beverly L. Hiatt on September 18, 2018.




                                                                            Leave seller feedback    Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                            Page 1 of 8




                    Reader's Digest                       National Geographic Kids          Real Simple                    Real Simple                          Reader's Digest
                                     8,604                                 6,454                             31                             6,949                                 60
                    Print Magazine                        Print Magazine                    Print Magazine                 Print Magazine                       Print Magazine
                    $8.00                                 $15.00                            $5.00                          $10.00                               $5.00


         Best sellers in Kindle eBooks                                                                                                                                                              Page 1 of 7




                    A Time for Mercy (Jake                If You Tell: A True Story of      The Cipher (Nina Guerrera      I Promise You: Stand-                The One Love Collection
                    Brigance Book 3)                      Murder, Family Secrets,…          Book 1)                        Alone College Sports…                › Lauren Blakely
                    › John Grisham                        › Gregg Olsen                     › Isabella Maldonado           › Ilsa Madden-Mills                                    1
                                     1,475                                 17,067                            4,114                          586                 Kindle Edition
                    Kindle Edition                        Kindle Edition                    Kindle Edition                 Kindle Edition                       $0.99
                    $14.99                                $4.99                             $4.99                          $2.99


         Your Browsing History                 View or edit your browsing history    ›                                                                                                              Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AUABDTOBDQ1P5&sshmPath=                                                         1/2
10/23/2020                                  Case: 1:20-cv-06677 Document Select
                                                                         #: 15Shipping
                                                                                Filed:Options - Amazon.com
                                                                                       11/10/20     Page Checkout
                                                                                                           59 of 498 PageID #:2229




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from QILE XIANGBAO-US                       (Learn more)                                      Thursday, Nov. 19 - Friday, Dec. 11
                                                                                                                $4.76 - Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             XIANGBAO QI LE Motorbike Handguards Handlebar Hand Guards
             Motorcycle Motocross Dirt Pit Bike Off Road for KTM CRF YZF KXF RMZ
             ATV EXC Supermoto (Color : Black 22mm)
             $66.48 - Quantity: 1
             Sold by: QILE XIANGBAO-US


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/23/2020                                       Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                 15 Filed:        - Amazon.com
                                                                                              11/10/20     PageCheckout
                                                                                                                  60 of 498 PageID #:2230




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $66.48
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $4.76
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $71.24
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $4.16
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                              $75.40

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                                                                                                                                                                            Why didn't I qualify for free shipping?
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 19, 2020 - Dec. 11, 2020
                            XIANGBAO QI LE Motorbike Handguards                         Choose a delivery option:
                            Handlebar Hand Guards Motorcycle                                 Thursday, Nov. 19 - Friday, Dec. 11
                            Motocross Dirt Pit Bike Off Road for KTM                         $4.76 - Shipping
                            CRF YZF KXF RMZ ATV EXC Supermoto
                            (Color : Black 22mm)
                            $66.48
                            Quantity: 1 Change
                            Sold by: QILE XIANGBAO-US
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/23/2020                Amazon.com: XIANGBAO
                                          Case:QI LE Motorcycle Dirt BikeDocument
                                                  1:20-cv-06677          Handlebar Handguards Hand Guard
                                                                                      #: 15 Filed:       Fat Bar 22mm
                                                                                                     11/10/20         & 28mm
                                                                                                                   Page      Brush
                                                                                                                          61 of 498Guard for KTM SX
                                                                                                                                     PageID         EXC ATV CRF250 YZF KLX KDX (Color : Red)
                                                                                                                                                 #:2231

   Skip to main content                   All    KTM                                                                               Acco
                                                                                                                                   Hello,      Lists       Returns                                    0
                                                                                                                                   Account                 & Orders             Try Prime                 Cart

       Deliver to
                                         Holiday Deals   Gift Cards   Browsing History         Customer Service              's Amazon.com     Prime Video                 Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                           XIANGBAO QI LE Motorcycle                                              $72.02
                                                                                           Dirt Bike Handlebar                                                    + $4.76 shipping

                                                                                           Handguards Hand Guard Fat                                              Arrives: Nov 19 - Dec 11

                                                                                           Bar 22mm & 28mm Brush
                                                                                                                                                                  In stock.
                                                                                           Guard for KTM SX EXC ATV                                               Usually ships within 4 to 5 days.
                                                                                           CRF250 YZF KLX KDX (Color :                                            Qty:
                                                                                                                                                                   Qty:
                                                                                                                                                                   1      1

                                                                                           Red)
                                                                                           Brand: XIANGBAO                                                                        Add toto
                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                           Cart

                                                                                                                                                                                    Submit
                                                                                                                                                                                     Buy Now
                                                                                            Price:   $72.02 + $4.76 shipping
                                                                                                                                                                       Secure transaction
                                                                                           Get $50 oﬀ instantly: Pay $22.02 upon approval for
                                                                                           the Amazon Rewards Visa Card. No annual fee.                           Ships from ... QILE XIANGBAO-US

                                                                                           Extended holiday return window till Jan 31, 2021                       Sold by ...      QILE XIANGBAO-US

                                                                                            Color: Red
                                                                                                                                                                      Deliver to Bolingbrook 60440
                                                                                                Solid Aluminum insert with vivid color plastic
                                                                                                shield for maximum protection                                       Add to List
                                                                                                with enough room for brake cables and other
                                                                                                devices                                                             Add to Wedding Registry
                                                                                                Eﬃciently protect hands while driving your
                                    Roll over image to zoom in
                                                                                                motorcycle
                                                                                                Reduce hand/ﬁnger fatigue,ensure greater                                  Share
                          Subm Subm Subm Subm Subm Subm
                                                                                                motorcycle handling
                                                                                                Material: Robust plastic+ Billet aluminum inside                                Have one to sell?
                                                                                                stem                                                                            Sell on Amazon

                                                                                                Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                          Page 1 of 7




               7/8"22mm and 1                   Handguards Hand             Motorcycle Handlebar           JFG RACING Motorcycle             JFG RACING Black
               1/8"28mm Handguards              Guards Guard                7/8 inche 1 1/8 inches         Universal Handguards              Handguards Universal
               Universal Hand Guards            Handguard - Universal       HandGuards Hand                Aluminum Hand Guards              Hand Guards Brush Bar
               Brush Bar For oﬀ Road…           7/8 inches 22mm and…        Guards For HONDA…              Brush Bar For oﬀ Road…            For oﬀ Road ATV…
                              119                           99                            62                                 733                            335
               $10.99                           $28.99                      $15.99                          #1 Best Seller    in             $10.99
                                                                                                           Powersports Handguards
                                                                                                           $19.99



   You might also like                                                                                                                                                                          Page 1 of 14
   Sponsored




                    KTM Hand Brake Lever          KTM Probend                    Motorcycle Swingarm              KTM LOCK ON GRIP SET                 KTM Air Filter SX SX-F XC              KTM Fle
                    (Orange) 2014-2020            Handguard Set by Cycra         Guard Swing Arm                  2016-2020 250 350 450                XC-F XC-W XCF-W EXC-F                  Brembo
                    OEM: 7871399204404            OEM: U6910022                  Protector For KTM                SX XC-W EXC-F XC-W                   2015-2020                              787029
                                3                 $53.99                         EXC125 EXC200…                   EXC-F 79002924100                    OEM:79006015000
                    $47.99                                                                    44                             17                                     12                        $101.9
                                                                                 $21.99                           $29.99                               $31.49



https://www.amazon.com/XIANGBAO-Motorcycle-Handlebar-Handguards-CRF250/dp/B087BT7947/ref=sr_1_106?dchild=1&keywords=KTM&m=AUABDTOBDQ1P5&qid=1603431230&s=merchant-items&sr=1-106&t… 1/5
10/23/2020              Amazon.com: XIANGBAO
                                        Case:QI LE Motorcycle Dirt BikeDocument
                                                1:20-cv-06677          Handlebar Handguards Hand Guard
                                                                                    #: 15 Filed:       Fat Bar 22mm
                                                                                                   11/10/20         & 28mm
                                                                                                                 Page      Brush
                                                                                                                        62 of 498Guard for KTM SX
                                                                                                                                   PageID         EXC ATV CRF250 YZF KLX KDX (Color : Red)
                                                                                                                                               #:2232

   Skip to main content               All     KTM                                                                             Acco
                                                                                                                              Hello,     Lists     Returns                                 0
                                                                                                                              Account              & Orders          Try Prime                 Cart

       Deliver to
                                     Holiday Deals    Gift Cards   Browsing History        Customer Service           's Amazon.com     Prime Video              Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                         XIANGBAO QI LE Motorcycle                                     $76.02
                                                                                         Dirt Bike Handlebar                                           + $5.21 shipping

                                                                                         Handguards Hand Guard Fat                                     Arrives: Nov 19 - Dec 11

                                                                                         Bar 22mm & 28mm Brush
                                                                                                                                                       In stock.
                                                                                         Guard for KTM SX EXC ATV                                      Usually ships within 4 to 5 days.
                                                                                         CRF250 YZF KLX KDX (Color :                                    Qty:
                                                                                                                                                         Qty:
                                                                                                                                                         1      1

                                                                                         Red)
                                                                                         Brand: XIANGBAO                                                                Add toto
                                                                                                                                                                          Add  Cart
                                                                                                                                                                                 Cart

                                                                                                                                                                          Submit
                                                                                                                                                                           Buy Now
                                                                                          Price:   $76.02 + $5.21 shipping
                                                                                                                                                             Secure transaction
                                                                                         Get $50 oﬀ instantly: Pay $26.02 upon approval for
                                                                                         the Amazon Rewards Visa Card. No annual fee.                  Ships from ... QILE XIANGBAO-US

                                                                                         Extended holiday return window till Jan 31, 2021              Sold by ...       QILE XIANGBAO-US

                                                                                          Color: Red
                                                                                                                                                             Deliver to Bolingbrook 60440
                                                                                             Solid Aluminum insert with vivid color plastic
                                                                                             shield for maximum protection                               Add to List
                                                                                             with enough room for brake cables and other
                                                                                             devices                                                     Add to Wedding Registry
                                                                                             Eﬃciently protect hands while driving your
                               Roll over image to zoom in
                                                                                             motorcycle
                                                                                             Reduce hand/ﬁnger fatigue,ensure greater                           Share
                       Subm Subm Subm Subm Subm Subm
                                                                                             motorcycle handling
                                                                                                                                                                     Have one to sell?
                                                                                            Report incorrect product information.
                                                                                                                                                                     Sell on Amazon


   You might also like                                                                                                              Page 1 of 16
   Sponsored




               KTM Hand Brake Lever         KTM Probend                   KTM Factory Flex Brake         Motorcycle Swingarm          KTM
               (Orange) 2014-2020           Handguard Set by Cycra        Lever (Orange) OEM:            Guard Swing Arm              2016
               OEM: 7871399204404           OEM: U6910022                 7871390204404                  Protector For KTM            SX X
                           3                $53.99                                    1                  EXC125 EXC200…               EXC-
               $47.99                                                     $101.99                                     44
                                                                                                         $21.99                       $29


   Related products from Our Brands




                                                                                                                                                                                         Page 1 of 3




https://www.amazon.com/XIANGBAO-Motorcycle-Handlebar-Handguards-CRF250/dp/B087C7L6TL/ref=sr_1_105?dchild=1&keywords=KTM&m=AUABDTOBDQ1P5&qid=1603431230&s=merchant-items&sr=1-105&…                     1/5
10/21/2020                          Amazon.com:
                                         Case:  GHJU - Motorcycle BrakeDocument
                                                  1:20-cv-06677        Clutch Levers Handle
                                                                                      #: 15forFiled:
                                                                                               KTM 250 EXC F 2003-2005
                                                                                                     11/10/20    Page(Color
                                                                                                                       63 :of
                                                                                                                            Black),Colour:Gold
                                                                                                                               498 PageIDqingqiao  (Color : Red): Home & Kitchen
                                                                                                                                               #:2233

   Skip to main content                 All     ktm brake lever                                                                        Acco
                                                                                                                                       Hello,     Lists   Returns                                 0
                                                                                                                                       Account            & Orders          Try Prime                 Cart

       Deliver to
                                      Holiday Deals      Gift Cards    Customer Service                Amazon.com       Prime Video       Best Sellers                 Shop today's epic deals now
       Bolingbrook 60440

     Amazon Home         Shop by Room         Discover       Shop by Style       Home Décor        Furniture        Kitchen & Dining       Bed & Bath     Garden & Outdoor            Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                              GHJU - Motorcycle Brake                                         $48.08
                                                                                              Clutch Levers Handle for KTM
                                                                                                                                                              FREE delivery: Nov 10 - Dec 3
                                                                                              250 EXC F 2003-2005 (Color :
                                                                                              Black),Colour:Gold qingqiao                                     In Stock.
                                                                                              (Color : Red)                                                   Qty:
                                                                                                                                                               Qty:
                                                                                                                                                               1      1

                                                                                              Brand: GHJU
                                                                                                                                                                              Add toto
                                                                                                                                                                                Add  Cart
                                                                                                                                                                                       Cart

                                                                                              Price:   $48.08                                                                    Submit
                                                                                                                                                                                  Buy Now
                                                                                              Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                              the Amazon Rewards Visa Card. No annual fee.                          Secure transaction

                                                                                              Extended holiday return window till Jan 31, 2021                Ships from ... QingQiaoShangMao
                                                                                                                                                              Sold by ...        QingQiaoShangMao
                                                                                              Color: Red

                                                                                                        $48.08             $48.08                $48.08             Deliver to    - Bolingbrook 60440


                                                                                                                                                                Add to List
                            Click image to open expanded view
                                                                                                        $48.08             $48.08                $48.08

                                              Subm                                                                                                              Add to Wedding Registry

                                                                                                        $48.08
                                                                                                                                                                      Share

                                                                                                 Comfortable and easy control condition for your
                                                                                                                                                                            Have one to sell?
                                                                                                 hand.
                                                                                                 Model name: Brake Clutch Levers                                            Sell on Amazon
                                                                                                 Item type: Clutch Levers
                                                                                                 Quantily: 1pair
                                                                                                 Item Weight: 0.3kg

                                                                                                Report incorrect product information.


   Sponsored products related to this item                                                                                                                                                  Page 1 of 36




              Autobahn88 Motorcycle           Autobahn88 Motorcycle            KTM Hand Brake Lever            Throttle Handle,Brake         KTM Factory Flex Brake           Brake Rotors for ﬁ
              Clutch + Brake Lever Set        Clutch + Brake Lever Set         (Orange) 2014-2020              Clutch Lever and              Lever (Orange) OEM:              400 EXC 2000-200
              for KTM : 990 SuperDuke         for KTM : Super                  OEM: 7871399204404              Handle,Brake Cable and        7871390204404                    Front & Rear RipTi
              (2005-2013) ...                 Adventure 1290 (2015...                      3                   Throttle Cable, for X...                  1                    Brake Discs
              $48.06                          $48.06                           $47.99                                       107              $101.99                          $83.95
                                                                                                               $21.99
                                                                                                                                                                                            Ad feedback



   Related products from Our Brands




                                                                                                                                                                                                Page 1 of 3




https://www.amazon.com/GHJU-Motorcycle-Clutch-2003-2005-qingqiao/dp/B08HYM5CFF/ref=sr_1_144?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162264&sprefix=KTM%2Bbr…                         1/4
10/21/2020                            Amazon.com:
                                           Case:  GHJU - Motorcycle BrakeDocument
                                                    1:20-cv-06677        Clutch Levers Handle
                                                                                        #: 15forFiled:
                                                                                                 KTM 250 EXC F 2003-2005
                                                                                                       11/10/20    Page(Color
                                                                                                                         64 :of
                                                                                                                              Black),Colour:Gold
                                                                                                                                 498 PageIDqingqiao  (Color : Red): Home & Kitchen
                                                                                                                                                 #:2234




                Amazon Brand – Stone &           Amazon Brand – Stone &      Amazon Brand – Stone &        Amazon Brand – Stone &        Amazon Brand – Stone &         Amazon Brand – S
                Beam Rustic Plaid                Beam Rustic Plaid           Beam Rustic Solid 100%        Beam Modern Ceramic           Beam Mid-Century               Beam Classic Egyp
                Flannel Pillowcase Set,          Flannel Duvet Cover Set,    Cotton Flannel Bed            Floral Embossed               Patterned Planter,             Cotton Bathroom
                Standard, Ivory and              King, Black and White       Sheet Set, Twin, Toast        Decorative Planter            10.53"H, Coral Pink            Set, Set of 3, Rose
                Cream                                         656                         623              Flower Pot, 7.4"H, Blue                    470                              442
                              1295               $91.67                      $51.49                                     534              $54.35                         $34.81
                $23.08                                                                                     $44.65



   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $48.08! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Red

             Precision machined pivot bore to ensure a perfect ﬁt. Good brake performance, increase riding security， Enhance the look of your motorcycle, makes your motorcycle to be eye-
             catching.
             This Kind of CNC Pivot Levers is totally designed for the dirt bikes, Its ﬂexible movable designed levers can perfectly protecting your bikes from most damage in crashing.
             3-ﬁnger designed levers ﬁt mostly people, its CNC surface levers are smoothly and make you feel more comfortable.
             It is very popular by people who loves modifying motorcycles.
             Brand new and very easy installation.
             Awesome appearance, this levers obviously giving your bike extremely cool modiﬁcations!
             Speciﬁcation:
             Top quality T6065-T6 aluminum CNC Machined
             Color:As Picture
             Package including brake lever and clutch lever (1 pair)
             Levers: 3 ﬁngers
             Lever to fold outward to prevent breakage in the event of a crash
             Automatic lever position restoration provides quick recovery from the crash
             Ultra precision machine cut for super light weight construction, high precision and quality.
             Very Smooth Movement
             Direct replacement for stock levers. No modiﬁcation!
             Ordering Instructions:
             Step 1: Please make sure that the model and the year of your bike,and if your bike has the OEM original brake cylinder and clutch perch.
             we ship it the levers just as our listing, if you need other model, please contact us and let us know that.
             (Please don't compare it your levers with our pictures, sometimes the pictures are not the same model as the tittle, just buy it according to the tittle)




   Product information

   Color:Red

        Item Weight                                       0.035 ounces                                 Warranty & Support

        Manufacturer                                      qingqiaoshangmao                              Product Warranty: For warranty information about this product, please click here

        ASIN                                              B08HYM5CFF                                   Feedback

                                                                                                        Would you like to tell us about a lower price?




https://www.amazon.com/GHJU-Motorcycle-Clutch-2003-2005-qingqiao/dp/B08HYM5CFF/ref=sr_1_144?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162264&sprefix=KTM%2Bbr…         2/4
10/21/2020                               Amazon.com:
                                              Case:  GHJU - Motorcycle BrakeDocument
                                                       1:20-cv-06677        Clutch Levers Handle
                                                                                           #: 15forFiled:
                                                                                                    KTM 250 EXC F 2003-2005
                                                                                                          11/10/20    Page(Color
                                                                                                                            65 :of
                                                                                                                                 Black),Colour:Gold
                                                                                                                                    498 PageIDqingqiao  (Color : Red): Home & Kitchen
                                                                                                                                                    #:2235

   Videos                                                                                                                                                                                Page 1 of 3

             Videos for related products




                                                  0:29                                          0:29                                      0:28                                          0:29
             Motorcycle Hydraulic Clutch Brake                WOOSTAR- How to install a Clutch           7/8" Universal Front ATV Brake              Clutch Brake Lever for 110cc 125cc
             Pump Master Cylinder Lever                       Brake Bump Lever Assembly for…             Clutch Master Cylinder Reservoir…           140cc TTR 125cc SSR

             GOOFIT                                           WOOSTAR DIRECT US                          Feiteplus                                   HIAORS



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                        No customer reviews

   5 star                                           0%
   4 star                                           0%
   3 star                                           0%
   2 star                                           0%
   1 star                                           0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     Deals in magazine subscriptions                                                                                                                                                    Page 1 of 9




                National Geographic               Martha Stewart Living        Bon Appetit                   Foreign Aﬀairs               Do it Yourself
                Kids                                               35                           12                            400                          14
                                 6,384            Print Magazine               Print Magazine                Print Magazine               Print Magazine
                Print Magazine                    $3.00                        $5.00                         $39.95                       $3.00
                $15.00


     Best sellers in Kindle eBooks                                                                                                                                                      Page 1 of 8


https://www.amazon.com/GHJU-Motorcycle-Clutch-2003-2005-qingqiao/dp/B08HYM5CFF/ref=sr_1_144?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162264&sprefix=KTM%2Bbr…                  3/4
10/21/2020                             Amazon.com:
                                            Case:  GHJU - Motorcycle BrakeDocument
                                                     1:20-cv-06677        Clutch Levers Handle
                                                                                         #: 15forFiled:
                                                                                                  KTM 250 EXC F 2003-2005
                                                                                                        11/10/20    Page(Color
                                                                                                                          66 :of
                                                                                                                               Black),Colour:Gold
                                                                                                                                  498 PageIDqingqiao  (Color : Red): Home & Kitchen
                                                                                                                                                  #:2236




              A Time for Mercy (Jake                If You Tell: A True Story           The Cipher (Nina                         My Dear Hamilton: A                 Spellbreaker
              Brigance Book 3)                      of Murder, Family…                  Guerrera Book 1)                         Novel of Eliza Schuyler…            › Charlie N. Holmberg
              › John Grisham                        › Gregg Olsen                       › Isabella Maldonado                     › Stephanie Dray                                    1,859
                                 855                                 16,836                             3,491                                   3,028                Kindle Edition
              Kindle Edition                        Kindle Edition                      Kindle Edition                           Kindle Edition                      $4.99
              $14.99                                $4.99                               $4.99                                    $2.99


     Your Browsing History                 View or edit your browsing history          ›                                                                                                                                     Page 1 of 2




                                                                                                              Back to top




               Get to Know Us                                  Make Money with Us                                           Amazon Payment Products                                               Let Us Help You
               Careers                                         Sell products on                                             Amazon Rewards Visa                                                   Amazon and COVID-
                                                               Amazon                                                       Signature Cards                                                       19
               Blog
                                                               Sell apps on Amazon                                          Amazon.com Store Card                                                 Your Account
               About Amazon
                                                               Become an Aﬃliate                                            Amazon Business Card                                                  Your Orders
               Press Center
                                                               Advertise Your Products                                      Amazon Business Line of Credit                                        Shipping Rates &
               Investor Relations                                                                                                                                                                 Policies
                                                               Self-Publish with Us                                         Shop with Points
               Amazon Devices                                                                                                                                                                     Amazon Prime
                                                               Host an Amazon Hub                                           Credit Card Marketplace
               Amazon Tours                                                                                                                                                                       Returns &
                                                               › See More Make Money                                        Reload Your Balance                                                   Replacements
                                                               with Us
                                                                                                                            Amazon Currency Converter                                             Manage Your Content
                                                                                                                                                                                                  and Devices
                                                                                                                                                                                                  Amazon Assistant
                                                                                                                                                                                                  Help




                                                                                                                English                    United States




              Amazon Music               Amazon                       Amazon Drive                               6pm                         AbeBooks                        ACX                           Alexa
              Stream millions            Advertising                  Cloud storage                              Score deals                 Books, art                      Audiobook                     Actionable
              of songs                   Find, attract, and           from Amazon                                on fashion                  & collectibles                  Publishing                    Analytics
                                         engage customers                                                        brands                                                      Made Easy                     for the Web

              Sell on                    Amazon                       Amazon Fresh                               AmazonGlobal                Home Services                   Amazon Ignite                 Amazon Rapids
              Amazon                     Business                     Groceries & More                           Ship Orders                 Experienced Pros                Sell your original            Fun stories for
              Start a Selling            Everything For               Right To Your Door                         Internationally             Happiness Guarantee             Digital                       kids on the go
              Account                    Your Business                                                                                                                       Educational
                                                                                                                                                                             Resources

              Amazon Web                 Audible                      Book Depository                            Box Oﬃce                    ComiXology                      DPReview                      East Dane
              Services                   Listen to Books &            Books With Free                            Mojo                        Thousands of                    Digital                       Designer Men's
              Scalable Cloud             Original                     Delivery Worldwide                         Find Movie                  Digital Comics                  Photography                   Fashion
              Computing                  Audio                                                                   Box Oﬃce Data
              Services                   Performances

              Fabric                     Goodreads                    IMDb                                       IMDbPro                     Kindle Direct                   Prime Now                     Amazon Photos
              Sewing, Quilting           Book reviews                 Movies, TV                                 Get Info                    Publishing                      FREE 2-hour                   Unlimited Photo
              & Knitting                 &                            & Celebrities                              Entertainment               Indie Digital & Print           Delivery                      Storage
                                         recommendations                                                         Professionals               Publishing                      on Everyday Items             Free With Prime
                                                                                                                 Need                        Made Easy

              Prime Video                Shopbop                      Amazon Warehouse                           Whole Foods                 Woot!                           Zappos                        Ring
              Direct                     Designer                     Great Deals on                             Market                      Deals and                       Shoes &                       Smart Home
              Video                      Fashion Brands               Quality Used Products                      America’s                   Shenanigans                     Clothing                      Security Systems
              Distribution                                                                                       Healthiest
              Made Easy                                                                                          Grocery Store

              eero WiFi                  Neighbors App                Amazon Subscription Boxes                  PillPack                    Amazon Renewed                  Amazon Second
              Stream 4K Video            Real-Time Crime              Top subscription boxes – right             Pharmacy                    Like-new products               Chance
              in Every Room              & Safety Alerts              to your door                               Simpliﬁed                   you can trust                   Pass it on, trade it
                                                                                                                                                                             in,
                                                                                                                                                                             give it a second
                                                                                                                                                                             life




                                                           Conditions of Use     Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/GHJU-Motorcycle-Clutch-2003-2005-qingqiao/dp/B08HYM5CFF/ref=sr_1_144?crid=1HY8NMZAAVTAB&dchild=1&keywords=ktm%2Bbrake%2Blever&qid=1603162264&sprefix=KTM%2Bbr…                                                      4/4
10/21/2020                                                                  Amazon.com
                                     Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                          Page 67 of 498 PageID #:2237

   Skip to main content            QingQiaoShangMao     KTM                                                Acco
                                                                                                           Hello,      Lists     Returns                        0
                                                                                                           Account               & Orders    Try Prime                Cart

       Deliver to
                                 Holiday Deals   Gift Cards   Customer Service   Amazon.com      Prime Video   Best Sellers    Browsing History    Buy Again
       Bolingbrook 60440

     1-16 of 19 results for QingQiaoShangMao : "KTM"                                                                                              Sort  by:Featured
                                                                                                                                                  Featured
                                                                                                                                                   Sort by:


     Brand
     GHJU                                                                        GHJU - Motorcycle Brake Clutch Levers Handle for KTM 250 EXC
                                                                                 F 2003-2005 (Color : Black),Colour:Gold qingqiao (Color : Red)
                                                                                 4808
                                                                                 $

                                                                                 FREE Shipping




                                                                                 GHJU - Motorcycle CNC Motorcycle Brake Clutch Levers
                                                                                 Adjustable Racing for KTM 250 Duke 2017 2018 (Color :…
                                                                                 9520
                                                                                 $

                                                                                 FREE Shipping




                                                                                 GHJU - CNC Motorcycle Adjustable Brake Clutch Levers Handle
                                                                                 for KTM 690SMC R 2012 2013 (Color : E with Logo),Colour:R wit…
                                                                                 7586
                                                                                 $

                                                                                 FREE Shipping




                                                                                 GHJU - CNC Motorcycle Pivot Brake Clutch Levers for KTM
                                                                                 500EXC 2012-2016 (Color : Silver),Colour:Green qingqiao (Color…
                                                                                 5398
                                                                                 $

                                                                                 FREE Shipping




                                                                                 - Motorcycle 7/8" 22mm Handlebar Grips Guard Brake Clutch
                                                                                 Levers Guard Protector for KTM 990SMR 2009-2013 (Color :…
                                                                                 5818
                                                                                 $

                                                                                 FREE Shipping




                                                                                 GHJU - Motorcycle CNC Motorcycle Brake Clutch Levers
                                                                                 Adjustable Racing for KTM 200 Duke 2012-2019 (Color :…
                                                                                 9520
                                                                                 $

                                                                                 FREE Shipping




https://www.amazon.com/s?k=KTM&me=ATOODNDDZBZM4&ref=nb_sb_noss                                                                                                               1/4
10/21/2020                                                                  Amazon.com
                                     Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                          Page 68 of 498 PageID #:2238
                                                                              - CNC Motocross Aluminum Dirt Bike Pit Bike Pivot Handle Lever
                                                                              Brake Clutch Levers for KTM 200EXC 2009-2013 (Color :…
                                                                              $
                                                                               8119
                                                                              FREE Shipping




                                                                              GHJU - Adjustable Racing Motorcycle Brake Clutch Levers
                                                                              Motorcycle Accessories for KTM RC390 2013-2016 (Color :…
                                                                              $
                                                                               12059
                                                                              FREE Shipping




                                                                              GHJU - CNC Aluminum Adjustable Racing Motorcycle Brake
                                                                              Clutch Levers Motorcycle Accessories for KTM 790 Duke 2018…
                                                                              $
                                                                               11861
                                                                              FREE Shipping




                                                                              - Motorcycle Universal Handlebar Grips Guard Brake Clutch
                                                                              Levers Guard Protector for KTM RC390 2014-2018 (Color :…
                                                                              $
                                                                               7386
                                                                              FREE Shipping




                                                                              GHJU - Motorcycle Brake Clutch Lever Dirt Bike Pivot Lever for
                                                                              KTM 500 EXC F 2014-2018 (Color : Orange),Colour:Gray qingqia…
                                                                              $5408
                                                                              FREE Shipping




                                                                              GHJU - CNC Motorcycle Adjustable Brake Clutch Levers Handle
                                                                              for KTM 990 Adventure 2006-2013 (Color : A with Logo),Colour:…
                                                                              $
                                                                               7655
                                                                              FREE Shipping




                                                                              GHJU - CNC Motorcycle Pivot Brake Clutch Levers Dirt Bike
                                                                              Motocross for KTM 505 SXF 2008 (Color : Silver),Colour:Silver…
                                                                              $5462
                                                                              FREE Shipping




https://www.amazon.com/s?k=KTM&me=ATOODNDDZBZM4&ref=nb_sb_noss                                                                                 2/4
10/21/2020                                                                    Amazon.com
                                       Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                            Page 69 of 498 PageID #:2239




                                                                                              GHJU - CNC Dirt Bike Pivot Brake Clutch Levers New Motorcycle
                                                                                              Aluminum Levers Parts Accessories for KTM 400EXC 2009-2011…
                                                                                              $ 8697
                                                                                              FREE Shipping




                                                                                              - Motorcycle Brake Clutch Levers Handle for KTM 300EXC 2006-
                                                                                              2013 (Color : Gold),Colour:Bule qingqiao (Color : Green)
                                                                                              $5070

                                                                                              FREE Shipping




                                                                                              GHJU - Motorcycle Brake Clutch Levers Handle for KTM 400EXC R
                                                                                              2005-2008 (Color : Bule),Colour:Black qingqiao (Color : Orange)
                                                                                              $
                                                                                                4893
                                                                                              FREE Shipping




                                                                                                ← Previous     1     2      Next →




                                                 Need help?
                                                 Visit the help section or contact us




     Sponsored products related to this search What's this?




             Tank Straps Motorcycle     RHINO USA Ratchet             Tank Straps Motorcycle      PROREADY Heavy Duty        MUBIN Cotton Buﬀalo
             Tie Down Straps (2pk) -    Straps (4PK) - 1,823lb        Tie Down Straps (4pk) -     Ratchet Tie Down Kit –     Plaid Rug Black/White
             10.000 lb Webbing          Guaranteed Max Break          10.000 lb Webbing           General & Motorcycle       Check Rugs 27.5 x 43
             Break Strength 2'' x…      Strength, Includes (4)…       Break Strength 2'' x…       Use, Pack of 4, Secure…    Inches Hand-Woven…
                          517                          3,374                        123                       43                         1,256
             $43.77                     $29.97                        $74.77                      $49.95                     $28.99


     Deals in magazine subscriptions




                                        HGTV Magazine                 Martha Stewart Living       Food Network Magazine      Seasoned Magazine

https://www.amazon.com/s?k=KTM&me=ATOODNDDZBZM4&ref=nb_sb_noss                                                                                                  3/4
10/21/2020                                                                        Amazon.com
                                                     Case: 1:20-cv-06677 Document #:         Seller
                                                                                     15 Filed:      Profile: QingQiaoShangMao
                                                                                                11/10/20        Page 70 of 498 PageID #:2240

   Skip to main content                        All
                                                                                                                                               Acco
                                                                                                                                               Hello,        Lists     Returns                           0
                                                                                                                                               Account                 & Orders       Try Prime              Cart

       Deliver to
                                          Holiday Deals             Gift Cards    Customer Service                Amazon.com        Prime Video     Best Sellers                 Shop deals before they're gone
       Bolingbrook 60440


    QingQiaoShangMao                                                                                                                    Have a question for
    QingQiaoShangMao storefront                                                                                                         QingQiaoShangMao?
    Just launched No feedback yet
    QingQiaoShangMao is committed to providing each customer with the highest standard of customer service.                              Ask a question




    Detailed Seller Information


    Business Name:zhengzhouqingqiaoshangmaoyouxiangongsi
    Business Address:
      songyangjiedaoshaoshilu502hao
      zhengzhoushidengfengshi
      henansheng
      450000
      CN


       Returns & Refunds            Shipping             Policies        Help          Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact QingQiaoShangMao to get information about any additional policies that may apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers
             your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon
             receipt...Read more




                                                                                 Leave seller feedback    Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                          Page 1 of 10




                         Good Housekeeping                           Taste of Home                       National Geographic Kids          Highlights for Children
                                          27                                          3,489                               6,384                             2,017
                         Print Magazine                              Print Magazine                      Print Magazine                    Print Magazine
                         $6.00                                       $8.00                               $15.00                            $29.99

         Inspired by your browsing history                                                                                                                                                         Page 1 of 2




                         Motion Pro 08-0471 Bead                     Speedo Angels Sakt111               Grip Puppy Comfort Grips          7/8" Universal Motorcycle
                         Buddy II                                    Dashboard Screen                    - The Original and the            Black Left Clutch Brake
                                          561                        Protector for KTM 790               Best!                             Handle Lever Perch For
                         $16.79                                      Adventure (2019+), 1 x…                              1,771            Honda CRF XR 80 100…
                                                                                      11                 $19.99                                             329
                                                                     $13.99                                                                $9.89


         Your Browsing History                   View or edit your browsing history           ›                                                                                                    Page 1 of 3



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ATOODNDDZBZM4&sshmPath=                                                       1/2
10/21/2020                                  Case: 1:20-cv-06677 Document Select
                                                                         #: 15Shipping
                                                                                Filed:Options - Amazon.com
                                                                                       11/10/20     Page Checkout
                                                                                                           71 of 498 PageID #:2241




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from QingQiaoShangMao                      (Learn more)                                       Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             GHJU - Motorcycle Brake Clutch Levers Handle for KTM 250 EXC F 2003-
             2005 (Color : Black),Colour:Gold qingqiao (Color : Red)
             $48.08 - Quantity: 1
             Sold by: QingQiaoShangMao


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/21/2020                                       Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                 15 Filed:        - Amazon.com
                                                                                              11/10/20     PageCheckout
                                                                                                                  72 of 498 PageID #:2242




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $48.08
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $48.08
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $3.01
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $51.09

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                            GHJU - Motorcycle Brake Clutch Levers                       Choose a delivery option:
                            Handle for KTM 250 EXC F 2003-2005 (Color                        Tuesday, Nov. 10 - Thursday, Dec. 3
                            : Black),Colour:Gold qingqiao (Color : Red)                      FREE Shipping
                            $48.08
                            Quantity: 1 Change
                            Sold by: QingQiaoShangMao
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/21/2020                Amazon.com: GHJU - Motorcycle
                                         Case:          CNC Motorcycle Document
                                                  1:20-cv-06677        Brake Clutch Levers
                                                                                      #: 15Adjustable
                                                                                              Filed:Racing for KTM Page
                                                                                                      11/10/20     250 Duke
                                                                                                                          732017
                                                                                                                              of2018
                                                                                                                                 498(Color : GLSLGLSL),Colour:Buslbusl
                                                                                                                                      PageID     #:2243                qingqiao (Color : Orslorsl)


   Skip to main content                 All    KTM                                                                                  Acco
                                                                                                                                    Hello,       Lists     Returns                               0
                                                                                                                                    Account                & Orders          Try Prime               Cart

       Deliver to
                                      Holiday Deals     Gift Cards    Customer Service                 Amazon.com      Prime Video      Best Sellers                     Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results


                                                                                              GHJU - Motorcycle CNC                                            $95.20
                                                                                              Motorcycle Brake Clutch
                                                                                                                                                               FREE delivery: Nov 10 - Dec 3
                                                                                              Levers Adjustable Racing for
                                                                                              KTM 250 Duke 2017 2018                                           In Stock.
                                                                                              (Color :                                                          Qty:
                                                                                                                                                                 Qty:
                                                                                                                                                                 1      1

                                                                                              GLSLGLSL),Colour:Buslbusl
                                                                                                                                                                                Add toto
                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                         Cart
                                                                                              qingqiao (Color : Orslorsl)
                                                                                              Brand: GHJU                                                                         Submit
                                                                                                                                                                                   Buy Now

                                                                                                                                                                     Secure transaction
                                                                                              Price:   $95.20
                                                                                                                                                               Ships from ... QingQiaoShangMao
                                                                                              Get $50 oﬀ instantly: Pay $45.20 upon approval for               Sold by ...        QingQiaoShangMao
                                                                                              the Amazon Rewards Visa Card. No annual fee.
                                                                                              Extended holiday return window till Jan 31, 2021                       Deliver to    - Bolingbrook 60440

                                                                                              Color: Orslorsl
                                                                                                                                                                 Add to List
                                Roll over image to zoom in
                                                                                                        $95.20            $95.20                $95.20
                                Subm Subm Subm Subm                                                                                                              Add to Wedding Registry


                                                                                                        $95.20            $95.20                $95.20
                                                                                                                                                                        Share


                                                                                                        $95.20                                                               Have one to sell?

                                                                                                                                                                             Sell on Amazon

                                                                                                 Name: Motorcycle brake clutch levers
                                                                                                 Item Weight: 350g
                                                                                                 Material Type: CNC Aluminum
                                                                                                 Special Features: Adjustable Folding Extendable
                                                                                                 Quantity: One Pair

                                                                                                Report incorrect product information.


                                                                                                                             KTM Supersprox Stealth
                                                                                                                             Rear Sprocket (Orange)
                                                                                                                             48T OEM:...

                                                                                                                                            1
                                                                                                                             $83.99

                                                                                              Sponsored




   Sponsored products related to this item                                                                                                                                                   Page 1 of 16




               KTM Hand Brake Lever           KTM Clutch Lever               KTM Factory Flex Brake         Motorcycle Swingarm             KTM Racing Chain Guide              KTM/FMF Stainles
               (Orange) 2014-2020             (Orange) Brembo OEM:           Lever (Orange) OEM:            Guard Swing Arm                 (Orange) OEM                        Megabomb Heade
               OEM: 7871399204404             7800293120004                  7871390204404                  Protector For KTM               7810497000004                       SX-F/XC-F 2018-2
                           3                              5                              1                  EXC125 EXC200…                              2                       OEM: 7950590750
               $47.99                         $29.99                         $101.99                                     43                 $98.99                              $299.99
                                                                                                            $21.99
                                                                                                                                                                                             Ad feedback



   Related products from Our Brands




https://www.amazon.com/GHJU-Motorcycle-Adjustable-GLSLGLSL-Buslbusl/dp/B08HRJ65MG/ref=sr_1_2?dchild=1&keywords=KTM&m=ATOODNDDZBZM4&qid=1603254750&s=merchant-items&sr=1-2&th=1                              1/5
10/21/2020                Amazon.com: GHJU - CNC1:20-cv-06677
                                        Case:   Motorcycle AdjustableDocument
                                                                     Brake Clutch Levers
                                                                                    #: 15Handle for KTM
                                                                                           Filed:       690SMC RPage
                                                                                                     11/10/20    2012 2013
                                                                                                                       74 (Color
                                                                                                                           of 498: E with Logo),Colour:R
                                                                                                                                     PageID      #:2244  with Logo qingqiao (Color : Q with Logo)


   Skip to main content                All     KTM                                                                                 Acco
                                                                                                                                   Hello,       Lists      Returns                                 0
                                                                                                                                   Account                 & Orders          Try Prime                 Cart

       Deliver to
                                     Holiday Deals     Gift Cards     Customer Service                Amazon.com       Prime Video     Best Sellers                  Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



                                                                                             GHJU - CNC Motorcycle                                             $75.86
                                                                                             Adjustable Brake Clutch
                                                                                                                                                               FREE delivery: Nov 10 - Dec 3
                                                                                             Levers Handle for KTM
                                                                                             690SMC R 2012 2013 (Color :                                       In Stock.
                                                                                             E with Logo),Colour:R with                                        Qty:
                                                                                                                                                                Qty:
                                                                                                                                                                1      1

                                                                                             Logo qingqiao (Color : Q with
                                                                                                                                                                               Add toto
                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                        Cart
                                                                                             Logo)
                                                                                             Brand: GHJU                                                                          Submit
                                                                                                                                                                                   Buy Now

                                                                                                                                                                     Secure transaction
                                                                                             Price:   $75.86
                                                                                                                                                               Ships from ... QingQiaoShangMao
                                                                                             Get $50 oﬀ instantly: Pay $25.86 upon approval for                Sold by ...        QingQiaoShangMao
                                                                                             the Amazon Rewards Visa Card. No annual fee.
                                                                                             Extended holiday return window till Jan 31, 2021                        Deliver to    - Bolingbrook 60440

                                                                                             Color: Q With Logo
                                                                                                                                                                 Add to List
                          Click image to open expanded view

                                             Subm                                                                                                                Add to Wedding Registry



                                                                                                                                                                       Share


                                                                                                                                                                             Have one to sell?
                                                                                                Comfortable and easy control condition for your                              Sell on Amazon
                                                                                                hand.
                                                                                                Product Name: Motorcycle brake clutch levers
                                                                                                Features: Adjustable Extendable Folding
                                                                                                Item Type: Ropes & Cables
                                                                                                Color combination: AS the picture shows

                                                                                                Report incorrect product information.


   Sponsored products related to this item                                                                                                                                                   Page 1 of 16




               KTM Hand Brake Lever          KTM Factory Flex Brake         KTM Clutch Lever                Motorcycle Swingarm             2012 2013 2014 ﬁts                 Brake Rotors for ﬁ
               (Orange) 2014-2020            Lever (Orange) OEM:            (Orange) Brembo OEM:            Guard Swing Arm                 KTM 350 EXC-F 14 Tooth             400 EXC 2000-200
               OEM: 7871399204404            7871390204404                  7800293120004                   Protector For KTM               Front Sprocket                     Front & Rear RipTi
                           3                             1                              5                   EXC125 EXC200…                              1                      Brake Discs
               $47.99                        $101.99                        $29.99                                       43                 $18.95                             $83.95
                                                                                                            $21.99
                                                                                                                                                                                             Ad feedback



   Related products from Our Brands




                                                                                                                                                                                                 Page 1 of 3




https://www.amazon.com/GHJU-Motorcycle-Adjustable-Clutch-qingqiao/dp/B08HRJ41D8/ref=sr_1_3?dchild=1&keywords=KTM&m=ATOODNDDZBZM4&qid=1603254750&s=merchant-items&sr=1-3&th=1                                   1/4
10/19/2020                        Amazon.com: Universal
                                                Case:12V 35W Motorcycle Supermoto
                                                        1:20-cv-06677             Halogen#:
                                                                           Document      Headlight Indicator
                                                                                            15 Filed:        Fairing Lampshade
                                                                                                          11/10/20      Page for
                                                                                                                               75KTM
                                                                                                                                  of IC4
                                                                                                                                     498 620PageID
                                                                                                                                             KTM EXC #:2245
                                                                                                                                                     RM RMZ XR Dirt Bike Motor Black: Automotive


   Skip to main content                            ktm headlight                                                                                                     Acco
                                                                                                                                                                     Hello,       Lists    Returns                                 0
                                           All
                                                                                                                                                                     Account               & Orders          Try Prime                 Cart

       Deliver to
                                          Holiday Deals           's Amazon.com       Customer Service        Prime Video     Best Sellers     Browsing History        Buy Again                         Shop today's epic deals now
       Oak Park 60302

    Automotive         Your Garage     Deals & Rebates    Best Sellers      Parts   Accessories      Tools & Equipment       Car Care     Motorcycle & Powersports        Truck     RV     Tires & Wheels          Vehicles




   ‹ Back to results



   Subm                                                                                Universal 12V 35W Motorcycle Supermoto                                                                  $24.99
                                                                                       Halogen Headlight Indicator Fairing Lampshade                                                           & FREE Shipping on orders over
                                                                                                                                                                                               $25.00 shipped by Amazon.
   Subm
                                                                                       for KTM IC4 620 KTM EXC RM RMZ XR Dirt Bike                                                             Details & FREE Returns

   Subm
                                                                                       Motor Black                                                                                             Arrives: Saturday, Oct 24
                                                                                       Brand: Qiufadong
                                                                                                                                                                                               Details
                                                                                                              10 ratings
   Subm                                                                                                                                                                                        Fastest delivery: Tuesday, Oct
                                                                                        Amazon's Choice       for "ktm headlight"
                                                                                                                                                                                               20
                                                                                                                                                                                               Order within 3 hrs and 41 mins
   Subm                                                                                   Price:   $24.99 & FREE Shipping on orders over $25.00 shipped by Amazon.                             Details
                                                                                                   Details & FREE Returns
   Subm                                                                                 Coupon        Save an extra 5% when you apply this coupon.                                             In Stock.
                                                                                                   Details
                                                                                                                                                                                               Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1
                                                                                       Get $60 oﬀ instantly: Pay $0.00 upon approval of the Amazon.com Store Card.
                                                                                       Extended holiday return window till Jan 31, 2021                                                                        Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart
                                                                                          180 days warranty and 100% money back guarantee if not satisﬁed.
                                                                                          Light bulb type: S2 12V 35W,dual light with high/low position.                                                          Submit
                                                                                                                                                                                                                   Buy Now
                                                                                          Mounting hole diameter: maximum: 270MM, minimum: 160MM.
                                                                                          Fit for: all dual sport motorcycle dirt Bike street ﬁghter naked motorcycle KTM IC4                        Secure transaction
                                                                                          620 EXC RM RMZ XR ATV Pit Bike Motorcycle.                                                           Ships from ... Amazon
                                Roll over image to zoom in                              › See more product details                                                                             Sold by ...        Qiu Fa Dong Motor
                                                                                                                                                                                               Packaging ... Shows what's inside.…
                                                                                       Compare with similar items
                                                                                          Report incorrect product information.                                                                Details




   Frequently bought together
                                                                                                                                                                                                 We're giving you a 30-day
                                                                                                                                                                                                 FREE trial of Prime
                                                                                                                                                                                                 Try Prime and start saving
                                                            Total price: $43.98
                                                                                                                                                                                                 today with Fast, FREE
                                                              AddSubmit
                                                                  both to Cart                                                                                                                   Delivery
                              +                               AddSubmit
                                                                  both to List
                                                                                                                                                                                                     Add gift options

                                                                                                                                                                                                     Deliver to       - Oak Park 60302

          This item: Universal 12V 35W Motorcycle Supermoto Halogen Headlight Indicator Fairing Lampshade for KTM IC4 620… $24.99
                                                                                                                                                                                                 Add to List
          CICMOD Rear Fender Mount Red LED Tail Light Brake Lamp Turn Signals License Plate Light for Custom… $18.99


                                                                                                                                                                                                       Share
   Exclusive items from our brands                                                                                                                                           Page 1 of 6
                                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                                             Sell on Amazon




               CLEO Plastic Fender               AmazonBasics                       AmazonBasics Premium            Motorcycle, Bicycle,           AmazonBasics Motorbike
               Fairing Body Work Kit             Motorcycle Saddle Bags             Waterproof Winter Plus          Scooter Phone Mount -          Powersports Racing
               Set，Plastic Body Fender                           56                 Performance Gloves,             Reliable Handlebar             Gloves - XX-Large, Red
               Kit 7 piece for CRF50…            $78.24                             Black, L                        Phone Holder for Any…                         1,233
                               72                Only 19 left in stock - orde…                     121                              467            $11.99
               $29.99                                                               $19.42                          $15.95



   Customers who viewed this item also viewed                                                                                                                                                                                    Page 1 of 7




                    GOOFIT Black 12V 35W             JFG RACING White                   H4 12V 35W Universal               Universal Headlight              Universal Headlights              Universal 12V 35W
                    Motorcycle Halogen               Universal Headlight                Modiﬁed Headlight Head             Head Lamp Light Fairing          Headlamp StreetFighter            Motorcycle Supermoto
                    Headlight Indicator              Head Lamp Light Fairing            Lamp For Motorcycle                Street Fighter Mask Day          For Kawasaki KX125                Halogen Headlight
                    Fairing Lampshade for…           Street Fighter Mask…               Dirt Pit Bike (Black)              Running Light Turn…              KX250 KXF250…                     Indicator Fairing…
                                  22                                  139                                23                               34                                 15                                   9
                    $23.99                           $20.99                             $27.99                             $20.99                           $29.99                            $23.88
                                                                                                                                                                                              Only 8 left in stock - order…




   Compare with similar items
https://www.amazon.com/Universal-Motorcycle-Supermoto-Headlight-Indicator/dp/B07VY16B9P/ref=sr_1_6?crid=25S5SERU50LQG&dchild=1&keywords=ktm+headlight&qid=1603070319&sprefix=KTM+headli%2Ca…                                                   1/5
10/19/2020                     Amazon.com: Universal
                                             Case:12V 35W Motorcycle Supermoto
                                                     1:20-cv-06677             Halogen#:
                                                                        Document      Headlight Indicator
                                                                                         15 Filed:        Fairing Lampshade
                                                                                                       11/10/20      Page for
                                                                                                                            76KTM
                                                                                                                               of IC4
                                                                                                                                  498 620PageID
                                                                                                                                          KTM EXC #:2246
                                                                                                                                                  RM RMZ XR Dirt Bike Motor Black: Automotive




                                      This item Universal 12V 35W                    JFG RACING White Universal                 JFG RACING Dual 5W LED Bulbs 12V               Universal 12V 35W Motorcycle 2017
                                      Motorcycle Supermoto Halogen                   Headlight Head Lamp Light Fairing          Universal Modiﬁed Headlight Head               Supermoto Halogen Headlight
                                      Headlight Indicator Fairing                    Street Fighter Mask Day Running            Lamp For Motorcycle Dirt Pit Bike -            Indicator Fairing Lampshade for Dirt
                                      Lampshade for KTM IC4 620 KTM EXC              Light For For Honda Yamaha Suzuki          White                                          Pit Bike Motocross Honda Yamaha
                                      RM RMZ XR Dirt Bike Motor Black                Kawasaki                                                                                  Suzuki Kawasaki KTM (White)

                                           Submit
                                          Add to Cart                                     Submit
                                                                                         Add to Cart                                 Submit
                                                                                                                                    Add to Cart                                     Submit
                                                                                                                                                                                   Add to Cart



     Customer Rating                                    (10)                                           (139)                                      (36)                                           (34)

     Price                            $
                                       2499                                          $
                                                                                      2099                                      $
                                                                                                                                 3599                                          $
                                                                                                                                                                                1747
     Sold By                          Qiu Fa Dong Motor                              JFG RACING                                 JFG RACING                                     Amazon Warehouse




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $24.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                              Additional Information

        Manufacturer                                           Qiufadong                                             ASIN                                                B07VY16B9P

        Brand                                                  Qiufadong                                             Customer Reviews                                                            10 ratings
                                                                                                                                                                         4.1 out of 5 stars
        Item Weight                                            1.98 pounds
                                                                                                                     Best Sellers Rank                                   #218,066 in Automotive (See Top 100 in
        Package Dimensions                                     13.35 x 12.76 x 5.43 inches                                                                               Automotive)
                                                                                                                                                                         #179 in Powersports Headlight Bulbs &
        Manufacturer Part Number                               QC049
                                                                                                                                                                         Assemblies
                                                                                                                                                                         #4,059 in Automotive Light Bulbs

                                                                                                                     Date First Available                                August 3, 2019

                                                                                                                  Warranty & Support

                                                                                                                   Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                   Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




   Product description

         Color:Black

         Universal 12V 35W Motorcycle Supermoto Halogen Headlight Indicator Fairing Lampshade for Dirt Bike Motor

         Package includes:
         As shows in the main picture


         About Parts Quality and After-sale Services:
         To guarantee 100% customers' satisfaction, we accept unconditional return service and 180 days warranty for all parts. Please contact with us if there's any quality or other problem. We promise that you will
         never lose even one buck with our assistance.


https://www.amazon.com/Universal-Motorcycle-Supermoto-Headlight-Indicator/dp/B07VY16B9P/ref=sr_1_6?crid=25S5SERU50LQG&dchild=1&keywords=ktm+headlight&qid=1603070319&sprefix=KTM+headli%2Ca…                               2/5
10/19/2020                  Amazon.com: Universal
                                          Case:12V 35W Motorcycle Supermoto
                                                  1:20-cv-06677             Halogen#:
                                                                     Document      Headlight Indicator
                                                                                      15 Filed:        Fairing Lampshade
                                                                                                    11/10/20      Page for
                                                                                                                         77KTM
                                                                                                                            of IC4
                                                                                                                               498 620PageID
                                                                                                                                       KTM EXC #:2247
                                                                                                                                               RM RMZ XR Dirt Bike Motor Black: Automotive


   Products related to this item                                                                                                                                                     Page 1 of 44
   Sponsored




               Universal 12V 35W              JFG RACING S2 12V 35W        JFG RACING S2 12V 35W          JFG RACING Dual 5W         JFG RACING White            GOOFIT Black 12V 35W
               Motorcycle 2017                Universal Motorcycle         Universal Motorcycle           LED Bulbs 12V Universal    Universal Headlight         Motorcycle Halogen
               Headlight Indicator            Headlight Head Lamp          Headlight Dual Lights          Modiﬁed Headlight Head     Head Lamp Light Fairing     Headlight Indicator
               Fairing Lampshade…             Led Lights For For H...      Head Lamp Led Ligh...          Lamp For SX EXC ...        Street Fighter Mask Da...   Fairing Lampshade for…
                            34                             67                          26                             36                          139                         22
               $19.99                         $26.99                       $25.99                         $39.99                     $20.99                      $23.99

   Products related to this item                                                                                                                                                     Page 1 of 39
   Sponsored




               JFG RACING S2 12V 35W          JFG RACING H4 12V 35W        JFG RACING Blue H4 12V         JFG RACING Dual 5W         JFG RACING White            GOOFIT Black 12V 35W
               Universal Motorcycle           Universal Headlight          35W Universal Modiﬁed          LED Bulbs 12V Universal    Universal Headlight         Motorcycle Halogen
               Headlight Head Lamp            Head Lamp For                Headlight Head Lamp            Modiﬁed Headlight Head     Head Lamp Light Fairing     Headlight Indicator
               Led Lights For Dirt ...        Motorcycle Dirt Pit…         For Yamaha YZ125 ...           Lamp For SX EXC ...        Street Fighter Mask Da...   Fairing Lampshade for…
                            67                             42                          2                              36                          139                         22
               $35.99                         $29.99                       $35.99                         $39.99                     $20.99                      $23.99




   Customer questions & answers
        Have a question? Search for answers


               Question:      Is this compatible with a drz400sm?
      0
               Answer:        Yes, but you will have to move things around wires ﬂasher relay. I had to remove the OEM
     votes
                              headlight brackets for this to ﬁt which is quite involved but manageable. I also changed the bulb
                              that came with this to an h4 bulb from Walmart. The bulb in this was headlight was weak. Hope
                              that answered your question.
                              By Clemson on March 29, 2020
                               See more answers (2)


               Question:      Has anyone who's used this needed to upgrade the stator or anything?
      0
               Answer:        There's no upgrade needed for dirt bike with electric start motor. You have to upgrade magneto
     votes
                              stator and rectiﬁer if your engine is only with kick start pedal.
                              By Qiu Fa Dong Motor SELLER on November 20, 2019




   Customer reviews                                                  Top reviews
                                                                     Top  reviews

                   4.1 out of 5
                                                                    Top review from the United States
   10 global ratings

   5 star                                 53%                              Amazon Customer
   4 star                                 21%
                                                                                  Buy something else
   3 star                                 13%
                                                                    Reviewed in the United States on July 26, 2020
   2 star                                 13%
                                                                    Veriﬁed Purchase
   1 star                                  0%
                                                                    Highbeam and lowbeam didn't work. Only thing that did was the foglight
    How are ratings calculated?
                                                                     Mark this revie
                                                                       Helpful          Comment      Report abuse




   Review this product                                              See all reviews

   Share your thoughts with other customers

               Write a customer review


https://www.amazon.com/Universal-Motorcycle-Supermoto-Headlight-Indicator/dp/B07VY16B9P/ref=sr_1_6?crid=25S5SERU50LQG&dchild=1&keywords=ktm+headlight&qid=1603070319&sprefix=KTM+headli%2Ca…        3/5
10/19/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20  : ktm
                                                                                                 Page 78 of 498 PageID #:2248

   Skip to main content                                ktm                                                                                Acco
                                                                                                                                          Hello,    Lists   Returns                        0
                                  Qiu Fa Dong Motor
                                                                                                                                          Account           & Orders    Try Prime                Cart

      Deliver to
                                 Holiday Deals        's Amazon.com   Customer Service   Prime Video    Best Sellers   Browsing History     Buy Again   Whole Foods    New Releases     Gift Cards
      Oak Park 60302

    13 results for Qiu Fa Dong Motor : "ktm"                                                                                                                                 Sort  by:Featured
                                                                                                                                                                             Featured
                                                                                                                                                                              Sort by:


    Brand
    Qiufadong                                                                                    Universal 12V 35W Motorcycle Supermoto Halogen Headlight Indicator
    MTATCN                                                                                       Fairing Lampshade for KTM IC4 620 KTM EXC RM RMZ XR Dirt Bike Moto…
                                                                                                                  10
                                                                                                 $   2499
                                                                                                     Save 5% with coupon
                                                                                                 Get it as soon as Tue, Oct 20
                                                                                                 FREE Shipping on orders over $25 shipped by
                                                                                                 Amazon




                                                                                                 Universal 12V 35W Motorcycle Supermoto Halogen Headlight Indicator
                                                                                                 Fairing Lampshade for Dirt Bike Motor White
                                                                                                                  9
                                                                                                 $   2388
                                                                                                 Get it as soon as Tue, Oct 20
                                                                                                 FREE Shipping on orders over $25 shipped by
                                                                                                 Amazon
                                                                                                 Only 8 left in stock - order soon.




                                                                                                 Carburetor Air Filter Assembly Compatible with 2 Stroke 47cc 49cc Mini
                                                                                                 Pocket Bike Quad Chopper ATV Yellow
                                                                                                                  5
                                                                                                 $
                                                                                                  27   99

                                                                                                     Save 5% with coupon
                                                                                                 Get it as soon as Wed, Oct 21
                                                                                                 FREE Shipping by Amazon




                                                                                                 Rear Hydraulic Caliper Brake Master Cylinder Assembly for 70cc 110cc
                                                                                                 125cc 150cc ATV Quad
                                                                                                                  3
                                                                                                 $   3299
                                                                                                 Get it as soon as Tue, Oct 20
                                                                                                 FREE Shipping by Amazon




                                                                                                 7/8" Handlebar Turn Signal Light & Horn Switch Button
                                                                                                                  6
                                                                                                 $   922 $9.88
                                                                                                 Get it as soon as Tue, Oct 20
                                                                                                 FREE Shipping on orders over $25 shipped by
                                                                                                 Amazon




                                                                                                 27mm Flywheel Stator Magneto Puller Compatible with GY6 125cc 150cc
                                                                                                 Scooter ATV Dirt Bike
                                                                                                                  5
                                                                                                 $   1166
                                                                                                     Save 5% with coupon
                                                                                                 Get it as soon as Tue, Oct 20
                                                                                                 FREE Shipping on orders over $25 shipped by
                                                                                                 Amazon
                                                                                                 Only 17 left in stock - order soon.



                                                                                                 Right Hand Hydraulic Brake Master Cylinder Brake Lever for 50cc 70cc
                                                                                                 90cc 110cc 125cc 150cc 200cc 250cc Taotao Kazuma Eton Baja SSR ATV…
                                                                                                                  7
                                                                                                 $   1672
                                                                                                 Get it as soon as Tue, Oct 20
                                                                                                 FREE Shipping on orders over $25 shipped by
                                                                                                 Amazon




https://www.amazon.com/s?k=ktm&me=ADH9MHT67QDTS&ref=nb_sb_noss                                                                                                                                          1/4
10/19/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20  : ktm
                                                                                             Page 79 of 498 PageID #:2249

                                                                                      Hydraulic Brake Master Cylinder Brake Lever Handle with Cable for 50cc
                                                                                      70cc 90cc 110cc 125cc 150cc Chinese ATV Quad
                                                                                                     10
                                                                                      $2399
                                                                                      Save 5% with coupon
                                                                                      Get it as soon as Tue, Oct 20
                                                                                      FREE Shipping on orders over $25 shipped by
                                                                                      Amazon




                                                                                      Left Hydraulic Brake Master Cylinder Caliper for Chinese 50cc 70cc 90cc
                                                                                      110cc 125cc 150cc 200cc 250cc Taotao Sunl ATV Quad
                                                                                                     17
                                                                                      $3066
                                                                                      Get it as soon as Tue, Oct 20
                                                                                      FREE Shipping by Amazon




                                                                                      Tubing Red Carburetor/fuel Vent Line with Filter Clips for ATV Dirt Bike Go
                                                                                      Kart Moped Pocket Bike
                                                                                                     18
                                                                                      $799
                                                                                      Get it as soon as Tue, Oct 20
                                                                                      FREE Shipping on orders over $25 shipped by
                                                                                      Amazon




                                                                                      4 Wires Ignition Switch Key Set with Dust Cap for 50cc 70cc 90cc 110cc
                                                                                      125cc 150cc 200cc 250cc TaoTao SUNL ATV Dirt Bike Electric Scooter
                                                                                                     4
                                                                                      $788
                                                                                      Get it as soon as Wed, Oct 21
                                                                                      FREE Shipping on orders over $25 shipped by
                                                                                      Amazon




                                              Best Seller

                                                                                      Rear Brake Master Cylinder Caliper Assembly for 50cc 70cc 90cc 110cc
                                                                                      125cc Chinese ATV Quad Taotao Boulder B1 Coolster 3050HD
                                                                                                     96
                                                                                      $2766
                                                                                      Get it as soon as Tue, Oct 20
                                                                                      FREE Shipping by Amazon




                                                                                      Compatible with Rear Brake Fluid Reservoir Oil Cup Plastic Universal
                                                                                                     6
                                                                                      $799
                                                                                      Save 5% with coupon
                                                                                      Get it as soon as Tue, Oct 20
                                                                                      FREE Shipping on orders over $25 shipped by
                                                                                      Amazon




                                               Need help?
                                               Visit the help section or contact us




     Best sellers in Kindle eBooks                                                                                                                       Page 1 of 5




https://www.amazon.com/s?k=ktm&me=ADH9MHT67QDTS&ref=nb_sb_noss                                                                                                         2/4
10/19/2020                                          Case: 1:20-cv-06677 Document #:Amazon.com
                                                                                     15 Filed:Seller Profile: QiuPage
                                                                                                11/10/20          Fa Dong
                                                                                                                        80Motor
                                                                                                                            of 498 PageID #:2250

   Skip to main content                                                                                                                                              Acco
                                                                                                                                                                     Hello,      Lists          Returns                               0
                                            All
                                                                                                                                                                     Account                    & Orders        Try Prime                 Cart

      Deliver to
                                         Holiday Deals           's Amazon.com         Customer Service        Prime Video      Best Sellers   Browsing History           Buy Again                            Shop the Fashion Gift guide
      Oak Park 60302


   Qiu Fa Dong Motor                                                                                                                              Have a question for Qiu Fa Dong
   Qiu Fa Dong Motor storefront                                                                                                                   Motor?
                  96% positive in the last 12 months (94 ratings)
   Qiu Fa Dong Motor is committed to providing each customer with the highest standard of customer service.                                         Ask a question




   Detailed Seller Information


   Business Name:Yi Wu Shi Qiu Fa Dong Mao Yi You Xian Gong Si
   Business Address:
     bei yuan jie dao liu qing liu qu 79 dong 2 dan yuan 203 shi
     yiwu
     zhejiang
     322099
     CN


       Feedback        Returns & Refunds            Shipping           Policies    Help         Gift Wrap         Products



                             “ great ”
                                                                                                                                                                              30 days      90 days          12 months        Lifetime
                             By Bill on May 13, 2020.                                                                                                         Positive         100%             97%                96%           96%
                             “ Fits nicely. Thanks! ”                                                                                                         Neutral             0%             0%                 1%               1%

                             By guillermo velez on May 4, 2020.                                                                                               Negative            0%             3%                 3%               3%

                             “ didnt ﬁt ,,,,,didnt come close to what was posted .....dont waste your money ”                                                 Count               15              36                 94              96

                             By kevin h. on April 23, 2020.

                             “ as advertised ”

                             By Gary Baker on April 5, 2020.

                             “ Perfect! ”

                             By Jason Fox on March 25, 2020.



                                                                             Previous Next




                                                                                       Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                    Page 1 of 6




                   Care Bears New 2020               Care Bears Grumpy Bear 1-         Care Bears International        Bendon Care Bears Jumbo       World's Smallest Mini Care         Care Bears 3D Toddler               Tie Dy
                   Bedtime Bear - Cuddly 16"         Ply Reusable Face Mask            Jumbo Plush Surprise            Color and Activity (96        Bears Series 2 Set of 4            Decorative Pillow                   Reusab
                   Large Stuﬀed Animal -             Covering, Unisex                                242               Pages, Set Of 4 Books)        Good Luck - Love-a-Lot -                             33                Coveri
                   Soft & Huggable!…                                   2               $24.99                                         77             Tenderheart - Wish                 $11.55
                                 86                  $9.99                                                             $11.94                                        74                                                     $14.98
                   $19.99                                                                                                                            $22.75


        Top subscription apps for you                                                                                                                                                                                        Page 1 of 6




                   Disney+                           CBS Full Episodes and Live        STARZ                           Sling TV                      SHOWTIME                           Philo: Live & On-Demand             ABCmo
                   Disney                            TV                                Starz Entertainment             Sling TV LLC                  Showtime Digital Inc.              TV                                  Learni
                                 379,212             CBS Interactive                                 77,936                           46,401                         22,398             PHILO                               Age of
                   $0.00                                               96,144          $0.00                           $0.00                         $0.00                                                63,715
                                                     $0.00                                                                                                                              $0.00                               $0.00


        Your Browsing History                 View or edit your browsing history   ›                                                                                                                                         Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ADH9MHT67QDTS&sshmPath=                                                                                   1/2
10/19/2020                                       Case: 1:20-cv-06677 Document Select
                                                                              #: 15Shipping
                                                                                     Filed:Options - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                81 of 498 PageID #:2251




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com               (Learn more)                                             20 pickup locations near you

                Shipping to:            , 1033 SOUTH BLVD STE 200, OAK PARK, IL, 60302-2823                     Choose a delivery option:
                United States

                    Universal 12V 35W Motorcycle Supermoto Halogen Headlight Indicator                           Good news                 , we're giving you a 30-day FREE trial of Prime
                    Fairing Lampshade for KTM IC4 620 KTM EXC RM RMZ XR Dirt Bike Motor
                    Black
                    $24.99 - Quantity: 1                                                                              Tuesday, Oct. 20
                    Sold by: Qiu Fa Dong Motor                                                                        FREE Two-Day Delivery with a free trial of

                                                                                                                      Thursday, Oct. 22
                Change quantities or delete
                                                                                                                      $5.99 - Shipping

                                                                                                                      Tuesday, Oct. 20
                                                                                                                      $9.99 - Shipping




                                                                                                                                                                            Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/19/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   15 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    82 of 498 PageID #:2252




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1033 SOUTH BLVD STE 200                                                                                                                                                   privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   OAK PARK, IL 60302-2823                               Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $24.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $5.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $30.98
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.56
                             20 locations near this address

                                                                                                                                                                                       Order total:                              $32.54

                                                                                                                                                                                       How are shipping costs calculated?
                                          Time is money. Save both.                                                               Try Prime FREE for 30 days                           Why didn't I qualify for free shipping?
                                          Save $5.99 on this order and get FREE Two-Day Delivery
                                          Learn more                                                                                No commitments. Cancel anytime.



                   Delivery: Oct. 22, 2020 If you order in the next 2 hours and 50 minutes (Details)
                                       Universal 12V 35W Motorcycle Supermoto                      Choose a delivery option:
                                       Halogen Headlight Indicator Fairing                              Tuesday, Oct. 20
                                       Lampshade for KTM IC4 620 KTM EXC RM                             FREE Two-Day Delivery with your free trial of
                                       RMZ XR Dirt Bike Motor Black
                                                                                                        Thursday, Oct. 22
                                       $24.99 & FREE Returns
                                                                                                        $5.99 - Shipping
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Tuesday, Oct. 20
                                       Sold by: Qiu Fa Dong Motor                                       $9.99 - Shipping
                                            Add gift options


                                       Item arrives in packaging that shows what’s
                                       inside. To hide it, choose Ship in Amazon
                                       packaging.

                                         Ship in Amazon packaging




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                    Amazon.com: RASNONE
                                             Case:Motorcycle Fork Bag Handlebar
                                                   1:20-cv-06677                Bag Tool #:
                                                                         Document        Bag15
                                                                                             Saddlebags
                                                                                                Filed: for Yamaha Honda
                                                                                                        11/10/20   Page Sportster
                                                                                                                           83 ofSoftail
                                                                                                                                  498Dyna Kawasaki
                                                                                                                                        PageID     Suzuki Ducati KTM MB-OT012-BK: Automotive
                                                                                                                                                #:2253
                                                                                                                                                                 Hello, Sign in
   Skip to main content                                                                                                                                          Account & Lists
                                                                                                                                                                                        Returns                                 0
                                         Automotive Parts & Accessories
                                                                                                                                                                                        & Orders          Try Prime                 Cart
                                                                                                                                                                 Account
      Deliver to
                                        Holiday Deals     Gift Cards      Best Sellers    Customer Service     New Releases        AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
      Bolingbrook 60440

    Automotive        Your Garage    Deals & Rebates    Best Sellers    Parts    Accessories      Tools & Equipment     Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Accessories › Luggage › Saddle Bags



   Subm                                                                              RASNONE Motorcycle Fork Bag Handlebar Bag                                                              $14.99
                                                                                     Tool Bag Saddlebags for Yamaha Honda Sportster                                                         & FREE Returns
   Subm
                                                                                     Softail Dyna Kawasaki Suzuki Ducati KTM MB-                                                            FREE delivery: Friday, Oct 30 on
                                                                                                                                                                                            your ﬁrst order.
   Subm
                                                                                     OT012-BK
                                                                                     Brand: NANA                                                                                            Fastest delivery: Friday, Oct 23
                                                                                                          2 ratings                                                                         Order within 21 hrs and 19 mins
   Subm                                                                                                                                                                                     Details
                                                                                     Price:   $14.99 & FREE Returns
                                                                                                                                                                                            Only 12 left in stock -
   Subm
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $14.99 upon approval for the Amazon Rewards                        order soon.
                                                                                         Visa Card. No annual fee.
   Subm                                                                                                                                                                                     Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1
                                                                                     This item is returnable
                                                                                         【Practical Storage】Has ample room to store tools, water cup, glasses, key or any
   Subm                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                              Add  Cart
                                                                                                                                                                                                                     Cart
                                                                                         essentials for daily life, good choice for short trips
                                                                                         【Flexible Installation】Easy & quick installation and removal, can be fasten on                                       Submit
                                                                                                                                                                                                               Buy Now
                                                                                         handlebar, sissy bar, front forks or side frame via the adjustable straps
                                                                                         【PU leather Material】PU leather surface design features waterproof and                                   Secure transaction
                                                                                         weatherproof, Strongly stitched, reinforced leather sheet helps the bag keep in
                                                                                         shape                                                                                              Ships from ...        Amazon
                                                                                         【Durable Buckles】2 ABS quick release buckles ensure ﬁrm locking, convenient to                     Sold by ...           RASNONE

                               Roll over image to zoom in                                close and take out from the fork bag                                                                     Add gift options
                                                                                         【Universal Fit】Universally suits most motorcycle models, but need to verify the
                                                                                         size of bags ﬁt your motorcycle before purchasing                                                        Deliver to Bolingbrook 60440
                                                                                     › See more product details
                                                                                                                                                                                              Add to List
                                                                                     Compare with similar items

                                                                                                                                                                                                    Share
   Exclusive items from our brands                                                                                                                                        Page 1 of 5
                                                                                                                                                                                                          Have one to sell?

                                                                                                                                                                                                          Sell on Amazon




               Motorcycle, Bicycle,            AmazonBasics Motorbike           CLEO 8mm white Side            AmazonBasics Folding            Sanwo Security Bike
               Scooter Phone Mount -           Powersports Racing               Mirrors for GY6 50cc           Bike Lock, Black, 1-Pack        Lock 4 Digit Resettable
               Reliable Handlebar              Gloves - XX-Large, Red           125cc 150cc 250cc                            89                Combination Cable Lock
               Phone Holder for Any…                          1,253             Chinese Scooter…               $28.59                          for Bicycle, 2 Feet x 1…
                              468              $11.99                                          118                                                           3,045
               $15.95                                                           $14.59                                                         $7.99 - $9.99




   Customers who viewed this item also viewed                                                                                                                                                                                 Page 1 of 7




                   Motorcycle Tool Bag,           Motorcycle Fork Bag, PU            Motorcycle Tool Bag              Cynemo Motorcycle                Kemimoto Motorcycle                YHMTIVTU Motorcycle                       S
                   Universal PU Leather           Leather Handlebar Tool             Suitable for Harley              Handlebar Bag,                   Handlebar Bag with                 Handlebar Bag Roll Tool
                   Motorcycle Fork Bag            Pouch Sissy Bar Roll               Suzuki Kawasaki                  Waterproof Synthetic PU          Shoulder Strap,                    Bag PU Leather
                   Saddlebags Handlebar…          Storage Bag with 2…                Universal Tool Bag…              Leather Motorcycle…              Motorcycle Barrel Bag…             Saddlebags Storage…
                               610                                466                                12                              28                                 25                                   55                     S
                   $18.68                         $22.99                             $15.99                           $15.99                           $18.99                             $15.99                                    $



   You might also like                                                                                                                                                                                                    Page 1 of 42
   Sponsored




https://www.amazon.com/Motorcycle-Handlebar-Saddlebags-Sportster-MB-OT012-BK/dp/B088MCPYSQ/ref=sr_1_1                                                                                                                                       1/5
10/21/2020                    Amazon.com: RASNONE
                                             Case:Motorcycle Fork Bag Handlebar
                                                   1:20-cv-06677                Bag Tool #:
                                                                         Document        Bag15
                                                                                             Saddlebags
                                                                                                Filed: for Yamaha Honda
                                                                                                        11/10/20   Page Sportster
                                                                                                                           84 ofSoftail
                                                                                                                                  498Dyna Kawasaki
                                                                                                                                        PageID     Suzuki Ducati KTM MB-OT012-BK: Automotive
                                                                                                                                                #:2254




                Dowco Willie & Max                 Dowco Willie & Max              Dowco Willie & Max           Dowco Willie & Max                   Dowco Willie & Max                Dowco Willie & Max
                58282-20 Black Magic               59591-00 Black Jack             59778-00 Synthetic           59906-00 Matte Black                 58708-20 Black Magic              58320-00 Warrior Series:    5
                Series: Synthetic Leather          Series: Synthetic Leather       Leather Swingarm Bag:        Leather Buckle                       Series: Synthetic Leather         Synthetic Leather           S
                Motorcycle Tool P...               Motorcycle Sissy B...           Black, Fits Dual Shock ...   Swingarm Bag: Fits…                  Compact Slant Mot...              Straight Motorcycle S...    C
                             148                                89                               282                        116                                   53                                35
                $44.12                             $49.99                          $82.86                       $117.65                              $138.87                           $155.12


   Compare with similar items




                                      This item RASNONE Motorcycle Fork             GFYSHIP Motorcycle Fork Bag              Universal Motorcycle Tool Bag, PU                   Sporacingrts Motorcycle Fork Bag
                                      Bag Handlebar Bag Tool Bag                    Handlebar Bag Sissy Bar Tool Bag for     Leather Motorcycle Fork Bag                         Handlebar Bag Tool Bag Saddlebags
                                      Saddlebags for Yamaha Honda                   Yamaha Honda Sportster Softail Dyna      Saddlebags Handlebar Bag Sissy Bar                  for Yamaha Honda Sportster Softail
                                      Sportster Softail Dyna Kawasaki               Kawasaki Suzuki Ducati KTM (Brown)       Storage Bag for Honda Kawasaki                      Dyna Kawasaki Suzuki Ducati KTM
                                      Suzuki Ducati KTM MB-OT012-BK                                                          Suzuki Yamaha Sportster (Black)                     (Black)

                                           Submit
                                          Add to Cart                                    Submit
                                                                                        Add to Cart                               Submit
                                                                                                                                 Add to Cart                                          Submit
                                                                                                                                                                                     Add to Cart



     Customer Rating                                    (2)                                           (0)                                      (1)                                                 (34)

     Price                            $
                                       1499                                         $
                                                                                        2800                                 $
                                                                                                                              1899                                               $
                                                                                                                                                                                  1499
     Sold By                          RASNONE                                       motorcycle Brake Home                    DUILU                                               TFRJNFG




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                             Additional Information

        Manufacturer                                          RASNONE                                              ASIN                                                   B088MCPYSQ

        Brand                                                 NANA                                                 Customer Reviews                                                                2 ratings
                                                                                                                                                                          4.0 out of 5 stars
        Item Weight                                           13.6 ounces
                                                                                                                   Best Sellers Rank                                      #410,486 in Automotive (See Top 100 in
        Package Dimensions                                    14.02 x 6.38 x 5 inches                                                                                     Automotive)
                                                                                                                                                                          #677 in Powersports Saddle Bags
        Manufacturer Part Number                              SN-MB-OT012-BK
                                                                                                                   Date First Available                                   May 14, 2020

                                                                                                                 Warranty & Support

                                                                                                                 Product Warranty: For warranty information about this product, please click here

                                                                                                                 Feedback

                                                                                                                 Would you like to tell us about a lower price?




https://www.amazon.com/Motorcycle-Handlebar-Saddlebags-Sportster-MB-OT012-BK/dp/B088MCPYSQ/ref=sr_1_1                                                                                                                  2/5
10/21/2020                  Amazon.com: RASNONE
                                           Case:Motorcycle Fork Bag Handlebar
                                                 1:20-cv-06677                Bag Tool #:
                                                                       Document        Bag15
                                                                                           Saddlebags
                                                                                              Filed: for Yamaha Honda
                                                                                                      11/10/20   Page Sportster
                                                                                                                         85 ofSoftail
                                                                                                                                498Dyna Kawasaki
                                                                                                                                      PageID     Suzuki Ducati KTM MB-OT012-BK: Automotive
                                                                                                                                              #:2255

   Videos                                                                                                                                                                                                Page 1 of 2

             Videos for related products




                                             4:41                                          6:39                                             3:45                               0:59
             The 10 Best Motorcycle Panniers             AGM Rolly Motorcycle Travel Bag               Dowco Willie & Max Wsingarm                 Motorcycle Saddle Bag with Duﬀel      Motorcycle Tool Ba
                                                                                                       Bags                                        Bag

             Ezvid Wiki                                  Merchant Video                                Merchant Video                              ROCKBROS EXPLORER                     ISSYAUTO



     Upload your video




   Product description

         ★Features:
         [Flexible Installation]
         Easy & quick installation and removal, fasten it on diﬀerent bars on your motorcycle via adjustable straps(no drilling required)

         [Practical Storage]
         Oﬀers roomy space, has ample room to pack tools, water bottle or glasses or any essentials for short trips

         [Durable Buckles]
         Exquisite in workmanship, 2 ABS insert buckles ensure ﬁrm locking, and make it easier to store and pick.

         [PU leather Material]
         PU leather surface design features waterproof and weatherproof, Strongly stitched, reinforced leather sheet helps the bag keep in shape ride with no worry.

         ★Color: Black
         ★Material: PU leather with plastic quick-release buckle
         ★Bag size: approx 30.5cm(12")*9cm(3.5")*12cm(4.7")
         leather strap: 28.5 cm(11.2") length with metal buckle

         ★Placement: Sissy bar, Front forks, Handlebar,Tail Rack.

         ★Fitment: Universally suits all motorcycle models
         Please verify the size of bags ﬁt your motorcycle before purchasing

         ★Package Included:
         1x Motorcycle Pannier Side Saddle Bag
         2x Adjustable Mounting Straps




   Customers also viewed these products                                                                                                                                                                  Page 1 of 7




                Motorcycle Tool Bag,            Motorcycle Fork Bag, PU          Motorcycle Bags,                   The Nekid Cow |                Everrich Motorcycle        Motorcycle Fork Bag,
                Universal PU Leather            Leather Handlebar Tool           Saddlebags with Leather            Motorcycle Handlebar           Handlebar Bag,             Handlebar Tool Bag with        2
                Motorcycle Fork Bag             Pouch Sissy Bar Roll             Shell, Black Handlebar             Bag Premium Synthetic          Motorcycle Fork Bag,       Internal Zipper Pocket         S
                Saddlebags Handlebar…           Storage Bag with 2…              Bag                                Black PVC Leather…             Sissy Bar Storage Tool…    for Motorcycle Front…          W
                             610                              466                               257                               663                          48                         81
                $18.68                          $22.99                           $19.99                             $24.49                         $18.99                     $21.99                         $
                                                                                                                    In stock on October 27, 20…




   Related items to consider                                                                                                                                                                            Page 1 of 36
   Sponsored




                Motorcycle 500D PVC             WSays Gloss Black Rear           Motorcycle Tool Bag,               Kuryakyn 5286                  Motorcycle Saddlebags,     Kemimoto Motorcycle
                Waterproof Reﬂective            Tail Luggage Storage             Universal PU Leather               Momentum Wanderer              Synthetic Leather Side     Handlebar Bag Water
                Tail Duﬄe Bag Saddle            Rack Carrier Compatible          Motorcycle Fork Bag                Motorcycle Travel              Bags for Sportster         Resistant with Shoulder
                Dry Luggage Outdoo...           with Honda Yama...               Saddlebags Handlebar ...           Luggage: Weather…              Softail Dyna V-sta...      Strap, Motorcycle B...         S
                            250                 $89.99                                        610                                19                             65                         18
                $35.99                                                           $18.68                             $179.99                        $96.99                     $28.99


   Customer questions & answers
        Have a question? Search for answers


https://www.amazon.com/Motorcycle-Handlebar-Saddlebags-Sportster-MB-OT012-BK/dp/B088MCPYSQ/ref=sr_1_1                                                                                                                  3/5
10/21/2020                 Amazon.com: RASNONE
                                          Case:Motorcycle Fork Bag Handlebar
                                                1:20-cv-06677                Bag Tool #:
                                                                      Document        Bag15
                                                                                          Saddlebags
                                                                                             Filed: for Yamaha Honda
                                                                                                     11/10/20   Page Sportster
                                                                                                                        86 ofSoftail
                                                                                                                               498Dyna Kawasaki
                                                                                                                                     PageID     Suzuki Ducati KTM MB-OT012-BK: Automotive
                                                                                                                                             #:2256
             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                           Top reviews
                                                                              Top  reviews

                      4 out of 5
                                                                             Top review from the United States
   2 global ratings

   5 star                                    51%                                    Liz Foster

   4 star                                      0%                                          Better oﬀ buying a more quality product
                                                                             Reviewed in the United States on August 17, 2020
   3 star                                    49%                             Veriﬁed Purchase

   2 star                                      0%                            It works but it's very cheap and allows water to get in. I bought this to hold my ampliﬁer for my speakers as
                                                                             it isn't water proof/resistant.
   1 star                                      0%
                                                                                  Helpful         Comment       Report abuse
    How are ratings calculated?



                                                                             See all reviews

   Review this product
   Share your thoughts with other customers

                Write a customer review




     Top subscription apps for you                                                                                                                                                                           Page 1 of 8




                Disney+                          CBS Full Episodes and               STARZ                           Sling TV                    SHOWTIME                         Philo: Live & On-
                Disney                           Live TV                             Starz Entertainment             Sling TV LLC                Showtime Digital Inc.            Demand TV
                              384,536            CBS Interactive                                    79,151                          47,052                     22,755             PHILO
                $0.00                                              97,405            $0.00                           $0.00                       $0.00                                          64,644
                                                 $0.00                                                                                                                            $0.00


     Inspired by your browsing history                                                                                                                                                                       Page 1 of 7




                KTM 6" Die-cut Decal             FMF Racing 11299 Wash               KTM 2013 Dual                   NEW KTM CORPORATE           CICMOD Motorcycle                Motorex Top Speed 4T
                Orange                           Plug                                Compound Enduro Grips           STICKER SHEET               Front & Rear Fork Wheel          Oil - 15W50 - 4 Liter
                              67                                   1,409             78102021000 (Original                          49           Frame Slider Crash               171-435-400
                $1.81                            $11.08                              Version)                        $13.99                      Protector for KTM 125…                         107
                                                                                                   134                                                         87                 $47.30
                                                                                     $21.59                                                      $25.98


     Your Browsing History              View or edit your browsing history    ›                                                                                     Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                   Sign in

                                                                                                                                                                                           New customer? Start here.




                                                                                                             Back to top




                           Get to Know Us                              Make Money with Us                             Amazon Payment Products                            Let Us Help You
                           Careers                                     Sell products on                               Amazon Rewards Visa                                Amazon and COVID-
                                                                       Amazon                                         Signature Cards                                    19
https://www.amazon.com/Motorcycle-Handlebar-Saddlebags-Sportster-MB-OT012-BK/dp/B088MCPYSQ/ref=sr_1_1                                                                                                                      4/5
10/20/2020                                                                          Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 15          Seller Profile:Page
                                                                                      Filed: 11/10/20          RASNONE
                                                                                                                    87 of 498 PageID #:2257
                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                    Returns                         0
                                           All
                                                                                                                                                                                                    & Orders     Try Prime               Cart
                                                                                                                                                                         Account
      Deliver to
                                       Holiday Deals       Gift Cards         Best Sellers      Customer Service      New Releases        AmazonBasics        Whole Foods       Free Shipping                     Shop Holiday Gift Guides
      Bolingbrook 60440


   RASNONE                                                                                                                                            Have a question for RASNONE?
   RASNONE storefront
                 81% positive in the last 12 months (16 ratings)                                                                                       Ask a question
   RASNONE is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:ruianshishangnengjinchukouyouxiangongsi
   Business Address:
     youdiannanlu135hao
     tingtianjiedaotingliucun
     Ruian
     Zhejiang
     325200
     CN


       Feedback         Returns & Refunds            Shipping         Policies       Help         Gift Wrap        Products



                             “ size of adaptors too small, would not go over hose ”
                                                                                                                                                                                 30 days          90 days      12 months      Lifetime
                             By Amazon Customer on August 30, 2020.                                                                                               Positive           100%           85%             81%          81%
                             “ I miss the staple ”                                                                                                                Neutral                 0%         8%                6%         6%

                             By Allan Ayarza on August 28, 2020.                                                                                                  Negative                0%         8%             13%          13%

                             “ Got it Fast . It Looked Great . Very Pleased! ”                                                                                    Count                    3          13               16          16

                             By Timothy Beebe on August 26, 2020.

                             “ I did not receive my order and seller will not oﬀer any help. Avoid this seller. Amazon please remove this
                               seller and their products ASAP. ”
                             By robert malone on August 22, 2020.

                             Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                             experience.

                             “ Perfect on time order! Fits just ﬁne. Feels great! ”

                             By Christina on August 11, 2020.



                                                                              Previous Next




                                                                                          Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                     Page 1 of 7




                    FMF Racing 11299 Wash              KTM 2013 Dual Compound                KTM 6" Die-cut Decal              CICMOD Motorcycle Front          Motorex Top Speed 4T Oil             NEW KTM CORPORATE
                    Plug                               Enduro Grips                          Orange                            & Rear Fork Wheel Frame          - 15W50 - 4 Liter 171-435-           STICKER SHEET
                                   1,403               78102021000 (Original                                  66               Slider Crash Protector for       400                                               49
                    $8.75                              Version)                              $6.80                             KTM 125 200 390 Duke K                          105                   $13.99
                                                                        133                                                                      87             $47.30
                                                       $21.59                                                                  $25.98


        Top subscription apps for you




                   Disney+                         CBS Full Episodes and Live           STARZ                          Sling TV                       SHOWTIME                            Philo: Live & On-Demand
                   Disney                          TV                                   Starz Entertainment            Sling TV LLC                   Showtime Digital Inc.               TV
                                 381,849           CBS Interactive                                    78,534                            46,727                       22,586               PHILO
                   $0.00                                             96,771             $0.00                          $0.00                          $0.00                                             64,179
                                                   $0.00                                                                                                                                  $0.00


        Your Browsing History                View or edit your browsing history     ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                    Sign in


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1VO2RO3XBM252&sshmPath=                                                                                 1/2
10/20/2020                                                                                 Amazon.com
                                                    Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20: KTM
                                                                                                         Page 88 of 498 PageID #:2258
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                    KTM                                                                                                             Account & Lists
                                                                                                                                                                                                    Returns                                 0
                                            RASNONE
                                                                                                                                                                                                    & Orders          Try Prime                   Cart
                                                                                                                                                                           Account
      Deliver to
                                           Holiday Deals    Gift Cards        Best Sellers   Customer Service     New Releases        AmazonBasics         Whole Foods            Free Shipping          Registry     Sell      Coupons
      Bolingbrook 60440

    1 result for RASNONE : "KTM"                                                                                                                                                                                              Sort  by:Featured
                                                                                                                                                                                                                              Featured
                                                                                                                                                                                                                               Sort by:




                                                                                                                        RASNONE Motorcycle Fork Bag Handlebar Bag Tool Bag Saddlebags for
                   5% oﬀ coupon
                                                                                                                        Yamaha Honda Sportster Softail Dyna Kawasaki Suzuki Ducati KTM MB-…
                                                                                                                                          2
                                                                                                                        $1499
                                                                                                                        Get it as soon as Thu, Oct 22
                                                                                                                        FREE Shipping on your ﬁrst order shipped by
                                                                                                                        Amazon
                                                                                                                        Only 12 left in stock - order soon.




                                                               Need help?
                                                               Visit the help section or contact us




                                                                                                                   Dowco Willie & Max 59778-00 Synthetic Leather
                                                                                                                   Swingarm Bag: Black, Fits Dual Shock...                                          Shop now
                                                                                                                   $82.86                                  279
                   Kemimoto
                                                                                                                                                                                                                  Sponsored
                   Motorcycle
                   Handlebar Bag with
                               24…
                   $
                       18.99
                               Shop now




                                    Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                                             Page 1 of 3




                   Tank Straps Motorcycle             Rhino USA Ratchet                   JNR Moto Sports                   RHINO USA Ratchet                 Tank Straps Motorcycle                     Waterproof Backpack
                   Tie Down Straps (2pk) -            Straps Heavy Duty Tie               Motorcycle Tie Downs              Straps (4PK) - 1,823lb            Tie Down Straps (4pk) -                    Reﬂective 35L
                   10.000 lb Webbing                  Down Set, 5,208 Break               Cam Buckle Motorcycle             Guaranteed Max Break              10.000 lb Webbing                          Motorcycle Dry Tail
                   Break Strength 2'' x…              Strength - (4) Heavy…               Straps Easier Than                Strength, Includes (4)…           Break Strength 2'' x…                      Duﬄe Gear Bag Roll…
                                    514                               2,161               Retractable Ratchet…                            3,346                                   123                                    31
                   $43.77                             $59.97                              $21.99                            $29.97                            $74.77                                     $79.99


     Deals in magazine subscriptions




               Real Simple                       National Geographic               Reader's Digest Large        Family Handyman                   Do it Yourself                        Bicycling
                                  28             Kids                              Print                                         11,033                            4,425                                 6
               Print Magazine                                     6,336                             699         Print Magazine                    Print Magazine                        Print Magazine
               $5.00                             Print Magazine                    Print Magazine               $8.00                             $5.00                                 $20.00
                                                 $15.00                            $15.00


     Your Browsing History                   View or edit your browsing history    ›                                                                                                                         See personalized recommendations

                                                                                                                                                                                                                              Sign in

                                                                                                                                                                                                                    New customer? Start here.




                                                                                                                Back to top




                                 Get to Know Us                           Make Money with Us                                Amazon Payment Products                                          Let Us Help You
                                 Careers
https://www.amazon.com/s?k=KTM&me=A1VO2RO3XBM252&ref=nb_sb_noss                                                                                                                                                                                          1/2
10/20/2020                                    Case: 1:20-cv-06677 Document Select
                                                                           #: 15Shipping
                                                                                  Filed:Options - Amazon.com
                                                                                         11/10/20     Page Checkout
                                                                                                             89 of 498 PageID #:2259




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United                      Choose a delivery option:
                States

                    RASNONE Motorcycle Fork Bag Handlebar Bag Tool Bag Saddlebags for                            Good news                 , we're giving you a 30-day FREE trial of Prime
                    Yamaha Honda Sportster Softail Dyna Kawasaki Suzuki Ducati KTM MB-
                    OT012-BK
                    $14.99 - Quantity: 1                                                                              Thursday, Oct. 22
                    Sold by: RASNONE                                                                                  FREE Two-Day Delivery with a free trial of

                                                                                                                      Tuesday, Oct. 27
                Change quantities or delete
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Thursday, Oct. 22
                                                                                                                      $9.99 - Shipping




                                                                                                                                                                           Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/20/2020                                         Case: 1:20-cv-06677 Document #: Place Your Order
                                                                                   15 Filed:        - Amazon.com
                                                                                                11/10/20     PageCheckout
                                                                                                                    90 of 498 PageID #:2260




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $14.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $9.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $24.98
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $0.94
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $25.92

                                                                                                                                                                                       How are shipping costs calculated?
                                                  , time is money. Why not save both?
                                                                                                                                  Try Prime FREE for 30 days
                                          Save $9.99 on this order and get FREE Two-Day Delivery
                                          Learn more                                                                                No commitments. Cancel anytime.



                   Delivery: Oct. 22, 2020 If you order in the next 19 hours and 58 minutes (Details)
                                       RASNONE Motorcycle Fork Bag Handlebar                       Choose a delivery option:
                                       Bag Tool Bag Saddlebags for Yamaha                               Thursday, Oct. 22
                                       Honda Sportster Softail Dyna Kawasaki                            FREE Two-Day Delivery with your free trial of
                                       Suzuki Ducati KTM MB-OT012-BK
                                                                                                        Tuesday, Oct. 27
                                       $14.99 & FREE Returns
                                                                                                        FREE Shipping on your first order
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Thursday, Oct. 22
                                       Sold by: RASNONE                                                 $9.99 - Shipping
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                Amazon.com:
                                                Case: Universal Motorcycle Rearview
                                                         1:20-cv-06677              Side Mirror#:
                                                                              Document         for 15
                                                                                                   TOMOK  Yamaha
                                                                                                      Filed:     BMW Honda
                                                                                                             11/10/20      Suzuki
                                                                                                                        Page   91Ducati Kawasaki
                                                                                                                                   of 498        Aprilia KTM
                                                                                                                                            PageID           Triumph BMX (Black): Automotive
                                                                                                                                                          #:2261

   Skip to main content                                                                                                                                             Acco
                                                                                                                                                                    Hello,     ists    Returns                                 0
                                          Automotive Parts & Accessories
                                                                                                                                                                    Account            & Orders          Try Prime                   Cart

      Deliver to
                                       Holiday Deals      Gift Cards       Customer Service              's Amazon.com        Prime Video       Best Sellers   Browsing History                  Shop deals before they're gone
      Bensenville 60106

    Automotive       Your Garage    Deals & Rebates     Best Sellers   Parts      Accessories    Tools & Equipment          Car Care     Motorcycle & Powersports      Truck      RV   Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Mirrors & Accessories › Side Mirrors



   Subm                                                                                                        Universal Motorcycle Rearview Side                                          $18.99
                                                                                                               Mirror for TOMOK Yamaha BMW                                                 & FREE Shipping
   Subm
                                                                                                               Honda Suzuki Ducati Kawasaki Aprilia                                        Arrives: Nov 9 - Dec 2

   Subm
                                                                                                               KTM Triumph BMX (Black)
                                                                                                               Brand: Remaiw                                                               In Stock.
                                                                                                                                   26 ratings
                                                                                                                                                                                           Qty:
                                                                                                                                                                                            Qty:
                                                                                                                                                                                            1      1
   Subm
                                                                                                               Price:   $18.99 & FREE Shipping
                                                                                                                                                                                                           Add toto
                                                                                                                                                                                                             Add  Cart
                                                                                                                                                                                                                    Cart
   Subm                                                                                                        Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                               Rewards Visa Card. No annual fee.
                                                                                                                                                                                                              Submit
                                                                                                                                                                                                               Buy Now
   Subm                                                                                                        This item is returnable
                                                                                                                                                                                                 Secure transaction
                                                                                                               Color: Black
   Subm                                                                                                                                                                                    Ships from ...      Remaiw moto
                                                                                                                         $18.99             $15.99                                         Sold by ...         Remaiw moto


                                                                                                                  For all motorcycles or E-Bike if it uses 8mm or 10mm screw                     Deliver to          - Bensenville
                                                                                                                  Easy to install, no modiﬁcation is required                                    60106
                                                                                                                  Fits Most Motorcycle, Street Bike, Scooter, Cruiser & Chopper
                                                                                                                  Models with Standard Metric Screws                                         Add to List
                                                                                                                  High quality glass provide maximum visibility & safety
                                                                                                                  Ride Your Bike With Style Unique Custom Design, perfect
                                                                                                                                                                                                   Share
                                                                                                                  match to most motorcycle
                                                                                                               › See more product details
                                                                                                                                                                                                         Have one to sell?
                                           Roll over image to zoom in                                                                                                                                    Sell on Amazon
                                                                                                                 Report incorrect product information.

                                                                                                               Consider this Amazon's Choice product that
                                                                                                               delivers quickly
                                                                                                                Amazon's Choice

                                                                                                                              1PZ MM3-001 Rearview Mirror with 7/8"
                                                                                                                              Handlebar Mount for Polaris Honda Suzuki
                                                                                                                              Kawasaki Yamaha ATV Quad Wheeler Dirt Bike
                                                                                                                              Cruiser Chopper Motorcycle Scooter Moped
                                                                                                                              $16.95
                                                                                                                                          (101)




   You might also like                                                                                                                                                                                                   Page 1 of 34
   Sponsored




               KiWAV Magazi mirrors         MZS Motorcycle Mirrors           Chupacabra Oﬀroad             KiWAV Magazi Viper red          Heart Horse Motorcycle        KiWAV Magazi                    ISIU Universal
               Tulip Style gold color &     Rear View 8MM 10MM               Rear View Side Mirror for     motorcycle Mirrors CNC          Rear View Mirrors             Motorcycle Mirror               Motorcycle Rear View
               black compatible with        Universal Compatible             UTV (Pack of 2) For 1.6"      aluminum universal              Universal Handlebar Side      Modern black 8mm for            Mirrors for 7/8"
               motorcycle bobb...           with Honda Yamaha Ka...          - 2" Roll Cag...                          23                  Rearview Mirror 8...          scooter moped atv pair          Handlebar Mount…
                             18                         196                                 3,182          $105.60                                     115               $123.50                                       54
               $51.80                       $31.88                           $39.95                                                        $15.25                                                        $16.99


   4 stars and above                                                                                                                                                                                                         Page 1 of 9
   Sponsored




               SHARKROAD Chrome 2"          Skull Zombie Brake               Powersports Motorcycle        customTAYLOR33 (All             KiWAV Magazi Classic MX       HTTMT MT383E-                   ISIU Universal
               LAF Drag Pipes Wrapped       Clutch Levers For Honda          Gloves by Indie Ridge,        Vehicles Blue High              black motorcycle Mirrors      Chrome Skull Side               Motorcycle Rear View
               Exhaust For Harley           Shadow VT 600 750                Lightweight Carbon            Intensity Grade                 CNC aluminum universal        Mirrors Compatible with         Mirrors for 7/8"
               Softail Sportster 198...     1300 1100 CB VF VTX…             Fiber Racing Glove...         Reﬂective Copyrighted…                      217               1984 and up Harley…             Handlebar Mount…
                            119                          112                              340                           467                $87.70                                    178                               54
               $139.99                      $25.59                           $29.99                        $33.99                                                        $39.99                          $16.99


   Customers who viewed this item also viewed



https://www.amazon.com/Universal-Motorcycle-Rearview-Kawasaki-Aprilia/dp/B07H782MCB/ref=sr_1_3?th=1                                                                                                                                         1/6
10/20/2020                               Amazon.com:
                                               Case: Universal Motorcycle Rearview
                                                        1:20-cv-06677              Side Mirror#:
                                                                             Document         for 15
                                                                                                  TOMOK  Yamaha
                                                                                                     Filed:     BMW Honda
                                                                                                            11/10/20      Suzuki
                                                                                                                       Page   92 Ducati Kawasaki
                                                                                                                                   of 498        Aprilia KTM
                                                                                                                                            PageID           Triumph BMX (Black): Automotive
                                                                                                                                                          #:2262




              Heart Horse Motorcycle        XYZCTEM Heavy Duty
              Rear View Mirrors             Motorcycle Rear View
              Universal Handlebar Side      Side Mirrors-10mm
              Rearview Mirror 8mm…          Clockwise Threaded…
                            115                         163




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $18.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                              Additional Information

        Manufacturer                                      Remaiw                                                    ASIN                                           B07H782MCB

        Brand                                             Remaiw                                                    Customer Reviews                                                    26 ratings
                                                                                                                                                                   3.5 out of 5 stars
        Item Weight                                       1.08 pounds
                                                                                                                    Best Sellers Rank                              #652,107 in Automotive (See Top 100 in
        Package Dimensions                                10.94 x 5.12 x 2.13 inches                                                                               Automotive)
                                                                                                                                                                   #806 in Powersports Side Mirrors
        Is Discontinued By Manufacturer                   No
                                                                                                                    Date First Available                           September 9, 2018
        Exterior                                          Metallic Finish

        Manufacturer Part Number                          RMW-81                                                  Warranty & Support

                                                                                                                  Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                  Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                            Page 1 of 3

             Videos for related products




                                                 5:06                                      9:06                                         1:52                                     1:20
             FENRIR 801-0324 Motorcycle Bar               Kemimoto Grom Bar End Mirrors -              KEMIMOTO UTV Side mirrors with             Xprite UTV Rear Side Mirrors with           FENRIR 801-00
             End Mirror                                   Review - Install                             Lights - 1.5" - 2" Roll Cage               LED Spot Lights and Clear Lens ﬁ…           End Mirror

             FENRIR MOTORCYCLE                            kemimoto                                     kemimoto                                   Xprite USA                                  FENRIR MOTOR



     Upload your video




   Product description
       Color:Black

         Features:
         Crytal clear white glass give a clear vision on both day and night
         Easy to install, no modiﬁcation is required
         Ride Your Bike With Style Unique Custom Design, perfect match to most motorcycle
         Perfect Compliment To Your Bike
         High quality glass provide maximum visibility & safety

         Fitment:
         For most Motorcycle, Street Bike, Scooter, Cruiser & Chopper Models with Standard Metric Screws
         For all motorcycles or E-Bike if it uses 8mm or 10mm screw
         It won't ﬁt bikes with Clip-ON or Sportbike with fairing. Only bikes with standard handlebar or handlebar-mounted mirrors.

         Installation:
         Direct bolt on to all motorcycle that are using single mounting bolt mirror.

         Note:
         Please check your bike's mirror ﬁtting if it is 8mm or 10mm thread before ordering the product.

https://www.amazon.com/Universal-Motorcycle-Rearview-Kawasaki-Aprilia/dp/B07H782MCB/ref=sr_1_3?th=1                                                                                                                2/6
10/20/2020                                Amazon.com:
                                                Case: Universal Motorcycle Rearview
                                                         1:20-cv-06677              Side Mirror#:
                                                                              Document         for 15
                                                                                                   TOMOK  Yamaha
                                                                                                      Filed:     BMW Honda
                                                                                                             11/10/20      Suzuki
                                                                                                                        Page   93 Ducati Kawasaki
                                                                                                                                    of 498        Aprilia KTM
                                                                                                                                             PageID           Triumph BMX (Black): Automotive
                                                                                                                                                           #:2263
            NOT D.O.T approved. For oﬀ road use only.

            Package includes:
            2 x Motorcycle Side Mirrors(left and right)
            2 x Adaptors Bolts




   Customers who bought this item also bought




               TUINCYN Motorbike
               10mm Handlebar Mirror
               Mount Accessories Black
               Motorcycle Handlebar…
                             108
               $9.99



   You might also like                                                                                                                                                                           Page 1 of 24
   Sponsored




               KiWAV Deus Carbon              XMT-MOTO Rear view       ISIU Universal             KiWAV Redline              Motorcycle Back View      Universal Motorcycle          1 Pair Universal
               Motorcycle Mirrors             Mirrors For kawasaki     Motorcycle Rear View       Motorcycle Mirrors Black   Mirror Electric Bicycle   Mirrors Rear View             Motorcycle Rearview
               Diamond Shape Chrome           Z1000 2003-2015,Z750     Mirrors for 7/8"           with Red Line Universal    Rearview Mirrors Moped    Compatible with Yamaha        Side Mirrors, Keenso
               Convex Lens Wider…             2004-2011,ER6B ER…       Handlebar Mount…           Convex Lens Wide Vie...    Side Mirror 8mm...        Honda Suzuki Kawasaki...      Adjustable Aluminum
                           3                               8                         54                        9                           32                       17                             49
               $69.70                         $13.77                   $16.99                     $59.35                     $11.90                    $26.99                        $16.93




                                                                                                                                                                         Sponsored



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                     Customer images
                       3.5 out of 5
   26 global ratings

   5 star                                        37%
   4 star                                        18%
   3 star                                        18%
   2 star                                         9%
   1 star                                        18%                    See all customer images
     How are ratings calculated?
                                                                         Top reviews
                                                                         Top  reviews


                                                                        Top reviews from the United States
   Review this product
   Share your thoughts with other customers                                    Len Tomei

                                                                                      For the $ it's worth the price
                   Write a customer review
                                                                        Reviewed in the United States on November 12, 2019

https://www.amazon.com/Universal-Motorcycle-Rearview-Kawasaki-Aprilia/dp/B07H782MCB/ref=sr_1_3?th=1                                                                                                             3/6
10/20/2020                         Amazon.com:
                                         Case: Universal Motorcycle Rearview
                                                  1:20-cv-06677              Side Mirror#:
                                                                       Document         for 15
                                                                                            TOMOK  Yamaha
                                                                                               Filed:     BMW Honda
                                                                                                      11/10/20      Suzuki
                                                                                                                 Page   94 Ducati Kawasaki
                                                                                                                             of 498        Aprilia KTM
                                                                                                                                      PageID           Triumph BMX (Black): Automotive
                                                                                                                                                    #:2264
                                                                  Color: Silver       Veriﬁed Purchase
                                                                  They're worth the money and they look good but they came a little rusty and also my box look like it had
                                                                  been opened already another fact is that you could tell that some of the parts had sat around for a while
                                                                  and had been put on another bike

                                                                   Mark this revie
                                                                     Helpful              Comment        Report abuse


                                                                         Barbara B. Brown

                                                                                Motorcycle mirrors
                                                                  Reviewed in the United States on December 21, 2019
    Heart Horse Universal Aluminum CNC Motorc…                    Color: Silver Veriﬁed Purchase
                 364                                              I love the product. It came in on time. It ﬁt my handle bars very well.
    $15.99                          Shop now
                                                                   Mark this revie
                                                                     Helpful              Comment        Report abuse
                                      Sponsored


                                                                         Kevin Wilcox

                                                                                Scratched
                                                                  Reviewed in the United States on June 8, 2020
                                                                  Color: Silver Veriﬁed Purchase
                                                                  Just received and one of them has a huge crack or scratch right thru the middle of it

                                                                   Mark this revie
                                                                     Helpful              Comment        Report abuse


                                                                         Rhino Rc

                                                                                Cheap!
                                                                  Reviewed in the United States on January 10, 2020
                                                                  Color: Silver Veriﬁed Purchase
                                                                  Even after polishing them, they rusted very quickly!

                                                                   Mark this revie
                                                                     Helpful              Comment        Report abuse


                                                                         Hill kelsi

                                                                                Super cool
                                                                  Reviewed in the United States on August 10, 2019
                                                                  Color: Silver Veriﬁed Purchase
                                                                  They are goor quility for the price they are small mirrors but ﬁt perfectly for a scooter.




                                                                   Mark this revie
                                                                     Helpful              Comment        Report abuse


                                                                         william king

                                                                                They just took to long for delivery
                                                                  Reviewed in the United States on August 17, 2020
                                                                  Color: Silver Veriﬁed Purchase
                                                                  There just right




                                                                   Mark this revie
                                                                     Helpful              Comment        Report abuse




                                                                  See all reviews




                                                                  Top reviews from other countries

                                                                         John

                                                                               Good product
                                                                  Reviewed in Canada on October 31, 2019
                                                                  Color: Black Veriﬁed Purchase
                                                                  Good product, A little small but ﬁt well and is a good alternative

                                                                  Report abuse


                                                                         Krista Kosmack

                                                                               Looks cheap
                                                                  Reviewed in Canada on May 18, 2020
                                                                  Color: Black Veriﬁed Purchase
                                                                  Very cheap looking
                                                                  Returned them with no issue

                                                                  Report abuse




                                                                  See all reviews


https://www.amazon.com/Universal-Motorcycle-Rearview-Kawasaki-Aprilia/dp/B07H782MCB/ref=sr_1_3?th=1                                                                                      4/6
10/20/2020                                 Amazon.com:
                                                 Case: Universal Motorcycle Rearview
                                                          1:20-cv-06677              Side Mirror#:
                                                                               Document         for 15
                                                                                                    TOMOK  Yamaha
                                                                                                       Filed:     BMW Honda
                                                                                                              11/10/20      Suzuki
                                                                                                                         Page   95 Ducati Kawasaki
                                                                                                                                     of 498        Aprilia KTM
                                                                                                                                              PageID           Triumph BMX (Black): Automotive
                                                                                                                                                            #:2265
                                                                                            KiWAV Magazi mirrors Tulip Style gold color &
                                                                                            black compatible with motorcycle bobber...                                   Shop now
                                                                                            $51.80                       18

                                                                                                                                                                                    Sponsored




     Inspired by your browsing history                                                                                                                                                                                       Page 1 of 9




                KontrolFreek FPS Freek                KontrolFreek Precision                   KontrolFreek FPS Freek               KontrolFreek FPS Freek               Bionik Quickshot -
                Galaxy Purple for…                    Rings | Aim Assist Motion                Galaxy White for Xbox…               Inferno for Xbox One…                Trigger Stop Lock
                KontrolFreek                          Control for PlayStation…                 KontrolFreek                         KontrolFreek                         System for Playstation
                                7,253                 KontrolFreek                                            916                                     3,042              DualShock 4 Wireless…
                PlayStation 4                                             1,017                Xbox One                             Xbox One
                                                                                                                                                                                          502
                $14.99                                $11.99                                   47 oﬀers from $22.56                 $14.99
                                                                                                                                                                         $12.38


     Popular products inspired by this item                                                                                                                                                                                  Page 1 of 3




                MZS Bar End Mirrors -                 MZS Motorcycle Mirrors                   MZS Bar End Mirrors -                MZS Motorcycle Mirrors -             FENRIR Cnc Aluminum
                Motorcycle Rear View                  Rear View 8MM 10MM                       Universal 7/8 Standard               Bar End Rear View mirror             Alloy Motorcycle Bar End
                Mirror 7/8 Standard                   Universal Compatible                     Hollow Rear View Arrow               7/8 Standard Hollow                  Mirror Handlebar Side
                Hollow Red Side…                      with Honda Yamaha…                       Side Mirror…                         Round Side…                          For Honda Kawasaki…
                                349                                       196                                 107                                     24                                  137
                $29.99                                $31.88                                   $29.99                               $27.99                               $39.99


     Your Browsing History                 View or edit your browsing history      ›                                                                                                                                         Page 1 of 2




                                                                                                                    Back to top




                          Get to Know Us                                    Make Money with Us                                  Amazon Payment Products                                           Let Us Help You
                          Careers                                           Sell products on                                    Amazon Rewards Visa                                               Amazon and COVID-
                                                                            Amazon                                              Signature Cards                                                   19
                          Blog
                                                                            Sell apps on Amazon                                 Amazon.com Store Card                                             Your Account
                          About Amazon
                                                                            Become an Aﬃliate                                   Amazon Business Card                                              Your Orders
                          Press Center
                                                                            Advertise Your Products                             Amazon Business Line of Credit                                    Shipping Rates &
                          Investor Relations                                                                                                                                                      Policies
                                                                            Self-Publish with Us                                Shop with Points
                          Amazon Devices                                                                                                                                                          Amazon Prime
                                                                            Host an Amazon Hub                                  Credit Card Marketplace
                          Amazon Tours                                                                                                                                                            Returns &
                                                                            › See More Make Money                               Reload Your Balance                                               Replacements
                                                                            with Us
                                                                                                                                Amazon Currency Converter                                         Manage Your Content
                                                                                                                                                                                                  and Devices
                                                                                                                                                                                                  Amazon Assistant
                                                                                                                                                                                                  Help




                                                                                                                     English                   United States




                         Amazon Music                Amazon                       Amazon Drive                        6pm                          AbeBooks                  ACX                           Alexa
                         Stream millions             Advertising                  Cloud storage                       Score deals                  Books, art                Audiobook                     Actionable
                         of songs                    Find, attract, and           from Amazon                         on fashion                   & collectibles            Publishing                    Analytics
                                                     engage customers                                                 brands                                                 Made Easy                     for the Web

                         Sell on                     Amazon                       Amazon Fresh                        AmazonGlobal                 Home Services             Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                     Groceries & More                    Ship Orders                  Experienced Pros          Sell your original            Fun stories for
                         Start a Selling             Everything For               Right To Your Door                  Internationally              Happiness Guarantee       Digital                       kids on the go
                         Account                     Your Business                                                                                                           Educational
                                                                                                                                                                             Resources

                         Amazon Web                  Audible                      Book Depository                     Box Oﬃce                     ComiXology                DPReview                      East Dane
                         Services                    Listen to Books &            Books With Free                     Mojo                         Thousands of              Digital                       Designer Men's
                         Scalable Cloud              Original                     Delivery Worldwide                  Find Movie                   Digital Comics            Photography                   Fashion
                         Computing                   Audio                                                            Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                    IMDb                                IMDbPro                      Kindle Direct             Prime Now                     Amazon Photos
                                                                                                                                                   Publishing

https://www.amazon.com/Universal-Motorcycle-Rearview-Kawasaki-Aprilia/dp/B07H782MCB/ref=sr_1_3?th=1                                                                                                                                        5/6
10/20/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20  : ktm
                                                                                               Page 96 of 498 PageID #:2266

   Skip to main content                          ktm                                                                              Acco
                                                                                                                                  Hello,      ists     Returns                        0
                                  Remaiw moto
                                                                                                                                  Account              & Orders    Try Prime                Cart

      Deliver to
                                Holiday Deals   Gift Cards   Customer Service   's Amazon.com     Prime Video   Best Sellers   Browsing History      Buy Again    Whole Foods
      Bensenville 60106

    9 results for Remaiw moto : "ktm"                                                                                                                                   Sort  by:Featured
                                                                                                                                                                        Featured
                                                                                                                                                                         Sort by:


    Brand
    Remaiw moto                                                                           For KTM 200 250 390 690 990 Duke RC SMC/SMCR Enduro R Hand Bar
    Remaiw                                                                                Ends Motorcycle Handlebar Grips Ends Bar Ends Caps (orange)
                                                                                                          3
                                                                                          orange
                                                                                          $999
                                                                                          Get it as soon as Wed, Oct 21
                                                                                          FREE Shipping on your ﬁrst order shipped by
                                                                                          Amazon
                                                                                          Only 20 left in stock - order soon.
                                                                                          Price may vary by color




                                                                                          Universal 8MM 10MM Motorcycle Mirrors Rear View Threaded for Honda
                                                                                          Yamaha Kawasaki Suzuki KTM BMW Ducati Aprilia Moto Guzzi MV Agusta…
                                                                                                          3
                                                                                          $2199
                                                                                          Get it as soon as Wed, Oct 21
                                                                                          FREE Shipping on your ﬁrst order shipped by
                                                                                          Amazon
                                                                                          Only 4 left in stock - order soon.




                                                                                          Universal Motorcycle Rearview Side Mirror for TOMOK Yamaha BMW
                                                                                          Honda Suzuki Ducati Kawasaki Aprilia KTM Triumph BMX (Black)
                                                                                                          26
                                                                                          Black
                                                                                          $
                                                                                           1899
                                                                                          FREE Shipping
                                                                                          Price may vary by color




                                                                                          For BMW R1200GS LC F700GS F800GS ADV AADVENTURE Side Box
                                                                                          Handle Motorcycle Universal For KTM 1190 1090 1290 For Harley ADV…
                                                                                          $
                                                                                           1999
                                                                                          Get it as soon as Wed, Oct 21
                                                                                          FREE Shipping on your ﬁrst order shipped by
                                                                                          Amazon
                                                                                          Only 5 left in stock - order soon.




                                                                                          Motorcycle Windshield WindScreen Fits For KTM Duke 125 390 2017 2018
                                                                                          Duke125 Duke390 17 18 Double Bubble
                                                                                                          1
                                                                                          $
                                                                                           4799
                                                                                          FREE Shipping




                                                                                          Crash Bar Water Bottle For BMW R1200GS F800GS for Harley KTM
                                                                                          Motorbike Guard Drinking Cup Bracket Holder Motorcycle Bike Accessories
                                                                                          $1666
                                                                                          FREE Shipping




                                                                                          Heel Toe Shifter Pedal Levers Motorcycle for Touring Softail Road Glide
                                                                                          Trike FLHT(Black)
                                                                                                          27

                                                                                          Black
                                                                                          $2999

https://www.amazon.com/s?k=ktm&me=A6ZADFJCNN4CO&ref=nb_sb_noss                                                                                                                                     1/3
10/20/2020                                                                       Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 15 Filed: Seller Profile: Remaiw
                                                                                            11/10/20       Page moto
                                                                                                                  97 of 498 PageID #:2267

   Skip to main content                                                                                                                                                Acco
                                                                                                                                                                       Hello,      ists       Returns                        0
                                       All
                                                                                                                                                                       Account                & Orders     Try Prime              Cart

      Deliver to
                                      Holiday Deals      Gift Cards        Customer Service               's Amazon.com       Prime Video      Best Sellers      Browsing History                        Shop today's epic deals now
      Bensenville 60106


   Remaiw moto                                                                                                                                   Have a question for Remaiw moto?
   Remaiw moto storefront
                  88% positive in the last 12 months (48 ratings)                                                                                     Ask a question
   Remaiw moto is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:xu hui hui
   Business Address:
     wuhanshi wuchangqu dingziqiaolu 110hao
     wuhan
     hubei
     430000
     CN


       Feedback       Returns & Refunds          Shipping         Policies        Help       Products



                            “ Arrived in two days! ”
                                                                                                                                                                             30 days       90 days       12 months     Lifetime
                            By tommylee on October 18, 2020.                                                                                                   Positive          80%          69%             88%         91%
                            “ great ﬁt ”                                                                                                                       Neutral           20%          15%              4%          2%

                            By Andres V. on October 13, 2020.                                                                                                  Negative           0%          15%              8%          6%

                            “ Very wobbly ”                                                                                                                    Count                   5        13             48           93

                            By Steve S. on October 8, 2020.

                            “ look's good let's see how long it last ”

                            By H B on September 30, 2020.

                            “ The description says "Anodized Aluminum" it is heavy painted steel. I'm a welder fabricator fyi. So the seller
                              is purposefully lying and being deceitful. ”
                            By Charlie on September 28, 2020.

                            Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                            experience.



                                                                           Previous Next




                                                                                      Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                              Page 1 of 9




                   KontrolFreek FPS Freek              KontrolFreek Precision              KontrolFreek FPS Freek             KontrolFreek FPS Freek             Bionik Quickshot - Trigger
                   Galaxy Purple for…                  Rings | Aim Assist Motion           Galaxy White for Xbox…             Inferno for Xbox One…              Stop Lock System for
                   KontrolFreek                        Control for PlayStation 4…          KontrolFreek                       KontrolFreek                       Playstation DualShock 4
                                   7,253               KontrolFreek                                       916                                3,042               Wireless Controllers
                   PlayStation 4                                         1,017             Xbox One                           Xbox One                                           502
                   $14.99                              $11.99                              47 oﬀers from $22.56               $14.99                             $12.38


        Top subscription apps for you                                                                                                                                                                                  Page 1 of 9




                   Disney+                             CBS Full Episodes and Live          STARZ                              Sling TV                           SHOWTIME
                   Disney                              TV                                  Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                   381,843             CBS Interactive                                    78,532                             46,724                              22,585
                   $0.00                                                 96,766            $0.00                              $0.00                              $0.00
                                                       $0.00


        Your Browsing History              View or edit your browsing history     ›                                                                                                                                    Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A6ZADFJCNN4CO&sshmPath=                                                                            1/2
10/20/2020                                  Case: 1:20-cv-06677 Document Select
                                                                         #: 15Shipping
                                                                                Filed:Options - Amazon.com
                                                                                       11/10/20     Page Checkout
                                                                                                           98 of 498 PageID #:2268




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from Remaiw moto                       (Learn more)                                     Monday, Nov. 9 - Wednesday, Dec. 2
                                                                                                           FREE Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
          IL, 60106-4106 United States

              Universal Motorcycle Rearview Side Mirror for TOMOK Yamaha
              BMW Honda Suzuki Ducati Kawasaki Aprilia KTM Triumph BMX
              (Black)
              $18.99 - Quantity: 1
              Sold by: Remaiw moto


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/20/2020                                   Case: 1:20-cv-06677 Document #: Place Your Order
                                                                             15 Filed:        - Amazon.com
                                                                                          11/10/20     PageCheckout
                                                                                                              99 of 498 PageID #:2269




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                  privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $18.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $0.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $18.99
                                                                                                                                                        Estimated tax to be collected:*             $1.19


              FREE TRIAL                                                                                                                                Order total:                            $20.18
                       , we're giving you 30 days of Prime benefits for
                                                                                                     Try Prime FREE for 30 days                         How are shipping costs calculated?
              FREE

         Estimated delivery: Nov. 9, 2020 - Dec. 2, 2020
                         Universal Motorcycle Rearview Side                  Choose a delivery option:
                         Mirror for TOMOK Yamaha BMW                              Monday, Nov. 9 - Wednesday, Dec. 2
                         Honda Suzuki Ducati Kawasaki Aprilia                     FREE Shipping
                         KTM Triumph BMX (Black)
                         $18.99
                         Quantity: 1 Change
                         Sold by: Remaiw moto
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                                              Case: Amazon.com: Motorcycle
                                                              1:20-cv-06677          Windshield WindScreen
                                                                                  Document                 Fits For11/10/20
                                                                                                 #: 15 Filed:       KTM Duke 125 390 2017
                                                                                                                              Page    1002018
                                                                                                                                           of Duke125 Duke390 #:2270
                                                                                                                                              498 PageID      17 18 Double Bubble


   Skip to main content                                  ktm                                                                                                                  Acco
                                                                                                                                                                              Hello,       ists         Returns                                 0
                                              All
                                                                                                                                                                              Account                   & Orders          Try Prime                   Cart

       Deliver to
                                         Holiday Deals            Gift Cards        Customer Service                  's Amazon.com        Prime Video   Best Sellers    Browsing History         Buy Again                              Gifts for kids
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                         Motorcycle Windshield WindScreen Fits For KTM                                                               $47.99
                                                                                                Duke 125 390 2017 2018 Duke125 Duke390 17                                                                   & FREE Shipping

                                                                                                18 Double Bubble                                                                                            Arrives: Nov 10 - Dec 3
                                                                                                Brand: Remaiw moto
                                                                                                                1 rating
                                                                                                                                                                                                            In stock.
                                                                                                                                                                                                            Usually ships within 2 to 3 days.
                                                                                                Price:   $47.99 & FREE Shipping
                                                                                                                                                                                                            Qty:
                                                                                                                                                                                                             Qty:
                                                                                                                                                                                                             1      1
                                                                                                Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                                annual fee.

                                                                                                This item is returnable                                                                                                     Add toto
                                                                                                                                                                                                                              Add  Cart
                                                                                                                                                                                                                                     Cart

                                                                                                   100% Brand New,High Quality                                                                                                 Submit
                                                                                                                                                                                                                                Buy Now
                                                                                                   No Need Modiﬁcation, Predrilled Holes.
                                                                                                   Easy To Install,Installation instructions not included.                                                        Secure transaction
                                                                                                   No Screws Included
                                                                                                   Material: High quality ABS Plastic                                                                       Ships from ...      Remaiw moto
                                                                                                                                                                                                            Sold by ...         Remaiw moto
                                                                                                › See more product details

                                                                                                   Report incorrect product information.                                                                          Deliver to          - Bensenville
                                  Roll over image to zoom in                                                                                                                                                      60106


                                                                                                                                                                                                              Add to List

   You might also like                                                                                                                                                               Page 1 of 54
   Sponsored                                                                                                                                                                                                        Share


                                                                                                                                                                                                                          Have one to sell?

                                                                                                                                                                                                                          Sell on Amazon




                 SuperATV Non-Scratch                    SuperATV Heavy Duty                 SuperATV Heavy Duty                 SuperATV Heavy Duty              SuperATV Scratch
                 Resistant Half                          Dark Tinted Half                    Clear Rear Windshield               Rear Windshield for Can-         Resistant Full Windshie
                 Windshield for 2021+                    Windshield | Fits 2013-             for Can-Am Maverick                 Am Maverick Trail                for 2021+ Yamaha
                 Yamaha Wolverine…                       2018 Can-Am…                        (2013-2018) - 250x St...            800/1000 (2018+) - 25...         Wolverine RMAX 2…
                 $149.95                                              38                                  12                                 1                    $274.95
                                                         $169.95                             $159.95                             $159.95


   Customers who viewed this item also viewed                                                                                                                                                                                                 Page 1 of 2




               FATExpress Windscreen                KTM Touring Windscreen            Puig Naked New                    NEW KTM OIL FILTER           Areyourshop Windshield          Windscreen Windshield                NEW KTM TOURING
               for 2017 2018 2019                   2015-2016 390 Duke                Generation Screen KTM             SERVICE KIT 2014 2015        Windscreen For KTM 125          2017 2018 Duke 390                   WINDSCREEN SHIEL
               KTM Duke SX RC 125                   90108965000                       125/390 Duke 17'-20               2016 RC 390 DUKE             200 390 DUKE Wind               125 Accessories Touring              2015 390 DUKE BLA
               390 Motorcycle…                                     10                 C/Orange, 9514T                   90238015010                  screen                          Racing Wind Screen…                  WHITE ABS B.D.…
                              18                    $41.99                                           1                                75                            8                               7                                     1
               $19.99                               Only 2 left in stock - order…     $108.25                           $27.50                       1 oﬀer from $46.99              $34.99                               $41.99
               Usually ships within 6 to 1…                                           Only 1 left in stock - order…                                                                                                       Only 1 left in stock - ord




   Customers also viewed these products                                                                                                                                                                                                       Page 1 of 8




               Areyourshop Windshield               FATExpress Ship from              KTM Touring Windscreen            Windscreen Windshield        NEW KTM TOURING                 Puig 6401F Dark Smoke                Puig Naked New
               Windscreen For KTM 125               US! Windscreen for 2017           2015-2016 390 Duke                2017 2018 Duke 390           WINDSCREEN SHIELD               New Generation                       Generation Screen K
               200 390 DUKE Wind                    2018 2019 KTM Duke SX             90108965000                       125 Accessories Touring      2015 390 DUKE BLACK             Windshield                           125/390 Duke 17'-2
               screen                               RC 125 390…                                      10                 Racing Wind Screen…          WHITE ABS B.D.…                                10                    C/Orange, 9514T
                              8                                    18                 $41.99                                          7                             1                $92.57                                               1
               1 oﬀer from $46.99                   $49.99                            Only 2 left in stock - order…     $34.99                       $41.99                          Only 1 left in stock (more…          $108.25
                                                                                                                                                     Only 1 left in stock - order…                                        Only 1 left in stock - ord




   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
https://www.amazon.com/Motorcycle-Windshield-WindScreen-Duke125-Duke390/dp/B07X1QFJXF/ref=sr_1_5?dchild=1&keywords=ktm&m=A6ZADFJCNN4CO&qid=1603161232&s=merchant-items&sr=1-5                                                                                1/4
10/20/2020                                  Amazon.com:
                                               Case: Crash  Bar Water BottleDocument
                                                        1:20-cv-06677       For BMW R1200GS F800GS
                                                                                        #: 15      for Harley
                                                                                               Filed:         KTM Motorbike
                                                                                                       11/10/20    Page Guard
                                                                                                                            101 Drinking
                                                                                                                                of 498Cup  Bracket Holder
                                                                                                                                         PageID    #:2271 Motorcycle Bike Accessories


   Skip to main content                            ktm                                                                                                            Acco
                                                                                                                                                                  Hello,      ists      Returns                                  0
                                          All
                                                                                                                                                                  Account               & Orders           Try Prime                   Cart

       Deliver to
                                     Holiday Deals        Gift Cards     Customer Service                  's Amazon.com         Prime Video   Best Sellers    Browsing History      Buy Again             Shop Holiday Gift Guides
       Bensenville 60106




   ‹ Back to results



   Subm                                                                             Crash Bar Water Bottle For BMW R1200GS                                                                   $16.66
                                                                                    F800GS for Harley KTM Motorbike Guard Drinking                                                           & FREE Shipping

                                                                                    Cup Bracket Holder Motorcycle Bike Accessories                                                           Arrives: Nov 10 - Dec 3
                                                                                    Brand: Remaiw moto
                                                                                                                                                                                             In stock.
                                                                                                                                                                                             Usually ships within 2 to 3 days.
                                                                                    Price:   $16.66 & FREE Shipping
                                                                                                                                                                                             Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1
                                                                                    Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                    annual fee.

                                                                                    This item is returnable                                                                                                  Add toto
                                                                                                                                                                                                               Add  Cart
                                                                                                                                                                                                                      Cart

                                                                                        100% Brand New,High Quality                                                                                            Submit
                                                                                                                                                                                                                Buy Now
                                                                                        Easy To Install,Installation instructions not included.
                                                                                        Color: Black                                                                                              Secure transaction
                                                                                     › See more product details
                                                                                                                                                                                             Ships from ...      Remaiw moto
                                                                                    Compare with similar items                                                                               Sold by ...         Remaiw moto

                                                                                       Report incorrect product information.
                                                                                                                                                                                                  Deliver to           - Bensenville
                             Roll over image to zoom in                                                                                                                                           60106


                                                                                                                                                                                               Add to List

   You might also like                                                                                                                                                  Page 1 of 18
   Sponsored                                                                                                                                                                                         Share


                                                                                                                                                                                                           Have one to sell?

                                                                                                                                                                                                           Sell on Amazon




                 Motorcycle Swingarm               KTM Rear Brake Disc            2004 ﬁts KTM 300 MXC                 KTM XW-Ring Chain               KTM Clutch Lever
                 Guard Swing Arm                   Guard (Black) 2004-2020        Race-Driven Rear RipTide             (Orange) 520x118 2003-          (Orange) Brembo OEM
                 Protector For KTM                 OEM: 5481096120030             Brake Rotor Disc for MX              2020 OEM:                       7800293120004
                 EXC125 EXC200…                    $83.99                         Motorcross                           79610965118EB                               5
                              43                                                  $43.95                                           1                   $29.99
                 $21.99                                                                                                $124.99


   Customers also viewed these products                                                                                                                                                                                        Page 1 of 7




               kemimoto ATV Cup                 LEXIN LX-C3 Motorcycle     Ciro Black Rubber Drink           Universal Cup Holder by        kemimoto Marine Cup         GEARV 2-Pack Bar Cup               Astra Depot 1X
               Holder Motorcycle Drink          Cup Holder with            Holder for Harley - Black         Accmor, Stroller Cup           Holder, Oxford Fabric       Holder for Stroller, Golf          Motorcycle Engine G
               Holder Bike Water Bottle         360°swivel ball-mount,     Perch Mount (Right or             Holder, Large Caliber          Drink Cup Can Holder        Cart and Wheelchair;               20-32mm Crash Bar
               Holder with Metal…               Large Handlebar Drink…     Left) 50611                       Designed Cup Holder,…          with Drain and…             Universal Cup Holders…             Water Bottle Cup…
                           889                             602                            284                                  3,460                     331                           707                                 8
               $15.99                           $29.99                     $69.95                             #1 Best Seller    in Baby     $19.99                      $14.95                             $12.94
                                                                           Only 16 left in stock - orde…                                                                                                   Only 20 left in stock - o
                                                                                                             Stroller Parent Cup…
                                                                                                             $11.99




   Compare with similar items




                                    This item Crash Bar Water Bottle For              Astra Depot Crash Bar Water Bottle                  MUJUN Crash Bar Water Bottle For             Motorcycle Crash Bar Water Bottle
                                    BMW R1200GS F800GS for Harley                     Compatible with BMW R1200GS                         BMW R1200GS F800GS For Harley For            Drinking Cup Bracket Holder
                                    KTM Motorbike Guard Drinking Cup                  F800GS Harley KTM Motorbike Guard                   KTM Motorbike Guard Drinking Cup             Motorcycle Bicycle Drink Water Bottle
                                    Bracket Holder Motorcycle Bike                    Drinking Cup Bracket Holder                         Bracket Holder Motorcycle Bike               Cup Holder Portable Moto Bottle
                                    Accessories                                       Motorcycle Bike Accessories                         Accessories (Color : Black)                  Holder

https://www.amazon.com/R1200GS-Motorbike-Drinking-Motorcycle-Accessories/dp/B07X3YR478/ref=sr_1_6?dchild=1&keywords=ktm&m=A6ZADFJCNN4CO&qid=1603161232&s=merchant-items&sr=1-6                                                                1/3
10/21/2020                   Amazon.com: RedCase:
                                            Motorcycle Brake Pedal Step Gear
                                                    1:20-cv-06677            Shifter Shift Lever
                                                                         Document          #: 15 TipFiled:
                                                                                                    for KTM 11/10/20
                                                                                                            125-530cc 690 950 / for
                                                                                                                        Page        All 125-530cc
                                                                                                                                  102    of 498 2004-2010
                                                                                                                                                  PageIDThat Use 2 Bolts To Attach Step Plate: Automotive
                                                                                                                                                          #:2272
                                                                                                                                                               Hello, Sign in
   Skip to main content                                                                                                                                        Account & Lists
                                                                                                                                                                                      Returns                                 0
                                         Automotive Parts & Accessories
                                                                                                                                                                                      & Orders          Try Prime                 Cart
                                                                                                                                                               Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers    Customer Service    New Releases       AmazonBasics     Whole Foods         Free Shipping                Shop today's epic deals now
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates    Best Sellers    Parts     Accessories     Tools & Equipment    Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Shift


                                                                                     Red Motorcycle Brake Pedal Step Gear Shifter                                                         $10.69
                                                                                     Shift Lever Tip for KTM 125-530cc 690 950 / for
                                                                                                                                                                                          FREE delivery: Nov 10 - Dec 3
                                                                                     All 125-530cc 2004-2010 That Use 2 Bolts To
                                                                                     Attach Step Plate                                                                                    In Stock.
                                                                                     Brand: Reminnbor
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1



                                                                                     Price:   $10.69                                                                                                        Add to Cart

                                                                                         Get $50 oﬀ instantly: Pay $0.00 $10.69 upon approval for the Amazon Rewards                                         Buy Now
                                                                                         Visa Card. No annual fee.
                                                                                                                                                                                                Secure transaction
                                                                                     Returnable until Jan 31, 2021
                                                                                                                                                                                          Ships from ...        Reminnber
                                                                                         ♠♠♠Applicability: This Gear Shifter Shift Lever Tip is suitable for KTM 125-530cc
                                                                                                                                                                                          Sold by ...           Reminnber
                                                                                         690 950, which greatly promotes the high eﬃciency of the motorcycle brake
                                                                                         pedal. More adaptation content is described in detail below
                                                                                         ♠♠♠100% brand new: 100% brand new aftermarket replacement motorcycle brake                             Deliver to Bensenville 60106
                                                                                         pedal head. Manufactured according to strict quality control standards, and
                                                                                         improved design to increase durability.                                                            Add to List
                              Roll over image to zoom in
                                                                                         ♠♠♠High quality material: Made of CNC aluminum alloy which is durable, rust-
                                                                                         proof and durable. Precision manufacturing, professional craftsmanship,
                                                                                                                                                                                                  Share
                                                                                         outstanding performance.
                                                                                         ♠♠♠Easy to install: It can be a good substitute for old or damaged old direct
                                                                                         substitutes, perfect match, easy to install.                                                                   Have one to sell?

                                                                                         Note: For detailed product parameters, refer to the instructions. Please conﬁrm                                Sell on Amazon
                                                                                         whether the product is suitable for your equipment before ordering, I wish you a
                                                                                         happy life
                                                                                     › See more product details


   Sponsored products related to this item                                                                                                                                                                                  Page 1 of 2




             AnXin CNC Rear Brake           Motorcycle Rear Foot            2004-2009 ﬁts KTM 125        KTM Rear Brake Disc          Front RipTide Brake             2004 ﬁts KTM 300 MXC              Brake Pads ﬁts KTM
             Pedal Step Plate Tip for       Brake Pedal Lever For           SX Front and Rear            Guard (Black) 2004-2020      Rotor Disc and Brake            Race-Driven Rear RipTide          EXC 2004-2016 Fron
             KTM SX SX-F EXC-F XC-F         KTM Husqvarna SX SX-F           RipTide Brake Rotor          OEM: 5481096120030           Pads ﬁts 2004-2010 ﬁts          Brake Rotor Disc for MX           Severe Duty for MX
             XC-W EXC XC 85...              XC XC-F XC-W XCF-W...           Discs                        $83.99                       KTM 250 EXC                     Motorcross                        Race-Driven
                          36                             13                 $83.95                                                    $55.95                          $43.95                            $18.95
             $9.99                          $33.99
                                                                                                                                                                                                                        Ad feedback


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $10.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                 Additional Information

         Manufacturer                                       Reminnbor                                                  ASIN                                                     B08G8V4JZN

         Brand                                              Reminnbor                                                  Date First Available                                     August 19, 2020

         Item Weight                                        0.811 ounces                                             Warranty & Support
         Product Dimensions                                 3.94 x 3.94 x 3.94 inches                                Product Warranty: For warranty information about this product, please click here

         Manufacturer Part Number                           Reminnboro8x0vtsm3f
                                                                                                                     Feedback

                                                                                                                     Would you like to tell us about a lower price?




https://www.amazon.com/Motorcycle-Shifter-125-530cc-2004-2010-Attach/dp/B08G8V4JZN/ref=sr_1_7                                                                                                                                             1/3
10/21/2020                    Amazon.com: RedCase:
                                             Motorcycle Brake Pedal Step Gear
                                                     1:20-cv-06677            Shifter Shift Lever
                                                                          Document          #: 15 TipFiled:
                                                                                                     for KTM 11/10/20
                                                                                                             125-530cc 690 950 / for
                                                                                                                         Page        All 125-530cc
                                                                                                                                   103    of 498 2004-2010
                                                                                                                                                   PageIDThat Use 2 Bolts To Attach Step Plate: Automotive
                                                                                                                                                           #:2273

   Videos                                                                                                                                                                                          Page 1 of 3

             Videos for related products




                                                  3:48                                    0:38                                     0:38                                       0:38
              Hammerhead Extended Shift                     KaTur Motorcycle Skull Stripe           KaTur Motorcycle Silver CNC Gear           KaTur Motorcycle Silver Deep Cut          KaTur Motorcy
              Levers                                        Black Deep Cut CNC Shift Linkage        Shift Lever Shift Linkage                  CNC Shift Linkage                         Gear Shift Leve

              Hammerhead Designs Incorporated               KaTur                                   KaTur                                      KaTur                                     KaTur



     Upload your video




   Product description

            Speciﬁcations:
            Condition: Brand New
            Material: CNC aluminum alloy
            Color: Red
            Package Weight: Approx.23g/0.8oz
            Fitment:
            for all 125-530cc 2004-2010 That use 2 bolts to attach step plate
            for 690 SMC 2008-2009
            for 690 SUPERMOTOR 2008
            for 690 ENDURO 2008-2009
            for 950 SUPERENDUROR 2007-2009
            for 950 ADVENTURE 2003-2006
            for 950 ADVENTURES 2003-2006
            for 990 ADVENTURE 2007-2008
            for 990 ADVENTURES 2007-2008

            Package List:
            1 * Motorcycle Brake Pedal Step Tip




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                        No customer reviews

   5 star                                          0%
   4 star                                          0%
   3 star                                          0%
   2 star                                          0%
   1 star                                          0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




     Deals in magazine subscriptions                                                                                                                                                             Page 1 of 9




https://www.amazon.com/Motorcycle-Shifter-125-530cc-2004-2010-Attach/dp/B08G8V4JZN/ref=sr_1_7                                                                                                                    2/3
10/21/2020                               Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                   11/10/20: KTM
                                                                                              Page 104 of 498 PageID #:2274
                                                                                                                                          Hello, Sign in
   Skip to main content                          KTM                                                                                      Account & Lists
                                                                                                                                                                  Returns                          0
                                  Reminnber
                                                                                                                                                                  & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods     Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 47 results for Reminnber : "KTM"                                                                                                                                         Sort  by:Featured
                                                                                                                                                                                     Featured
                                                                                                                                                                                      Sort by:


    Brand
    Reminnbor                                                                                       Kickstart Lever Starter | Kick Start Starter Lever Fit for KTM 50 65 50CC
    Akozon                                                                                          65CC 02-08 JR Mini SR SX
    Cuque
    Aukson
                                                                                                    $
                                                                                                     1790
    aukson                                                                                          FREE Shipping




                                                                                                    Akozon Motorcycle Tank Pad, Carbon Fiber Gas Fuel Tank Pad Protector
                                                                                                    Sticker Decals
                                                                                                                    1
                                                                                                    $1370 $14.89
                                                                                                    Get it as soon as Fri, Oct 23
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 4 left in stock - order soon.




                                                                                                    Ktm 390 Duke 2016 Exhaust | Motorcycle Full Exhaust System Vent Middle
                                                                                                    Pipe Link Connect for KTM Duke 390 2013-2016
                                                                                                    $6289
                                                                                                    FREE Shipping




                                                                                                    Cuque Motorcycle Exhaust Muﬄer Middle Link Pipe Full Exhaust System
                                                                                                    Vent Connect Tube Stainless Steel Exhaust Middle Pipe for KTM DUKE 25…
                                                                                                                    4
                                                                                                    $2889
                                                                                                    FREE Shipping
                                                                                                    Only 1 left in stock - order soon.




                                                                                                    22PCS BDM Adapter Set Adapters for BDM KTM K-Tag Kess Dimsport
                                                                                                    Probe Full For LED BDM Frame ECU RAMP
                                                                                                    $3339
                                                                                                    FREE Shipping
                                                                                                    Only 2 left in stock - order soon.




                                                                                                    Motorcycle Headlight | Size 11.81x11.22in | ABS Dirt Bike Headlight Front
                                                                                                    Light Housing for KTM(Orange)
                                                                                                    Orange
                                                                                                    $3859
                                                                                                    FREE Shipping
                                                                                                    Also available in Black




                                                                                                    Hydraulic Brake Switch Aukson Single Line Motorcycle Hydraulic Brake
                                                                                                    Light Switch M10x1.00mm for KTM 640 690 950 990
                                                                                                    $889
                                                                                                    FREE Shipping




https://www.amazon.com/s?k=KTM&me=A2ECTP21KNNXQ0&ref=nb_sb_noss                                                                                                                                                 1/4
10/21/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 105 of 498 PageID #:2275

                                                                              Red Motorcycle Brake Pedal Step Gear Shifter Shift Lever Tip for KTM 125-
                                                                              530cc 690 950 / for All 125-530cc 2004-2010 That Use 2 Bolts To Attac…
                                                                              $1069
                                                                              FREE Shipping




                                                                              Cuque Motorcycle Front Tire Fender Mudguard Premium Mount Wheel
                                                                              Tire Mud Cover Shield Dust Flap Dashboard Splash Guard for Honda…
                                                                              $
                                                                               6579
                                                                              FREE Shipping




                                                                              Cuque Motorcycle Front Tire Fender Mudguard Premium Mount Wheel
                                                                              Tire Mud Cover Shield Dust Flap Dashboard Splash Guard for Honda…
                                                                              $3689
                                                                              FREE Shipping




                                                                              Cuque Motorcycle Front Tire Fender Mudguard Premium Mount Wheel
                                                                              Tire Mud Cover Shield Dust Flap Dashboard Splash Guard for Honda…
                                                                              $7399
                                                                              FREE Shipping




                                                                              Cuque Oil Filter Motorcycle Aluminium Paper Oil Filter Element for KTM
                                                                              SXS 450 525 400 520 690 660 625 SC 625 590 540
                                                                              $809
                                                                              FREE Shipping




                                                                              Cuque Oil Filter Aluminium Paper Motorcycle Engine Fuel Oil Filter for
                                                                              KTM 250 400 450 520 525 625(2个装)
                                                                              $619
                                                                              FREE Shipping




                                                                              Cuque Oil Filter Aluminium Paper Motorbike Oil Filter Element for KTM
                                                                              250 400 450 520 525 625
                                                                              $469
                                                                              FREE Shipping




                                                                              Cuque Moto Exhaust Tailpipe Universal Glossy Black 51mm Motorcycle
                                                                              Slip on Exhaust Muﬄer Rear Pipe Tailpipe Modiﬁed Exhaust System Vent…
                                                                                              1
                                                                              $6489
                                                                              FREE Shipping
https://www.amazon.com/s?k=KTM&me=A2ECTP21KNNXQ0&ref=nb_sb_noss                                                                                           2/4
10/21/2020                                       Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20           Reminnber
                                                                                                           Page    106 of 498 PageID #:2276
                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                  Returns                                0
                                          All
                                                                                                                                                                                                  & Orders       Try Prime                   Cart
                                                                                                                                                                          Account
      Deliver to
                                      Holiday Deals       Gift Cards       Best Sellers     Customer Service         New Releases       AmazonBasics         Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106


   Reminnber                                                                                                                                          Have a question for Reminnber?
   Reminnber storefront
                  87% positive in the last 12 months (82 ratings)                                                                                        Ask a question
   Reminnber is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Shen zhen shi ming bo hui ke ji you xian gong si
   Business Address:
     Shen zhen shi long hua qu da lang jie dao
     tong sheng she qu cheng he de gong ye qu 7 hao 201
     Shen zhen shi
     Guang dong sheng
     518109
     CN


       Feedback       Returns & Refunds           Shipping           Policies     Help        Products



                            “ Part is as described. ”
                                                                                                                                                                                  30 days       90 days       12 months        Lifetime
                            By Don on July 10, 2020.                                                                                                              Positive           100%        100%                87%           86%
                            “ works great ”                                                                                                                       Neutral                  0%      0%                 0%                1%

                            By bernard carpenter on July 7, 2020.                                                                                                 Negative                 0%      0%                13%           13%

                            “ The item is not the same as shown in the picture. The tip of the bolt is upside down. ”                                             Count                     4       15                 82               99

                            By Alyssa M on June 22, 2020.

                            “ too long to receive poor service package ”

                            By Juan r. on June 5, 2020.

                            “ good company to work with ”

                            By russ youngblood on June 5, 2020.



                                                                           Previous Next




                                                                                       Leave seller feedback       Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                        Page 1 of 9




                   Travel + Leisure                     AllRecipes                          Reader's Digest Large Print         Reader's Digest                     HGTV Magazine
                                    780                                  3,867                               703                                 58                                  17
                   Print Magazine                       Print Magazine                      Print Magazine                      Print Magazine                      Print Magazine
                   $11.97                               $5.49                               $15.00                              $5.00                               $10.00


        Best sellers in Kindle eBooks                                                                                                                                                                                          Page 1 of 8




                   A Time for Mercy (Jake               If You Tell: A True Story of        The Cipher (Nina Guerrera           My Dear Hamilton: A Novel           Spellbreaker
                   Brigance Book 3)                     Murder, Family Secrets,…            Book 1)                             of Eliza Schuyler Hamilton          › Charlie N. Holmberg
                   › John Grisham                       › Gregg Olsen                       › Isabella Maldonado                › Stephanie Dray                                     1,859
                                    862                                  16,840                              3,493                               3,028              Kindle Edition
                   Kindle Edition                       Kindle Edition                      Kindle Edition                      Kindle Edition                      $4.99
                   $14.99                               $4.99                               $4.99                               $9.99


        Your Browsing History               View or edit your browsing history    ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                            New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2ECTP21KNNXQ0&sshmPath=                                                                                      1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 107Checkout
                                                                                                                   of 498 PageID #:2277




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Reminnber            (Learn more)                                                       Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                      FREE Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Red Motorcycle Brake Pedal Step Gear Shifter Shift Lever Tip for KTM 125-
                    530cc 690 950 / for All 125-530cc 2004-2010 That Use 2 Bolts To Attach Step
                    Plate
                    $10.69 - Quantity: 1
                    Sold by: Reminnber


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  108 of 498 PageID #:2278




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $10.69
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $10.69
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $0.67
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $11.36

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       Red Motorcycle Brake Pedal Step Gear                        Choose a delivery option:
                                       Shifter Shift Lever Tip for KTM 125-530cc                        Tuesday, Nov. 10 - Thursday, Dec. 3
                                       690 950 / for All 125-530cc 2004-2010 That                       FREE Shipping
                                       Use 2 Bolts To Attach Step Plate
                                       $10.69
                                       Quantity: 1 Change
                                       Sold by: Reminnber
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                          Amazon.com:
                                                  Case:         Ktm 390 Duke
                                                        1:20-cv-06677        2016 Exhaust #:
                                                                           Document       | Motorcycle
                                                                                              15 Filed:Full Exhaust
                                                                                                            11/10/20System Vent Middle
                                                                                                                         Page    109Pipe  Link Connect
                                                                                                                                       of 498   PageID for KTM Duke 390 2013-2016
                                                                                                                                                            #:2279
                                                                                                                                                         Hello, Sign in
   Skip to main content                           KTM                                                                                                    Account & Lists
                                                                                                                                                                                Returns                               0
                                         All
                                                                                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                         Account
       Deliver to
                                       Holiday Deals     Gift Cards   Best Sellers      Customer Service   New Releases      AmazonBasics      Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                 Ktm 390 Duke 2016 Exhaust | Motorcycle Full                                                        $62.89
                                                                                 Exhaust System Vent Middle Pipe Link Connect
                                                                                                                                                                                    FREE delivery: Nov 10 - Dec 3
                                                                                 for KTM Duke 390 2013-2016
                                                                                 Brand: Reminnbor
                                                                                                                                                                                    In Stock.
                                                                                                                                                                                    Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1
                                                                                 Price:   $62.89

                                                                                     Get $50 oﬀ instantly: Pay $12.89 $62.89 upon approval for the Amazon Rewards                                     Add to Cart
                                                                                     Visa Card. No annual fee.
                                                                                                                                                                                                       Buy Now
                                                                                 Returnable until Jan 31, 2021
                                                                                     ♠♠♠[Decoration for Motorcycle] - 390duke Intermediate Pipe,stylish design,                           Secure transaction
                                                                                     becoming a striking decoration in your motorcycle. Exquisite workmanship and                   Ships from ...        Reminnber
                                                                                     fashionable design, it will enhance the look of your motorcycle.                               Sold by ...           Reminnber
                                                                                     ♠♠♠[High Quality] - This Motorcycle Middle Link Pipe made of high strength
                                                                                     stainless steel material, anti-corrosion, durable and rustproof. It is not easy to form
                                                                                                                                                                                          Deliver to Bensenville 60106
                                                                                     ponding.
                                                                                     ♠♠♠[Fitment] - This exhaust middle pipe is especially Designed for Duke 390 2013-
                                                                                                                                                                                      Add to List
                              Roll over image to zoom in                             2016. A good horse with good saddle. None but the brave deserve the fair. It is
                                                                                     your best choice to make your motorcycle better. Please Ensure This Part Fits For
                                                                                     Your Motorcycle Before order.                                                                          Share
                                                                                     ♠♠♠[High Performance] - Good Performance in reducing the exhaust temperature.
                                                                                     Middle Link Pipe Connect extends life of the exhaust muﬄer system. A good
                                                                                                                                                                                                  Have one to sell?
                                                                                     replacement for your old or broken one.
                                                                                                                                                                                                  Sell on Amazon
                                                                                     ♠♠♠[Easy to Assemble] - The exhaust mid-pipe is easy to install and can be directly
                                                                                     replaced with the original product. After removing the original exhaust pipe,
                                                                                     connect the middle link pipe to the motorcycle, connect the exhaust pipe to the
                                                                                     middle pipe, and ﬁx it for normal use. Precise design and easy installation. It can
                                                                                     connect with 51 mm muﬄer pipe and won't rust exposed to high temperature or
                                                                                     rain.
                                                                                  › See more product details


   Sponsored products related to this item                                                                                                                                                                        Page 1 of 13




             KTM/FMF Exhaust Fatty             Motorcycle Swingarm        KTM Supersprox Stealth      KTM Footrest Left Rally      KTM/FMF Stainless            2003-2010 ﬁts KTM                 KTM Skid Plate Poly
             Pipe 65 SX 2012 2013              Guard Swing Arm            Rear Sprocket (Orange)      2004-2016 OEM:               Megabomb Header 250          85SX 85 SX Front and              Resin Quick Release
             OEM: SXS11065500                  Protector For KTM          48T OEM:                    76203040250                  SX-F/XC-F 2019-2020          Rear Severe Duty                  125/150 2012-2013
             $239.99                           EXC125 EXC200…             5841005104804               $101.84                      OEM: 79105907501             Sintered Metal Brake…             OEM: 50303190000
                                                            43                        1                                            $299.99                      $31.95                            $99.99
                                               $21.99                     $83.99
                                                                                                                                                                                                                  Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $12.89 instead of $62.89! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                               Additional Information

         Manufacturer                                       Reminnbor                                                 ASIN                                                B08JQCLJ82

         Brand                                              Reminnbor                                                 Date First Available                                September 22, 2020

         Item Weight                                        2.17 pounds                                            Warranty & Support
         Product Dimensions                                 3.94 x 3.94 x 3.94 inches                              Product Warranty: For warranty information about this product, please click here
         Manufacturer Part Number                           Reminnborhi1dymb3z9
                                                                                                                   Feedback

                                                                                                                   Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video


https://www.amazon.com/Exhaust-Motorcycle-System-Connect-2013-2016/dp/B08JQCLJ82/ref=sr_1_3?dchild=1&keywords=KTM&m=A2ECTP21KNNXQ0&qid=1603266251&s=merchant-items&sr=1-3                                                        1/3
10/21/2020                                                 Amazon.com: Motorcycle
                                                  Case: 1:20-cv-06677     DocumentHeadlight
                                                                                          #:| Size
                                                                                              15 11.81x11.22in | ABS DirtPage
                                                                                                   Filed: 11/10/20        Bike Headlight
                                                                                                                                 110 of  Front
                                                                                                                                            498Light Housing for
                                                                                                                                                  PageID         KTM(Orange)
                                                                                                                                                               #:2280
                                                                                                                                                       Hello, Sign in
   Skip to main content                           KTM                                                                                                  Account & Lists
                                                                                                                                                                              Returns                               0
                                         All
                                                                                                                                                                              & Orders          Try Prime               Cart
                                                                                                                                                       Account
       Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service    New Releases      AmazonBasics    Whole Foods     Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                   Motorcycle Headlight | Size 11.81x11.22in | ABS                                                $38.59
                                                                                   Dirt Bike Headlight Front Light Housing for
                                                                                                                                                                                  FREE delivery: Nov 10 - Dec 3
                                                                                   KTM(Orange)
                                                                                   Brand: Reminnbor
                                                                                                                                                                                  In Stock.
                                                                                                                                                                                  Qty:
                                                                                                                                                                                   Qty:
                                                                                                                                                                                   1      1
                                                                                   Price:   $38.59

                                                                                       Get $50 oﬀ instantly: Pay $0.00 $38.59 upon approval for the Amazon Rewards                                  Add to Cart
                                                                                       Visa Card. No annual fee.
                                                                                                                                                                                                     Buy Now
                                                                                   Returnable until Jan 31, 2021
                                                                                                                                                                                        Secure transaction
                                                                                   Color: Orange
                                                                                                                                                                                  Ships from ...        Reminnber
                                                                                             $38.59           $38.59                                                              Sold by ...           Reminnber


                                                                                       ☼100% brand new: 100% brand new high-quality motorcycle lampshade.                               Deliver to Bensenville 60106
                                                                                       Manufactured according to strict quality control standards, the design has been
                                                                                       improved to improve durability.                                                              Add to List
                              Roll over image to zoom in                               ☼Improve the beauty of motorcycles: The appearance of KTM lampshade is
                                                                                       fashionable and beautiful, which makes your vehicle more attractive and very cool.
                                                                                       It is an important conﬁguration for your car.                                                      Share
                                                                                       ☼High-quality materials: The headlight lampshade is made of high-quality ABS
                                                                                       material, which is durable, corrosion-resistant and durable.                                             Have one to sell?
                                                                                       ☼Applicability: This large lampshade is precision-manufactured with stable                               Sell on Amazon
                                                                                       performance and long service life. It is designed for 250EXC-F for six days. It is
                                                                                       easy to install without complicated tools.
                                                                                       ☼Service guarantee: If you have questions about the product, please feel free to
                                                                                       contact our professional customer service, we will provide you with eﬀective
                                                                                       services. Solve the problem for you
                                                                                   › See more product details


   Sponsored products related to this item                                                                                                                                                                      Page 1 of 13




             Motorcycle Swingarm               KTM Racing Chain Guide     KTM Boxer Made in            Brake Rotors for ﬁts KTM     KTM Hand Brake Lever      HIAORS 7/8" Motorcycle            KTM XW-Ring Chain
             Guard Swing Arm                   (Orange) OEM               Microﬁber (92%               400 EXC 2000-2003            (Orange) 2014-2020        Hand Grips for CRF YZF            (Orange) 520x118 2
             Protector For KTM                 7810497000004              Polyester - 8% Elastane)     Front & Rear RipTide         OEM: 7871399204404        WRF KXF KLX KTM RMZ               2020 OEM:
             EXC125 EXC200…                                2              - Multicolor                 Brake Discs                              3             Pit Dirt Bike Mot...              79610965118EB
                          43                   $98.99                                  43              $83.95                       $47.99                                  390                             1
             $21.99                                                       $15.99                                                                              $7.99                             $124.99
                                                                                                                                                                                                                Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $38.59! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                               Additional Information

         Manufacturer                                       Reminnbor                                                  ASIN                                             B08925YK4P

         Brand                                              Reminnbor                                                  Date First Available                             May 22, 2020

         Item Weight                                        1.25 pounds                                            Warranty & Support
         Manufacturer Part Number                           Reminnbor9e2z6c548s-12                                  Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                    Would you like to tell us about a lower price?



https://www.amazon.com/Motorcycle-Headlight-11-81x11-22in-Housing-Orange/dp/B08925YK4P/ref=sr_1_6?dchild=1&keywords=KTM&m=A2ECTP21KNNXQ0&qid=1603266251&s=merchant-items&sr=1-6&th=1                                           1/4
10/26/2020            Amazon.com: Short Motorcycle
                                             Case: Brake and Clutch Levers forDocument
                                                       1:20-cv-06677           KTM 690 Enduro
                                                                                           #:R15
                                                                                               2014 2015 2016
                                                                                                  Filed:      2017 2018,KTM
                                                                                                          11/10/20    Page1090
                                                                                                                            111Adventure/R
                                                                                                                                 of 498 2017  2018,KTM
                                                                                                                                           PageID      Adventure 1050 2016,KTM 690 DUKE 690 SMC S…
                                                                                                                                                    #:2281
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                    Returns                                 0
                                           Automotive Parts & Accessories
                                                                                                                                                                                                    & Orders          Try Prime                 Cart
                                                                                                                                                                           Account
      Deliver to
                                         Holiday Deals      Gift Cards         Best Sellers    Customer Service     New Releases           AmazonBasics       Whole Foods           Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Automotive        Your Garage     Deals & Rebates     Best Sellers      Parts     Accessories      Tools & Equipment        Car Care        Motorcycle & Powersports          Truck      RV     Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                                   Short Motorcycle Brake and Clutch Levers for                                                                  $59.99
                                                                                          KTM 690 Enduro R 2014 2015 2016 2017                                                                          & FREE Returns
   Subm
                                                                                          2018,KTM 1090 Adventure/R 2017 2018,KTM                                                                       FREE delivery: Jan 4 - 8 Details

   Subm
                                                                                          Adventure 1050 2016,KTM 690 DUKE 690 SMC                                                                      Fastest delivery: Dec 28 - Jan 2

                                                                                          SMCR 2014-2017-Orange                                                                                         In stock on December
   Subm                                                                                   Visit the RIDE IT Store                                                                                       24, 2020.
                                                                                                              13 ratings | 6 answered questions
                                                                                                                                                                                                        Order it now.
   Subm                                                                                   Price:   $59.99 & FREE Returns                                                                                Qty:
                                                                                                                                                                                                         Qty:
                                                                                                                                                                                                         1      1


                                                                                              Get $50 oﬀ instantly: Pay $9.99 $59.99 upon approval for the Amazon Rewards
                                                                                              Visa Card. No annual fee.                                                                                                 Add toto
                                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                                 Cart

                                                                                                                                                                                                                          Submit
                                                                                                                                                                                                                           Buy Now
                                                                                          Color: Orange
                                                                                              Machined from CNC Billet 7075 Aluminum                                                                          Secure transaction
                                                                                              6 Positions Lever Adjustment, stainless steel fasteners
                                                                                              Perfect ﬁtment without any modiﬁcation                                                                    Ships from ... Amazon

                                                                                              Easy installation,prefessional installation recommended                                                   Sold by ...      RIDE IT
                           Click image to open expanded view                                                                                                                                            Packaging ... Shows what’s inside.…
                                                                                              Photos for illustration purpose only, the shape of mounting part will be varied by
                                                                                              diﬀerent bike models and manufacturing year
                                                                                                                                                                                                        Details
                                                                                          › See more product details

                                                                                          Compare with similar items
                                                                                                                                                                                                           Enjoy fast, FREE delivery,
                                                                                                                                                                                                           exclusive deals and award-
   Frequently bought together                                                                                                                                                                              winning movies & TV
                                                                                                                                                                                                           shows with Prime
                                                                                                                                                                                                           Try Prime and start saving
                                                          Total price: $69.48                                                                                                                              today with Fast, FREE
                                                            AddSubmit
                                                                both to Cart                                                                                                                               Delivery
                              +                             AddSubmit
                                                                both to List                                                                                                                            Add a Protection Plan:
                                                                                                                                                                                                              3-Year Auto Parts Protection
                                                                                                                                                                                                              Plan for $10.32
             One of these items ships sooner than the other. Show details
                                                                                                                                                                                                              Add gift options
          This item: Short Motorcycle Brake and Clutch Levers for KTM 690 Enduro R 2014 2015 2016 2017 2018,KTM 1090… $59.99
          RAM Composite Double Socket Arm $9.49                                                                                                                                                               Deliver to Bensenville 60106


                                                                                                                                                                                                          Add to List
   Inspired by your recent shopping trends                                                                                                                                          Page 1 of 20

                                                                                                                                                                                                                Share


                                                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                                      Sell on Amazon




                 Motorcycle Aluminum               CNC Short Brake Clutch               CNC Short Brake Clutch             Orange Motorcycle CNC              NEW OEM KTM FACTO
                 Short Adjustable Brake            Levers For KTM 1090                  Levers for KTM 690 Duke            Aliminum Adjustable                ENDURO GRAPHICS 20
                 Clutch Levers for KTM             Adventure/R 2017 /                   2014-2016 KTM 690                  Folding Extendable                 250 300 450 500 XC-W
                 1090 Adventure/R…                 Adventure 1050 2016…                 SMC-R 2014-2016 KTM                Brake Clutch Levers Fit…           EXC 78708990600
                                2                                 9                     690 Enduro R 2014…                                 16                 $124.99
                 $36.99                            $25.99                               $32.99                             $38.99                             Only 1 left in stock - order
                                                                                                                           Only 9 left in stock - order…                                               Brake Clutch Levers Compatible
                                                                                                                                                                                                       with Yamaha YZ125/250…
                                                                                                                                                                                                       $
                                                                                                                                                                                                         26.99

   Customers who viewed this item also viewed                                                                                                                                        Page 1 of 5                                          Sponsored




                 CNC Short Brake Clutch            MZS Motorcycle Levers                Motorcycle CNC Billet              FTRT Adjustable Short              Brake Clutch Lever For
                 Levers For KTM 1090               Brake Clutch CNC Black               Pivot Foldable Clutch              Brake Clutch Levers for            KTM 690 DUKE/SMC-
                 Adventure/R 2017 /                Compatible with KTM                  Brake Levers for KTM               KTM Duke 125 RC125                 R/Enduro R 2014-2017
                 Adventure 1050 2016…              690 Duke 2014-2019|…                 350 450 SX SXR SXF…                2014 2015 2016 2017…               15 16 Motorcycle…
                                9                                 8                                    20                                  29                                 1
                 $25.99                            $35.88                               $20.99                             $32.99                             $36.59
                                                   Only 4 left in stock - order…




https://www.amazon.com/Motorcycle-Clutch-Levers-Adventure-2014-2017-Orange/dp/B013L81UQU/ref=sr_1_4?th=1                                                                                                                                               1/6
10/26/2020          Amazon.com: Short Motorcycle
                                           Case: Brake and Clutch Levers forDocument
                                                     1:20-cv-06677           KTM 690 Enduro
                                                                                         #:R15
                                                                                             2014 2015 2016
                                                                                                Filed:      2017 2018,KTM
                                                                                                        11/10/20    Page1090
                                                                                                                          112Adventure/R
                                                                                                                               of 498 2017  2018,KTM
                                                                                                                                         PageID      Adventure 1050 2016,KTM 690 DUKE 690 SMC S…
                                                                                                                                                  #:2282
   Compare with similar items




                                      This item Short Motorcycle Brake and           CNC Short Brake Clutch Levers For              Orange Motorcycle CNC Aliminum                Brake Clutch Lever For KTM 690
                                      Clutch Levers for KTM 690 Enduro R             KTM 1090 Adventure/R 2017 /                    Adjustable Folding Extendable Brake           DUKE/SMC-R/Enduro R 2014-2017 15
                                      2014 2015 2016 2017 2018,KTM                   Adventure 1050 2016/690                        Clutch Levers Fit for KTM Duke 125            16 Motorcycle Accessories Adjustable
                                      1090 Adventure/R 2017 2018,KTM                 Duke/SMC/SMCR 2014-2017/690                    200 390                                       Folding Extendable Black
                                      Adventure 1050 2016,KTM 690 DUKE               Enduro R 2014-2017 - Orange
                                      690 SMC SMCR 2014-2017-Orange

                                           Submit
                                          Add to Cart                                      Submit
                                                                                          Add to Cart                                    Submit
                                                                                                                                        Add to Cart                                    Submit
                                                                                                                                                                                      Add to Cart



     Customer Rating                                    (13)                                            (9)                                           (16)                                          (1)

     Price                            $5999                                          $2599                                          $3899                                         $3659
     Sold By                          RIDE IT                                        AnXin                                          YP Style                                      RockMute




   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $9.99 instead of $59.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                                   Additional Information

        Manufacturer                                           POWTEC                                                     ASIN                                               B013L81UQU

        Brand                                                  RIDE IT                                                    Customer Reviews                                                          13 ratings
                                                                                                                                                                             3.9 out of 5 stars
        Item Weight                                            12.1 ounces
                                                                                                                          Best Sellers Rank                                  #737,661 in Automotive (See Top 100 in
        Package Dimensions                                     9.57 x 4.88 x 1.93 inches                                                                                     Automotive)
                                                                                                                                                                             #1,223 in Powersports Brake Levers
        Is Discontinued By Manufacturer                        No
                                                                                                                          Date First Available                               August 8, 2015
        Manufacturer Part Number                               US-690ENDURO-ORG

        Vehicle Service Type                                   Street Bike                                             Warranty & Support

                                                                                                                        Product Warranty: For warranty information about this product, please click here

                                                                                                                       Feedback

                                                                                                                        Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                          Page 1 of 2

             Videos for related products




                                                 0:29                                            2:21                                          0:59                                         1:00
             Motorcycle Hydraulic Clutch Brake                 Street Brake Levers Assy                       Motorcycle brake clutch levers                 Motorcycle handle gloves                     Clutch Brake L
             Pump Master Cylinder Lever                                                                                                                                                                   140cc TTR 125

             GOOFIT                                            TARAZON-Moto Parts Factory                     FXCNC Racing                                   Travay                                       HIAORS



     Upload your video




https://www.amazon.com/Motorcycle-Clutch-Levers-Adventure-2014-2017-Orange/dp/B013L81UQU/ref=sr_1_4?th=1                                                                                                                         2/6
10/26/2020            Amazon.com: Short Motorcycle
                                             Case: Brake and Clutch Levers forDocument
                                                       1:20-cv-06677           KTM 690 Enduro
                                                                                           #:R15
                                                                                               2014 2015 2016
                                                                                                  Filed:      2017 2018,KTM
                                                                                                          11/10/20    Page1090
                                                                                                                            113Adventure/R
                                                                                                                                 of 498 2017  2018,KTM
                                                                                                                                           PageID      Adventure 1050 2016,KTM 690 DUKE 690 SMC S…
                                                                                                                                                    #:2283
   Product description
       Color:Orange

            Brand New Clutch and Brake Levers with 6 adjustable positions.
            Full adjustable and with complete billet construction. Levers are manufactured of billet 6061 T6 aluminum with hard anodized.
            Precision CNC Machined pivot bore to ensure a perfect ﬁt. 6-position adjuster allows you to tailor your lever reach set-up easily for the most comfort gesture.
            Direct replacement for stock levers. No modiﬁcation required! (Some parts or bushing from the original levers may be required to complete the installation)

       Item Speciﬁcation
       Color: Orange levers with Black adjusters
       Length:Short (about 1 inch shorter than the original)
       Fitment:KTM 690 Enduro R 2014 2015 2016 2017,KTM 1090 Adventure/R 2017 2018,KTM Adventure 1050 2016,KTM 690 DUKE 690 SMC SMCR 2014-2017
       Quantity:1 pair




   You might also like                                                                                                                                                                                      Page 1 of 37
   Sponsored




               KTM Hand Brake Lever          Short Brake and Clutch        MZS CNC Pivot Brake           KTM Flex Clutch Lever         Adjustable Short Brake        CNC Rear Brake Foot        Motorcycle CNC Brak
               (Orange) 2014-2020            Levers for Kawasaki           Clutch Levers for             Brembo (Orange) OEM:          and Clutch Levers for         Pedal Lever - Motorcycle   Clutch Gear Pedal Le
               OEM: 7871399204404            ZX10R 06-15,ZX6R              Husqvarna TE250/TE300         7870293104404                 Honda                         For K T M H usqvarna       For KTM DUKE RC39
                           3                 2007-2017,ZX636…              2014-2016,FC250…                          3                 CBR500R/CB500F/X…             SX125 SX150 SX-F ...       RC125 RC200 2013…
               $47.99                                     58                            3                $101.99                                    254              $33.99                                  2
                                             $34.99                        $36.99                                                      $34.99                                                   $23.99


   You might also like                                                                                                                                                                                      Page 1 of 21
   Sponsored




               KTM Factory Flex Brake        KTM Hand Brake Lever          Adjustable Short Brake        Short Brake and Clutch        Short Brake and Clutch        Motorcycle Kickstand       MZS CNC Pivot Brak
               Lever (Orange) OEM:           (Orange) 2014-2020            and Clutch Levers for         Levers for Honda              Levers for Kawasaki           Side Stand Enlarger        Clutch Levers for
               7871390204404                 OEM: 7871399204404            Honda                         CBR600RR 2003 2004            ZX10R 06-15,ZX6R              Extension Enlarger Pate    Husqvarna TE250/T
                           1                             3                 CBR500R/CB500F/X…             2005 2006,Honda…              2007-2017,ZX636…              Pad For KTM 125 20...      2014-2016,FC250…
               $101.99                       $47.99                                     254                           29                            58                            21                         3
                                                                           $34.99                        $34.99                        $34.99                        $25.99                     $36.99



   Customer questions & answers
        Have a question? Search for answers


                 Question:         Fit 2019 1090 adventure r?
      0
                 Answer:           Not sure on 2019 but did ﬁt well on my 2018.
     votes
                                   By Jake Spoon on June 4, 2019
                                    See more answers (1)


                 Question:         Will these ﬁt my 2013 ktm duke 690?
      0
                 Answer:           no, for 2013 model,please order this one:
     votes
                                   https://www.amazon.com/dp/B011DOQFUK
                                   thanks
                                   By RIDE IT SELLER on January 9, 2019


                 Question:         Will these ﬁt 2019 690 enduro r?
      0
                 Answer:           Not sure. My bike is a 2018. Unless they have radically changed, they should ﬁt ﬁne. I really like
     votes
                                   these levers.
                                   By Amazon Customer on May 31, 2019
                                    See more answers (1)


                 Question:         Is the clutch lever for hydraulic or cable
      0
                 Answer:           hydraulic clutch works ﬁne on my 690 ktm
     votes
                                   By ronny stephens on August 8, 2019
                                    See more answers (7)


                                     See more answered questions (2)




   Customer reviews                                                         Customer images
                       3.9 out of 5
   13 global ratings

   5 star                                       55%


https://www.amazon.com/Motorcycle-Clutch-Levers-Adventure-2014-2017-Orange/dp/B013L81UQU/ref=sr_1_4?th=1                                                                                                                   3/6
10/26/2020        Amazon.com: Short Motorcycle
                                         Case: Brake and Clutch Levers forDocument
                                                   1:20-cv-06677           KTM 690 Enduro
                                                                                       #:R15
                                                                                           2014 2015 2016
                                                                                              Filed:      2017 2018,KTM
                                                                                                      11/10/20    Page1090
                                                                                                                        114Adventure/R
                                                                                                                             of 498 2017  2018,KTM
                                                                                                                                       PageID      Adventure 1050 2016,KTM 690 DUKE 690 SMC S…
                                                                                                                                                #:2284
   4 star                                   22%

   3 star                                    0%

   2 star                                    0%

   1 star                                   23%
    How are ratings calculated?

                                                                 See all customer images

                                                                  Top reviews
                                                                  Top  reviews
   Review this product
   Share your thoughts with other customers                      Top reviews from the United States
               Write a customer review
                                                                        John

                                                                               Great ﬁt KTM 690 Enduro R even with handguards!
                                                                 Reviewed in the United States on September 8, 2018
                                                                 Color: Orange Veriﬁed Purchase
                                                                 These levers installed in minutes on my 2018 KTM 690 Enduro R. They are fully adjustable, good quality
                                                                 and are shorter than stock levers so I can install hand guards. Levers have a nice feel to the hand as well.

                                                                 3 people found this helpful

                                                                     Helpful          Comment       Report abuse


                                                                        ryan

                                                                               Disappointed
    Short Brake and Clutch Levers for Kawasaki Z…                Reviewed in the United States on July 23, 2019
                  58                                             Color: Orange Veriﬁed Purchase
    $34.99                           Shop now                    There are many levers on the market for a variety of prices. I decided to spend a little more to get a better
                                                                 product. With that said, these levers turned out to be a bad purchase. As you can see in the pics the color
                                         Sponsored
                                                                 faded. I keep my motorcycle in the garage and away from the sun. My advice, don’t buy.




                                                                 One person found this helpful

                                                                     Helpful          Comment       Report abuse


                                                                        PortlandTwoWheels

                                                                               So far so good for 1090r 2018
                                                                 Reviewed in the United States on May 7, 2019
                                                                 Color: Orange Veriﬁed Purchase
                                                                 These look great, they seem like ﬁt just ﬁne after a few test rides. These are great because I can now use
                                                                 two ﬁngers for clutch/brake while going oﬀ road.

                                                                     Helpful          Comment       Report abuse


                                                                        Jake Spoon

                                                                               Fits KTM1090R
                                                                 Reviewed in the United States on July 12, 2019
                                                                 Color: Orange Veriﬁed Purchase
                                                                 Great product for what I will use it for. Fits my 2018 KTM 1090R with no modiﬁcations

                                                                     Helpful          Comment       Report abuse


                                                                        S. Turner

                                                                               They don’t swivel just move like the original levers
                                                                 Reviewed in the United States on May 7, 2019
                                                                 Color: Orange Veriﬁed Purchase
                                                                 Work great love the short levers

                                                                     Helpful          Comment       Report abuse


                                                                        Jackstony

                                                                               Nice ﬁt on a KTM 1090 2018
                                                                 Reviewed in the United States on July 6, 2019
                                                                 Color: Orange Veriﬁed Purchase
                                                                 Had to make a slight modiﬁcation to enlarge the through hole for the mounting bolt which was no trouble.
                                                                 Great adjustable reach distances. Good ﬁnish.

                                                                     Helpful          Comment       Report abuse


                                                                        Amazon Customer

                                                                               Thumbs up
                                                                 Reviewed in the United States on March 27, 2019
                                                                 Color: Orange Veriﬁed Purchase
                                                                 I was impressed with the construction and quality of this product. Easy install and even the packaging was
                                                                 impressive. I recommend.

                                                                     Helpful          Comment       Report abuse


                                                                        David Reeve

https://www.amazon.com/Motorcycle-Clutch-Levers-Adventure-2014-2017-Orange/dp/B013L81UQU/ref=sr_1_4?th=1                                                                                   4/6
10/26/2020        Amazon.com: Short Motorcycle
                                         Case: Brake and Clutch Levers forDocument
                                                   1:20-cv-06677           KTM 690 Enduro
                                                                                       #:R15
                                                                                           2014 2015 2016
                                                                                              Filed:      2017 2018,KTM
                                                                                                      11/10/20    Page1090
                                                                                                                        115Adventure/R
                                                                                                                             of 498 2017  2018,KTM
                                                                                                                                       PageID      Adventure 1050 2016,KTM 690 DUKE 690 SMC S…
                                                                                                                                                #:2285
                                                                                       Work great and match my KTM color.
                                                                         Reviewed in the United States on April 9, 2018
                                                                         Color: Orange Veriﬁed Purchase
                                                                         Absolutely great value and dead easy to make the adjustments. I recommended these to my friend who
                                                                         breaks levers all the time.

                                                                              Helpful        Comment       Report abuse




                                                                         See all reviews




   Pages with related products. See and discover other items: clutch lever motorcycle, enduro motorcycle, exhaust brakes, motorcycle brake parts, motorcycle brake, motorcycle levers


                                                                                 Adjustable Short Brake and Clutch Levers for
                                                                                 Honda CBR500R/CB500F/X 2013-2020,CBR250R...                      Shop now
                                                                                 $34.99                               254

                                                                                                                                                             Sponsored




     Inspired by your browsing history                                                                                                                                                                 Page 1 of 8




                KTM 2013 Dual                  JFGRACING Motorbike                  FMF Racing 11299 Wash             AnXin CNC Rear Brake        72 Pcs Motorcycle
                Compound Enduro Grips          Oﬀroad CNC Foot Pegs                 Plug                              Pedal Step Plate Tip for    Motocross Dirt Bike
                78102021000 (Original          pedals Foot rests For 65-                        1,436                 KTM SX SX-F EXC-F XC-F      Spoke Skins For 8"-21"
                Version)                       1290 SX SXF EXC EXCF…                $8.88                             XC-W EXC XC 85 125…         rims Wheel RIM Spoke…
                             135                              147                                                                 38                             73
                $21.59                         $26.69                                                                 $9.99                       $9.89


     Popular products inspired by this item                                                                                                                                                            Page 1 of 4




                KYN Short & Long for           GZYF Pair Adjustable                 FXCNC Racing Short                Motorcycle CNC              GZYF Motorcycle Short
                Husqvarna 701                  Motorcycle Short Brake               Billet Adjustable                 Aluminum Short              Brake Clutch Levers Fits
                Supermoto/Enduro 2017          Clutch Levers Set                    Motorcycle Double                 Adjustable Brake Clutch     Suzuki 2004 2005 GSXR
                2018 2019 Motorcycle           Compatible with…                     Colors Brake Clutch…              Levers for Suzuki           600 750 K4, Black
                CNC Brake Clutch…                             27                                1                     Marauder 800 1997…                         49
                $29.00                         $21.99                               $32.99                            $36.99                      $22.99


     Your Browsing History          View or edit your browsing history    ›                                                                                                    See personalized recommendations

                                                                                                                                                                                             Sign in

                                                                                                                                                                                     New customer? Start here.




                                                                                                        Back to top




                         Get to Know Us                            Make Money with Us                            Amazon Payment Products                              Let Us Help You
                         Careers                                   Sell products on                              Amazon Rewards Visa                                  Amazon and COVID-
                                                                   Amazon                                        Signature Cards                                      19
                         Blog
                                                                   Sell apps on Amazon                           Amazon.com Store Card                                Your Account
                         About Amazon
                                                                   Become an Aﬃliate                             Amazon Business Card                                 Your Orders
                         Sustainability
                                                                   Advertise Your Products                       Amazon Business Line of Credit                       Shipping Rates &
                         Press Center                                                                                                                                 Policies
                                                                   Self-Publish with Us                          Shop with Points
                         Investor Relations                                                                                                                           Amazon Prime
                                                                   Host an Amazon Hub                            Credit Card Marketplace
                         Amazon Devices                                                                                                                               Returns &
                                                                   › See More Make Money                         Reload Your Balance                                  Replacements
                         Amazon Tours                              with Us
                                                                                                                 Amazon Currency Converter                            Manage Your Content
                                                                                                                                                                      and Devices
                                                                                                                                                                      Amazon Assistant
                                                                                                                                                                      Help




https://www.amazon.com/Motorcycle-Clutch-Levers-Adventure-2014-2017-Orange/dp/B013L81UQU/ref=sr_1_4?th=1                                                                                                             5/6
10/26/2020                                      Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                          11/10/20: KTM
                                                                                                     Page 116 of 498 PageID #:2286
                                                                                                                                                           Hello, Sign in
   Skip to main content                           KTM                                                                                                      Account & Lists
                                                                                                                                                                                  Returns                              0
                                      RIDE IT
                                                                                                                                                                                  & Orders        Try Prime                  Cart
                                                                                                                                                           Account
      Deliver to
                                     Holiday Deals    Gift Cards     Best Sellers   Customer Service   New Releases      AmazonBasics           Whole Foods       Free Shipping        Registry   Sell     Coupons
      Bensenville 60106

    4 results for RIDE IT : "KTM"                                                                                                                                                                        Sort  by:Featured
                                                                                                                                                                                                         Featured
                                                                                                                                                                                                          Sort by:




                                                                                                              One pair of CNC Billet Bar End Mirror Motorcycle Round Mirrors for
                                                                                                              Ducati,BMW,Buell,Honda,Kawasaki,Suzuki,Triumph,KTM,Yamaha with…
                                                                                                                             25
                                                                                                              $7999
                                                                                                              Save 5% with coupon
                                                                                                                       Get it as soon as Tue, Oct 27
                                                                                                              FREE Shipping by Amazon
                                                                                                              Only 9 left in stock - order soon.




                                                                                                              Short Adjustable CNC Brake and Clutch Levers for YAMAHA YZF R6 2005-
                                                                                                              2016,YAMAHA YZF R1 2004-2008
                                                                                                                             138
                                                                                                              $3499
                                                                                                                       Get it as soon as Tue, Oct 27
                                                                                                              FREE Shipping by Amazon
                                                                                                              Only 8 left in stock - order soon.




                                                                                                              Short Brake Clutch Levers for Kawasaki Ninja 250R 08-12, NINJA300R abs
                                                                                                              13-18,Ninja 400 18-20,Z300 15-18,Z250/SL 16-17,Z125 pro 17-…
                                                                                                                             225
                                                                                                              $3699
                                                                                                                       Get it as soon as Tue, Oct 27
                              Sponsored                                                                       FREE Shipping by Amazon
                                                                                                              Only 16 left in stock - order soon.




                                                                                                              Short Motorcycle Brake and Clutch Levers for KTM 690 Enduro R 2014
                                                                                                              2015 2016 2017 2018,KTM 1090 Adventure/R 2017 2018,KTM Adventur…
                                                                                                                             13

                                                                                                              Orange
                                                                                                              $5999
                                                                                                              FREE Shipping by Amazon
                                                                                                              In stock on December 24, 2020.




                                                         Need help?
                                                         Visit the help section or contact us




                                                                                                                                    BETOOLL Upgraded Adjustable Pair UTV …
                                                                                                                                                     906
                                                                                                                                                                            Shop now
                                                                                                                                    $
                                                                                                                                        18.99

                                                                                                                                                                                              Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                       Page 1 of 4




                   Tank Straps Motorcycle          PROREADY Heavy Duty              Badass Moto - Soft Loop        VULCAN Car Tie Down                RHINO USA Ratchet
                   Tie Down Straps (4pk) -         Ratchet Tie Down Kit –           Motorcycle Tie Down            with Snap Hooks - Lasso            Straps (4PK) - 1,823lb
                   10.000 lb Webbing               General & Motorcycle             Straps - 11,000 Lbs            Style - 2 Inch x 96 Inch, 4        Guaranteed Max Break
                   Break Strength 2'' x…           Use, Pack of 4, Secure…          Break Strength, Heavy…         Pack - High-Viz - 3,300…           Strength, Includes (4)…
                               125                              44                              349                               251                                   3,461
                   $74.77                          $49.95                           $15.86                         $99.99                             $29.97


     Deals in magazine subscriptions                                                                                                                                                                              Page 1 of 9




https://www.amazon.com/s?k=KTM&me=A3CGAU845Q66NB&ref=nb_sb_noss                                                                                                                                                                     1/2
10/26/2020                                      Case: 1:20-cv-06677 Document #: 15 Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20      Page RIDE117
                                                                                                                  IT  of 498 PageID #:2287
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                              Returns                                0
                                        All
                                                                                                                                                                                              & Orders       Try Prime                   Cart
                                                                                                                                                                      Account
      Deliver to
                                     Holiday Deals      Gift Cards       Best Sellers     Customer Service        New Releases       AmazonBasics        Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106


                            RIDE IT                                                                                                              Have a question for RIDE IT?
                           RIDE IT storefront
                    97% positive in the last 12 months (31 ratings)                                                                                  Ask a question
   rideitmoto is a professional Motorcycle parts & accessories manufacturer and a worldwide seller in oﬀering hundreds of
   thousands of high-quality products and brand-name merchandise, all at discount prices.We have exported our products to
   wholesalers in US,UK,EU,Canada,Australia,Japan.In order to beneﬁt online comsumers,we have set up our webstore in
   Amazon.Hope you guys can enjoy the ﬁrst hand price with excellent products and service.




   Detailed Seller Information


   Business Name:WEI CHEN
   Business Address:
     701,No.2 BLDG,B AREA RONGQIAOJINJIANG NO.66 WEST JIANGBIN RD
     RongQiaoJinjiang,Gulou disctric
     Fuzhou
     Fujian
     350001
     CN


       Feedback       Returns & Refunds          Shipping       Policies         Help       Gift Wrap        Products



                            “ Nice product. ”
                                                                                                                                                                              30 days       90 days       12 months        Lifetime
                            By Steven L. Bradley on April 8, 2020.                                                                                            Positive           100%        100%                97%           99%

                            “ Exc. shipping service from China, took about two weeks. ”                                                                       Neutral                  0%      0%                 0%                0%

                            By Marc Ott on March 15, 2020.                                                                                                    Negative                 0%      0%                 3%                1%

                            “ Tracking status has not been updated in a week, seller claims it's already been shipped but tracking says                       Count                     3       11                 31         1,572
                              nothing has happened. ”
                            By Marie A. on March 13, 2020.

                            “ nice quality, good looking levers, great price ”

                            By sandra johnson on March 10, 2020.

                            “ Fast shipment and good packaging ”

                            By Jonatas Molacinai on March 5, 2020.



                                                                         Previous Next




                                                                                     Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                  Page 1 of 8




                   KTM 2013 Dual Compound            JFGRACING Motorbike                  FMF Racing 11299 Wash              AnXin CNC Rear Brake               72 Pcs Motorcycle
                   Enduro Grips                      Oﬀroad CNC Foot Pegs                 Plug                               Pedal Step Plate Tip for           Motocross Dirt Bike Spoke
                   78102021000 (Original             pedals Foot rests For 65-                          1,436                KTM SX SX-F EXC-F XC-F             Skins For 8"-21" rims
                   Version)                          1290 SX SXF EXC EXCF…                $8.88                              XC-W EXC XC 85 125…                Wheel RIM Spoke Covers…
                                  135                                  147                                                                  38                                   73
                   $21.59                            $26.69                                                                  $9.99                              $9.89


        Top subscription apps for you                                                                                                                                                                                      Page 1 of 9




                   Disney+                           CBS Full Episodes and Live           STARZ                              Sling TV                           SHOWTIME
                   Disney                            TV                                   Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                  395,395            CBS Interactive                                    81,909                              48,516                               23,617
                   $0.00                                               100,362            $0.00                              $0.00                              $0.00
                                                     $0.00


        Your Browsing History             View or edit your browsing history     ›                                                                                            Page 1 of 2      See personalized recommendations

                                                                                                                                                                                                                Sign in

                                                                                                                                                                                                        New customer? Start here.


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3CGAU845Q66NB&sshmPath=                                                                                 1/2
10/26/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 118Checkout
                                                                                                                   of 498 PageID #:2288




                Choose your shipping options                                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                         Choose a delivery option:
                States

                    Short Motorcycle Brake and Clutch Levers for KTM 690 Enduro R 2014 2015                                   Why pay for delivery?
                    2016 2017 2018,KTM 1090 Adventure/R 2017 2018,KTM Adventure 1050                                          Join Prime to get fast, free delivery, claim Prime exclusive deals, watch
                    2016,KTM 690 DUKE 690 SMC SMCR 2014-2017-Orange                                                           movies & TV shows, and listen to the music you love ad-free.
                    $59.99 - Quantity: 1
                    Sold by: RIDE IT
                                                                                                                      Monday, Dec. 28 - Monday, Jan. 4
                Change quantities or delete                                                                           FREE Unlimited Two-Day Shipping with

                                                                                                                      Monday, Jan. 4 - Thursday, Jan. 7
                                                                                                                       FREE Shipping

                                                                                                                      Monday, Jan. 4
                                                                                                                      $7.32 - Shipping

                                                                                                                      Monday, Dec. 28 - Monday, Jan. 4
                                                                                                                      $11.37 - Shipping




                                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                               1/1
10/26/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  119 of 498 PageID #:2289




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $59.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $7.32
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $67.31
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:               $3.75
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $71.06
                             Or try Amazon Locker
                             20 locations near this address                                                                                                                            How are shipping costs calculated?




                                   Get a $50 Amazon Gift Card instantly
                                   upon approval for the Amazon Rewards Visa Card.                  Apply now


                   Estimated delivery: Jan. 4, 2021
                                       Short Motorcycle Brake and Clutch Levers                    Choose a delivery option:
                                       for KTM 690 Enduro R 2014 2015 2016 2017                         Monday, Jan. 4 - Thursday, Jan. 7
                                       2018,KTM 1090 Adventure/R 2017 2018,KTM                          FREE Shipping
                                       Adventure 1050 2016,KTM 690 DUKE 690
                                                                                                        Monday, Jan. 4
                                       SMC SMCR 2014-2017-Orange
                                                                                                        $7.32 - Shipping
                                       $59.99
                                       Quantity: 1 Change                                               Monday, Dec. 28 - Monday, Jan. 4
                                       Sold by: RIDE IT                                                 $11.37 - Shipping
                                            Add gift options


                                       Item arrives in packaging that shows what’s
                                       inside. To hide it, choose Ship in Amazon
                                       packaging.

                                         Ship in Amazon packaging




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/26/2020                   Amazon.com: OneCase:
                                            pair of CNC Billet Bar End Mirror
                                                     1:20-cv-06677            Motorcycle Round
                                                                            Document           Mirrors
                                                                                           #: 15       for Ducati,BMW,Buell,Honda,Kawasaki,Suzuki,Triumph,KTM,Yamaha
                                                                                                   Filed:    11/10/20 Page 120 of 498 PageID #:2290 with standard 7/8" hollow handle bar
                                                                                                                                                              Hello, Sign in
   Skip to main content                           KTM                                                                                                         Account & Lists
                                                                                                                                                                                     Returns                               0
                                       All
                                                                                                                                                                                     & Orders          Try Prime               Cart
                                                                                                                                                              Account
       Deliver to
                                      Holiday Deals        Gift Cards        Best Sellers     Customer Service      New Releases    AmazonBasics    Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                  One pair of CNC Billet Bar End Mirror Motorcycle                                                $79.99
                                                                                         Round Mirrors for                                                                               & FREE Returns
   Subm
                                                                                         Ducati,BMW,Buell,Honda,Kawasaki,Suzuki,Triump                                                   FREE delivery: Tuesday, Nov 3
                                                                                                                                                                                         Details
   Subm
                                                                                         h,KTM,Yamaha with standard 7/8" hollow handle
                                                                                                                                                                                         Fastest delivery: Tuesday, Oct
                                                                                         bar                                                                                             27
   Subm                                                                                  Visit the RIDE IT Store                                                                         Order within 1 hr and 24 mins
                                                                                                             25 ratings | 13 answered questions                                          Details

   Subm                                                                                      Price:   $79.99 & FREE Returns                                                              Only 9 left in stock -
                                                                                            Coupon       Save an extra 5% when you apply this coupon.                                    order soon.
   Subm                                                                                               Details
                                                                                                                                                                                         Qty:
                                                                                                                                                                                          Qty:
                                                                                                                                                                                          1      1
                                                                                             Get $50 oﬀ instantly: Pay $29.99 $79.99 upon approval for the Amazon Rewards
   Subm                                                                                      Visa Card. No annual fee.
                                                                                                                                                                                                         Add toto
                                                                                                                                                                                                           Add  Cart
                                                                                                                                                                                                                  Cart
                                                                                             CNC Bar End mirrors are made from 6061-T6 Aluminum with a beautiful CNC
                                                                                             ﬁnish. Mirrors are solid under the most extreme vibrations or speed.                                          Submit
                                                                                                                                                                                                            Buy Now
                                                                                             Diameter 80mm/3.15inch,Light blue tinted mirrors glass reduces glare while
                                                                                                                                                                                               Secure transaction
                              Roll over image to zoom in                                     giving the mirrors an elegant style
                                                                                             Hardware is made from 304 stainless steel for strength and anti-rusting                     Ships from ...          Amazon
                                                                                             properties. Easily installed in minutes, tools included                                     Sold by ...             RIDE IT
                                                                                             These mirrors ﬁt any bikes with standard 7/8" hollow handle bar With Internal
                                                                                             Diameter Between 13mm & 20mm Using The Two Diﬀerent Size Spacers
                                                                                             Supplied.Important note:It requires modiﬁcation for the handle bars with threaded
                                                                                             inserts. Threaded inserts need to be take out before install these bar end mirrors.            Enjoy fast, FREE delivery,
                                                                                             These mirrors are sold in pairs, one Right Side and one Left Side mirror.                      exclusive deals and award-
                                                                                         › See more product details                                                                         winning movies & TV
                                                                                                                                                                                            shows with Prime
                                                                                                                                                                                            Try Prime and start saving
                                                                                                                                                                                            today with Fast, FREE
   Customers who viewed this item also viewed                                                                                                                        Page 1 of 10
                                                                                                                                                                                            Delivery

                                                                                                                                                                                               Add gift options

                                                                                                                                                                                               Deliver to Bensenville 60106


                                                                                                                                                                                           Add to List



                                                                                                                                                                                                 Share

                 MICTUNING Universal              FENRIR Cnc Aluminum                 kemimoto Motorcycle               MZS Motorcycle Mirrors -    Bar End Mirrors - Mimo
                                                                                                                                                                                                       Have one to sell?
                 Motorcycle Mirrors - 3           Alloy Motorcycle Bar End            Handlebar Rearview                Bar End Rear View mirror    Motorcycle Mirrors 7/8
                                                                                                                                                                                                       Sell on Amazon
                 Inch Round Folding Bar           Mirror Handlebar Side               Mirror Bar End Mirrors            7/8 Standard Hollow         Handlebar Rear View
                 End Side Mirror…                 For Honda Kawasaki…                 7/8" Handle for Suzuki…           Round Side…                 Mirrors - Universal For…
                              1,096                              141                                    242                         27                           9
                 $17.99                           $39.99                              $36.99                            $27.99                      $32.59



   Customers who bought this item also bought




               K&N Motorcycle Oil            Evotech Performance               Ducati Scrambler Fender
               Filter: High Performance,     Fender Eliminator/Tail            Eliminator Kit (Plate
               Premium, Designed to be       Tidy to ﬁt BMW R nineT.           Light Bracket) - New
               used with Synthetic or…       (All Variations) For the…         Rage Cycles
                           378                              2                                  27
               $15.91                        $294.95                           $155.00
                                             Only 2 left in stock - order…     Only 3 left in stock - order…




   You might also like                                                                                                                                                                                                 Page 1 of 53
   Sponsored




https://www.amazon.com/Billet-Mirrors-Kawasaki-Triumph-standard/dp/B00KFV28V8/ref=sr_1_1?dchild=1&keywords=KTM&m=A3CGAU845Q66NB&qid=1603683274&s=merchant-items&sr=1-1                                                                1/5
10/21/2020                                           Amazon.com:
                                                    Case:        Red Shift Lever Tip,
                                                           1:20-cv-06677              Red Motorcycle
                                                                                 Document        #: Brake Pedal Step
                                                                                                     15 Filed:       Gear Shifter
                                                                                                                 11/10/20         Shift Lever
                                                                                                                               Page      121Tip
                                                                                                                                              offor498
                                                                                                                                                    KTMPageID
                                                                                                                                                       125-530cc 690 950: Home Improvement
                                                                                                                                                                 #:2291
                                                                                                                                                                 Hello, Sign in
   Skip to main content                                                                                                                                          Account & Lists
                                                                                                                                                                                         Returns                                 0
                                         Tools & Home Improvement
                                                                                                                                                                                         & Orders          Try Prime                 Cart
                                                                                                                                                                 Account
      Deliver to
                                       Holiday Deals        Gift Cards    Best Sellers     Customer Service    New Releases          AmazonBasics      Whole Foods      Free Shipping              Shop deals before they're gone
      Bensenville 60106

    Tools & Home Improvement         Best Sellers     Deals & Savings    Gift Ideas   Power & Hand Tools   Lighting & Ceiling Fans     Kitchen & Bath Fixtures   Smart Home       Shop by Room      Launchpad

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Shift


                                                                                      Red Shift Lever Tip, Red Motorcycle Brake Pedal                                                        $10.69
                                                                                      Step Gear Shifter Shift Lever Tip for KTM 125-
                                                                                                                                                                                             FREE delivery: Nov 10 - Dec 3
                                                                                      530cc 690 950
                                                                                      Brand: riuty
                                                                                                                                                                                             In Stock.
                                                                                                                                                                                             Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1
                                                                                      Price:   $10.69

                                                                                         Get $50 oﬀ instantly: Pay $0.00 $10.69 upon approval for the Amazon Rewards                                           Add to Cart
                                                                                         Visa Card. No annual fee.
                                                                                                                                                                                                                Buy Now
                                                                                      Returnable until Jan 31, 2021
                                                                                      Handle Type             Lever                                                                                Secure transaction

                                                                                      Metal Type              Aluminum                                                                       Ships from ...            riuty-y
                                                                                                                                                                                             Sold by ...               riuty-y
                                                                                      Item Dimensions         3.94 x 3.94 x 3.94 inches
                           Roll over image to zoom in                                 LxWxH
                                                                                                                                                                                                   Deliver to Bensenville 60106
                                                                                      Brand                   Riuty
                                                                                      Item Weight             23 Grams                                                                           Add to List


                                                                                      About this item
                                                                                                                                                                                                     Share
                                                                                         Manufactured with aluminum alloy which is rugged, anti-rust and durable.
                                                                                         A direct and great replacement for the old or damaged one, perfectly ﬁt in.
                                                                                                                                                                                                           Have one to sell?
                                                                                         Precision manufacturing, professional crafsmanship, excellent performance.
                                                                                         Greatly contribute to the high eﬃciency of motorcycle brake pedal.                                                Sell on Amazon
                                                                                         Easy and convenient to install, suitable for KTM 125-530cc 690 950.
                                                                                       › See more product details


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $10.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

          Features:
          Manufactured with aluminum alloy which is rugged, anti-rust and durable.A direct and great replacement for the old or damaged one, perfectly ﬁt in.Precision manufacturing, professional crafsmanship,
          excellent performance.Greatly contribute to the high eﬃciency of motorcycle brake pedal.Easy and convenient to install, suitable for KTM 125-530cc 690 950.
          Speciﬁcations:
          Condition: Brand New
          Material: CNC aluminum alloy
          Color: Red
          Package Weight: Approx.23g/0.8oz
          Fitment:
          for all 125-530cc 2004-2010 That use 2 bolts to attach step plate
          for 690 SMC 2008-2009
          for 690 SUPERMOTOR 2008
          for 690 ENDURO 2008-2009
          for 950 SUPERENDUROR 2007-2009
          for 950 ADVENTURE 2003-2006
          for 950 ADVENTURES 2003-2006
          for 990 ADVENTURE 2007-2008
          for 990 ADVENTURES 2007-2008

          Package List:
          1 * Motorcycle Brake Pedal Step Tip




   Product information

   Technical Details                                                                                                    Additional Information

         Manufacturer                                          Riuty                                                       ASIN                                                   B08FB9HW3V

         Part Number                                           Riuty1y03hcnzug                                             Date First Available                                   August 5, 2020

         Item Weight                                           0.811 ounces                                             Warranty & Support
         Product Dimensions                                    3.94 x 3.94 x 3.94 inches                                Product Warranty: For warranty information about this product, please click here
         Size                                                  normal
                                                                                                                        Feedback
         Color                                                 Popular
https://www.amazon.com/Shift-Lever-Motorcycle-Shifter-125-530cc/dp/B08FB9HW3V/ref=sr_1_1                                                                                                                                                    1/3
10/21/2020                                     Amazon.com:
                                              Case:        Red Shift Lever Tip,
                                                     1:20-cv-06677              Red Motorcycle
                                                                           Document        #: Brake Pedal Step
                                                                                               15 Filed:       Gear Shifter
                                                                                                           11/10/20         Shift Lever
                                                                                                                         Page      122Tip
                                                                                                                                        offor498
                                                                                                                                              KTMPageID
                                                                                                                                                 125-530cc 690 950: Home Improvement
                                                                                                                                                           #:2292
                                                                                                                        Would you like to tell us about a lower price?
        Item Package Quantity                               1




   Videos                                                                                                                                                                                             Page 1 of 3

             Videos for related products




                                             3:48                                            0:38                                                0:38                                 0:38
             Hammerhead Extended Shift                      KaTur Motorcycle Skull Stripe                      KaTur Motorcycle Silver CNC Gear         KaTur Motorcycle Silver Deep Cut     KaTur Motorcy
             Levers                                         Black Deep Cut CNC Shift Linkage                   Shift Lever Shift Linkage                CNC Shift Linkage                    Gear Shift Leve

             Hammerhead Designs Incorporated                KaTur                                              KaTur                                    KaTur                                KaTur



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                          No customer reviews

   5 star                                      0%
   4 star                                      0%
   3 star                                      0%
   2 star                                      0%
   1 star                                      0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                 Page 1 of 9




                   Highlights for Children          EatingWell                        National Geographic                  Reader's Digest               Ranger Rick Jr.
                                    2,017                            3,598            Kids                                                  58                            441
                   Print Magazine                   Print Magazine                                     6,385               Print Magazine                Print Magazine
                   $29.99                           $5.00                             Print Magazine                       $5.00                         $15.00
                                                                                      $15.00


     Best sellers in Kindle eBooks                                                                                                                                                                   Page 1 of 8




https://www.amazon.com/Shift-Lever-Motorcycle-Shifter-125-530cc/dp/B08FB9HW3V/ref=sr_1_1                                                                                                                            2/3
10/21/2020                                                                          Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 15 Filed:     Seller Profile:
                                                                                           11/10/20      Page  riuty-y
                                                                                                                    123 of 498 PageID #:2293
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                Returns                         0
                                          All
                                                                                                                                                                                                & Orders     Try Prime               Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards       Best Sellers     Customer Service         New Releases      AmazonBasics        Whole Foods         Free Shipping     Registry     Sell        Shop tech gifts
      Bensenville 60106


   riuty-y                                                                                                                                           Have a question for riuty-y?
   riuty-y storefront
                    71% positive in the last 12 months (80 ratings)                                                                                    Ask a question
   riuty-y is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Shen zhen shi ke ao ke ji you xian gong si
   Business Address:
     long gang qu ban tian jie dao ma an tang she qu
     zhong xing lu 105 hao ru jun da sha 903
     Shen zhen shi
     Guang dong sheng
     518100
     CN


       Feedback       Returns & Refunds           Shipping         Policies       Help        Products



                            “ I thought I was getting 3 pieces got one piece and I have to ﬁx it........ would not order again ”
                                                                                                                                                                                30 days       90 days      12 months      Lifetime
                            By sharon on July 28, 2020.                                                                                                         Positive            75%         75%             71%          70%
                            “ ordered 2 clamps only one was sent ”                                                                                              Neutral                  0%      5%                  8%        8%

                            By David Kenyon on July 28, 2020.                                                                                                   Negative            25%         20%             21%          21%

                            “ Ordered three of https://www.amazon.com/dp/B07SLYM83M for $4.59 each. They shipped two, then I get a                              Count                     4       20                 80        98
                             message stating "Hello, Due to a lack of availability, we will not be able to obtain the following item from
                             your order.". Yet miraculously, they are still listed as available from the same seller - but the price jumped to
                             $21.29. Bait and switch - don't fall for it. ”
                            Read less

                            By James Fowler on July 25, 2020.

                            Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                            experience.

                            “ Excellent Product ”

                            By Robert H. Benton Jr. on July 23, 2020.

                            “ Outstanding product @ an outstanding price! Loved it so much I've bought several more! ”

                            By Kerry McKown on July 23, 2020.



                                                                           Previous Next




                                                                                       Leave seller feedback     Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                   Page 1 of 9




                   Country                              Horse Illustrated                   Highlights for Children           Cottages & Bungalows                Highlights High Five
                                    422                                  204                                 2,017                             135                                 1,343
                   Print Magazine                       Print Magazine                      Print Magazine                    Print Magazine                      Print Magazine
                   $10.00                               $20.21                              $29.99                            $18.95                              $29.99


        Best sellers in Kindle eBooks                                                                                                                                                                                     Page 1 of 8




                   A Time for Mercy (Jake               If You Tell: A True Story of        The Cipher (Nina Guerrera         My Dear Hamilton: A Novel           Spellbreaker
                   Brigance Book 3)                     Murder, Family Secrets,…            Book 1)                           of Eliza Schuyler Hamilton          › Charlie N. Holmberg
                   › John Grisham                       › Gregg Olsen                       › Isabella Maldonado              › Stephanie Dray                                     1,859
                                    862                                  16,840                              3,493                             3,028              Kindle Edition
                   Kindle Edition                       Kindle Edition                      Kindle Edition                    Kindle Edition                      $4.99
                   $14.99                               $4.99                               $4.99                             $9.99


        Your Browsing History               View or edit your browsing history    ›                                                                                                              See personalized recommendations

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3MDENMJ1W2A2B&sshmPath=                                                                              1/2
10/21/2020                                     Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                         11/10/20: KTM
                                                                                                    Page 124 of 498 PageID #:2294
                                                                                                                                             Hello, Sign in
   Skip to main content                          KTM                                                                                         Account & Lists
                                                                                                                                                                    Returns                          0
                                     riuty-y
                                                                                                                                                                    & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                    Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    7 results for riuty-y : "KTM"                                                                                                                                                      Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:


    Brand
    riuty                                                                                              Red Shift Lever Tip, Red Motorcycle Brake Pedal Step Gear Shifter Shift
    Riuty                                                                                              Lever Tip for KTM 125-530cc 690 950
                                                                                                       $
                                                                                                        1069
                                                                                                       FREE Shipping




                                                                                                       Motorcycle Kickstand Pad, Motorcycle Kickstand Side Stand Enlarger Pad
                                                                                                       Plate for 1050/1090/1190/1290 Adventure Super
                                                                                                       $1949
                                                                                                       FREE Shipping




                                                                                                       Spoke Cover Spoke Skins Motocross Wheel Rim Spoke Skins, Spoke
                                                                                                       reﬂectors for Dirt Bikes Motocross Spoke Wraps Rim 72 pcs Universal(3#)
                                                                                                       $1199
                                                                                                       Only 14 left in stock - order soon.




                                                                                                       Spoke Cover Spoke Skins Motocross Wheel Rim Spoke Skins, Spoke
                                                                                                       reﬂectors for Dirt Bikes Motocross Spoke Wraps Rim 72 pcs Universal(2#)
                                                                                                       $1219
                                                                                                       FREE Shipping




                                                                                                       Spoke Cover Spoke Skins Motocross Wheel Rim Spoke Skins, Spoke
                                                                                                       reﬂectors for Dirt Bikes Motocross Spoke Wraps Rim 72 pcs Universal(1#)
                                                                                                       $1199
                                                                                                       FREE Shipping
                                                                                                       Only 17 left in stock - order soon.




                                                                                                       Spoke Cover Spoke Skins Motocross Wheel Rim Spoke Skins, Spoke
                                                                                                       reﬂectors for Dirt Bikes Motocross Spoke Wraps Rim 72 pcs Universal(4#)
                                                                                                       $1199
                                                                                                       FREE Shipping
                                                                                                       Only 13 left in stock - order soon.




                                                                                                       Spoke Cover Spoke Skins Motocross Wheel Rim Spoke Skins, Spoke
                                                                                                       reﬂectors for Dirt Bikes Motocross Spoke Wraps Rim 72 pcs Universal(5#)
                                                                                                       $1199
                                                                                                       FREE Shipping




https://www.amazon.com/s?k=KTM&me=A3MDENMJ1W2A2B&ref=nb_sb_noss                                                                                                                                                   1/3
10/21/2020                                                                   Select
                                                Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                    Filed: Options - Amazon.com
                                                                                            11/10/20    Page 125Checkout
                                                                                                                     of 498 PageID #:2295




                Choose your shipping options                                                                                                                                  Continue




                Shipment 1 of 1                                                                                      Choose a delivery option:

                Shipping from riuty-y             (Learn more)                                                             Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                           FREE Shipping
                Shipping to:           , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Red Shift Lever Tip, Red Motorcycle Brake Pedal Step Gear Shifter Shift
                    Lever Tip for KTM 125-530cc 690 950
                    $10.69 - Quantity: 1
                    Sold by: riuty-y


                Change quantities or delete




                                                                                                                                                                              Continue




                                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                    Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                              1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  126 of 498 PageID #:2296




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $10.69
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $10.69
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $0.67
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $11.36

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       Red Shift Lever Tip, Red Motorcycle Brake                   Choose a delivery option:
                                       Pedal Step Gear Shifter Shift Lever Tip for                      Tuesday, Nov. 10 - Thursday, Dec. 3
                                       KTM 125-530cc 690 950                                            FREE Shipping
                                       $10.69
                                       Quantity: 1 Change
                                       Sold by: riuty-y
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                              Amazon.com:
                                              Case: Brake Clutch Lever For KTM
                                                       1:20-cv-06677           690 DUKE/SMC-R/Enduro
                                                                            Document     #: 15 Filed:R 2014-2017
                                                                                                        11/10/20 15 16 Motorcycle
                                                                                                                     Page    127Accessories Adjustable Folding
                                                                                                                                  of 498 PageID        #:2297  Extendable Black: Automotive

                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                   Returns                                 0
                                        Automotive Parts & Accessories
                                                                                                                                                                                                   & Orders          Try Prime                 Cart
                                                                                                                                                                        Account
      Deliver to
                                      Holiday Deals      Gift Cards        Best Sellers    Customer Service       New Releases         AmazonBasics        Whole Foods         Free Shipping                    Shop today's epic deals now
      Bensenville 60106

    Automotive      Your Garage    Deals & Rebates     Best Sellers   Parts        Accessories      Tools & Equipment       Car Care         Motorcycle & Powersports       Truck        RV        Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                               Brake Clutch Lever For KTM 690 DUKE/SMC-                                                                         $36.59
                                                                                      R/Enduro R 2014-2017 15 16 Motorcycle
                                                                                                                                                                                                       FREE delivery: Nov 12 - Dec 4
   Subm
                                                                                      Accessories Adjustable Folding Extendable Black
                                                                                      Brand: RockMute
                                                                                                                                                                                                       In Stock.
   Subm                                                                                                      1 rating
                                                                                                                                                                                                       Qty:
                                                                                                                                                                                                        Qty:
                                                                                                                                                                                                        1      1
                                                                                       Price:   $36.59
   Subm

                                                                                          Get $50 oﬀ instantly: Pay $0.00 $36.59 upon approval for the Amazon Rewards                                                  Add toto
                                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                                Cart
                                                                                          Visa Card. No annual fee.
                                                                                                                                                                                                                         Submit
                                                                                                                                                                                                                          Buy Now
                                                                                      Handle Type                Lever
                                                                                                                                                                                                             Secure transaction
                                                                                      Metal Type                 Aluminum
                                                                                                                                                                                                       Ships from ...         RockMute
                                                                                      Brand                      RockMute
                                                                                                                                                                                                       Sold by ...            RockMute

                                                                                      About this item                                                                                                  Return policy: This item is
                                                                                          Folding and extendable                                                                                       returnable
                                                                                          6 positions adjustment                                                                                       Add a Protection Plan:
                              Roll over image to zoom in                                  T6061 Aluminum Alloy + Stainless Steel Hardware                                                                    3-Year Auto Parts Protection
                                                                                          Direct Fit. No modiﬁcation needed                                                                                  Plan for $7.24
                                                                                          Please see the below description for the detail ﬁtment information
                                                                                       › See more product details
                                                                                                                                                                                                             Deliver to Bensenville 60106
                                                                                      Compare with similar items
                                                                                                                                                                                                         Add to List


   Customers who viewed this item also viewed                                                                                                                                    Page 1 of 5
                                                                                                                                                                                                               Share


                                                                                                                                                                                                                     Have one to sell?

                                                                                                                                                                                                                     Sell on Amazon




               CNC Extendable Folding           Orange Motorcycle CNC               FTRT Adjustable Short               CNC Folding Extendable
               Motorcycle Adjustment            Aliminum Adjustable                 Brake Clutch Levers for             Brake & Clutch Levers
               Brake Clutch Levers For          Folding Extendable                  KTM Duke 125 RC125                  For KTM 690 Duke/R
               KTM 690 Enduro R…                Brake Clutch Levers Fit…            2014 2015 2016 2017…                2008-2011 KTM 1190…
                              1                                15                                   28                                 1
               $29.99                           $38.99                              $32.99                              $34.99
                                                Only 9 left in stock - order…




   Customers also viewed these products                                                                                                                                                                                                  Page 1 of 7




             CNC Billet Pivot Brake        JFG RACING CNC Brake              Orange Motorcycle CNC           NICECNC Rear Brake                FTRT Adjustable Short           KTM Clutch Lever                      JFG RACING CNC
             Clutch Levers For KTM         Clutch Levers For 250             Aliminum Adjustable             Pedal Step Plate Tip for          Brake Clutch Levers for         (Orange) Brembo OEM:                  Foldable Brake Clutc
             250 300 350 450 500 SX        300 350 450 500 SX SXF            Folding Extendable              690 DU- SMC ENDURO                KTM Duke 125 RC125              7800293120004                         Levers For 350 450 S
             SXF EXC EXCF XC XCF…          EXC EXCF XC XCF XCW…              Brake Clutch Levers Fit…        08-09 SUPERMOTOR…                 2014 2015 2016 2017…                            5                     SXR SXF XCF XCFW…
                           20                             14                                15                              54                               28                $29.99                                                66
             $20.99                        $23.99                            $38.99                          $14.99                            $32.99                                                                $23.99
                                           Only 12 left in stock - orde…     Only 9 left in stock - order…   Only 5 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                                           Page 1 of 22




             CNC Rear Brake Foot           Motorcycle Adjustable             CNCMOTOK Black                  CNC Rear Brake Foot               Skull Zombie Brake              CNC Rear Brake Foot                   MACHSWON 7/8"
             Pedal Lever - Motorcycle      Folding Extending Brake           Folding Aluminum                Pedal Lever - Motorcycle          Clutch Levers For Honda         Pedal Lever - Motorcycle              Motorcycle Front Bra
             For K T M H usqvarna          Clutch Levers Aluminum            Clutch Brake Lever for          For Kawasaki KX250F               Shadow VT 600 750               For Kawasaki KX450F                   Clutch Master Cylind
             SX125 SX150 SX-F ...          For KAWASAKI Z...                 22mm 7/8 inch…                  2006-2018 KX250 20...             1300 1100 CB VF VTX…            2006-2018 KX450 20...                 Lever Set Reservoir(G
             $33.99                                     2                                 66                 $34.99                                         113                             2                        $36.99
                                           $37.99                            $13.99                                                            $25.59                          $34.99
                                                                                                                                                                                                                                     Ad feedback

https://www.amazon.com/2014-2017-Motorcycle-Accessories-Adjustable-Extendable/dp/B0899M8G11/ref=sr_1_1                                                                                                                                                 1/5
10/22/2020                                Amazon.com:
                                                Case: Brake Clutch Lever For KTM
                                                         1:20-cv-06677           690 DUKE/SMC-R/Enduro
                                                                              Document     #: 15 Filed:R 2014-2017
                                                                                                          11/10/20 15 16 Motorcycle
                                                                                                                       Page    128Accessories Adjustable Folding
                                                                                                                                    of 498 PageID        #:2298  Extendable Black: Automotive

   Compare with similar items




                                      This item Brake Clutch Lever For KTM         MZS Adjustment Levers Brake Clutch              Short Motorcycle Brake and Clutch             CNC Short Brake Clutch Levers For
                                      690 DUKE/SMC-R/Enduro R 2014-                CNC Red Compatible with KTM 690                 Levers for KTM 690 Enduro R 2014              KTM 1090 Adventure/R 2017 /
                                      2017 15 16 Motorcycle Accessories            Duke 2014-2017| 690 SMC 2014-                   2015 2016 2017 2018,KTM 1090                  Adventure 1050 2016/690
                                      Adjustable Folding Extendable Black          2017| 690 SMCR 2014-2017| 690                   Adventure/R 2017 2018,KTM                     Duke/SMC/SMCR 2014-2017/690
                                                                                   Enduro R 2014-2017| ADVENTURE                   Adventure 1050 2016,KTM 690 DUKE              Enduro R 2014-2017 - Orange
                                                                                   1050 2016| 1090 Adventure R 2017-               690 SMC SMCR 2014-2017-Orange
                                                                                   2018

                                           Submit
                                          Add to Cart                                   Submit
                                                                                       Add to Cart                                      Submit
                                                                                                                                       Add to Cart                                    Submit
                                                                                                                                                                                     Add to Cart



     Customer Rating                                    (1)                                          (0)                                             (13)                                          (9)

     Price                            $
                                       3659                                        $
                                                                                    3699                                           $
                                                                                                                                    5999                                         $
                                                                                                                                                                                  2599
     Sold By                          RockMute                                     nordlichter                                     RIDE IT                                       AnXin




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $36.59! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                   Additional Information

        Manufacturer                                          RockMute                                                   ASIN                                               B0899M8G11

        Brand                                                 RockMute                                                   Customer Reviews                                                          1 rating
                                                                                                                                                                            5.0 out of 5 stars
        Item model number                                     BRC01348343
                                                                                                                         Best Sellers Rank                                  #1,233,533 in Automotive (See Top 100 in
        Manufacturer Part Number                              BRC01348343                                                                                                   Automotive)
                                                                                                                                                                            #2,050 in Powersports Brake Levers
        Special Features                                      Extendable
                                                                                                                         Date First Available                               May 28, 2020

                                                                                                                       Warranty & Support

                                                                                                                       Product Warranty: For warranty information about this product, please click here

                                                                                                                       Feedback

                                                                                                                       Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                          Page 1 of 3

             Videos for related products




                                                 0:29                                         0:59                                            0:28                                         0:29
             Motorcycle Hydraulic Clutch Brake                Motorcycle CNC brake clutch levers           7/8" Universal Front ATV Brake                   WOOSTAR- How to install a Clutch              Street Brake Le
             Pump Master Cylinder Lever                                                                    Clutch Master Cylinder Reservoir…                Brake Bump Lever Assembly for…

             GOOFIT                                           FXCNC Racing                                 Feiteplus                                        WOOSTAR DIRECT US                             TARAZON-Moto



     Upload your video




https://www.amazon.com/2014-2017-Motorcycle-Accessories-Adjustable-Extendable/dp/B0899M8G11/ref=sr_1_1                                                                                                                           2/5
10/22/2020                                Amazon.com:
                                                Case: Brake Clutch Lever For KTM
                                                         1:20-cv-06677           690 DUKE/SMC-R/Enduro
                                                                              Document     #: 15 Filed:R 2014-2017
                                                                                                          11/10/20 15 16 Motorcycle
                                                                                                                       Page    129Accessories Adjustable Folding
                                                                                                                                    of 498 PageID        #:2299  Extendable Black: Automotive

   Product description

            Motorcycle Folding Extendable Brake Clutch Levers

            -Condition: Brand New, High Quality
            -Material: CNC 6061 Billet Aluminum
            -Feature:

               Extending & Folding
               6 positions adjustment
               Stainless Steel Hardware
               No Modiﬁcation is needed
       -Item is easy to install without instructions
       -Color may have 5% diﬀerent from the photos shown online.
       -Color: as the picture shown
       -Package include: 1 brake and 1 clutch lever
       *** If you want other color, please contact us ***


       Fitment:
            for KTM 690 DUKE 2014-2017
            for KTM 690 SMC-R 2013-2018
            for KTM 690 Enduro R 2014-2018




   Need it sooner?                                                                                                                                                                                                    Page 1 of 2




              Orange Motorcycle CNC           FTRT Adjustable Short      MZS Motorcycle Levers           MZS Adjustment Levers           NICECNC Rear Brake              CNC Billet Pivot Brake     YOSHIMURA R-77
              Aliminum Adjustable             Brake Clutch Levers for    Brake Clutch CNC Black          Brake Clutch CNC                Pedal Step Plate Tip for        Clutch Levers For KTM      Stainless Slip-on Wo
              Folding Extendable              KTM Duke 125 RC125         Compatible with KTM             Compatible with KTM             690 DU- SMC ENDURO              250 300 350 450 500 SX     Finish for KTM 690
              Brake Clutch Levers Fit…        2014 2015 2016 2017…       690 Duke 2014-2019|…            690 Duke SMC SMCR…              08-09 SUPERMOTOR…               SXF EXC EXCF XC XCF…       Enduro R & Husqvar
                             15                           28                            8                               2                               54                           20                             16
              $38.99                          $32.99                     $35.88                          $42.99                          $14.99                          $20.99                     $469.00
              Only 9 left in stock - order…                              Only 5 left in stock - order…   Only 8 left in stock - order…   Only 5 left in stock - order…                              Only 1 left in stock - ord




   Sponsored products related to this item                                                                                                                                                                           Page 1 of 11




              CNC Rear Brake Foot             CNC Rear Brake Foot        CNC Rear Brake Foot             CNC Rear Brake Foot             Duokon Brake Lever,             KIPA Complete Clutch       6 Adjustable Position
              Pedal Lever - Motorcycle        Pedal Lever - Motorcycle   Pedal Lever - Motorcycle        Pedal Lever - Motorcycle        Rear Hydraulic Brake            Pad Flywheel Basket Kit    Red Brake Clutch Lev
              For K T M 125 144 150           For K T M H usqvarna       For Honda CRF250X               For Kawasaki KX250F             Lever Pedal & Spring Fit        For KTM 50 Junior Senior   for Suzuki GSXR130
              200 250 300 350 ...             SX125 SX150 SX-F ...       2004-2017 CRF450X…              2006-2018 KX250 20...           for Pit Dirt Bike...            Mini SX Pro L...           99-07, GSX1250 10-
              $32.99                          $33.99                                  1                  $34.99                                         4                             5                          9
                                                                         $34.99                                                          $20.39                          $59.99                     $29.99
                                                                                                                                                                                                                     Ad feedback



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

                       5 out of 5                                             There are 0 customer reviews and 1 customer rating.
   1 global rating

   5 star                                      100%

   4 star                                         0%

   3 star                                         0%

   2 star                                         0%

   1 star                                         0%

     How are ratings calculated?




   Review this product
https://www.amazon.com/2014-2017-Motorcycle-Accessories-Adjustable-Extendable/dp/B0899M8G11/ref=sr_1_1                                                                                                                              3/5
10/22/2020                             Amazon.com:
                                             Case: Brake Clutch Lever For KTM
                                                      1:20-cv-06677           690 DUKE/SMC-R/Enduro
                                                                           Document     #: 15 Filed:R 2014-2017
                                                                                                       11/10/20 15 16 Motorcycle
                                                                                                                    Page    130Accessories Adjustable Folding
                                                                                                                                 of 498 PageID        #:2300  Extendable Black: Automotive

   Share your thoughts with other customers

               Write a customer review




     Customers who searched for "emoji" ultimately bought                                                                                                                                                                                Page 1 of 2




                LovesTown Mini Emoji                   Emoji Universe: Emoji                     36 Styles Metallic Glitter            Dreampark Emotion                    Dreampark 80 Pack Mini
                Keychain Set, 80pcs                    LED Rings, 24 Count                       Emoji Temporary Tattoos               Keychain Mini Cute Plush             Emotion Keychain Plush,
                Emoji Party Favors for                                     359                   for Kids, Emoji Birthday              Pillows, Christmas /                 Party Favors for Kids,
                Kids Emoticon Plush…                   $11.95                                    Party Supplies Games…                 Birthday Party…                      Christmas / Birthday…
                                32                                                                             3                                         740                                  182
                $12.99                                                                           $5.99                                 $10.99                               $32.99


     Top subscription apps for you                                                                                                                                                                                                       Page 1 of 9




                Disney+                                CBS Full Episodes and                     STARZ                                 Sling TV                             SHOWTIME
                Disney                                 Live TV                                   Starz Entertainment                   Sling TV LLC                         Showtime Digital Inc.
                                386,993                CBS Interactive                                          79,756                                   47,388                           22,921
                $0.00                                                      98,053                $0.00                                 $0.00                                $0.00
                                                       $0.00


     Your Browsing History                  View or edit your browsing history       ›                                                                                                   Page 1 of 2         See personalized recommendations

                                                                                                                                                                                                                               Sign in

                                                                                                                                                                                                                      New customer? Start here.




                                                                                                                     Back to top




                          Get to Know Us                                     Make Money with Us                                    Amazon Payment Products                                          Let Us Help You
                          Careers                                            Sell products on                                      Amazon Rewards Visa                                              Amazon and COVID-
                                                                             Amazon                                                Signature Cards                                                  19
                          Blog
                                                                             Sell apps on Amazon                                   Amazon.com Store Card                                            Your Account
                          About Amazon
                                                                             Become an Aﬃliate                                     Amazon Business Card                                             Your Orders
                          Sustainability
                                                                             Advertise Your Products                               Amazon Business Line of Credit                                   Shipping Rates &
                          Press Center                                                                                                                                                              Policies
                                                                             Self-Publish with Us                                  Shop with Points
                          Investor Relations                                                                                                                                                        Amazon Prime
                                                                             Host an Amazon Hub                                    Credit Card Marketplace
                          Amazon Devices                                                                                                                                                            Returns &
                                                                             › See More Make Money                                 Reload Your Balance                                              Replacements
                          Amazon Tours                                       with Us
                                                                                                                                   Amazon Currency Converter                                        Manage Your Content
                                                                                                                                                                                                    and Devices
                                                                                                                                                                                                    Amazon Assistant
                                                                                                                                                                                                    Help




                                                                                                                         English                  United States




                          Amazon Music                Amazon                        Amazon Drive                         6pm                          AbeBooks                   ACX                         Alexa
                          Stream millions             Advertising                   Cloud storage                        Score deals                  Books, art                 Audiobook                   Actionable
                          of songs                    Find, attract, and            from Amazon                          on fashion                   & collectibles             Publishing                  Analytics
                                                      engage customers                                                   brands                                                  Made Easy                   for the Web

                          Sell on                     Amazon                        Amazon Fresh                         AmazonGlobal                 Home Services              Amazon Ignite               Amazon Rapids
                          Amazon                      Business                      Groceries & More                     Ship Orders                  Experienced Pros                                       Fun stories for
                                                                                    Right To Your Door                   Internationally              Happiness Guarantee                                    kids on the go

https://www.amazon.com/2014-2017-Motorcycle-Accessories-Adjustable-Extendable/dp/B0899M8G11/ref=sr_1_1                                                                                                                                                 4/5
10/22/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: KTM
                                                                                             Page 131 of 498 PageID #:2301
                                                                                                                                         Hello, Sign in
   Skip to main content                         KTM                                                                                      Account & Lists
                                                                                                                                                                Returns                          0
                                  RockMute
                                                                                                                                                                & Orders    Try Prime                  Cart
                                                                                                                                         Account
      Deliver to
                                Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    16 results for RockMute : "KTM"                                                                                                                                                Sort  by:Featured
                                                                                                                                                                                   Featured
                                                                                                                                                                                    Sort by:


    Brand
    RockMute                                                                                        Brake Clutch Lever For KTM 690 DUKE/SMC-R/Enduro R 2014-2017 15 16
                                                                                                    Motorcycle Accessories Adjustable Folding Extendable Black
                                                                                                                    1
                                                                                                    $3659
                                                                                                    FREE Shipping




                                                                                                    Brake Clutch Lever For KTM 990/950/640 Adventure Motorcycle
                                                                                                    Accessories Adjustable Folding Extendable Black
                                                                                                    $3659
                                                                                                    FREE Shipping




                                                                                                    Brake Clutch Lever For KTM DUKE 125 200 390 2012-2014 RC 125 200
                                                                                                    390 Motorcycle Accessories Adjustable Folding Extendable (black orange)
                                                                                                    black orange
                                                                                                    $
                                                                                                     3659
                                                                                                    FREE Shipping
                                                                                                    Also available in orange black




                                                                                                    Brake Clutch Lever For KTM 1190 ADV/R 13-16, 1290 Super Adventure
                                                                                                    15-17 Motorcycle Accessories Adjustable Folding Extendable (orange +…
                                                                                                    orange + black
                                                                                                    $3659
                                                                                                    FREE Shipping
                                                                                                    Also available in black + orange




                                                                                                    Brake Clutch Lever For KTM 950 SUPERMOTO 2005-2006 Motorcycle
                                                                                                    Accessories Adjustable Folding Extendable (orange black)
                                                                                                    orange black
                                                                                                    $3659
                                                                                                    FREE Shipping

                                                                                                    Also available in black orange




                                                                                                    Brake Clutch Lever For KTM 950 990 Supermoto R/T SMT SMR Motorcycle
                                                                                                    Accessories Adjustable Folding Extendable O (orange black)
                                                                                                    orange black
                                                                                                    $3659
                                                                                                    FREE Shipping




                                                                                                    Brake Clutch Lever For KTM 690 DUKE R 2014-2018 15 16 17 Motorcycle
                                                                                                    Accessories Adjustable Folding Extendable (black orange)
                                                                                                    black orange
                                                                                                    $3659
                                                                                                    FREE Shipping




https://www.amazon.com/s?k=KTM&me=A2QX9BS73FLNN&ref=nb_sb_noss                                                                                                                                                1/4
10/22/2020                                     Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                  Filed: 11/10/20           RockMute
                                                                                                         Page    132 of 498 PageID #:2302
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                               Returns                          0
                                         All
                                                                                                                                                                                               & Orders       Try Prime              Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers    Customer Service        New Releases       AmazonBasics        Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106


   RockMute                                                                                                                                         Have a question for RockMute?
   RockMute storefront
                  78% positive lifetime (9 total ratings)                                                                                              Ask a question
   RockMute is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Guangzhou Kuantu Trading Co,. Ltd
   Business Address:
     Room 706, Building 1, NO.196, Zeng Cha Road
     Song Zhou Street, Bai Yun District
     Guangzhou
     510000
     CN


       Feedback       Returns & Refunds           Shipping         Policies        Help       Products



                            “ Very supportive and understanding ready to help and work with you on any issues if any and answer to your
                                                                                                                                                                                30 days      90 days       12 months      Lifetime
                             concerns product Great and would help getting a better grip on your clutch and break adjustable for smaller
                             hands. ”                                                                                                                           Positive                 -     100%             33%          78%
                            Read less                                                                                                                           Neutral                  -      0%                0%          0%
                            By pauline on September 12, 2020.                                                                                                   Negative                 -      0%              67%          22%

                            “ It said in stock when I bought the item then 3 days later i get an email from seller that all items are sold out                  Count                    0        1                3            9
                             and may take 1-3 months to make new ones..... I don't appreciate a seller that does not check their stock to
                             avoid these awful customer experience ...i'll pass on this seller in the future.... ”
                            Read less

                            By Jensen on July 11, 2020.

                            “ Are you going to reimburse me for the $16.00 extra ship fees I paid to have it expidited. I paid extra to get it
                              here with the rest of the items ”
                            By Arman B. on May 11, 2020.

                            “ Great and early ”

                            By Raven R1 on December 15, 2016.

                            “ Parts arrived early! I always love it when that happens! ”

                            By penny on November 26, 2016.



                                                                            Previous Next




                                                                                      Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                 Page 1 of 8




                   Laugh Till You Cry Emoji             Emoji Birthday Candles |            Timex Unisex Weekender             24 Make A Emoji Stickers           Shogun Kawasaki Ninja
                   Pillow 12.5 Inch Large               Party Supply                        38mm Watch                         For Kids: Emoji Party              400 Z400 Z 400 2018
                   Yellow Smiley Emoticon                                 195                             12,195               Supplies & Party Favors            2019 2020 NO Cut Black
                                  584                   $4.55                               $29.55 - $89.99                    For Emoji Themed…                  Frame Sliders Fits ABS &…
                   $9.95                                                                                                                      134                                  89
                                                                                                                               $7.25                              $80.99


        Top subscription apps for you                                                                                                                                                                                     Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                              Sling TV                           SHOWTIME
                   Disney                               TV                                  Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                  386,993               CBS Interactive                                   79,756                              47,388                               22,921
                   $0.00                                                  98,053            $0.00                              $0.00                              $0.00
                                                        $0.00



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2QX9BS73FLNN&sshmPath=                                                                               1/2
10/22/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 133Checkout
                                                                                                                   of 498 PageID #:2303




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from RockMute            (Learn more)                                                        Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                                      FREE Shipping
                Shipping to:     , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Brake Clutch Lever For KTM 690 DUKE/SMC-R/Enduro R 2014-2017 15 16
                    Motorcycle Accessories Adjustable Folding Extendable Black
                    $36.59 - Quantity: 1
                    Sold by: RockMute


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  134 of 498 PageID #:2304




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $36.59
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $36.59
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $2.29
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $38.88

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       Brake Clutch Lever For KTM 690                              Choose a delivery option:
                                       DUKE/SMC-R/Enduro R 2014-2017 15 16                              Thursday, Nov. 12 - Friday, Dec. 4
                                       Motorcycle Accessories Adjustable Folding                        FREE Shipping
                                       Extendable Black
                                       $36.59
                                       Quantity: 1 Change
                                       Sold by: RockMute
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                                  Amazon.com: Brake Clutch
                                                      Case: 1:20-cv-06677            Lever For KTM
                                                                               Document            990/950/640
                                                                                               #: 15           Adventure Motorcycle
                                                                                                      Filed: 11/10/20      Page Accessories Adjustable
                                                                                                                                    135 of 498  PageID Folding Extendable Black
                                                                                                                                                            #:2305
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                KTM                                                                                                            Account & Lists
                                                                                                                                                                                                 Returns                                 0
                                             All
                                                                                                                                                                                                 & Orders          Try Prime                 Cart
                                                                                                                                                                      Account
       Deliver to
                                        Holiday Deals           Gift Cards     Best Sellers    Customer Service          New Releases      AmazonBasics     Whole Foods       Free Shipping       Registry         Sell        Shop tech gifts
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                    Brake Clutch Lever For KTM 990/950/640                                                                    $36.59
                                                                                           Adventure Motorcycle Accessories Adjustable
                                                                                                                                                                                                     FREE delivery: Nov 12 - Dec 4
   Subm
                                                                                           Folding Extendable Black
                                                                                           Brand: RockMute
                                                                                                                                                                                                     In Stock.
   Subm
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                      1      1
                                                                                           Price:   $36.59
   Subm

                                                                                              Get $50 oﬀ instantly: Pay $0.00 $36.59 upon approval for the Amazon Rewards                                            Add toto
                                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                                              Cart
                                                                                              Visa Card. No annual fee.
                                                                                                                                                                                                                          Submit
                                                                                                                                                                                                                           Buy Now
                                                                                           Handle Type                  Lever
                                                                                                                                                                                                           Secure transaction
                                                                                           Metal Type                   Aluminum
                                                                                                                                                                                                     Ships from ...          RockMute
                                                                                           Brand                        RockMute
                                                                                                                                                                                                     Sold by ...             RockMute

                                                                                           About this item                                                                                           Return policy: This item is
                                                                                              Extending & Folding                                                                                    returnable
                                                                                              6 positions adjustment
                                                                                                                                                                                                           Deliver to Bensenville 60106
                          Click image to open expanded view                                   T6061 Aluminum Alloy + Stainless Steel Hardware
                                                                                              Direct Fit. No modiﬁcation needed.
                                                                                                                                                                                                       Add to List
                                                                                              Please see the below description for the detail ﬁtment information
                                                                                           › See more product details
                                                                                                                                                                                                             Share
                                                                                           Compare with similar items

                                                                                                                                                                                                                   Have one to sell?

   Inspired by your recent shopping trends                                                                                                                                                                         Sell on Amazon
                                                                                                                                                                               Page 1 of 5




                Motorcycle Aluminum                    MZS Motorcycle Levers            MZS Adjustment Levers               Orange Motorcycle CNC           FTRT Adjustable Short
                Short Adjustable Brake                 Brake Clutch CNC Black           Brake Clutch CNC                    Aliminum Adjustable             Brake Clutch Levers for
                Clutch Levers for KTM                  Compatible with KTM              Compatible with KTM                 Folding Extendable              KTM Duke 125 RC125
                1090 Adventure/R…                      690 Duke 2014-2019|…             690 Duke SMC SMCR…                  Brake Clutch Levers Fit…        2014 2015 2016 2017
                               2                                      8                                2                                   15                            28
                $36.99                                 $35.88                           $42.99                              $38.99                          $32.99
                                                       Only 5 left in stock - order…    Only 8 left in stock - order…       Only 9 left in stock - order…




   Customers who viewed this item also viewed




             Brake Clutch Lever For
             KTM 990/950/640
             Adventure Motorcycle
             Accessories Adjustable
             Folding Extendable…
             $36.59



   Customers also viewed these products                                                                                                                                                                                                Page 1 of 7




             Orange Motorcycle CNC                 FTRT Adjustable Short          Motorcycle Rear Foot          Motorcycle Swingarm               CNC Billet Pivot Brake      CNC Short Brake Clutch               NICECNC Rear Brake
             Aliminum Adjustable                   Brake Clutch Levers for        Brake Pedal Lever For         Guard Swing Arm                   Clutch Levers For KTM       Levers For KTM Super                 Pedal Step Plate Tip
             Folding Extendable                    KTM Duke 125 RC125             KTM Husqvarna SX SX-F         Protector For TC125               250 300 350 450 500 SX      Adventure 1290 S/T/R                 690 DU- SMC ENDU
             Brake Clutch Levers Fit…              2014 2015 2016 2017…           XC XC-F XC-W XCF-W…           TC250 FC250 FC350…                SXF EXC EXCF XC XCF…        2015-2017/1190…                      08-09 SUPERMOTOR
                            15                                   28                             13                               44                           20                             9                                     54
             $38.99                                $32.99                         $33.99                        $21.99                            $20.99                      $23.99                               $14.99
             Only 9 left in stock - order…                                                                      Only 18 left in stock - orde…                                                                      Only 5 left in stock - ord




https://www.amazon.com/Adventure-Motorcycle-Accessories-Adjustable-Extendable/dp/B0897V4LCD/ref=sr_1_2?dchild=1&keywords=KTM&m=A2QX9BS73FLNN&qid=1603342726&s=merchant-items&sr=1-2                                                                  1/4
10/22/2020                             Amazon.com:
                                            Case:Brake Clutch Lever For KTM
                                                   1:20-cv-06677            DUKE 125 200
                                                                         Document        390 2012-2014
                                                                                     #: 15             RC 125 200Page
                                                                                             Filed: 11/10/20     390 Motorcycle
                                                                                                                        136 of  Accessories
                                                                                                                                  498 PageIDAdjustable Folding Extendable (black orange)
                                                                                                                                                    #:2306
                                                                                                                                                                  Hello, Sign in
   Skip to main content                           KTM                                                                                                             Account & Lists
                                                                                                                                                                                          Returns                                 0
                                       All
                                                                                                                                                                                          & Orders          Try Prime                 Cart
                                                                                                                                                                  Account
       Deliver to
                                      Holiday Deals        Gift Cards        Best Sellers    Customer Service       New Releases        AmazonBasics     Whole Foods     Free Shipping              Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                 Brake Clutch Lever For KTM DUKE 125 200 390                                                           $36.59
                                                                                        2012-2014 RC 125 200 390 Motorcycle
                                                                                                                                                                                              FREE delivery: Nov 12 - Dec 4
   Subm
                                                                                        Accessories Adjustable Folding Extendable (black
   Subm
                                                                                        orange)                                                                                               In Stock.
                                                                                        Brand: RockMute
                                                                                                                                                                                               Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1

   Subm
                                                                                         Price:   $36.59                                                                                                       Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart

                                                                                            Get $50 oﬀ instantly: Pay $0.00 $36.59 upon approval for the Amazon Rewards                                          Submit
                                                                                                                                                                                                                  Buy Now
                                                                                            Visa Card. No annual fee.
                                                                                                                                                                                                    Secure transaction
                                                                                         Color: black orange
                                                                                                                                                                                              Ships from ...         RockMute
                                                                                                                                                                                              Sold by ...            RockMute
                                                                                                   $36.59              $36.59
                                                                                                                                                                                              Return policy: This item is
                                                                                        Handle Type                Lever                                                                      returnable

                                                                                        Metal Type                 Aluminum                                                                         Deliver to Bensenville 60106
                       Click image to open expanded view
                                                                                        Brand                      RockMute
                                                                                                                                                                                                 Add to List
                                                                                        About this item
                                                                                            Extending and folding                                                                                      Share
                                                                                            6 positions adjustment
                                                                                            T6061 Aluminum Alloy + Stainless Steel Hardware                                                                 Have one to sell?
                                                                                            Direct Fit. No modiﬁcation needed
                                                                                                                                                                                                            Sell on Amazon
                                                                                            Please see the below description for the detail ﬁtment information
                                                                                         › See more product details

                                                                                        Compare with similar items



   Inspired by your recent shopping trends                                                                                                                                                                                      Page 1 of 4




             Motorcycle Aluminum             MZS Motorcycle Levers             MZS Adjustment Levers           Orange Motorcycle CNC           FTRT Adjustable Short     Rawsomes Adjustable                CNC Folding Extenda
             Short Adjustable Brake          Brake Clutch CNC Black            Brake Clutch CNC                Aliminum Adjustable             Brake Clutch Levers for   Brake Clutch Levers For            Brake & Clutch Leve
             Clutch Levers for KTM           Compatible with KTM               Compatible with KTM             Folding Extendable              KTM Duke 125 RC125        KTM 390 Duke/RC390                 For KTM 690 Duke 2
             1090 Adventure/R…               690 Duke 2014-2019|…              690 Duke SMC SMCR…              Brake Clutch Levers Fit…        2014 2015 2016 2017…      2013-2019, 250 Duke…               2017 KTM 690 SMC-
                          2                                 8                                 2                                 15                         28                           19                                  1
             $36.99                          $35.88                            $42.99                          $38.99                          $32.99                    $30.90                             $34.99
                                             Only 5 left in stock - order…     Only 8 left in stock - order…   Only 9 left in stock - order…                             Only 1 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                                  Page 1 of 14




             KTM Hand Brake Lever            KTM Clutch Lever                  KTM Flex Clutch Lever           KTM Factory Flex Brake          For KTM 390               For 690 Duke R 2014-               Motorcycle Swingarm
             (Orange) 2014-2020              (Orange) Brembo OEM:              Brembo (Orange) OEM:            Lever (Orange) OEM:             Duke/RC390 2013-2018      2017 Motorcycle                    Guard Swing Arm
             OEM: 7871399204404              7800293120004                     7870293104404                   7871390204404                   for KTM 125               Accessories CNC                    Protector For KTM
                         3                               5                                 3                               1                   Duke/RC125 2014…          Adjustable Foldable…               EXC125 EXC200…
             $47.99                          $29.99                            $101.99                         $101.99                                     1             $32.99                                          44
                                                                                                                                               $36.38                                                       $21.99
                                                                                                                                                                                                                            Ad feedback



   Compare with similar items




https://www.amazon.com/2012-2014-Motorcycle-Accessories-Adjustable-Extendable/dp/B089D3KF1F/ref=sr_1_3?dchild=1&keywords=KTM&m=A2QX9BS73FLNN&qid=1603342726&s=merchant-items&sr=1-3                                                           1/4
10/21/2020               Amazon.com: Motocyc Grips-Dirt
                                              Case:Bike    Grips-Pillow Top Grip-Mx
                                                        1:20-cv-06677               Grips-Universal
                                                                             Document       #: 15Handle Grips
                                                                                                    Filed:    for KTM XCPage
                                                                                                           11/10/20      XCW EXC
                                                                                                                              137SXof
                                                                                                                                   SXF SXS PageID
                                                                                                                                      498  EXC EXC-F#:2307
                                                                                                                                                    XC-W SX-F EXC-R XCR-W XC-F XCF-W: Automotive

                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                               Returns                                  0
                                            Automotive Parts & Accessories
                                                                                                                                                                                               & Orders          Try Prime                      Cart
                                                                                                                                                                        Account
      Deliver to
                                          Holiday Deals     Gift Cards       Best Sellers    Customer Service       New Releases          AmazonBasics     Whole Foods         Free Shipping                 Shop today's epic deals now
      Bensenville 60106

    Automotive         Your Garage     Deals & Rebates    Best Sellers    Parts     Accessories        Tools & Equipment       Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Grips


                                                                                        Motocyc Grips-Dirt Bike Grips-Pillow Top Grip-Mx                                                           $8.88
                                                                                        Grips-Universal Handle Grips for KTM XC XCW                                                                & FREE Returns

                                                                                        EXC SX SXF SXS EXC EXC-F XC-W SX-F EXC-R XCR-                                                              FREE delivery: Thursday, Oct 29
                                                                                                                                                                                                   on your ﬁrst order.
                                                                                        W XC-F XCF-W
                                                                                        Brand: RSG                                                                                                 Fastest delivery: Friday, Oct 23
                                                                                                              233 ratings | 26 answered questions                                                  Order within 22 hrs and 19 mins
                                                                                                                                                                                                   Details
                                                                                        Price:   $8.88 & FREE Returns
                                                                                                                                                                                                   In Stock.
                                                                                            Get $50 oﬀ instantly: Pay $0.00 $8.88 upon approval for the Amazon Rewards
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                     1      1
                                                                                            Visa Card. No annual fee.

                                                                                        Color: orange                                                                                                                Add to Cart

                                                                                                  $8.88              $8.88                 $8.88            $8.88                                                        Buy Now

                                                                                                                                                                                                         Secure transaction
                                                                                            🏍FITMENT--Inner Diameter(L/R)-22mm/24mm.This motocross grips will universal
                                                                                            ﬁt 7/8" bars or oversize bars that taper to 7/8" at bar ends,,ﬁt for most dirt                         Ships from ...        Amazon
                                                                                            bikes,pit bike,stree bike,ATV KTM Yamaha Suzuki Kawasaki Honda                                         Sold by ...           Rudear store
                                                                                            🏍GRIPS FUCTION:Dirt bike hand grips can reduces vibration and cushions hard
                                                                                            impacts,relieve your hands fatigue,and the pillow top hand grips have a self-                          Return policy: Extended holiday
                                Roll over image to zoom in                                  cleaning pattern,it's especially great for MX when you don't have time to stop and                     return window till Jan 31, 2021
                                                                                            clean your hand grips
                                                                                            🏍MADE WITH HIGH QUALITY MATERIAL:Our motorcycle grips constructed of                                         Add gift options
                                                                                            rubber gel material,the pillow top grips oﬀers a tacky gel-like surface compound
                                                                                                                                                                                                         Deliver to Bensenville 60106
                                                                                            and a harder inner core compound that enhances the bonding interface with the
                                                                                            bars.ANTI-Rip Tip uses denser compound to increase life of the grip
                                                                                                                                                                                                     Add to List
                                                                                            🏍EASY TO INSTALL:These dirtbike handlebar grips blue have an overall length of
                                                                                            120mm and are easy on,easy oﬀ installation,the ultra-bonding black inner core
                                                                                            grabs the handlebar like a vise                                                                                 Share
                                                                                            🏍BEST AFTER-SALES SERVICE:We warranty for 90 days from date of purchase.We
                                                                                            are committed to provide excellent customer service,If you have any
                                                                                                                                                                                                                 Have one to sell?
                                                                                            questions,please fell free to contact us,we will try our best to solve your problem
                                                                                                                                                                                                                 Sell on Amazon
                                                                                         › See more product details

                                                                                        Compare with similar items



   Exclusive items from our brands                                                                                                                                                                                                   Page 1 of 7




              CLEO Plastic Fender                AmazonBasics Motorbike            CLEO Rear Hydraulic              ConPus Titanium Turbo             LLPT Aluminum Black                ConPus T4 GT40 GT42
              Fairing Body Work Kit              Powersports Racing                Caliper Brake Master             Blanket T3 Lava cover             Foil Tape 2 Inches x 55            GT45 Titanium Lava
              Set，Plastic Body Fender            Gloves - XX-Large, Red            Cylinder Assembly for            for Turbocharger                  Yards 3.94 Mil High                Cover Turbo Shield
              Kit 7 piece for CRF50…                            1,253              Chinese 50cc 90cc…               Thermal Heat Shield…              Temp Heavy Duty…                   Turbo Blanket…
                               74                $11.99                                           30                                24                              162                               29
              $29.99                                                               $30.88                           $24.20                            $15.99                             $25.80
                                                                                   Only 14 left in stock - orde…




   Customers who viewed this item also viewed                                                                                                                                                                                        Page 1 of 6




                   PRO TAPER Pillow Top              Handlebar Grips Rubber             2pcs 7/8" Universal                  SclMotor Universal                Pro Taper Pillow Top MX            Pro Taper Pillow Top Lite
                   Motorcycle Grips -                Gel Grips For KTM                  Motorcycle Hand Bar                  22mm 7/8"Red Pro                  Grips -                            MX Handlebar Grips
                   BLACK - CRF YFZ RMZ               Kawasaki Honda Yamaha              Grips Pillow Grip Anti-              Taper Dirt Pit Bike Grips         Black/Grey/Orange                  (Black/Red) With Pro                      (
                   KXF SXF XC --024858               Suzuki (Orange) …                  slip Rubber Racing…                  For HONDA CRF150F…                                58                 Taper Sticker
                                 390                                137                                 881                                 565                $12.49                                               87                      $
                   $12.20                            $11.99                             $7.99                                $16.99                                                               $15.39                                    O
                   In stock on October 27, 20…                                                                                                                                                    Only 20 left in stock - orde…




   4 stars and above                 Sponsored                                                                                                                                                                                       Page 1 of 7




https://www.amazon.com/Motocyc-Grips-Dirt-Grips-Pillow-Grip-Mx-Grips-Universal/dp/B08DRNSD9J/ref=sr_1_193?th=1                                                                                                                                         1/7
10/21/2020            Amazon.com: Motocyc Grips-Dirt
                                           Case:Bike    Grips-Pillow Top Grip-Mx
                                                     1:20-cv-06677               Grips-Universal
                                                                          Document       #: 15Handle Grips
                                                                                                 Filed:    for KTM XCPage
                                                                                                        11/10/20      XCW EXC
                                                                                                                           138SXof
                                                                                                                                SXF SXS PageID
                                                                                                                                   498  EXC EXC-F#:2308
                                                                                                                                                 XC-W SX-F EXC-R XCR-W XC-F XCF-W: Automotive




                Roam Universal Premium             Universal Fat Bars 28mm               Hopider CNC Wide Foot         Pro Taper Pillow Top Lite          HTTMT XH4073-                  Pro Taper Pillow Top MX
                Bike Phone Mount for               Dirt Bike Pad Pit Bike                Pegs MX for Yamaha            ATV Grips -                        Comfort Gel Hand Grips         Grips -                          G
                Motorcycle - Bike                  Handlebar Set                         YZ85 2002-2019, YZ125         Black/Grey/Black                   Red 22mm 7/8"                  Black/Grey/Orange
                Handlebars,…                       Handlebars Motorcycle ...             1997-2017, YZ250 199...                     103                  Compatible with…                             58
                             23,498                             76                                    64               $12.94                                         110                $12.49
                $19.98                             $44.99                                $27.99                                                           $8.39
                                                                                                                                                                                                                   Ad feedback



   Compare with similar items




                                      This item Motocyc Grips-Dirt Bike                   2pcs 7/8" Universal Motorcycle Hand        PRO TAPER Pillow Top Motorcycle               SclMotor Universal 22mm 7/8"Red
                                      Grips-Pillow Top Grip-Mx Grips-                     Bar Grips Pillow Grip Anti-slip Rubber     Grips - BLACK - CRF YFZ RMZ KXF SXF           Pro Taper Dirt Pit Bike Grips For
                                      Universal Handle Grips for KTM XC                   Racing Grip For Dirt Bike Motocross        XC --024858                                   HONDA CRF150F CRF230F CRF250F
                                      XCW EXC SX SXF SXS EXC EXC-F XC-W                   Honda CR80R/85R, CRF150R,                                                                CRF450F
                                      SX-F EXC-R XCR-W XC-F XCF-W                         CR125R/250R, CRF450R（Red）

                                          Add to Cart                                         Add to Cart                                Add to Cart                                   Add to Cart



     Customer Rating                                    (233)                                               (881)                                      (390)                                         (565)

     Price                            $888                                                $799                                       $1220                                         $1699
     Sold By                          Rudear store                                        AnXin                                      Avid Cycles                                   E-Buy Inc




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:orange

   Technical Details                                                                                                    Additional Information

        Manufacturer                                            Rudear                                                     ASIN                                              B08DRNSD9J

        Brand                                                   RSG                                                        Customer Reviews                                                          233 ratings
                                                                                                                                                                             4.6 out of 5 stars
        Item Weight                                             3.98 ounces
                                                                                                                           Best Sellers Rank                                 #4,669 in Automotive (See Top 100 in
        Package Dimensions                                      5.6 x 1.8 x 1.5 inches                                                                                       Automotive)
                                                                                                                                                                             #10 in Powersports Grips
        Manufacturer Part Number                                Rudear2
                                                                                                                           Date First Available                              July 28, 2020
        Vehicle Service Type                                    Motorcycle, Dirt bike, All-terrain-vehicles,
                                                                Bike
                                                                                                                        Warranty & Support

                                                                                                                         Product Warranty: For warranty information about this product, please click here

                                                                                                                        Feedback

                                                                                                                         Would you like to tell us about a lower price?




https://www.amazon.com/Motocyc-Grips-Dirt-Grips-Pillow-Grip-Mx-Grips-Universal/dp/B08DRNSD9J/ref=sr_1_193?th=1                                                                                                                   2/7
10/21/2020            Amazon.com: Motocyc Grips-Dirt
                                           Case:Bike    Grips-Pillow Top Grip-Mx
                                                     1:20-cv-06677               Grips-Universal
                                                                          Document       #: 15Handle Grips
                                                                                                 Filed:    for KTM XCPage
                                                                                                        11/10/20      XCW EXC
                                                                                                                           139SXof
                                                                                                                                SXF SXS PageID
                                                                                                                                   498  EXC EXC-F#:2309
                                                                                                                                                 XC-W SX-F EXC-R XCR-W XC-F XCF-W: Automotive


   Videos                                                                                                                                                                                                 Page 1 of 2

             Videos for related products




                                              1:31                                           1:57                                         1:26                                0:17
             How to install motorcycle 7/8" gel           Grip-Tek Black Buﬀed Foam Grips –           Demo-ALPHA MOTO motorcycle                   Evomosa 1 Pair 7/8" Aluminum          Evomosa 1 Pair 7/8
             grips                                        EPDM Foam Handle Grips for Bik…             7/8" cafe racer clubman handlebar            Rubber Gel Ergonomic CNC…             Rubber Gel Ergono

             Alpha Moto                                   Trim-Lok, Inc.                              Alpha Moto                                   Evomosa                               Evomosa



     Upload your video




   Product description
       Color:orange

         Having the best pair of dirt bike grips is essential for most riders.Grips can reduce vibrations in the hands, slow down arm pump and give you control of your handlebars when experiencing wet and
         muddy conditions
         If you think you're ready to handle an extra level of comfort on either the MX track or the trail,pick up a set of the Pillow Top Lite grips.

         Features:
         1.Made of rubber material,soft and durable in using
         2.Non-slip rubber provides smooth throttle tuning and better control,oﬀer the ultimate combination of comfort and durability
         3.Easy installation.These handle grips are great replacement for your old grips
         4.The Anti-Rip Tip is a separate compound from the rest of the grip and is designed for oﬀ-road rigors and built for longevity
         5.Our 7/8 universal grips are designed to self-clean,and they shed mud away from the grip’s outer surface

         Description:
         Left(bar side) hole:22mm(7/8")
         Right(throttle side) hole:24mm
         Overall Length: 12cm (1/2")
         Material: Durable PVC Gel rubber
         Package Includes:2 x motorcycles handlebar grips
         Fitment:
         Our dirtbike grip ﬁt any standard or oversized handle bars for motorcycles and ATVs with a twist throttle application.
         Yamaha YZ125/250 2001-2007
         Yamaha YZ250F 2001-2006
         Yamaha YZ426F/450F 2001-2007
         Yamaha Yz80 Yz85 Yz125 Yz250 Yz465 Yz490 Yz250f Yz450
         Yz400 Yz426 Wr250 Wr450 Ttr125 Ttr230 Ttr90 Ttr110 Pw80 Rt100 Rt180

         Notices:
         Ensure this part ﬁts for your motorcycle before you place an order
         If there is any problems, please feel free to contact us, we are glad to help you




   What other items do customers buy after viewing this item?                                                                                                                                             Page 1 of 2




                PRO TAPER Pillow Top             2pcs 7/8" Universal               Handlebar Grips Rubber          PRO TAPER PILLOW TOP            2pcs 7/8" Universal       SclMotor Universal
                Motorcycle Grips -               Motorcycle Hand Bar               Gel Grips For KTM               LITE GRIP (BLACK)               Motorcycle Hand Bar       22mm 7/8"Red Pro                   G
                BLACK - CRF YFZ RMZ              Grips Pillow Grip Anti-           Kawasaki Honda Yamaha                          382              Grips Pillow Grip Anti-   Taper Dirt Pit Bike Grips          (
                KXF SXF XC --024858              slip Rubber Racing…               Suzuki (Orange) …               $12.83                          slip Rubber Racing…       For HONDA CRF150F…                 (
                              390                              881                              137                Only 13 left in stock - orde…                881                       565
                $12.20                           $7.99                             $11.99                                                          $7.99                     $16.99                             $
                In stock on October 27, 20…




   Sponsored products related to this item                                                                                                                                                               Page 1 of 40




                Motorcycle HandleBar             TCMT 1-1/4" Fat Ape               Universal Motorcycle            7/8 Universal Grips for         Pro Taper Pillow Top      Pro Taper Pillow Top ATV
                Handle Clamps Riser Fat          Handlebar Fits For                Left Right 7/8" 22mm            Taper Dirt Pit Bike Blue        Grips - Twist Throttle    Handlebar Grips 024859
                Bar Mount 28mm 1 1/8"            Harley Sportster Softail          Clutch Brake Handle             one pair                        (Grey)                                  322                  G
                Universal CNC Fo...              FXDB FLRT FXDWG…                  Levers Perch + 22mm 2...                      406                             59          $13.00                             Y
                            3                                 1                                 3                  $16.99                          $13.49
                $14.59                           $84.99                            $16.98
                                                                                                                                                                                                         Ad feedback



   Customer questions & answers

https://www.amazon.com/Motocyc-Grips-Dirt-Grips-Pillow-Grip-Mx-Grips-Universal/dp/B08DRNSD9J/ref=sr_1_193?th=1                                                                                                          3/7
10/21/2020           Amazon.com: Motocyc Grips-Dirt
                                          Case:Bike    Grips-Pillow Top Grip-Mx
                                                    1:20-cv-06677               Grips-Universal
                                                                         Document       #: 15Handle Grips
                                                                                                Filed:    for KTM XCPage
                                                                                                       11/10/20      XCW EXC
                                                                                                                          140SXof
                                                                                                                               SXF SXS PageID
                                                                                                                                  498  EXC EXC-F#:2310
                                                                                                                                                XC-W SX-F EXC-R XCR-W XC-F XCF-W: Automotive

        Have a question? Search for answers


                Question:      can they ﬁt a 2017 crf150r big wheel?
      0
                Answer:        Yes,this moto grips can ﬁt you 2017 crf150r
     votes
                               By Deathos1 on March 4, 2020
                                See more answers (1)


                Question:      Would this ﬁt klx110 bars on Honda Grom
      0
                Answer:        Will ﬁt any standard handlebars.
     votes
                               By TK on August 10, 2020


                Question:      Will these ﬁt my 2017 klr 650?
      0
                Answer:        yes,it will ﬁt your bike
     votes
                               By Rudear store SELLER     on May 7, 2020


                Question:      What size of handlebar do these grips ﬁt?
      0
                Answer:        They should ﬁt any motorcycle handlebar that is 7/8" diameter at the bar ends which really is just
     votes
                               about any common handlebar. Even the Answer Protaper bars and all the 1 1/8" bars that followed
                               it "taper" down to 7/8" at the grip area so chances are high they will work for you. Personal water
                               craft and snowmobiles ma… see more
                               By Maggie Lynch on January 16, 2020


                                   See more answered questions (22)




   Customer reviews                                                    Customer images
                     4.6 out of 5
   233 global ratings

   5 star                                    76%

   4 star                                    14%

   3 star                                     5%
                                                                       See all customer images
   2 star                                     2%

   1 star                                     4%
                                                                       Read reviews that mention

     How are ratings calculated?                                           grip        bike      described       dirt       rubber




   By feature                                                           Top reviews
                                                                        Top  reviews

   Adhesion                                        4.8

   Comfort                                         4.5
                                                                       Top reviews from the United States

   Value for money                                 4.5
                                                                                  Amazon Customer
     See more
                                                                                     Good.
                                                                       Reviewed in the United States on August 17, 2020
                                                                       Color: blue Veriﬁed Purchase
                                                                       These are pretty good for the money.

   Review this product
                                                                       I will tell you, they are thick/girthy. If you like the feel of a thicker grip, these are for you. If you like the
   Share your thoughts with other customers                            thinner grips, deﬁnitely get something else. I can also tell you that the softness of the rubber is on the
                                                                       medium-high range. (Meaning they are slightly harder than other grips out there). So it just depends what
                Write a customer review                                you prefer.

                                                                       Btw, one grip will have a slightly larger center hole. This is NORMAL. It is so that you can ﬁt the larger one,
                                                                       over the twist throttle.
                                                                       I saw that one person was complaining about that, and he must be unaware that, this is normal, and
                                                                       needed for a dirt bike.

                                                                       If you have an atv with thumb throttle, get diﬀerent grips. These are for twist throttles.




                                                                       One person found this helpful

                                                                             Helpful           Comment       Report abuse


                                                                                  YannikChen

                                                                                     Pro taper grips
                                                                       Reviewed in the United States on January 25, 2020
                                                                       Color: red Veriﬁed Purchase
                                                                       I highly recommend these grips, and will buy them again they are pro taper and the at a big brand.Those
                                                                       dirt bike grips are very easy to install,and they are comfortable and durable grips, was as described and
                                                                       worked well on 7/8" handlebars.




https://www.amazon.com/Motocyc-Grips-Dirt-Grips-Pillow-Grip-Mx-Grips-Universal/dp/B08DRNSD9J/ref=sr_1_193?th=1                                                                              4/7
10/21/2020          Amazon.com: Motocyc Grips-Dirt
                                         Case:Bike    Grips-Pillow Top Grip-Mx
                                                   1:20-cv-06677               Grips-Universal
                                                                        Document       #: 15Handle Grips
                                                                                               Filed:    for KTM XCPage
                                                                                                      11/10/20      XCW EXC
                                                                                                                         141SXof
                                                                                                                              SXF SXS PageID
                                                                                                                                 498  EXC EXC-F#:2311
                                                                                                                                               XC-W SX-F EXC-R XCR-W XC-F XCF-W: Automotive

                                                                   41 people found this helpful

                                                                        Helpful        Comment      Report abuse


                                                                          James Addleman

                                                                                 Worth the money
                                                                   Reviewed in the United States on July 3, 2020
                                                                   Color: blue Veriﬁed Purchase
                                                                   The important thing is that the merchant's attitude is very good, and gave me a detailed description of the
                                                                   product, so that I can further understand the goodness of the product! I would recommend 100% if my
                                                                   friends around me need it.
                                                                   46 people found this helpful

                                                                        Helpful        Comment      Report abuse


                                                                          Joseph E. Romano

                                                                                 They're Pro Taper!!!
                                                                   Reviewed in the United States on May 27, 2020
                                                                   Color: red Veriﬁed Purchase
                                                                   Didn't expect Pro Tapers. Nice upgrade from something generic
                                                                   41 people found this helpful

                                                                        Helpful        Comment      Report abuse


                                                                          Huy Le TOP 100 REVIEWER

                                                                                 The handle is ﬁrm and sturdy, reducing fatigue when gripping.
                                                                   Reviewed in the United States on August 13, 2020
                                                                   Color: blue Veriﬁed Purchase
                                                                                                                                Motorcycle handlebar will ﬁt by almost all
                                                                                                                               terrain vehicles, stree bikes. The handle of a
                                                                                                                               bicycle can make vibrating dirt and vibrations
                                                                                                                               strong, reducing hand fatigue and grip on self-
                                                                                                                               cleaning models. Made of rubber gel, making
                                                                                                                               the core more rigid.




                                                                        Helpful        Comment      Report abuse


                                                                          tomeka

                                                                                 Read description and ask questions.
                                                                   Reviewed in the United States on August 11, 2020
                                                                   Color: red Veriﬁed Purchase
                                                                   Could use a better and clearer description. I ended up having to remove them because installation was
                                                                   complicated and once on didn’t ﬁt properly. I’ll accept operator’s error but better description and
                                                                   instructions would’ve helped.

                                                                        Helpful        Comment      Report abuse


                                                                          Shahanaz Perveen

                                                                                 ﬁt it perfectly
                                                                   Reviewed in the United States on January 28, 2020
                                                                   Color: red Veriﬁed Purchase
                                                                   Just wanna say its ﬁts for my bike nicely.After setup my bike looks great for my eyes.Throw previous one
                                                                   after have these grips.
                                                                   36 people found this helpful

                                                                        Helpful        Comment      Report abuse


                                                                          Tina P

                                                                                 Not as advertisted
                                                                   Reviewed in the United States on August 6, 2020
                                                                   Color: blue Veriﬁed Purchase Early Reviewer Rewards (What's this?)
                                                                   We purchased these for our Yamaha TTR125. In the listing it stated they were compatible. When we
                                                                   received them, they wouldn't even go on the non-throttle side. The holes were very small and not able to
                                                                   be stretched. I don't know if we received a diﬀerent size by accident, but they did not work as advertised.

                                                                        Helpful        Comment      Report abuse




                                                                   See all reviews




     Newer and similar items                                                                                                                                                     Page 1 of 2




https://www.amazon.com/Motocyc-Grips-Dirt-Grips-Pillow-Grip-Mx-Grips-Universal/dp/B08DRNSD9J/ref=sr_1_193?th=1                                                                                 5/7
10/21/2020          Amazon.com: Motocyc Grips-Dirt
                                         Case:Bike    Grips-Pillow Top Grip-Mx
                                                   1:20-cv-06677               Grips-Universal
                                                                        Document       #: 15Handle Grips
                                                                                               Filed:    for KTM XCPage
                                                                                                      11/10/20      XCW EXC
                                                                                                                         142SXof
                                                                                                                              SXF SXS PageID
                                                                                                                                 498  EXC EXC-F#:2312
                                                                                                                                               XC-W SX-F EXC-R XCR-W XC-F XCF-W: Automotive




                Motorcycle Handlebar                Universal 7/8" Dirt Bike                MRELC Motorcycle anti-             HIAORS 7/8" Motorcycle                  SclMotor Universal                   2pcs 7/8" Universal
                Grips 7/8" 22mm 28mm                Motorcycle Hand Grips                   slip rubber strip handle           Hand Grips for CRF YZF                  22mm 7/8" Pro Taper                  Motorcycle Hand Bar
                Dirt Pit Bike Universal             Handlebar for Honda                     7/8" 22mm 24mm                     WRF KXF KLX KTM RMZ                     Dirt Pit Bike Grips For              Grips Pillow Grip Anti-
                ATV UTV Pro Part…                   Grom CRF150F…                           motorcycle comfort…                Pit Dirt Bike Motocross…                YAMAHA SUZUKI BMW…                   slip Rubber Racing…
                              35                                       114                                    12                             390                                      509                                       881
                $13.99                              $9.99                                   $8.98                              $7.99                                   $15.99                               $7.99


     Inspired by your browsing history                                                                                                                                                                                                      Page 1 of 7




                FMF Racing 11299 Wash               72 Pcs Motorcycle                       AnXin Foot Pegs                    KTM FLAG READY TO                       KTM 6" Die-cut Decal                 Troy Lee Designs Men's
                Plug                                Motocross Dirt Bike                     Footpegs Footrests Foot            RACE 3PW1771500                         Orange                               20 TLD KTM Team Shirts
                              1,409                 Spoke Skins For 8"-21"                  Pedals Rests CNC MX For                          150                                      67                                        110
                $11.08                              rims Wheel RIM Spoke…                   KTM SX SXS XC EXC…                 $19.99                                  $1.81                                $30.00 - $31.50
                                                                       69                                     17
                                                    $9.99                                   $27.99


     Your Browsing History                 View or edit your browsing history      ›                                                                                                                          See personalized recommendations

                                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                                       New customer? Start here.




                                                                                                                   Back to top




                          Get to Know Us                                     Make Money with Us                                   Amazon Payment Products                                            Let Us Help You
                          Careers                                            Sell products on                                     Amazon Rewards Visa                                                Amazon and COVID-
                                                                             Amazon                                               Signature Cards                                                    19
                          Blog
                                                                             Sell apps on Amazon                                  Amazon.com Store Card                                              Your Account
                          About Amazon
                                                                             Become an Aﬃliate                                    Amazon Business Card                                               Your Orders
                          Sustainability
                                                                             Advertise Your Products                              Amazon Business Line of Credit                                     Shipping Rates &
                          Press Center                                                                                                                                                               Policies
                                                                             Self-Publish with Us                                 Shop with Points
                          Investor Relations                                                                                                                                                         Amazon Prime
                                                                             Host an Amazon Hub                                   Credit Card Marketplace
                          Amazon Devices                                                                                                                                                             Returns &
                                                                             › See More Make Money                                Reload Your Balance                                                Replacements
                          Amazon Tours                                       with Us
                                                                                                                                  Amazon Currency Converter                                          Manage Your Content
                                                                                                                                                                                                     and Devices
                                                                                                                                                                                                     Amazon Assistant
                                                                                                                                                                                                     Help




                                                                                                                    English                   United States




                         Amazon Music                Amazon                       Amazon Drive                         6pm                     AbeBooks                         ACX                           Alexa
                         Stream millions             Advertising                  Cloud storage                        Score deals             Books, art                       Audiobook                     Actionable
                         of songs                    Find, attract, and           from Amazon                          on fashion              & collectibles                   Publishing                    Analytics
                                                     engage customers                                                  brands                                                   Made Easy                     for the Web

                         Sell on                     Amazon                       Amazon Fresh                         AmazonGlobal            Home Services                    Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                     Groceries & More                     Ship Orders             Experienced Pros                 Sell your original            Fun stories for
                         Start a Selling             Everything For               Right To Your Door                   Internationally         Happiness Guarantee              Digital                       kids on the go
                         Account                     Your Business                                                                                                              Educational
                                                                                                                                                                                Resources

                         Amazon Web                  Audible                      Book Depository                      Box Oﬃce                ComiXology                       DPReview                      East Dane
                         Services                    Listen to Books &            Books With Free                      Mojo                    Thousands of                     Digital                       Designer Men's
                         Scalable Cloud              Original                     Delivery Worldwide                   Find Movie              Digital Comics                   Photography                   Fashion
                         Computing                   Audio                                                             Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                    IMDb                                 IMDbPro                 Kindle Direct                    Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews                 Movies, TV                           Get Info                Publishing                       FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                            & Celebrities                        Entertainment           Indie Digital & Print            Delivery                      Storage
                                                     recommendations                                                   Professionals           Publishing                       on Everyday Items             Free With Prime
                                                                                                                       Need                    Made Easy

                         Prime Video                 Shopbop                      Amazon Warehouse                     Whole Foods             Woot!                            Zappos                        Ring
                         Direct                      Designer                     Great Deals on                       Market                  Deals and                        Shoes &                       Smart Home
                         Video                       Fashion Brands               Quality Used Products                America’s               Shenanigans                      Clothing                      Security Systems
                         Distribution                                                                                  Healthiest
                         Made Easy                                                                                     Grocery Store

                         eero WiFi                   Neighbors App                Amazon Subscription Boxes            PillPack                Amazon Renewed                   Amazon Second
                         Stream 4K Video             Real-Time Crime              Top subscription boxes – right       Pharmacy                Like-new products                Chance
                         in Every Room               & Safety Alerts              to your door                         Simpliﬁed               you can trust                    Pass it on, trade it
                                                                                                                                                                                in,
                                                                                                                                                                                give it a second
                                                                                                                                                                                life




https://www.amazon.com/Motocyc-Grips-Dirt-Grips-Pillow-Grip-Mx-Grips-Universal/dp/B08DRNSD9J/ref=sr_1_193?th=1                                                                                                                                            6/7
10/21/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 143 of 498 PageID #:2313
                                                                                                                                          Hello, Sign in
   Skip to main content                           KTM                                                                                     Account & Lists
                                                                                                                                                                   Returns                          0
                                   Rudear store
                                                                                                                                                                   & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
                                  Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics    Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    5 results for Rudear store : "KTM"                                                                                                                                                Sort  by:Featured
                                                                                                                                                                                      Featured
                                                                                                                                                                                       Sort by:


    Brand
    RSG                                                                                              Motocyc Grips-Dirt Bike Grips-Pillow Top Grip-Mx Grips-Universal Handle
    Gas Tanks&Gas Caps                                                                               Grips for KTM XC XCW EXC SX SXF SXS EXC EXC-F XC-W SX-F EXC-R XCR-…
                                                                                                                     233
                                                                                                     orange
                                                                                                     $888
                                                                                                     Get it as soon as Fri, Oct 23
                                                                                                     FREE Shipping on your ﬁrst order shipped by
                                                                                                     Amazon




                                                                                                     Air Fuel Mixture Screw CNC Adjust Carb FCR Air Screw for KEIHIN
                                                                                                     Carburetor Four-Strokes FCR Carbs Honda KTM Yamaha Suzuki Motorcro…
                                                                                                                     111
                                                                                                     blue
                                                                                                     $999
                                                                                                     Get it as soon as Fri, Oct 23
                                                                                                     FREE Shipping on your ﬁrst order shipped by
                                                                                                     Amazon
                                                                                                     Only 13 left in stock - order soon.




                                                                                                     6Pcs Gas Fuel Cap Air Vent Hose Universal CNC Tank Valve Vent Tube with
                                                                                                     Chekc Ball Aluminum Breather for Atv Motorcycle Kawasaki Honda…
                                                                                                                     22
                                                                                                     $1188
                                                                                                     Get it as soon as Fri, Oct 23
                                                                                                     FREE Shipping on your ﬁrst order shipped by
                                                                                                     Amazon




                                                                                                     Billet Gas Fuel Cap Air Vent Hose Tube Breather For KTM EXC XC SX SXF
                                                                                                     XCF XCW
                                                                                                                     6
                                                                                                     $1666
                                                                                                     FREE Shipping




                                                                                                     Billet Gas Fuel Cap Air Vent Hose Tube Breather For Suzuki RM125 RM250
                                                                                                     RMZ250 RM
                                                                                                                     1
                                                                                                     $1666
                                                                                                     FREE Shipping




                                                    Need help?
                                                    Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                    Page 1 of 3




https://www.amazon.com/s?k=KTM&me=A2TEZWPQ1QJI5V&ref=nb_sb_noss                                                                                                                                                  1/3
10/21/2020                                                                         Amazon.com
                                                  Case: 1:20-cv-06677 Document #: 15          Seller Profile:Page
                                                                                     Filed: 11/10/20          Rudear 144
                                                                                                                     store of 498 PageID #:2314

                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                 Returns                          0
                                           All
                                                                                                                                                                                                 & Orders       Try Prime              Cart
                                                                                                                                                                         Account
      Deliver to
                                         Holiday Deals     Gift Cards         Best Sellers     Customer Service       New Releases        AmazonBasics       Whole Foods        Free Shipping              Shop deals before they're gone
      Bensenville 60106


   Rudear store                                                                                                                                        Have a question for Rudear store?
   Rudear store storefront
                    91% positive in the last 12 months (34 ratings)                                                                                     Ask a question
   Rudear store is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:yongkangchaohuishangmaoyouxiangongsi
   Business Address:
     shizhuzhenyunxicun
     385-1hao
     jinhuashiyongkangshi
     zhejiangsheng
     321300
     CN


       Feedback       Returns & Refunds            Shipping        Policies          Help         Gift Wrap         Products



                             “ Great grips so far. Nice tacky grip and look nice ”
                                                                                                                                                                                 30 days       90 days       12 months      Lifetime
                             By Twisted R Ranch on September 30, 2020.                                                                                            Positive          100%         88%              91%          91%
                             “ Son loved it ”                                                                                                                     Neutral                 0%      0%                0%          0%

                             By Kayla carroll on September 25, 2020.                                                                                              Negative                0%     12%                9%          9%

                             “ Comfort and looks I give them a 5 star ”                                                                                           Count                    8       17                  34        34

                             By Randy Nichols on September 24, 2020.

                             “ Cheap knock oﬀ Pro Taper Grips from China. I have a 2018 YZ125. Never had a problem with grip a install
                              before but the throttle side would NOT slide on. Had to cut it oﬀ and got a refund from Amazon. I spend 10
                              bucks more and got the oﬃcial Pro Taper Grips. I'm not even sure how Amazon allows these knock oﬀs to be
                              sold with Pro Tapers name on it. ”
                             Read less

                             By Brandon on September 11, 2020.

                             “ works great! ”

                             By Russ O. on September 2, 2020.



                                                                              Previous Next




                                                                                        Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                   Page 1 of 7




                   FMF Racing 11299 Wash               72 Pcs Motorcycle                     AnXin Foot Pegs Footpegs          KTM FLAG READY TO RACE          KTM 6" Die-cut Decal               Troy Lee Designs Men's 20
                   Plug                                Motocross Dirt Bike Spoke             Footrests Foot Pedals             3PW1771500                      Orange                             TLD KTM Team Shirts
                                   1,409               Skins For 8"-21" rims                 Rests CNC MX For KTM SX                          150                              67                                110
                   $11.08                              Wheel RIM Spoke Covers…               SXS XC EXC MXC XCW…               $19.99                          $1.81                              $30.00 - $31.50
                                                                         69                                17
                                                       $9.99                                 $27.99

        Top subscription apps for you                                                                                                                                                                                       Page 1 of 7




                   Disney+                             CBS Full Episodes and Live            STARZ                             Sling TV                        SHOWTIME                           Philo: Live & On-Demand
                   Disney                              TV                                    Starz Entertainment               Sling TV LLC                    Showtime Digital Inc.              TV
                                   384,536             CBS Interactive                                     79,150                             47,051                           22,755             PHILO
                   $0.00                                                 97,405              $0.00                             $0.00                           $0.00                                             64,643
                                                       $0.00                                                                                                                                      $0.00


        Your Browsing History                View or edit your browsing history     ›                                                                                                             See personalized recommendations

                                                                                                                                                                                                                  Sign in

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2TEZWPQ1QJI5V&sshmPath=                                                                               1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 145Checkout
                                                                                                                   of 498 PageID #:2315




                Choose your shipping options                                                                                                                                              Continue




                Shipment 1 of 1                                                                                  Amazon Locker is available

                Shipping from Amazon.com                (Learn more)                                             20 pickup locations near you

                Shipping to:                1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445                         Choose a delivery option:
                United States

                    Motocyc Grips-Dirt Bike Grips-Pillow Top Grip-Mx Grips-Universal Handle                                    Fast, FREE Delivery
                    Grips for KTM XC XCW EXC SX SXF SXS EXC EXC-F XC-W SX-F EXC-R                                              Join Prime to get fast, free delivery, claim Prime exclusive deals, watch
                    XCR-W XC-F XCF-W                                                                                           movies & TV shows, and listen to the music you love ad-free.
                    $8.88 - Quantity: 1
                    Sold by: Rudear store
                                                                                                                       Friday, Oct. 23
                Change quantities or delete                                                                            Free Unlimited Two day shipping

                                                                                                                       Tuesday, Oct. 27
                                                                                                                        FREE Shipping on your first order

                                                                                                                       Friday, Oct. 23
                                                                                                                       $9.99 - Shipping

                                                                                                                       Thursday, Oct. 22
                                                                                                                       $12.99 - Shipping




                                                                                                                                                                                          Continue




                                                             Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                                1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  146 of 498 PageID #:2316




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                       $8.88
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $9.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $18.87
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $0.56
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $19.43

                                                          , get fast, FREE delivery and save $9.99 on Prime eligible items in
                        Save $9.99                                                                                                                                                     How are shipping costs calculated?
                                                   this order when you sign up for Amazon Prime.
                                                   Join Amazon Prime ▶
                                                   Receiving government assistance? Get 50% off Prime ▶



                   Delivery: Oct. 23, 2020 If you order in the next 22 hours and 10 minutes (Details)
                                       Motocyc Grips-Dirt Bike Grips-Pillow Top                    Choose a delivery option:
                                       Grip-Mx Grips-Universal Handle Grips for                         Tuesday, Oct. 27
                                       KTM XC XCW EXC SX SXF SXS EXC EXC-F                              FREE Shipping on your first order
                                       XC-W SX-F EXC-R XCR-W XC-F XCF-W
                                                                                                        Friday, Oct. 23
                                       $8.88
                                                                                                        $9.99 - Shipping
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Thursday, Oct. 22
                                       Sold by: Rudear store                                            $12.99 - Shipping
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020             Amazon.com: 6Pcs Gas Fuel Cap Air
                                             Case:       Vent Hose Universal Document
                                                      1:20-cv-06677          CNC Tank Valve#:
                                                                                            Vent
                                                                                              15Tube with Chekc
                                                                                                  Filed:        Ball Aluminum
                                                                                                           11/10/20     PageBreather
                                                                                                                              147 of for 498
                                                                                                                                         Atv Motorcycle
                                                                                                                                               PageID   Kawasaki
                                                                                                                                                          #:2317 Honda Yamaha Suzuki KTM Dirt Pit Quad Bike …

                                                                                                                                                               Hello, Sign in
   Skip to main content                            KTM                                                                                                         Account & Lists
                                                                                                                                                                                      Returns                                   0
                                           All
                                                                                                                                                                                      & Orders          Try Prime                   Cart
                                                                                                                                                               Account
       Deliver to
                                         Holiday Deals       Gift Cards       Best Sellers    Customer Service    New Releases    AmazonBasics     Whole Foods        Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                         6Pcs Gas Fuel Cap Air Vent Hose Universal CNC                                                    $11.88
                                                                                         Tank Valve Vent Tube with Chekc Ball Aluminum                                                    & FREE Returns

                                                                                         Breather for Atv Motorcycle Kawasaki Honda                                                       FREE delivery: Thursday, Oct 29
                                                                                                                                                                                          on your ﬁrst order.
                                                                                         Yamaha Suzuki KTM Dirt Pit Quad Bike Motocross
                                                                                                                                                                                          Fastest delivery: Friday, Oct 23
                                                                                         (1)                                                                                              Order within 22 hrs and 11 mins
                                                                                         Brand: RSG                                                                                       Details
                                                                                                             22 ratings | 4 answered questions
                                                                                                                                                                                          In Stock.
                                                                                         Price:   $11.88 & FREE Returns
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                             Get $50 oﬀ instantly: Pay $0.00 $11.88 upon approval for the Amazon Rewards
                                                                                             Visa Card. No annual fee.
                                                                                                                                                                                                               Add to Cart

                                                                                         Size: 1
                                                                                                                                                                                                                Buy Now
                                                                                             Fitment:Our motorcycle gas tank breather is ﬁt for most of dirt pit monkey bike
                                                                                             ATV Quad 50cc 110cc 70cc 125cc Motorcycle XR CRF RM KX SSR Honda Yamaha                            Secure transaction
                                                                                             Suzuki KTM EXC XC SX SXF XCF XCW Dirt Pit Quad Bike Atv
                                                                                                                                                                                          Ships from ...         Amazon
                                                                                             Fuction:This atv gas cap hose can replaces awkward fuel tank breather hoses,one
                                                                                                                                                                                          Sold by ...            Rudear store
                                                                                             way vent allows the tank to breath while preventing fuel from splashing out and
                                                                                             making a mess.There is a check ball inside the hose                                          Return policy: Extended holiday
                                Roll over image to zoom in                                   High Quality:This fuel breather vent is made of 6061 T-6 aluminum,perfect                    return window till Jan 31, 2021
                                                                                             anodize surface treatment,while the breather tube is made from plastic.Easy to
                                                                                             install and convenient to carry                                                                    Add gift options
                                                                                             PROTECTION:Fuel tank cap vent can protect your gas tank from ﬁlling with
                                                                                             dirt,dust and debris in everyday use or more extreme motocross                                     Deliver to Bensenville 60106
                                                                                             environments,keeps air in and gas from coming out
                                                                                             WHAT YOU GET:6 x fuel tank vent tube,our 12 month extended warranty & 30                       Add to List
                                                                                             days money back and 24/7 friendly customer service.Please feel free to contact us
                                                                                             for help
                                                                                                                                                                                                  Share
                                                                                         › See more product details

                                                                                         Compare with similar items                                                                                     Have one to sell?

                                                                                                                                                                                                        Sell on Amazon

   Frequently bought together


                                                 Total price: $22.96
                                                  Add both to Cart
                              +                    Add both to List




             These items are shipped from and sold by diﬀerent sellers. Show details

          This item: 6Pcs Gas Fuel Cap Air Vent Hose Universal CNC Tank Valve Vent Tube with Chekc Ball Aluminum Breather… $11.88
          FMF Racing 11299 Wash Plug $11.08



   Exclusive items from our brands                                                                                                                                                                                           Page 1 of 5




                    CLEO Plastic Fender              AmazonBasics Motorbike              Motorcycle, Bicycle,           CLEO Pull Start for 2         CLEO Metal Fuel Gas               CLEO Starter Motor
                    Fairing Body Work Kit            Powersports Racing                  Scooter Phone Mount -          Stroke Engine 47cc 49cc       Tank With Cap Over For            Compatible with Kids                        A
                    Set，Plastic Body Fender          Gloves - XX-Large, Red              Reliable Handlebar             Pocket Dirt Bike Mini         Chinese 50cc 70cc 90cc            ATVs Quad Dirt Bike                         A
                    Kit 7 piece for CRF50…                            1,253              Phone Holder for Any…                       23               110cc 125cc ATV Quad…             TaoTao 50cc 70cc 90cc…
                                  74                 $11.99                                            468              $15.99                                        42                                   8
                    $29.99                                                               $15.95                                                       $26.88                            $25.89                                      $



   Customers who viewed this item also viewed                                                                                                                                                                                Page 1 of 6




https://www.amazon.com/Universal-Aluminum-Breather-Motorcycle-Motocross/dp/B08BK5QZQM/ref=sr_1_3?dchild=1&keywords=KTM&m=A2TEZWPQ1QJI5V&qid=1603262862&s=merchant-items&sr=1-3                                                             1/6
10/21/2020                                                          Amazon.com:
                                                     Case: 1:20-cv-06677        Billet Gas Fuel
                                                                           Document        #: 15CapFiled:
                                                                                                   Air Vent 11/10/20
                                                                                                            Hose Tube Breather
                                                                                                                        PageFor148
                                                                                                                                KTMof
                                                                                                                                    EXC XC SX
                                                                                                                                      498     SXF XCF#:2318
                                                                                                                                           PageID     XCW

                                                                                                                                                                   Hello, Sign in
   Skip to main content                              KTM                                                                                                           Account & Lists
                                                                                                                                                                                           Returns                                  0
                                           All
                                                                                                                                                                                           & Orders            Try Prime                Cart
                                                                                                                                                                   Account
       Deliver to
                                         Holiday Deals         Gift Cards        Best Sellers     Customer Service    New Releases     AmazonBasics       Whole Foods      Free Shipping                  Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                            Billet Gas Fuel Cap Air Vent Hose Tube Breather                                                      $16.66
                                                                                            For KTM EXC XC SX SXF XCF XCW
                                                                                                                                                                                                 FREE delivery: Nov 10 - Dec 3
                                                                                            Brand: Gas Tanks&Gas Caps
                                                                                                             6 ratings | 3 answered questions                                                    Fastest delivery: Oct 26 - 30

                                                                                            Price:   $16.66                                                                                      In Stock.

                                                                                                Get $50 oﬀ instantly: Pay $0.00 $16.66 upon approval for the Amazon Rewards                      Qty:
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                  1      1

                                                                                                Visa Card. No annual fee.
                                                                                                                                                                                                                   Add to Cart
                                                                                                 CNC
                                                                                                 Protects from dirt getting into your gas tank
                                                                                                                                                                                                                    Buy Now
                                                                                                 Relieves pressure from gas tank
                                                                                                 Universal gas cap vent                                                                               Secure transaction
                                                                                                 Attractive and reasonable price
                                                                                                                                                                                                 Ships from ...      Rudear store
                                                                                            › See more product details
                                                                                                                                                                                                 Sold by ...         Rudear store
                                                                                            Compare with similar items
                                                                                                                                                                                                 Return policy: Returnable until
                                                                                                                                                                                                 Jan 31, 2021
                                                                                            Consider this Amazon's Choice product that delivers quickly
                                                                                                                                                                                                     Deliver to Bensenville 60106
                                                                                                Amazon's Choice

                               Roll over image to zoom in                                                   Universal Tank Gas Fuel Cap Valve Vent Breather Hose Tube For 50cc                     Add to List
                                                                                                            110cc 70cc 125cc Motorcycle XR CRF RM KX SSR Honda Yamaha Suzuki
                                                                                                            KTM EXC XC SX SXF XCF XCW Dirt Pit Quad Bike Atv
                                                                                                                                                                                                         Share
                                                                                                            $11.99
                                                                                                                         (162)
                                                                                                                                                                                                               Have one to sell?

                                                                                                                                                                                                               Sell on Amazon

   Customers who viewed this item also viewed




               NEW KTM SXS ORANGE                  AnXin Breather Hose Gas
               FUEL VENT TANK CAP                  Fuel Tank Cap Vent Hose
               VENT U6951010 125-                  Tube CNC Universal For
               530 CC 1998-2011                    ATV Quad CRF YZF…
                              5                                    159
               $15.99                              $10.99
               Only 8 left in stock - order…




   Sponsored products related to this item




              Motorcycle Hose Gas                JRL 10pcs Black Fuel Gas          Billet Gas Fuel Tank Cap       AnXin Breather Hose Gas        Gas Cap Vent Hose Tube     YOKEPO Billet Gas Fuel               JFG RACING Billet G
              Fuel Tank Cap Vent Hose            Cap Cover Air Vent Tube           Cover Hose Vent -              Fuel Tank Cap Vent Hose        Silver Atv Dirt Bike       Cap Air Vent Hose Tube               Fuel Tank Cap with
              Tube CNC Universal For             Breather for 50cc 110cc           YAMAHA YZ85 YZ125              Tube CNC Universal For         Pitbike Mx                 Breather For Motorcycle              Hose For YAMAHA Y
              ATV Quad CRF YZF...                125cc 150c...                     YZ250 YZ250F YZ450F…           ATV Quad CRF...                              1            Motocross Pit...                     02-15 YZ125 YZ25
                          5                                    36                                2                            159                $7.95                                   224                                 188
              $6.99                              $8.99                             $17.99                         $10.99                                                    $7.99                                $20.99
                                                                                                                                                                                                                               Ad feedback


   Customers also viewed these products




              CNC Motorcycle Gas Cap             Billet Gas Fuel Cap Air           LZKZPY CNC Billet Gas          6 Pcs Fuel Gas Tank Cap        Eriding Gas Tank Fuel      10 Pack CNC Motorcycle
              Oil Cap Tank Fuel Air              Vent Hose Tube Breather           Fuel Cap Air Vent Hose         Breather Vent Hose for         Cap Valve Vent Breather    Gas Cap Two-way
              Vent Hose For EXC EXC-F            For Motorcycle                    Tube Breather for              50cc 110cc 125cc 150cc         Hose CNC For Motorcycle    Breather Tube Vent for
              SX SXF XC YZ YZF WR…               Motocross Pit Dirt…               Motorcycle Motocross…          SSR Yamaha Suzuki…             Bikes ATV Dirtbike…        Fits all factory Honda…
                             159                                224                                39                          238                          84                             178
              $5.99                              $8.99                             $10.90                         $8.99                          $7.50                      $6.88
                                                 Only 5 left in stock - order…


https://www.amazon.com/Billet-Gas-Fuel-Vent-Breather/dp/B019XEXNYI/ref=sr_1_4?dchild=1&keywords=KTM&m=A2TEZWPQ1QJI5V&qid=1603262862&s=merchant-items&sr=1-4                                                                                    1/5
10/23/2020                                                  Amazon.com: Rudyness
                                                    Case: 1:20-cv-06677          Black Fender
                                                                            Document       #:Pack
                                                                                              15 Tool Bag for
                                                                                                  Filed:      ATV KTM CRF
                                                                                                          11/10/20    PageDirt Bike
                                                                                                                               149Enduro&Universal
                                                                                                                                    of 498 PageID  Motorcycle:
                                                                                                                                                        #:2319 Automotive

                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                                Returns                                    0
                                            Automotive Parts & Accessories
                                                                                                                                                                                                & Orders             Try Prime                 Cart
                                                                                                                                                                       Account
      Deliver to
                                          Holiday Deals       Gift Cards      Best Sellers    Customer Service       New Releases        AmazonBasics     Whole Foods           Free Shipping    Registry            Giants vs Eagles live now
      Bensenville 60106

    Automotive         Your Garage     Deals & Rebates      Best Sellers    Parts    Accessories        Tools & Equipment     Car Care      Motorcycle & Powersports       Truck         RV     Tires & Wheels            Vehicles

   Automotive › Motorcycle & Powersports › Accessories › Luggage › Saddle Bags



   Subm                                                                                  Rudyness Black Fender Pack Tool Bag for ATV                                                                   $22.98
                                                                                         KTM CRF Dirt Bike Enduro&Universal Motorcycle                                                                 & FREE Returns
   Subm                                                                                  Visit the Rudyness Store
                                                                                                                                                                                                       FREE delivery: Saturday, Oct 31
                                                                                                            29 ratings
                                                                                                                                                                                                       on your ﬁrst order.
   Subm                                                                                  Price:   $22.98 & FREE Returns                                                                                Fastest delivery: Monday, Oct
                                                                                                                                                                                                       26 Details
   Subm                                                                                      Get $50 oﬀ instantly: Pay $0.00 $22.98 upon approval for the Amazon Rewards
                                                                                             Visa Card. No annual fee.                                                                                 In Stock.
   Subm                                                                                  Returnable until Jan 31, 2021                                                                                 Qty:
                                                                                                                                                                                                        Qty:   1
                                                                                                                                                                                                        1
                                                                                             Condition：100% Brand New
                                                                                             Color： Black
                                                                                                                                                                                                                       Add toto
                                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                                Cart
                                                                                             Material：Durable PVC Polyester
                                                                                             Placement on Vehicle：Rear                                                                                                   Submit
                                                                                                                                                                                                                          Buy Now
                                                                                             Fitment：Universal Motorycyle
                                                                                         › See more product details                                                                                         Secure transaction

                                                                                         Compare with similar items                                                                                    Ships from ...         Amazon
                                                                                                                                                                                                       Sold by ...            Rudyness66

                                                                                                                                                                                                           Add gift options

                                                                                                                                                                                                           Deliver to Bensenville 60106
                                 Roll over image to zoom in

                                                                                                                                                                                                         Add to List


   Frequently bought together
                                                                                                                                                                                                               Share


                                                              Total price: $35.53                                                                                                                                    Have one to sell?

                                                                                                                                                                                                                     Sell on Amazon
                                                               AddSubmit
                                                                   both to Cart
                               +                                AddSubmit
                                                                    both to List
                                                                                                                                                                                                  10% oﬀ coupon




          This item: Rudyness Black Fender Pack Tool Bag for ATV KTM CRF Dirt Bike Enduro&Universal Motorcycle $22.98
          BikeMaster Drive Set T-Handle Tool Accessories - Sz. 1/4 in. $12.55



   Customers who viewed this item also viewed                                                                                                                                    Page 1 of 8
                                                                                                                                                                                                   Kemimoto Motorcycle Handlebar
                                                                                                                                                                                                   Bag Water Resistant with…
                                                                                                                                                                                                                         20
                                                                                                                                                                                                   $
                                                                                                                                                                                                       28.99

                                                                                                                                                                                                                                         Sponsored




              Nelson-Rigg RG-025R                  Motorcycle Tail Bag              Nelson-Rigg RG-030               NEW KTM UNIVERSAL               TUSK Fender Pack
              Rigg Gear Rear Fender                Waterproof Luggage Bag           Rigg Gear Enduro Front           BAG 2007-2017 690                              58
              Bag with Tool Roll,1 Pack            Seat Bag Motorbike               Fender Bag, One Size,            1190 1290 DUKE                  $23.08
                                53                 Saddle Bags…                     Black                            ENDURO ADVENTURE…               Only 8 left in stock - order…
              $49.22                                              310                              69                               23
              Only 17 left in stock - orde…        $24.99                           $35.95                           $67.99
                                                   In stock on November 2, 2…       Only 14 left in stock (more…     Only 17 left in stock - orde…




   What other items do customers buy after viewing this item?                                                                                                                                                                            Page 1 of 3




                   Nelson-Rigg RG-025R                BikeMaster Drive Set T-            FMF Racing 11299 Wash              Motorcycle Tail Bag               Roam Universal Premium              Nelson-Rigg RG-030                           O
                   Rigg Gear Rear Fender              Handle Tool Accessories            Plug                               Waterproof Luggage Bag            Bike Phone Mount for                Rigg Gear Enduro Front                       S
                   Bag with Tool Roll,1 Pack          - Sz. 1/4 in.                                       1,419             Seat Bag Motorbike                Motorcycle - Bike                   Fender Bag, One Size,                        T
                                  53                                  203                $8.74                              Saddle Bags…                      Handlebars,…                        Black                                        Q
                   $49.22                             $12.55                                                                               310                                  23,758                                  69
                   Only 17 left in stock - orde…                                                                            $24.99                             #1 Best Seller                     $35.95                                       $
                                                                                                                                                                                 in
                                                                                                                            In stock on November 2, 2…                                            Only 14 left in stock (more…
                                                                                                                                                              Powersports Electrical
                                                                                                                                                              Device…
                                                                                                                                                              $19.98




   Compare with similar items

https://www.amazon.com/Rudyness-Fender-Enduro-Universal-Motorcycle/dp/B07FKB66J9/ref=sr_1_5                                                                                                                                                            1/6
10/23/2020                                               Amazon.com: Rudyness
                                                 Case: 1:20-cv-06677          Black Fender
                                                                         Document       #:Pack
                                                                                           15 Tool Bag for
                                                                                               Filed:      ATV KTM CRF
                                                                                                       11/10/20    PageDirt Bike
                                                                                                                            150Enduro&Universal
                                                                                                                                 of 498 PageID  Motorcycle:
                                                                                                                                                     #:2320 Automotive




                                      This item Rudyness Black Fender Pack            Motorcycle Tail Bag Waterproof               Nelson-Rigg RG-020 Black Dual Sport          AmazonBasics Motorcycle Tail Bag
                                      Tool Bag for ATV KTM CRF Dirt Bike              Luggage Bag Seat Bag Motorbike               Motorcycle Saddlebag
                                      Enduro&Universal Motorcycle                     Saddle Bags Multifunctional PU
                                                                                      Leather Bike Bag Sport Backpack,15
                                                                                      Liters

                                           Submit
                                          Add to Cart                                      Submit
                                                                                          Add to Cart                                   Submit
                                                                                                                                       Add to Cart                                   Submit
                                                                                                                                                                                    Add to Cart



     Customer Rating                                    (29)                                            (310)                                        (128)                                        (176)

     Price                            $2298                                           $2499                                        $10938                                       $4549
     Sold By                          Rudyness66                                      JFG RACING                                   Amazon.com                                   Amazon.com




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $22.98! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                   Additional Information

        Manufacturer                                            Ha Zhan                                                  ASIN                                              B07FKB66J9

        Brand                                                   Rudyness                                                 Customer Reviews                                                         29 ratings
                                                                                                                                                                           4.0 out of 5 stars
        Item Weight                                             8.7 ounces
                                                                                                                         Best Sellers Rank                                 #174,295 in Automotive (See Top 100 in
        Package Dimensions                                      6.93 x 6.85 x 3.31 inches                                                                                  Automotive)
                                                                                                                                                                           #270 in Powersports Saddle Bags
        Is Discontinued By Manufacturer                         No
                                                                                                                         Date First Available                              July 13, 2018
        Manufacturer Part Number                                HW-685

        Vehicle Service Type                                    ATV                                                    Warranty & Support

                                                                                                                       Product Warranty: For warranty information about this product, please click here

                                                                                                                       Feedback

                                                                                                                       Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                       Page 1 of 2

             Videos for related products




                                                 4:41                                          4:17                                        3:45                                        6:39
             The 10 Best Motorcycle Panniers                   The 10 Best Motorcycle Panniers              Dowco Willie & Max Wsingarm                 AGM Rolly Motorcycle Travel Bag             Motorcycle Saddle
                                                                                                            Bags                                                                                    Bag

             Ezvid Wiki                                        Ezvid Wiki                                   Merchant Video                              Merchant Video                              ROCKBROS EXPLOR



     Upload your video




   Product description

         Note： Drilling is required！
         Features：
         Condition：100% Brand New
         Color： Black
https://www.amazon.com/Rudyness-Fender-Enduro-Universal-Motorcycle/dp/B07FKB66J9/ref=sr_1_5                                                                                                                                   2/6
10/23/2020                                                Amazon.com: Rudyness
                                                  Case: 1:20-cv-06677          Black Fender
                                                                          Document       #:Pack
                                                                                            15 Tool Bag for
                                                                                                Filed:      ATV KTM CRF
                                                                                                        11/10/20    PageDirt Bike
                                                                                                                             151Enduro&Universal
                                                                                                                                  of 498 PageID  Motorcycle:
                                                                                                                                                      #:2321 Automotive
            Material：Durable PVC Polyester
            Type： Fender Pack Tool Bag
            Style：
            It's a great idea to upgrade your motorcycle fender
            Don't need to cut your motorcycle fairing
            Position：Fix right there on the trail or track Perfect Rear fender pack for tools or small items.
            Internal adjustable poly strap to secure items tightly
            Keep them from bouncing around.
            Size：7.5X5.5X2.5. in
            It mounted easily aand feels very sturdy-will not come oﬀ on trail
             Package Include： 1X Bag,
            Not include bolts！No instructions！
            Fitment: For Universal Motorcycles ATV,YZ250F,XT600,CRF,KTM,




   You might also like                                                                                                                                                                             Page 1 of 34
   Sponsored




                  Necaces Plastic Fender            Everrich 2 Pack ATV              Oﬀroading Gear ATV            CKEGUO ATV Fender         JAMIEWIN ATV Goggles     Dirt Pit Bike Plastics Kit
                  Fairing Kit Set,Plastic           Fender Bag, ATV Tank             Saddle Bag with with          Bags, 2-Pack Motorcycle   Motorcycle Motocross     with Seat, XR50 CRF50             W
                  Body Fender Kit for               Saddlebags, Universal            Two Compartments for          ATV Tank Saddlebags,      Dirt Bike Glasses Oﬀ     Plastic Kit Red and
                  Honda XR50 CRF50...               Rear Storage Bag for...          Quad, Motorcycle, etc.        Universal Rear Stora...   Road Racing Mx Ridi...   White, Fenders...
                                41                               142                             142               $28.79                                  566                       36
                  $29.99                            $29.99                           $24.99                                                  $17.98                   $48.99


   You might also like                                                                                                                                                                             Page 1 of 44
   Sponsored




                  Speedo Angels NANO                2 Pack Canvas Roll Up            KLIM Nac Pak                  Bike Phone                Motorcycle Tail Bag      Bike Phone Mount
                  GLASS Dashboard                   Tool Bags Set, Multi-            (Concealment)                 Mount,360°Rotation        Waterproof Luggage       Holder: Best Universal            5
                  Screen Protector for 390          Purpose Tool Pouch,                          112               Bicycle Phone Holder,     Multifunctional Saddle   Handlebar Cradle for All          S
                  ADVENTURE (2020+) x 2             Heavy Duty Hanging T...          $99.99                        Motorcycle Handlebar…     Bags Powersports…        Cell Phones & Bike...             C
                              2                                  70                                                            97                         6                        434
                  $14.99                            $21.99                                                         $5.09                     $28.99                   $16.97




                                                                                                       Universal Bike Phone Mounts For
                                                                                                       Bicycle Handlebar

                                                                                                       Shop Bone



                                                                                                                                                                        Sponsored



   Customer questions & answers
        Have a question? Search for answers


                  Question:        How does this mount to the rear fender?
      0
                  Answer:          There are three or four rivets with a hole in it that you can bolt through your plastic fender
     votes
                                   By steve shoﬀner on March 14, 2019




   Customer reviews                                                           Customer images

                       4 out of 5
   29 global ratings

   5 star                                        61%
   4 star                                        12%
   3 star                                        11%
   2 star                                         0%
   1 star                                        16%                          See all customer images
     How are ratings calculated?
                                                                               Top reviews
                                                                               Top  reviews


                                                                              Top reviews from the United States
   By feature
                                                                                     Amazon Customer
   Value for money                                     3.4

https://www.amazon.com/Rudyness-Fender-Enduro-Universal-Motorcycle/dp/B07FKB66J9/ref=sr_1_5                                                                                                                       3/6
10/23/2020                                        Amazon.com: Rudyness
                                          Case: 1:20-cv-06677          Black Fender
                                                                  Document       #:Pack
                                                                                    15 Tool Bag for
                                                                                        Filed:      ATV KTM CRF
                                                                                                11/10/20    PageDirt Bike
                                                                                                                     152Enduro&Universal
                                                                                                                          of 498 PageID  Motorcycle:
                                                                                                                                              #:2322 Automotive
   Durability                                 3.0                               Awesome!
                                                                  Reviewed in the United States on October 10, 2018
                                                                  Veriﬁed Purchase
                                                                  Perfect replacement for a Honda XR tool pouch. NOTE: This material is not waterproof.

                                                                  3 people found this helpful
   Review this product                                                 Helpful        Comment          Report abuse
   Share your thoughts with other customers

                Write a customer review                                  Marcus M

                                                                                good enough
                                                                  Reviewed in the United States on August 16, 2020
                                                                  Veriﬁed Purchase

                                                                  Time will tell how it holds up, seems a little cheaply made, ﬁt perfectly on my 140 SSR, used zip ties, didn't
                                                                  want to drill holes.




                                                                       Helpful        Comment          Report abuse


                                                                         Aaron Poindexter

                                                                                Excellent product
                                                                  Reviewed in the United States on September 17, 2019
                                                                  Veriﬁed Purchase

                                                                  Great beer holder for trail riding
                                                                  One person found this helpful

                                                                       Helpful        Comment          Report abuse


                                                                         Ed.

                                                                                Zippers are garbage!!
                                                                  Reviewed in the United States on January 3, 2020
                                                                  Veriﬁed Purchase
                                                                  These bags are JUNK !! I bought 2 of them and both the zippers wont stay closed. You can grab the bag
                                                                  and pull on the top and the zippers open right up. If you have them zipped up you can grab it from the
                                                                  other side and it will open right up! Total garbage !

                                                                       Helpful        Comment          Report abuse


                                                                         Flacø223

                                                                                Eh
                                                                  Reviewed in the United States on March 18, 2019
                                                                  Veriﬁed Purchase
                                                                  Did serve It's use but had to cut through the material

                                                                       Helpful        Comment          Report abuse


                                                                         michael edmundson

                                                                                Garbage
                                                                  Reviewed in the United States on July 18, 2019
                                                                  Veriﬁed Purchase
                                                                  Don’t waste your money didn’t even last one trail ride , non extreme riding

                                                                       Helpful        Comment          Report abuse




                                                                  See all reviews




   Pages with related products. See and discover other items: motorcycle fender, ktm motorcycle accessories


                                                                          Necaces Plastic Fender Fairing Kit Set,Plastic Body
                                                                          Fender Kit for Honda XR50 CRF50 Chinese Mini...                  Shop now
                                                                          $29.99                              41

                                                                                                                                                      Sponsored




     Top subscription apps for you                                                                                                                                                 Page 1 of 7




https://www.amazon.com/Rudyness-Fender-Enduro-Universal-Motorcycle/dp/B07FKB66J9/ref=sr_1_5                                                                                                      4/6
10/23/2020                                               Amazon.com: Rudyness
                                                 Case: 1:20-cv-06677          Black Fender
                                                                         Document       #:Pack
                                                                                           15 Tool Bag for
                                                                                               Filed:      ATV KTM CRF
                                                                                                       11/10/20    PageDirt Bike
                                                                                                                            153Enduro&Universal
                                                                                                                                 of 498 PageID  Motorcycle:
                                                                                                                                                     #:2323 Automotive




               Disney+                              CBS Full Episodes and                  STARZ                                    SHOWTIME                                Philo: Live & On-                    BET+
               Disney                               Live TV                                Starz Entertainment                      Showtime Digital Inc.                   Demand TV                            BET
                              389,179               CBS Interactive                                       80,323                                  23,087                    PHILO                                                    29,720
               $0.00                                                   98,643              $0.00                                    $0.00                                                  65,514                $0.00
                                                    $0.00                                                                                                                   $0.00


     Popular products inspired by this item                                                                                                                                                                                                      Page 1 of 2




               Sporacingrts Motorcycle              Motorcycle Universal                   Motorcycle Universal                     Motorcycle Universal                    Motorcycle Universal                 Motorcycle Universal
               Fork Bag Handlebar Bag               Crocodile Pattern PU                   Crocodile Pattern Black                  Cool Skull Ghost PU                     Black PU Leather Tool                Black Hard PU Leather
               Tool Bag Saddlebags for              Leather Front Fork Tool                PU Leather Tool Phone                    Leather Front Fork Tool                 Phone Wallet Bag                     Tool Phone Wallet Bag
               Yamaha Honda…                        Phone Wallet Bag Rear                  Wallet Bag Luggage                       Phone Wallet Bag Rear                   Luggage Saddle Side                  Luggage Saddle Side
                              36                    Luggage Saddle Side…                   Saddle Side Bag Trunk…                   Luggage Saddle Side…                    Bag Trunk For Harley…                Bag Trunk For Harley…
               $14.99                               $24.66                                 $32.66                                   $23.66                                  $34.99                               $52.50


     Your Browsing History                 View or edit your browsing history     ›                                                                                                                                See personalized recommendations

                                                                                                                                                                                                                                       Sign in

                                                                                                                                                                                                                            New customer? Start here.




                                                                                                                         Back to top




                         Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                            Let Us Help You
                         Careers                                           Sell products on                                            Amazon Rewards Visa                                                Amazon and COVID-
                                                                           Amazon                                                      Signature Cards                                                    19
                         Blog
                                                                           Sell apps on Amazon                                         Amazon.com Store Card                                              Your Account
                         About Amazon
                                                                           Become an Aﬃliate                                           Amazon Business Card                                               Your Orders
                         Press Center
                                                                           Advertise Your Products                                     Amazon Business Line of Credit                                     Shipping Rates &
                         Investor Relations                                                                                                                                                               Policies
                                                                           Self-Publish with Us                                        Shop with Points
                         Amazon Devices                                                                                                                                                                   Amazon Prime
                                                                           Host an Amazon Hub                                          Credit Card Marketplace
                         Amazon Tours                                                                                                                                                                     Returns &
                                                                           › See More Make Money                                       Reload Your Balance                                                Replacements
                                                                           with Us
                                                                                                                                       Amazon Currency Converter                                          Manage Your Content
                                                                                                                                                                                                          and Devices
                                                                                                                                                                                                          Amazon Assistant
                                                                                                                                                                                                          Help




                                                                                                                           English                 United States




                         Amazon Music                Amazon                      Amazon Drive                               6pm                     AbeBooks                         ACX                           Alexa
                         Stream millions             Advertising                 Cloud storage                              Score deals             Books, art                       Audiobook                     Actionable
                         of songs                    Find, attract, and          from Amazon                                on fashion              & collectibles                   Publishing                    Analytics
                                                     engage customers                                                       brands                                                   Made Easy                     for the Web

                         Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal            Home Services                    Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                    Groceries & More                           Ship Orders             Experienced Pros                 Sell your original            Fun stories for
                         Start a Selling             Everything For              Right To Your Door                         Internationally         Happiness Guarantee              Digital                       kids on the go
                         Account                     Your Business                                                                                                                   Educational
                                                                                                                                                                                     Resources

                         Amazon Web                  Audible                     Book Depository                            Box Oﬃce                ComiXology                       DPReview                      East Dane
                         Services                    Listen to Books &           Books With Free                            Mojo                    Thousands of                     Digital                       Designer Men's
                         Scalable Cloud              Original                    Delivery Worldwide                         Find Movie              Digital Comics                   Photography                   Fashion
                         Computing                   Audio                                                                  Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                   IMDb                                       IMDbPro                 Kindle Direct                    Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                Publishing                       FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                           & Celebrities                              Entertainment           Indie Digital & Print            Delivery                      Storage
                                                     recommendations                                                        Professionals           Publishing                       on Everyday Items             Free With Prime
                                                                                                                            Need                    Made Easy

                         Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                            Zappos                        Ring
                         Direct                      Designer                    Great Deals on                             Market                  Deals and                        Shoes &                       Smart Home
                         Video                       Fashion Brands              Quality Used Products                      America’s               Shenanigans                      Clothing                      Security Systems
                         Distribution                                                                                       Healthiest
                         Made Easy                                                                                          Grocery Store

                         Eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed                   Amazon Second
                         Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products                Chance
                         in Every Room               & Safety Alerts             to your door                               Simpliﬁed               you can trust                    Pass it on, trade it
                                                                                                                                                                                     in,
                                                                                                                                                                                     give it a second
                                                                                                                                                                                     life




                                                                       Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates

https://www.amazon.com/Rudyness-Fender-Enduro-Universal-Motorcycle/dp/B07FKB66J9/ref=sr_1_5                                                                                                                                                                    5/6
10/23/2020                                       Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                           11/10/20: ktm
                                                                                                     Page 154 of 498 PageID #:2324
                                                                                                                                                     Hello, Sign in
   Skip to main content                                   ktm                                                                                        Account & Lists
                                                                                                                                                                            Returns                            0
                                           Rudyness66
                                                                                                                                                                            & Orders      Try Prime                  Cart
                                                                                                                                                     Account
      Deliver to
                                          Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics     Whole Foods        Free Shipping    Registry     Sell     Coupons
      Bensenville 60106

    5 results for Rudyness66 : "ktm"                                                                                                                                                             Sort  by:Featured
                                                                                                                                                                                                 Featured
                                                                                                                                                                                                  Sort by:




                                                                                                             Side Kick Stand & Spring For KTM XCW 200/250 08-16 400 09-10 450
                                                                                                             2009,11-16 500 12-13,15-16 530 2009 EXC-F/XCF-W 350,EXC 500 2012…
                                                                                                             $
                                                                                                                 4699
                                                                                                             FREE Shipping




                                                                                                             Side Kick Stand & Spring Replace XCW 200/250 08-16,400 09-10,450
                                                                                                             2009,11-16/500 12-13,15-16/530 2009 EXC-F/XCF-W 350,EXC 500 201…
                                                                                                             Orange
                                                                                                             $4698
                                                                                                                     Get it as soon as Sat, Oct 24
                                                                                                             FREE Shipping by Amazon




                   PUPOUSE Kickstand
                   for Bike Adjustable
                   Bicycle Mountain…
                                     84                                                                      Side Kick Stand & Spring For KTM XCW 200/250 08-16 400 09-10 450
                   $
                       11.99                                                                                 2009,11-16 500 12-13,15-16 530 2009 EXC-F/XCF-W 350,EXC 500 2012…
                               Shop now                                                                      $   4299
                                                                                                             FREE Shipping


                                    Sponsored




                                                                                                             Side Kick Stand & Spring For KTM XCW 200/250 08-16 400 09-10 450
                                                                                                             2009,11-16 500 12-13,15-16 530 2009 EXC-F/XCF-W 350,EXC 500 2012…
                                                                                                             $   4699
                                                                                                             FREE Shipping




                                                                                                             Rudyness Black Fender Pack Tool Bag for ATV KTM CRF Dirt Bike
                                                                                                             Enduro&Universal Motorcycle
                                                                                                                             29

                                                                                                             Automotive
                                                                                                             $   2298
                                                                                                             Get it as soon as Mon, Oct 26
                                                                                                             FREE Shipping on your ﬁrst order shipped by
                                                                                                             Amazon




                                                            Need help?
                                                            Visit the help section or contact us




                                                                                                         KTM XW-Ring Chain (Orange) 520x118 2003-2020
                                                                                                         OEM: 79610965118EB                                                 Shop now
                                                                                                         $124.99                    1

                                                                                                                                                                                       Sponsored




     Sponsored products related to this search What's this?                                                                                                                                               Page 1 of 3




https://www.amazon.com/s?k=ktm&me=A1N1HU8G1W50FJ&ref=nb_sb_noss                                                                                                                                                             1/3
10/23/2020                                                                       Amazon.com
                                                Case: 1:20-cv-06677 Document #: 15          Seller Profile:Page
                                                                                   Filed: 11/10/20          Rudyness66
                                                                                                                  155 of 498 PageID #:2325
                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                               Returns                                0
                                        All
                                                                                                                                                                                               & Orders       Try Prime                   Cart
                                                                                                                                                                       Account
      Deliver to
                                       Holiday Deals     Gift Cards         Best Sellers     Customer Service       New Releases        AmazonBasics       Whole Foods        Free Shipping     Registry       Giants vs Eagles live now
      Bensenville 60106


   Rudyness66                                                                                                                                        Have a question for Rudyness66?
   Rudyness66 storefront
                   89% positive in the last 12 months (261 ratings)                                                                                   Ask a question
   Rudyness66 is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Lai Zhan Xin
   Business Address:
     No.15,West Lane4,Laoyuan
     Lu Feng
     Shui Chao
     516545
     CN


       Feedback       Returns & Refunds            Shipping       Policies         Help         Gift Wrap         Products



                             “ Works just ﬁne. ”
                                                                                                                                                                                 30 days     90 days       12 months        Lifetime
                             By Amazon Customer on August 27, 2020.                                                                                             Positive           86%         84%                89%           91%
                             “ everything ﬁt like it was suppose to and looks great ”                                                                           Neutral            14%         10%                 7%                5%

                             By Amazon Customer on August 27, 2020.                                                                                             Negative                0%      7%                 5%                4%

                             “ Item is as described no issues ”                                                                                                 Count                   22       73                261           424

                             By Daniel on August 25, 2020.

                             “ poorly made did not work properly wiring harness plug hold down tabs would not hold wiring plugs in place ”

                             By Amazon Customer on August 25, 2020.

                             “ Fit well, but not chromed out on bottom. you can see unﬁnished from the front of the bike. Great shipping
                               and ﬁt. ”
                             By James D. on August 23, 2020.



                                                                            Previous Next




                                                                                      Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                   Page 1 of 7




                   CICMOD Motorcycle Front           Xitomer Duke 790 Mirror               NEW KTM OIL FILTER                Motorex Top Speed 4T Oil        2018 Motorcycle Rear               FMF Racing 11299 Wash
                   & Rear Fork Wheel Frame           Hole Plugs, for KTM                   SERVICE KIT 2014 2015             - 15W50 - 4 Liter 171-435-      Fluid Reservoir Cap Cover          Plug
                   Slider Crash Protector for        125/390 / 790 DUKE                    2016 RC 390 DUKE                  400                             Accessories for KTM Duke                           1,419
                   KTM 125 200 390 Duke K            2013-2019, 1290 Super…                90238015010                                      108              125/200 Duke 390 2013…             $8.74
                                  89                                   24                                76                  $47.27                                          7
                   $25.98                            $14.99                                $27.50                                                            $12.99


        Top subscription apps for you                                                                                                                                                                                       Page 1 of 7




                   Disney+                           CBS Full Episodes and Live            STARZ                             SHOWTIME                        Philo: Live & On-Demand            BET+
                   Disney                            TV                                    Starz Entertainment               Showtime Digital Inc.           TV                                 BET
                                  389,179            CBS Interactive                                     80,323                             23,087           PHILO                                              29,720
                   $0.00                                               98,643              $0.00                             $0.00                                           65,514             $0.00
                                                     $0.00                                                                                                   $0.00


        Your Browsing History             View or edit your browsing history      ›                                                                                                             See personalized recommendations

                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                         New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1N1HU8G1W50FJ&sshmPath=                                                                                  1/2
10/23/2020                                                                  Select
                                               Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                   Filed: Options - Amazon.com
                                                                                           11/10/20    Page 156Checkout
                                                                                                                    of 498 PageID #:2326




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                   Amazon Locker is available

                Shipping from Amazon.com                (Learn more)                                              20 pickup locations near you

                Shipping to:              , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                   Choose a delivery option:
                States

                    Rudyness Black Fender Pack Tool Bag for ATV KTM CRF Dirt Bike                                         get FREE Prime Delivery on this order and try other Prime
                    Enduro&Universal Motorcycle                                                                    benefits (hello, Prime Video) with a one week trial for $1.99!
                    $22.98 - Quantity: 1
                    Sold by: Rudyness66
                                                                                                                        FREE Prime Delivery with
                Change quantities or delete
                                                                                                                        Wednesday, Oct. 28
                                                                                                                        FREE Shipping on your first order

                                                                                                                        Monday, Oct. 26
                                                                                                                        $5.99 - Shipping




                                                                                                                                                                           Continue




                                                              Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                           1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  157 of 498 PageID #:2327




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $22.98
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $5.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $28.97
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $1.44
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $30.41


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $5.99 instantly with FREE Prime Delivery and enjoy more of what                           Give Prime a try
                                                 you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 26, 2020 If you order in the next 2 hours (Details)
                                       Rudyness Black Fender Pack Tool Bag for                     Choose a delivery option:
                                       ATV KTM CRF Dirt Bike Enduro&Universal                           Wednesday, Oct. 28
                                       Motorcycle                                                       FREE Shipping on your first order
                                       $22.98
                                                                                                        Monday, Oct. 26
                                       Amazon Prime eligible Join now
                                                                                                        $5.99 - Shipping
                                       Quantity: 1 Change
                                       Sold by: Rudyness66
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020              Amazon.com: Side Kick Stand & Spring
                                                Case:        For KTM XCW 200/250
                                                         1:20-cv-06677           08-16 400 09-10
                                                                            Document       #: 15450Filed:
                                                                                                    2009,11-16 500 12-13,15-16
                                                                                                           11/10/20     Page530  2009
                                                                                                                               158  ofEXC-F/XCF-W
                                                                                                                                       498 PageID 350,EXC 500 2012-2016 EXC-R/XCR-W 450/530 2008 (Bla…
                                                                                                                                                      #:2328
                                                                                                                                                                Hello, Sign in
   Skip to main content                             ktm                                                                                                         Account & Lists
                                                                                                                                                                                       Returns                                 0
                                             All
                                                                                                                                                                                       & Orders          Try Prime                 Cart
                                                                                                                                                                Account
       Deliver to
                                           Holiday Deals     Gift Cards   Best Sellers    Customer Service      New Releases    AmazonBasics         Whole Foods       Free Shipping    Registry         Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                              Side Kick Stand & Spring For KTM XCW 200/250                                                          $46.99
                                                                                     08-16 400 09-10 450 2009,11-16 500 12-13,15-
                                                                                                                                                                                           FREE delivery: Nov 4 - 13
   Subm
                                                                                     16 530 2009 EXC-F/XCF-W 350,EXC 500 2012-                                                             Fastest delivery: Nov 2 - 5

   Subm
                                                                                     2016 EXC-R/XCR-W 450/530 2008 (Black)
                                                                                     Visit the Rudyness Store                                                                              In stock.
                                                                                                                                                                                           Usually ships within 4 to 5 days.
   Subm
                                                                                                                                                                                           Qty:
                                                                                                                                                                                            Qty:
                                                                                                                                                                                            1      1
                                                                                     Price:   $46.99
   Subm
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $46.99 upon approval for the Amazon Rewards                                       Add toto
                                                                                                                                                                                                             Add  Cart
                                                                                                                                                                                                                    Cart
                                                                                         Visa Card. No annual fee.
                                                                                                                                                                                                             Submit
                                                                                                                                                                                                              Buy Now
                                                                                     Extended holiday return window till Jan 31, 2021
                                                                                         Condition:100% Brand New                                                                                Secure transaction
                                                                                         Material:Aluminum and Plasitc Foot Pedal
                                                                                                                                                                                           Ships from ...         Rudyness66
                                                                                         Color Optional: Black/Orange/Blue
                                                                                                                                                                                           Sold by ...            Rudyness66
                                                                                         Package Included: 1 x Side Stand Cpl With Spring Kits
                                                                                         Fitment:For 2008-2016 KTM Model
                                                                                                                                                                                                 Deliver to Bensenville 60106
                                                                                     › See more product details

                                                                                                                                                                                             Add to List
                                  Roll over image to zoom in

                                                                                                                                                                                                   Share


   Customers who viewed this item also viewed                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                         Sell on Amazon




               Side Kick Stand & Spring            7075 Aluminum Alloy          Motorcycle Rear Foot
               Replace XCW 200/250                 Forged Kickstand Side        Brake Pedal Lever For
               08-16,400 09-10,450                 Stand For KTM                KTM Husqvarna SX SX-F                                                                                     PINCTROT Steering Wheel Cover
                                                                                                                                                                                          Great Grip with 3D Silicone…
               2009,11-16/500 12-                  Husqvarna Husaberg…          XC XC-F XC-W XCF-W…
                                                                2                              13
                                                                                                                                                                                          $
                                                                                                                                                                                            26.89
               13,15-16/530 2009…
               $46.98                              $45.99                       $33.99
                                                                                                                                                                                                                             Sponsored



   Customers also viewed these products                                                                                                                                                                                      Page 1 of 7




                    Nicecnc Black & Blue             AnXin CNC Rear Brake            KTM Factory seat cover          Motorcycle Swingarm               JFG RACING White                  KTM 2013 Dual                             7
                    Side Stand Kickstand for         Pedal Step Plate Tip For        79207940050 16                  Guard Swing Arm                   Universal Headlight               Compound Enduro Grips
                    EXC 125-150-200-250-             Husqvarna TC125 16-20           SX/SXF/XCF ALL17-18             Protector For TC125               Head Lamp Light Fairing           78102021000 (Original                     S
                    300-400-450-525…                 FC250/350/450 16-20…            125-500                         TC250 FC250 FC350…                Street Fighter Mask…              Version)
                                   8                                38                              6                               44                                 140                                  134
                    $52.99                           $9.99                           $75.99                          $21.99                            $20.99                            $21.59                                    $
                    Usually ships within 1 to 3…                                                                     Only 18 left in stock - orde…




   You might also like                                                                                                                                                                                                   Page 1 of 22
   Sponsored




                    Motorcycle Swingarm              KTM/FMF Stainless               CNC Rear Brake Foot             KTM Air Filter SX SX-F XC         KTM LOCK ON GRIP SET              KTM Aluminum Skid
                    Guard Swing Arm                  Megabomb Header 250             Pedal Lever - Motorcycle        XC-F XC-W XCF-W EXC-F             2016-2020 250 350 450             Plate 450/500 XC-
                    Protector For KTM                SX-F/XC-F 2019-2020             For K T M H usqvarna            2015-2020                         SX XC-W EXC-F XC-W                W/EXC 2012-2016 OEM:
                    EXC125 EXC200…                   OEM: 79105907501                SX125 SX150 SX-F ...            OEM:79006015000                   EXC-F 79002924100                 78103990100                               4
                                 44                  $299.99                         $33.99                                       11                              17                     $139.99
                    $21.99                                                                                           $31.49                            $29.99


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account

https://www.amazon.com/Stand-Spring-08-16-09-10-2012-2016/dp/B08D91ZXLF/ref=sr_1_1?dchild=1&keywords=ktm&m=A1N1HU8G1W50FJ&qid=1603422440&s=merchant-items&sr=1-1                                                                           1/5
10/23/2020             Amazon.com: Side Kick Stand & Spring
                                               Case:        For KTM XCW 200/250
                                                         1:20-cv-06677          08-16 400 09-10
                                                                           Document        #: 15450Filed:
                                                                                                    2009,11-16 500 12-13,15-16
                                                                                                           11/10/20     Page530  2009
                                                                                                                               159  ofEXC-F/XCF-W
                                                                                                                                       498 PageID 350,EXC 500 2012-2016 EXC-R/XCR-W 450/530 2008 (Ora…
                                                                                                                                                       #:2329
                                                                                                                                                               Hello, Sign in
   Skip to main content                            ktm                                                                                                         Account & Lists
                                                                                                                                                                                      Returns                                 0
                                             All
                                                                                                                                                                                      & Orders          Try Prime                 Cart
                                                                                                                                                               Account
       Deliver to
                                           Holiday Deals    Gift Cards   Best Sellers    Customer Service      New Releases    AmazonBasics         Whole Foods       Free Shipping    Registry         Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                             Side Kick Stand & Spring For KTM XCW 200/250                                                          $42.99
                                                                                    08-16 400 09-10 450 2009,11-16 500 12-13,15-
                                                                                                                                                                                          FREE delivery: Nov 4 - 13
   Subm
                                                                                    16 530 2009 EXC-F/XCF-W 350,EXC 500 2012-                                                             Fastest delivery: Nov 2 - 5

   Subm
                                                                                    2016 EXC-R/XCR-W 450/530 2008 (Orange)
                                                                                    Visit the Rudyness Store                                                                              In stock.
                                                                                                                                                                                          Usually ships within 4 to 5 days.
   Subm
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                    Price:   $42.99
   Subm
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $42.99 upon approval for the Amazon Rewards                                       Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart
                                                                                        Visa Card. No annual fee.
   Subm                                                                                                                                                                                                     Submit
                                                                                                                                                                                                             Buy Now
                                                                                    Extended holiday return window till Jan 31, 2021
                                                                                        Condition:100% Brand New                                                                                Secure transaction
   Subm
                                                                                        Material:Aluminum and Plasitc Foot Pedal
                                                                                                                                                                                          Ships from ...         Rudyness66
                                                                                        Color Optional: Black/Orange/Blue
                                                                                                                                                                                          Sold by ...            Rudyness66
                                                                                        Package Included: 1 x Side Stand Cpl With Spring Kits
                                                                                        Fitment:For 2008-2016 KTM Model
                                                                                                                                                                                                Deliver to Bensenville 60106
                                                                                    › See more product details

                                                                                                                                                                                            Add to List
                             Click image to open expanded view

                                                                                                                                                                                                  Share


   Customers who viewed this item also viewed                                                                                                                                                           Have one to sell?

                                                                                                                                                                                                        Sell on Amazon




               Side Kick Stand & Spring
               Replace XCW 200/250
               08-16,400 09-10,450
               2009,11-16/500 12-
               13,15-16/530 2009…
               $46.98



   Customers also viewed these products                                                                                                                                                                                     Page 1 of 7




                    Nicecnc Black & Blue            AnXin CNC Rear Brake            KTM Factory seat cover          Motorcycle Swingarm               KTM 2013 Dual                     JFG RACING White                          7
                    Side Stand Kickstand for        Pedal Step Plate Tip For        79207940050 16                  Guard Swing Arm                   Compound Enduro Grips             Universal Headlight
                    EXC 125-150-200-250-            Husqvarna TC125 16-20           SX/SXF/XCF ALL17-18             Protector For TC125               78102021000 (Original             Head Lamp Light Fairing                   S
                    300-400-450-525…                FC250/350/450 16-20…            125-500                         TC250 FC250 FC350…                Version)                          Street Fighter Mask…
                                   8                              38                              6                                44                                 134                                  140
                    $52.99                          $9.99                           $75.99                          $21.99                            $21.59                            $20.99                                    $
                    Usually ships within 1 to 3…                                                                    Only 18 left in stock - orde…




   You might also like                                                                                                                                                                                                  Page 1 of 14
   Sponsored




                    KTM/FMF Stainless               Motorcycle Swingarm             KTM Air Filter SX SX-F XC       KTM XW-Ring Chain                 KTM LOCK ON GRIP SET              KTM Aluminum Skid
                    Megabomb Header 250             Guard Swing Arm                 XC-F XC-W XCF-W EXC-F           (Orange) 520x118 2003-            2016-2020 250 350 450             Plate 450/500 XC-
                    SX-F/XC-F 2019-2020             Protector For KTM               2015-2020                       2020 OEM:                         SX XC-W EXC-F XC-W                W/EXC 2012-2016 OEM:
                    OEM: 79105907501                EXC125 EXC200…                  OEM:79006015000                 79610965118EB                     EXC-F 79002924100                 78103990100                               4
                    $299.99                                      44                              11                             1                                17                     $139.99
                                                    $21.99                          $31.49                          $124.99                           $29.99


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account

https://www.amazon.com/Stand-Spring-08-16-2012-2016-Orange/dp/B08D8Z7M5R/ref=sr_1_3?dchild=1&keywords=ktm&m=A1N1HU8G1W50FJ&qid=1603422440&s=merchant-items&sr=1-3                                                                         1/4
10/21/2020          Amazon.com: Leluo Ruirui-Glass
                                            Case:  Motorbike Windscreen Windshield
                                                     1:20-cv-06677       Document  Shield Screen
                                                                                          #: 15 with Bracket,
                                                                                                 Filed:       for KTM Duke
                                                                                                          11/10/20     Page125 390
                                                                                                                               160 2017
                                                                                                                                     of 2018
                                                                                                                                         4982019 Duke125#:2330
                                                                                                                                             PageID      Duke390, Durability and Reliability (Color : B): Home …

                                                                                                                                                            Hello, Sign in
   Skip to main content                                                                                                                                     Account & Lists
                                                                                                                                                                                    Returns                                0
                                         Home & Kitchen
                                                                                                                                                                                    & Orders          Try Prime                Cart
                                                                                                                                                            Account
      Deliver to
                                       Holiday Deals       Gift Cards     Best Sellers    Customer Service   New Releases         AmazonBasics      Whole Foods    Free Shipping                 Shop today's epic deals now
      Bensenville 60106

     Amazon Home           Shop by Room              Discover           Shop by Style         Home Décor          Furniture           Kitchen & Dining       Bed & Bath            Garden & Outdoor             Home Improvement


   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Windshields & Accessories › Windshields


                                                                                                                      Leluo Ruirui-Glass Motorbike                                      $52.27
                                                                                                                      Windscreen Windshield Shield
                                                                                                                                                                                        FREE delivery: Nov 12 - Dec 4
                                                                                                                      Screen with Bracket, for KTM
                                                                                                                      Duke 125 390 2017 2018 2019                                       Only 18 left in stock -
                                                                                                                      Duke125 Duke390, Durability                                       order soon.

                                                                                                                      and Reliability (Color : B)                                       Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1

                                                                                                                      Brand: Leluo
                                                                                                                                                                                                          Add to Cart

                                                                                                                      Price:   $52.27                                                                      Buy Now

                                                                                                                      Save 12% on 2 select item(s). Shop items                                Secure transaction

                                                                                                                        Get $50 oﬀ instantly: Pay $2.27 $52.27 upon                     Ships from ...         Ruirui US
                                                                                                                        approval for the Amazon Rewards Visa Card. No                   Sold by ...            Ruirui US
                                                                                                                        annual fee.
                                                                                                                                                                                        Return policy: Returnable until
                                                                                                                                                                                        Jan 31, 2021
                                                                                                                      Color: B

                                                                                                                                                                                              Deliver to Bensenville 60106
                                                                                                                                 $52.27            $52.27

                                                                                                                                                                                          Add to List
                                                                                                                         It has solid hardware, so they are stable.
                                                                                                                         The windshield can protect motorcycle enthusiasts                Add to Wedding Registry
                                                                                                                         from the wind, thrown-up rocks, debris, and bugs.
                                                                                                                         Improve the aerodynamics of your motorcycle and
                                             Roll over image to zoom in                                                  deﬂect more wind to provide relaxing and safe ride                     Share
                                                                                                                         for driver.
                                                                                                                         Enhancing the design of your motorcycle.                                     Have one to sell?
                                                                                                                         Aftermarket parts, for modify use.                                           Sell on Amazon




   Related products from Our Brands




                                                                                                                                                                     Page 1 of 3




              Amazon Brand –                     Amazon Brand –                  Amazon Brand –              Amazon Brand –                   Ravenna Classic
              Ravenna Home Classic               Ravenna Home Classic            Ravenna Home Classic        Ravenna Home Classic             Stoneware 2-Piece
              Micro Mink Trellis Throw           Stoneware 3-Piece               Stoneware 3-Piece           Micro Mink Jacobean              Canister Set, 9.5"H and
              Blanket - 50 x 60 Inch,            Filigree Canister Set - Set     Labeled Canister Set -      Throw Blanket, 60" x 80",        7.625"H, White with blue
              Linen                              of 3, Red with Wood Lid         Set of 3, White with Red    Heather Grey                                   60
                           93                                  88                Lid                                      64                  $27.24
              $37.43                             $56.66                                       71             $49.49
                                                                                 $65.99




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:B

         Description:

         Condition:100% Aftermarket Brand New

https://www.amazon.com/Leluo-Ruirui-Glass-Windscreen-Windshield-Reliability/dp/B08KZG6JZ9/ref=sr_1_127?th=1                                                                                                                           1/4
10/21/2020             Amazon.com: Leluo Ruirui-Glass
                                               Case:  Motorbike Windscreen Windshield
                                                        1:20-cv-06677       Document  Shield Screen
                                                                                             #: 15 with Bracket,
                                                                                                    Filed:       for KTM Duke
                                                                                                             11/10/20     Page125 390
                                                                                                                                  161 2017
                                                                                                                                        of 2018
                                                                                                                                            4982019 Duke125#:2331
                                                                                                                                                PageID      Duke390, Durability and Reliability (Color : B): Home …
            Size: 32.7cm/12.87" * 35cm/13.78"
            Material: Plexiglass
            Placement on Vehicle: Front

            Feature:

            1:Improve the aerodynamics of your motorcycle and deﬂect more wind to provide relaxing and safe ride for driver.
            2:Enhancing the design of your motorcycle.
            3:Easy to install,mounting hardwares are included.

            Fitment:

            For KTM 2017-2019 Duke 125 390

            Package Included:

            1 piece Windshield
            1 set Mounting Accessories




   Product information

   Color:B

       Item Weight                                          7.72 pounds                                            Warranty & Support

       Manufacturer                                         Leluo                                                  Product Warranty: For warranty information about this product, please click here

       ASIN                                                 B08KZG6JZ9                                             Feedback

                                                                                                                   Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                             Page 1 of 2

             Videos for related products




                                                0:03                                       0:41                                      0:16                                     0:12
              GUDAVO 100% Polycarbonate                   Motorcycle Windscreen Extension             motorcycle windshield Extension           Universal windshield for                Classic Accessories
              made Motorcycle Windshield                                                              smalll                                    motorcycle                              UTV Front Windshi

              GUDAVO                                      kemimoto                                    DUILU                                     DUILU                                   Merchant Video



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

   5 star                                        0%

   4 star                                        0%

   3 star                                        0%

   2 star                                        0%

   1 star                                        0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/Leluo-Ruirui-Glass-Windscreen-Windshield-Reliability/dp/B08KZG6JZ9/ref=sr_1_127?th=1                                                                                                         2/4
10/21/2020        Amazon.com: Leluo Ruirui-Glass
                                          Case:  Motorbike Windscreen Windshield
                                                   1:20-cv-06677       Document  Shield Screen
                                                                                        #: 15 with Bracket,
                                                                                               Filed:       for KTM Duke
                                                                                                        11/10/20     Page125 390
                                                                                                                             162 2017
                                                                                                                                   of 2018
                                                                                                                                       4982019 Duke125#:2332
                                                                                                                                           PageID      Duke390, Durability and Reliability (Color : B): Home …




     Deals in magazine subscriptions                                                                                                                                                                                                          Page 1 of 7




                National Geographic                   Reader's Digest                       Martha Stewart Living            Entertainment Weekly                      Reader's Digest                        Highlights High Five
                Kids                                                    8,514                                35                               1,802                                     58                                        1,343
                                 6,385                Print Magazine                        Print Magazine                   Print Magazine                            Print Magazine                         Print Magazine
                Print Magazine                        $8.00                                 $3.00                            $5.00                                     $5.00                                  $29.99
                $15.00


     Best sellers in Kindle eBooks                                                                                                                                                                                                            Page 1 of 6




                A Time for Mercy (Jake                If You Tell: A True Story             The Cipher (Nina                 My Dear Hamilton: A                       Spellbreaker                           The Haunting of Brynn
                Brigance Book 3)                      of Murder, Family…                    Guerrera Book 1)                 Novel of Eliza Schuyler…                   Charlie N. Holmberg                   Wilder: A Novel
                 John Grisham                           Gregg Olsen                          Isabella Maldonado               Stephanie Dray                                          1,860                    Wendy Webb
                                 863                                    16,841                             3,494                            3,028                      Kindle Edition                                             2,342
                Kindle Edition                        Kindle Edition                        Kindle Edition                   Kindle Edition                            $4.99                                  Kindle Edition
                $14.99                                $4.99                                 $4.99                            $9.99                                                                            $4.99


     Your Browsing History                   View or edit your browsing history    ›                                                                                                         Page 1 of 2         See personalized recommendations

                                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                                         New customer? Start here.




                                                                                                                   Back to top




                           Get to Know Us                                   Make Money with Us                                  Amazon Payment Products                                                Let Us Help You
                           Careers                                          Sell products on                                    Amazon Rewards Visa                                                    Amazon and COVID-
                                                                            Amazon                                              Signature Cards                                                        19
                           Blog
                                                                            Sell apps on Amazon                                 Amazon.com Store Card                                                  Your Account
                           About Amazon
                                                                            Become an Aﬃliate                                   Amazon Business Card                                                   Your Orders
                           Sustainability
                                                                            Advertise Your Products                             Amazon Business Line of Credit                                         Shipping Rates &
                           Press Center                                                                                                                                                                Policies
                                                                            Self-Publish with Us                                Shop with Points
                           Investor Relations                                                                                                                                                          Amazon Prime
                                                                            Host an Amazon Hub                                  Credit Card Marketplace
                           Amazon Devices                                                                                                                                                              Returns &
                                                                            › See More Make Money                               Reload Your Balance                                                    Replacements
                           Amazon Tours                                     with Us
                                                                                                                                Amazon Currency Converter                                              Manage Your Content
                                                                                                                                                                                                       and Devices
                                                                                                                                                                                                       Amazon Assistant
                                                                                                                                                                                                       Help




                                                                                                                    English                   United States




                           Amazon Music                Amazon                     Amazon Drive                       6pm                       AbeBooks                           ACX                           Alexa
                           Stream millions             Advertising                Cloud storage                      Score deals               Books, art                         Audiobook                     Actionable
                           of songs                    Find, attract, and         from Amazon                        on fashion                & collectibles                     Publishing                    Analytics
                                                       engage customers                                              brands                                                       Made Easy                     for the Web

                           Sell on                     Amazon                     Amazon Fresh                       AmazonGlobal              Home Services                      Amazon Ignite                 Amazon Rapids
                           Amazon                      Business                   Groceries & More                   Ship Orders               Experienced Pros                   Sell your original            Fun stories for
                           Start a Selling             Everything For             Right To Your Door                 Internationally           Happiness Guarantee                Digital                       kids on the go
                           Account                     Your Business                                                                                                              Educational
                                                                                                                                                                                  Resources

                           Amazon Web                  Audible                    Book Depository                    Box Oﬃce                  ComiXology                         DPReview                      East Dane
                           Services                    Listen to Books &          Books With Free                    Mojo                      Thousands of                       Digital                       Designer Men's
                           Scalable Cloud              Original                   Delivery Worldwide                 Find Movie                Digital Comics                     Photography                   Fashion
                           Computing                   Audio                                                         Box Oﬃce Data
                           Services                    Performances

                           Fabric                      Goodreads                  IMDb                               IMDbPro                   Kindle Direct                      Prime Now                     Amazon Photos
                           Sewing, Quilting            Book reviews               Movies, TV                         Get Info                  Publishing                         FREE 2-hour                   Unlimited Photo
                           & Knitting                  &                          & Celebrities                      Entertainment             Indie Digital & Print              Delivery                      Storage
                                                       recommendations                                               Professionals             Publishing                         on Everyday Items             Free With Prime
                                                                                                                     Need                      Made Easy

                           Prime Video                 Shopbop                    Amazon Warehouse                   Whole Foods               Woot!                              Zappos                        Ring
                           Direct                      Designer                   Great Deals on                     Market                    Deals and                          Shoes &                       Smart Home
                           Video                       Fashion Brands             Quality Used Products              America’s                 Shenanigans                        Clothing                      Security Systems
                           Distribution                                                                              Healthiest
                           Made Easy                                                                                 Grocery Store

                           eero WiFi                   Neighbors App              Amazon Subscription Boxes          PillPack                  Amazon Renewed                     Amazon Second
                                                                                                                                                                                  Chance

https://www.amazon.com/Leluo-Ruirui-Glass-Windscreen-Windshield-Reliability/dp/B08KZG6JZ9/ref=sr_1_127?th=1                                                                                                                                                 3/4
10/21/2020                                 Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                     11/10/20: KTM
                                                                                                Page 163 of 498 PageID #:2333
                                                                                                                                            Hello, Sign in
   Skip to main content                           KTM                                                                                       Account & Lists
                                                                                                                                                                   Returns                          0
                                    Ruirui US
                                                                                                                                                                   & Orders    Try Prime                  Cart
                                                                                                                                            Account
      Deliver to
                                  Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 30 results for Ruirui US : "KTM"                                                                                                                                          Sort  by:Featured
                                                                                                                                                                                      Featured
                                                                                                                                                                                       Sort by:


    Brand
    Leluo                                                                                             Leluo Ruirui-Glass Motorbike Windscreen Windshield Shield Screen with
                                                                                                      Bracket, for KTM Duke 125 390 2017 2018 2019 Duke125 Duke390,…
                                                                                                      $
                                                                                                       5227
                                                                                                      FREE Shipping
                                                                                                      Only 18 left in stock - order soon.




                                                                                                      Lirr- Motorcycle Brake pad Set for KTM SX SXF XC EXC XCW XCF EXCF 125
                                                                                                      150 200 250 300 350 400 450 500 525 530,Motorcycle Brake Pads Front…
                                                                                                      $2766
                                                                                                      FREE Shipping
                                                                                                      Only 16 left in stock - order soon.




                                                                                                      Lirr- Motorcycle Brake pad Set Rear Brake Pads Motorcycle for KTM 690
                                                                                                      SMR 690 SMC 07-13 690 SMC-R 12-13 990 Superduke 05-11 990, Stabl…
                                                                                                      $2309
                                                                                                      FREE Shipping
                                                                                                      Only 16 left in stock - order soon.




                                                                                                      Lirr- Motorcycle Brake pad Set for KTM EXC 125 300 450 500 Six Days (11-
                                                                                                      18) / EXC 400 450 Racing (04-07) 181-368-1,Front Rear Brake Pads…
                                                                                                      $2176
                                                                                                      FREE Shipping
                                                                                                      Only 16 left in stock - order soon.




                                                                                                      Lirr- Motorcycle Brake pad Set Motorcycle Brake Pads for KTM Duke 125
                                                                                                      200 250 390 4T RC125 RC200 RC250 C390 Front and Rear, Stable and…
                                                                                                      $1921
                                                                                                      FREE Shipping
                                                                                                      Only 16 left in stock - order soon.




                                                                                                      Lirr- Motorcycle Brake pad Set for KTM 950 Adventure 950 2004 2005
                                                                                                      2006 990 Adventure 990 2007,Motorcycle Brake Pads Front and Rear,…
                                                                                                      $4176
                                                                                                      FREE Shipping
                                                                                                      Only 16 left in stock - order soon.




                                                                                                      Lirr- Motorcycle Brake pad Set Motorcycle Front Rear Brake Pads for KTM
                                                                                                      SX XC EXC SXF XCF XCW MXC SMR XCRW SIX Days 125 150 200 250 300…
                                                                                                      $2497
                                                                                                      FREE Shipping
                                                                                                      Only 16 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=A27RRU6MK9262Q&ref=nb_sb_noss                                                                                                                                                  1/4
10/21/2020                                         Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                      Filed: 11/10/20       PageRuirui164
                                                                                                                      US of 498 PageID #:2334

                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                 Returns                               0
                                            All
                                                                                                                                                                                                 & Orders       Try Prime                  Cart
                                                                                                                                                                         Account
      Deliver to
                                         Holiday Deals         Gift Cards      Best Sellers     Customer Service       New Releases      AmazonBasics         Whole Foods        Free Shipping               Shop today's epic deals now
      Bensenville 60106


   Ruirui US                                                                                                                                           Have a question for Ruirui US?
   Ruirui US storefront
   Just launched No feedback yet                                                                                                                        Ask a question
   Ruirui US is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:TIANJINSHIBINHAIXINQURUIRUISHENGHUOYONGPINDIAN
   Business Address:
     XUNYUANXILU SHIJIXINCUN F DONG 2 MEN 202
     BINHAIXINQU KAIFAQUGUANWEIHUI
     TIANJIN
     TIANJIN
     300000
     CN


       Returns & Refunds        Shipping            Policies        Help         Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact Ruirui US to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                         Leave seller feedback       Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                       Page 1 of 7




                   Martha Stewart Living                National Geographic Kids              Ranger Rick Jr.                 Food & Wine                       Better Homes and Gardens         Do it Yourself
                                    35                                   6,385                                 441                             1,206                             37                               14
                   Print Magazine                       Print Magazine                        Print Magazine                  Print Magazine                    Print Magazine                   Print Magazine
                   $3.00                                $15.00                                $15.00                          $10.00                            $3.00                            $3.00



        Inspired by your browsing history                                                                                                                                                                                     Page 1 of 7




                   FMF Racing 11299 Wash                Troy Lee Designs Men's 20             72 Pcs Motorcycle               AnXin Foot Pegs Footpegs          KTM FLAG READY TO RACE           KTM 6" Die-cut Decal
                   Plug                                 TLD KTM Team Shirts                   Motocross Dirt Bike Spoke       Footrests Foot Pedals             3PW1771500                       Orange
                                    1,410                                110                  Skins For 8"-21" rims           Rests CNC MX For KTM SX                            151                              67
                   $11.08                               $30.00 - $31.50                       Wheel RIM Spoke Covers…         SXS XC EXC MXC XCW…               $19.99                           $1.81
                                                                                                               69                              17
                                                                                              $9.99                           $27.99


        Your Browsing History                 View or edit your browsing history     ›                                                                                            Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                                   Sign in

                                                                                                                                                                                                           New customer? Start here.




                                                                                                                      Back to top


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A27RRU6MK9262Q&sshmPath=                                                                                    1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 165Checkout
                                                                                                                   of 498 PageID #:2335




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Ruirui US           (Learn more)                                                        Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                                      FREE Shipping
                Shipping to:             , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    Leluo Ruirui-Glass Motorbike Windscreen Windshield Shield Screen with
                    Bracket, for KTM Duke 125 390 2017 2018 2019 Duke125 Duke390, Durability
                    and Reliability (Color : B)
                    $52.27 - Quantity: 1
                    Sold by: Ruirui US


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  166 of 498 PageID #:2336




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $52.27
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $52.27
                                                                                                                                                                                       Estimated tax to be collected:*              $3.27

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $55.54
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       Leluo Ruirui-Glass Motorbike Windscreen                     Choose a delivery option:
                                       Windshield Shield Screen with Bracket, for                       Thursday, Nov. 12 - Friday, Dec. 4
                                       KTM Duke 125 390 2017 2018 2019 Duke125                          FREE Shipping
                                       Duke390, Durability and Reliability (Color :
                                       B)
                                       $52.27
                                       Quantity: 1 Change
                                       Sold by: Ruirui US
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020             Amazon.com: Leluo Ruirui-Glass
                                                Case: Adjustable Windshield Extension
                                                         1:20-cv-06677        DocumentSpoiler Windscreen Air Deflector
                                                                                              #: 15 Filed:     11/10/20for Honda Suzuki
                                                                                                                              Page   167Yamaha KTM,Universal
                                                                                                                                           of 498   PageID   Motorcycle
                                                                                                                                                               #:2337   Windshield, Durability and Reliability (Color : T…

                                                                                                                                                            Hello, Sign in
   Skip to main content                            KTM                                                                                                      Account & Lists
                                                                                                                                                                                   Returns                                0
                                          All
                                                                                                                                                                                   & Orders          Try Prime                Cart
                                                                                                                                                            Account
       Deliver to
                                        Holiday Deals      Gift Cards   Best Sellers   Customer Service    New Releases        AmazonBasics      Whole Foods       Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                                                    Leluo Ruirui-Glass Adjustable                                      $91.08
                                                                                                                    Windshield Extension Spoiler
                                                                                                                                                                                       FREE delivery: Nov 12 - Dec 4
                                                                                                                    Windscreen Air Deﬂector for
                                                                                                                    Honda Suzuki Yamaha                                                Only 19 left in stock -
                                                                                                                    KTM,Universal Motorcycle                                           order soon.

                                                                                                                    Windshield, Durability and                                         Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1


                                                                                                                    Reliability (Color : Transparent)                                                    Add to Cart
                                                                                                                    Brand: Leluo
                                                                                                                                                                                                          Buy Now

                                                                                                                    Price:   $91.08                                                          Secure transaction
                                                                                                                    Save 12% on 2 select item(s). Shop items                           Ships from ...         Ruirui US
                                                                                                                                                                                       Sold by ...            Ruirui US
                                                                                                                      Get $50 oﬀ instantly: Pay $41.08 $91.08 upon
                                                                                                                      approval for the Amazon Rewards Visa Card. No                    Return policy: Returnable until
                                                                                                                      annual fee.                                                      Jan 31, 2021

                                                                                                                    Color: Transparent                                                       Deliver to Bensenville 60106


                                                                                                                              $91.08             $91.08                                  Add to List

                                                                                                                                                                                         Add to Wedding Registry
                                                                                                                       It has solid hardware, so they are stable.
                                                                                                                       The windshield can protect motorcycle enthusiasts
                                                Roll over image to zoom in                                             from the wind, thrown-up rocks, debris, and bugs.                       Share
                                                                                                                       Our high quality windscreen is durable
                                                                                                                       Deﬂect more wind for a more comfortable ride                                  Have one to sell?
                                                                                                                       Make a more relaxing and safe ride
                                                                                                                                                                                                     Sell on Amazon




   Related products from Our Brands




                                                                                                                                                                     Page 1 of 3




               Pinzon 6 Piece Blended            Pinzon Velvet Plush          Pinzon Signature Cotton      Pinzon Organic Cotton             Pinzon Faux Fur Throw
               Egyptian Cotton Bath              Blanket - Twin,              Heavyweight Velvet           Bathroom Towels, 6                Blanket - 50 x 60 Inch,
               Towel Set - Driftwood             Chocolate                    Flannel Sheet Set -          Piece Set, Ivory                  Ivory
                            13954                             6612            Queen, Cream                               5817                             3665
               $24.99                            $25.81                                   6162             $34.99                            $31.26
                                                                              $74.71




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description
        Color:Transparent

          Feature:
          Motorcycle adjustable windshield, ﬁxed on the above of original windshield, heightening for better head protection rider safety.
          To prevent corrosion,STAINLESS STEEL SCREWS-For a long life.
          Al 6061 T6 billet Aluminum
          Item is easy to install without instructions
          Our high quality windscreen is durable
          Deﬂect more wind for a more comfortable ride


https://www.amazon.com/Leluo-Ruirui-Glass-Adjustable-Windshield-Reliability/dp/B08L5T1T5N/ref=sr_1_15?dchild=1&keywords=KTM&m=A27RRU6MK9262Q&qid=1603268877&s=merchant-items&sr=1-15&th=1                                            1/3
10/21/2020             Amazon.com: Ruirui-Glass Case:
                                                for BMW 1:20-cv-06677
                                                        R 1200 Gs Honda Vfr 800 Yamaha Kawasaki
                                                                            Document     #: 15Versys 65011/10/20
                                                                                                Filed:   Triumph Benelli
                                                                                                                    Page KTM,Motorcycle
                                                                                                                             168 of 498 Wind PageID
                                                                                                                                             Deflector Smoked Windshield, Durability and Reliability (Color : Silv…
                                                                                                                                                         #:2338
                                                                                                                                                    Hello, Sign in
   Skip to main content                           KTM                                                                                               Account & Lists
                                                                                                                                                                           Returns                                  0
                                         All
                                                                                                                                                                           & Orders          Try Prime                  Cart
                                                                                                                                                    Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers   Customer Service   New Releases     AmazonBasics    Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                                               Ruirui-Glass for BMW R 1200                                     $53.80
                                                                                                               Gs Honda Vfr 800 Yamaha
                                                                                                                                                                               FREE delivery: Nov 12 - Dec 4
                                                                                                               Kawasaki Versys 650 Triumph
                                                                                                               Benelli KTM,Motorcycle Wind                                     Only 19 left in stock -
                                                                                                               Deﬂector Smoked Windshield,                                     order soon.

                                                                                                               Durability and Reliability (Color                               Qty:
                                                                                                                                                                                Qty:
                                                                                                                                                                                1      1


                                                                                                               : Silver)                                                                         Add to Cart
                                                                                                               Brand: Leluo
                                                                                                                                                                                                  Buy Now

                                                                                                               Price:   $53.80                                                       Secure transaction
                                                                                                                Save 12% on 2 select item(s). Shop items                       Ships from ...           Ruirui US
                                                                                                                                                                               Sold by ...              Ruirui US
                                                                                                                 Get $50 oﬀ instantly: Pay $3.80 $53.80 upon
                                                                                                                 approval for the Amazon Rewards Visa Card. No                 Return policy: Returnable until
                                                                                                                 annual fee.                                                   Jan 31, 2021

                                                                                                               Color: Silver                                                         Deliver to Bensenville 60106

                                                                                                                  It has solid hardware, so they are stable.
                                                                                                                                                                                 Add to List
                                                                                                                  The windshield can protect motorcycle enthusiasts
                                                                                                                  from the wind, thrown-up rocks, debris, and bugs.
                                                                                                                                                                                 Add to Wedding Registry
                                                                                                                  Countless riders know, there are many reasons why
                                                                                                                  using a windshield helps you enjoy a more
                                               Roll over image to zoom in                                         comfortable and relaxed travel even on faster                        Share
                                                                                                                  stretches!
                                                                                                                  As soon as you attach this windshield to your                              Have one to sell?
                                                                                                                  motorcycle, your chances of having rain, dust, wind,
                                                                                                                                                                                             Sell on Amazon
                                                                                                                  insects, not to mention objects like small stones...
                                                                                                                  These can all block your vision and wreak havoc by
                                                                                                                  getting in your face or helmet while you're on the
                                                                                                                  road at a moments notice.




   Related products from Our Brands




              Amazon Brand – Rivet             Amazon Brand – Rivet         Amazon Brand – Rivet    Amazon Brand – Rivet         Amazon Brand – Rivet        Amazon Brand – Rivet              Amazon Brand – Riv
              Rustic Stoneware Indoor          Geometric Ceramic            Cone-Shaped Wall        Modern Hand-Woven            Westline Modern Indoor      Modern Geometric                  Percale 100% Orga
              Outdoor Flower Plant             Planter, 6.5"H, White and    Mount Vase, 7.5"H,      Stripe Fringe Throw          Outdoor Hand Painted        Stoneware Home Decor              Cotton Bed Sheet S
              Home Decor Tall                  Grey                         Modern Earthenware,     Blanket, 50" x 60", Navy     Stoneware Planter           Flower Vase - 6.9 Inch,           Easy Care, Full, Vap
              Cylinder Vase, 11"H,                           935            White                   Blue and White with          Flower Pot, 8"H, Red        White                                          292
              Silver                           $35.73                                   623         Sienna Orange                White Blue Black                         309                  $60.49
                           2024                                             $13.49                                569                         320            $25.65
              $33.99                                                                                $52.76                       $41.20




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description


https://www.amazon.com/Ruirui-Glass-Motorcycle-Windshield-Durability-Reliability/dp/B08L5RS8B2/ref=sr_1_16?dchild=1&keywords=KTM&m=A27RRU6MK9262Q&qid=1603268877&s=merchant-items&sr=1-16                                      1/3
10/23/2020                                       Case: Amazon.com: SANON Motorcycle
                                                       1:20-cv-06677     Document   Universal
                                                                                        #: 15 Adjustable
                                                                                                 Filed:Windscreen
                                                                                                         11/10/20 Wind Deflector
                                                                                                                    Page     169 Windshield
                                                                                                                                   of 498forPageID
                                                                                                                                             Kawasaki Honda
                                                                                                                                                      #:2339KTM: Clothing

                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                  Account & Lists
                                                                                                                                                                                Returns                               0
                                         Clothing, Shoes & Jewelry
                                                                                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                         Account
      Deliver to
                                       Holiday Deals       Gift Cards   Best Sellers     Customer Service     New Releases   AmazonBasics     Whole Foods       Free Shipping                Shop today's epic deals now
      Bensenville 60106

                                                 Sales & Deals             Women                Men               Kids           Luggage               New Arrivals             Our Brands




    Automotive › Motorcycle & Powersports › Protective Gear › Jerseys


                                                                               Brand: SANON
                                                                                                                                                                                    $29.98
                                                                               SANON Motorcycle Universal Adjustable
                                                                                                                                                                                    & FREE Shipping
                                                                               Windscreen Wind Deﬂector Windshield for
                                                                                                                                                                                    Arrives: Nov 13 - Dec 7
                                                                               Kawasaki Honda KTM
                                                                                                  2 ratings                                                                         In Stock.
                                                                               Price:   $29.98 & FREE Shipping                                                                      Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1


                                                                                 Get $50 oﬀ instantly: Pay $0.00 $29.98 upon approval for the Amazon Rewards
                                                                                 Visa Card. No annual fee.                                                                                            Add to Cart

                                                                                                                                                                                                       Buy Now
                                                                                  diﬀerent from the real object. Please take the real one as standard.
                                                                                  Perfectly ﬁt for most motorcycle(for Kawasaki BMW Ducati Honda Benelli KTM
                                                                                                                                                                                          Secure transaction
                                                                                  Triumph etc).
                                                                                  Package List:                                                                                     Ships from ...     SANON Direct
                                                                                  Speciﬁcations:                                                                                    Sold by ...        SANON Direct
                                                                                  Adjustable motorcycle windshield, ﬁxed on the top of the original windshield, to
                                                                                  increase riders better head protection.                                                           Return policy: Returnable until
                                                                                                                                                                                    Jan 31, 2021

                                                                                                                                                                                          Deliver to Bensenville 60106


                                                                                                                                                                                      Add to List


                                                                                                                                                                                            Share


                              Roll over image to zoom in




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Feature: Made with high strength ABS material, not easy to deform and fracture, for maximum durability. Adjustable motorcycle windshield, ﬁxed on the top of the original windshield, to increase rider's better
         head protection. Anodized surface prevents corrosion of stainless steel screw and has long service life. Easy to install and disassemble. Perfectly ﬁt for most motorcycle(for Kawasaki BMW Ducati Honda Benelli
         KTM Triumph etc).
         Speciﬁcations:
         Condition: Brand New
         Material: ABS
         Color: As Picture Show
         Size: Approx 270*120*44mm/11*4.7*1.7in
         Package Weight: Approx 357g
         Fitment: Perfectly ﬁt for most motorcycle(for Kawasaki BMW Ducati Honda Benelli KTM Triumph etc)

         Package List:
         1 * Transparent Windshield
         1 * Adjustable Bracket

         Note:
         1. Monitors are not calibrated same, item color displayed in photos may be showing slightly
         diﬀerent from the real object. Please take the real one as standard.
         2. Please allow 1-3cm error due to manual measurement. Thanks for your understanding.


         Package Including
         Package List:
         1 * Transparent Windshield
         1 * Adjustable Bracket



   Product details
      Product Dimensions : 10.63 x 6.69 x 1.97 inches; 12.38 Ounces
      Item model number : YB-QC12355-628-1121221421
      Department : Baby-boys
      Date First Available : October 15, 2019
      Manufacturer : SANON
      ASIN : B07Z4JJB68
      Customer Reviews:                           2 ratings




   Related video shorts (0)                         Upload your video


https://www.amazon.com/SANON-Motorcycle-Adjustable-Windscreen-Windshield/dp/B07Z4JJB68/ref=sr_1_256                                                                                                                              1/3
10/23/2020                                    Case: Amazon.com: SANON Motorcycle
                                                    1:20-cv-06677     Document   Universal
                                                                                     #: 15 Adjustable
                                                                                              Filed:Windscreen
                                                                                                      11/10/20 Wind Deflector
                                                                                                                 Page     170 Windshield
                                                                                                                                of 498forPageID
                                                                                                                                          Kawasaki Honda
                                                                                                                                                   #:2340KTM: Clothing




    Be the ﬁrst video
    Your name here



   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                          No customer reviews

                      5 out of 5                                                  There are 0 customer reviews and 2 customer ratings.
   2 global ratings

   5 star                                   100%

   4 star                                      0%

   3 star                                      0%

   2 star                                      0%

   1 star                                      0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                  Page 1 of 6




               National Geographic            Real Simple                         Real Simple                 GQ                         Reader's Digest Large     Diesel World                 Taste of
               Kids                                            6,949                               31                          915       Print                                      56
                                6,454         Print Magazine                      Print Magazine              Print Magazine                              711      Print Magazine               Print Mag
               Print Magazine                 $10.00                              $5.00                       $10.00                     Print Magazine            $18.95                       $8.00
               $15.00                                                                                                                    $15.00


     Best sellers in Kindle eBooks                                                                                                                                                                    Page 1 of 5




               A Time for Mercy (Jake         If You Tell: A True Story           The Cipher (Nina            I Promise You: Stand-      The One Love Collection   Spellbreaker                 Lying Ne
               Brigance Book 3)               of Murder, Family…                  Guerrera Book 1)            Alone College Sports…       Lauren Blakely            Charlie N. Holmberg              Gregg O
                John Grisham                    Gregg Olsen                        Isabella Maldonado          Ilsa Madden-Mills                        1                         2,132
                                1,475                          17,067                            4,115                       586         Kindle Edition            Kindle Edition               Kindle Edi
               Kindle Edition                 Kindle Edition                      Kindle Edition              Kindle Edition             $0.99                     $4.99                        $4.99
               $14.99                         $4.99                               $4.99                       $2.99


     Your Browsing History              View or edit your browsing history    ›                                                                                               See personalized recommendations

                                                                                                                                                                                           Sign in


https://www.amazon.com/SANON-Motorcycle-Adjustable-Windscreen-Windshield/dp/B07Z4JJB68/ref=sr_1_256                                                                                                                 2/3
10/23/2020                                 Case: Amazon.com: SANON Motorcycle
                                                 1:20-cv-06677     Document   Universal
                                                                                  #: 15 Adjustable
                                                                                           Filed:Windscreen
                                                                                                   11/10/20 Wind Deflector
                                                                                                              Page     171 Windshield
                                                                                                                             of 498forPageID
                                                                                                                                       Kawasaki Honda
                                                                                                                                                #:2341KTM: Clothing
                                                                                                                                                                                                              New customer? Start here.




                                                                                                                  Back to top




                         Get to Know Us                             Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
                         Careers                                    Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                                    Amazon                                                      Signature Cards                                             19
                         Blog
                                                                    Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
                         About Amazon
                                                                    Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
                         Sustainability
                                                                    Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
                         Press Center                                                                                                                                                       Policies
                                                                    Self-Publish with Us                                        Shop with Points
                         Investor Relations                                                                                                                                                 Amazon Prime
                                                                    Host an Amazon Hub                                          Credit Card Marketplace
                         Amazon Devices                                                                                                                                                     Returns &
                                                                    › See More Make Money                                       Reload Your Balance                                         Replacements
                         Amazon Tours                               with Us
                                                                                                                                Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                            and Devices
                                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                                            Help




                                                                                                                    English                 United States




                        Amazon Music          Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
                        Stream millions       Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
                        of songs              Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                              engage customers                                                       brands                                            Made Easy                     for the Web

                        Sell on               Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
                        Amazon                Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
                        Start a Selling       Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
                        Account               Your Business                                                                                                            Educational
                                                                                                                                                                       Resources

                        Amazon Web            Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
                        Services              Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
                        Scalable Cloud        Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
                        Computing             Audio                                                                  Box Oﬃce Data
                        Services              Performances

                        Fabric                Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
                        Sewing, Quilting      Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
                        & Knitting            &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                              recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                                     Need                    Made Easy

                        Prime Video           Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
                        Direct                Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
                        Video                 Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
                        Distribution                                                                                 Healthiest
                        Made Easy                                                                                    Grocery Store

                        eero WiFi             Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
                        Stream 4K Video       Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
                        in Every Room         & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                                       in,
                                                                                                                                                                       give it a second
                                                                                                                                                                       life




                                                                Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/SANON-Motorcycle-Adjustable-Windscreen-Windshield/dp/B07Z4JJB68/ref=sr_1_256                                                                                                                                       3/3
10/23/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 172 of 498 PageID #:2342
                                                                                                                                             Hello, Sign in
   Skip to main content                           KTM                                                                                        Account & Lists
                                                                                                                                                                    Returns                          0
                                  SANON Direct
                                                                                                                                                                    & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics    Whole Foods         Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    13 results for SANON Direct : "KTM"                                                                                                                                                Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:


    Brand
    SANON                                          Price and other details may vary based on size and color


                                                                                                    SANON Motorcycle Universal Adjustable Windscreen Wind Deﬂector
                                                                                                    Windshield for Kawasaki Honda KTM
                                                                                                                    2
                                                                                                    $2998
                                                                                                    FREE Shipping




                                                                                                    SANON Motorcycle Motorbike Oil Filter Universal for KTM SXS 450 525
                                                                                                    400 520 690 660 625 SC 625 590 540
                                                                                                    $909
                                                                                                    FREE Shipping




                                                                                                    SANON 1pc Motorcycle Kill Stop Switch Red Push Button Horn Starter For
                                                                                                    Dirt Bike KTM ATV 22mm 7/8
                                                                                                    $829
                                                                                                    FREE Shipping




                                                                                                    SANON OBD2 Engine Fault Diagnosis 6 Pin to 16 Pin Adapter Cable and
                                                                                                    Detector Fits for KTM Motorcycles
                                                                                                    $
                                                                                                     1289
                                                                                                    FREE Shipping




                                                                                                    SANON Motorcycle Magneto Flywheel Puller,M27 M24 Magnetic ﬂywheel
                                                                                                    Remover Repair Removal Tool for Honda Kawasaki KTM Suzuki Yamaha…
                                                                                                                    9
                                                                                                    $
                                                                                                     1457
                                                                                                    FREE Shipping




                                                                                                    SANON 7/8 1 Universal Motorcycle Vintage Rubber Handlebar Hand Grips
                                                                                                    brown
                                                                                                    $1300
                                                                                                    FREE Shipping
                                                                                                    Also available in black




                                                                                                    SANON Motorcycle Passenger Armrest ABS Rear Folding Top Case Box
                                                                                                    Rear Seat Armrest Kit Universal
                                                                                                    $7349
                                                                                                             Get it as soon as Mon, Oct 26
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 8 left in stock - order soon.


https://www.amazon.com/s?k=KTM&me=A17XB94ZN76LEN&ref=nb_sb_noss                                                                                                                                                   1/4
10/23/2020                                                                         Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 15         Seller Profile: Page
                                                                                      Filed: 11/10/20         SANON 173
                                                                                                                    Direct of 498 PageID #:2343

                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                                     Returns                                  0
                                            All
                                                                                                                                                                                                     & Orders          Try Prime                  Cart
                                                                                                                                                                       Account
      Deliver to
                                        Holiday Deals        Gift Cards      Best Sellers      Customer Service      New Releases        AmazonBasics       Whole Foods       Free Shipping                    Shop deals before they're gone
      Bensenville 60106


   SANON Direct                                                                                                                                    Have a question for SANON Direct?
   SANON Direct storefront
                   100% positive lifetime (7 total ratings)                                                                                          Ask a question
   SANON Direct is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:shenzhenshi xingyijia keji youxian gongsi
   Business Address:
     shenzhenshi longgangqu bantianjiedao maantangshequ
     xinhejie2hao jinhuagongyequ 1haochangfang301
     shenzhenshi
     guangdong
     518000
     CN


       Feedback        Returns & Refunds            Shipping           Policies     Help         Products



                            “ This will help you sleep at night. It has a power switch so after you charge it you can unplug it. Most
                                                                                                                                                                               30 days          90 days          12 months          Lifetime
                              deﬁantly worth the money. ”
                                                                                                                                                                Positive                 -        100%                  100%           100%
                            By Jose on July 24, 2020.
                                                                                                                                                                Neutral                  -            0%                  0%                 0%
                            “ awsome ”
                                                                                                                                                                Negative                 -            0%                  0%                 0%
                            By mary on July 4, 2020.
                                                                                                                                                                Count                    0              1                    5                7
                            “ good product fast shipping ”

                            By Amazon Customer on December 6, 2019.

                            “ Good credit ”

                            By Hamilton on November 26, 2019.

                            “ It's fast to ship, and it's beautifully packed ”

                            By Javier S. on November 2, 2019.



                                                                             Previous Next




                                                                                         Leave seller feedback     Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                             Page 1 of 6




                   National Geographic Kids          Real Simple                        Real Simple                     Yachting                      Town & Country                         Reader's Digest                       Taste o
                                    6,454                             31                                 6,949                           2                             4                                       8,604
                   Print Magazine                    Print Magazine                     Print Magazine                  Print Magazine                Print Magazine                         Print Magazine                        Print M
                   $15.00                            $5.00                              $10.00                          $8.00                         $6.00                                  $8.00                                 $5.00


        Inspired by your browsing history




                   FMF Racing 11299 Wash            customSwagg KTM Racing             2pcs 7/8" Universal            Scott Red White Diamond       KTM Racing Tee                      IRC Rim Strips - 21"/--
                   Plug                             'Orange Print' Black               Motorcycle Hand Bar Grips      and Donuts Handlebar                        62                                     310
                                1,419               Hoodie - Unisex Hoodie             Pillow Grip Anti-slip          Hand Grips Fits Honda         $25.00 - $27.50                     $5.35
                   $8.97                                           3                   Rubber Racing Grip For…        Cr80 Cr85 Cr125 Cr250…
                                                    $31.90 - $35.99                                   899                           191
                                                                                       $7.99                          $17.79


        Your Browsing History                 View or edit your browsing history   ›                                                                                                                  See personalized recommendations

                                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                               New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A17XB94ZN76LEN&sshmPath=                                                                                           1/2
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 174Checkout
                                                                                                                   of 498 PageID #:2344




                Choose your shipping options                                                                                                                              Continue




                Shipment 1 of 1                                                                                  Choose a delivery option:

                Shipping from SANON Direct               (Learn more)                                                  Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                       FREE Shipping
                Shipping to:                1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    SANON Motorcycle Universal Adjustable Windscreen Wind Deflector
                    Windshield for Kawasaki Honda KTM
                    $29.98 - Quantity: 1
                    Sold by: SANON Direct


                Change quantities or delete




                                                                                                                                                                          Continue




                                                             Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                          1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  175 of 498 PageID #:2345




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $29.98
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $29.98
                                                                                                                                                                                       Estimated tax to be collected:*              $1.87

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $31.85
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       SANON Motorcycle Universal Adjustable                       Choose a delivery option:
                                       Windscreen Wind Deflector Windshield for                         Friday, Nov. 13 - Monday, Dec. 7
                                       Kawasaki Honda KTM                                               FREE Shipping
                                       $29.98
                                       Quantity: 1 Change
                                       Sold by: SANON Direct
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                                               Amazon.com: SANON
                                                  Case: 1:20-cv-06677      Motorcycle Motorbike
                                                                         Document      #: 15 Oil  Filter Universal
                                                                                                Filed:   11/10/20  for KTM SXS 176
                                                                                                                        Page   450 525
                                                                                                                                    of400
                                                                                                                                       498520PageID
                                                                                                                                             690 660 625 SC 625 590 540
                                                                                                                                                       #:2346
                                                                                                                                                       Hello, Sign in
   Skip to main content                           KTM                                                                                                  Account & Lists
                                                                                                                                                                              Returns                               0
                                         All
                                                                                                                                                                              & Orders          Try Prime               Cart
                                                                                                                                                       Account
       Deliver to
                                       Holiday Deals      Gift Cards   Best Sellers     Customer Service    New Releases     AmazonBasics    Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                  SANON Motorcycle Motorbike Oil Filter Universal                                                 $9.09
                                                                                  for KTM SXS 450 525 400 520 690 660 625 SC                                                      & FREE Shipping

                                                                                  625 590 540                                                                                     Arrives: Nov 13 - Dec 7
                                                                                  Brand: SANON
                                                                                                                                                                                  In Stock.
                                                                                  Price:   $9.09 & FREE Shipping                                                                  Qty:
                                                                                                                                                                                   Qty:
                                                                                                                                                                                   1      1


                                                                                      Get $50 oﬀ instantly: Pay $0.00 $9.09 upon approval for the Amazon Rewards
                                                                                      Visa Card. No annual fee.                                                                                     Add to Cart


                                                                                  Brand                    SANON                                                                                     Buy Now

                                                                                  Color                    Yellow
                                                                                                                                                                                        Secure transaction
                                                                                  Item Dimensions          2.76 x 1.57 x 1.57 inches
                                                                                                                                                                                  Ships from ...     SANON Direct
                                                                                  LxWxH
                                                                                                                                                                                  Sold by ...        SANON Direct
                                                                                  Item Weight              41 Grams
                                                                                                                                                                                  Return policy: Returnable until
                                                                                                                                                                                  Jan 31, 2021
                                                                                  About this item
                                                                                      High-eﬃciency media with uniform pleats.                                                          Deliver to Bensenville 60106
                                                                                      Great for high-end synthetic motor oil.
                                                                                      Helps to provide better throttle response and ultimately increase horsepower.                 Add to List
                              Roll over image to zoom in
                                                                                      Oil ﬁlter designs provides for a high rate of oil ﬂow.
                                                                                      A high quality and brand new motorcycle oil ﬁlter for KTM SXS 450 525 400 520
                                                                                      690 660 625 SC 625 590 540.                                                                         Share
                                                                                  › See more product details
                                                                                                                                                                                                Have one to sell?

                                                                                                                                                                                                Sell on Amazon
   You might also like                                                                                                                                        Page 1 of 16
   Sponsored




               Motorcycle Swingarm               KTM LOCK ON GRIP SET        NEW OEM KTM FACTORY            KTM Clutch Block Kit 50      14 Tooth Front & 50
               Guard Swing Arm                   2016-2020 250 350 450       HIGH QUALITY                   SXS 2011 2012 (US)           Tooth Rear Sprocket for
               Protector For KTM                 SX XC-W EXC-F XC-W          REPLACEMENT CHAIN              OEM: 45232011044             ﬁts KTM 300 XC-W
               EXC125 EXC200…                    EXC-F 79002924100           65 SX XC SXS ALL…              $215.34                      2007-14 by Race-Driven
                            44                              17               $37.99                                                      $39.95
               $21.99                            $29.99




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                Additional Information

         Manufacturer                                       SANON                                                     ASIN                                              B08DCX3BB2

         Brand                                              SANON                                                     Date First Available                              July 21, 2020

         Item Weight                                        1.45 ounces                                             Warranty & Support
         Product Dimensions                                 2.76 x 1.57 x 1.57 inches                               Product Warranty: For warranty information about this product, please click here

         Item model number                                  1361952/120878AM52US11                                  Feedback
         Manufacturer Part Number                           1361952/120878AM52US11
                                                                                                                    Would you like to tell us about a lower price?




https://www.amazon.com/SANON-Motorcycle-Motorbike-Filter-Universal/dp/B08DCX3BB2/ref=sr_1_2?dchild=1&keywords=KTM&m=A17XB94ZN76LEN&qid=1603436210&s=merchant-items&sr=1-2                                                      1/3
10/23/2020                                                  Amazon.com: SANON
                                                    Case: 1:20-cv-06677       OBD2 Engine
                                                                           Document     #:Fault
                                                                                           15Diagnosis 6 Pin to 16 PinPage
                                                                                                Filed: 11/10/20        Adapter177
                                                                                                                               Cableof
                                                                                                                                     and Detector
                                                                                                                                       498        Fits for KTM
                                                                                                                                             PageID            Motorcycles
                                                                                                                                                           #:2347
                                                                                                                                                                       Hello, Sign in
   Skip to main content                              KTM                                                                                                               Account & Lists
                                                                                                                                                                                               Returns                               0
                                           All
                                                                                                                                                                                               & Orders          Try Prime               Cart
                                                                                                                                                                       Account
       Deliver to
                                       Holiday Deals          Gift Cards     Best Sellers      Customer Service    New Releases       AmazonBasics       Whole Foods           Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                         SANON OBD2 Engine Fault Diagnosis 6 Pin to 16                                                             $12.89
                                                                                         Pin Adapter Cable and Detector Fits for KTM                                                               & FREE Shipping

                                                                                         Motorcycles                                                                                               Arrives: Nov 13 - Dec 7
                                                                                         Brand: SANON
                                                                                                                                                                                                   In Stock.
                                                                                         Price:   $12.89 & FREE Shipping                                                                           Qty:
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                    1      1


                                                                                            Get $50 oﬀ instantly: Pay $0.00 $12.89 upon approval for the Amazon Rewards
                                                                                            Visa Card. No annual fee.                                                                                                Add to Cart


                                                                                              Manufacturing meets standard speciﬁcations and strictly follows factory quality                                         Buy Now
                                                                                              control.
                                                                                              Small size, light and easy to store, easy to carry and use. Converts 6pin to 16pin                         Secure transaction
                                                                                              for engine fault detection, practical in use.                                                        Ships from ...     SANON Direct
                                                                                              The adapter is covered with ABS material to ensure excellent ﬂexibility and                          Sold by ...        SANON Direct
                                                                                              durability.
                                                                                              Fits for KTM 990 LC8 / 1190 RC8 / 690 Duke from 2011 / 690 SMC and Enduro /                          Return policy: Returnable until
                                                                                              690 Supermoto.                                                                                       Jan 31, 2021
                                                                                              We provide lifetime service for SANON products. If you have any questions, please
                                                                                                                                                                                                         Deliver to Bensenville 60106
                                                                                              feel free to contact us.
                                                                                         › See more product details
                              Roll over image to zoom in                                                                                                                                             Add to List



                                                                                                                                                                                                           Share
   Customers also viewed these products                                                                                                                                          Page 1 of 8
                                                                                                                                                                                                                 Have one to sell?

                                                                                                                                                                                                                 Sell on Amazon




                OHP 10 to 16 Pin                   FidgetGear Universal              Wireless Bluetooth OBDII      OTKEFDI Motorcycle            BlueDriver Bluetooth Pro
                Diagnostic Scanner                 Motorcycle scanner                or OBD2 Reader Scanner        4pin OBD Diagnostic           OBDII Scan Tool for
                Female OBD2 Adapter                Motorbike Diagnostic              Tool for Android (NOT         CANBUS Cable for Yama         iPhone & Android
                for BMW Motorcycles…               tool For Honda…                   iPhone/iOS…                   ha Motorbike                                       20,624
                             190                   $121.40                                         20,574                        48                  #1 Best Seller    in Code
                $21.85                             Usually ships within 6 to 1…      $22.99                        $25.00                        Readers & Scan Tools
                                                                                                                                                 $99.95



   You might also like
   Sponsored




               Diagnostic Adapter                HERCHR 12 Pin to 16 Pin          DEALPEAK Motorcycle          DEALPEAK Motorcycle         Obd2 6 Pin Adapter,                   Motorcycle 4 Pin                  Rear RipTide Brake
               Cable, 6 Pin to 16 Pin            Female OBD1 OBD2                 Diagnostic Adapter           Diagnostic Adapter          Diagnostics 6 Pin to                  Diagnostic Cable, OBD 4           Disc and Brake Pad
               Adapter Cable OBD2                OBD-II Adapter                   Cable OBD2 to 3 Pin          Cable 6 Pin to 16 Pin       OBD2 16 Pin Adaptor                   Pin Diagnostic Adapter            2001-2002 ﬁts KTM
               Engine Fault Diagnosis...         Connector Fit for GM…            Fault Detection Tool…        OBD2 Engine Fault…          Cable Motorcycle Fault...             for Motorcycle, OBD...            MXC
               $10.39                                         7                   $12.15                       $12.24                      $10.77                                $11.79                            $55.95
                                                 $9.90




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                        Additional Information

         Manufacturer                                            SANON                                                        ASIN                                                      B08D78Z4LY

         Brand                                                   SANON                                                        Date First Available                                      July 18, 2020

         Item Weight                                             2.5 ounces                                                 Warranty & Support
         Package Dimensions                                      6.69 x 4.72 x 1.18 inches                                  Product Warranty: For warranty information about this product, please click here
https://www.amazon.com/SANON-Diagnosis-Adapter-Detector-Motorcycles/dp/B08D78Z4LY/ref=sr_1_4?dchild=1&keywords=KTM&m=A17XB94ZN76LEN&qid=1603436210&s=merchant-items&sr=1-4                                                                      1/3
10/22/2020                                                  Amazon.com: Orange
                                                   Case: 1:20-cv-06677         3D Scratch #:
                                                                          Document        Protection Motorcycle
                                                                                             15 Filed:          Gas FuelPage
                                                                                                           11/10/20     Sticker Tank
                                                                                                                                178Pad
                                                                                                                                     of for
                                                                                                                                         498KTMPageID
                                                                                                                                                Duke 790: Car Electronics
                                                                                                                                                          #:2348
                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                                   Returns                                 0
                                           Electronics
                                                                                                                                                                                                   & Orders          Try Prime                   Cart
                                                                                                                                                                       Account
      Deliver to
                                         Holiday Deals      Gift Cards      Best Sellers    Customer Service       New Releases          AmazonBasics      Whole Foods         Free Shipping                    Shop today's epic deals now
      Bensenville 60106

    Car Electronics       Best Sellers   New Arrivals    Car Stereos     Car Video   Speakers      Subwoofers     Ampliﬁers        Radar Detectors   GPS Store     Resource Center      All Electronics

   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Gas Tanks & Accessories › Gas Tank Protectors



   Subm                                                                                                         Orange 3D Scratch Protection                                                           $19.99
                                                                                                                Motorcycle Gas Fuel Sticker Tank Pad
                                                                                                                                                                                                       FREE delivery: Nov 13 - Dec 7
                                                                                                                for KTM Duke 790
                                                                                                                Brand: primitive man
                                                                                                                                                                                                       In stock.
                                                                                                                                                                                                       Usually ships within 2 to 3 days.
                                                                                                                Price:   $19.99                                                                        Qty:
                                                                                                                                                                                                        Qty:
                                                                                                                                                                                                        1      1


                                                                                                                  Get $50 oﬀ instantly: Pay $0.00 $19.99 upon approval for
                                                                                                                  the Amazon Rewards Visa Card. No annual fee.                                                         Add toto
                                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                                Cart


                                                                                                                   Clean the gas tank surface before apply                                                               Submit
                                                                                                                                                                                                                          Buy Now
                                                                                                                   Colorful graphic
                                                                                                                   easy to apply on surface                                                                  Secure transaction
                                                                                                                   FANCY OUTLOOK                                                                       Ships from ...      saving-depot
                                                                                                                   Duke790                                                                             Sold by ...         saving-depot
                                                                                                                › See more product details
                                                                                                                                                                                                       Return policy: This item is
                                                                                                                                                                                                       returnable

                                                                                                                                                                                                             Deliver to Bensenville 60106


                                                                                                                                                                                                          Add to List



                                                                                                                                                                                                               Share

                                            Roll over image to zoom in
                                                                                                                                                                                                                     Have one to sell?

                                                                                                                                                                                                                     Sell on Amazon


   Customers who viewed this item also viewed




               Speedo Angels
               SAKT6NG2 Nano Glass
               Screen Protector for
               KTM 790 Duke…
                                 7
               $14.99



   Customers also viewed these products                                                                                                                                                                                                  Page 1 of 8




             Gas Tank Protector               CICMOD Motorcycle               TechSpec Snake Skin             Xitomer DUKE 790 Tail            For KTM DUKE 790 2018           Puig Engine Spoiler KTM               Xitomer Frame
             Motorcycle Tank Pad, 3D          Front & Rear Fork Wheel         Tank Grip Pads (3-              Tidy, Fender Eliminator          2019, 890 Duke R 2020           790 Duke 18-19 C/MATT                 Slider/Crash Protect
             Motorcycle Tank…                 Frame Slider Crash              Piece/Custom-SS Center)         for KTM DUKE 790 2018            Motorcycle Rubber Gas           Black                                 For KTM 790 DUKE 2
                              282             Protector for KTM 125…          for 19 KTM 790DUKE              2019 2020/890 Duke…              Tank Pad Traction Side…                         1                     2019 2020, No-Cut…
              #1 Best Seller     in                          88                              2                                14                              3                $184.27                                               5
             Powersports Gas Tank             $25.98                          $64.95                          $39.99                           $23.90                          Temporarily out of stock.             $45.99
             Protectors                                                       Only 4 left in stock - order…   Only 3 left in stock - order…    Only 10 left in stock - orde…                                         Only 15 left in stock - o
             $9.76



   Sponsored products related to this item                                                                                                                                                                                           Page 1 of 11




https://www.amazon.com/Orange-Scratch-Protection-Motorcycle-Sticker/dp/B08H8H7TP4/ref=sr_1_2                                                                                                                                                            1/4
10/22/2020                                                Amazon.com: Orange
                                                 Case: 1:20-cv-06677         3D Scratch #:
                                                                        Document        Protection Motorcycle
                                                                                           15 Filed:          Gas FuelPage
                                                                                                         11/10/20     Sticker Tank
                                                                                                                              179Pad
                                                                                                                                   of for
                                                                                                                                       498KTMPageID
                                                                                                                                              Duke 790: Car Electronics
                                                                                                                                                        #:2349




              For KTM DUKE 690              For KTM DUKE 690            For KTM DUKE 690            Hunter-Bike Motorcycle    COPART Motorcycle         JFG RACING Custom          Speedo Angels
              2012-2019 Motorcycle          2012-2019 Motorcycle        2012-2019 Motorcycle        Radiator Grille Guard     Radiator Grille Guard     Motorcycle Complete        Dashboard Screen
              Tank Pad Gas Anti slip        Tank Pad Gas Anti slip      Tank Pad Gas Anti slip      Cover for KTM DUKE 790    Cover Protector for KTM   Adhesive Decals Stickers   Protector for KTM 79
              Stickers Adhesive Rubb...     Stickers Adhesive Rubb...   Stickers Adhesive Rubb...   2018 2019 (Orange)        Duke 790 2018 2019(...    Graphics Kit For 125...    DUKE (2018+) - 2 x…
                           1                $17.50                      $20.90                      $53.99                                  6                         4                         1
              $25.50                                                                                                          $49.95                    $99.99                     $13.99
                                                                                                                                                                                               Ad feedback


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $19.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Product Description
         This listing is for set of decal pad
         This set looks great on bike.
         Condition: 100% Brand New
         Color: as shown in the picture
         Material: Epoxy
         For: KTM Duke 790




   Product information

   Technical Details                                                                                           Additional Information

        Item Weight                                        7 ounces                                              ASIN                                           B08H8H7TP4

        Package Dimensions                                 11.81 x 7.87 x 0.39 inches                            Date First Available                           March 21, 2017

        Is Discontinued By Manufacturer                    No                                                  Warranty & Support

                                                                                                               Product Warranty: For warranty information about this product, please click here

                                                                                                               Feedback

                                                                                                               Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                                 0:18                                     0:30
             For ZX10R 11-20 Fuel Rear Tank                Real Carbon Fiber Universal sticker
             Cover ABS Plastic Carbon Fiber…               for motorcycle

             MADMOTO                                       MADMOTO



     Upload your video




   Sponsored products related to this item                                                                                                                                                        Page 1 of 3




https://www.amazon.com/Orange-Scratch-Protection-Motorcycle-Sticker/dp/B08H8H7TP4/ref=sr_1_2                                                                                                                    2/4
10/22/2020                                            Amazon.com: Orange
                                             Case: 1:20-cv-06677         3D Scratch #:
                                                                    Document        Protection Motorcycle
                                                                                       15 Filed:          Gas FuelPage
                                                                                                     11/10/20     Sticker Tank
                                                                                                                          180Pad
                                                                                                                               of for
                                                                                                                                   498KTMPageID
                                                                                                                                          Duke 790: Car Electronics
                                                                                                                                                    #:2350




             Hunter-Bike Motorcycle       COPART Motorcycle           Speedo Angels                Speedo Angels            Motorcycle Radiator       Front Fork Frame        Speedo Angels
             Radiator Grille Guard        Radiator Grille Guard       SAKT1NG1 Nano Glass          Dashboard Screen         Grille Guard Protective   Sliders Wheel Crash     Dashboard Screen
             Cover for KTM DUKE           Cover Protector for KTM     Screen Protector for         Protector for KTM 790    Cover For KTM 250/390     Protector, Keenso CNC   Protector for KTM 7
             790 2018 2019…               Duke 790 2018 2019(...      KTM 125/390 Duke…            DUKE (2018+) - 2 x…      Duke 2017 2018            Aluminum Front Fork…    DUKE (2018+) - 3 x…
             $53.99                                    6                          8                             1                        3                         12                      1
                                          $49.95                      $13.99                       $13.99                   $25.99                    $12.99                  $17.99
                                                                                                                                                                                         Ad feedback



   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                    No customer reviews

   5 star                                     0%

   4 star                                     0%

   3 star                                     0%

   2 star                                     0%

   1 star                                     0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Customers who searched for "emoji" ultimately bought                                                                                                                                Page 1 of 2




                  LovesTown Mini Emoji             Emoji Universe: Emoji        36 Styles Metallic              Dreampark Emotion            Dreampark 80 Pack
                  Keychain Set, 80pcs              LED Rings, 24 Count          Glitter Emoji Temporary         Keychain Mini Cute           Mini Emotion Keychain
                  Emoji Party Favors for                        359             Tattoos for Kids, Emoji         Plush Pillows,               Plush, Party Favors for
                  Kids Emoticon Plush…             $11.95                       Birthday Party…                 Christmas / Birthday…        Kids, Christmas…
                               32                                                            3                               740                          182
                  $12.99                                                        $5.99                           $10.99                       $32.99


     Deals in magazine subscriptions                                                                                                                                                     Page 1 of 9




                  Reader's Digest Large            Martha Stewart Living        Farm & Ranch Living             National Geographic          National Geographic
                  Print                                          35                           19                History                      Little Kids
                                705                Print Magazine               Print Magazine                                1,307                        2,143
                  Print Magazine                   $3.00                        $5.00                           Print Magazine               Print Magazine
                  $15.00                                                                                        $19.00                       $15.00



https://www.amazon.com/Orange-Scratch-Protection-Motorcycle-Sticker/dp/B08H8H7TP4/ref=sr_1_2                                                                                                           3/4
10/22/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 181 of 498 PageID #:2351
                                                                                                                                          Hello, Sign in
   Skip to main content                           KTM                                                                                     Account & Lists
                                                                                                                                                                   Returns                          0
                                   saving-depot
                                                                                                                                                                   & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
                                 Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases      AmazonBasics   Whole Foods      Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 68 results for saving-depot : "KTM"                                                                                                                                       Sort  by:Featured
                                                                                                                                                                                      Featured
                                                                                                                                                                                       Sort by:




                                                                                                     Black Rubber 3D Dots Gas Fuel Tank Traction Pad Anti Side Slip Protector
                                                                                                     for KTM Duke 390 2013-2016 125 200
                                                                                                                     3
                                                                                                     Electronics
                                                                                                     $1299
                                                                                                     Get it as soon as Mon, Oct 26
                                                                                                     FREE Shipping on your ﬁrst order shipped by
                                                                                                     Amazon
                                                                                                     Only 19 left in stock - order soon.



                                                                                                     Orange 3D Scratch Protection Motorcycle Gas Fuel Sticker Tank Pad for
                                                                                                     KTM Duke 790
                                                                                                     Electronics
                                                                                                     $
                                                                                                      1999
                                                                                                     FREE Shipping




                                                                                                     Motorcycle Engine Chassis Skid Plate Guard Protector Cover Decoration
                                                                                                     Shield for KTM Duke 250 390 2014-2019
                                                                                                                     1

                                                                                                     Electronics
                                                                                                     $9299
                                                                                                     FREE Shipping




                                                                                                     Orange 3D Scratch Protection Motorcycle Gas Fuel Sticker Tank Pad for
                                                                                                     KTM RC390
                                                                                                     Electronics
                                                                                                     $1999
                                                                                                     FREE Shipping




                                                                                                     3D Carbon Fiber Tank Gas Cap Pad Filler Cover Sticker Decals For KTM
                                                                                                     DUKE 390 200 13-14
                                                                                                     Electronics
                                                                                                     $1499
                                                                                                     FREE Shipping




                                                                                                     3D Scratch Protection Motorcycle Gas Fuel Sticker Tank Pad for KTM
                                                                                                     RC390
                                                                                                     Electronics
                                                                                                     $1999
                                                                                                     FREE Shipping




                                                                                                     White 3D Scratch Protection Motorcycle Gas Fuel Sticker Tank Pad for
                                                                                                     KTM RC390
                                                                                                     Electronics
                                                                                                     $1999
                                                                                                     FREE Shipping




https://www.amazon.com/s?k=KTM&me=A13WG14K87B6LW&ref=nb_sb_noss                                                                                                                                                  1/3
10/22/2020                                                                       Amazon.com
                                                Case: 1:20-cv-06677 Document #: 15          Seller Profile:Page
                                                                                   Filed: 11/10/20          saving-depot
                                                                                                                   182 of 498 PageID #:2352
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                Returns                                0
                                         All
                                                                                                                                                                                                & Orders       Try Prime                   Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers    Customer Service        New Releases        AmazonBasics       Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106


   saving-depot                                                                                                                                    Have a question for saving-depot?
   saving-depot storefront
                    94% positive in the last 12 months (17 ratings)                                                                                    Ask a question
   saving-depot is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:guang zhou shi tian lei mao yi you xian gong si
   Business Address:
     bai yun qu zeng cha lu luo chong wei shu ya
     bai yun mo tuo che pei jian pi fa shi chang 1109
     guang zhou
     guang dong
     518000
     CN


       Feedback       Returns & Refunds          Shipping          Policies        Help       Products



                            “ These pads must have sat in a hot warehouse for some time. The glue backing came oﬀ with the paper and
                                                                                                                                                                                30 days       90 days       12 months        Lifetime
                              made it useless and impossible to install. Not worth sending them back, so in the trash they go. ”
                            Read less                                                                                                                           Positive           100%        100%                94%           92%

                            By Ivan Santiago on January 13, 2020.                                                                                               Neutral                  0%      0%                 0%                2%

                                                                                                                                                                Negative                 0%      0%                 6%                6%
                            “ Slow shipping , no tracking. ”
                                                                                                                                                                Count                     1        2                 17           256
                            By Mr. Honest Abe on December 16, 2019.

                            “ Realmente el vendedor fue muy rápido para su envío gracias mi amigo ”

                            By Lenin Sanchez on November 8, 2019.

                            “ Thanks ”

                            By Michael L. Pasqua on November 1, 2019.

                            “ cool tank pad and it does glow in the dark. ”

                            By Kenny on October 1, 2019.



                                                                            Previous Next




                                                                                       Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                    Page 1 of 8




                   Laugh Till You Cry Emoji             Timex Unisex Weekender              2 Poop Emojis Stress Balls         Shogun Kawasaki Ninja              PLUSH PRINCESS HEART
                   Pillow 12.5 Inch Large               38mm Watch                          - Nothing a little poo can't       400 Z400 Z 400 2018                PILLOW - Toys - 1 Piece
                   Yellow Smiley Emoticon                                 12,195            make better - One stress           2019 2020 NO Cut Black                              481
                                  584                   $29.55 - $89.99                     ball for each hand…                Frame Sliders Fits ABS &…          $9.99
                   $9.95                                                                                   245                                89
                                                                                            $12.54                             $80.99


        Top subscription apps for you                                                                                                                                                                                        Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                              Sling TV                           SHOWTIME
                   Disney                               TV                                  Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                  386,993               CBS Interactive                                    79,756                             47,388                               22,921
                   $0.00                                                  98,053            $0.00                              $0.00                              $0.00
                                                        $0.00


        Your Browsing History              View or edit your browsing history      ›                                                                                            Page 1 of 3      See personalized recommendations

                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                          New customer? Start here.


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13WG14K87B6LW&sshmPath=                                                                                    1/2
10/22/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 183Checkout
                                                                                                                   of 498 PageID #:2353




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from saving-depot            (Learn more)                                                    Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      FREE Shipping
                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Orange 3D Scratch Protection Motorcycle Gas Fuel Sticker Tank Pad for
                    KTM Duke 790
                    $19.99 - Quantity: 1
                    Sold by: saving-depot


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  184 of 498 PageID #:2354




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $19.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $19.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.25
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $21.24

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       Orange 3D Scratch Protection Motorcycle                     Choose a delivery option:
                                       Gas Fuel Sticker Tank Pad for KTM Duke                           Friday, Nov. 13 - Monday, Dec. 7
                                       790                                                              FREE Shipping
                                       $19.99
                                       Quantity: 1 Change
                                       Sold by: saving-depot
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                                   Amazon.com: Black Rubber
                                                       Case: 1:20-cv-06677            3D Dots Gas
                                                                                Document       #: Fuel Tank Traction
                                                                                                  15 Filed:          Pad Anti Page
                                                                                                               11/10/20       Side Slip185
                                                                                                                                       Protector for KTM
                                                                                                                                            of 498       Duke 390 #:2355
                                                                                                                                                       PageID     2013-2016 125 200

                                                                                                                                                                               Hello, Sign in
   Skip to main content                                 KTM                                                                                                                    Account & Lists
                                                                                                                                                                                                          Returns                                  0
                                              All
                                                                                                                                                                                                          & Orders           Try Prime                 Cart
                                                                                                                                                                               Account
       Deliver to
                                         Holiday Deals            Gift Cards   Best Sellers      Customer Service          New Releases        AmazonBasics        Whole Foods        Free Shipping                 Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                                                 Black Rubber 3D Dots Gas Fuel Tank                                                     $12.99
                                                                                                                        Traction Pad Anti Side Slip Protector                                                  & FREE Returns
   Subm
                                                                                                                        for KTM Duke 390 2013-2016 125                                                         FREE delivery: Friday, Oct 30 on
                                                                                                                                                                                                               your ﬁrst order.
   Subm
                                                                                                                        200
                                                                                                                        Brand: primitive man                                                                   Fastest delivery: Monday, Oct
                                                                                                                                          3 ratings                                                            26 Details

                                                                                                                        Price:   $12.99 & FREE Returns                                                         Only 19 left in stock -
                                                                                                                                                                                                               order soon.
                                                                                                                          Get $50 oﬀ instantly: Pay $0.00 $12.99 upon approval for
                                                                                                                          the Amazon Rewards Visa Card. No annual fee.                                         Qty:
                                                                                                                                                                                                                Qty:
                                                                                                                                                                                                                1      1


                                                                                                                           Grip Protector
                                                                                                                                                                                                                               Add toto
                                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                                        Cart
                                                                                                                           Nice outlook
                                                                                                                           tank pad knee rubber                                                                                  Submit
                                                                                                                                                                                                                                  Buy Now
                                                                                                                           Self-adhesive backing for easy installation
                                                                                                                           Duke 390 2013-2016 125 200                                                               Secure transaction
                                                                                                                        › See more product details
                                                                                                                                                                                                               Ships from ... Amazon
                                                                                                                        Compare with similar items                                                             Sold by ...      saving-depot
                                                                                                                                                                                                               Packaging ... Shows what’s inside.…


                                                                                                                                                                                                               Details

                                                                                                                                                                                                                    Add gift options

                                                                                                                                                                                                                    Deliver to Bensenville 60106
                                               Roll over image to zoom in
                                                                                                                                                                                                                 Add to List


   Frequently bought together                                                                                                                                                                                          Share


                                                                                                                                                                                                                             Have one to sell?
                                                                                          Total price: $59.96
                                                                                                                                                                                                                             Sell on Amazon
                                                                                                   Submit
                                                                                              Add all three to Cart
                              +                               +                                   Submit
                                                                                              Add all three to List




             These items are shipped from and sold by diﬀerent sellers. Show details

          This item: Black Rubber 3D Dots Gas Fuel Tank Traction Pad Anti Side Slip Protector for KTM Duke 390 2013-2016… $12.99
          NEW KTM TANK PAD PROTECTION SET 2015 390 DUKE 90107011000 $20.99
          CICMOD Motorcycle Front & Rear Fork Wheel Frame Slider Crash Protector for KTM 125 200 390 Duke K $25.98



   Customers who viewed this item also viewed                                                                                                                                                                                                    Page 1 of 2




              CICMOD Motorcycle                     ATOPLITE moto LED            Rebacker Motorcycle                  Sticker Decal Gas Fuel          NEW KTM TANK PAD                Gas Tank Protector                     COPART Motorcycle
              Front & Rear Fork Wheel               Headlight High/Low           Radiator Guard Cover                 Tank Protector Pad For          PROTECTION SET 2015             Motorcycle Tank Pad, 3D                Engine Guards Prote
              Frame Slider Crash                    Beam with Angel Eyes         Grill Protector for KTM              KTM DUKE 125 / 200 /            390 DUKE 90107011000            Motorcycle Tank Sticker                Crash Bars with Fram
              Protector for KTM 125…                DRL & Indicator Turn         390 Duke 2017…                       250 / 390 / 690                                11               Protector Decal Gas…                   Sliders for KTM DUK
                             88                     Signal Light Assembly…                         1                                 6                $20.99                                             282                                34
              $25.98                                1 oﬀer from $259.00          $47.99                               $9.99                           Only 1 left in stock - order…     #1 Best Seller                       $125.99
                                                                                                                                                                                                          in
                                                                                                                      Only 8 left in stock - order…
                                                                                                                                                                                      Powersports Gas Tank…
                                                                                                                                                                                      $9.76



   Customers also viewed these products                                                                                                                                                                                                          Page 1 of 7




              COPART Motorcycle                     CICMOD Motorcycle            Gas Tank Protector                   Sticker Decal Gas Fuel          REVSOSTAR Motorcycle            NEW KTM TANK PAD                       ATOPLITE moto LED
              Engine Guards Protector               Front & Rear Fork Wheel      Motorcycle Tank Pad, 3D              Tank Protector Pad For          Tank Side Traction Pad,         PROTECTION SET 2015                    Headlight High/Low
              Crash Bars without                    Frame Slider Crash           Motorcycle Tank Sticker              KTM DUKE 125 / 200 /            Anti Slip sticker,Gas Tank      390 DUKE 90107011000                   Beam with Angel Ey
              Frame Sliders for KTM…                Protector for KTM 125…       Protector Decal Gas…                 250 / 390 / 690                 Pad, Traction Side,…                               11                  DRL & Indicator Turn
                             34                                   88                               282                               6                               46               $20.99                                 Signal Light Assemb
              $105.00                               $25.98                        #1 Best Seller                      $9.99                           $12.99                          Only 1 left in stock - order…          1 oﬀer from $259.00
                                                                                                       in
              Only 7 left in stock - order…                                                                           Only 8 left in stock - order…
                                                                                 Powersports Gas Tank…
                                                                                 $9.76
https://www.amazon.com/Black-Rubber-Traction-Protector-2013-2016/dp/B07Q21MX58/ref=sr_1_1?dchild=1&keywords=KTM&m=A13WG14K87B6LW&qid=1603343912&s=merchant-items&sr=1-1                                                                                        1/4
10/22/2020                                                         Amazon.com:
                                                    Case: 1:20-cv-06677        Orange 3D
                                                                         Document      #:Scratch Protection
                                                                                          15 Filed:         MotorcyclePage
                                                                                                         11/10/20     Gas Fuel186
                                                                                                                               Sticker
                                                                                                                                    ofTank
                                                                                                                                       498PadPageID
                                                                                                                                              for KTM RC390
                                                                                                                                                       #:2356
                                                                                                                                                                Hello, Sign in
   Skip to main content                             KTM                                                                                                         Account & Lists
                                                                                                                                                                                         Returns                                0
                                           All
                                                                                                                                                                                         & Orders          Try Prime                Cart
                                                                                                                                                                Account
       Deliver to
                                          Holiday Deals      Gift Cards   Best Sellers   Customer Service     New Releases         AmazonBasics     Whole Foods          Free Shipping                   Shop the Halloween Store
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                                    Orange 3D Scratch Protection                                                      $19.99
                                                                                                           Motorcycle Gas Fuel Sticker Tank Pad
                                                                                                                                                                                             FREE delivery: Nov 13 - Dec 7
                                                                                                           for KTM RC390
                                                                                                           Brand: primitive man
                                                                                                                                                                                             In stock.
                                                                                                                                                                                             Usually ships within 2 to 3 days.
                                                                                                           Price:   $19.99                                                                   Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1


                                                                                                             Get $50 oﬀ instantly: Pay $0.00 $19.99 upon approval for
                                                                                                             the Amazon Rewards Visa Card. No annual fee.                                                    Add toto
                                                                                                                                                                                                               Add  Cart
                                                                                                                                                                                                                      Cart


                                                                                                              Clean the gas tank surface before apply                                                          Submit
                                                                                                                                                                                                                Buy Now
                                                                                                              Colorful graphic
                                                                                                              easy to apply on surface                                                             Secure transaction
                                                                                                              FANCY OUTLOOK                                                                  Ships from ...      saving-depot
                                                                                                              RC 390                                                                         Sold by ...         saving-depot
                                                                                                            › See more product details
                                                                                                                                                                                             Return policy: This item is
                                                                                                                                                                                             returnable

                                                                                                                                                                                                   Deliver to Bensenville 60106


                                                                                                                                                                                               Add to List



                                                                                                                                                                                                     Share

                                            Roll over image to zoom in
                                                                                                                                                                                                           Have one to sell?

                                                                                                                                                                                                           Sell on Amazon

   Customers also viewed these products                                                                                                                                  Page 1 of 10




                Gas Tank Protector                  CICMOD Motorcycle              Areyourshop Double               Competition Werkes              KTM Ergo Comfort Sea
                Motorcycle Tank Pad, 3D             Front & Rear Fork Wheel        Bubble Windscreen                Fender Eliminator Kit -         RC390 90507940000
                Motorcycle Tank…                    Frame Slider Crash             Windshield Screen for            Standard (Turn Signals)                         29
                                 282                Protector for KTM 125…         2014-2019 KTM 390                for 15-18 KTM RC390             $155.99
                    #1 Best Seller   in                           88               RC390 Clear                                     1                Only 2 left in stock - order
                Powersports Gas Tank                $25.98                         $38.99                           $91.10
                Protectors                                                                                          Only 1 left in stock - order…
                $9.76



   Sponsored products related to this item                                                                                                                                                                                 Page 1 of 14




             Motorcycle Swingarm                 KTM Aluminum Skid          KTM XW-Ring Chain          KTM Factory Skid Plate             KTM Hand Brake Lever           KTM Footrest Left Rally           KTM/FMF Exhaust Fa
             Guard Swing Arm                     Plate 450/500 XC-          (Orange) 520x118 2003-     (Black) 250/350 2015-              (Orange) 2014-2020             2004-2016 OEM:                    Pipe 65 SX 2012 201
             Protector For KTM                   W/EXC 2012-2016 OEM:       2020 OEM:                  2019 OEM: UPP1503020               OEM: 7871399204404             76203040250                       OEM: SXS11065500
             EXC125 EXC200…                      78103990100                79610965118EB              $129.99                                        3                  $101.84                           $239.99
                          44                     $139.99                                1                                                 $47.99
             $21.99                                                         $124.99
                                                                                                                                                                                                                           Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $19.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

https://www.amazon.com/Orange-Scratch-Protection-Motorcycle-Sticker/dp/B08HMT8WYV/ref=sr_1_4?dchild=1&keywords=KTM&m=A13WG14K87B6LW&qid=1603343912&s=merchant-items&sr=1-4                                                                 1/3
10/24/2020                Amazon.com: Replace
                                        Case: |1 Set of Orange HandlebarDocument
                                                  1:20-cv-06677          Handguards Hand Protector
                                                                                     #: 15   Filed:Brake Clutch Protector
                                                                                                      11/10/20      Page  Covers,
                                                                                                                             187forofKTM DUKE
                                                                                                                                       498    125 200 250
                                                                                                                                           PageID         390 2012-2020 Motorc: Home Improvement
                                                                                                                                                      #:2357

   Skip to main content                 All       ktm handguard                                                                     Acco
                                                                                                                                    Hello,       Lists       Returns                                0
                                                                                                                                    Account                  & Orders          Try Prime                Cart

       Deliver to
                                      Holiday Deals      Gift Cards    Browsing History        Best Sellers    Customer Service             's Amazon.com              Shop deals before they're gone
       Bolingbrook 60440

     Tools & Home Improvement      Best Sellers    Deals & Savings    Gift Ideas   Power & Hand Tools    Lighting & Ceiling Fans   Kitchen & Bath Fixtures    Smart Home          Shop by Room




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                              Replace |1 Set of Orange                                           $42.99
                                                                                              Handlebar Handguards Hand                                          & FREE Shipping

                                                                                              Protector Brake Clutch                                             Arrives: Nov 19 - Dec 11

                                                                                              Protector Covers, for KTM
                                                                                                                                                                 In stock.
                                                                                              DUKE 125 200 250 390 2012-                                         Usually ships within 4 to 5 days.
                                                                                              2020 Motorc                                                        Qty:
                                                                                                                                                                  Qty:
                                                                                                                                                                  1      1
                                                                                              Brand: Bravic

                                                                                                                                                                                 Add toto
                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                          Cart
                                                                                              Price:   $42.99 & FREE Shipping
                                                                                                                                                                                   Submit
                                                                                                                                                                                    Buy Now
                                                                                              Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                              the Amazon Rewards Visa Card. No annual fee.                             Secure transaction
                                                                                              Extended holiday return window till Jan 31, 2021
                                                                                                                                                                 Ships from ...      Seekee.ha854
                                                                                                 Our professional technicians do heavy research                  Sold by ...         Seekee.ha854
                                                                                                 and development in testing car applications and
                                                                                                 ﬁtments for our products. RELATED SEARCHES                            Deliver to Bolingbrook 60440
                                                                                                 [Boat Hook, Boat For, Boat Stainless, Boat Rope,
                                                                                                 Flag Wall Metal, Beach Flag, Hook Ship, Cosplay                   Add to List
                                                                                                 Guy, Phone Battery Bank Free Shipping,
                                                                                                 Accessory For Boat, Boat, Cafe Flag, The Beach
                                                                                                 Flag, Boat Pole, Base Boat, Rod]                                        Share
                           Click image to open expanded view
                                                                                                 We also do rigorous testing on the strength,
                            Subm Subm Subm Subm Subm                                             durability, as well as longevity of the material in                           Have one to sell?
                                                                                                 order to make sure when the product arrives at                                Sell on Amazon
                                                                                                 the consumers end that it’s ready to go without
                                                                                                 worries. RELATED SEARCHES [Boat Rope, Boat,
                                                                                                 Boat Fish, Handmade Puppet, Underpants Man
                                                                                                 Flag, for Samsung A8 2018 Nature, Boat Pvc,
                                                                                                 Boat For, Carbon Telescopic Pole Rod, Boat Mast,
                                                                                                 Anchor Boat]
                                                                                                 The car, boat & motorcycle accessorries category
                                                                                                 include: Protective Gear, Frames & Fittings,
                                                                                                 Brakes, Engines & Engine Parts, Exhaust &
                                                                                                 Exhaust Systems, Fuel Supply, Ingition, Seat
                                                                                                 Covers, Electrical System, Wheels & Rims,
                                                                                                 Bumpers & Chassis Filters, Bags & Luggage.
                                                                                                 RELATED SEARCHES [Boat, The Beach Flag, Boat
                                                                                                 Mount, Base Boat, Boat Motor Mount, Foulard
                                                                                                 Flag, Kayak, Bimini for Marine]
                                                                                                 As automotive technology continues to advance,
                                                                                                 our commitment to developing the newest
                                                                                                 performance products is stronger than ever. For
                                                                                                 whatever you drive now and in the future, We
                                                                                                 will have the most advanced performance
                                                                                                 products available. RELATED SEARCHES [Boat
                                                                                                 Hook, Boat For, Boat Rope, Flag Wall Metal, Boat,
                                                                                                 Cafe Flag, The Beach Flag, Boat Pole, Base Boat,
                                                                                                 Rod, Boat Fish]
                                                                                                 Lifetime Waranty and 100% Satisfaction of
                                                                                                 customer service for ensuring the long-lasting
                                                                                                 enjoyment of your product.Please feel free to
                                                                                                 contact our customer support team when you
                                                                                                 have any question about the product ,and you
                                                                                                 will receive a satisfactory reply. RELATED
                                                                                                 SEARCHES [Boat Rope, Boat Mast, Boat Fish,
                                                                                                 Anchor Boat, Accessory For Boat, Boat Hook,
                                                                                                 Boat Mount, Boat Kayak]
                                                                                              › See more product details

                                                                                                Report incorrect product information.


   You might also like                                                                                                                                                                         Page 1 of 12
   Sponsored




https://www.amazon.com/Replace-Handlebar-Handguards-Protector-2012-2020/dp/B08JTCFB85/ref=sr_1_34?dchild=1&keywords=ktm+handguard&qid=1603072350&sr=8-34                                                       1/4
10/24/2020                  Amazon.com: Replace
                                          Case: |1 Set of Orange HandlebarDocument
                                                    1:20-cv-06677          Handguards Hand Protector
                                                                                       #: 15   Filed:Brake Clutch Protector
                                                                                                        11/10/20      Page  Covers,
                                                                                                                               188forofKTM DUKE
                                                                                                                                         498    125 200 250
                                                                                                                                             PageID         390 2012-2020 Motorc: Home Improvement
                                                                                                                                                        #:2358




                   7/8 Inches 22mm                 JFG-RACING Black                 KTM Probend                      Universal 7/8" 28mm              Dirt Bike Hand Guards            3D Blac
                   Motorcycle Universal            Handguards Hand                  Handguard Set by Cycra           22mm Motorcycle                  Handguards - 7/8"                Aluminu
                   Handguards Hand Guard           Guards - Universal for           OEM: U6910022                    Handlebar Hand Guards            22mm and 1 1/8" 28mm             7/8" 22
                   for KTM EXC EXCF SX…            7/8" and 1 1/8" Brush…           $53.99                           Protector For KTM EXC…           with Universal Mountin...        Clutch B
                                22                              433                                                               3                                485
                   $22.89                          $29.99                                                            $25.99                           $25.99                           $26.99

   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $42.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

             NEW




   Product information

   Technical Details                                                                                     Additional Information

         Manufacturer                                   8                                                   ASIN                                          B08JTCFB85

         Part Number                                    Store565                                            Date First Available                          September 23, 2020

         Material                                       Other                                            Warranty & Support

                                                                                                          Product Warranty: For warranty information about this product, please click here

                                                                                                         Feedback

                                                                                                          Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                                 7:29                                        1:59                                          1:53                                         0:53
              Installing handguards on 2008                 JFG-RACING Black Hand Guards                 JFG RACING White Handguards                  handguards show and install
              Yamaha WR250F                                 Handguards                                   Hand Guards - 7/8" 22mm and 1…

              JFG RACING                                    JFG RACING                                   JFG RACING                                   AnXin



     Upload your video




   You might also like                                                                                                                                                                    Page 1 of 9
   Sponsored




https://www.amazon.com/Replace-Handlebar-Handguards-Protector-2012-2020/dp/B08JTCFB85/ref=sr_1_34?dchild=1&keywords=ktm+handguard&qid=1603072350&sr=8-34                                                2/4
10/24/2020                Amazon.com: Replace
                                        Case: |1 Set of Orange HandlebarDocument
                                                  1:20-cv-06677          Handguards Hand Protector
                                                                                     #: 15   Filed:Brake Clutch Protector
                                                                                                      11/10/20      Page  Covers,
                                                                                                                             189forofKTM DUKE
                                                                                                                                       498    125 200 250
                                                                                                                                           PageID         390 2012-2020 Motorc: Home Improvement
                                                                                                                                                      #:2359




               KTM LOCK ON GRIP SET              KTM Hand Brake Lever             Worldmotop Hand                  Hand Guards                      KTM Rear Brake Disc              NEW OE
               2016-2020 250 350 450             (Orange) 2014-2020               Guards Motorcycle Hand           Handguards Guard                 Guard (Black) 2004-2020          Rear Bra
               SX XC-W EXC-F XC-W                OEM: 7871399204404               Brush Guards Handlebar           Handguard - Universal            OEM: 5481096120030               2004-20
               EXC-F 79002924100                             3                    for BMW R1200GS LC…              7/8 inches 22mm and…             $83.99                           SXF 548
                          17                     $47.99                           $79.09                                        100
               $29.99                                                                                              $24.99                                                            $83.99


   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                     No customer reviews

   5 star                                      0%
   4 star                                      0%
   3 star                                      0%
   2 star                                      0%
   1 star                                      0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Deals in magazine subscriptions                                                                                                                                                  Page 1 of 8




                 National Geographic              Reader's Digest                 Boating                          Ranger Rick                      Food & Wine
                 Kids                                              60                              252                              514                              13
                                  6,490           Print Magazine                  Print Magazine                   Print Magazine                   Print Magazine
                 Print Magazine                   $5.00                           $9.00                            $15.00                           $3.00
                 $15.00


     Best sellers in Kindle eBooks                                                                                                                                                    Page 1 of 6




https://www.amazon.com/Replace-Handlebar-Handguards-Protector-2012-2020/dp/B08JTCFB85/ref=sr_1_34?dchild=1&keywords=ktm+handguard&qid=1603072350&sr=8-34                                            3/4
10/24/2020                    Amazon.com: Replace
                                            Case: |1 Set of Orange HandlebarDocument
                                                      1:20-cv-06677          Handguards Hand Protector
                                                                                         #: 15   Filed:Brake Clutch Protector
                                                                                                          11/10/20      Page  Covers,
                                                                                                                                 190forofKTM DUKE
                                                                                                                                           498    125 200 250
                                                                                                                                               PageID         390 2012-2020 Motorc: Home Improvement
                                                                                                                                                          #:2360




     Your Browsing History                  View or edit your browsing history         ›                                                                                                                           Page 1 of 2




                                                                                                              Back to top




               Get to Know Us                                   Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
               Careers                                          Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                                Amazon                                                      Signature Cards                                             19
               Blog
                                                                Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
               About Amazon
                                                                Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
               Press Center
                                                                Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
               Investor Relations                                                                                                                                                       Policies
                                                                Self-Publish with Us                                        Shop with Points
               Amazon Devices                                                                                                                                                           Amazon Prime
                                                                Host an Amazon Hub                                          Credit Card Marketplace
               Amazon Tours                                                                                                                                                             Returns &
                                                                › See More Make Money                                       Reload Your Balance                                         Replacements
                                                                with Us
                                                                                                                            Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                        and Devices
                                                                                                                                                                                        Amazon Assistant
                                                                                                                                                                                        Help




                                                                                                                English                 United States




               Amazon Music               Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
               Stream millions            Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
               of songs                   Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                          engage customers                                                       brands                                            Made Easy                     for the Web

               Sell on                    Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
               Amazon                     Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
               Start a Selling            Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
               Account                    Your Business                                                                                                            Educational
                                                                                                                                                                   Resources

               Amazon Web                 Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
               Services                   Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
               Scalable Cloud             Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
               Computing                  Audio                                                                  Box Oﬃce Data
               Services                   Performances

               Fabric                     Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
               Sewing, Quilting           Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
               & Knitting                 &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                          recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                                 Need                    Made Easy

               Prime Video                Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
               Direct                     Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
               Video                      Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
               Distribution                                                                                      Healthiest
               Made Easy                                                                                         Grocery Store

               eero WiFi                  Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
               Stream 4K Video            Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
               in Every Room              & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                                   in,
                                                                                                                                                                   give it a second
                                                                                                                                                                   life




                                                            Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Replace-Handlebar-Handguards-Protector-2012-2020/dp/B08JTCFB85/ref=sr_1_34?dchild=1&keywords=ktm+handguard&qid=1603072350&sr=8-34                                                                         4/4
10/24/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 191 of 498 PageID #:2361

   Skip to main content            Seekee.ha854     KTM                                                              Acco
                                                                                                                     Hello,    Lists   Returns                         0
                                                                                                                     Account           & Orders   Try Prime                  Cart

       Deliver to
                                  Holiday Deals    Gift Cards   Browsing History   Best Sellers   Customer Service        's Amazon.com    Prime Video    Buy Again
       Bolingbrook 60440

     1-16 of 27 results for Seekee.ha854 : "KTM"                                                                                                         Sort  by:Featured
                                                                                                                                                         Featured
                                                                                                                                                          Sort by:


     Brand
     Bravic                                                                              Motorcycle Fender Rear Cover Motorcycle Motorcross Back
     EHS                                                                                 Mudguard for 12-18 Inch Wheel Suzuki Kawasaki Honda Yamah…
                                                                                         $
                                                                                          4499
                                                                                         FREE Shipping




                                                                                         Replace |Motorcycle 1 1/8Inch 28MM Handlebar Risers Bar Mount
                                                                                         Clamp for KTM SX SXF EXC XCW XCFW EXCF 125 150 200 250…
                                                                                         $
                                                                                          5299
                                                                                         FREE Shipping




                                                                                         Replace |Motorcycle Rear Brake Disc Disk Rotor For Ktm 125 150
                                                                                         200 250 300 350 400 450 500 Sx Sxf Xc Exc Xcf Xcw Freeride Si…
                                                                                         $
                                                                                          4799
                                                                                         FREE Shipping




                                                                                         Replace |10PCS Motorcycle Accessories Exhaust Manifold Gasket
                                                                                         O-Ring for KTM Motorcycle Exhaust Manifold Seal
                                                                                         $1799
                                                                                         FREE Shipping




                                                                                         Replace |Motorcycle Rear Brake Disc Disk Rotor For Ktm 125 150
                                                                                         200 250 300 350 400 450 500 Sx Sxf Xc Exc Xcf Xcw Freeride Si…
                                                                                         $4799
                                                                                         FREE Shipping




                                                                                         Replace |2 Pcs Front Shock Absorber Soft and Hard Fork Knob
                                                                                         Adjuster Bolt Fit for KTM SX EXC 250 350 450
                                                                                         $
                                                                                          1999
                                                                                         FREE Shipping




https://www.amazon.com/s?k=KTM&me=A26S3NYRE0H6T3&ref=nb_sb_noss                                                                                                                     1/4
10/24/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 192 of 498 PageID #:2362
                                                                              Replace |Motorcycle Exhaust Heat Shield Protector Cover Guard
                                                                              for KTM EXC SXF Honda CRF CB Yamaha YZF WR Kawasaki KXF…
                                                                              $
                                                                               2499
                                                                              FREE Shipping




                                                                              Replace |Motorcycle Rectiﬁer Protective Cover for KTM DUKE 390
                                                                              DUKE390 2017 2018 Motorcycle Accessories
                                                                              $
                                                                               3999
                                                                              FREE Shipping




                                                                              Replace |Rear Brake Disc Guard for KTM SX SXF EXC EXCF XC XCF
                                                                              XCW for Husqvarna Husaberg TE FE TC FC TX FX 125 150 250…
                                                                              $
                                                                               5499
                                                                              FREE Shipping




                                                                              Replace |Rear Wheel Hub Spacers for KTM 125 150 200 250 300
                                                                              350 400 450 SX SXF XC XCF 2013-2019 for Husqvarna TC TX FC…
                                                                              $
                                                                               2999
                                                                              FREE Shipping




                                                                              Replace |1 Set of Orange Handlebar Handguards Hand Protector
                                                                              Brake Clutch Protector Covers, for KTM DUKE 125 200 250 390…
                                                                              $4299
                                                                              FREE Shipping




                                                                              Motorcycle Universal Headlight Motocross Sport DirtBike Head
                                                                              Light for KTM SMR EXC SX/Yamaha WR/Honda XR CQR
                                                                              $
                                                                               4799
                                                                              FREE Shipping




                                                                              Rear Brake Disc Rotor Guard for Husqvarna 125 150 250 350-450
                                                                              TE FE TC FC TX FX KTM 125 250 350 450…
                                                                              $7999
                                                                              FREE Shipping




https://www.amazon.com/s?k=KTM&me=A26S3NYRE0H6T3&ref=nb_sb_noss                                                                                2/4
10/24/2020                             Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                 11/10/20: KTM
                                                                                            Page 193 of 498 PageID #:2363




                                                                                             Rear Brake Disc Guard for KTM 125 150 200 250 300 350 450
                                                                                             500 530 SX SXF EXC EXCF XC XCF XCFW XCW 2017 2018 2019…
                                                                                             $   7599
                                                                                             FREE Shipping




                                                                                             Motorcycle Pedal Enlarge Extension,Rear Brake Lever Pedal
                                                                                             Enlarge Extension Plate for KTM 990 R 990 SMR 1190 R 1290
                                                                                             $
                                                                                                 3399
                                                                                             FREE Shipping




                                                                                             Motorcycle Accessories Tail Fender Eliminator License Plate
                                                                                             Holder Black LED Light for KTM Duke 390 390 Duke 2017 2018
                                                                                             $
                                                                                                 7599
                                                                                             FREE Shipping




                                                                                                 ← Previous     1     2      Next →




                                                  Need help?
                                                  Visit the help section or contact us




     Sponsored products related to this search What's this?




             Tank Straps Motorcycle      RHINO USA Ratchet             Tank Straps Motorcycle      PROREADY Heavy Duty        VULCAN Car Tie Down
             Tie Down Straps (2pk) -     Straps (4PK) - 1,823lb        Tie Down Straps (4pk) -     Ratchet Tie Down Kit –     with Snap Hooks - Lasso
             10.000 lb Webbing           Guaranteed Max Break          10.000 lb Webbing           General & Motorcycle       Style - 2 Inch x 96 Inch, 4
             Break Strength 2'' x…       Strength, Includes (4)…       Break Strength 2'' x…       Use, Pack of 4, Secure…    Pack - High-Viz - 3,300…
                          526                           3,427                        124                       43                           246
             $43.77                      $29.97                        $74.77                      $49.95                     $99.99


     Deals in magazine subscriptions




                                         Horse Illustrated             Real Simple                 Good Housekeeping          Young Rider

https://www.amazon.com/s?k=KTM&me=A26S3NYRE0H6T3&ref=nb_sb_noss                                                                                             3/4
10/24/2020                                                                         Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 15         Seller Profile: Page
                                                                                      Filed: 11/10/20         Seekee.ha854
                                                                                                                     194 of 498 PageID #:2364

   Skip to main content                          All
                                                                                                                                                   Acco
                                                                                                                                                   Hello,    Lists       Returns                          0
                                                                                                                                                   Account               & Orders       Try Prime             Cart

       Deliver to
                                               Holiday Deals        Gift Cards    Browsing History           Best Sellers     Customer Service           's Amazon.com             Shop deals before they're gone
       Bolingbrook 60440


    Seekee.ha854                                                                                                                           Have a question for Seekee.ha854?
    Seekee.ha854 storefront
    Just launched No feedback yet                                                                                                           Ask a question
    Seekee.ha854 is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:Somchai Sukkee
    Business Address:
      720/609 Bangbamru
      Bangphlat
      Bangkok
      10700
      TH


       Returns & Refunds                Shipping         Policies        Help          Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact Seekee.ha854 to get information about any additional policies that may apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers
             your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon
             receipt...Read more




                                                                                 Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                            Page 1 of 8




                       Boating                               National Geographic Kids             Birds & Blooms                  Street Trucks                  Womans World
                                         252                                  6,492                                3,127                           45                              1,302
                       Print Magazine                        Print Magazine                       Print Magazine                  Print Magazine                 Print Magazine
                       $9.00                                 $15.00                               $8.00                           $18.95                         $47.50


         Best sellers in Kindle eBooks                                                                                                                                                              Page 1 of 6




                       A Time for Mercy (Jake                If You Tell: A True Story of         The Cipher (Nina Guerrera       I Promise You: Stand-          Spellbreaker
                       Brigance Book 3)                      Murder, Family Secrets,…             Book 1)                         Alone College Sports…          › Charlie N. Holmberg
                       › John Grisham                        › Gregg Olsen                        › Isabella Maldonado            › Ilsa Madden-Mills                              2,236
                                         1,700                                17,160                               4,311                           605           Kindle Edition
                       Kindle Edition                        Kindle Edition                       Kindle Edition                  Kindle Edition                 $4.99
                       $14.99                                $4.99                                $4.99                           $2.99


         Your Browsing History                     View or edit your browsing history     ›                                                                                                         Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A26S3NYRE0H6T3&sshmPath=                                                       1/2
10/24/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 195Checkout
                                                                                                                 of 498 PageID #:2365




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from Seekee.ha854                 (Learn more)                                                Thursday, Nov. 19 - Friday, Dec. 11
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             Replace |1 Set of Orange Handlebar Handguards Hand Protector Brake
             Clutch Protector Covers, for KTM DUKE 125 200 250 390 2012-2020
             Motorc
             $42.99 - Quantity: 1
             Sold by: Seekee.ha854


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/24/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                196 of 498 PageID #:2366




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $42.99
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $42.99
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $2.69
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $45.68

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 19, 2020 - Dec. 11, 2020
                            Replace |1 Set of Orange Handlebar                          Choose a delivery option:
                            Handguards Hand Protector Brake Clutch                           Thursday, Nov. 19 - Friday, Dec. 11
                            Protector Covers, for KTM DUKE 125 200                           FREE Shipping
                            250 390 2012-2020 Motorc
                            $42.99
                            Quantity: 1 Change
                            Sold by: Seekee.ha854
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/24/2020                                  Motorcycle
                                            Case:      Fender Rear Cover Motorcycle
                                                    1:20-cv-06677        Document   Motorcross
                                                                                        #: 15Back Mudguard
                                                                                               Filed:      for 12-18Page
                                                                                                      11/10/20      Inch Wheel
                                                                                                                           197 Suzuki Kawasaki
                                                                                                                                 of 498        Honda Yamaha
                                                                                                                                          PageID     #:2367 KTM - - Amazon.com


   Skip to main content                   All    KTM                                                                              Acco
                                                                                                                                  Hello,      Lists     Returns                                0
                                                                                                                                  Account               & Orders          Try Prime                Cart

       Deliver to
                                       Holiday Deals     Gift Cards    Browsing History        Best Sellers   Customer Service            's Amazon.com               Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                             Motorcycle Fender Rear Cover                                   $44.99
                                                                                             Motorcycle Motorcross Back                                     & FREE Shipping

                                                                                             Mudguard for 12-18 Inch                                        Arrives: Nov 19 - Dec 11

                                                                                             Wheel Suzuki Kawasaki Honda
                                                                                                                                                            In stock.
                                                                                             Yamaha KTM                                                     Usually ships within 4 to 5 days.
                                                                                             Brand: EHS
                                                                                                                                                             Qty:
                                                                                                                                                              Qty:
                                                                                                                                                              1      1


                                                                                             Price:   $44.99 & FREE Shipping                                                 Add toto
                                                                                                                                                                               Add  Cart
                                                                                                                                                                                      Cart
                                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                                      Submit
                                                                                                                                                                                Buy Now

                                                                                             Extended holiday return window till Jan 31, 2021
                                                                                                                                                                  Secure transaction
                                                                                              Color: Black
                                                                                                                                                            Ships from ...      Seekee.ha854
                                                                                                100% Brand new and High quality.                            Sold by ...         Seekee.ha854
                                                                                                Car accessories, Motorcycle accessories,
                                                                                                Replacement and Repair equipment include: Car                     Deliver to Bolingbrook 60440
                                                                                                Care Accessories, Keyless Entry Remote and Fob,
                                                                                                Nuts & Bolts & Clips, Car Connector Plug, Mirrors
                                                                                                                                                              Add to List
                                                                                                & Accessories, Theft Protection, Grips &
                                                                                                Handlebar, Turn Signal Indicators, Motorcycle
                                                                                                Glasses, Decals & Stickers, Motorcycle Covers, Car                   Share
                             Click image to open expanded view
                                                                                                Electronic.
                                                                                                Excellent quality, fast delivery, simple after-sales.                     Have one to sell?
                       Subm Subm Subm Subm Subm Subm Subm
                                                                                                We make every eﬀort to provide customers with
                                                                                                                                                                          Sell on Amazon
                                                                                                satisfactory service.
                                                                                                Motorcycle Fender Rear Cover Motorcycle
                                                                                                Motorcross Back Mudguard for 12-18 Inch Wheel
                                                                                                Suzuki Kawasaki Honda Yamaha KTM
                                                                                              › See more product details

                                                                                                Report incorrect product information.


   You might also like
   Sponsored




                    Motorcycle Swingarm           76pc SPECBOLT Body               120pc Specbolt Bolt Kit
                    Guard Swing Arm               Bolt KIT for Plastics seat       ﬁts: KTM SX EX EXC MX
                    Protector For KTM             fenders Fork Guards              Dirtbike OEM Spec
                    EXC125 EXC200…                shrouds & subfram...             Fastener. This Inc...
                                 44                             40                               30
                    $21.99                        $19.99                           $29.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $44.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

https://www.amazon.com/Motorcycle-Fender-Motorcross-Mudguard-Kawasaki/dp/B08GKNKS3M/ref=sr_1_1?dchild=1&keywords=KTM&m=A26S3NYRE0H6T3&qid=1603510627&s=merchant-items&sr=1-1&th=1                         1/4
10/24/2020                                    Amazon.com:
                                           Case:          Motorcycle Document
                                                 1:20-cv-06677       Universal Headlight Motocross
                                                                                     #: 15   Filed:Sport DirtBike Head
                                                                                                     11/10/20          Light 198
                                                                                                                    Page     for KTM
                                                                                                                                   ofSMR
                                                                                                                                      498EXC SX/Yamaha
                                                                                                                                           PageID      WR/Honda XR CQR
                                                                                                                                                    #:2368

   Skip to main content                  All     KTM                                                                            Acco
                                                                                                                                Hello,      Lists       Returns                                0
                                                                                                                                Account                 & Orders          Try Prime                Cart

       Deliver to
                                        Holiday Deals   Gift Cards    Browsing History       Best Sellers   Customer Service           's Amazon.com                  Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                            Motorcycle Universal                                            $47.99
                                                                                            Headlight Motocross Sport                                       & FREE Shipping

                                                                                            DirtBike Head Light for KTM                                     Arrives: Nov 19 - Dec 11

                                                                                            SMR EXC SX/Yamaha
                                                                                                                                                            In stock.
                                                                                            WR/Honda XR CQR                                                 Usually ships within 4 to 5 days.
                                                                                            Brand: Bravic
                                                                                                                                                             Qty:
                                                                                                                                                              Qty:
                                                                                                                                                              1      1


                                                                                            Price:   $47.99 & FREE Shipping                                                  Add toto
                                                                                                                                                                               Add  Cart
                                                                                                                                                                                      Cart
                                                                                            Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                            the Amazon Rewards Visa Card. No annual fee.                                       Submit
                                                                                                                                                                                Buy Now

                                                                                            Color: Black                                                          Secure transaction
                                                                                               100% Brand new and High quality.
                                                                                                                                                            Ships from ...      Seekee.ha854
                                                                                               Motorcycle Universal Headlight Motocross Sport
                                                                                                                                                            Sold by ...         Seekee.ha854
                                                                                               DirtBike Head Light for KTM SMR EXC
                                                                                               SX/Yamaha WR/Honda XR CQR
                                                                                               Car Light Assembly Car Switches Relays Mirror                      Deliver to Bolingbrook 60440

                                                                                               Covers Exterior Door Hles Pressure Sensor Racing
                                                                                               Grills Styling Mouldings Valves Parts Steering                 Add to List
                                                                                               Wheels Steering Wheel Hubs Window Lever
                                                                                               Window Winding Hles
                                                                                                                                                                     Share
                              Click image to open expanded view                             › See more product details
                       Subm Subm Subm Subm Subm Subm Subm                                                                                                                 Have one to sell?
                                                                                              Report incorrect product information.
                                                                                                                                                                          Sell on Amazon




   You might also like                                                                                                                                                                    Page 1 of 14
   Sponsored




                    KTM Air Filter SX SX-F XC    KTM LOCK ON GRIP SET            KTM XW-Ring Chain               KTM Factory seat cover             2004 ﬁts KTM 300 MXC                KTM Ha
                    XC-F XC-W XCF-W EXC-F        2016-2020 250 350 450           (Orange) 520x118 2003-          79207940050 16                     Race-Driven Rear RipTide            (Orange
                    2015-2020                    SX XC-W EXC-F XC-W              2020 OEM:                       SX/SXF/XCF ALL17-18                Brake Rotor Disc for MX             OEM: 78
                    OEM:79006015000              EXC-F 79002924100               79610965118EB                   125-500                            Motorcross
                                 12                         17                               1                               6                      $43.95                              $47.99
                    $31.49                       $29.99                          $124.99                         $75.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $47.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description
        Color:Black

             NEW




https://www.amazon.com/Motorcycle-Universal-Headlight-Motocross-DirtBike/dp/B08HZ2KHRX/ref=sr_1_12?dchild=1&keywords=KTM&m=A26S3NYRE0H6T3&qid=1603510627&s=merchant-items&sr=1-12&th=1                    1/4
10/22/2020                       Amazon.com: Bicycle
                                               Case: Dirt Bike 72Pcs Wheel RimDocument
                                                          1:20-cv-06677       Spoke Skins Wraps
                                                                                           #: 15Set Filed:
                                                                                                    Universal11/10/20
                                                                                                              for Yamaha Kawasaki
                                                                                                                          Page 199Suzukiof
                                                                                                                                         Honda
                                                                                                                                           498KTM 8"-21" Rims
                                                                                                                                               PageID         Tubes Decor Protector (Black): Automotive
                                                                                                                                                          #:2369
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                  Returns                                 0
                                             Automotive Parts & Accessories
                                                                                                                                                                                                  & Orders          Try Prime                 Cart
                                                                                                                                                                           Account
      Deliver to
                                           Holiday Deals     Gift Cards       Best Sellers     Customer Service          New Releases        AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Automotive        Your Garage       Deals & Rebates    Best Sellers   Parts      Accessories            Tools & Equipment     Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Wheels & Tires › Wheels & Accessories › Spokes & Spoke Nipples


                                                                                         Universal 8"-21" Rims Tubes Decor Protector                                                                          Share

                                                                                         72Pcs Bicycle Dirt Bike Wheel Rim Spoke Skins
                                                                                                                                                                                                      $6.31
                                                                                         Wraps Set for Yamaha Kawasaki Suzuki Honda                                                                   FREE Shipping on your ﬁrst
                                                                                         KTM (Blue-White)                                                                                             order. Details & FREE Returns

                                                                                         Brand: SEMIMO                                                                                                Arrives: Friday, Oct 30
                                                                                                                   6 ratings
                                                                                                                                                                                                      Fastest delivery: Friday, Oct 23
                                                                                                                                                                                                      Order within 2 hrs and 54 mins
                                                                                              Price:   $6.31 FREE Shipping on your ﬁrst order. Details & FREE Returns
                                                                                                                                                                                                      Details
                                                                                             Coupon         Save an extra 5% when you apply this coupon.
                                                                                                       Details
                                                                                                                                                                                                      Only 13 left in stock -
                                                                                              Get $50 oﬀ instantly: Pay $0.00 $6.31 upon approval for the Amazon Rewards                              order soon.
                                                                                              Visa Card. No annual fee.
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                       Qty:
                                                                                                                                                                                                       1      1

                                                                                         Color: Blue-White
                                                                                                                                                                                                                        Add to Cart

                                                                                                                                                                                                                         Buy Now

                                                                                                                                                                                                            Secure transaction
                                                                                              *Size: 24mm legth with 5mm cross section                                                                Ships from ...        Amazon
                                Roll over image to zoom in                                    *Material: Soft Resin, Durable and could not break oﬀ.                                                  Sold by ...           Semimoto
                                                                                              *Quantity: 72 Pcs Spoke skins which enough fot TWO rims.
                                                                                              *Fitment: Fit for 8"-21" rims and 3.5-5mm spoke. You need to trim a little during                       Return policy: Extended holiday
                                                                                              installation.                                                                                           return window till Jan 31, 2021
                                                                                              *Note: Please check your bike's size and conﬁrm this item is suitable for it before
                                                                                              ordering.                                                                                                     Add gift options
                                                                                         › See more product details                                                                                         Deliver to Bensenville 60106


                                                                                                                                                                                                        Add to List
   Inspired by your recent shopping trends                                                                                                                                        Page 1 of 12

                                                                                                                                                                                                              Share


                                                                                                                                                                                                                    Have one to sell?

                                                                                                                                                                                                                    Sell on Amazon




              Bicycle Dirt Bike 72Pcs             Motorcycle Spoke Skins,           72Pcs Motorcycle Dirt                Handlebar Grips Rubber          NEW 2020 KTM PURE
              Wheel Rim Spoke Skins               72pcs/lot 24cm                    Bike Spoke Covers Coats              Gel Grips For KTM               SWEATER (SMALL)
              Cover Wraps Set                     Universal Colorful                Fits for Suzuki Honda                Kawasaki Honda Yamaha           $59.99 - $62.99
              Universal for Yamaha…               Motocross Dirt Bike…              Yamaha Kawasaki KTM…                 Suzuki (Orange) …
                                707                              213                                   22                              137
               #1 Best Seller    in               $7.99                             $8.98                                $11.99
              Powersports Spokes
              $9.99



   Sponsored products related to this item                                                                                                                                                                                              Page 1 of 9




                   72Pcs Universal Spoke              JOYON 72 Pcs Universal             Bicycle Dirt Bike 72Pcs                72 Pcs Blue Plastic Spoke        Qiilu 36pcs Wheel Spoke            Hedume 216 Pieces                         W
                   Skins Covers，Wheel                 Spoke Skins Covers                 Wheel Rim Spoke Skins                  Guard Wrap Covers                Protector Motocross                Motorcycle Spoke Skins
                   Spoke Wraps Skins Pipe             Coats for Motorcycle Dirt          Wraps Set Universal for                Spoked Wheels For                Rims Skins Covers Oﬀ               Covers Coats, Wheel                       S
                   Trim Decoration Pro...             Bike Kawasaki H...                 Yamaha Kawasa...                       19"-21" rims YAMAHA…             Road Motorcycle G...               Decoration, Universal ...                 S
                                261                                149                                 707                                   33                  $7.89                                           10
                   $9.99                              $9.99                              $10.99                                 $9.99                                                               $14.99
                                                                                                                                                                                                                                    Ad feedback


   4 stars and above                  Sponsored                                                                                                                                                                                         Page 1 of 3




https://www.amazon.com/Universal-Protector-Bicycle-Kawasaki-Blue-White/dp/B088DNX24P/ref=sr_1_1?th=1                                                                                                                                                  1/5
10/22/2020                     Amazon.com: Bicycle
                                             Case: Dirt Bike 72Pcs Wheel RimDocument
                                                        1:20-cv-06677       Spoke Skins Wraps
                                                                                         #: 15Set Filed:
                                                                                                  Universal11/10/20
                                                                                                            for Yamaha Kawasaki
                                                                                                                        Page 200Suzukiof
                                                                                                                                       Honda
                                                                                                                                         498KTM 8"-21" Rims
                                                                                                                                             PageID         Tubes Decor Protector (Black): Automotive
                                                                                                                                                        #:2370




                JOYON 72 Pcs Universal             Activ Life LED Wheel          PSLER 72 PCS Spoke         Vktech Soft BMX MTB          WOTOW 16 in 1 Multi-          Excel PST-004 Gold
                Spoke Skins Covers                 Lights (1 Tire, Green) Fun    Skins Wheel Rim Spoke      Cycle Road Mountain          Function Bike Bicycle         Universal Triangle              T
                Coats for Motorcycle Dirt          Bicycle Spoke Wire &          Skins Covers Trim Wrap     Bicycle Scooter Bike         Cycling Mechanic Repair       Motorcycle Stand                S
                Bike Kawasaki H...                 Bike Frame Saf...             Cover Decoration Pr...     Handle bar Rubber…           Tool Kit with 3 p...                        416               Y
                             149                                 1,157                        408                        2,768                         6,308           $16.49
                $9.99                              $13.99                        $9.99                      $4.89                        $9.99
                                                                                                                                                                                                Ad feedback




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Blue-White

   Technical Details                                                                                         Additional Information

        Manufacturer                                        Semimo                                               ASIN                                         B088DNX24P

        Brand                                               SEMIMO                                               Customer Reviews                                                  6 ratings
                                                                                                                                                              4.8 out of 5 stars
        Item Weight                                         5.9 ounces
                                                                                                                 Best Sellers Rank                            #358,952 in Automotive (See Top 100 in
        Package Dimensions                                  13.27 x 11.77 x 1.3 inches                                                                        Automotive)
                                                                                                                                                              #53 in Powersports Spokes
        Manufacturer Part Number                            SKINS014
                                                                                                                 Date First Available                         May 6, 2020

                                                                                                             Warranty & Support

                                                                                                             Product Warranty: For warranty information about this product, please click here

                                                                                                             Feedback

                                                                                                             Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                                 0:57                                      0:46                                   0:53
             JFG RACING 72 Pcs Spoke Covers                OTOM motorcycle Front Rear              Spoke Nipple Wrench Wheel Rim
             Guards Red - 19"-21" Rims For…                Wheel Steel Spokes with Nipples         Spoke Adjuster Spanner

             JFG RACING                                    OTOM RACING                             OTOM RACING



     Upload your video




   Product description
       Color:Blue-White

         Semimoto: Strict Quality Test, Enjoy Truly Worry-free Shopping.

         Package :
         72 Pcs Spoke skins which enough fot TWO rims.

         Compatible with following vehicles:
         Perfect to use on all cycles including oﬀ-Road, BMX, MTB and kids bikes , like：

         For HONDA:
         XR CR CRF CRM 50F 230F 230L 230M 250L 250M 250X 70F 80F 80R 85R 100F 110F 125R 150R;
         CRF 250 450 1000/L CRM250 XR250 XR400 AR F L M R X;
         CR 80 85 125 250/R F50 CRF 70 AR F L M R X;

         For YAMAHA:
         TTR YZ WR XT 125E 125L 250R 250X 450F 250F 250FX 426F 450FX;
         YZ 250X 426F 450F 80 85 TTR 250 600 90 TW200 WR 250R 250X 450F;
         DT230LANZA PW50 PW80 RT100 SEROW225;
         TRICKER DT TW PW RT YZ WR SEROW TTR XT 50 80 85 90 100 125 225 230 250 426, 450 600 1000 F/X/FX/R/LANZA;

         For SUZUKI:
         DR DRZ RMX DJEBEL 400E 400S 400SM 450Z 650SE;
         DR200 250 DRZ125 E L R S SE SM XC Z;



https://www.amazon.com/Universal-Protector-Bicycle-Kawasaki-Blue-White/dp/B088DNX24P/ref=sr_1_1?th=1                                                                                                          2/5
10/22/2020                     Amazon.com: Bicycle
                                             Case: Dirt Bike 72Pcs Wheel RimDocument
                                                        1:20-cv-06677       Spoke Skins Wraps
                                                                                         #: 15Set Filed:
                                                                                                  Universal11/10/20
                                                                                                            for Yamaha Kawasaki
                                                                                                                        Page 201Suzukiof
                                                                                                                                       Honda
                                                                                                                                         498KTM 8"-21" Rims
                                                                                                                                             PageID         Tubes Decor Protector (Black): Automotive
                                                                                                                                                        #:2371
            For KTM:
            XC XCF XCRW EXCR EXC SXF SXR XCW SX 350 400 450 500 505 525 530;
            XCF XCRW EXCR EXC SXF SXR XCW SX XC XC-F XCF XC-W 65 85 105 125 150 200 250 300;
            KX85 EXC450 WR250 KX 500 CRF YZF RMZ KXF;

            For Kawasaki:
            KDX 65 80 85 125/SR 150S 200 220 250/SR/F 450F/R, KLR650;
            KLX 65 80 85 110/L 125 140/L 150/S 250/S/SF 300 400/R/SR 450/R;
            KX 500 60 65 80 85 100 125, 250 450 F L R S SF SR;
            KFX 65 80 85 125 110L 140L 150S 250/S/SF 300 400/R/SR 450/R;
            KX 500 60 65 80 85 100 125,250 450 F L R S SF SR;




   Sponsored products related to this item                                                                                                                                                       Page 1 of 5




                 JOYON 72 Pcs Universal          72 Pcs Orange                 Hedume 216 Pieces              Dirt Bike Universal          72 pcs Dual Color          Bicycle Dirt Bike 72Pcs          W
                 Spoke Skins Covers              Motorcycle Motocross          Motorcycle Spoke Skins         Triangle Motorcycle          Universal Moto Dirt Bike   Wheel Rim Spoke Skins
                 Coats for Motorcycle Dirt       Dirt Bike Spoke Skins For     Covers Coats, Wheel            Stand For Honda              Enduro Oﬀ Road Wheel       Wraps Set Universal for          S
                 Bike Kawasaki H...              19"-21" rims Wheel…           Decoration, Universal ...      Yamaha Suzuki…               Rim Spoke Skins Co...      Yamaha Kawasa...                 S
                              149                             33                            10                              84                          9                           707
                 $9.99                           $9.99                         $14.99                         $26.99                       $12.99                     $10.99
                                                                                                                                                                                                Ad feedback



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews
                      4.8 out of 5                                      Top review from the United States
   6 global ratings
                                                                               Jennifer L Burnett
   5 star                                     79%
                                                                                      Worth the purchase
   4 star                                     21%                       Reviewed in the United States on August 3, 2020
                                                                        Color: Blue-White Veriﬁed Purchase
   3 star                                       0%
                                                                        Very easy to put on the spokes, and look really good on my motorcycle/dirt bike
   2 star                                       0%
                                                                             Helpful        Comment        Report abuse
   1 star                                       0%
     How are ratings calculated?
                                                                        See all reviews




   Review this product
   Share your thoughts with other customers

                  Write a customer review




     Inspired by your browsing history                                                                                                                                                          Page 1 of 6




https://www.amazon.com/Universal-Protector-Bicycle-Kawasaki-Blue-White/dp/B088DNX24P/ref=sr_1_1?th=1                                                                                                           3/5
10/22/2020                     Amazon.com: Bicycle
                                             Case: Dirt Bike 72Pcs Wheel RimDocument
                                                        1:20-cv-06677       Spoke Skins Wraps
                                                                                         #: 15Set Filed:
                                                                                                  Universal11/10/20
                                                                                                            for Yamaha Kawasaki
                                                                                                                        Page 202Suzukiof
                                                                                                                                       Honda
                                                                                                                                         498KTM 8"-21" Rims
                                                                                                                                             PageID         Tubes Decor Protector (Black): Automotive
                                                                                                                                                        #:2372




              FMF Racing 11299 Wash              customSwagg KTM                      2pcs 7/8" Universal                    Scott Red White                      72 Pcs Motorcycle                          COFIT Motorcycle Gloves             RAM X-G
              Plug                               Racing 'Orange Print'                Motorcycle Hand Bar                    Diamond and Donuts                   Motocross Dirt Bike                        for Men and Women,                  Mount w
                               1,413             Black Hoodie - Unisex                Grips Pillow Grip Anti-                Handlebar Hand Grips                 Spoke Skins For 8"-21"                     Full Finger Touchscreen             U-Bolt B
              $9.63                              Hoodie                               slip Rubber Racing…                    Fits Honda Cr80 Cr85…                rims Wheel RIM Spoke…                      Motorbike Gloves for…
                                                                   3                                     892                                  189                                  71                                         7,671              $57.49
                                                 $31.90 - $35.99                      $7.99                                  $17.79                               $9.99                                      $18.99


     Deals in magazine subscriptions                                                                                                                                                                                                                 Page 1 of 6




              National Geographic                Taste of Home                        Elle Décor                             Martha Stewart Living                Ask                                        Real Simple                         InStyle
              Kids                                                 3,516                                 919                                  35                                   225                                        29
                               6,417             Print Magazine                       Print Magazine                         Print Magazine                       Print Magazine                             Print Magazine                      Print Mag
              Print Magazine                     $8.00                                $6.00                                  $3.00                                $24.95                                     $5.00                               $3.00
              $15.00


     Your Browsing History                 View or edit your browsing history     ›                                                                                                                Page 1 of 2          See personalized recommendations

                                                                                                                                                                                                                                           Sign in

                                                                                                                                                                                                                                   New customer? Start here.




                                                                                                                         Back to top




                          Get to Know Us                                   Make Money with Us                                          Amazon Payment Products                                               Let Us Help You
                          Careers                                          Sell products on                                            Amazon Rewards Visa                                                   Amazon and COVID-
                                                                           Amazon                                                      Signature Cards                                                       19
                          Blog
                                                                           Sell apps on Amazon                                         Amazon.com Store Card                                                 Your Account
                          About Amazon
                                                                           Become an Aﬃliate                                           Amazon Business Card                                                  Your Orders
                          Sustainability
                                                                           Advertise Your Products                                     Amazon Business Line of Credit                                        Shipping Rates &
                          Press Center                                                                                                                                                                       Policies
                                                                           Self-Publish with Us                                        Shop with Points
                          Investor Relations                                                                                                                                                                 Amazon Prime
                                                                           Host an Amazon Hub                                          Credit Card Marketplace
                          Amazon Devices                                                                                                                                                                     Returns &
                                                                           › See More Make Money                                       Reload Your Balance                                                   Replacements
                          Amazon Tours                                     with Us
                                                                                                                                       Amazon Currency Converter                                             Manage Your Content
                                                                                                                                                                                                             and Devices
                                                                                                                                                                                                             Amazon Assistant
                                                                                                                                                                                                             Help




                                                                                                                           English                  United States




                         Amazon Music                Amazon                      Amazon Drive                               6pm                      AbeBooks                           ACX                            Alexa
                         Stream millions             Advertising                 Cloud storage                              Score deals              Books, art                         Audiobook                      Actionable
                         of songs                    Find, attract, and          from Amazon                                on fashion               & collectibles                     Publishing                     Analytics
                                                     engage customers                                                       brands                                                      Made Easy                      for the Web

                         Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal             Home Services                      Amazon Ignite                  Amazon Rapids
                         Amazon                      Business                    Groceries & More                           Ship Orders              Experienced Pros                   Sell your original             Fun stories for
                         Start a Selling             Everything For              Right To Your Door                         Internationally          Happiness Guarantee                Digital                        kids on the go
                         Account                     Your Business                                                                                                                      Educational
                                                                                                                                                                                        Resources

                         Amazon Web                  Audible                     Book Depository                            Box Oﬃce                 ComiXology                         DPReview                       East Dane
                         Services                    Listen to Books &           Books With Free                            Mojo                     Thousands of                       Digital                        Designer Men's
                         Scalable Cloud              Original                    Delivery Worldwide                         Find Movie               Digital Comics                     Photography                    Fashion
                         Computing                   Audio                                                                  Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                   IMDb                                       IMDbPro                  Kindle Direct                      Prime Now                      Amazon Photos
                         Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                 Publishing                         FREE 2-hour                    Unlimited Photo
                         & Knitting                  &                           & Celebrities                              Entertainment            Indie Digital & Print              Delivery                       Storage
                                                     recommendations                                                        Professionals            Publishing                         on Everyday Items              Free With Prime
                                                                                                                            Need                     Made Easy

                         Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods              Woot!                              Zappos                         Ring
                         Direct                      Designer                    Great Deals on                             Market                   Deals and                          Shoes &                        Smart Home
                         Video                       Fashion Brands              Quality Used Products                      America’s                Shenanigans                        Clothing                       Security Systems
                         Distribution                                                                                       Healthiest
                         Made Easy                                                                                          Grocery Store

                         eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                 Amazon Renewed                     Amazon Second
                         Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                 Like-new products                  Chance
                         in Every Room               & Safety Alerts             to your door                               Simpliﬁed                you can trust                      Pass it on, trade it
                                                                                                                                                                                        in,
                                                                                                                                                                                        give it a second
                                                                                                                                                                                        life




                                                                       Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates

https://www.amazon.com/Universal-Protector-Bicycle-Kawasaki-Blue-White/dp/B088DNX24P/ref=sr_1_1?th=1                                                                                                                                                               4/5
10/22/2020                                       Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                           11/10/20: KTM
                                                                                                      Page 203 of 498 PageID #:2373
                                                                                                                                                                  Hello, Sign in
   Skip to main content                                  KTM                                                                                                      Account & Lists
                                                                                                                                                                                           Returns                                0
                                          Semimoto
                                                                                                                                                                                           & Orders         Try Prime                  Cart
                                                                                                                                                                  Account
      Deliver to
                                         Holiday Deals    Gift Cards     Best Sellers      Customer Service    New Releases           AmazonBasics   Whole Foods          Free Shipping     Registry        Sell     Coupons
      Bensenville 60106

    1 result for Semimoto : "KTM"                                                                                                                                                                                  Sort  by:Featured
                                                                                                                                                                                                                   Featured
                                                                                                                                                                                                                    Sort by:


    Brand
    SEMIMO                                                                                                          Universal 8"-21" Rims Tubes Decor Protector 72Pcs Bicycle Dirt Bike Wheel
                                                                                                                    Rim Spoke Skins Wraps Set for Yamaha Kawasaki Suzuki Honda KTM…
                                                                                                                                        6
                                                                                                                    Blue-White
                                                                                                                    $631
                                                                                                                     Save 5% with coupon
                                                                                                                    Get it as soon as Fri, Oct 23
                                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                                    Amazon
                                                                                                                    Only 13 left in stock - order soon.
                                                                                                                    Price may vary by color

                                                                                                                                                     +




                                                             Need help?
                                                             Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                                  Page 1 of 3




                   Vehiclex Soft Loop            Tumbl Trak Pit Pillow              PROREADY Heavy Duty          CAOS Tie Down Ratchet           4 Auto Retract NO-                CLIMATEX 9A-110-27C-                 FORTEM
                   Motorcycle Tie Down           Soft Mat w/Denim Cover             Ratchet Tie Down Kit –       Straps with Hooks -             RATCHETING Ratchet                6, 27" x 6' Rubber Floor             Down St
                   Straps 1.5 x 18 inches -                       32                General & Motorcycle         Heavy Duty Coated               Straps | 1" x 6'                  Protection Runner Mat,               Securing
                   Green - 10000 lb Load…        $373.95                            Use, Pack of 4, Secure…      Steel, Chromoly…                Retractable SELF…                 Black                                Loops 15
                                    17                                                               43                           22                              299                                859
                   $11.99                                                           $49.95                       $49.97                          $52.99                            $29.87                               $25.99


     Deals in magazine subscriptions                                                                                                                                                                                         Page 1 of 6




                   Real Simple                   Food & Wine                        National Geographic          InStyle                         Real Simple                       Midwest Living                       Car and
                                    29                            12                Kids                                          6                               6,912                              10
                   Print Magazine                Print Magazine                                      6,417       Print Magazine                  Print Magazine                    Print Magazine                       Print Mag
                   $5.00                         $3.00                              Print Magazine               $3.00                           $10.00                            $3.00                                $7.50
                                                                                    $15.00


     Your Browsing History                 View or edit your browsing history   ›                                                                                           Page 1 of 2        See personalized recommendations

                                                                                                                                                                                                                   Sign in

                                                                                                                                                                                                          New customer? Start here.




                                                                                                              Back to top




                               Get to Know Us                          Make Money with Us                                Amazon Payment Products                                   Let Us Help You

https://www.amazon.com/s?k=KTM&me=AX568ABS27BKA&ref=nb_sb_noss                                                                                                                                                                                1/2
10/22/2020                                       Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20           Semimoto
                                                                                                           Page    204 of 498 PageID #:2374
                                                                                                                                                                    Hello, Sign in
   Skip to main content                                                                                                                                             Account & Lists
                                                                                                                                                                                                  Returns                                 0
                                         All
                                                                                                                                                                                                  & Orders        Try Prime                   Cart
                                                                                                                                                                    Account
      Deliver to
                                      Holiday Deals         Gift Cards      Best Sellers      Customer Service     New Releases       AmazonBasics        Whole Foods        Free Shipping                  Shop deals before they're gone
      Bensenville 60106


   Semimoto                                                                                                                                       Have a question for Semimoto?
   Semimoto storefront
                  100% positive lifetime (5 total ratings)                                                                                         Ask a question
   Semimoto is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:SHENZHENSHIGUANCHONGXINXIKEJIYOUXIANGONGSI
   Business Address:
     130 Fengjingtaidasha
     1053 Yijinglu,Huangbeijiedaoyijingshequ, Luohuqu
     Shenzhen
     Guangdong
     518000
     CN


       Feedback        Returns & Refunds          Shipping            Policies     Help         Gift Wrap        Products



                             “ Just as promised ”
                                                                                                                                                                              30 days        90 days          12 months         Lifetime
                             By T. Overstake on October 21, 2020.                                                                                             Positive         100%            100%                  100%          100%
                             “ Product as described ”                                                                                                         Neutral                0%            0%                 0%                 0%

                             By Russ Michel on September 8, 2020.                                                                                             Negative               0%            0%                 0%                 0%

                             “ Eﬁciente ”                                                                                                                     Count                   1              5                   5                5

                             By Gerson m noesi on September 4, 2020.

                             “ Muy eﬁciente ”

                             By Gerson m noesi on August 18, 2020.

                             “ Fast shipping and good price. Thanks. ”

                             By Fred Ziglar on July 26, 2020.




                                                                                      Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                       Page 1 of 6




                   FMF Racing 11299 Wash            72 Pcs Motorcycle                 AnXin Foot Pegs Footpegs        Troy Lee Designs Men's 20      Maxima 70-799202-2PK                 Pro Taper Grip Glue                  Dirt Bi
                   Plug                             Motocross Dirt Bike Spoke         Footrests Foot Pedals           TLD KTM Team Shirts            Air Filter Maintenance               Adhesive Compound                    Handg
                                 1,413              Skins For 8"-21" rims             Rests CNC MX For KTM SX                        110             Aerosol Combo Kit, (Pack             Bottle 1 OZ                          and 1
                   $9.63                            Wheel RIM Spoke Covers…           SXS XC EXC MXC XCW…             $30.00 - $31.50                of 2)                                                  625                Univer
                                                                      71                             18                                                             423                   $10.75
                                                    $9.99                             $27.99                                                         $17.45                                                                    $24.99


        Top subscription apps for you                                                                                                                                                                                           Page 1 of 6




                   Disney+                          CBS Full Episodes and Live        STARZ                           Sling TV                       SHOWTIME                             Philo: Live & On-Demand              ABCmo
                   Disney                           TV                                Starz Entertainment             Sling TV LLC                   Showtime Digital Inc.                TV                                   Learni
                                 386,989            CBS Interactive                                  79,756                          47,388                         22,920                PHILO                                Age of
                   $0.00                                              98,053          $0.00                           $0.00                          $0.00                                                  65,100
                                                    $0.00                                                                                                                                 $0.00                                $0.00


        Your Browsing History               View or edit your browsing history    ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                            New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AX568ABS27BKA&sshmPath=                                                                                       1/2
10/22/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 205Checkout
                                                                                                                   of 498 PageID #:2375




                Choose your shipping options                                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445                          Choose a delivery option:
                United States

                    Universal 8"-21" Rims Tubes Decor Protector 72Pcs Bicycle Dirt Bike Wheel                                 Fast, FREE Delivery
                    Rim Spoke Skins Wraps Set for Yamaha Kawasaki Suzuki Honda KTM (Blue-                                     Join Prime to get fast, free delivery, claim Prime exclusive deals, watch
                    White)                                                                                                    movies & TV shows, and listen to the music you love ad-free.
                    $6.31 - Quantity: 1
                    Sold by: Semimoto
                                                                                                                      Friday, Oct. 23
                Change quantities or delete                                                                           Free Unlimited Two day shipping

                                                                                                                      Tuesday, Oct. 27
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Friday, Oct. 23
                                                                                                                      $9.99 - Shipping




                                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                               1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  206 of 498 PageID #:2376




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                       $6.31
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $9.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $16.30
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $0.39
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $16.69

                                                           get fast, FREE delivery and save $9.99 on Prime eligible items in
                        Save $9.99                                                                                                                                                     How are shipping costs calculated?
                                                   this order when you sign up for Amazon Prime.
                                                   Join Amazon Prime ▶
                                                   Receiving government assistance? Get 50% off Prime ▶



                   Delivery: Oct. 23, 2020 If you order in the next 2 hours and 50 minutes (Details)
                                       Universal 8"-21" Rims Tubes Decor                           Choose a delivery option:
                                       Protector 72Pcs Bicycle Dirt Bike Wheel                          Tuesday, Oct. 27
                                       Rim Spoke Skins Wraps Set for Yamaha                             FREE Shipping on your first order
                                       Kawasaki Suzuki Honda KTM (Blue-White)
                                                                                                        Friday, Oct. 23
                                       $6.31
                                                                                                        $9.99 - Shipping
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change
                                       Sold by: Semimoto
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                         Case: 1:20-cv-06677      Document
                                                           Amazon.com: Universal Motorcycle #: 15Exhaust
                                                                                            Short  Filed:  11/10/20
                                                                                                         Muffler，for KTMPage   207
                                                                                                                        Duke 250     of 498
                                                                                                                                 390 2017 2018PageID
                                                                                                                                              2019 Black:#:2377
                                                                                                                                                          Home & Kitchen

                                                                                                                                                                  Hello, Sign in
   Skip to main content                                                                                                                                           Account & Lists
                                                                                                                                                                                          Returns                                 0
                                             Home & Kitchen
                                                                                                                                                                                          & Orders          Try Prime                 Cart
                                                                                                                                                                  Account
      Deliver to
                                        Holiday Deals         Gift Cards     Best Sellers      Customer Service       New Releases    AmazonBasics        Whole Foods    Free Shipping                 Shop today's epic deals now
      Bensenville 60106

     Amazon Home           Shop by Room               Discover             Shop by Style             Home Décor           Furniture         Kitchen & Dining       Bed & Bath            Garden & Outdoor             Home Improvement


   Automotive › Motorcycle & Powersports › Parts › Exhaust › Complete Systems


                                                                                           Universal Motorcycle Short Exhaust Muﬄer，for                                                       $38.98
                                                                                           KTM Duke 250 390 2017 2018 2019 Black
                                                                                                                                                                                              FREE delivery: Nov 10 - Dec 3
                                                                                           Brand: SZHSM

                                                                                                                                                                                              In Stock.
                                                                                           Price:   $38.98
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1

                                                                                             Get $50 oﬀ instantly: Pay $0.00 $38.98 upon approval for the Amazon Rewards
                                                                                             Visa Card. No annual fee.                                                                                          Add to Cart
                                                                                           Returnable until Jan 31, 2021
                                                                                                                                                                                                                 Buy Now
                                                                                              ★FUNCTION-100% brand new,Vibration and nose reduction, extended exhaust
                                                                                              noise elimination system life.                                                                        Secure transaction
                                                                                              ★PREMIUM MATERIAL- Premium stainless steel construction with added coating
                                                                                              process, high temperature resistant and anti-corrosion, superior longevity, which is            Ships from ...        sfshangpu
                                                                                              durable in use                                                                                  Sold by ...           sfshangpu
                                                                                              ★DESIGN- A signiﬁcant part for connecting with your tail pipe, makes your
                           Roll over image to zoom in
                                                                                              motorcycle to be more aggressive,It's very suitable for your Duke motorcycle                          Deliver to Bensenville 60106
                                                                                              Decoration, exquisite workmanship
                                                                                              ★Easy to install- no installation instructions,Precision cast to make sure its easy               Add to List
                                                                                              installation and perfect ﬁtment.a good replacement for your old or broken one
                                                                                              ★Delivery time: 15-20 days delivery, if you do not receive the order within 30 days,              Add to Wedding Registry
                                                                                              please contact us

                                                                                                                                                                                                      Share

   Inspired by your recent shopping trends                                                                                                                               Page 1 of 20
                                                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                            Sell on Amazon




               1 1/8" 28mm Handlebar                Motorcycle Swingarm                7/8 inche 1 1/8 inches             7/8" 22mm Motorcycle
               Fat Handle Bar Riser                 Guard Swing Arm                    Hand Guards Handguard              Hand Grips Handle
               Mount Clamp Pad Grips                Protector For KTM                  Protector Protection For           Rubber Bar Gel Grip
               Set For Dirt Bike KTM…               EXC125 EXC200…                     KTM EXC EXCF SX SXF…               Orange Modiﬁed…
                                85                                 43                                  61                              2
               $44.99                               $21.99                             $15.99                             $12.99
                                                    Only 3 left in stock - order…




   Customers who viewed this item also viewed




             QIDIAN 1Set Slip-on
             Motorcycle Exhaust
             Pipes Muﬄer Silence
             Rear Tailpipe Tube…
                            6
             $25.99
             Only 8 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                                      Page 1 of 7




             4pcs Front and Rear Heel          CNC Alu Rear Brake Fluid        COPART Motorcycle                  Exhaust Muﬄer Carbon       Motorcycle Kickstand        M10 Motorcycle CNC                 MotorFansClub Engi
             Protective Cover Guard            Reservoir Cap Cover For         Engine Guards Protector            Fiber 1.5-2"Inlet with     Side Stand Enlarger         Swingarm Spools Stand              Guard Fit For Compa
             For KTM DUKE 125 250              KTM Duke 390 2013-              Crash Bars without                 Removable DB Killer for    Extension Enlarger Pate     Screws Sliders for KTM             With KTM DUKE 390
             390 2017 2018 ...                 2018, Duke 250 2...             Frame Sliders for KTM ...          Street/Sport ...           Pad For KTM 125 20...       DUKE 125 200 2012-2...             2017 2018 2019 Hig
                          22                                2                               34                                  192                       21                          13                    $106.95
             $69.99                            $25.99                          $105.00                            $39.99                     $25.99                      $17.99
                                                                                                                                                                                                                            Ad feedback




https://www.amazon.com/Universal-Motorcycle-Short-Exhaust-Muffler，/dp/B08FSJH44W/ref=sr_1_3                                                                                                                                                   1/4
10/21/2020                                       Case: 1:20-cv-06677      Document
                                                         Amazon.com: Universal Motorcycle #: 15Exhaust
                                                                                          Short  Filed:  11/10/20
                                                                                                       Muffler，for KTMPage   208
                                                                                                                      Duke 250     of 498
                                                                                                                               390 2017 2018PageID
                                                                                                                                            2019 Black:#:2378
                                                                                                                                                        Home & Kitchen

   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $38.98! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Condition:
         100% new and high quality
         Material: Stainless Steel
         Package Include:
         1 * Exhaust Pipe Silencer

         Fitment:
         For KTM DUKE 250 390 2017 2018 2019




   Product information


       Item Weight                                          0.035 ounces                                    Warranty & Support

       Manufacturer                                         SZHSM                                           Product Warranty: For warranty information about this product, please click here

       ASIN                                                 B08FSJH44W                                      Feedback

                                                                                                            Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                        Page 1 of 3

             Videos for related products




                                                 1:05                                   1:32                                    1:16                                        1:56
             Two Brothers Racing (005-                     Two Brothers Racing (005-               Two Brothers Racing (005-                Two Brothers Racing (005-                   Two Brothers R
             3570408V-B) Black Series Slip-O…              2420107V-B) Black Series Full…          3270107V-B) Black Series Full…           2810107V-B) Black Series Full…              480407DM-B)

             Merchant Video                                Merchant Video                          Merchant Video                           Merchant Video                              Merchant Video



     Upload your video




   Sponsored products related to this item                                                                                                                                                       Page 1 of 4




              COPART Motorcycle              Motorcycle Radiator       Exhaust Muﬄer Carbon      Kemimoto Duke 390        Exhaust Muﬄer,             Exhaust Muﬄer,                Worldmotop Motorc
              Engine Guards Protector        Grille Guard Protective   Fiber 1.5-2"Inlet with    Fender Eliminator        Motorcycle Stainless       Motorcycle Stainless          Exhaust Slider Crash
              Crash Bars without             Cover For KTM 250/390     Removable DB Killer for   Compatible with KTM      Steel Exhaust Middle       Steel Exhaust Middle          Protector for KTM D
              Frame Sliders for KTM ...      Duke 2017 2018            Street/Sport ...          DUKE 390 250 125…        Pipe for KTM DUKE…         Pipe for KTM DUKE…            390 RC 390 DUKE39
                           34                             2                          192                      6                        1             $98.59                        $32.85
              $105.00                        $25.99                    $39.99                    $37.99                   $55.99
                                                                                                                                                                                                Ad feedback



   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                     No customer reviews


https://www.amazon.com/Universal-Motorcycle-Short-Exhaust-Muffler，/dp/B08FSJH44W/ref=sr_1_3                                                                                                                    2/4
10/21/2020                                   Case: 1:20-cv-06677      Document
                                                     Amazon.com: Universal Motorcycle #: 15Exhaust
                                                                                      Short  Filed:  11/10/20
                                                                                                   Muffler，for KTMPage   209
                                                                                                                  Duke 250     of 498
                                                                                                                           390 2017 2018PageID
                                                                                                                                        2019 Black:#:2379
                                                                                                                                                    Home & Kitchen
   5 star                                     0%
   4 star                                     0%
   3 star                                     0%
   2 star                                     0%
   1 star                                     0%

     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




   Related products from Our Brands




                                                                                                                                                                                                          Page 1 of 2




             AmazonBasics                 AmazonBasics Slim,                AmazonBasics Slim,             AmazonBasics Slim,          AmazonBasics 6-Piece       AmazonBasics              AmazonBasics 3-She
             Lightweight Super Soft       Velvet, Non-Slip Clothes          Velvet, Non-Slip Clothes       Velvet, Non-Slip Clothes    Fade-Resistant Cotton      Collapsible Fabric        Heavy Duty Shelving
             Easy Care Microﬁber Bed      Suit Hangers,                     Suit Hangers,                  Suit Hangers,               Bath Towel Set - White     Storage Cubes Organizer   Storage Unit on 2"
             Sheet Set with 16" Deep      Ivory/Silver - Pack of            Ivory/Silver - Pack of 50      Ivory/Silver - Pack of 30               28639          with Handles, Beige -     Wheel Casters, Meta
             Pockets - Twin XL, Beige     100                                             53857                          53857         $20.99                     Pack of 6                 Organizer Wire Rack
                          126541                        53857               $22.51                         $22.69                                                              23472        Black (23.2L x 13.4W
             $14.99                       $39.52                                                                                                                  $19.11                    32.75H)
                                                                                                                                                                                                         22716
                                                                                                                                                                                            $39.99




     Deals in magazine subscriptions                                                                                                                                                                    Page 1 of 9




                  Martha Stewart Living            Reader's Digest                      National Geographic               American Farmhouse            Country
                                   35                               8,514               Kids                              Style                                          10
                  Print Magazine                   Print Magazine                                        6,384                             94           Print Magazine
                  $3.00                            $8.00                                Print Magazine                    Print Magazine                $5.00
                                                                                        $15.00                            $23.00


     Best sellers in Kindle eBooks                                                                                                                                                                      Page 1 of 8




                  A Time for Mercy (Jake           If You Tell: A True Story            The Cipher (Nina                  Spellbreaker                  The Haunting of Brynn
                  Brigance Book 3)                 of Murder, Family…                   Guerrera Book 1)                  › Charlie N. Holmberg         Wilder: A Novel
                  › John Grisham                   › Gregg Olsen                        › Isabella Maldonado                              1,858         › Wendy Webb
                                   853                              16,833                              3,491             Kindle Edition                                 2,339
                  Kindle Edition                   Kindle Edition                       Kindle Edition                    $4.99                         Kindle Edition

https://www.amazon.com/Universal-Motorcycle-Short-Exhaust-Muffler，/dp/B08FSJH44W/ref=sr_1_3                                                                                                                             3/4
10/21/2020                                       Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20           sfshangpu
                                                                                                           Page     210 of 498 PageID #:2380
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                     Returns                                0
                                          All
                                                                                                                                                                                                     & Orders       Try Prime                   Cart
                                                                                                                                                                           Account
      Deliver to
                                         Holiday Deals     Gift Cards       Best Sellers   Customer Service          New Releases          AmazonBasics        Whole Foods        Free Shipping                Shop deals before they're gone
      Bensenville 60106


   sfshangpu                                                                                                                                             Have a question for sfshangpu?
   sfshangpu storefront
                   0% positive lifetime (2 total ratings)                                                                                                 Ask a question
   sfshangpu is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:shouyangxianshengfafandian-shi shengfa
   Business Address:
     shouyangxianwenjiazhuangxiangwenjiazhuangcun(youjuxi)
     jinzhong
     shanxi
     045400
     CN


       Feedback       Returns & Refunds           Shipping         Policies        Help      Products



                            “ very slow receiving product now 2-9-2020 still no show.... ”
                                                                                                                                                                                   30 days         90 days       12 months        Lifetime
                            By Amazon Customer on February 10, 2020.                                                                                                Positive                -            -               0%                0%
                            “ It arrived ok, but it is a low quality product. The binocular does not work, and it does not match the                                Neutral                 -            -               0%                0%
                             description shown in the webpage. When looking with both eyes, the images are misaligned. Terrible! Not
                                                                                                                                                                    Negative                -            -            100%           100%
                             worth the money, and the carrying strap is crap! ”
                            Read less                                                                                                                               Count                   0           0                   1               2

                            By MERCEDES ROJAS on May 18, 2019.




                                                                                      Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                         Page 1 of 8




                   CICMOD Motorcycle Front               Orange Accessories CNC            Pro Taper Grip Glue                    KTM Racing HAT Orange              FMF Racing 11299 Wash
                   & Rear Fork Wheel Frame               Front Brake Master                Adhesive Compound                      UPW1758300                         Plug
                   Slider Crash Protector for            Cylinder Cover Fluid for          Bottle 1 OZ                                             53                                 1,409
                   KTM 125 200 390 Duke K                KTM Duke 125 2013…                                 621                   $22.00                             $11.08
                                    87                                    13               $10.75
                   $25.98                                $12.99


        Deals in magazine subscriptions                                                                                                                                                                                           Page 1 of 9




                   GQ                                    National Geographic Kids          Highlights for Children                Elle Décor                         Do it Yourself
                                    902                                   6,384                             2,017                                  918                                4,450
                   Print Magazine                        Print Magazine                    Print Magazine                         Print Magazine                     Print Magazine
                   $10.00                                $15.00                            $29.99                                 $6.00                              $5.00


        Your Browsing History               View or edit your browsing history    ›                                                                                                                   See personalized recommendations

                                                                                                                                                                                                                       Sign in

                                                                                                                                                                                                               New customer? Start here.




                                                                                                                    Back to top




                            Get to Know Us                                 Make Money with Us                                Amazon Payment Products                                            Let Us Help You
https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1QWZV0ZU80DAB&sshmPath=                                                                                         1/2
10/21/2020                               Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                   11/10/20: KTM
                                                                                              Page 211 of 498 PageID #:2381
                                                                                                                                      Hello, Sign in
   Skip to main content                          KTM                                                                                  Account & Lists
                                                                                                                                                             Returns                          0
                                   sfshangpu
                                                                                                                                                             & Orders    Try Prime                  Cart
                                                                                                                                      Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 90 results for sfshangpu : "KTM"                                                                                                                                    Sort  by:Featured
                                                                                                                                                                                Featured
                                                                                                                                                                                 Sort by:


    Brand
    SZHSM                                                                                           Fork Shoes Protector Cover,for KTM SX SXF EXC EXCF XC XCW XCF 125
    WDINN                                                                                           150 200 250 300 350 400 450 500 2016 2017 2018 2019 2020 (Color :…
                                                                                                    $
                                                                                                     2088
                                                                                                    FREE Shipping




                                                                                                    Motorcycle Skid Plate Engine Guard Protector Cover，for KTM 1050 1090
                                                                                                    1190 1290 ADV Super Adventure R 2013-2016 (Color : Orange)
                                                                                                    $12439
                                                                                                    FREE Shipping




                                                                                                    Universal Motorcycle Short Exhaust Muﬄer，for KTM Duke 250 390 2017
                                                                                                    2018 2019 Black
                                                                                                    $3898
                                                                                                    FREE Shipping




                                                                                                    Motorcycle Exhaust Heat Shield Protector Anti-scalding Guard/Anti-
                                                                                                    Ironing Board, for KTM EXC SXF EXCF SMR SX XC XCF EXCW XCFW 250…
                                                                                                    $1549
                                                                                                    FREE Shipping




                                                                                                    Engine Sprocket Chain Plate Guard Case Saver,for Husqvarna 701 Enduro
                                                                                                    SM 2016 2017 2018 2019 Enduro701 for KTM 690 Enduro R SMC R (Col…
                                                                                                    $6628
                                                                                                    FREE Shipping




                                                                                                    16Pcs 17" 18" Strips Reﬂective Wheel Rim Stripe Decal Sticker Tape
                                                                                                    Motorbike Bicycle Auto Decals Universal for Honda KTM (Color : FL018)
                                                                                                    $2221
                                                                                                    FREE Shipping




                                                                                                    Motorcycle CNC Swingarm Spools Stand Screws Sliders，for Yamaha FJ-
                                                                                                    09 MT09 MT-09 Tracer FZ09 Kawasaki Suzuki KTM (Color : 10MM Dazzle…
                                                                                                    $2755




https://www.amazon.com/s?k=KTM&me=A1QWZV0ZU80DAB&ref=nb_sb_noss                                                                                                                                            1/4
10/21/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 212 of 498 PageID #:2382

                                                                              Crash Bar Water Bottle for BMW R1200GS F750GS R1250GS Harley KTM
                                                                              Guard Drinking Cup Bracket Holder Motorcycle Bike Accessories (Color :…
                                                                              $   2965
                                                                              FREE Shipping




                                                                              to Cover The Pedal,Universal Motorcycle Shift Gear Lever Pedal,Rubber
                                                                              Cover Shoe Protector Foot Peg Toe Gel, for Honda Kawasaki Yamaha KT…
                                                                              $
                                                                                  1223
                                                                              FREE Shipping




                                                                              Motorcycle CNC Alloy Forged Parking Side Stand Kickstand+Spring,for
                                                                              KTM EXC EXC-F XC XC-F XC-W EXC-R XCF-W XCR-W EXCF XCW,High…
                                                                              $   11427
                                                                              FREE Shipping




                                                                              Rubber Front Shock Absorber Fork Suspension Protector Guard Wrap
                                                                              Cover,for Honda Suzuki Yamaha KTM Husqvarna Motocross Dirt Bike,Eas…
                                                                                              1
                                                                              $
                                                                               41  33

                                                                              FREE Shipping




                                                                              Motorcycle Frame Slider Crash Pad， for Kawasaki Yamaha Suzuki Honda
                                                                              Harley BMW Benelli KTM Piaggio Peugeot (Color : Red)
                                                                              $   3104
                                                                              FREE Shipping




                                                                              Motorcycle Frame Slider Crash Pad， for Triumph Honda KTM Benelli
                                                                              Suzuki Aprilia (Color : Black)
                                                                              $
                                                                               4810
                                                                              FREE Shipping




                                                                              Motorcycle Falling Protector Explosion-Proof Cap,for Triumph BMW
                                                                              Husqvarna Honda KTM Benelli Suzuki Aprilia (Color : Silver)
                                                                              $   6385
                                                                              FREE Shipping




                                                                              SZHSM Motorcycle CNC Engine Frame Sliders，for KTM Duke 125 200 390
                                                                              2013-2018 Duke 250 2017-2018
                                                                              $
                                                                               8533
                                                                              FREE Shipping


https://www.amazon.com/s?k=KTM&me=A1QWZV0ZU80DAB&ref=nb_sb_noss                                                                                         2/4
10/21/2020                                   Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                       11/10/20: KTM
                                                                                                  Page 213 of 498 PageID #:2383




                                                                                                                      Shock Spanner Wrench for KTM 125 150 200 250 300 350 450 500 SX
                                                                                                                      SXF SX-F XC XCF XC-F XCW XCFW XCF-W EXC EXCF EXC-F (Color : Orange)
                                                                                                                      $2100
                                                                                                                      FREE Shipping




                                                                                                                                                           ...
                                                                                                                  ← Previous           1        2      3         6       Next →




                                                          Need help?
                                                          Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                                 Page 1 of 4




              Tank Straps Motorcycle              MIBAO Half Round                     RHINO USA Ratchet                      Tank Straps Motorcycle                 DEXI Indoor Doormat
              Tie Down Straps (2pk) -             Doormat, 24 x 36 Non                 Straps (4PK) - 1,823lb                 Tie Down Straps (4pk) -                Front Door Rug, 20"x32"
              10.000 lb Webbing                   Slip Durable Welcome                 Guaranteed Max Break                   10.000 lb Webbing                      Absorbent Machine
              Break Strength 2'' x…               Door Mats, Boots…                    Strength, Includes (4)…                Break Strength 2'' x…                  Washable Inside Door…
                               516                                 422                                  3,374                                  123                                    1,504
              $43.77                              $34.99                               $29.97                                 $74.77                                 $20.99


     Deals in magazine subscriptions                                                                                                                                                                                        Page 1 of 9




              Real Simple                         Martha Stewart Living                Reader's Digest                        Highlights for Children                Southern Living
                               6,878                               35                                   8,514                                  2,017                                  30
              Print Magazine                      Print Magazine                       Print Magazine                         Print Magazine                         Print Magazine
              $10.00                              $3.00                                $8.00                                  $29.99                                 $5.00




     Your Browsing History             View or edit your browsing history     ›                                                                                                                     See personalized recommendations

                                                                                                                                                                                                                  Sign in

                                                                                                                                                                                                          New customer? Start here.




                                                                                                                Back to top




                       Get to Know Us                                   Make Money with Us                                Amazon Payment Products                                          Let Us Help You
                       Careers                                          Sell products on                                  Amazon Rewards Visa                                              Amazon and COVID-
                                                                        Amazon                                            Signature Cards                                                  19
                       Blog
                                                                        Sell apps on Amazon                               Amazon.com Store Card                                            Your Account
                       About Amazon
                                                                        Become an Aﬃliate                                 Amazon Business Card                                             Your Orders
                       Press Center
                                                                        Advertise Your Products                           Amazon Business Line of Credit                                   Shipping Rates &
                       Investor Relations                                                                                                                                                  Policies
                                                                        Self-Publish with Us                              Shop with Points
                       Amazon Devices                                                                                                                                                      Amazon Prime
                                                                        Host an Amazon Hub                                Credit Card Marketplace
                       Amazon Tours                                                                                                                                                        Returns &
                                                                        › See More Make Money                             Reload Your Balance                                              Replacements
                                                                        with Us
https://www.amazon.com/s?k=KTM&me=A1QWZV0ZU80DAB&ref=nb_sb_noss                                                                                                                                                                           3/4
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 214Checkout
                                                                                                                   of 498 PageID #:2384




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from sfshangpu            (Learn more)                                                       Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                      FREE Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Universal Motorcycle Short Exhaust Muffler ， for KTM Duke 250 390 2017
                    2018 2019 Black
                    $38.98 - Quantity: 1
                    Sold by: sfshangpu


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  215 of 498 PageID #:2385




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $38.98
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $38.98
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $2.44
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $41.42

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       Universal Motorcycle Short Exhaust                          Choose a delivery option:
                                                ，
                                       Muffler for KTM Duke 250 390 2017 2018                           Tuesday, Nov. 10 - Thursday, Dec. 3
                                       2019 Black                                                       FREE Shipping
                                       $38.98
                                       Quantity: 1 Change
                                       Sold by: sfshangpu
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                    Amazon.com:Case:
                                         Engine Sprocket Chain Plate Guard
                                                 1:20-cv-06677             Case Saver,for
                                                                      Document       #: 15Husqvarna
                                                                                             Filed:70111/10/20
                                                                                                       Enduro SM Page
                                                                                                                 2016 2017
                                                                                                                        2162018of
                                                                                                                                2019
                                                                                                                                  498Enduro701
                                                                                                                                       PageID  for KTM 690 Enduro R SMC R (Color : Orange)
                                                                                                                                                   #:2386
                                                                                                                                                        Hello, Sign in
   Skip to main content                          KTM                                                                                                    Account & Lists
                                                                                                                                                                               Returns                                 0
                                       All
                                                                                                                                                                               & Orders          Try Prime                 Cart
                                                                                                                                                        Account
       Deliver to
                                  Holiday Deals          Gift Cards      Best Sellers   Customer Service   New Releases      AmazonBasics      Whole Foods     Free Shipping                   Shop the Beauty Gift Guide
       Bensenville 60106
   ‹ Back to results



                                                                                                                 Engine Sprocket Chain Plate                                       $66.28
                                                                                                                 Guard Case Saver,for
                                                                                                                                                                                   FREE delivery: Nov 10 - Dec 3
                                                                                                                 Husqvarna 701 Enduro SM
                                                                                                                 2016 2017 2018 2019                                               In Stock.
                                                                                                                 Enduro701 for KTM 690 Enduro                                      Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1

                                                                                                                 R SMC R (Color : Orange)
                                                                                                                 Brand: SZHSM                                                                        Add to Cart


                                                                                                                                                                                                      Buy Now
                                                                                                                  Price:   $66.28
                                                                                                                                                                                         Secure transaction
                                                                                                                    Get $50 oﬀ instantly: Pay $16.28 $66.28 upon
                                                                                                                                                                                   Ships from ...         sfshangpu
                                                                                                                    approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                   Sold by ...            sfshangpu
                                                                                                                    annual fee.

                                                                                                                 Returnable until Jan 31, 2021                                           Deliver to Bensenville 60106

                                                                                                                  Color: Orange
                                                                                                                                                                                     Add to List

                                                                                                                            $66.28            $66.28
                                                                                                                                                                                     Add to Wedding Registry

                                                                                                                     ★CNC machined from a solid piece of billet aircraft
                                                                                                                     grade aluminum, this case saver was built to                          Share
                                   Click image to open expanded view
                                                                                                                     protect your fragile engine case and clutch slave
                                                                                                                     cylinder.                                                                   Have one to sell?
                                                                                                                     ★In addition to the protection it also provides a                           Sell on Amazon
                                                                                                                     window to view your front sprocket condition and
                                                                                                                     access to clean/remove debris.
                                                                                                                     ★Each case saver comes with proper hardware and
                                                                                                                     chain slider.
                                                                                                                     ★Delivery time: 15-20 days delivery, if you do not
                                                                                                                     receive the order within 30 days, please contact us




   Related products from Our Brands




                                                                                                                                                                                                                     Page 1 of 2




             Amazon Brand – Rivet            Amazon Brand – Rivet          Amazon Brand – Rivet       Amazon Brand – Rivet           Amazon Brand – Rivet      Amazon Brand – Rivet              Amazon Brand – Riv
             Rustic Stoneware Indoor         Geometric Ceramic             Cone-Shaped Wall           Modern Hand-Woven              Westline Modern Indoor    Modern Geometric                  Percale 100% Organ
             Outdoor Flower Plant            Planter, 6.5"H, White and     Mount Vase, 7.5"H,         Stripe Fringe Throw            Outdoor Hand Painted      Stoneware Home Decor              Cotton Bed Sheet Se
             Home Decor Tall                 Grey                          Modern Earthenware,        Blanket, 50" x 60", Navy       Stoneware Planter         Flower Vase - 6.9 Inch,           Easy Care, Full, Vapo
             Cylinder Vase, 11"H,                          935             White                      Blue and White with            Flower Pot, 8"H, Red      White                                          292
             Silver                          $35.73                                    623            Sienna Orange                  White Blue Black                       309                  $60.49
                          2024                                             $13.49                                   569                           320          $25.65
             $33.99                                                                                   $52.76                         $41.20



   Sponsored products related to this item                                                                                                                                                                       Page 1 of 13




https://www.amazon.com/Engine-Sprocket-Husqvarna-Enduro-Enduro701/dp/B08G1J8HGS/ref=sr_1_5?dchild=1&keywords=KTM&m=A1QWZV0ZU80DAB&qid=1603242879&s=merchant-items&sr=1-5&th=1                                                      1/4
10/21/2020                                       Case: 1:20-cv-06677
                                                Amazon.com:                     Document
                                                            Motorcycle Skid Plate Engine Guard #: 15 Filed:
                                                                                               Protector       11/10/20
                                                                                                         Cover，for KTM 1050Page   217
                                                                                                                           1090 1190    ofADV
                                                                                                                                     1290  498  PageID
                                                                                                                                              Super        #:2387
                                                                                                                                                    Adventure R 2013-2016 (Color : Orange)

                                                                                                                                                            Hello, Sign in
   Skip to main content                           KTM                                                                                                       Account & Lists
                                                                                                                                                                                   Returns                                 0
                                        All
                                                                                                                                                                                   & Orders          Try Prime                 Cart
                                                                                                                                                            Account
       Deliver to
                                    Holiday Deals          Gift Cards       Best Sellers   Customer Service   New Releases     AmazonBasics       Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                                                    Motorcycle Skid Plate Engine                                       $124.39
                                                                                                                    Guard Protector Cover，for
                                                                                                                                                                                       FREE delivery: Nov 10 - Dec 3
                                                                                                                    KTM 1050 1090 1190 1290
                                                                                                                    ADV Super Adventure R 2013-                                        In Stock.
                                                                                                                    2016 (Color : Orange)                                              Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1

                                                                                                                    Brand: SZHSM
                                                                                                                                                                                                         Add to Cart

                                                                                                                    Price:   $124.39                                                                      Buy Now

                                                                                                                      Get $50 oﬀ instantly: Pay $74.39 $124.39 upon
                                                                                                                                                                                             Secure transaction
                                                                                                                      approval for the Amazon Rewards Visa Card. No
                                                                                                                      annual fee.                                                      Ships from ...         sfshangpu
                                                                                                                                                                                       Sold by ...            sfshangpu
                                                                                                                    Returnable until Jan 31, 2021

                                                                                                                     Color: Orange                                                           Deliver to Bensenville 60106


                                                                                                                              $124.39             $124.39                                Add to List


                                                                                                                       ★Help protect your engine from tip-over damage.                   Add to Wedding Registry
                                                                                                                       ★This engine guards ﬁt like original factory
                                                                                                                       equipment should, using the existing mountings
                                                                                                                                                                                               Share
                                    Click image to open expanded view                                                  and requires no modiﬁcation to your
                                                                                                                       ★The guard is CNC machined from aircraft quality
                                                                                                                                                                                                     Have one to sell?
                                                                                                                       aluminium.
                                                                                                                       ★The engine guard is ﬁnished in black/orange                                  Sell on Amazon
                                                                                                                       powder coating and the kit includes any required
                                                                                                                       ﬁxings.
                                                                                                                       ★Delivery time: 15-20 days delivery, if you do not
                                                                                                                       receive the order within 30 days, please contact us




   Related products from Our Brands




                                                                                                                                                                                                                         Page 1 of 2




             Amazon Brand –                   Amazon Brand –                  Amazon Brand –             Amazon Brand –                 Ravenna Classic            Amazon Brand –                    Amazon Brand –
             Ravenna Home Classic             Ravenna Home Classic            Ravenna Home Classic       Ravenna Home Classic           Stoneware 2-Piece          Ravenna Home Classic              Ravenna Home Vinta
             Micro Mink Trellis Throw         Stoneware 3-Piece               Stoneware 3-Piece          Micro Mink Jacobean            Canister Set, 9.5"H and    Paisley Throw Pillow, 24"         Throw Pillow - 20 x 2
             Blanket - 50 x 60 Inch,          Filigree Canister Set - Set     Labeled Canister Set -     Throw Blanket, 60" x 80",      7.625"H, White with blue   x 12", Blue                       Inch, Light Blue
             Linen                            of 3, Red with Wood Lid         Set of 3, White with Red   Heather Grey                                 60                        55                                 38
                          93                                88                Lid                                     64                $27.24                     $32.08                            $37.59
             $37.43                           $59.64                                       71            $49.49
                                                                              $65.99



   Sponsored products related to this item                                                                                                                                                                           Page 1 of 13




https://www.amazon.com/Motorcycle-Engine-Protector-Adventure-2013-2016/dp/B08GC9H9RW/ref=sr_1_2?dchild=1&keywords=KTM&m=A1QWZV0ZU80DAB&qid=1603242879&s=merchant-items&sr=1-2&th=1                                                     1/4
10/21/2020                   Amazon.com: S-Golden
                                            Case: Silk-1:20-cv-06677
                                                        Motorcycle Mx Foot Pegs Footrest Pedals
                                                                            Document       #: 15For Filed:
                                                                                                    Ktm 50 65 85 Sx50 Sx65
                                                                                                            11/10/20       Sx85 125
                                                                                                                        Page    218200of250 300 PageID
                                                                                                                                          498   350 450 530#:2388
                                                                                                                                                            Exc Xcw Freeride 250 350: Home Improvement

                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                        Returns                                   0
                                         Tools & Home Improvement
                                                                                                                                                                                        & Orders          Try Prime                   Cart
                                                                                                                                                                Account
      Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service      New Releases          AmazonBasics      Whole Foods      Free Shipping     Registry         Sell            Gifts for kids
      Bensenville 60106

    Tools & Home Improvement         Best Sellers   Deals & Savings    Gift Ideas   Power & Hand Tools    Lighting & Ceiling Fans     Kitchen & Bath Fixtures   Smart Home       Shop by Room      Launchpad

   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Footing Accessories › Foot Pegs


                                                                                    S-Golden Silk- Motorcycle Mx Foot Pegs Footrest                                                         $95.69
                                                                                    Pedals For Ktm 50 65 85 Sx50 Sx65 Sx85 125 200
                                                                                                                                                                                            FREE delivery: Nov 9 - 25
                                                                                    250 300 350 450 530 Exc Xcw Freeride 250 350
                                                                                    Brand: S-Golden Silk
                                                                                                                                                                                            In stock.
                                                                                                                                                                                            Usually ships within 4 to 5 days.
                                                                                    Price:   $95.69                                                                                         Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1


                                                                                       Get $50 oﬀ instantly: Pay $45.69 $95.69 upon approval for the Amazon Rewards
                                                                                       Visa Card. No annual fee.                                                                                                 Add to Cart


                                                                                       Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide                                       Buy Now
                                                                                       customers with satisfactory service. [Enduro for Ktm Exc, Leopard Sunglass For
                                                                                       Men, for Ktm 450 Exc, Flash for Sony A58, Rc Car Shield, for Canon Eos M50, for                            Secure transaction
                                                                                       Ktm Sx, Foot for Ktm, Footrest For Motorcycle, Case Cover for Iphone Korea,                          Ships from ...        S-Golden Silk
                                                                                       Footrest for Ktm, Exc Tool, for Ktm Seat, Bike Rest, for Ktm Pedal]                                  Sold by ...           S-Golden Silk
                           Roll over image to zoom in                                  The car & motorcycle accessorries category include: Replacement Parts Tools &
                                                                                       Equipment, Motorcycle Brake System, Exhaust Filters Fuel Ignition Shocks Lighting
                                                                                                                                                                                                  Deliver to Bensenville 60106
                                                                                       Chassis Wiper Blades. [Footrest for Ktm, Bicycle Rest, Pneumatic Safety Valve, for
                                                                                       Ktm 65, Orange Pencil, for Ktm, Neck Polo, Game Shield, Case Cover for Iphone
                                                                                                                                                                                                Add to List
                                                                                       Korea, Exc Tool, 26 In Bike Tire, Bike Rest, Jelly Ring, for Ktm Exc]
                                                                                       FREE SHIPPING: 99% conventional orders will be delivered within 15-17 days. .
                                                                                       Other brand is not reliable. [ for Ktm Pedal, Footrest for Ktm, Bicycle Rest, Foot                           Share
                                                                                       Peg for Ktm, Sl1, for Ktm Plastic, Foot Motorcycle, Motocross Seat, for Ktm 200
                                                                                       390 for DUKE, Enduro for Ktm Exc, Leopard Sunglass For Men, for Ktm 450 Exc,
                                                                                                                                                                                                          Have one to sell?
                                                                                       Flash for Sony A58, Rc Car Shield, for Canon Eos M50]
                                                                                                                                                                                                          Sell on Amazon
                                                                                       Worry-free Service: If you don’t like this product or receive defective one, you can
                                                                                       contact us! Your email feedback will help us get it solved at the ﬁrst time. Every
                                                                                       product guaranties 1 year warranty!!! [Footrest For Motorcycle, Case Cover for
                                                                                       Iphone Korea, Footrest for Ktm, Exc Tool, for Ktm Seat, for Canon Eos M50, Bike
                                                                                       Rest, for Ktm Sx, Foot for Ktm, for Ktm Pedal, Bicycle Rest, Pneumatic Safety
                                                                                       Valve]
                                                                                       Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing
                                                                                       product today!!! [Game Shield, Case Cover for Iphone Korea, Exc Tool, 26 In Bike
                                                                                       Tire, Bike Rest, Jelly Ring, for Ktm Exc, for Ktm Plastic, Foot Motorcycle, for Ktm
                                                                                       200 390 for DUKE, for Ktm Pedal, Footrest for Ktm, Bicycle Rest, Foot Peg for Ktm,
                                                                                       Sl1, Motocross Seat]
                                                                                     › See more product details


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $45.69 instead of $95.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

         Best Price and Quality for a Motorcycle MX Foot Pegs FootRest Pedals for Ktm 50 65 85 SX50 SX65 SX85 125 200 250 300 350 450 530 EXC XCW FREERIDE 250 350


         It can beneﬁt you in purchasing options, You Should to:

         You should select and acquire from reliable outlet.
         Check features, color, size and other speciﬁcations of product that suit in your requirements.
         The key steps are checking cost, condition of pre-order and value recommendations. The product are right and appropriate that you just demand.

         Product Speciﬁcs:

              Model Name: 125-990cc (Except 690 models)
              Item Length: 20cm
              Item Width: 10cm


         Here is the spot for you to deﬁnitely buy in special price and good value for this product:

         Best quality, Best price, Best Customer Service for the product line.
         Most modern design for this product.
         Fast and Free Shipping on most items
         SATISFACTION GUARANTEE:100% Satisfaction and Lifetime Replacement Warranty if your not completely happy or the product ever breaks!

         ★★★ Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing product today.!




   Product information


https://www.amazon.com/S-Golden-Motorcycle-Footrest-Pedals-Freeride/dp/B08HQQSG48/ref=sr_1_16                                                                                                                                                1/3
10/21/2020                  Amazon.com: S-Golden
                                           Case: Silk-1:20-cv-06677
                                                       Motorcycle Mx Foot Pegs Footrest Pedals
                                                                           Document       #: 15For Filed:
                                                                                                   Ktm 50 65 85 Sx50 Sx65
                                                                                                           11/10/20       Sx85 125
                                                                                                                       Page    219200of250 300 PageID
                                                                                                                                         498   350 450 530#:2389
                                                                                                                                                           Exc Xcw Freeride 250 350: Home Improvement

   Technical Details                                                                                                   Additional Information

        Manufacturer                                         S-Golden Silk                                               ASIN                                                 B08HQQSG48

        Part Number                                          GOLD95549_329105173                                         Date First Available                                 September 9, 2020

        Material                                             Other                                                     Warranty & Support
        Item Package Quantity                                1                                                         Product Warranty: For warranty information about this product, please click here

                                                                                                                       Feedback

                                                                                                                       Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                  Page 1 of 3

             Videos for related products




                                             0:47                                             1:20                                             0:52                                       1:10
             Highway Pegs Install Instruction                TCMT Highway Pegs Fit For 1.25"                1~1.25 inch Highway Pegs Install           Install MX pegs for Harley Bike            MX Foot Pegs F
                                                             Engine Guard                                   instruction                                                                           Pedals KTM 85

             kemimoto                                        TCMT                                           kemimoto                                   TARAZON-Moto Parts Factory                 JFG RACING



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                          No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                      Page 1 of 9




                   National Geographic               Shape                            Country                            Diesel World                   Zootles (1-year auto-
                   Kids                                               5                                10                                 55            renewal)
                                    6,384            Print Magazine                   Print Magazine                     Print Magazine                                  27
                   Print Magazine                    $3.00                            $5.00                              $18.95                         Print Magazine
                   $15.00                                                                                                                               $15.00


https://www.amazon.com/S-Golden-Motorcycle-Footrest-Pedals-Freeride/dp/B08HQQSG48/ref=sr_1_16                                                                                                                            2/3
10/21/2020                                       Case: 1:20-cv-06677 Document #: 15 Amazon.com : Ktm footrest
                                                                                    Filed: 11/10/20      Page Pedals
                                                                                                                 220 of 498 PageID #:2390
                                                                                                                                                            Hello, Sign in
   Skip to main content                                    Ktm footrest Pedals                                                                              Account & Lists
                                                                                                                                                                                   Returns                          0
                                          S-Golden Silk
                                                                                                                                                                                   & Orders    Try Prime                  Cart
                                                                                                                                                            Account
      Deliver to
                                         Holiday Deals    Gift Cards        Best Sellers   Customer Service         New Releases     AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    4 results for S-Golden Silk : "ktm foot rest pedals"                                                                                                                                              Sort  by:Featured
                                                                                                                                                                                                      Featured
                                                                                                                                                                                                       Sort by:




                                                             Showing results for ktm foot rest pedals
                                                             Search instead for Ktm footrest Pedals


                                                                                                                        S-Golden Silk- Footrest Foot Pegs Rests Rear Brake Lever Pedal For Ktm
                                                                                                                        125 150 200 250 300 350 450 500 Sx Sxf Exc Excf Xc Xcf Xcw Xcfw 11-…
                                                                                                                        $23759
                                                                                                                        FREE Shipping




                                                                                                                        S-Golden Silk- Motorcycle Mx Foot Pegs Footrest Pedals For Ktm 50 65 85
                                                                                                                        Sx50 Sx65 Sx85 125 200 250 300 350 450 530 Exc Xcw Freeride 250 350
                                                                                                                        $9569
                                                                                                                        FREE Shipping




                                                                                                                        Foot Pegs Footrest Pedals For Ktm Sx Sxf Exc Excf Xc Xcf 65 85 125 200
                                                                                                                        250 300 350 450 530 690 950 990 1050 1090 1190 1290 Adv (Blue)
                                                                                                                        $
                                                                                                                         8600
                                                                                                                        FREE Shipping




                                                                                                                        S-Golden Silk- Footrest Foot Pegs Rests Rear Brake Pedal Lever For Honda
                                                                                                                        Crf250X Crf450X Crf 250X 450X Crf 250 X 450 X 2005-2015 2016 2017
                                                                                                                        $
                                                                                                                         26399
                                                                                                                        FREE Shipping




                                                             Need help?
                                                             Visit the help section or contact us




     Deals in magazine subscriptions                                                                                                                                                                           Page 1 of 9




                   Better Homes and                   Cobblestone                          Highlights High Five              Real Simple                  Reader's Digest
                   Gardens                                             56                                   1,343                             29                           8,514
                                    37                Print Magazine                       Print Magazine                    Print Magazine               Print Magazine
                   Print Magazine                     $24.95                               $29.99                            $5.00                        $8.00
                   $3.00


     Best sellers in Kindle eBooks                                                                                                                                                                             Page 1 of 8




https://www.amazon.com/s?k=Ktm+footrest+Pedals&me=A2JY04175UU6AL&ref=nb_sb_noss                                                                                                                                                  1/2
10/22/2020                                                                       Amazon.com
                                                Case: 1:20-cv-06677 Document #: 15          Seller Profile:Page
                                                                                   Filed: 11/10/20         S-Golden Silk of 498 PageID #:2391
                                                                                                                  221
                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                              Returns                        0
                                         All
                                                                                                                                                                                              & Orders     Try Prime              Cart
                                                                                                                                                                       Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers   Customer Service        New Releases        AmazonBasics       Whole Foods         Free Shipping               Shop the Beauty Gift Guide
      Bensenville 60106


   S-Golden Silk                                                                                                                                 Have a question for S-Golden Silk?
   S-Golden Silk storefront
                     75% positive lifetime (4 total ratings)                                                                                          Ask a question
   S-Golden Silk is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:DO THI TAM
   Business Address:
     36 Ta Quang Buu, P. 5, Q. 8
     TP. Ho Chi Minh
     Ho Chi Minh
     700000
     VN


       Feedback       Returns & Refunds          Shipping          Policies        Help      Products



                            “ THIS COMPANY ISSUED A REFUND IN FOR FULL AMOUNT FOR THE STEERING KNOB. VERY PLEASED WITH
                                                                                                                                                                               30 days      90 days      12 months     Lifetime
                              THIS ISSUE. ”
                                                                                                                                                               Positive                 -         -           67%         75%
                            By linda simmons on July 9, 2020.
                                                                                                                                                               Neutral                  -         -           33%         25%
                            “ Dear Sir, Thank you so much for taking the time to share your feedback. Your trust is the pride and the                          Negative                 -         -            0%          0%
                              greatest success of our store! We will always try our best to support customer. Best Regards! ”
                                                                                                                                                               Count                    0        0               3           4
                            Read less

                            By S-Golden Silk on July 10, 2020.

                            “ It ﬁnally arrived and although I have not started it, the kit looks complete. ”

                            By Memaw on June 14, 2020.

                            “ Dear Sir, Thank you so much for taking the time to share your feedback. We're grateful for customers like
                              you. Your trust is the pride and the greatest success of our store! Best Regards! ”
                            Read less

                            By S-Golden Silk on June 16, 2020.

                            “ I can't give an appropriate rating because it's a Christmas gift ”

                            By Amazon Customer on December 17, 2019.

                            “ I am very happy with my spoons ”

                            By Rita Casey-Vasquez on April 13, 2019.




                                                                                      Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                              Page 1 of 6




                   CICMOD Motorcycle Front              NEW KTM OIL FILTER                 Xitomer Duke 790 Mirror            Orange Accessories CNC             MOTOPOWER MP0609A
                   & Rear Fork Wheel Frame              SERVICE KIT 2014 2015              Hole Plugs, for KTM                Front Brake Master                 3.1Amp Motorcycle USB
                   Slider Crash Protector for           2016 RC 390 DUKE                   125/390 / 790 DUKE                 Cylinder Cover Fluid for           Charger Kit SAE to USB
                   KTM 125 200 390 Duke K               90238015010                        2013-2019, 1290 Super…             KTM RC390 2014-2017                Adapter Phone GPS…
                                   88                                     75                             24                                  4                                    2,480
                   $25.98                               $27.50                             $14.99                             $12.99                             $10.99


        Top subscription apps for you                                                                                                                                                                                  Page 1 of 9




                   Disney+                              CBS Full Episodes and Live         STARZ                              Sling TV                           SHOWTIME
                   Disney                               TV                                 Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                   386,988              CBS Interactive                                  79,756                              47,389                               22,921
                   $0.00                                                  98,057           $0.00                              $0.00                              $0.00
                                                        $0.00



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2JY04175UU6AL&sshmPath=                                                                           1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 222Checkout
                                                                                                                   of 498 PageID #:2392




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from S-Golden Silk            (Learn more)                                                   Monday, Nov. 9 - Wednesday, Nov. 25
                                                                                                                      FREE Shipping
                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    S-Golden Silk- Motorcycle Mx Foot Pegs Footrest Pedals For Ktm 50 65 85
                    Sx50 Sx65 Sx85 125 200 250 300 350 450 530 Exc Xcw Freeride 250 350
                    $95.69 - Quantity: 1
                    Sold by: S-Golden Silk


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  223 of 498 PageID #:2393




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $95.69
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $95.69
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $5.98
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                          $101.67

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 9, 2020 - Nov. 25, 2020
                                       S-Golden Silk- Motorcycle Mx Foot Pegs                      Choose a delivery option:
                                       Footrest Pedals For Ktm 50 65 85 Sx50                            Monday, Nov. 9 - Wednesday, Nov. 25
                                       Sx65 Sx85 125 200 250 300 350 450 530 Exc                        FREE Shipping
                                       Xcw Freeride 250 350
                                       $95.69
                                       Quantity: 1 Change
                                       Sold by: S-Golden Silk
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                             Amazon.com:
                                              Case:S-Golden Silk- Footrest Foot
                                                      1:20-cv-06677             Pegs Rests Rear
                                                                             Document       #: Brake Lever Pedal
                                                                                                15 Filed:        For Ktm 125
                                                                                                            11/10/20     Page150 200
                                                                                                                                 224250of300 350 PageID
                                                                                                                                           498   450 500 Sx #:2394
                                                                                                                                                            Sxf Exc Excf Xc Xcf Xcw Xcfw 11-2016

                                                                                                                                                          Hello, Sign in
   Skip to main content                            ktm foot rest pedals                                                                                   Account & Lists
                                                                                                                                                                                 Returns                                 0
                                         All
                                                                                                                                                                                 & Orders          Try Prime                 Cart
                                                                                                                                                          Account
       Deliver to
                                       Holiday Deals      Gift Cards     Best Sellers    Customer Service    New Releases     AmazonBasics      Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                    S-Golden Silk- Footrest Foot Pegs Rests Rear                                                     $237.59
                                                                                    Brake Lever Pedal For Ktm 125 150 200 250 300
                                                                                                                                                                                     FREE delivery: Nov 9 - 25
                                                                                    350 450 500 Sx Sxf Exc Excf Xc Xcf Xcw Xcfw 11-
                                                                                    2016                                                                                             In stock.
                                                                                    Brand: S-Golden Silk                                                                             Usually ships within 4 to 5 days.

                                                                                                                                                                                     Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1

                                                                                    Price:   $237.59
                                                                                                                                                                                                       Add to Cart
                                                                                    Get $10 oﬀ instantly: Pay $237.59 $227.59 upon approval for the Amazon Store
                                                                                    Card. No annual fee.
                                                                                                                                                                                                        Buy Now
                                                                                        100% brand new product and lifetime warranty. [Enduro for Ktm Exc, Leopard
                                                                                        Sunglass For Men, for Ktm 450 Exc, Exc Tool, Grip Hand Guard Motorcycle, Flash                     Secure transaction
                                                                                        for Sony A58, 26 In Bike Tire, Bike Rest, Foot for Ktm, Footrest for Ktm, Bicycle
                                                                                                                                                                                     Ships from ...      S-Golden Silk
                                                                                        Rest, Orange Pencil, Jelly Ring, for Ktm Exc, Burgman Cover, Street Bike Foot Rest,
                                                                                                                                                                                     Sold by ...         S-Golden Silk
                           Roll over image to zoom in                                   Cover for Ktm, Polyester Uv]
                                                                                        Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide
                                                                                        customers with satisfactory service. [450 Sxf for Ktm, Motorcycle Pedal, Shoes for                 Deliver to Bensenville 60106
                                                                                        Ktm, Fluﬀy Puﬀ, Motorcycle Cover Uv Protector, Meziu Phone, Foot Pegs Pedals
                                                                                        Rest for Kawasaki Ninja, Sxf, Tc Tool, Cover for Ktm, Case Cover For Nova 3i,                  Add to List
                                                                                        Polyester Uv, Rear Step, Garden Special, Footrest for Ktm, Bicycle Rest]
                                                                                        100% MONEY BACK GUARANTEE: Any quality problem with the product, please
                                                                                                                                                                                             Share
                                                                                        feel free to contact us, we will refund your money or provide a new one. [ for Ktm
                                                                                        65, for Ktm, Neck Polo, Chopper Foot Rest, Footpeg for Ktm, Hithotwin, for
                                                                                        Samsung Note 7, 450 Sxf for Ktm, Soil Moisture Tool, Motorcycle Pedal,                                     Have one to sell?

                                                                                        Motorcycle Cover Uv Protector, Exc Rear, Enduro for Ktm Exc, Leopard Sunglass For                          Sell on Amazon
                                                                                        Men, for Ktm 450 Exc]
                                                                                        FREE SHIPPING: 99% conventional orders will be delivered within 15-17 days.
                                                                                        Please make sure to buy this product from S-Golden Silk brand. Other brand is not
                                                                                        reliable. [Bike Rest, Foot for Ktm, Footrest for Ktm, Bicycle Rest, Exc Tool, Orange
                                                                                        Pencil, 26 In Bike Tire, Jelly Ring, for Ktm Exc, Burgman Cover, Street Bike Foot
                                                                                        Rest, Cover for Ktm, Polyester Uv, 450 Sxf for Ktm, Motorcycle Pedal, Shoes for
                                                                                        Ktm]
                                                                                        Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing
                                                                                        product today!!! [Foot Pegs Pedals Rest for Kawasaki Ninja, Sxf, Tc Tool, Cover for
                                                                                        Ktm, Case Cover For Nova 3i, Polyester Uv, Rear Step, Fluﬀy Puﬀ, Garden Special,
                                                                                        Footrest for Ktm, Bicycle Rest, Footpeg for Ktm, Hithotwin, Orange Pencil, for Ktm
                                                                                        65, for Ktm, Neck Polo, Chopper Foot Rest]
                                                                                    › See more product details


   Sponsored products related to this item                                                                                                                                                                             Page 1 of 4




             AnXin Foot Pegs                   AnXin Foot Pegs             AnXin Foot Pegs              Billet MX Wide Foot Pegs    AnXin CNC Rear Brake         AnXin Foot Pegs                   JFG RACING Billet M
             Footpegs Footrests Foot           Footpegs Footrests Foot     Footpegs Footrests Foot      Footpegs Foot Pedals        Pedal Step Plate Tip for     Footpegs Footrest Foot            Wide Foot Pegs Peda
             Pedals Rests CNC MX for           Pedals Rests CNC MX For     Pedals Rests CNC MX for      Rests For KTM 65SX 09-      KTM SX SX-F EXC-F XC-F       Pedals Rests CNC For              Rests For CR80R/RB
             TC 85 125 250 FC FE...            Husqvarna TC TE FC ...      Yamaha YZ65 YZ85 YZ...       18,85SX 03-17,1...          XC-W EXC XC 85...            HONDA CRF150F…                    1996-2002 / CR85R
                          6                                 7                           38                           43                          36                           30                                53
             $28.99                            $27.59                      $26.99                       $27.99                      $9.99                        $34.98                            $33.99
                                                                                                                                                                                                                   Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $187.59 instead of $237.59! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

          Here is all for your need- Best Price and Quality for a Footrest Foot Pegs Rests Rear Brake Lever Pedal for Ktm 125 150 200 250 300 350 450 500 SX SXF EXC EXCF XC XCF XCW XCFW 11-2016

          Product description:

              Package: 1x Pair Pro-Bite Foot Pegs, 1x Rear Brake Pedal Lever

              Fitment:
              for Ktm 125 EXC 2011-2016
              for Ktm 125 SX 2011-2015

https://www.amazon.com/S-Golden-Silk-Footrest-Rests-11-2016/dp/B08HQPMG63/ref=sr_1_1?dchild=1&keywords=ktm+foot+rest+pedals&m=A2JY04175UU6AL&qid=1603242552&s=merchant-items&sr=1-1                                                  1/4
10/21/2020                                     Amazon.com: Foot Pegs Footrest Pedals
                                                  Case: 1:20-cv-06677                For Ktm Sx#:
                                                                                Document       Sxf15
                                                                                                  Exc Filed:
                                                                                                      Excf Xc Xcf 65 85 125 200
                                                                                                              11/10/20      Page250 300
                                                                                                                                    225350of450
                                                                                                                                             498530 PageID
                                                                                                                                                    690 950 990#:2395
                                                                                                                                                                1050 1090 1190 1290 Adv (Blue)

                                                                                                                                                             Hello, Sign in
   Skip to main content                            ktm foot rest pedals                                                                                      Account & Lists
                                                                                                                                                                                    Returns                                 0
                                         All
                                                                                                                                                                                    & Orders          Try Prime                 Cart
                                                                                                                                                             Account
       Deliver to
                                       Holiday Deals       Gift Cards    Best Sellers    Customer Service    New Releases     AmazonBasics      Whole Foods         Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                    Foot Pegs Footrest Pedals For Ktm Sx Sxf Exc Excf                                                   $86.00
                                                                                    Xc Xcf 65 85 125 200 250 300 350 450 530 690
                                                                                                                                                                                        FREE delivery: Nov 9 - 25
                                                                                    950 990 1050 1090 1190 1290 Adv (Blue)
                                                                                    Brand: US-SAK
                                                                                                                                                                                        In stock.
                                                                                                                                                                                        Usually ships within 4 to 5 days.
                                                                                    Price:   $86.00                                                                                     Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1


                                                                                        Get $50 oﬀ instantly: Pay $36.00 $86.00 upon approval for the Amazon Rewards
                                                                                        Visa Card. No annual fee.                                                                                         Add to Cart


                                                                                    Color: Blue                                                                                                            Buy Now

                                                                                                                                                                                              Secure transaction
                                                                                              $86.00           $86.00             $86.00            $86.00
                                                                                                                                                                                        Ships from ...      S-Golden Silk
                                                                                                                                                                                        Sold by ...         S-Golden Silk
                           Roll over image to zoom in                                         $68.00

                                                                                                                                                                                              Deliver to Bensenville 60106
                                                                                        100% brand new product and lifetime warranty. [Enduro for Ktm Exc, Leopard
                                                                                        Sunglass For Men, for Ktm 950, Grip Hand Guard Motorcycle, Flash for Sony A58,                    Add to List
                                                                                        Deep Sensitive, Rc Car Shield, for Ktm Sx, Motorcycle Pedal, for Ktm 1190 Adv, for
                                                                                        Ktm 1190, Cap M24, Bike Rest, Foot for Ktm, 2011 F150, Bicycle Rest, Foot Peg for
                                                                                        Ktm, Rcf]                                                                                               Share
                                                                                        Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide
                                                                                        customers with satisfactory service. [ for Ktm 65, Orange Pencil, Camper Man, 990                             Have one to sell?
                                                                                        Smt, Guard for Ktm Sx 125, for Ktm 1290 Adv, Hithotwin, Neck Polo, Game Shield,                               Sell on Amazon
                                                                                        Footpeg, Amber Natural Baltic Bracelet, for Ktm Protector, for Ktm 1190 Adv, Exc
                                                                                        Tool, for Ktm, 26 In Bike Tire, Bike Rest]
                                                                                        100% MONEY BACK GUARANTEE: Any quality problem with the product, please
                                                                                        feel free to contact us, we will refund your money or provide a new one. [Jelly
                                                                                        Ring, Burgman Cover, 2011 F150, for Ktm 200 390 for DUKE, Foot Peg for Ktm,
                                                                                        Guard for Ktm Sx 125, Set Level Wedges, for Ktm 1290 Adv, for Ktm Plastic, Foot
                                                                                        Motorcycle, Enduro for Ktm Exc, Leopard Sunglass For Men, for Ktm 950, Grip
                                                                                        Hand Guard Motorcycle]
                                                                                        FREE SHIPPING: 95% conventional orders will be delivered within 15-17 days.
                                                                                        Please make sure to buy this product from S-Golden Silk brand. Other brand is not
                                                                                        reliable. [ for Ktm Sx, Motorcycle Pedal, for Ktm 1190 Adv, for Ktm 1190, Deep
                                                                                        Sensitive, Cap M24, Bike Rest, Foot for Ktm, 2011 F150, Bicycle Rest, Foot Peg for
                                                                                        Ktm, Rcf, for Ktm 65, Orange Pencil, Camper Man, 990 Smt, Guard for Ktm Sx 125]
                                                                                        Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing
                                                                                        product today!!! [Hithotwin, for Ktm 65, Orange Pencil, 990 Smt, Neck Polo, Game
                                                                                        Shield, Footpeg, Amber Natural Baltic Bracelet, for Ktm Protector, for Ktm 1190
                                                                                        Adv, Exc Tool, for Ktm, 26 In Bike Tire, Bike Rest, Jelly Ring, Burgman Cover, 2011
                                                                                        F150, for Ktm 200 390 for DUKE, Foot Peg for Ktm]
                                                                                    › See more product details


   Sponsored products related to this item                                                                                                                                                                                Page 1 of 4




             Billet MX Wide Foot Pegs          AnXin Foot Pegs             AnXin Foot Pegs              AnXin Foot Pegs             AnXin Foot Pegs                 AnXin Foot Pegs                   AnXin CNC Rear Brak
             Footpegs Foot Pedals              Footpegs Footrests Foot     Footpegs Footrests Foot      Footpegs Footrests Foot     Footpegs Footrest Foot          Footpegs Footrest Foot            Pedal Step Plate Tip
             Rests For KTM 65SX 09-            Pedals Rests CNC MX For     Pedals Rests CNC MX for      Pedals Rests CNC MX for     Pedals Rests CNC For            Pedals Rests CNC MX For           KTM SX SX-F EXC-F X
             18,85SX 03-17,1...                Husqvarna TC TE FC ...      TC 85 125 250 FC FE...       Yamaha YZ65 YZ85 YZ...      HONDA CRF150F…                  KAWASAKI KX65 2000…               XC-W EXC XC 85...
                          43                                7                           6                            38                          30                              32                                36
             $27.99                            $27.59                      $28.99                       $26.99                      $34.98                          $35.99                            $9.99
                                                                                                                                                                                                                      Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $76.00 instead of $86.00! Get $10.00 off instantly as a gift card upon approval for the Amazon.com Store Card. Learn more.




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description
        Color:Blue

          Here is all for your need- Best Price and Quality for a Foot Pegs FootRest Pedals for Ktm SX SXF EXC EXCF XC XCF 65 85 125 200 250 300 350 450 530 690 950 990 1050 1090 1190 1290 ADV
https://www.amazon.com/Foot-Pegs-Footrest-Pedals-Excf/dp/B087GLD5Y4/ref=sr_1_3?dchild=1&keywords=ktm%2Bfoot%2Brest%2Bpedals&m=A2JY04175UU6AL&qid=1603242552&s=merchant-items&sr=1-3&th=1                                                1/4
10/20/2020                                       Amazon.com:
                                                 Case:       CNC Motorcross Dirt
                                                        1:20-cv-06677            Bike Pivot Brake
                                                                            Document         #: 15Clutch Levers11/10/20
                                                                                                     Filed:     Set Fit For KTM 250XC-W
                                                                                                                             Page   226/ of
                                                                                                                                         250XCF-W 2014 2015#:2396
                                                                                                                                            498 PageID     2016 2017 2018: Automotive

                                                                                                                                                                Hello, Sign in
   Skip to main content                                                                                                                                         Account & Lists
                                                                                                                                                                                       Returns                               0
                                         Automotive Parts & Accessories
                                                                                                                                                                                       & Orders          Try Prime               Cart
                                                                                                                                                                Account
      Deliver to
                                       Holiday Deals     Gift Cards       Best Sellers    Customer Service     New Releases       AmazonBasics     Whole Foods         Free Shipping                Shop the Fashion Gift guide
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates    Best Sellers   Parts      Accessories      Tools & Equipment    Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                     CNC Motorcross Dirt Bike Pivot Brake Clutch                                                           $29.99
                                                                                     Levers Set Fit For KTM 250XC-W / 250XCF-W                                                             & FREE Shipping

                                                                                     2014 2015 2016 2017 2018                                                                              Arrives: Nov 10 - Dec 3
                                                                                     Brand: Shang Zun
                                                                                                                                                                                           Fastest delivery: Oct 26 - 30

                                                                                                                                                                                           In stock.
                                                                                     Price:   $29.99 & FREE Shipping
                                                                                                                                                                                           Usually ships within 2 to 3 days.

                                                                                         Get $50 oﬀ instantly: Pay $0.00 $29.99 upon approval for the Amazon Rewards                       Qty:
                                                                                                                                                                                            Qty:   1
                                                                                                                                                                                            1
                                                                                         Visa Card. No annual fee.

                                                                                     Returnable until Jan 31, 2021                                                                                           Add to Cart
                                                                                         ★ IMPORTANT NOTE - Please check "vehicle ﬁtment list" to make sure that this
                                                                                         model type and year work for your bike before ordering.                                                              Buy Now
                                                                                         ★ Package Inlucing: 2 Piece(left+right) ; No installation Instruction, it is easy to
                                                                                         install;                                                                                                Secure transaction
                                                                                         ★ Lever to fold outward to prevent breakage in the event of a crash.Automatic                     Ships from ...        Shang Zun
                                                                                         lever position restoration provides quick recovery from the crash. Made with                      Sold by ...           Shang Zun
                                                                                         T6061-T6 Aluminum, Light grade & Light-weight; CNC Machine Finished anodizing
                              Roll over image to zoom in                                 process, durable and not easy to fade
                                                                                                                                                                                                 Deliver to Bensenville 60106
                                                                                         ★ Warranty: 3 months. if you have problem when you install,please don't hestitate
                                                                                         to contact us. we must will help you resolve it. We oﬀer the sersive for you untill
                                                                                                                                                                                             Add to List
                                                                                         you intall it or resolve this problems.
                                                                                         ★ Attention: 1. Please leave us a note about the model and year of your bike when
                                                                                         you payment, we would check for you before send out the item; 2.If you need the                           Share
                                                                                         other color(pink black silver gold blue red gray orange green purple), please send
                                                                                         the message to us                                                                                               Have one to sell?
                                                                                     › See more product details                                                                                          Sell on Amazon



   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $29.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                  Additional Information

        Manufacturer                                        Shang Zun                                                    ASIN                                                    B08L537T7F

        Brand                                               Shang Zun                                                    Date First Available                                    October 13, 2020

        Model                                               Dirt bike/Off Road/Motorcross                             Warranty & Support
        Item Weight                                         10.6 ounces                                               Product Warranty: For warranty information about this product, please click here
        Package Dimensions                                  7.87 x 3.15 x 3.15 inches
                                                                                                                      Feedback
        Manufacturer Part Number                            S52149
                                                                                                                      Would you like to tell us about a lower price?



   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




   Product description

          Fitment
          Feature:
          Condition: 100 % brand new
          Material : T6061-T6 Aluminum
          Surface Finished: CNC & Anodized

https://www.amazon.com/Motorcross-Clutch-Levers-250XC-W-250XCF-W/dp/B08L537T7F/ref=sr_1_3                                                                                                                                               1/3
10/20/2020                                       Amazon.com:
                                                 Case:       CNC Motorcross Dirt
                                                        1:20-cv-06677            Bike Pivot Brake
                                                                            Document         #: 15Clutch Levers11/10/20
                                                                                                     Filed:     Set Fit For KTM 250XC-W
                                                                                                                             Page   227/ of
                                                                                                                                         250XCF-W 2014 2015#:2397
                                                                                                                                            498 PageID     2016 2017 2018: Automotive
            Color : Show as pictures
            if you need the other color, please send us message to change it
            Weight: 300g
            Lever Surface Shape Designed for A Comfortable and Smooth Feel
            Improves the Sensitivity of Your Brake for Stopping Power and Driving Safety
            Package Including
            1 pair (right + left)
            Perfect ﬁt and no modiﬁcation is needed, no install instructions included




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                             No customer reviews

   5 star                                         0%
   4 star                                         0%
   3 star                                         0%
   2 star                                         0%
   1 star                                         0%

    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




     Best sellers in Kindle eBooks                                                                                                                                                                 Page 1 of 8




                    A Time for Mercy (Jake             Mexican Gothic                    The Book of Lost         If You Tell: A True Story   The Key to Rebecca
                    Brigance Book 3)                   › Silvia Moreno-Garcia            Friends: A Novel         of Murder, Family…          › Ken Follett
                    › John Grisham                                    3,186              › Lisa Wingate           › Gregg Olsen                                1,652
                                     559               Kindle Edition                                     3,137                    16,730     Kindle Edition
                    Kindle Edition                     $12.99                            Kindle Edition           Kindle Edition              $1.99
                    $14.99                                                               $13.99                   $4.99


     Deals in magazine subscriptions                                                                                                                                                               Page 1 of 9




                    HGTV Magazine                      National Geographic               Martha Stewart Living    Bon Appetit                 Highlights for Children
                                     16                Kids                                               35                       11                          2,012
                    Print Magazine                                      6,337            Print Magazine           Print Magazine              Print Magazine
                    $10.00                             Print Magazine                    $3.00                    $5.00                       $34.99
                                                       $30.00


     Your Browsing History                 View or edit your browsing history    ›                                                                            Page 1 of 2   See personalized recommendations

                                                                                                                                                                                         Sign in

                                                                                                                                                                                 New customer? Start here.




https://www.amazon.com/Motorcross-Clutch-Levers-250XC-W-250XCF-W/dp/B08L537T7F/ref=sr_1_3                                                                                                                        2/3
10/20/2020                                       Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                           11/10/20: KTM
                                                                                                      Page 228 of 498 PageID #:2398
                                                                                                                                                                  Hello, Sign in
   Skip to main content                                   KTM                                                                                                     Account & Lists
                                                                                                                                                                                         Returns                          0
                                           Shang Zun
                                                                                                                                                                                         & Orders    Try Prime                  Cart
                                                                                                                                                                  Account
      Deliver to
                                          Holiday Deals    Gift Cards     Best Sellers   Customer Service         New Releases       AmazonBasics        Whole Foods     Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    4 results for Shang Zun : "KTM"                                                                                                                                                                         Sort  by:Featured
                                                                                                                                                                                                            Featured
                                                                                                                                                                                                             Sort by:


    Brand
    Shang Zun                                                                                                         Shang Zun Fit KTM Duke 125 200 390 2011-2017,RC250 RC390 RC All
                                                                                                                      Years Motorbike Rearsets Foot pegs Rear sets Footrest Brake Shift…
                                                                                                                      $
                                                                                                                       12999
                                                                                                                      FREE Shipping
                                                                                                                      Only 5 left in stock - order soon.




                                                                                                                      Universal 7/8" 22mm Motorcycle Hand Grips Aluminum Handlebar End
                                                                                                                      Cap Plug Slider Most Scooter Sportbikes ATV for Kawasaki Honda KTM…
                                                                                                                      green
                                                                                                                      $
                                                                                                                       1299
                                                                                                                      FREE Shipping




                                                                                                                      CNC Motorcross Dirt Bike Pivot Brake Clutch Levers Set Fit For KTM
                                                                                                                      250XC-W / 250XCF-W 2014 2015 2016 2017 2018
                                                                                                                      $2999
                                                                                                                      FREE Shipping




                                                                                                                      255mm Universal Motorcycle Adjustable Steering Damper Stabilizer
                                                                                                                      Safety Control Linear Reversed For Yamaha Ducati Kawasaki Suzuki Hon…
                                                                                                                                        2

                                                                                                                      gray
                                                                                                                      $3799
                                                                                                                      FREE Shipping

                                                                                                                                                       +




                                                              Need help?
                                                              Visit the help section or contact us




     Best sellers in Kindle eBooks                                                                                                                                                                                   Page 1 of 8




                   A Time for Mercy (Jake              Mexican Gothic                    The Book of Lost                    If You Tell: A True Story         The Key to Rebecca
                   Brigance Book 3)                    › Silvia Moreno-Garcia            Friends: A Novel                    of Murder, Family…                › Ken Follett
                   › John Grisham                                     3,186              › Lisa Wingate                      › Gregg Olsen                                      1,652
                                    559                Kindle Edition                                     3,137                               16,730           Kindle Edition
                   Kindle Edition                      $12.99                            Kindle Edition                      Kindle Edition                    $1.99
                   $14.99                                                                $13.99                              $4.99


     Deals in magazine subscriptions                                                                                                                                                                                 Page 1 of 9




https://www.amazon.com/s?k=KTM&me=A35618QVPO9AUY&ref=nb_sb_noss                                                                                                                                                                        1/2
10/20/2020                                       Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20           Shang 229
                                                                                                           Page     Zun of 498 PageID #:2399

                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                 Returns                        0
                                          All
                                                                                                                                                                                                 & Orders     Try Prime              Cart
                                                                                                                                                                         Account
      Deliver to
                                         Holiday Deals     Gift Cards       Best Sellers    Customer Service         New Releases     AmazonBasics          Whole Foods         Free Shipping     Registry     Get ready for Halloween
      Bensenville 60106


   Shang Zun                                                                                                                                        Have a question for Shang Zun?
   Shang Zun storefront
                   100% positive lifetime (17 total ratings)                                                                                            Ask a question
   Shang Zun is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Dong Guan Shang Zun Shi Pin You Xian Gong Si
   Business Address:
     Bldg. 3, Yonglida Technical Zone, Wanjiang District,
     Dongguan
     Guangdong
     523067
     CN


       Feedback       Returns & Refunds           Shipping          Policies       Help       Products



                            “ My shirts are in the laundry for the day we can go and eat at Delmonicos . ”
                                                                                                                                                                                   30 days     90 days      12 months     Lifetime
                            By Darryl Vanderpool on June 17, 2020.                                                                                               Positive                 -          -          100%        100%
                            “ I am a repeat buyer. These are excellent at a wonderful price. I have searched for fairly price MOP collar                         Neutral                  -          -            0%          0%
                              stays for a long time, and these ﬁt the bill. They make a nice gift. A hidden luxury. ”
                                                                                                                                                                 Negative                 -          -            0%          0%
                            Read less
                                                                                                                                                                 Count                    0         0              4           17
                            By C. D Strother on May 19, 2020.

                            “ My shoe width is EEE. Thursday Boot suggested that wearers of EE & EEE go up a half size & when buying D
                             width to obtain the extra width. The boot I wanted is not available in wide. I ordered up a full size; 13 as
                             there is no 12.5. Size 13 proved to be too tight. This 'size trick' worked for me in the past, but did not work in
                             this instance. I am disappointed as I loved the boots otherwise. ”
                            Read less

                            By Michael J Ambrose on January 24, 2020.

                            “ Very nice stays for the money. Wish they were a little bit longer. ”

                            By D William on January 19, 2020.

                            “ Exactly as described would buy again if I need more! ”

                            By Amazon Customer on October 14, 2019.



                                                                            Previous Next




                                                                                      Leave seller feedback      Tell us what you think about this page




        Best sellers in Kindle eBooks                                                                                                                                                                                     Page 1 of 8




                   A Time for Mercy (Jake                Mexican Gothic                     The Book of Lost Friends:         If You Tell: A True Story of         The Key to Rebecca
                   Brigance Book 3)                      › Silvia Moreno-Garcia             A Novel                           Murder, Family Secrets,…             › Ken Follett
                   › John Grisham                                         3,186             › Lisa Wingate                    › Gregg Olsen                                          1,652
                                    559                  Kindle Edition                                      3,137                             16,730              Kindle Edition
                   Kindle Edition                        $12.99                             Kindle Edition                    Kindle Edition                       $1.99
                   $14.99                                                                   $13.99                            $4.99


        Deals in magazine subscriptions                                                                                                                                                                                   Page 1 of 9




                   Reader's Digest                       National Geographic Kids           National Geographic Little        Real Simple                          Bon Appetit
                                    56                                    6,337             Kids                                               28                                    2,516
                   Print Magazine                        Print Magazine                                      2,118            Print Magazine                       Print Magazine
                   $5.00                                 $30.00                             Print Magazine                    $5.00                                $29.99
                                                                                            $30.00


        Your Browsing History               View or edit your browsing history    ›                                                                                              Page 1 of 2      See personalized recommendations

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A35618QVPO9AUY&sshmPath=                                                                              1/2
10/20/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 230Checkout
                                                                                                                   of 498 PageID #:2400




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Shang Zun            (Learn more)                                                       Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                      FREE Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                                                                                                                      Monday, Oct. 26 - Friday, Oct. 30
                States
                                                                                                                      $39.61 - Shipping
                    CNC Motorcross Dirt Bike Pivot Brake Clutch Levers Set Fit For KTM 250XC-
                    W / 250XCF-W 2014 2015 2016 2017 2018
                    $29.99 - Quantity: 1
                    Sold by: Shang Zun


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  231 of 498 PageID #:2401




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $29.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $29.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.87
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $31.86

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       CNC Motorcross Dirt Bike Pivot Brake                        Choose a delivery option:
                                       Clutch Levers Set Fit For KTM 250XC-W /                          Tuesday, Nov. 10 - Thursday, Dec. 3
                                       250XCF-W 2014 2015 2016 2017 2018                                FREE Shipping
                                       $29.99
                                                                                                        Monday, Oct. 26 - Friday, Oct. 30
                                       Quantity: 1 Change
                                                                                                        $39.61 - Shipping
                                       Sold by: Shang Zun
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020              Amazon.com: Universal 7/8" 22mm
                                           Case:        Motorcycle Hand Grips
                                                     1:20-cv-06677            Aluminum Handlebar
                                                                         Document                End Cap11/10/20
                                                                                        #: 15 Filed:     Plug Slider Most
                                                                                                                      PageScooter
                                                                                                                             232Sportbikes
                                                                                                                                  of 498ATV for Kawasaki
                                                                                                                                           PageID        Honda KTM Suzuki Buell Benelli Yamaha Ducati
                                                                                                                                                    #:2402
                                                                                                                                                         Hello, Sign in
   Skip to main content                           KTM                                                                                                    Account & Lists
                                                                                                                                                                                Returns                               0
                                         All
                                                                                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                         Account
       Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service    New Releases     AmazonBasics    Whole Foods        Free Shipping                   Shop the Halloween Store
       Bensenville 60106




   ‹ Back to results



                                                                                   Universal 7/8" 22mm Motorcycle Hand Grips                                                        $12.99
                                                                                   Aluminum Handlebar End Cap Plug Slider Most                                                      & FREE Shipping

                                                                                   Scooter Sportbikes ATV for Kawasaki Honda KTM                                                    Arrives: Nov 9 - Dec 2

                                                                                   Suzuki Buell Benelli Yamaha Ducati                                                               Fastest delivery: Oct 23 - 29
                                                                                   Brand: Shang Zun
                                                                                                                                                                                    In Stock.
                                                                                                                                                                                    Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1
                                                                                   Price:   $12.99 & FREE Shipping

                                                                                       Get $50 oﬀ instantly: Pay $0.00 $12.99 upon approval for the Amazon Rewards                                    Add to Cart
                                                                                       Visa Card. No annual fee.
                                                                                                                                                                                                       Buy Now
                                                                                   Returnable until Jan 31, 2021

                                                                                   Color: green                                                                                           Secure transaction

                                                                                                                                                                                    Ships from ...        Shang Zun
                                                                                             $12.99          $12.99            $12.99           $12.99
                                                                                                                                                                                    Sold by ...           Shang Zun


                                                                                             $12.99                                                                                       Deliver to Bensenville 60106
                              Roll over image to zoom in

                                                                                       ★ Universal Fit for Most Street bikes ,Sport bike motorcycles with 7/8" (22mm)
                                                                                                                                                                                      Add to List

                                                                                       handlebar
                                                                                       ★ Perfect Fit. Will work on motorized bicycle bars that are 7/8 inch                                 Share
                                                                                       ★ Package Inclding: 1x Pair of Bike Handlebar Grip, Easy to install
                                                                                       ★ Please Attention: Right diameter (24mm=0.94in); Left diameter
                                                                                                                                                                                                  Have one to sell?
                                                                                       (22mm=0.875in); Length: 123mm(4.84in)
                                                                                       ★ With Custom High quality aluminum twill stripe design. Handlebar grips with                              Sell on Amazon

                                                                                       Heavy duty aluminum Bar end caps
                                                                                   › See more product details


   Sponsored products related to this item                                                                                                                                                                        Page 1 of 13




             Motorcycle Swingarm               KTM Probend                KTM XW-Ring Chain            2004 ﬁts KTM 300 MXC        KTM/FMF Stainless            KTM Aluminum Skid                 14 Tooth Front & 50
             Guard Swing Arm                   Handguard Set by Cycra     (Orange) 520x118 2003-       Race-Driven Rear RipTide    Megabomb Header 250          Plate 450/500 XC-                 Tooth Rear Sprocket
             Protector For KTM                 OEM: U6910022              2020 OEM:                    Brake Rotor Disc for MX     SX-F/XC-F 2019-2020          W/EXC 2012-2016 OEM:              ﬁts KTM 300 XC-W
             EXC125 EXC200…                    $53.99                     79610965118EB                Motorcross                  OEM: 79105907501             78103990100                       2007-14 by Race-Dr
                          43                                                          1                $43.95                      $299.99                      $139.99                           $39.95
             $21.99                                                       $124.99
                                                                                                                                                                                                                  Ad feedback


   Special offers and product promotions

           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $12.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:green

   Technical Details                                                                                               Additional Information

         Manufacturer                                       Shang Zun                                                 ASIN                                                B08GKRRR3F

         Brand                                              Shang Zun                                                 Date First Available                                August 24, 2020

         Item model number                                  Universal for Sport Street bike                        Warranty & Support
         Manufacturer Part Number                           S18                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                   Would you like to tell us about a lower price?


https://www.amazon.com/Universal-Motorcycle-Aluminum-Handlebar-Sportbikes/dp/B08GKRRR3F/ref=sr_1_2?dchild=1&keywords=KTM&m=A35618QVPO9AUY&qid=1603161544&s=merchant-items&sr=1-2&th=1                                            1/3
10/20/2020                               Amazon.com:
                                               Case: Shang Zun Fit KTM Duke 125
                                                        1:20-cv-06677           200 390 2011-2017,RC250
                                                                            Document       #: 15 Filed:RC390 RC All Years
                                                                                                        11/10/20     Page Motorbike
                                                                                                                             233 Rearsets
                                                                                                                                    of 498Foot pegs Rear
                                                                                                                                           PageID        sets Footrest Brake Shift Adjustable
                                                                                                                                                      #:2403
                                                                                                                                                                     Hello, Sign in
   Skip to main content                              KTM                                                                                                             Account & Lists
                                                                                                                                                                                                Returns                                 0
                                          All
                                                                                                                                                                                                & Orders          Try Prime                 Cart
                                                                                                                                                                     Account
       Deliver to
                                         Holiday Deals        Gift Cards        Best Sellers    Customer Service         New Releases      AmazonBasics     Whole Foods     Free Shipping                    Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



                                                                                           Shang Zun Fit KTM Duke 125 200 390 2011-                                                                 $129.99
                                                                                           2017,RC250 RC390 RC All Years Motorbike                                                                  & FREE Shipping

                                                                                           Rearsets Foot pegs Rear sets Footrest Brake Shift                                                        Arrives: Nov 9 - Dec 2

                                                                                           Adjustable                                                                                               Fastest delivery: Oct 23 - 29
                                                                                           Brand: Shang Zun
                                                                                                                                                                                                    Only 5 left in stock -
                                                                                                                                                                                                    order soon.
                                                                                            Price:   $129.99 & FREE Shipping
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                     1      1

                                                                                               Get $50 oﬀ instantly: Pay $79.99 $129.99 upon approval for the Amazon
                                                                                               Rewards Visa Card. No annual fee.                                                                                      Add to Cart
                                                                                           Returnable until Jan 31, 2021
                                                                                                                                                                                                                        Buy Now
                                                                                               ★ Fitment--for KTM Duke 125 200 390 2011-2017,RC250 RC390 RC All Years
                                                                                               ★ Material - These Racing Adjustable Rear Sets (Footrest) are CNC-Machined from                            Secure transaction
                                                                                               aluminium billet for unbeatable rigidity and robustness.
                                                                                               ★ Feature - Double Stainless Steel Ball Bearings For The Both The Shift And Brake                    Ships from ...        Shang Zun
                                                                                               Levers Fully Adjustable To Suit Your Riding Style                                                    Sold by ...           Shang Zun
                                                                                               ★ Adjustable - Foot Rest Adjustable In Diﬀerent Directions ,It Can Be Raised Or
                               Roll over image to zoom in                                      Pulled Back To A Precise Position. With Anti-slip System.                                                  Deliver to Bensenville 60106
                                                                                               ★ Package - A Set Of Rear Set As Picture , No Installation Instruction and
                                                                                               recommend to ask for professional installation                                                         Add to List
                                                                                            › See more product details

                                                                                           Compare with similar items                                                                                       Share


                                                                                                                                                                                                                  Have one to sell?
   Customers who viewed this item also viewed                                                                                                                                 Page 1 of 2                         Sell on Amazon




                NICECNC Aftermarket                  CICMOD Motorcycle                   COPART Motorcycle CNC              FTRT Adjustable Short
                Motorcycle Stainless                 Front & Rear Fork Wheel             Frame Sliders Crash                Brake Clutch Levers for
                Steel Exhaust Muﬄer                  Frame Slider Crash                  Falling Protector for              KTM Duke 125 RC125
                Mid Pipe Replace DUK…                Protector for KTM 125…              KTM Duke 390 200…                  2014 2015 2016 2017…
                               16                                   87                                   8                                 28
                $84.99                               $25.98                              $58.99                             $32.99
                Only 5 left in stock - order…                                            Only 12 left in stock - orde…




   Sponsored products related to this item                                                                                                                                                                                         Page 1 of 23




             NICECNC Orange Left &              Motorcycle CNC Brake              COPART Motorcycle CNC           RC390 Motorcycle CNC            NEW OEM KTM Orange        Motorcycle Swingarm                   AnXin CNC Rear Brak
             Right Crash Pad Frame              Clutch Gear Pedal Lever           Engine Frame Sliders            22MM Handlebar Grips            Rear Brake Disc Guard     Guard Swing Arm                       Pedal Step Plate Tip
             Slider Protection Guard            For KTM DUKE RC390                Falling Protection for          Handle Bar Cap End              2004-2017 SX XC EXC       Protector For KTM                     KTM SX SX-F EXC-F X
             Replace 125/200...                 RC125 RC200 2013…                 KTM DUKE 390 250 ...            Plugs For KTM RC 390…           SXF 5481096120004         EXC125 EXC200…                        XC-W EXC XC 85...
                          4                                  2                    $62.99                                      1                                1                         43                                    36
             $49.99                             $23.99                                                            $23.99                          $83.99                    $21.99                                $9.99
                                                                                                                                                                                                                                   Ad feedback


   Customers also viewed these products                                                                                                                                                                                               Page 1 of 7




             CICMOD Motorcycle                  KTM Ergo Comfort Seat             NICECNC Aftermarket             COPART Motorcycle CNC           FTRT Adjustable Short     NEW KTM PILLION SEAT                  Yoshimura Alpha T S
             Front & Rear Fork Wheel            390 Duke 90207940100              Motorcycle Stainless            Frame Sliders Crash             Brake Clutch Levers for   COVER 125-390 DUKE                    On Exhaust
             Frame Slider Crash                                16                 Steel Exhaust Muﬄer             Falling Protector for           KTM Duke 125 RC125        (2017-2019)                           (Street/Stainless
             Protector for KTM 125…             $129.99                           Mid Pipe Replace DUK…           KTM Duke 390 200…               2014 2015 2016 2017…                      5                     Steel/Stainless Stee
                             87                 Only 1 left in stock - order…                    16                              8                            28            $109.99                                               3
             $25.98                                                               $84.99                          $59.99                          $32.99                    Only 1 left in stock - order…         $415.77
                                                                                  Only 5 left in stock - order…   Only 20 left in stock - orde…                                                                   Only 8 left in stock - ord


https://www.amazon.com/Shang-Zun-2011-2017-Motorbike-Adjustable/dp/B08D9CHHRW/ref=sr_1_1?dchild=1&keywords=KTM&m=A35618QVPO9AUY&qid=1603161544&s=merchant-items&sr=1-1                                                                              1/4
10/22/2020              Amazon.com: MLX CNC Brake Clutch
                                          Case:          Levers Short Adjustable
                                                   1:20-cv-06677         DocumentLever Set
                                                                                         #:Aluminum Motorcycle
                                                                                             15 Filed:         for KTMPage
                                                                                                        11/10/20      Super Adventure
                                                                                                                             234 of 1290
                                                                                                                                      498S/T/R 2015-2018
                                                                                                                                          PageID         2016 QLSHAC (Color : Orange): Home & Kitchen
                                                                                                                                                     #:2404
                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                   Account & Lists
                                                                                                                                                                                  Returns                                 0
                                        Home & Kitchen
                                                                                                                                                                                  & Orders          Try Prime                 Cart
                                                                                                                                                          Account
      Deliver to
                                      Holiday Deals      Gift Cards     Best Sellers   Customer Service     New Releases      AmazonBasics      Whole Foods      Free Shipping                    Shop the Beauty Gift Guide
      Bensenville 60106

     Amazon Home          Shop by Room             Discover           Shop by Style        Home Décor           Furniture         Kitchen & Dining         Bed & Bath            Garden & Outdoor             Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                                                   MLX CNC Brake Clutch Levers                                        $77.83
                                                                                                                   Short Adjustable Lever Set
                                                                                                                                                                                      $1.99 delivery: Nov 12 - Dec 4
                                                                                                                   Aluminum Motorcycle for KTM
                                                                                                                   Super Adventure 1290 S/T/R                                         Only 20 left in stock -
                                                                                                                   2015-2018 2016 QLSHAC                                              order soon.

                                                                                                                   (Color : Orange)                                                   Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1

                                                                                                                   Brand: MLX
                                                                                                                                                                                                      Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart

                                                                                                                   Price:   $77.83                                                                      Submit
                                                                                                                                                                                                         Buy Now

                                                                                                                     Get $50 oﬀ instantly: Pay $27.83 $77.83 upon                           Secure transaction
                                                                                                                     approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                      Ships from ... shanxijinxinhuishangmao
                                                                                                                     annual fee.
                                                                                                                                                                                      Sold by ...      shanxijinxinhuishangmao

                                                                                                                   Color: Orange                                                      Return policy: This item is
                                                                                                                                                                                      returnable
                                                                                                                             $77.83            $77.83             $77.83
                                                                                                                                                                                            Deliver to Bensenville 60106


                                                                                                                             $77.83            $77.83             $77.83                Add to List

                                            Roll over image to zoom in                                                                                                                  Add to Wedding Registry
                                                                                                                             $77.83            $77.83
                                       Subm Subm Subm Subm Subm

                                                                                                                      Made of CNC aluminum, durable, a great choice to                        Share
                                                                                                                      replace your damaged levers.
                                                                                                                      To enhance the look of your motorcycle.                                       Have one to sell?
                                                                                                                      Precisely machined pivot bore to ensure a perfect                             Sell on Amazon
                                                                                                                      installation.
                                                                                                                      No further modiﬁcations needed.
                                                                                                                      Short in design, durable in use.



   Sponsored products related to this item                                                                                                                                                                              Page 1 of 6




             Motorcycle Aluminium          Motorcycle Aluminium           Motorcycle Radiator           motorcycle kickstand          Motorcycle Radiator        Motorcycle Radiator                Motorcycle Radiator
             Alloy Radiator Grille         Radiator Grille Guard          Guard For K.TM                side stand enlarger           Grille Guard Protective    Grille Guard Protective            Grille Guard Protecti
             Guard Protector Cover         Protector Cover for KTM        Adventure 1050 2015-          extension enlarger pate       Cover For KTM 1050         Cover For KTM 1050                 Cover For KTM 1050
             for KTM 1050 Adven...         1050 Adventure 2...            2016 1090 2017-2018…          pad For KTM 1050 A...         Adventure 2015-2017 ...    Adventure 2015-2017 ...            Adventure 2015-201
             $49.99                        $55.99                         $55.99                                     51                            1             $49.99                                          4
                                                                                                        $25.99                        $49.99                                                        $49.99
                                                                                                                                                                                                                    Ad feedback



   Related products from Our Brands




                                                                                                                                                                                                                        Page 1 of 3




https://www.amazon.com/MLX-Adjustable-Motorcycle-Adventure-2015-2018/dp/B08G8MGHPG/ref=sr_1_1?th=1                                                                                                                                    1/4
10/22/2020              Amazon.com: MLX CNC Brake Clutch
                                          Case:          Levers Short Adjustable
                                                   1:20-cv-06677         DocumentLever Set
                                                                                         #:Aluminum Motorcycle
                                                                                             15 Filed:         for KTMPage
                                                                                                        11/10/20      Super Adventure
                                                                                                                             235 of 1290
                                                                                                                                      498S/T/R 2015-2018
                                                                                                                                          PageID         2016 QLSHAC (Color : Orange): Home & Kitchen
                                                                                                                                                     #:2405




              Amazon Brand – Stone &        Amazon Brand – Stone &        Amazon Brand – Stone &    Amazon Brand – Stone &        Amazon Brand – Stone &    Amazon Brand – Stone &      Amazon Brand – Sto
              Beam Rustic Plaid             Beam Rustic Plaid             Beam Rustic Solid 100%    Beam Modern Ceramic           Beam Mid-Century          Beam Classic Egyptian       Beam Modern Round
              Flannel Pillowcase Set,       Flannel Duvet Cover Set,      Cotton Flannel Bed        Floral Embossed               Patterned Planter,        Cotton Bathroom Towel       Iron Hanging Wall M
              Standard, Ivory and           King, Black and White         Sheet Set, Twin, Toast    Decorative Planter            10.53"H, Coral Pink       Set, Set of 3, Rose         With Shelf, 30 Inch
              Cream                                      658                           627          Flower Pot, 7.4"H, Blue                    472                         442          Height, Dark Bronze
                            1299            $91.67                        $51.49                                 539              $54.35                    $36.90                                   421
              $23.08                                                                                $44.65                                                                              $100.25



   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $27.83 instead of $77.83! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Orange

         Condition: 100% new
         Material: CNC-machined aluminum
         Weight: 300g
         Size: as picture show
         Color: black, blue, gold, green, orange, red, silver, titanium
         Place of installation: left and right of handlebar
         Quantity: 2 pieces (1 brake lever and 1 clutch lever)

         Fitment:
         For KTM Super Adventure 1290 S/T/R 2015-2018
         For KTM 1190 Adventure/R 2013-2016

         Note:
         1.We try our best to provide clear pictures and measurements. Please check carefully to make sure that the item is the one you need.
         2.Please allow small diﬀerence due to manual measurement.
         3.No instructions are included in this kit. Feel free to contact us when you have queries.




   Product information

   Color:Orange

       Item Weight                                            0.035 ounces                                         Warranty & Support

       Manufacturer                                           MLX                                                  Product Warranty: For warranty information about this product, please click here

       ASIN                                                   B08G8MGHPG                                           Feedback

                                                                                                                   Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                             Page 1 of 3

             Videos for related products




                                                 0:29                                      0:59                                          0:28                                    0:29
             Motorcycle Hydraulic Clutch Brake              Motorcycle CNC brake clutch levers         7/8" Universal Front ATV Brake              WOOSTAR- How to install a Clutch          Street Brake Le
             Pump Master Cylinder Lever                                                                Clutch Master Cylinder Reservoir…           Brake Bump Lever Assembly for…

             GOOFIT                                         FXCNC Racing                               Feiteplus                                   WOOSTAR DIRECT US                         TARAZON-Moto



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?

https://www.amazon.com/MLX-Adjustable-Motorcycle-Adventure-2015-2018/dp/B08G8MGHPG/ref=sr_1_1?th=1                                                                                                                  2/4
10/22/2020            Amazon.com: MLX CNC Brake Clutch
                                        Case:          Levers Short Adjustable
                                                 1:20-cv-06677         DocumentLever Set
                                                                                       #:Aluminum Motorcycle
                                                                                           15 Filed:         for KTMPage
                                                                                                      11/10/20      Super Adventure
                                                                                                                           236 of 1290
                                                                                                                                    498S/T/R 2015-2018
                                                                                                                                        PageID         2016 QLSHAC (Color : Orange): Home & Kitchen
                                                                                                                                                   #:2406
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                            No customer reviews

   5 star                                        0%

   4 star                                        0%

   3 star                                        0%

   2 star                                        0%

   1 star                                        0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

               Write a customer review




     Customers who searched for "emoji" ultimately bought                                                                                                                                                        Page 1 of 2




                 LovesTown Mini Emoji                 Emoji Universe: Emoji             36 Styles Metallic Glitter           Dreampark Emotion           Dreampark 80 Pack Mini
                 Keychain Set, 80pcs                  LED Rings, 24 Count               Emoji Temporary Tattoos              Keychain Mini Cute Plush    Emotion Keychain Plush,
                 Emoji Party Favors for                                359              for Kids, Emoji Birthday             Pillows, Christmas /        Party Favors for Kids,
                 Kids Emoticon Plush…                 $11.95                            Party Supplies Games…                Birthday Party…             Christmas / Birthday…
                                  32                                                                     3                                    740                         182
                 $12.99                                                                 $5.99                                $10.99                      $32.99


     Deals in magazine subscriptions                                                                                                                                                                             Page 1 of 9




                 National Geographic                  Reader's Digest                   Travel + Leisure                     Men's Journal               Highlights High Five
                 Kids                                                  8,563                             786                                  665                         1,353
                                  6,417               Print Magazine                    Print Magazine                       Print Magazine              Print Magazine
                 Print Magazine                       $8.00                             $11.97                               $12.95                      $29.99
                 $15.00


     Your Browsing History                View or edit your browsing history    ›                                                                                    Page 1 of 2         See personalized recommendations

                                                                                                                                                                                                       Sign in

                                                                                                                                                                                               New customer? Start here.




                                                                                                               Back to top




                          Get to Know Us                                 Make Money with Us                             Amazon Payment Products                                 Let Us Help You
                          Careers                                        Sell products on                               Amazon Rewards Visa                                     Amazon and COVID-
                                                                         Amazon                                         Signature Cards                                         19
                          Blog
                                                                         Sell apps on Amazon                            Amazon.com Store Card                                   Your Account
                          About Amazon
                                                                         Become an Aﬃliate                              Amazon Business Card                                    Your Orders
                          Sustainability
                                                                         Advertise Your Products                        Amazon Business Line of Credit                          Shipping Rates &
                          Press Center                                                                                                                                          Policies
                                                                         Self-Publish with Us                           Shop with Points

https://www.amazon.com/MLX-Adjustable-Motorcycle-Adventure-2015-2018/dp/B08G8MGHPG/ref=sr_1_1?th=1                                                                                                                             3/4
10/22/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: KTM
                                                                                             Page 237 of 498 PageID #:2407
                                                                                                                                          Hello, Sign in
   Skip to main content                                                  KTM                                                              Account & Lists
                                                                                                                                                                 Returns                          0
                                 shanxijinxinhuishangmaoyouxiangongsi
                                                                                                                                                                 & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
                                Holiday Deals   Gift Cards    Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 127 results for shanxijinxinhuishangmaoyouxiangongsi : "KTM"                                                                                                            Sort  by:Featured
                                                                                                                                                                                    Featured
                                                                                                                                                                                     Sort by:


    Brand
    MLX                                                                                             MLX CNC Brake Clutch Levers Short Adjustable Lever Set Aluminum
                                                                                                    Motorcycle for KTM Super Adventure 1290 S/T/R 2015-2018 2016…
                                                                                                    $
                                                                                                     7783
                                                                                                    $1.99 shipping
                                                                                                    Only 20 left in stock - order soon.




                                                                                                    22mm 7/8" Rubber Handle Bar Emig Hand Grips for CRF for YZF for WRF
                                                                                                    for KXF for KLX for KTM Motocross Motorcycle Handle LQCB (Color : Gray)
                                                                                                    $3654
                                                                                                    $1.99 shipping
                                                                                                    Only 19 left in stock - order soon.




                                                                                                    MLX Motorcycle Led Turn Signals One Pair for Honda for Yamaha for
                                                                                                    Kawasaki for Suzuki Scooter Dirt Bike for KTM
                                                                                                    $3316
                                                                                                    $1.99 shipping
                                                                                                    Only 20 left in stock - order soon.




                                                                                                    Universal 8mm Footpegs Motorcycle Foot Peg Rearset Footrest Pedal for
                                                                                                    Honda for Yamaha for Kawasaki for Suzuki for KTM for BMW R1200GS…
                                                                                                    $3986
                                                                                                    $1.99 shipping
                                                                                                    Only 20 left in stock - order soon.




                                                                                                    Motorcycle 51mm Exhaust Pipe with Muﬄer Moto Bike Pot Escape for
                                                                                                    Yamaha for Honda for KTM for Kawasaki for Ducati Slip-on LIMTWG (Col…
                                                                                                    $15703
                                                                                                    $1.99 shipping
                                                                                                    Only 20 left in stock - order soon.




                                                                                                    MLX Motorcycle Exhaust Pipe Muﬄer Silence Rear Pipe Tube Racing
                                                                                                    Stainless Steel for KTM Duke 250 390 2017 2018 2019 Black LIMTWG
                                                                                                    $6458
                                                                                                    $1.99 shipping
                                                                                                    Only 20 left in stock - order soon.




                                                                                                    MLX 51mm Inlet Universal Motorcycle Exhaust Muﬄer Escape for Honda
                                                                                                    for Kawasaki for Yamaha for KTM for Ducati ATV R1 R3 R6 Ninja 400 250…
                                                                                                    $20198
                                                                                                    $1.99 shipping
                                                                                                    Only 20 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=APS6YY88V6KMN&ref=nb_sb_noss                                                                                                                                                 1/4
10/22/2020                                                               Amazon.com
                                                 Case: 1:20-cv-06677 Document  #: 15Seller Profile:
                                                                                      Filed:        shanxijinxinhuishangmaoyouxiangongsi
                                                                                                 11/10/20       Page 238 of 498 PageID #:2408
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                              Returns                               0
                                          All
                                                                                                                                                                                              & Orders       Try Prime                  Cart
                                                                                                                                                                      Account
      Deliver to
                                      Holiday Deals       Gift Cards     Best Sellers     Customer Service          New Releases     AmazonBasics        Whole Foods         Free Shipping                 Shop the Beauty Gift Guide
      Bensenville 60106


   shanxijinxinhuishangmaoyouxiangongsi                                                                                                            Have a question for
   shanxijinxinhuishangmaoyouxiangongsi storefront                                                                                                 shanxijinxinhuishangmaoyouxiangongsi?
                    50% positive lifetime (4 total ratings)
   shanxijinxinhuishangmaoyouxiangongsi is committed to providing each customer with the highest standard of customer                                Ask a question
   service.




   Detailed Seller Information


   Business Name:shanxijinxinhuishangmaoyouxiangongsi
   Business Address:
     84haohonganguojidasha14ceng
     xiaodianqujinyangjie
     Tai yuan
     Shan xi
     030000
     CN


       Feedback       Returns & Refunds           Shipping        Policies       Help       Products



                            “ They're tiny ”
                                                                                                                                                                              30 days       90 days       12 months        Lifetime
                            By cKat609 on March 16, 2020.                                                                                                     Positive                 -          -               0%           50%

                            “ ﬁt perfectly on the table, my wife is happy.... ”                                                                               Neutral                  -          -            100%            25%

                            By John S. on July 30, 2019.                                                                                                      Negative                 -          -               0%           25%

                            “ The brace is not strong enough ”                                                                                                Count                    0         0                   1              4

                            By Florence on April 8, 2019.

                            “ Great product ”

                            By JC on January 9, 2019.




                                                                                     Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                  Page 1 of 8




                   Laugh Till You Cry Emoji            Emoji Birthday Candles |           Timex Unisex Weekender            24 Make A Emoji Stickers            Shogun Kawasaki Ninja
                   Pillow 12.5 Inch Large              Party Supply                       38mm Watch                        For Kids: Emoji Party               400 Z400 Z 400 2018
                   Yellow Smiley Emoticon                               195                                12,195           Supplies & Party Favors             2019 2020 NO Cut Black
                                    584                $4.55                              $29.55 - $89.99                   For Emoji Themed…                   Frame Sliders Fits ABS &…
                   $9.95                                                                                                                     134                                 89
                                                                                                                            $7.25                               $80.99


        Deals in magazine subscriptions                                                                                                                                                                                    Page 1 of 9




                   TIME                                Birds and Blooms                   Southern Living                   National Geographic Kids            Martha Stewart Living
                                    1,956                               57                                 3,403                             6,417                               35
                   Print Magazine                      Print Magazine                     Print Magazine                    Print Magazine                      Print Magazine
                   $14.00                              $5.00                              $13.97                            $15.00                              $3.00


        Your Browsing History               View or edit your browsing history   ›                                                                                            Page 1 of 3      See personalized recommendations

                                                                                                                                                                                                                Sign in

                                                                                                                                                                                                        New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=APS6YY88V6KMN&sshmPath=                                                                                  1/2
10/22/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 239Checkout
                                                                                                                   of 498 PageID #:2409




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                    Choose a delivery option:

                Shipping from shanxijinxinhuishangmaoyouxiangongsi                                                       Thursday, Nov. 12 - Friday, Dec. 4
                (Learn more)                                                                                             $1.99 - Shipping

                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    MLX CNC Brake Clutch Levers Short Adjustable Lever Set Aluminum
                    Motorcycle for KTM Super Adventure 1290 S/T/R 2015-2018 2016 QLSHAC
                    (Color : Orange)
                    $77.83 - Quantity: 1
                    Sold by: shanxijinxinhuishangmaoyouxiangongsi


                Change quantities or delete




                                                                                                                                                                            Continue




                                                               Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                  Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                            1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  240 of 498 PageID #:2410




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $77.83
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $1.99
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $79.82
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $4.86
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                              $84.68

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                                                                                                                                                                       Why didn't I qualify for free shipping?
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       MLX CNC Brake Clutch Levers Short                           Choose a delivery option:
                                       Adjustable Lever Set Aluminum Motorcycle                         Thursday, Nov. 12 - Friday, Dec. 4
                                       for KTM Super Adventure 1290 S/T/R 2015-                         $1.99 - Shipping
                                       2018 2016 QLSHAC (Color : Orange)
                                       $77.83
                                       Quantity: 1 Change
                                       Sold by: shanxijinxinhuishangmaoyouxiangongsi
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                          Amazon.com:
                                          Case: 22mm 7/8" Rubber HandleDocument
                                                   1:20-cv-06677       Bar Emig Hand#:
                                                                                    Grips
                                                                                       15forFiled:
                                                                                             CRF for11/10/20
                                                                                                    YZF for WRFPage
                                                                                                               for KXF for
                                                                                                                       241 KLXof
                                                                                                                               for498
                                                                                                                                   KTM Motocross
                                                                                                                                       PageIDMotorcycle
                                                                                                                                                 #:2411Handle LQCB (Color : Gray)
                                                                                                                                                     Hello, Sign in
   Skip to main content                          KTM                                                                                                 Account & Lists
                                                                                                                                                                            Returns                                 0
                                        All
                                                                                                                                                                            & Orders          Try Prime                 Cart
                                                                                                                                                     Account
       Deliver to
                                   Holiday Deals         Gift Cards    Best Sellers   Customer Service   New Releases     AmazonBasics     Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                                               22mm 7/8" Rubber Handle Bar                                      $36.54
                                                                                                               Emig Hand Grips for CRF for
                                                                                                                                                                                $1.99 delivery: Nov 12 - Dec 4
                                                                                                               YZF for WRF for KXF for KLX for
                                                                                                               KTM Motocross Motorcycle                                         Only 19 left in stock -
                                                                                                               Handle LQCB (Color : Gray)                                       order soon.
                                                                                                               Brand: MLX                                                       Qty:
                                                                                                                                                                                 Qty:
                                                                                                                                                                                 1      1



                                                                                                               Price:   $36.54                                                                  Add toto
                                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                                         Cart


                                                                                                                 Get $50 oﬀ instantly: Pay $0.00 $36.54 upon                                      Submit
                                                                                                                                                                                                   Buy Now

                                                                                                                 approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                      Secure transaction
                                                                                                                 annual fee.
                                                                                                                                                                                Ships from ... shanxijinxinhuishangmao
                                                                                                               Color: Gray                                                      Sold by ...      shanxijinxinhuishangmao


                                                                                                                         $36.54            $36.54            $36.54
                                                                                                                                                                                Return policy: This item is
                                                                                                                                                                                returnable


                                                                                                                         $36.54            $36.54            $36.54                   Deliver to Bensenville 60106


                                                                                                                                                                                  Add to List
                                                                                                                  Made of silicone material, soft and durable in using.
                                              Roll over image to zoom in                                          Non-slip silicone, provide an excellent combination
                                                                                                                                                                                  Add to Wedding Registry
                                                                                                                  of soft feel.
                                    Subm Subm Subm Subm Subm                                                      Enhance the look of your motorcycle, great for
                                                                                                                  decoration.                                                           Share
                                                                                                                  Easy installation. These grips are great replacement
                                                                                                                  for your old grips.                                                         Have one to sell?
                                                                                                                  7 colors for you to choose, make your motorcycle
                                                                                                                                                                                              Sell on Amazon
                                                                                                                  stylish and colorful.



   Sponsored products related to this item                                                                                                                                                                    Page 1 of 14




             KTM 3 Boxers Pack -              HIAORS 7/8" Motorcycle       KTM Probend              Motorcycle Swingarm           KTM Hand Brake Lever      KTM Factory Flex Brake            KTM Flex Clutch Lev
             Microﬁber (92%                   Hand Grips for CRF YZF       Handguard Set by Cycra   Guard Swing Arm               (Orange) 2014-2020        Lever (Orange) OEM:               Brembo (Orange) OE
             Polyester - 8% Elastane)         WRF KXF KLX KTM RMZ          OEM: U6910022            Protector For KTM             OEM: 7871399204404        7871390204404                     7870293104404
             - Multicolored                   Pit Dirt Bike Mot...         $53.99                   EXC125 EXC200…                            3                         1                                 3
                          43                                394                                                  44               $47.99                    $101.99                           $101.99
             $26.90                           $7.99                                                 $21.99
                                                                                                                                                                                                              Ad feedback



   Related products from Our Brands




                                                                                                                                                                                                                  Page 1 of 2




https://www.amazon.com/Rubber-Handle-Grips-Motocross-Motorcycle/dp/B08BK1SX92/ref=sr_1_2?dchild=1&keywords=KTM&m=APS6YY88V6KMN&qid=1603342355&s=merchant-items&sr=1-2                                                           1/4
10/22/2020                   Amazon.com: Universal
                                           Case:8mm  Footpegs Motorcycle
                                                   1:20-cv-06677         Foot Peg Rearset
                                                                       Document      #: 15Footrest Pedal11/10/20
                                                                                              Filed:     for Honda forPage
                                                                                                                       Yamaha242
                                                                                                                              for Kawasaki
                                                                                                                                   of 498forPageID
                                                                                                                                             Suzuki for KTM for BMW R1200GS F800GS MT09 LQJTB
                                                                                                                                                        #:2412
                                                                                                                                                       Hello, Sign in
   Skip to main content                         KTM                                                                                                    Account & Lists
                                                                                                                                                                              Returns                               0
                                      All
                                                                                                                                                                              & Orders          Try Prime               Cart
                                                                                                                                                       Account
       Deliver to
                                    Holiday Deals        Gift Cards    Best Sellers   Customer Service     New Releases     AmazonBasics     Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                                                 Universal 8mm Footpegs                                           $39.86
                                                                                                                 Motorcycle Foot Peg Rearset
                                                                                                                                                                                  $1.99 delivery: Nov 12 - Dec 4
                                                                                                                 Footrest Pedal for Honda for
                                                                                                                 Yamaha for Kawasaki for                                          Only 20 left in stock -
                                                                                                                 Suzuki for KTM for BMW                                           order soon.

                                                                                                                 R1200GS F800GS MT09 LQJTB                                        Qty:
                                                                                                                                                                                   Qty:
                                                                                                                                                                                   1      1

                                                                                                                 Brand: MLX
                                                                                                                                                                                                  Add toto
                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                           Cart

                                                                                                                 Price:   $39.86                                                                    Submit
                                                                                                                                                                                                     Buy Now

                                                                                                                   Get $50 oﬀ instantly: Pay $0.00 $39.86 upon                          Secure transaction
                                                                                                                   approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                  Ships from ... shanxijinxinhuishangmao
                                                                                                                   annual fee.
                                                                                                                                                                                  Sold by ...      shanxijinxinhuishangmao

                                                                                                                                                                                  Return policy: This item is
                                                                                                                                                                                  returnable

                                                                                                                                                                                        Deliver to Bensenville 60106


                                                                                                                                                                                    Add to List

                                            Roll over image to zoom in                                                                                                              Add to Wedding Registry

                                     Subm Subm Subm Subm Subm
                                                                                                                                                                                          Share


                                                                                                                                                                                                Have one to sell?

   Related products from Our Brands                                                                                                                                                             Sell on Amazon




                                                                                                                                                                Page 1 of 3




                Amazon Brand –                  Amazon Brand –                  Amazon Brand –                Amazon Brand –                 Ravenna Classic
                Ravenna Home Classic            Ravenna Home Classic            Ravenna Home Classic          Ravenna Home Classic           Stoneware 2-Piece
                Micro Mink Trellis Throw        Stoneware 3-Piece               Stoneware 3-Piece             Micro Mink Jacobean            Canister Set, 9.5"H and
                Blanket - 50 x 60 Inch,         Filigree Canister Set - Set     Labeled Canister Set -        Throw Blanket, 60" x 80",      7.625"H, White with bl
                Linen                           of 3, Red with Wood Lid         Set of 3, White with Red      Heather Grey                                 61
                             94                               88                Lid                                        64                $23.52
                $37.43                          $54.60                                       71               $49.49
                                                                                $65.99



   Sponsored products related to this item                                                                                                                                                                      Page 1 of 14




             Motorcycle Swingarm            KTM Boxer Made in            KTM Footrest Right Rally   GOOFIT Plastic Universal       KTM Footrest Left Rally    GOOFIT 32mm                       Universal Kill Switch
             Guard Swing Arm                Microﬁber (92%               2004-2016 OEM:             Rear Brake Fluid               2004-2016 OEM:             Carburetor for PWK                Horn Start for KTM 4
             Protector For KTM              Polyester - 8% Elastane)     76203041250                Reservoir Oil Cup Fit for      76203040250                Yamaha                            SSR SDG MOTOVOX
             EXC125 EXC200…                 - Multicolor                 $92.55                     Honda Yamaha Ka...             $101.84                    DT100/125/175/250…                MVX70 MVX110…
                          44                             43                                                       111                                                      35                                 10
             $21.99                         $15.99                                                  $7.20                                                     $30.99                            $8.69
                                                                                                                                                                                                                Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $39.86! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now


https://www.amazon.com/Universal-Footpegs-Motorcycle-Footrest-Kawasaki/dp/B08JCKNLNV/ref=sr_1_4?dchild=1&keywords=KTM&m=APS6YY88V6KMN&qid=1603342355&s=merchant-items&sr=1-4                                                   1/3
10/20/2020                                      Amazon.com: Autobahn88 Motorcycle
                                                  Case: 1:20-cv-06677             Clutch + Brake
                                                                              Document         #:Lever
                                                                                                  15 Set  for KTM
                                                                                                       Filed:     : 690 DukePage
                                                                                                               11/10/20     (2008-2011)
                                                                                                                                   243(Long Style :PageID
                                                                                                                                        of 498      Red+Titanium/Handle+Adjuster):
                                                                                                                                                              #:2413               Automotive


   Skip to main content                                                                                                                                          Acco
                                                                                                                                                                 Hello,     ists     Returns                                 0
                                             Automotive Parts & Accessories
                                                                                                                                                                 Account             & Orders          Try Prime                   Cart

      Deliver to
                                        Holiday Deals        Gift Cards       Customer Service          's Amazon.com        Prime Video   Best Sellers    Browsing History                          Shop the Beauty Gift Guide
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates        Best Sellers   Parts     Accessories   Tools & Equipment      Car Care     Motorcycle & Powersports      Truck      RV    Tires & Wheels          Vehicles




   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                                                     Autobahn88 Motorcycle Clutch +                                               $48.06
                                                                                                            Brake Lever Set for KTM : 690 Duke                                           & FREE Shipping
   Subm
                                                                                                            (2008-2011) (Long Style :                                                    Arrives: Oct 28 - Nov 4

   Subm
                                                                                                            Red+Titanium/Handle+Adjuster)                                                Fastest delivery: Oct 26 - 30
                                                                                                            Brand: autobahn88
                                                                                                                                                                                         In stock.
   Subm                                                                                                                                                                                  Usually ships within 3 to 4 days.
                                                                                                            Price:   $48.06 & FREE Shipping
                                                                                                                                                                                         Qty:
                                                                                                                                                                                          Qty:
                                                                                                                                                                                          1      1
   Subm                                                                                                     Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                            Rewards Visa Card. No annual fee.
                                                                                                                                                                                                         Add toto
                                                                                                                                                                                                           Add  Cart
                                                                                                                                                                                                                  Cart
                                                                                                            This item is returnable
                                                                                                                                                                                                            Submit
                                                                                                                                                                                                             Buy Now
                                                                                                            Size: Long Style

                                                                                                              Long Style         Short Style                                                   Secure transaction

                                                                                                                                                                                         Ships from ... ShoppingKool-US
                                                                                                            Color: Red+Titanium
                                                                                                                                                                                         Sold by ...        ShoppingKool-US

                                                                                                                                                                                         Add a Protection Plan:
                                                                                                                                                                                               3-Year Auto Parts Protection
                                                                                                                                                                                               Plan for $5.69


                                                                                                                                                                                               Add gift options

                                                                                                                                                                                               Deliver to          - Bensenville
                                                                                                                                                                                               60106
                                              Roll over image to zoom in
                                                                                                               For KTM 690 Duke (2008-2011). A set of 2 pieces of lever                    Add to List
                                                                                                               (Brake and Clutch)
                                                                                                               A specialized gear for motorcycle racing and showcasing your
                                                                                                               unique style of your motorcycle. It is a professional                             Share
                                                                                                               aftermarket replacement of the original parts for comfort
                                                                                                               riding and high performance                                                             Have one to sell?
                                                                                                               Both levers enable personalized gripping comfort posture by
                                                                                                                                                                                                       Sell on Amazon
                                                                                                               the miniature 6-position clicker adjuster; which controls a
                                                                                                               roller cam mechanism to adjust lever position while riding
                                                                                                               This is made of high strength billet 6061-T6 aluminum alloy;
                                                                                                               plus CNC high precision surface ﬁnishing ensure a perfect
                                                                                                               ﬁtting. The assembly components are stainless steel for
                                                                                                               rustproof and longer life
                                                                                                               Installation is a direct replacement without modiﬁcation. It is
                                                                                                               designed to match with the original master cylinders. Some
                                                                                                               components or bushing from the original levers may be
                                                                                                               required for the installation
                                                                                                            › See more product details

                                                                                                              Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                                              Page 1 of 14




             Racing Orange CNC                 Rear Brake Pedal Step            Motorcycle Rear Foot      Motorcycle Rear Brake         Motorcycle CNC Orange         Foot Pegs Rest Pedal             AnXin CNC Rear Brak
             Billet Aluminum Gear              Plate Tip Gear Shifter           Brake Pedal Lever For     Pedal Step Plate Tip          Brake Shifter Lever Pedal     Footpegs For KTM 65 85           Pedal Step Plate Tip
             Shifter, Shift Lever Arm          Shift Lever For KTM EXC          KTM Husqvarna SX SX-F     Gear Shifter Shift Lever      Step Tip For KTM Factory      125 150 200 250 300              KTM SX SX-F EXC-F X
             for KTM XCF EXC SX…               EXCF SX SXF XC XCF…              XC XC-F XC-W XCF-W…       For KTM 125 - 530…            Editions SXF XCF 250…         350 380 400 450 500…             XC-W EXC XC 85 125
             $18.99                                           35                             13                          2                            7                             14                                  36
             Only 15 left in stock - orde…     $8.99                            $33.99                    $15.64                        $23.99                        $28.99                           $9.99



   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $48.06! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




https://www.amazon.com/Autobahn88-Motorcycle-Clutch-Brake-Lever/dp/B07LBWKSRB/ref=sr_1_57_sspa?th=1                                                                                                                                       1/4
10/20/2020                                    Amazon.com: Autobahn88 Motorcycle
                                                Case: 1:20-cv-06677             Clutch + Brake
                                                                            Document         #:Lever
                                                                                                15 Set  for KTM
                                                                                                     Filed:     : 690 DukePage
                                                                                                             11/10/20     (2008-2011)
                                                                                                                                 244(Long Style :PageID
                                                                                                                                      of 498     Red+Titanium/Handle+Adjuster):
                                                                                                                                                           #:2414               Automotive


   Product information

   Size:Long Style | Color:Red+Titanium

   Technical Details                                                                                                    Additional Information

        Manufacturer                                         Autobahn88                                                   ASIN                                               B07LBWKSRB

        Brand                                                Autobahn88                                                   Date First Available                               December 13, 2018

        Item Weight                                          1.1 pounds                                                 Warranty & Support
        Product Dimensions                                   9 x 2 x 3 inches                                           Product Warranty: For warranty information about this product, please click here

        Manufacturer Part Number                             ML-M11+F11-GP-LONG-RD-ADJ-TI-                              Feedback
                                                             BCDQQ278
                                                                                                                        Would you like to tell us about a lower price?



   Videos                                                                                                                                                                                                         Page 1 of 3

             Videos for related products




                                                0:29                                           0:29                                          0:30                                           0:28
              Motorcycle Hydraulic Clutch Brake              WOOSTAR- How to install a Clutch               Universal 7/8" CNC Motorcycle                 7/8" Universal Front ATV Brake                Clutch Brake L
              Pump Master Cylinder Lever                     Brake Bump Lever Assembly for…                 Hydraulic Front Brake Master…                 Clutch Master Cylinder Reservoir…             140cc TTR 125

              GOOFIT                                         WOOSTAR DIRECT US                              Feiteplus                                     Feiteplus                                     HIAORS



     Upload your video




   Product description
       Size:Long Style | Color:Red+Titanium

            A series of professional aftermarket motorcycle levers have been carefully crafted based on extensive knowledge on motorcycle levers. It ﬁts to hundreds of speciﬁc motorcycle models. Creative styling design
            and high quality CNC machining ensure best customer experience.

            A specialized gear for motorcycle racing and showcasing your unique style of your motorcycle.

            Both levers enable personalized gripping comfort posture by the miniature 6-position clicker adjuster; which controls a roller cam mechanism to adjust lever position while riding. Levers can be adjusted for
            smaller or larger hand sizes by ﬁne tuning the idol angle of the lever.

            This is made of high strength billet 6061-T6 aluminum alloy; plus CNC high precision surface ﬁnishing ensure a perfect ﬁtting. The assembly components are stainless steel for rustprooﬁng and longer life.

            Installation is a direct replacement without modiﬁcation. It is designed to match with the original master cylinders. Some components or bushing from the original levers may be required for the installation.

            All product names, logos, and brands are property of their respective owners. Autobahn88 is trademark of Autobahn88 Company. KTM is trademark of KTM.




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




https://www.amazon.com/Autobahn88-Motorcycle-Clutch-Brake-Lever/dp/B07LBWKSRB/ref=sr_1_57_sspa?th=1                                                                                                                             2/4
10/20/2020                                    Amazon.com: Autobahn88 Motorcycle
                                                Case: 1:20-cv-06677             Clutch + Brake
                                                                            Document         #:Lever
                                                                                                15 Set  for KTM
                                                                                                     Filed:     : 690 DukePage
                                                                                                             11/10/20     (2008-2011)
                                                                                                                                 245(Long Style :PageID
                                                                                                                                      of 498     Red+Titanium/Handle+Adjuster):
                                                                                                                                                           #:2415               Automotive




     Inspired by your browsing history                                                                                                                                                                                               Page 1 of 9




                KontrolFreek FPS Freek                KontrolFreek Precision                      KontrolFreek FPS Freek                 KontrolFreek FPS Freek                 FMF Racing 11299 Wash
                Galaxy Purple for…                    Rings | Aim Assist Motion                   Galaxy White for Xbox…                 Inferno for Xbox One…                  Plug
                KontrolFreek                          Control for PlayStation…                    KontrolFreek                           KontrolFreek                                             1,403
                                 7,253                KontrolFreek                                                 916                                     3,042                $7.98
                PlayStation 4                                             1,017                   Xbox One                               Xbox One
                $14.99                                $11.99                                      47 oﬀers from $22.55                   $14.99


     Deals in magazine subscriptions                                                                                                                                                                                                 Page 1 of 9




                Ranger Rick Jr.                       National Geographic                         American Farmhouse                     Real Simple                            Reader's Digest
                                 439                  Kids                                        Style                                                    6,839                                  56
                Print Magazine                                            6,337                                    93                    Print Magazine                         Print Magazine
                $19.95                                Print Magazine                              Print Magazine                         $5.00                                  $5.00
                                                      $30.00                                      $29.95


     Your Browsing History                 View or edit your browsing history      ›                                                                                                                                                 Page 1 of 2




                                                                                                                         Back to top




                          Get to Know Us                                    Make Money with Us                                       Amazon Payment Products                                              Let Us Help You
                          Careers                                           Sell products on                                         Amazon Rewards Visa                                                  Amazon and COVID-
                                                                            Amazon                                                   Signature Cards                                                      19
                          Blog
                                                                            Sell apps on Amazon                                      Amazon.com Store Card                                                Your Account
                          About Amazon
                                                                            Become an Aﬃliate                                        Amazon Business Card                                                 Your Orders
                          Press Center
                                                                            Advertise Your Products                                  Amazon Business Line of Credit                                       Shipping Rates &
                          Investor Relations                                                                                                                                                              Policies
                                                                            Self-Publish with Us                                     Shop with Points
                          Amazon Devices                                                                                                                                                                  Amazon Prime
                                                                            Host an Amazon Hub                                       Credit Card Marketplace
                          Amazon Tours                                                                                                                                                                    Returns &
                                                                            › See More Make Money                                    Reload Your Balance                                                  Replacements
                                                                            with Us
                                                                                                                                     Amazon Currency Converter                                            Manage Your Content
                                                                                                                                                                                                          and Devices
                                                                                                                                                                                                          Amazon Assistant
                                                                                                                                                                                                          Help




                                                                                                                          English                   United States




                         Amazon Music                Amazon                       Amazon Drive                             6pm                          AbeBooks                     ACX                           Alexa
                         Stream millions             Advertising                  Cloud storage                            Score deals                  Books, art                   Audiobook                     Actionable
                         of songs                    Find, attract, and           from Amazon                              on fashion                   & collectibles               Publishing                    Analytics
                                                     engage customers                                                      brands                                                    Made Easy                     for the Web

                         Sell on                     Amazon                       Amazon Fresh                             AmazonGlobal                 Home Services                Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                     Groceries & More                         Ship Orders                  Experienced Pros             Sell your original            Fun stories for
                         Start a Selling             Everything For               Right To Your Door                       Internationally              Happiness Guarantee          Digital                       kids on the go
                         Account                     Your Business                                                                                                                   Educational
                                                                                                                                                                                     Resources

                         Amazon Web                  Audible                      Book Depository                          Box Oﬃce                     ComiXology                   DPReview                      East Dane
                         Services                    Listen to Books &            Books With Free                          Mojo                         Thousands of                 Digital                       Designer Men's
                         Scalable Cloud              Original                     Delivery Worldwide                       Find Movie                   Digital Comics               Photography                   Fashion
                         Computing                   Audio                                                                 Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                    IMDb                                     IMDbPro                      Kindle Direct                Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews                 Movies, TV                               Get Info                     Publishing                   FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                            & Celebrities                            Entertainment                Indie Digital & Print        Delivery                      Storage
                                                     recommendations                                                       Professionals                Publishing                   on Everyday Items             Free With Prime
                                                                                                                           Need                         Made Easy



https://www.amazon.com/Autobahn88-Motorcycle-Clutch-Brake-Lever/dp/B07LBWKSRB/ref=sr_1_57_sspa?th=1                                                                                                                                                3/4
10/20/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: ktm
                                                                                            Page 246 of 498 PageID #:2416

   Skip to main content                              ktm                                                                         Acco
                                                                                                                                 Hello,      ists     Returns                        0
                                  ShoppingKool-US
                                                                                                                                 Account              & Orders    Try Prime                Cart

      Deliver to
                                Holiday Deals   Gift Cards   Customer Service   's Amazon.com    Prime Video   Best Sellers   Browsing History      Buy Again    Whole Foods
      Bensenville 60106

    1-16 of 17 results for ShoppingKool-US : "ktm"                                                                                                                     Sort  by:Featured
                                                                                                                                                                       Featured
                                                                                                                                                                        Sort by:


    Brand
    autobahn88                                                                            Autobahn88 Motorcycle Clutch + Brake Lever Set for KTM : Duke
                                                                                          390/200/125 (2013-2016) (Short Style : Red+Titanium/Handle+Adjuster)
                                                                                          $
                                                                                              4806
                                                                                          FREE Shipping




                                                                                          Autobahn88 Motorcycle Footpeg (Front - GP-Type with 40mm-Extension)
                                                                                          ﬁts for KTM Duke 390 (2013-2018) (Black)
                                                                                          $5592
                                                                                          FREE Shipping




                                                                                          Autobahn88 Motorcycle Fuel Tank Cap, Keyless, Quick Lock/Release, for
                                                                                          KTM 1090 Adventure R 2017-2019, (Blade Style) (Body-Handle-Cap =…
                                                                                                          1
                                                                                          $   6490
                                                                                          FREE Shipping




                                                                                          Autobahn88 Motorcycle Clutch + Brake Lever Set for KTM : 690 Duke
                                                                                          (2008-2011) (Long Style : Red+Titanium/Handle+Adjuster)
                                                                                          $   4806
                                                                                          FREE Shipping




                                                                                          Autobahn88 Motorcycle Clutch + Brake Lever Set for KTM : 690 Enduro R
                                                                                          (2014-2016) (Short Style : Red+Titanium/Handle+Adjuster)
                                                                                          $   4806
                                                                                          FREE Shipping




                                                                                          Autobahn88 Motorcycle Clutch + Brake Lever Set for KTM : Super
                                                                                          Adventure 1290 (2015-2016) (Short Style :…
                                                                                          Automotive
                                                                                          $   4806
                                                                                          FREE Shipping




                                                                                          Autobahn88 Motorcycle Clutch + Brake Lever Set for KTM : 990
                                                                                          SuperDuke (2005-2013) (Long Style : Gold+Black/Handle+Adjuster)
                                                                                          Gold+Black
                                                                                          $   4806
                                                                                          FREE Shipping

                                                                                                                      +




https://www.amazon.com/s?k=ktm&me=A3LO6O1PZI0C26&ref=nb_sb_noss                                                                                                                                   1/4
10/20/2020                                      Case: 1:20-cv-06677 Document #:Amazon.com
                                                                                15 Filed:Seller Profile: ShoppingKool-US
                                                                                          11/10/20        Page 247 of 498 PageID #:2417

   Skip to main content                                                                                                                                                Acco
                                                                                                                                                                       Hello,      ists     Returns                        0
                                        All
                                                                                                                                                                       Account              & Orders     Try Prime              Cart

      Deliver to
                                       Holiday Deals     Gift Cards        Customer Service               's Amazon.com       Prime Video      Best Sellers      Browsing History                      Shop today's epic deals now
      Bensenville 60106


                            ShoppingKool-US                                                                                                      Have a question for ShoppingKool-
                         ShoppingKool-US storefront                                                                                              US?
                    92% positive in the last 12 months (174 ratings)
   ShoppingKool is an aftermarket automotive and motorcycle performance parts                                                                         Ask a question
   manufacturer and wholesaler based in Hong Kong and Japan. We specialize in automotive
   and motorcycle coilovers, engine cooling systems, exhaust systems, silicone hose kits, hood
   lift supports, hose lines and ﬁttings, fasteners, Motorcycle levers, Motorcycle footpegs and
   many other performance parts.
   www.amazon.com/autobahn88




   Detailed Seller Information


   Business Name:SHOPPINGKOOL CAPITAL GROUP LIMITED
   Business Address:
     Room B, 17/F ., Nam Pak Hong Building , Bonham Strand West
     Bonham Strand West 24, Sheung Wan
     Hong Kong
     Hong Kong
     000000
     HK


       Feedback       Returns & Refunds          Shipping         Policies        Frequently Asked Questions           Help       Products



                            “ Product arrived in good order ”
                                                                                                                                                                             30 days      90 days      12 months     Lifetime
                            By AradoBlue on August 24, 2020.                                                                                                   Positive          100%       88%             92%         96%

                            “ good ”                                                                                                                           Neutral             0%        0%              1%          1%

                            By Kindle Customer on August 19, 2020.                                                                                             Negative            0%       13%              7%          3%

                            “ Exactly what I was looking for. ”                                                                                                Count               12         32            174        1,266

                            By ETHER35L on August 19, 2020.

                            “ NOT a good experience dealing with this seller ”

                            By idk on August 18, 2020.

                            “ I am very happy with the seller good customer service ”

                            By Kevin Chang on August 15, 2020.



                                                                           Previous Next




                                                                                      Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                            Page 1 of 9




                   KontrolFreek FPS Freek              KontrolFreek Precision              KontrolFreek FPS Freek             KontrolFreek FPS Freek             FMF Racing 11299 Wash
                   Galaxy Purple for…                  Rings | Aim Assist Motion           Galaxy White for Xbox…             Inferno for Xbox One…              Plug
                   KontrolFreek                        Control for PlayStation 4…          KontrolFreek                       KontrolFreek                                       1,403
                                   7,253               KontrolFreek                                       916                                3,042               $7.98
                   PlayStation 4                                         1,017             Xbox One                           Xbox One
                   $14.99                              $11.99                              47 oﬀers from $22.55               $14.99


        Top subscription apps for you                                                                                                                                                                                Page 1 of 9




                   Disney+                             CBS Full Episodes and Live          STARZ                              Sling TV                           SHOWTIME
                   Disney                              TV                                  Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                   381,844             CBS Interactive                                    78,532                             46,725                              22,585
                   $0.00                                                 96,768            $0.00                              $0.00                              $0.00
                                                       $0.00


        Your Browsing History              View or edit your browsing history     ›                                                                                                                                  Page 1 of 2


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3LO6O1PZI0C26&sshmPath=                                                                         1/2
10/20/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 248Checkout
                                                                                                                 of 498 PageID #:2418




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from ShoppingKool-US                          (Learn more)                              Wednesday, Oct. 28 - Wednesday, Nov. 4
                                                                                                           FREE Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
                                                                                                           Monday, Oct. 26 - Friday, Oct. 30
          IL, 60106-4106 United States
                                                                                                           $20.00 - Shipping
              Autobahn88 Motorcycle Clutch + Brake Lever Set for KTM : 690
              Duke (2008-2011) (Long Style : Red+Titanium/Handle+Adjuster)
              $48.06 - Quantity: 1
              Sold by: ShoppingKool-US


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/20/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            249 of 498 PageID #:2419




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                  privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $48.06
         Phone:
                                                                                                                                                        Shipping & handling:                        $0.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $48.06
                                                                                                                                                        Estimated tax to be collected:*             $3.00


              FREE TRIAL                                                                                                                                Order total:                            $51.06
                       , we're giving you 30 days of Prime benefits for
                                                                                                     Try Prime FREE for 30 days                         How are shipping costs calculated?
              FREE

         Estimated delivery: Oct. 28, 2020 - Nov. 4, 2020
                         Autobahn88 Motorcycle Clutch +                      Choose a delivery option:
                         Brake Lever Set for KTM : 690 Duke                       Wednesday, Oct. 28 - Wednesday, Nov. 4
                         (2008-2011) (Long Style :                                FREE Shipping
                         Red+Titanium/Handle+Adjuster)
                                                                                  Monday, Oct. 26 - Friday, Oct. 30
                         $48.06
                                                                                  $20.00 - Shipping
                         Quantity: 1 Change
                         Sold by: ShoppingKool-US
                               Add gift options




     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                                            Case: Amazon.com: Autobahn88
                                                            1:20-cv-06677          Motorcycle Footpeg
                                                                               Document        #: 15 (Front
                                                                                                      Filed:- GP-Type with 40mm-Extension)
                                                                                                               11/10/20     Page 250 offits498
                                                                                                                                            for KTM Duke 390#:2420
                                                                                                                                                  PageID     (2013-2018) (Black)


   Skip to main content                                ktm                                                                                                  Acco
                                                                                                                                                            Hello,      ists     Returns                                0
                                             All
                                                                                                                                                            Account              & Orders          Try Prime                   Cart

       Deliver to
                                        Holiday Deals         Gift Cards     Customer Service          's Amazon.com        Prime Video   Best Sellers   Browsing History      Buy Again         Shop the Halloween Store
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                                   Autobahn88 Motorcycle Footpeg                                              $55.92
                                                                                                          (Front - GP-Type with 40mm-                                                & FREE Shipping
   Subm
                                                                                                          Extension) ﬁts for KTM Duke 390                                            Arrives: Oct 28 - Nov 4

   Subm
                                                                                                          (2013-2018) (Black)                                                        Fastest delivery: Oct 26 - 30
                                                                                                          Brand: autobahn88
                                                                                                                                                                                     In stock.
   Subm                                                                                                                                                                              Usually ships within 3 to 4 days.
                                                                                                          Price:    $55.92 & FREE Shipping
                                                                                                                                                                                     Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1
   Subm                                                                                                   Get $50 oﬀ instantly: Pay $5.92 upon approval for the Amazon
                                                                                                          Rewards Visa Card. No annual fee.
                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                              Cart
   Subm                                                                                                   This item is returnable
                                                                                                                                                                                                        Submit
                                                                                                                                                                                                         Buy Now
                                                                                                           Size: KTM Duke 390 2013-2018 (Front)

                                                                                                            KTM RC8 1190 /R 2008-2018 (Front)                                              Secure transaction

                                                                                                                                                                                     Ships from ... ShoppingKool-US
                                                                                                            KTM Duke 125 2011-2013 (Front)
                                                                                                                                                                                     Sold by ...        ShoppingKool-US

                                                                                                            KTM Duke 125 2011-2013 (Rear)                                                  Add gift options

                                                                                                                                                                                           Deliver to          - Bensenville
                                                                                                            KTM Duke 200 2012-2013 (Front)
                                                                                                                                                                                           60106

                                                                                                            KTM Duke 200 2012-2013 (Rear)
                                                                                                                                                                                       Add to List

                                                                                                            KTM RC 250 2015-2016 (Front)
                                              Roll over image to zoom in                                                                                                                     Share
                                                                                                            KTM RC 250 2015-2016 (Rear)

                                                                                                                                                                                                   Have one to sell?
                                                                                                            KTM Duke 390 2013-2016 (Rear)
                                                                                                                                                                                                   Sell on Amazon

                                                                                                            KTM Duke 390 2013-2018 (Front)

                                                                                                            KTM RC 390 2015-2018 (Front)

                                                                                                            KTM RC 390 2015-2018 (Rear)

                                                                                                            KTM 690 DUKE / R 2012-2018 (Front)

                                                                                                            KTM 690 Duke / R 2012-2018 (Front)

                                                                                                            KTM 990 Super Duke / R 2005-2012 (Front)

                                                                                                           Color:
                                                                                                            GP-40MM (Black)
                                                                                                            GP-40MM (Black)

                                                                                                             Fitment ﬁts for KTM Duke 390 (2013-2018)
                                                                                                             Includes one pair of motorcycle footpeg. This aftermarket
                                                                                                             footpeg is shorter than original footpeg. The length is 78mm
                                                                                                             (3.1 inch) for all types. The design is to avoid hitting the
                                                                                                             ground when cornering. It features 12-Adjustable Angles to
                                                                                                             customize riding posture
                                                                                                             Optional, there are choices of Extension Level of 25mm,
                                                                                                             40mm and no-Extension. And there are various designs:
                                                                                                             STREET-Type, RACE-Type, GP-Type to showcase your personal
                                                                                                             style
                                                                                                             CNC machined made from T6061-T6 Aluminum Alloy. Bolts
                                                                                                             are Stainless steel
                                                                                                             Easy installation. Not include "OEM Pin and Spring". Require
                                                                                                             original parts for installation
                                                                                                           › See more product details

                                                                                                             Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                                         Page 1 of 14




             Racing Orange CNC                     Rear Brake Pedal Step       Motorcycle Rear Foot      Motorcycle Rear Brake        Motorcycle CNC Orange       Foot Pegs Rest Pedal             AnXin CNC Rear Brak
             Billet Aluminum Gear                  Plate Tip Gear Shifter      Brake Pedal Lever For     Pedal Step Plate Tip         Brake Shifter Lever Pedal   Footpegs For KTM 65 85           Pedal Step Plate Tip
             Shifter, Shift Lever Arm              Shift Lever For KTM EXC     KTM Husqvarna SX SX-F     Gear Shifter Shift Lever     Step Tip For KTM Factory    125 150 200 250 300              KTM SX SX-F EXC-F X
             for KTM XCF EXC SX…                   EXCF SX SXF XC XCF…         XC XC-F XC-W XCF-W…       For KTM 125 - 530…           Editions SXF XCF 250…       350 380 400 450 500…             XC-W EXC XC 85 125
             $18.99                                            35                          13                           2                           7                           14                                 36
             Only 15 left in stock - orde…         $8.99                       $33.99                    $15.64                       $23.99                      $28.99                           $9.99




https://www.amazon.com/Autobahn88-Motorcycle-Footpeg-Front-40mm-Extension/dp/B07PJ7QKLK/ref=sr_1_2?dchild=1&keywords=ktm&m=A3LO6O1PZI0C26&qid=1603166392&s=merchant-items&sr=1-2&th=1                                                 1/4
10/20/2020                          Amazon.com: Case:
                                                Autobahn88 Motorcycle Fuel Tank
                                                        1:20-cv-06677           Cap, Keyless,#:
                                                                             Document         Quick
                                                                                                15Lock/Release, for KTM 1090
                                                                                                    Filed: 11/10/20      PageAdventure
                                                                                                                                251 of R 2017-2019,
                                                                                                                                          498 PageID(Blade Style)
                                                                                                                                                            #:2421(Body-Handle-Cap = Black-Red-Black)


   Skip to main content                                  ktm                                                                                                  Acco
                                                                                                                                                              Hello,      ists     Returns                                0
                                               All
                                                                                                                                                              Account              & Orders          Try Prime                   Cart

       Deliver to
                                          Holiday Deals         Gift Cards     Customer Service           's Amazon.com       Prime Video   Best Sellers   Browsing History      Buy Again                       Shop tech gifts
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                                      Autobahn88 Motorcycle Fuel Tank                                           $64.90
                                                                                                             Cap, Keyless, Quick Lock/Release, for                                     & FREE Shipping
   Subm
                                                                                                             KTM 1090 Adventure R 2017-2019,                                           Arrives: Oct 28 - Nov 4

   Subm
                                                                                                             (Blade Style) (Body-Handle-Cap =                                          Fastest delivery: Oct 26 - 30

                                                                                                             Black-Red-Black)                                                          In stock.
   Subm                                                                                                      Brand: autobahn88                                                         Usually ships within 3 to 4 days.
                                                                                                                             1 rating
                                                                                                                                                                                       Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1
   Subm                                                                                                      Price:   $64.90 & FREE Shipping
                                                                                                             Get $50 oﬀ instantly: Pay $14.90 upon approval for the Amazon                             Add toto
                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                Cart
   Subm                                                                                                      Rewards Visa Card. No annual fee.
                                                                                                                                                                                                          Submit
                                                                                                                                                                                                           Buy Now
                                                                                                             This item is returnable
   Subm
                                                                                                              Size: 1090 Adventure R 2017-2019                                               Secure transaction

                                                                                                               690 Duke 2012-2017           690 Duke R 2014-2017                       Ships from ... ShoppingKool-US
                                                                                                                                                                                       Sold by ...        ShoppingKool-US
                                                                                                               Adventure 950 2003-2005                                                       Add gift options

                                                                                                               990 / 990R Super Duke 2005-2013                                               Deliver to          - Bensenville
                                                                                                                                                                                             60106
                                                                                                               Adventure 990 2006-2013
                                                                                                                                                                                         Add to List
                                                                                                               1090 Adventure R 2017-2019

                                                Roll over image to zoom in                                    Color: Blade Style : Black-Red-Black                                             Share


                                                                                                                                                                                                     Have one to sell?

                                                                                                                                                                                                     Sell on Amazon



                                                                                                                Guarantee ﬁtment ﬁts for KTM 1090 Adventure R 2017-2019
                                                                                                                Keyless design; Quarter Turn quick Lock / release; built-in
                                                                                                                Venting System. It serves as direct replacement of the
                                                                                                                original parts with simple DIY installation
                                                                                                                Billet aluminum T6061-T6 light-weight material. CNC high
                                                                                                                precision machined. Hard anodized surface ﬁnish
                                                                                                                Includes high quality rubber seal to prevent spillage; and
                                                                                                                bolts for quick installation
                                                                                                                Designed and made in Taiwan. Colors of the product
                                                                                                                displayed in the monitor may deviate from actual product
                                                                                                              › See more product details

                                                                                                                Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                                           Page 1 of 14




               Racing Orange CNC                     Rear Brake Pedal Step       Motorcycle Rear Foot       Motorcycle Rear Brake       Motorcycle CNC Orange       Foot Pegs Rest Pedal             AnXin CNC Rear Brak
               Billet Aluminum Gear                  Plate Tip Gear Shifter      Brake Pedal Lever For      Pedal Step Plate Tip        Brake Shifter Lever Pedal   Footpegs For KTM 65 85           Pedal Step Plate Tip
               Shifter, Shift Lever Arm              Shift Lever For KTM EXC     KTM Husqvarna SX SX-F      Gear Shifter Shift Lever    Step Tip For KTM Factory    125 150 200 250 300              KTM SX SX-F EXC-F X
               for KTM XCF EXC SX…                   EXCF SX SXF XC XCF…         XC XC-F XC-W XCF-W…        For KTM 125 - 530…          Editions SXF XCF 250…       350 380 400 450 500…             XC-W EXC XC 85 125
               $18.99                                            35                          13                           2                           7                           14                                 36
               Only 15 left in stock - orde…         $8.99                       $33.99                     $15.64                      $23.99                      $28.99                           $9.99



   You might also like                                                                                                                                                                                               Page 1 of 13
   Sponsored




               Motorcycle Swingarm                   KTM Probend                 KTM Factory Skid Plate     2004 ﬁts KTM 300 MXC        KTM Skid Plate Poly         Brake Rotor Disc and             KTM XW-Ring Chain
               Guard Swing Arm                       Handguard Set by Cycra      (Black) 250/350 2015-      Race-Driven Rear RipTide    Resin Quick Release         Brake Pads ﬁts KTM 250           (Orange) 520x118 2
               Protector For KTM                     OEM: U6910022               2019 OEM: UPP1503020       Brake Rotor Disc for MX     125/150 2012-2013           EXC-F 2017-2019 Front            2020 OEM:
               EXC125 EXC200…                        $53.99                      $129.99                    Motorcross                  OEM: 50303190000            RipTide                          79610965118EB
                            43                                                                              $43.95                      $99.99                      $55.95                                       1
               $21.99                                                                                                                                                                                $124.99

https://www.amazon.com/Autobahn88-Motorcycle-Adventure-Body-Handle-Cap-Black-Red-Black/dp/B082L3SKVS/ref=sr_1_3?dchild=1&keywords=ktm&m=A3LO6O1PZI0C26&qid=1603166392&s=merchant-items&…                                                1/3
10/24/2020              Amazon.com: shuai forCase:
                                              7/8" Motorcycle Handguard Protector
                                                      1:20-cv-06677               for KTM EXC
                                                                           Document           SXFFiled:
                                                                                           #: 15 Honda CRF Yamaha YZF
                                                                                                        11/10/20      WR Kawasaki
                                                                                                                   Page  252 of KXF
                                                                                                                                  498KXPageID
                                                                                                                                        Suzuki RM#:2422
                                                                                                                                                 22mm Hand Guard (Color : Black): Home & Kitchen


   Skip to main content                   Home & Kitchen
                                                                                                                                        Hello,
                                                                                                                                        Acco       Lists       Returns                                 0
                                                                                                                                        Account                & Orders           Try Prime                Cart

       Deliver to
                                       Holiday Deals       Gift Cards   Browsing History      Best Sellers        Customer Service           's Amazon.com               Shop deals before they're gone
       Bolingbrook 60440

     Amazon Home           Shop by Room        Discover       Shop by Style     Home Décor           Furniture       Kitchen & Dining       Bed & Bath         Garden & Outdoor             Home Improvement




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                             shuai for 7/8" Motorcycle                                              $47.66
                                                                                             Handguard Protector for KTM                                            & FREE Shipping

                                                                                             EXC SXF Honda CRF Yamaha                                               Arrives: Nov 17 - Dec 9

                                                                                             YZF WR Kawasaki KXF KX                                                 Fastest delivery: Oct 30 - Nov 4

                                                                                             Suzuki RM 22mm Hand Guard                                              In Stock.
                                                                                             (Color : Black)                                                        Qty:
                                                                                                                                                                     Qty:
                                                                                                                                                                     1      1
                                                                                             Brand: shuai

                                                                                                                                                                                    Add toto
                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                             Cart
                                                                                             Price:   $47.66 & FREE Shipping
                                                                                                                                                                                      Submit
                                                                                                                                                                                       Buy Now
                                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                                Secure transaction
                                                                                             Extended holiday return window till Jan 31, 2021
                                                                                                                                                                    Ships from ...         shuaiyour
                                                                                             Color: Black                                                           Sold by ...            shuaiyour


                                                                                                         $47.66              $47.66               $47.66                 Deliver to Bolingbrook 60440


                                                                                                                                                                      Add to List
                                                                                                         $47.66              $47.66

                                                                                                                                                                      Add to Wedding Registry
                                 Roll over image to zoom in                                     --Eﬃciently Protect Hands While Driving
                                                                                                --Reduce your hands or ﬁngers fatigue
                                                                                                                                                                            Share
                      Subm Subm Subm Subm Subm Subm Subm                                        --Protect your hands from brush, rocks, mud and
                                                                                                cold wind
                                                                                                --Easy to install.Instruction is not included                                     Have one to sell?

                                                                                                Aftermarket racing style oﬀroad handguards                                        Sell on Amazon

                                                                                               Report incorrect product information.



                                                                                                                               7/8 Inches 22mm Motorcycle Universal
                                                                                                                               Handguards Hand Guard for Kawasaki KX KLX...

                                                                                                                                             22     |      $22.89

                                                                                                                               Shop now ›

                                                                                             Sponsored




   You might also like                                                                                                                                                                            Page 1 of 11
   Sponsored




                    7/8 Inches 22mm               Universal Motorcycles           JFG RACING Motorcycle               Hand Guards                          Handguards Hand                      22mm 7
                    Motorcycle Universal          Handguards Handlebar            Universal Handguards                Handguards Guard                     Guards Guard                         Handgu
                    Handguards Hand Guard         Hand Brush Guards               Aluminum Hand Guards                Handguard - Universal                Handguard - Universal                Kawasa
                    for Kawasaki KX KLX…          Handle Protector Wind ...       Brush Bar For oﬀ R...               7/8 inches 22mm and…                 7/8 inches 22mm and…                 KX125 K
                                 22                           79                               735                                 101                                  4
                    $22.89                        $17.99                          $19.99                              $24.99                               $18.99                               $20.99


   Related products from Our Brands




https://www.amazon.com/shuai-Motorcycle-Handguard-Protector-Kawasaki/dp/B08L348PN7/ref=sr_1_7?th=1                                                                                                                1/5
10/24/2020               Amazon.com: shuai forCase:
                                               7/8" Motorcycle Handguard Protector
                                                       1:20-cv-06677               for KTM EXC
                                                                            Document           SXFFiled:
                                                                                            #: 15 Honda CRF Yamaha YZF
                                                                                                         11/10/20      WR Kawasaki
                                                                                                                    Page  253 of KXF
                                                                                                                                   498KXPageID
                                                                                                                                         Suzuki RM#:2423
                                                                                                                                                  22mm Hand Guard (Color : Black): Home & Kitchen




                                                                                                                                                                                     Page 1 of 3




                  Pinzon 6 Piece Blended           Pinzon Velvet Plush               Pinzon Signature Cotton          Pinzon Organic Cotton            Pinzon Faux Fur Throw       Pinzon 3
                  Egyptian Cotton Bath             Blanket - Twin,                   Heavyweight Velvet               Bathroom Towels, 6               Blanket - 50 x 60 Inch,     Count O
                  Towel Set - Plum                 Chocolate                         Flannel Sheet Set -              Piece Set, Ivory                 Ivory                       Bed She
                               14025                            6680                 Queen, Cream                                   5871                            3707           Californ
                  $24.99                           $27.03                                        6189                 $34.99                           $31.26                      Pink
                                                                                     $74.71
                                                                                                                                                                                   $55.99



   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $47.66! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Black

             Product Description
             7/8" Motorcycle Handguard Protector

             Product Details:
             Material: Aluminum Alloy + Plastic
             Color: Black, Green, Yellow, Orange, Blue, Red
             Package Included:
             1 x pair hand guards
             Necessary mounting hardware included
             Fitment:
             Universal ﬁtment part, will ﬁts for most Street Motorcycles, Pit Bike, Dirt Bike, MX Motocross, Dual Sport , Adventure Motorcycles and ATV etc.
             High-quality motorcycle accessories, specially designed to match your motorcycle.




   Product information

   Color:Black

        Item Weight                                     10.6 ounces                                       Warranty & Support

        Manufacturer                                    shuai                                             Product Warranty: For warranty information about this product, please click here

        ASIN                                            B08L348PN7                                        Feedback

                                                                                                          Would you like to tell us about a lower price?




https://www.amazon.com/shuai-Motorcycle-Handguard-Protector-Kawasaki/dp/B08L348PN7/ref=sr_1_7?th=1                                                                                                  2/5
10/24/2020            Amazon.com: shuai forCase:
                                            7/8" Motorcycle Handguard Protector
                                                    1:20-cv-06677               for KTM EXC
                                                                         Document           SXFFiled:
                                                                                         #: 15 Honda CRF Yamaha YZF
                                                                                                      11/10/20      WR Kawasaki
                                                                                                                 Page  254 of KXF
                                                                                                                                498KXPageID
                                                                                                                                      Suzuki RM#:2424
                                                                                                                                               22mm Hand Guard (Color : Black): Home & Kitchen



   Videos
             Videos for related products




                                              7:29                                         1:59                                      1:53
             Installing handguards on 2008                JFG-RACING Black Hand Guards               JFG-RACING Black Handguards
             Yamaha WR250F                                Handguards                                 Hand Guards - Universal for 7/8"…

             JFG RACING                                   JFG RACING                                 JFG RACING



     Upload your video




                                                                                                                                                                      Sponsored


   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                    No customer reviews

   5 star                                      0%
   4 star                                      0%
   3 star                                      0%
   2 star                                      0%
   1 star                                      0%

     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                 Write a customer review




https://www.amazon.com/shuai-Motorcycle-Handguard-Protector-Kawasaki/dp/B08L348PN7/ref=sr_1_7?th=1                                                                                               3/5
10/24/2020             Amazon.com: shuai forCase:
                                             7/8" Motorcycle Handguard Protector
                                                     1:20-cv-06677               for KTM EXC
                                                                          Document           SXFFiled:
                                                                                          #: 15 Honda CRF Yamaha YZF
                                                                                                       11/10/20      WR Kawasaki
                                                                                                                  Page  255 of KXF
                                                                                                                                 498KXPageID
                                                                                                                                       Suzuki RM#:2425
                                                                                                                                                22mm Hand Guard (Color : Black): Home & Kitchen




                                            Sponsored




                                                                            7/8 Inches 22mm Motorcycle Universal
                                                                            Handguards Hand Guard for Kawasaki KX KLX...                         Shop now
                                                                            $22.89                              22

                                                                                                                                                            Sponsored




     Deals in magazine subscriptions                                                                                                                                                    Page 1 of 8




                 Reader's Digest                   National Geographic                OK! Magazine                      National Geographic            VegNews Magazine
                                  60               Kids                                                468              Little Kids                                     104
                 Print Magazine                                     6,501             Print Magazine                                     2,165         Print Magazine
                 $5.00                             Print Magazine                     $34.84                            Print Magazine                 $17.00
                                                   $15.00                                                               $15.00


     Best sellers in Kindle eBooks                                                                                                                                                      Page 1 of 6




                 A Time for Mercy (Jake            If You Tell: A True Story          The Cipher (Nina                  I Promise You: Stand-          Spellbreaker
                 Brigance Book 3)                  of Murder, Family…                 Guerrera Book 1)                  Alone College Sports…          › Charlie N. Holmberg
                 › John Grisham                    › Gregg Olsen                      › Isabella Maldonado              › Ilsa Madden-Mills                            2,285
                                  1,812                             17,186                            4,406                            613             Kindle Edition
                 Kindle Edition                    Kindle Edition                     Kindle Edition                    Kindle Edition                 $4.99
                 $14.99                            $4.99                              $4.99                             $2.99


     Your Browsing History                View or edit your browsing history    ›                                                                                                       Page 1 of 2




                                                                                                  Back to top




                Get to Know Us                             Make Money with Us                                 Amazon Payment Products                               Let Us Help You
                Careers                                    Sell products on                                   Amazon Rewards Visa                                   Amazon and COVID-
                                                           Amazon                                             Signature Cards                                       19
                Blog
                                                           Sell apps on Amazon                                Amazon.com Store Card                                 Your Account
                About Amazon
                                                           Become an Aﬃliate                                  Amazon Business Card                                  Your Orders
                Press Center
                                                           Advertise Your Products                            Amazon Business Line of Credit
https://www.amazon.com/shuai-Motorcycle-Handguard-Protector-Kawasaki/dp/B08L348PN7/ref=sr_1_7?th=1                                                                                                    4/5
10/24/2020                                                               shuaiyour
                                      Case: 1:20-cv-06677 Document #: 15 Filed:    @ Amazon.com:
                                                                                11/10/20    Page KTM
                                                                                                   256 of 498 PageID #:2426

   Skip to main content             shuaiyour     KTM
                                                                                                                         Hello,
                                                                                                                         Acco      Lists   Returns                         0
                                                                                                                         Account           & Orders   Try Prime                  Cart

       Deliver to
                                  Holiday Deals    Gift Cards   Browsing History     Best Sellers     Customer Service        's Amazon.com    Prime Video    Buy Again
       Bolingbrook 60440

     49-64 of 234 results for shuaiyour : "KTM"                                                                                                              Sort  by:Featured
                                                                                                                                                             Featured
                                                                                                                                                              Sort by:


     Brand
     shuai                                                                                 shuai for Motorcycle Fuel Mixture Screw for Keihin FCR
     Shuai                                                                                 Carburetor Fit for KTM SX-F XC-F XCF-W XC-W EXC MXC XC SX…
                                                                                           $
                                                                                            2780
                                                                                           FREE Shipping




                                                                                           shuai for Front Brake Line Hose Clamp Holder for KTM SX SXF
                                                                                           Factory Ed XC XCF XCW XCFW EXC EXCF Six Days 85 125 150 20…
                                                                                           $
                                                                                            3602
                                                                                           FREE Shipping




                                                                                           shuai for Control Cover for Husqvarna TE300i TE250i 2019 TE
                                                                                           250 300 2014-2018 TC250 TX300 for KTM EXC SX XC XCW (Col…
                                                                                           $
                                                                                            4978
                                                                                           FREE Shipping




                                                                                           shuai for CNC Aluminum Magnetic Oil Drain Plug for KTM LC4-E
                                                                                           640 SMC 625/660 Supermoto 2004-2006 (Color Name : Sliver)
                                                                                           $4068
                                                                                           FREE Shipping




                                                                                           shuai for Motorcycle CNC Radiator Water Pipe Cap for KTM Duke
                                                                                           125 200 250 390 RC200 RC250 RC390 RC 200 250 390 New
                                                                                           $3612
                                                                                           FREE Shipping




                                                                                           shuai for Motorcycle CNC Clutch Master Cylinder Reservoir Cover
                                                                                           for KTM 690 950/990 Adventure/ABS 2003-2012
                                                                                           $
                                                                                            3386
                                                                                           FREE Shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A2HVN5EAJUE4TP&page=4&qid=1603532287&ref=sr_pg_4                                                                                     1/4
10/24/2020                                                               shuaiyour
                                      Case: 1:20-cv-06677 Document #: 15 Filed:    @ Amazon.com:
                                                                                11/10/20    Page KTM
                                                                                                   257 of 498 PageID #:2427
                                                                                           shuai for Steering Stem Nut for KTM 625 690 950 990 SXC Duke
                                                                                           Enduro SMC SMR Adventure Supermoto Superduke Freeride 350
                                                                                           $3840
                                                                                           FREE Shipping




                                                                                           shuai for Clutch Cover Protection Cover for KTM 250 SX-F 250
                                                                                           XC-F 350 XC-F 2013 2014 2015
                                                                                           $
                                                                                            4236
                                                                                           FREE Shipping




                                                                                           shuai for Clutch Cover Protection Cover for KTM 250 XCF-W 350
                                                                                           XCF-W Freeride 350 2013-2016
                                                                                           $
                                                                                            4236
                                                                                           FREE Shipping




                                                                                           shuai for Water Pump Cover Protector Fits for KTM 350 XCF-W
                                                                                           Freeride 350 2013 2014 2015 2016
                                                                                           $
                                                                                            3856
                                                                                           FREE Shipping




                                                                                           shuai for Water Pump Cover Protector Fits for KTM 250 SX-F 350
                                                                                           XC-F 2013-2015 250 XC-F 2014 15
                                                                                           $3856
                                                                                           FREE Shipping




                                                                                           shuai for Water Pump Cover Protector Fits for KTM 250 EXC-F
                                                                                           350 XCF-W SIX Days 2014-2015 2016
                                                                                           $
                                                                                            3856
                                                                                           FREE Shipping




                                                                                           shuai for Clutch Cover Protection Cover for KTM 350 EXC-F/350
                                                                                           EXC-F SIX Days 2012-2015 2016
                                                                                           $4236
                                                                                           FREE Shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=A2HVN5EAJUE4TP&page=4&qid=1603532287&ref=sr_pg_4                                                         2/4
10/24/2020                                                               shuaiyour
                                      Case: 1:20-cv-06677 Document #: 15 Filed:    @ Amazon.com:
                                                                                11/10/20    Page KTM
                                                                                                   258 of 498 PageID #:2428




                                                                                              shuai for Orange CNC Clutch Master Cylinder Reservoir Cover for
                                                                                              KTM 690 1050 1190 Adventure/R/ABS 1290 Super Adventure…
                                                                                              4084
                                                                                              $

                                                                                              FREE Shipping




                                                                                              shuai for 7/8" Motorcycle Handguard Protector for KTM EXC SXF
                                                                                              Honda CRF Yamaha YZF WR Kawasaki KXF KX Suzuki RM 22mm…
                                                                                              4766
                                                                                              $

                                                                                              FREE Shipping




                                                                                              shuai for Brake Gear Shift Lever Pedal Tip for KTM 250 350 450
                                                                                              SXF SX-F XC-F XCF 2016 2017 2018 (Color : Orange)
                                                                                              4766
                                                                                              $

                                                                                              FREE Shipping




                                                                                                                               ...
                                                                                ← Previous        1    2      3     4      5         15    Next →




                                                Need help?
                                                Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                       Page 1 of 3




                Orange Motorcycle CNC        VersaTex Multi-Purpose         Pit Posse Motorcycle ATV       MOTO4U Dirt Bike Fork          Astronaut NASA Nebula
                Aliminum Adjustable          Rubber Floor Mat for           Metric Tool Kit -              Support Brace                  Galaxy Unisex Fashion
                Folding Extendable           Indoor or Outdoor Use,         Wrenches, Screwdriver,         Transportation                 Dustproof Face
                Brake Clutch Levers Fit…     Utility Mat for…               Hex Set, Spark Plug…           Protection 25cm for…           Decoration, Washable…
                             16                            725                          160                              101                            4
                $38.99                       $21.99                         $47.95                         $12.99                         $10.05


     Deals in magazine subscriptions                                                                                                                              Page 1 of 8




                Food Network Magazine        Women's Health                 Shape                          Stereophile                    Real Simple

https://www.amazon.com/s?k=KTM&i=merchant-items&me=A2HVN5EAJUE4TP&page=4&qid=1603532287&ref=sr_pg_4                                                                             3/4
10/24/2020                                         Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                      Filed: 11/10/20       Pageshuaiyour
                                                                                                                      259 of 498 PageID #:2429

   Skip to main content                          All
                                                                                                                                                   Hello,
                                                                                                                                                   Acco        Lists       Returns                         0
                                                                                                                                                   Account                 & Orders      Try Prime             Cart

       Deliver to
                                              Holiday Deals         Gift Cards      Browsing History         Best Sellers     Customer Service             's Amazon.com               Shop today's epic deals now
       Bolingbrook 60440


    shuaiyour                                                                                                                              Have a question for shuaiyour?
    shuaiyour storefront
    Just launched No feedback yet                                                                                                           Ask a question
    shuaiyour is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name: SHANXIZHIBANGTIANGUANSHANGMAOYOUXIANGONGSI
    Business Address:
      Unit 601, Family Building, Center for Disease Control and Prevention, Yuquan Road
      Xianyang
      Qindu District
      Shaanxi Province
      712000
      CN


       Returns & Refunds                Shipping         Policies        Help          Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact shuaiyour to get information about any additional policies that may apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers
             your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon
             receipt...Read more




                                                                                 Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                             Page 1 of 8




                       Rock & Gem                            New York Magazine                    Reader's Digest                 National Geographic Little       Real Simple
                                         80                                   359                                  8,658          Kids                                               6,990
                       Print Magazine                        Print Magazine                       Print Magazine                                   2,165           Print Magazine
                       $23.96                                $15.00                               $8.00                           Print Magazine                   $10.00
                                                                                                                                  $15.00


         Best sellers in Kindle eBooks                                                                                                                                                               Page 1 of 6




                       A Time for Mercy (Jake                If You Tell: A True Story of         The Cipher (Nina Guerrera       I Promise You: Stand-            Spellbreaker
                       Brigance Book 3)                      Murder, Family Secrets,…             Book 1)                         Alone College Sports…            › Charlie N. Holmberg
                       › John Grisham                        › Gregg Olsen                        › Isabella Maldonado            › Ilsa Madden-Mills                                2,285
                                         1,812                                17,186                               4,406                           613             Kindle Edition
                       Kindle Edition                        Kindle Edition                       Kindle Edition                  Kindle Edition                   $4.99
                       $14.99                                $4.99                                $4.99                           $2.99


         Your Browsing History                     View or edit your browsing history     ›                                                                                                          Page 1 of 2


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2HVN5EAJUE4TP&sshmPath=                                                        1/2
10/24/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 260Checkout
                                                                                                                 of 498 PageID #:2430




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from shuaiyour               (Learn more)                                                     Tuesday, Nov. 17 - Wednesday, Dec. 9
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
                                                                                                                Friday, Oct. 30 - Wednesday, Nov. 4
         United States
                                                                                                                $29.00 - Shipping
             shuai for 7/8" Motorcycle Handguard Protector for KTM EXC SXF Honda
             CRF Yamaha YZF WR Kawasaki KXF KX Suzuki RM 22mm Hand Guard
             (Color : Black)
             $47.66 - Quantity: 1
             Sold by: shuaiyour


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/24/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                261 of 498 PageID #:2431




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $47.66
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $47.66
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $2.98
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $50.64

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 17, 2020 - Dec. 9, 2020
                            shuai for 7/8" Motorcycle Handguard                         Choose a delivery option:
                            Protector for KTM EXC SXF Honda CRF                              Tuesday, Nov. 17 - Wednesday, Dec. 9
                            Yamaha YZF WR Kawasaki KXF KX Suzuki                             FREE Shipping
                            RM 22mm Hand Guard (Color : Black)
                                                                                             Friday, Oct. 30 - Wednesday, Nov. 4
                            $47.66
                                                                                             $29.00 - Shipping
                            Quantity: 1 Change
                            Sold by: shuaiyour
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/24/2020                                          Amazon.com:Document
                                        Case: 1:20-cv-06677    shuai for Clutch#:
                                                                                Cover
                                                                                  15 Protection Cover for KTM
                                                                                      Filed: 11/10/20         250 SX-F
                                                                                                            Page    262250of
                                                                                                                           XC-F
                                                                                                                             498350PageID
                                                                                                                                   XC-F 2013 #:2432
                                                                                                                                             2014 2015


   Skip to main content              All     KTM
                                                                                                                            Hello,
                                                                                                                            Acco       Lists      Returns                                 0
                                                                                                                            Account               & Orders          Try Prime                 Cart

       Deliver to
                                    Holiday Deals    Gift Cards   Browsing History       Best Sellers    Customer Service             Amazon.com            Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



                                                                                        shuai for Clutch Cover                                        $42.36
                                                                                        Protection Cover for KTM 250                                  & FREE Shipping

                                                                                        SX-F 250 XC-F 350 XC-F 2013                                   Arrives: Nov 17 - Dec 9

                                                                                        2014 2015                                                     Fastest delivery: Oct 30 - Nov 4
                                                                                        Brand: shuai
                                                                                                                                                      In Stock.
                                                                                                                                                      Qty:
                                                                                                                                                       Qty:
                                                                                                                                                       1      1
                                                                                        Price:   $42.36 & FREE Shipping
                                                                                        Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                                                                                                      Add toto
                                                                                                                                                                        Add  Cart
                                                                                                                                                                               Cart
                                                                                        the Amazon Rewards Visa Card. No annual fee.

                                                                                        Extended holiday return window till Jan 31, 2021                                Submit
                                                                                                                                                                         Buy Now
                                                                                           Product Details:
                                                                                           -- Condition: 100% Brand New                                     Secure transaction
                                                                                           -- Qty: 1x Clutch Cover Protection Cover                   Ships from ...         shuaiyour
                                                                                           -- Material: ABS Plastic                                   Sold by ...            shuaiyour
                                                                                           -- Color: Orange
                                                                                                                                                            Deliver to Bolingbrook 60440
                                                                                           Report incorrect product information.

                                                                                                                                                         Add to List

                                                                                                                                                         Add to Wedding Registry
                              Roll over image to zoom in
                                                                                                                                                              Share
                       Subm Subm Subm Subm Subm Subm

                                                                                                                                                                    Have one to sell?

                                                                                                                                                                    Sell on Amazon

   You might also like                                                                                                             Page 1 of 17
   Sponsored




               NEW OEM KTM PIT             KTM XW-Ring Chain             KTM LOCK ON GRIP SET           NEW OEM KTM Orange          KTM
               WORK MAT FLOOR MAT          (Orange) 520x118 2003-        2016-2020 250 350 450          Rear Brake Disc Guard       Com
               3' X 6' SX XC EXC MINI      2020 OEM:                     SX XC-W EXC-F XC-W             2004-2017 SX XC EXC         KTM
               XCW 79012906000             79610965118EB                 EXC-F 79002924100              SXF 5481096120004           Cmp
                             28                        1                            17                               1              $20
               $103.99                     $124.99                       $29.99                         $83.99


   Related products from Our Brands




                                                                                                                                                                                        Page 1 of 3




https://www.amazon.com/shuai-Clutch-Cover-Protection-SX-F/dp/B08L3XVY67/ref=sr_1_51?dchild=1&keywords=KTM&m=A2HVN5EAJUE4TP&qid=1603532287&s=merchant-items&sr=1-51                                    1/5
10/24/2020                              Amazon.com:
                                       Case:        shuai for CNC Aluminum
                                             1:20-cv-06677        Document Magnetic
                                                                               #: 15Oil Drain Plug11/10/20
                                                                                         Filed:   for KTM LC4-E 640 SMC
                                                                                                              Page   263625/660
                                                                                                                          of 498Supermoto
                                                                                                                                    PageID2004-2006
                                                                                                                                              #:2433(Color Name : Sliver)


   Skip to main content              All    KTM
                                                                                                                               Hello,
                                                                                                                               Acco        Lists     Returns                                 0
                                                                                                                               Account               & Orders          Try Prime                 Cart

       Deliver to
                                   Holiday Deals     Gift Cards    Browsing History       Best Sellers    Customer Service               Amazon.com            Shop deals before they're gone
       Bolingbrook 60440




   ‹ Back to results



                                                                                         shuai for CNC Aluminum                                          $40.68
                                                                                         Magnetic Oil Drain Plug for                                     & FREE Shipping

                                                                                         KTM LC4-E 640 SMC 625/660                                       Arrives: Nov 17 - Dec 9

                                                                                         Supermoto 2004-2006 (Color                                      Fastest delivery: Oct 30 - Nov 4

                                                                                         Name : Sliver)                                                  In Stock.
                                                                                         Brand: shuai
                                                                                                                                                          Qty:
                                                                                                                                                           Qty:
                                                                                                                                                           1      1


                                                                                         Price:   $40.68 & FREE Shipping                                                  Add toto
                                                                                                                                                                            Add  Cart
                                                                                                                                                                                   Cart
                                                                                         Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                         the Amazon Rewards Visa Card. No annual fee.                                       Submit
                                                                                                                                                                             Buy Now

                                                                                         Extended holiday return window till Jan 31, 2021
                                                                                                                                                               Secure transaction
                                                                                          Size: Sliver
                                                                                                                                                         Ships from ...         shuaiyour
                                                                                            -- Condition: 100% Brand New                                 Sold by ...            shuaiyour
                                                                                            -- Qty: 1x Magnetic Oil Drain Bolt
                                                                                            -- Material: 6061-T6 Aluminum                                      Deliver to Bolingbrook 60440
                                                                                            -- Color: As Pic Shown
                                                                                            -- Size:M22X1.5
                                                                                                                                                           Add to List

                                                                                            Report incorrect product information.
                                                                                                                                                           Add to Wedding Registry
                              Roll over image to zoom in
                                                                                                                                                                  Share
                       Subm Subm Subm Subm Subm Subm

                                                                                                                                                                       Have one to sell?

                                                                                                                                                                       Sell on Amazon

   You might also like                                                                                                               Page 1 of 17
   Sponsored




               NEW OEM KTM                 2003 2004 2005 2006           KTM XW-Ring Chain               2003 2004 2005 2006           KTM
               RADIATOR DIGITAL FAN        2007 ﬁts KTM 525 EXC          (Orange) 520x118 2003-          2007 ﬁts KTM 525 EXC          Micr
               KIT 250 300 350 400         CZ 520 MX Gold Chain          2020 OEM:                       13 Tooth Front Sprocket       Poly
               450 530 2017…               120L                          79610965118EB                   $18.95                        - Mu
                           7               $79.20                                    1
               $184.99                                                   $124.99                                                       $26


   Related products from Our Brands




                                                                                                                                                                                           Page 1 of 3




https://www.amazon.com/shuai-Aluminum-Magnetic-Supermoto-2004-2006/dp/B08L48N8QD/ref=sr_1_52?dchild=1&keywords=KTM&m=A2HVN5EAJUE4TP&qid=1603532287&s=merchant-items&sr=1-52&th=1                         1/5
10/20/2020          Amazon.com: shunyang 4Pcs 14 LED
                                           Case:     Mini Arrow Light Motorcycle
                                                   1:20-cv-06677         Document12V Indicators
                                                                                         #: 15Turn Signal11/10/20
                                                                                                Filed:   Lights BlinkerPage
                                                                                                                       Amber Light
                                                                                                                              264forofYamaha Honda Suzuki
                                                                                                                                        498 PageID        Kawasaki Harley Davidson DUCATI BMW KTM BUE…
                                                                                                                                                       #:2434
                                                                                                                                                                    Hello, Sign in
   Skip to main content                          ktm+Turn+signal                                                                                                    Account & Lists
                                                                                                                                                                                           Returns                                0
                                         All
                                                                                                                                                                                           & Orders          Try Prime                Cart
                                                                                                                                                                    Account
      Deliver to
                                       Holiday Deals       Gift Cards     Best Sellers     Customer Service       New Releases        AmazonBasics     Whole Foods         Free Shipping                Shop the Fashion Gift guide
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers    Parts      Accessories      Tools & Equipment      Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Lights › Turn Signal Assemblies & Lenses



   Subm                                                                               shunyang 4Pcs 14 LED Mini Arrow Light                                                                    $15.64
                                                                                      Motorcycle 12V Indicators Turn Signal Lights                                                             & FREE Shipping
   Subm
                                                                                      Blinker Amber Light for Yamaha Honda Suzuki                                                              Arrives: Nov 13 - Dec 7

   Subm
                                                                                      Kawasaki Harley Davidson DUCATI BMW KTM
                                                                                                                                                                                               In stock.
                                                                                      BUELL APRILIA                                                                                            Usually ships within 4 to 5 days.
   Subm                                                                               Brand: shunyang
                                                                                                             62 ratings | 6 answered questions                                                 Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1


   Subm                                                                               Price:    $15.64 & FREE Shipping                                                                                         Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart

                                                                                         Get $50 oﬀ instantly: Pay $0.00 $15.64 upon approval for the Amazon Rewards
   Subm                                                                                                                                                                                                          Submit
                                                                                                                                                                                                                  Buy Now
                                                                                         Visa Card. No annual fee.
                                                                                                                                                                                                     Secure transaction
   Subm                                                                               Size: 4Pcs
                                                                                                                                                                                               Ships from ...      shunyang_led
                                                                                         2Pcs       2Pcs Amber          4Pcs     4Pcs Amber          4Pcs Amber+Cold White                     Sold by ...         shunyang_led


                                                                                         4Pcs Amber+Red           4Pcs Blue      4Pcs Cold White +Red          4Pcs Green
                                                                                                                                                                                                     Deliver to Bensenville 60106

                                                                                         4Pcs Red          4Pcs White Amber       4Pcs Yellow Blue        4Pcs 14 LED
                                                                                                                                                                                                 Add to List

                              Roll over image to zoom in                              Color: 14 LED Amber
                                                                                                                                                                                                       Share


                                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                                             Sell on Amazon




                                                                                          4Pcs of motorcycle turn signals. Black in color, Arrow shaped, LED light, Motorcycle
                                                                                          turn signal indicator blinkers. Can be used/mounted on the front and rear as turn
                                                                                          signals, Brake lights, Running lights, Or stop lights.
                                                                                          Size approx 8.5cm*2.7cm (3.34"*1.06"), Mounting bolt thread - 10mm, Light
                                                                                          source: 56Pcs × super bright LEDs (14LEDs/bulb). Materials - black spear ABS
                                                                                          housing & clear lens, Lights color - amber, Working voltage - DC 12V.
                                                                                          Universal for most of motorcycles such as Honda Harley Yamaha Suzuki Kawasaki.
                                                                                          Pls refer to the size and check the compatibility before purchase.
                                                                                          Easy to Install--- 2-wire connection,Can be used as front or rear turn signals, Black
                                                                                          wire ▬ negative, Yellow wire ▬ positive, And you do not need to distinguish
                                                                                          between the left and right direction.
                                                                                          IP65 Waterproof, Material in Durable and Waterproof Plastic, Make it Resistant to
                                                                                          Water Damage.Shunyang Motorcycle Turn Signal Light oﬀer 1 year warranty ,
                                                                                          Perfect after-sale service. Please do not hesitate to contact us if any quality issue
                                                                                          or you are not happy with your purchase.
                                                                                       › See more product details

                                                                                      Compare with similar items


                                                                                      Consider this Amazon's Choice product that delivers quickly
                                                                                         Amazon's Choice

                                                                                                      Kinstecks 4PCS Motorcycle Indicators Flowing Turn Signal Lights
                                                                                                      Motorbike Turning Indicators 12V 12 LEDs Bulbs for Motorcycle
                                                                                                      Motorbike Scooter Quad Cruiser Oﬀ Road-Y Shape
                                                                                                      $16.99
                                                                                                                   (990)




   Frequently bought together


                                                          Total price: $25.63
                                                            AddSubmit
                                                                both to Cart
                            +                               AddSubmit
                                                                both to List




         These items are shipped from and sold by diﬀerent sellers. Show details

          This item: shunyang 4Pcs 14 LED Mini Arrow Light Motorcycle 12V Indicators Turn Signal Lights Blinker Amber… $15.64
          AUDEW 2-Pin Electronic Turn Signal Flasher Relay Fix Motorcycle Turn Signal Hyper Flash $9.99



   Inspired by your recent shopping trends




https://www.amazon.com/shunyang-Motorbike-IndicatorsTurning-Indicators-Motorcycle/dp/B07F9WJMMD/ref=sr_1_13?dchild=1&keywords=ktm%2BTurn%2Bsignal&qid=1603165561&sr=8-13&th=1                                                                1/6
10/20/2020          Amazon.com: shunyang 4Pcs 14 LED
                                           Case:     Mini Arrow Light Motorcycle
                                                   1:20-cv-06677         Document12V Indicators
                                                                                         #: 15Turn Signal11/10/20
                                                                                                Filed:   Lights BlinkerPage
                                                                                                                       Amber Light
                                                                                                                              265forofYamaha
                                                                                                                                        498 Honda Suzuki
                                                                                                                                             PageID      Kawasaki Harley Davidson DUCATI BMW KTM BUE…
                                                                                                                                                      #:2435




             4 X Motorcycle                      PBYMT Motorcycle Bullet         Motorcycle Mirrors,             Evomosa Mini Stalk            INNOGLOW Motorcycle       Turn Signal Light Justech
             Motorbike Turn Signal               Turn Signal Light Amber         Universal 10mm Chrome           Arrow Light Motorcycle        Turn Signal Lights Bulb   4PCs 12V Universal
             LED Light Indicator For             Lamp Compatible for             Motorcycle Rear View            Turn Signals Lights           Amber Universal           Waterproof Motorcycle
                  h      d        ki              h          bb                   id   i         dl                 i    l       bik                d                          bik        i    l


   Exclusive items from our brands




             AmazonBasics Battery                Marsauto 194 LED Light          KUFUNG Trickle Charger          JYFT Solar Panel Cable        AmazonBasics Ni-MH AA     AmazonBasics Rapid USB
             Charger 12 Volt 800mA               Bulb 6000K 168 T10              for 12 Volt Batteries,          Connectors (Compatible        & AAA Battery Charger     Battery Charger for AA/
                            1,017                2825 5SMD LED                   12V 5A Smart Automatic          with MC4) Male/Female         With USB Port for         AAA Ni-MH - White
             $20.07                              Replacement Bulbs for…          Battery Charger, Deep…          IP67 30A 1000V DC…            Rechargeable Batteries                   2,747
             Temporarily out of stock.                             6,812                         331                         108                               9,192     $15.92
                                                  #1 Best Seller    in           $33.99                          $7.59                         $16.49
                                                                                 Only 19 left in stock - orde…
                                                 Automotive License Plate
                                                 Light…
                                                 $9.99




   Compare with similar items


                                         This item shunyang 4Pcs 14 LED Mini               Evomosa Mini Stalk Arrow Light                 LemonBest 4pcs 12V Universal              Cynemo Motorcycle Led Turn Signal
                                         Arrow Light Motorcycle 12V Indicators             Motorcycle Turn Signals Lights                 Motorcycle Motorbike Turn Signal          Lights Blinkers Front Rear Indicators
                                         Turn Signal Lights Blinker Amber                  Universal Motorbike LED Indicator              Indicator Blinker Amber Light Dual        for Motorbike Yamaha Scooter Harley
                                         Light for Yamaha Honda Suzuki                     Blinker Amber Lamp for Harley BWM              Color 12 LED Blue Amber Lamp for          Cruiser Honda Kawasaki BMW
                                         Kawasaki Harley Davidson DUCATI                   Yamaha Honda (2 pcs)                           Yamaha Honda Suzuki Kawasaki              Suzuki(1Pair,Pack of 2)
                                         BMW KTM BUELL APRILIA

                                              Submit
                                             Add to Cart                                        Submit
                                                                                               Add to Cart                                     Submit
                                                                                                                                              Add to Cart                                Submit
                                                                                                                                                                                        Add to Cart



     Customer Rating                                       (62)                                              (332)                                          (296)                                     (208)

     Price                               $
                                          1564                                             $
                                                                                             1499                                         $
                                                                                                                                           1399                                     $
                                                                                                                                                                                      1299
     Sold By                             shunyang_led                                      Evomosa                                        Lemonbest                                 Cynemo

     Color                               14 LED Amber                                      Black-Smoke                                    Black                                     1.Red light,rear

     Size                                4Pcs                                              —                                              10.8*2.8*3cm                              —




   Special offers and product promotions
            Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
            Your cost could be $0.00 instead of $15.64! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Size:4Pcs | Color:14 LED Amber

   Technical Details                                                                                                        Additional Information

        Manufacturer                                                Shunyang                                                  ASIN                                             B07F9WJMMD

        Brand                                                       Shunyang                                                  Customer Reviews                                                        62 ratings
                                                                                                                                                                               4.0 out of 5 stars
        Item Weight                                                 3.2 ounces
                                                                                                                              Best Sellers Rank                                #66,262 in Automotive (See Top 100 in
        Package Dimensions                                          5.12 x 2.36 x 2.36 inches                                                                                  Automotive)
                                                                                                                                                                               #104 in Powersports Turn Signals
        Is Discontinued By Manufacturer                             No
                                                                                                                              Date First Available                             July 6, 2018
        Manufacturer Part Number                                    May11-0053

                                                                                                                            Warranty & Support
https://www.amazon.com/shunyang-Motorbike-IndicatorsTurning-Indicators-Motorcycle/dp/B07F9WJMMD/ref=sr_1_13?dchild=1&keywords=ktm%2BTurn%2Bsignal&qid=1603165561&sr=8-13&th=1                                               2/6
10/20/2020         Amazon.com: shunyang 4Pcs 14 LED
                                          Case:     Mini Arrow Light Motorcycle
                                                  1:20-cv-06677         Document12V Indicators
                                                                                        #: 15Turn Signal11/10/20
                                                                                               Filed:   Lights BlinkerPage
                                                                                                                      Amber Light
                                                                                                                             266forofYamaha
                                                                                                                                       498 Honda Suzuki
                                                                                                                                            PageID      Kawasaki Harley Davidson DUCATI BMW KTM BUE…
                                                                                                                                                     #:2436
                                                                                                               Product Warranty: For warranty information about this product, please click here

                                                                                                              Feedback

                                                                                                               Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




   Product description
       Size:4Pcs | Color:14 LED Amber




         Speciﬁcations:
         Usage: Turn signal / Indicator lights
         Connection: 2 wire
         Voltage: 12V
         Compatibility: universal
         Actual lamp dimensions - length x width: 8.5cmx 2.7cm (3.34"*1.06")
         Cable length: 20cm (7.88")

         Beneﬁts: Long-lasting
         Faster on/oﬀ response time
         Smart casing
         Easy to ﬁts
         Waterproof

         Compatibility: Universal
         For Honda All Models & Years ( Front or Rear)
         For Yamaha All Models & Years ( Front or Rear)
         For Suzuki All Models & Years ( Front or Rear)
         For Kawasaki All Models & Years ( Front or Rear)
         For BMW All Models & Years ( Front or Rear)
         For KTM All Models & Years ( Front or Rear)
         For DUCATI All Models & Years ( Front or Rear)
         For BUELL All Models & Years ( Front or Rear)
         For APRILI All Models & Years ( Front or Rear)
         For Actual lamp dimensions - As picture show

         Package Included:
         4 x Motorcycle Turn Signal led Indicators Lights




   Customers who viewed this item also viewed




             LemonBest 4pcs 12V           Evomosa Mini Stalk          Kinstecks 4PCS             4 X Motorcycle                  Bompa 2pcs LED Turn         OXMART Motorcycle
             Universal Motorcycle         Arrow Light Motorcycle      Motorcycle Indicators      Motorbike Turn Signal           Signal Lights Motorcycle    Turn Signals 2pcs LED
             Motorbike Turn Signal        Turn Signals Lights         Flowing Turn Signal        LED Light Indicator For         Indicators Blinker Amber    Rear Turn Signals Amber
             Indicator Blinker…           Universal Motorbike…        Lights Motorbike…          Yamaha Honda Suzuki…            Light Universal 12V for…    Turn Signals Universal…
                          296                           332                        990                          443                           19                         132
             $13.99                       $14.99                      $16.99                     $14.54                          $10.99                      $11.49
                                                                                                 Only 14 left in stock - orde…




   Sponsored products related to this item




             [New Version]Kinstecks       Motorcycle LED Turn         BLUERICE Universal         Acelane Motorcycle              BASIKER Motorcycle          Auxbar 4PCS Motorcycle    Justech 4pcs Unive
             4PCS Motorcycle              Signal Lights Universal     Motorcycle Turn Signals    Indicator Lights Flowing        Running Lights Turn         Sequential Flowing Turn   Flowing Waterproo
             Indicators Flowing Turn      Motorbike Scooter           Bullet Blinker Indicator   LED Turn Signal Lights          Signals Mini LED Side       Signal Lights Motorbike   Motorcycle Motorb
             Signal Lights Motorb...      Blinker Front Rear Li...    Lights Amber La...         Blinkers Brake L...             Marker Lights For Moto...   12V LED Turn...           LED Turn Signal Ind
                           1                            2             $9.85                                    27                              19                          2                        45
             $17.99                       $12.88                                                 $16.99                          $13.88                      $15.99                    $16.99
                                                                                                                                                                                                   Ad feedback




   Customer questions & answers
       Have a question? Search for answers




https://www.amazon.com/shunyang-Motorbike-IndicatorsTurning-Indicators-Motorcycle/dp/B07F9WJMMD/ref=sr_1_13?dchild=1&keywords=ktm%2BTurn%2Bsignal&qid=1603165561&sr=8-13&th=1                                    3/6
10/20/2020        Amazon.com: shunyang 4Pcs 14 LED
                                         Case:     Mini Arrow Light Motorcycle
                                                 1:20-cv-06677         Document12V Indicators
                                                                                       #: 15Turn Signal11/10/20
                                                                                              Filed:   Lights BlinkerPage
                                                                                                                     Amber Light
                                                                                                                            267forofYamaha
                                                                                                                                      498 Honda Suzuki
                                                                                                                                           PageID      Kawasaki Harley Davidson DUCATI BMW KTM BUE…
                                                                                                                                                    #:2437
              Question:      Will these ﬁt my 2007 kawasaki ex250
      0
              Answer:        This turn signal light for universal.this light voltage is 12V
     votes
                             By shunyang_led SELLER on September 2, 2019


              Question:      Will these ﬁt my 2007 suzuki c50t?
      0
              Answer:        These light for motorcycle universal.
     votes
                             By shunyang_led SELLER on June 11, 2019


              Question:      On models with a running light, does this light shut oﬀ when the turn signal is activated?
      0
              Answer:        Such as the daytime running light (white) with Turn signal light(Amber).they can't turn up at same
     votes
                             time
                             By shunyang_led SELLER on February 18, 2020


              Question:      Relayed these require an led relay or is the built in relay all that is needed? my bike currently does
      0                      not have led signals.
     votes
              Answer:        this turn signal for 12V Dc.this light can work with relay.also it can without relay.
                             By shunyang_led SELLER on April 14, 2020
                              See more answers (2)


                                  See more answered questions (2)




   Customer reviews                                                  Customer images

                   4 out of 5
   62 global ratings

   5 star                                   54%
   4 star                                   15%
   3 star                                   16%
   2 star                                    5%
   1 star                                   10%                      See all customer images
    How are ratings calculated?
                                                                       Top reviews
                                                                       Top  reviews


                                                                     Top reviews from the United States

                                                                             David

                                                                                   Not very bright
                                                                     Reviewed in the United States on May 29, 2019
                                                                     Size: 4Pcs Color: Amber Veriﬁed Purchase
                                                                     These blinkers worked well, but were not very bright. I've replaced them with some brighter ones. In
                                                                     California, blinkers must be visible for 350 feet in the daytime, and I wasn't sure if these met that
                                                                     requirement. Shipping time was very good.
                                                                     One person found this helpful

                                                                          Helpful             Comment   Report abuse


                                                                             Nick

                                                                                   Looks great
                                                                     Reviewed in the United States on April 14, 2019
                                                                     Size: 2Pcs Amber Color: 2Pcs Amber Veriﬁed Purchase
                                                                     Very easy to install. I have a 2000 Yamaha R6 and I did not need any in-line resistors. I do have the LED
                                                                     signal relay and the lights blink at normal speed. It looks great, with the oscillating movement of the lights
                                                                     and its easy to spot, even during daylight hours.

                                                                          Helpful             Comment   Report abuse


                                                                             team slow

                                                                                   one of them arrived broken and the ﬁrst installed pair have an intermittent problem
                                                                     Reviewed in the United States on June 20, 2019
                                                                     Size: 4Pcs Color: 12 LED Amber Veriﬁed Purchase
                                                                     They don't always come on, strange issue...
                                                                     One person found this helpful

                                                                          Helpful             Comment   Report abuse


                                                                             Amanda & Guillermo

                                                                                   Not to bad. Worth it
                                                                     Reviewed in the United States on January 9, 2020
                                                                     Size: 4Pcs Color: Amber Veriﬁed Purchase
                                                                     Took over a month to get here but im happy with them. Cant wait going on the ninja ex250




                                                                          Helpful             Comment   Report abuse


                                                                             steve moss

                                                                                      You get what you pay for.

https://www.amazon.com/shunyang-Motorbike-IndicatorsTurning-Indicators-Motorcycle/dp/B07F9WJMMD/ref=sr_1_13?dchild=1&keywords=ktm%2BTurn%2Bsignal&qid=1603165561&sr=8-13&th=1                   4/6
10/20/2020       Amazon.com: shunyang 4Pcs 14 LED
                                        Case:     Mini Arrow Light Motorcycle
                                                1:20-cv-06677         Document12V Indicators
                                                                                      #: 15Turn Signal11/10/20
                                                                                             Filed:   Lights BlinkerPage
                                                                                                                    Amber Light
                                                                                                                           268forofYamaha
                                                                                                                                     498 Honda Suzuki
                                                                                                                                          PageID      Kawasaki Harley Davidson DUCATI BMW KTM BUE…
                                                                                                                                                   #:2438
                                                                Reviewed in the United States on October 2, 2020
                                                                Size: 2Pcs Amber Color: 2Pcs Amber Veriﬁed Purchase
                                                                Garbage, one light worked halfway the other light did not work at all.

                                                                     Helpful            Comment   Report abuse


                                                                        Devars Woods

                                                                              Decent but amber doesn’t work
                                                                Reviewed in the United States on August 20, 2020
                                                                Size: 4Pcs White Amber Color: 4Pcs White Amber          Veriﬁed Purchase
                                                                They look good but I can’t get the amber lights to work it only ﬂashes white. They still look good though.

                                                                     Helpful            Comment   Report abuse


                                                                        Belizario Martinez

                                                                              Nice look, easy to install
                                                                Reviewed in the United States on September 23, 2018
                                                                Size: 2Pcs Amber Color: 2Pcs Amber Veriﬁed Purchase
                                                                Nice look,easy to install.

                                                                     Helpful            Comment   Report abuse


                                                                        Erik Schoepke

                                                                              Ok
                                                                Reviewed in the United States on December 22, 2018
                                                                Size: 2Pcs Amber Color: 2Pcs Amber Veriﬁed Purchase
                                                                Ok

                                                                     Helpful            Comment   Report abuse




                                                                See all reviews




                                                                Top reviews from other countries

                                                                        Adam

                                                                              Long delivery to the max
                                                                Reviewed in Canada on May 28, 2020
                                                                Size: 4Pcs Cold White +Red Color: 4Pcs Cold White+Red         Veriﬁed Purchase
                                                                After 45 days the part is now two days late and when I contacted the seller they had no information on
                                                                where it might be. Since it was allegedly in canada they could not track it and told me to contact my local
                                                                post... well Candada is not exactly a small country so where exactly am I to contact? Not impressed with
                                                                the seller at all.

                                                                One person found this helpful

                                                                Report abuse




                                                                See all reviews




     Deals in magazine subscriptions                                                                                                                                               Page 1 of 6




              Highlights for Children    Harper's Bazaar             National Geographic          Cosmopolitan                Reader's Digest              Vanity Fair          National
                               2,012                      677        Kids                                          15                          56                           8   Magazin
              Print Magazine             Print Magazine                               6,336       Print Magazine              Print Magazine               Print Magazine
              $34.99                     $5.00                       Print Magazine               $6.00                       $5.00                        $5.00                Print Mag
                                                                     $30.00                                                                                                     $39.00


     Inspired by your browsing history                                                                                                                                             Page 1 of 6




https://www.amazon.com/shunyang-Motorbike-IndicatorsTurning-Indicators-Motorcycle/dp/B07F9WJMMD/ref=sr_1_13?dchild=1&keywords=ktm%2BTurn%2Bsignal&qid=1603165561&sr=8-13&th=1                    5/6
10/20/2020       Amazon.com: shunyang 4Pcs 14 LED
                                        Case:     Mini Arrow Light Motorcycle
                                                1:20-cv-06677         Document12V Indicators
                                                                                      #: 15Turn Signal11/10/20
                                                                                             Filed:   Lights BlinkerPage
                                                                                                                    Amber Light
                                                                                                                           269forofYamaha
                                                                                                                                     498 Honda Suzuki
                                                                                                                                          PageID      Kawasaki Harley Davidson DUCATI BMW KTM BUE…
                                                                                                                                                   #:2439




              2-Pin Electronic LED              Kawell Motorcycle                    CICMOD Rear Fender                     Kuryakyn 4709                        surpassme Motorcycle                Motorcycle Flasher Relay,        PerfecTe
              Flasher Relay FIX                 Switch Light Turn Signal             Mount Red LED Tail                     Motorcycle LED Lighting              Grips Non Slip Rubber               Sdootauto 2 Pcs 12V 2-           Motorcy
              Motorcycle Turn Signal            Switch Dirt Bike Horn                Light Brake Lamp Turn                  Component: Diode Kit                 Bar End Thruster Grip               Pin Adjustable Flasher           Turn Sig
              Bulbs Hyper Flash                 Head Light 7/8 Inches…               Signals License Plate…                 Wire Assembly for…                   7/8" 22mm 24mm…                     Turn Signal LED…                 Indicato
                           558                                    369                                   75                                   158                             608                                     276
              $9.99                             $9.99                                $18.99                                 $15.84                               $9.99                               $10.99                           $7.60


     Your Browsing History                View or edit your browsing history     ›                                                                                                         Page 1 of 2         See personalized recommendations

                                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                                       New customer? Start here.




                                                                                                                        Back to top




                        Get to Know Us                                    Make Money with Us                                          Amazon Payment Products                                        Let Us Help You
                        Careers                                           Sell products on                                            Amazon Rewards Visa                                            Amazon and COVID-
                                                                          Amazon                                                      Signature Cards                                                19
                        Blog
                                                                          Sell apps on Amazon                                         Amazon.com Store Card                                          Your Account
                        About Amazon
                                                                          Become an Aﬃliate                                           Amazon Business Card                                           Your Orders
                        Press Center
                                                                          Advertise Your Products                                     Amazon Business Line of Credit                                 Shipping Rates &
                        Investor Relations                                                                                                                                                           Policies
                                                                          Self-Publish with Us                                        Shop with Points
                        Amazon Devices                                                                                                                                                               Amazon Prime
                                                                          Host an Amazon Hub                                          Credit Card Marketplace
                        Amazon Tours                                                                                                                                                                 Returns &
                                                                          › See More Make Money                                       Reload Your Balance                                            Replacements
                                                                          with Us
                                                                                                                                      Amazon Currency Converter                                      Manage Your Content
                                                                                                                                                                                                     and Devices
                                                                                                                                                                                                     Amazon Assistant
                                                                                                                                                                                                     Help




                                                                                                                          English                  United States




                        Amazon Music                Amazon                      Amazon Drive                               6pm                      AbeBooks                    ACX                           Alexa
                        Stream millions             Advertising                 Cloud storage                              Score deals              Books, art                  Audiobook                     Actionable
                        of songs                    Find, attract, and          from Amazon                                on fashion               & collectibles              Publishing                    Analytics
                                                    engage customers                                                       brands                                               Made Easy                     for the Web

                        Sell on                     Amazon                      Amazon Fresh                               AmazonGlobal             Home Services               Amazon Ignite                 Amazon Rapids
                        Amazon                      Business                    Groceries & More                           Ship Orders              Experienced Pros            Sell your original            Fun stories for
                        Start a Selling             Everything For              Right To Your Door                         Internationally          Happiness Guarantee         Digital                       kids on the go
                        Account                     Your Business                                                                                                               Educational
                                                                                                                                                                                Resources

                        Amazon Web                  Audible                     Book Depository                            Box Oﬃce                 ComiXology                  DPReview                      East Dane
                        Services                    Listen to Books &           Books With Free                            Mojo                     Thousands of                Digital                       Designer Men's
                        Scalable Cloud              Original                    Delivery Worldwide                         Find Movie               Digital Comics              Photography                   Fashion
                        Computing                   Audio                                                                  Box Oﬃce Data
                        Services                    Performances

                        Fabric                      Goodreads                   IMDb                                       IMDbPro                  Kindle Direct               Prime Now                     Amazon Photos
                        Sewing, Quilting            Book reviews                Movies, TV                                 Get Info                 Publishing                  FREE 2-hour                   Unlimited Photo
                        & Knitting                  &                           & Celebrities                              Entertainment            Indie Digital & Print       Delivery                      Storage
                                                    recommendations                                                        Professionals            Publishing                  on Everyday Items             Free With Prime
                                                                                                                           Need                     Made Easy

                        Prime Video                 Shopbop                     Amazon Warehouse                           Whole Foods              Woot!                       Zappos                        Ring
                        Direct                      Designer                    Great Deals on                             Market                   Deals and                   Shoes &                       Smart Home
                        Video                       Fashion Brands              Quality Used Products                      America’s                Shenanigans                 Clothing                      Security Systems
                        Distribution                                                                                       Healthiest
                        Made Easy                                                                                          Grocery Store

                        eero WiFi                   Neighbors App               Amazon Subscription Boxes                  PillPack                 Amazon Renewed              Amazon Second
                        Stream 4K Video             Real-Time Crime             Top subscription boxes – right             Pharmacy                 Like-new products           Chance
                        in Every Room               & Safety Alerts             to your door                               Simpliﬁed                you can trust               Pass it on, trade it
                                                                                                                                                                                in,
                                                                                                                                                                                give it a second
                                                                                                                                                                                life




                                                                      Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/shunyang-Motorbike-IndicatorsTurning-Indicators-Motorcycle/dp/B07F9WJMMD/ref=sr_1_13?dchild=1&keywords=ktm%2BTurn%2Bsignal&qid=1603165561&sr=8-13&th=1                                                                      6/6
10/20/2020                                                                       Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 15         Seller Profile:Page
                                                                                    Filed: 11/10/20        shunyang_led
                                                                                                                  270 of 498 PageID #:2440
                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                                 Returns                                 0
                                        All
                                                                                                                                                                                                 & Orders       Try Prime                    Cart
                                                                                                                                                                      Account
      Deliver to
                                       Holiday Deals       Gift Cards         Best Sellers      Customer Service     New Releases      AmazonBasics         Whole Foods        Free Shipping                  Shop today's epic deals now
      Bensenville 60106


   shunyang_led                                                                                                                                    Have a question for shunyang_led?
   shunyang_led storefront
                   90% positive in the last 12 months (52 ratings)                                                                                   Ask a question
   shunyang_led is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Guangzhou Shun Yang Electronic Technology Co., Ltd
   Business Address:
     034 layers of overhead layer in trading square
     Yongfu Road, 40, grand international
     Guangzhou
     Guangdong
     510095
     CN


       Feedback        Returns & Refunds          Shipping           Policies        Help         Products



                             “ been waiting for my package since april .... I think its a scam ”
                                                                                                                                                                                30 days      90 days         12 months         Lifetime
                             By Hisham Khashman on July 8, 2020.                                                                                                Positive         100%           100%                90%              90%
                             “ Perfect left at door step with photo directly to my phone ”                                                                      Neutral                0%         0%                 2%                 1%

                             By 3RIC547 on June 17, 2020.                                                                                                       Negative               0%         0%                 8%                 8%

                             “ As shown/described ”                                                                                                             Count                   3           6                 52                83

                             By Colin Larimer on June 16, 2020.

                             “ Barely any light output. And extremely ﬂimsy ”

                             By scott mowery on June 13, 2020.

                             “ Hi, the delivery delay now is 3 month, how many more time I need to wait? please advice. ”

                             By Edmundo on June 8, 2020.



                                                                              Previous Next




                                                                                         Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                       Page 1 of 6




                   2-Pin Electronic LED            Kawell Motorcycle Switch             CICMOD Rear Fender             Kuryakyn 4709 Motorcycle      surpassme Motorcycle               Motorcycle Flasher Relay,            PerfecT
                   Flasher Relay FIX               Light Turn Signal Switch             Mount Red LED Tail Light       LED Lighting Component:       Grips Non Slip Rubber Bar          Sdootauto 2 Pcs 12V 2-Pin            Motorcy
                   Motorcycle Turn Signal          Dirt Bike Horn Head Light            Brake Lamp Turn Signals        Diode Kit Wire Assembly       End Thruster Grip 7/8"             Adjustable Flasher Turn              Signal L
                   Bulbs Hyper Flash               7/8 Inches Handlebar…                License Plate Light for…       for Metric Motorcycles…       22mm 24mm…                         Signal LED Flasher Relay…            Mount B
                                 558                                 369                              75                              158                             608                               276
                   $9.99                           $9.99                                $18.99                         $15.84                        $9.99                              $10.99                               $7.60


        Top subscription apps for you                                                                                                                                                                                           Page 1 of 6




                   Disney+                         CBS Full Episodes and Live           STARZ                          Sling TV                      SHOWTIME                           Philo: Live & On-Demand              ABCmo
                   Disney                          TV                                   Starz Entertainment            Sling TV LLC                  Showtime Digital Inc.              TV                                   Learnin
                                 381,844           CBS Interactive                                    78,533                          46,725                          22,585            PHILO                                Age of L
                   $0.00                                             96,768             $0.00                          $0.00                         $0.00                                              64,180
                                                   $0.00                                                                                                                                $0.00                                $0.00


        Your Browsing History               View or edit your browsing history      ›                                                                                          Page 1 of 2        See personalized recommendations

                                                                                                                                                                                                                   Sign in

                                                                                                                                                                                                           New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AJM4YZWD23KLT&sshmPath=                                                                                       1/2
10/20/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 271 of 498 PageID #:2441
                                                                                                                                         Hello, Sign in
   Skip to main content                           KTM                                                                                    Account & Lists
                                                                                                                                                                  Returns                          0
                                  shunyang_led
                                                                                                                                                                  & Orders    Try Prime                  Cart
                                                                                                                                         Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases     AmazonBasics   Whole Foods       Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    10 results for shunyang_led : "KTM"                                                                                                                                              Sort  by:Featured
                                                                                                                                                                                     Featured
                                                                                                                                                                                      Sort by:


    Brand
    shunyang                                                                                        shunyang Motorcycle License Plate Bracket Holder LED Tail Light Universal
                                                                                                    Fender Eliminator Kit 6 LEDs Adjustable Universal for Honda KTM Yamah…
                                                                                                    Silver
                                                                                                    $
                                                                                                     2588
                                                                                                        Save 5% with coupon
                                                                                                    FREE Shipping




                                                                                                    shunyang 4Pcs 14 LED Mini Arrow Light Motorcycle 12V Indicators Turn
                                                                                                    Signal Lights Blinker Amber Light for Yamaha Honda Suzuki Kawasaki…
                                                                                                                    62

                                                                                                    14 LED Amber
                                                                                                    $
                                                                                                        1564
                                                                                                    FREE Shipping
                                                                                                    Price may vary by color

                                                                                                                                +



                                                                                                    shunyang 2PCS White LED Motorcycle Car License Plate Screw Blot Light
                                                                                                    Eagle Eye Lamp Universal Motorcycle SMD LED Screw Wiring Bolt-on 56…
                                                                                                                    24

                                                                                                     7
                                                                                                    $ 29


                                                                                                    Get it as soon as Wed, Oct 21
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 10 left in stock - order soon.




                                                                                                    shunyang Moto Gear Motorcycle Kickstand Pad Durable Kick Stand
                                                                                                    Support Plate Helps Park Your Bike on Hot Pavement, Grass, Soft Ground…
                                                                                                                    35
                                                                                                    Black
                                                                                                    $   762
                                                                                                    Get it as soon as Wed, Oct 21
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Price may vary by color




                                                                                                    shunyang Motorcycle Headlight U7 LED Spotlight Fog Lights DRL Auxiliary
                                                                                                    Driving Lights White Halo Ring Hi/Low Beam Strobe With Switch…
                                                                                                                    9

                                                                                                    White
                                                                                                    $
                                                                                                        2388
                                                                                                    FREE Shipping




                                                                                                    shunyang LED Flush Mount Turn Signal Light Side Marker Lamp 9 LED
                                                                                                    Bulbs 12V Triangle Smoke Flush Mount Blinkers Indicator Lights…
                                                                                                                    4
                                                                                                    $   922
                                                                                                    Get it as soon as Wed, Oct 21
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 9 left in stock - order soon.




                                                                                                    2PC Flexible Switchback Dual-Color White & Amber Motorcycle LED Fork
                                                                                                    Turn Signal Blinkers DRL Daytime Running Light Waterproof Adjustable…
                                                                                                    $   1266
                                                                                                        Save 5% with coupon
                                                                                                    FREE Shipping



https://www.amazon.com/s?k=KTM&me=AJM4YZWD23KLT&ref=nb_sb_noss                                                                                                                                                  1/3
10/20/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 272Checkout
                                                                                                                   of 498 PageID #:2442




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from shunyang_led             (Learn more)                                                   Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      FREE Shipping
                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    shunyang 4Pcs 14 LED Mini Arrow Light Motorcycle 12V Indicators Turn
                    Signal Lights Blinker Amber Light for Yamaha Honda Suzuki Kawasaki
                    Harley Davidson DUCATI BMW KTM BUELL APRILIA
                    $15.64 - Quantity: 1
                    Sold by: shunyang_led


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  273 of 498 PageID #:2443




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $15.64
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $15.64
                                                                                                                                                                                       Estimated tax to be collected:*              $0.98


                         FREE TRIAL                                                                                                                                                    Order total:                            $16.62

                                   , we're giving you 30 days of Prime benefits for FREE                                          Try Prime FREE for 30 days                           How are shipping costs calculated?



                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       shunyang 4Pcs 14 LED Mini Arrow Light                       Choose a delivery option:
                                       Motorcycle 12V Indicators Turn Signal                            Friday, Nov. 13 - Monday, Dec. 7
                                       Lights Blinker Amber Light for Yamaha                            FREE Shipping
                                       Honda Suzuki Kawasaki Harley Davidson
                                       DUCATI BMW KTM BUELL APRILIA
                                       $15.64
                                       Quantity: 1 Change
                                       Sold by: shunyang_led
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                          Amazon.com: shunyang
                                                 Case: Motorcycle License Plate
                                                         1:20-cv-06677          Bracket Holder#:
                                                                             Document          LED
                                                                                                 15TailFiled:
                                                                                                        Light Universal
                                                                                                               11/10/20 Fender Eliminator
                                                                                                                            Page     274Kitof
                                                                                                                                           6 LEDs
                                                                                                                                              498Adjustable
                                                                                                                                                  PageID    Universal
                                                                                                                                                              #:2444  for Honda KTM Yamaha Suzuki Ducati

                                                                                                                                                             Hello, Sign in
   Skip to main content                             KTM                                                                                                      Account & Lists
                                                                                                                                                                                    Returns                                 0
                                             All
                                                                                                                                                                                    & Orders          Try Prime                 Cart
                                                                                                                                                             Account
       Deliver to
                                           Holiday Deals   Gift Cards   Best Sellers     Customer Service      New Releases    AmazonBasics      Whole Foods        Free Shipping    Registry          Get ready for Halloween
       Bensenville 60106




   ‹ Back to results



   Subm                                                                            shunyang Motorcycle License Plate Bracket                                                            $25.88
                                                                                   Holder LED Tail Light Universal Fender Eliminator                                                    & FREE Shipping
   Subm
                                                                                   Kit 6 LEDs Adjustable Universal for Honda KTM                                                        Arrives: Nov 9 - Dec 2

   Subm
                                                                                   Yamaha Suzuki Ducati
                                                                                   Brand: shunyang                                                                                      In Stock.
                                                                                                                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1

                                                                                        Price:   $25.88 & FREE Shipping
                                                                                       Coupon       Save an extra 5% when you apply this coupon.                                                        Add toto
                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                 Cart
                                                                                                 Details
                                                                                                                                                                                                          Submit
                                                                                                                                                                                                           Buy Now
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $25.88 upon approval for the Amazon Rewards
                                                                                        Visa Card. No annual fee.                                                                             Secure transaction

                                                                                                                                                                                        Ships from ...       shunyang_led
                                                                                   Color: Silver
                                                                                                                                                                                        Sold by ...          shunyang_led

                                                                                                 $25.88          $25.88           $25.88            $25.88
                                                                                                                                                                                              Deliver to Bensenville 60106


                                                                                                 $25.88                                                                                   Add to List


                                  Roll over image to zoom in                            The adjustable range of the mounting hole is 30-135mm.The license plate holder                          Share
                                                                                        kit is universal & amazing for most of motorcycle models, suitable for Harley for
                                                                                        Honda for Yamaha for Suzuki for Kawasaki for Victory for Triumph for Aprilla for                              Have one to sell?
                                                                                        Vespa and Most Other Models with through hole license plate mounting systems.
                                                                                                                                                                                                      Sell on Amazon
                                                                                        3 Wires Connection System：Black Wire for Ground, Blue Wire for White License
                                                                                        Plate Light, Red Wire for Flash White Light.
                                                                                        Motorcycle plate bracket can adjust the horizontal angle diﬀerent from the ground
                                                                                        for getting the best view of road legal. Universal fender eliminator with length
                                                                                        adjusts function help to avoid scratching the exhaust or rear seat. The installation
                                                                                        position of the license plate can be moved up and down, choose a suitable
                                                                                        installation position to ﬁt the diﬀerent sizes of license plate.
                                                                                        This fender eliminator kit come with a license plate LED light. No need to buy
                                                                                        separately. It can clearly highlight the license plate in the night driving.
                                                                                        Easy To Install. LED Tail Light Eliminator with 3 LEDs, high light output but low
                                                                                        power consumption, super bright & it will ﬂash when braking.
                                                                                   › See more product details


   Inspired by your recent shopping trends                                                                                                                                                                            Page 1 of 14




                    4 X Motorcycle                  PBYMT Motorcycle Bullet        Motorcycle Mirrors,               Evomosa Mini Stalk            INNOGLOW Motorcycle                Turn Signal Light Justech                 2
                    Motorbike Turn Signal           Turn Signal Light Amber        Universal 10mm Chrome             Arrow Light Motorcycle        Turn Signal Lights Bulb            4PCs 12V Universal
                    LED Light Indicator For         Lamp Compatible for            Motorcycle Rear View              Turn Signals Lights           Amber Universal                    Waterproof Motorcycle                     S
                    Yamaha Honda Suzuki…            Chopper Bobber…                Side Mirrors Handle…              Universal Motorbike…          Incandescent Lens…                 Motorbike Turn Signal…
                                   443                           32                                  300                          332                               258                                  5
                    $14.54                          $23.90                         $25.99                            $14.99                        $16.99                             $19.99                                    $
                    Only 14 left in stock - orde…                                                                                                  Only 7 left in stock - order…      Only 8 left in stock - order…             O




   Sponsored products related to this item                                                                                                                                                                            Page 1 of 13




                    Motorcycle Swingarm             Qiilu Motorcycle License       Hunter-Bike Universal             Worldmotop Motorcycle         Universal Motorcycle               12V Motorcycle Taillight,
                    Guard Swing Arm                 Plate Bracket Holder LED       Fender Eliminator CNC             Adjustable Fender             License Plate Holder               License Plate Mount
                    Protector For KTM               Tail Light Universal           Aluminum License Plate            Eliminator Universial for     Fender Eliminator with             Bracket with LED Brake
                    EXC125 EXC200…                  Fender Elimi...                Holder Bracket w...               Yamaha Kawasaki H...          Aluminium LED Tail...              Light Universa...                         -
                                 43                               2                $29.88                            $29.88                                     14                    $11.09
                    $21.99                          $38.99                                                                                         $39.99
                                                                                                                                                                                                                      Ad feedback


   Special offers and product promotions

           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $25.88! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now


https://www.amazon.com/shunyang-Motorcycle-Universal-Eliminator-Adjustable/dp/B08GY3K16W/ref=sr_1_1?dchild=1&keywords=KTM&m=AJM4YZWD23KLT&qid=1603169104&s=merchant-items&sr=1-1&th=1                                                  1/4
10/22/2020                                    Case:
                                  Amazon.com: For      1:20-cv-06677
                                                  KTM 390                 Document
                                                          Duke/RC390 2013-2018          #:Duke/RC125
                                                                               for KTM 125 15 Filed:2014-2018，
                                                                                                     11/10/20Motorcycle
                                                                                                               Page 275      of 498
                                                                                                                        Accessories    PageID
                                                                                                                                    Adjustable     #:2445
                                                                                                                                               Folding Brake Clutch Lever (Orange): Automotive

                                                                                                                                                                   Hello, Sign in
   Skip to main content                  Automotive Parts & Accessories                                                                                            Account & Lists
                                                                                                                                                                                           Returns                                 0
                                                                                                                                                                                           & Orders          Try Prime                 Cart
                                                                                                                                                                   Account
      Deliver to
                                       Holiday Deals     Gift Cards       Best Sellers    Customer Service     New Releases          AmazonBasics     Whole Foods         Free Shipping                  Shop today's epic deals now
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates    Best Sellers   Parts      Accessories      Tools & Equipment       Car Care      Motorcycle & Powersports       Truck        RV     Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                              For KTM 390 Duke/RC390 2013-2018 for KTM                                                                  $36.38
                                                                                     125 Duke/RC125 2014-2018， Motorcycle
                                                                                                                                                                                               $4.99 delivery: Nov 12 - Dec 4
   Subm
                                                                                     Accessories Adjustable Folding Brake Clutch Lever
   Subm
                                                                                     (Orange)                                                                                                  In Stock.
                                                                                     Brand: Sinkees
                                                                                                                                                                                               Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1
                                                                                                         1 rating
   Subm
                                                                                     Price:   $36.38                                                                                                           Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart

   Subm
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $36.38 upon approval for the Amazon Rewards                                             Submit
                                                                                                                                                                                                                  Buy Now
                                                                                         Visa Card. No annual fee.
   Subm                                                                                                                                                                                              Secure transaction
                                                                                     Color: Orange
                                                                                                                                                                                               Ships from ...            Sinkees
   Subm                                                                                                                                                                                        Sold by ...               Sinkees
                                                                                               $36.38            $36.38                $36.38             $36.38
                                                                                                                                                                                               Return policy: This item is
                                                                                                                                                                                               returnable
                                                                                               $36.38            $36.38                $36.38             $36.38
                                                                                                                                                                                               Add a Protection Plan:
                              Roll over image to zoom in                                                                                                                                             3-Year Auto Parts Protection
                                                                                         Lightweight and aerodynamic design                                                                          Plan for $5.22
                                                                                         90 degrees foldable design
                                                                                         Design of 3D eﬀect to enhance the awesome apperance of your motorcycle to a
                                                                                         great extent                                                                                                Deliver to Bensenville 60106
                                                                                         Adjustable positions provide with ultimate rider comfort
                                                                                         Fitment: for KTM 390 Duke 2013-2018, RC390 2013-2018, 200 Duke 2014-2016,                               Add to List
                                                                                         RC200 2014-2016, RC125 2014-2018, 125 Duke 2014-2018
                                                                                     › See more product details
                                                                                                                                                                                                       Share


                                                                                                                                                                                                             Have one to sell?
   Sponsored products related to this item                                                                                                                                  Page 1 of 3
                                                                                                                                                                                                             Sell on Amazon




               for KTM 390 Duke 2013-            For Duke 390 2013-2018            Strada 7 Motorcycle                Motorcycle Accessories          Road Passion High
               2016 for KTM                      For RC125 RC200 RC390             Throttle Lock/Cruise               Motorbike Front Rear            Performance Oil Filter
               RC125/RC200/RC390                 2014-2018 For Duke 250            Control for KTM 390                Fork Wheel Frame Slider         for KTM 200 Duke 200
               2014-2016 Motorcycle…             2017-2018 Motor...                Duke / RC390                       Crash Pads Prot...              2012-2014 450 XC-W…
                           4                                 4                     $44.95                                          4                              1
               $24.08                            $39.99                                                               $17.99                          $8.99
                                                                                                                                                                          Ad feedback


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $36.38! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                                     Additional Information

        Manufacturer                                        Sinkees                                                        ASIN                                                     B07QNG4F6S

        Brand                                               Sinkees                                                        Customer Reviews                                                                1 rating
                                                                                                                                                                                    4.0 out of 5 stars
        Manufacturer Part Number                            SKS-NJ-008-F16/KL
                                                                                                                           Best Sellers Rank                                        #3,341,976 in Automotive (See Top 100 in
                                                                                                                                                                                    Automotive)
                                                                                                                                                                                    #6,200 in Powersports Brake Levers

                                                                                                                           Date First Available                                     April 19, 2019

                                                                                                                         Warranty & Support

                                                                                                                         Product Warranty: For warranty information about this product, please click here


https://www.amazon.com/2013-2018-2014-2018，-Motorcycle-Accessories-Adjustable/dp/B07QNG4F6S/ref=sr_1_1?th=1                                                                                                                                   1/4
10/22/2020                                    Case:
                                  Amazon.com: For      1:20-cv-06677
                                                  KTM 390                 Document
                                                          Duke/RC390 2013-2018          #:Duke/RC125
                                                                               for KTM 125 15 Filed:2014-2018，
                                                                                                     11/10/20Motorcycle
                                                                                                               Page 276      of 498
                                                                                                                        Accessories    PageID
                                                                                                                                    Adjustable     #:2446
                                                                                                                                               Folding Brake Clutch Lever (Orange): Automotive

                                                                                                                    Feedback

                                                                                                                    Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                       Page 1 of 3

             Videos for related products




                                                0:29                                        0:59                                        0:28                                    0:29
              Motorcycle Hydraulic Clutch Brake              Motorcycle CNC brake clutch levers         7/8" Universal Front ATV Brake              WOOSTAR- How to install a Clutch   Street Brake Le
              Pump Master Cylinder Lever                                                                Clutch Master Cylinder Reservoir…           Brake Bump Lever Assembly for…

              GOOFIT                                         FXCNC Racing                               Feiteplus                                   WOOSTAR DIRECT US                  TARAZON-Moto



     Upload your video




   Product description
       Color:Orange



            Lightweight and aerodynamic design
            90 degrees foldable design
            Design of 3D eﬀect to enhance the awesome apperance of your motorcycle to a great extent
            Adjustable positions provide with ultimate rider comfort

            Condition: new
            Material: CNC aluminium alloy
            Color: red, blue, gold, black, silver, green, orange, gray
            Package includes: 1 pair of motorcycle levers (brake & clutch)

            Fitment:
            For KTM 390 Duke 2013-2018
            For KTM RC390 2013-2018
            For KTM 200 Duke 2014-2016
            For KTM RC200 2014-2016
            For KTM RC125 2014-2018
            For KTM 125 Duke 2014-2018




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                          No customer reviews

                       4 out of 5                                              There are 0 customer reviews and 1 customer rating.
   1 global rating

   5 star                                         0%

   4 star                                      100%

   3 star                                         0%

   2 star                                         0%

   1 star                                         0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




https://www.amazon.com/2013-2018-2014-2018，-Motorcycle-Accessories-Adjustable/dp/B07QNG4F6S/ref=sr_1_1?th=1                                                                                                   2/4
10/22/2020                                Case:
                              Amazon.com: For      1:20-cv-06677
                                              KTM 390                 Document
                                                      Duke/RC390 2013-2018          #:Duke/RC125
                                                                           for KTM 125 15 Filed:2014-2018，
                                                                                                 11/10/20Motorcycle
                                                                                                           Page 277      of 498
                                                                                                                    Accessories    PageID
                                                                                                                                Adjustable     #:2447
                                                                                                                                           Folding Brake Clutch Lever (Orange): Automotive




     Customers who searched for "emoji" ultimately bought                                                                                                                                                                             Page 1 of 2




                LovesTown Mini Emoji                  Emoji Universe: Emoji                      36 Styles Metallic Glitter          Dreampark Emotion                 Dreampark 80 Pack Mini
                Keychain Set, 80pcs                   LED Rings, 24 Count                        Emoji Temporary Tattoos             Keychain Mini Cute Plush          Emotion Keychain Plush,
                Emoji Party Favors for                                    359                    for Kids, Emoji Birthday            Pillows, Christmas /              Party Favors for Kids,
                Kids Emoticon Plush…                  $11.95                                     Party Supplies Games…               Birthday Party…                   Christmas / Birthday…
                               32                                                                             3                                   740                                   182
                $12.99                                                                           $5.99                               $10.99                            $32.99


     Inspired by your browsing history                                                                                                                                                                                                Page 1 of 8




                Laugh Till You Cry Emoji              Emoji Birthday Candles |                   Timex Unisex Weekender              24 Make A Emoji Stickers          Shogun Kawasaki Ninja
                Pillow 12.5 Inch Large                Party Supply                               38mm Watch                          For Kids: Emoji Party             400 Z400 Z 400 2018
                Yellow Smiley Emoticon                                    195                                 12,195                 Supplies & Party Favors           2019 2020 NO Cut Black
                               584                    $4.55                                      $29.55 - $89.99                     For Emoji Themed…                 Frame Sliders Fits ABS…
                $9.95                                                                                                                             134                                   89
                                                                                                                                     $7.25                             $80.99


     Your Browsing History                 View or edit your browsing history     ›                                                                                                   Page 1 of 3        See personalized recommendations

                                                                                                                                                                                                                            Sign in

                                                                                                                                                                                                                  New customer? Start here.




                                                                                                                    Back to top




                         Get to Know Us                                     Make Money with Us                                   Amazon Payment Products                                        Let Us Help You
                         Careers                                            Sell products on                                     Amazon Rewards Visa                                            Amazon and COVID-
                                                                            Amazon                                               Signature Cards                                                19
                         Blog
                                                                            Sell apps on Amazon                                  Amazon.com Store Card                                          Your Account
                         About Amazon
                                                                            Become an Aﬃliate                                    Amazon Business Card                                           Your Orders
                         Sustainability
                                                                            Advertise Your Products                              Amazon Business Line of Credit                                 Shipping Rates &
                         Press Center                                                                                                                                                           Policies
                                                                            Self-Publish with Us                                 Shop with Points
                         Investor Relations                                                                                                                                                     Amazon Prime
                                                                            Host an Amazon Hub                                   Credit Card Marketplace
                         Amazon Devices                                                                                                                                                         Returns &
                                                                            › See More Make Money                                Reload Your Balance                                            Replacements
                         Amazon Tours                                       with Us
                                                                                                                                 Amazon Currency Converter                                      Manage Your Content
                                                                                                                                                                                                and Devices
                                                                                                                                                                                                Amazon Assistant
                                                                                                                                                                                                Help




                                                                                                                       English                United States




                         Amazon Music                Amazon                      Amazon Drive                          6pm                     AbeBooks                    ACX                           Alexa
                         Stream millions             Advertising                 Cloud storage                         Score deals             Books, art                  Audiobook                     Actionable
                         of songs                    Find, attract, and          from Amazon                           on fashion              & collectibles              Publishing                    Analytics
                                                     engage customers                                                  brands                                              Made Easy                     for the Web

                         Sell on                     Amazon                      Amazon Fresh                          AmazonGlobal            Home Services               Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                    Groceries & More                      Ship Orders             Experienced Pros            Sell your original            Fun stories for
                         Start a Selling             Everything For              Right To Your Door                    Internationally         Happiness Guarantee         Digital                       kids on the go
                         Account                     Your Business                                                                                                         Educational
                                                                                                                                                                           Resources

                         Amazon Web                  Audible                     Book Depository                       Box Oﬃce                ComiXology                  DPReview                      East Dane
                         Services                    Listen to Books &           Books With Free                       Mojo                    Thousands of                Digital                       Designer Men's
                         Scalable Cloud              Original                    Delivery Worldwide                    Find Movie              Digital Comics              Photography                   Fashion
                         Computing                   Audio                                                             Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                   IMDb                                  IMDbPro                 Kindle Direct               Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews                Movies, TV                            Get Info                Publishing                  FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                           & Celebrities                         Entertainment           Indie Digital & Print       Delivery                      Storage
                                                     recommendations                                                   Professionals           Publishing                  on Everyday Items             Free With Prime
                                                                                                                       Need                    Made Easy

                         Prime Video                 Shopbop                     Amazon Warehouse                      Whole Foods             Woot!                       Zappos                        Ring
                         Direct                      Designer                    Great Deals on                        Market                  Deals and                   Shoes &                       Smart Home
                         Video                       Fashion Brands              Quality Used Products                 America’s               Shenanigans                 Clothing                      Security Systems
                         Distribution                                                                                  Healthiest
                         Made Easy                                                                                     Grocery Store


https://www.amazon.com/2013-2018-2014-2018，-Motorcycle-Accessories-Adjustable/dp/B07QNG4F6S/ref=sr_1_1?th=1                                                                                                                                         3/4
10/22/2020                                     Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                         11/10/20: KTM
                                                                                                    Page 278 of 498 PageID #:2448
                                                                                                                                          Hello, Sign in
   Skip to main content              Sinkees      KTM                                                                                     Account & Lists
                                                                                                                                                                 Returns                          0
                                                                                                                                                                 & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
      Bensenville 60106             Holiday Deals   Gift Cards    Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons

    6 results for Sinkees : "KTM"                                                                                                                                                   Sort  by:Featured
                                                                                                                                                                                    Featured
                                                                                                                                                                                     Sort by:


    Brand
    Sinkees                                                                                             For KTM 390 Duke/RC390 2013-2018 for KTM 125 Duke/RC125 2014-
    sinkees                                                                                             2018， Motorcycle Accessories Adjustable Folding Brake Clutch Lever…
                                                                                                                         1
                                                                                                        Orange
                                                                                                        $
                                                                                                         3638
                                                                                                        $4.99 shipping

                                                                                                                                  +




                                                                                                        For KTM 1090 Adventure/R 2017-2018 for KTM 690 Enduro R 2014-2018,
                                                                                                        3D CNC Aluminum folding Motorcycle levers adjustable brake clutch…
                                                                                                                         1

                                                                                                        Orange
                                                                                                        $3638
                                                                                                        $4.99 shipping

                                                                                                                                  +




                                                                                                        For KTM Super Adventure 1290 S/T/R 2015-2018, 3D CNC Aluminum
                                                                                                        Folding Motorcycle Brake Clutch Levers for 1190 Adventure/R 2013-201…
                                                                                                        Gold
                                                                                                        $3638
                                                                                                        $4.99 shipping

                                                                                                                                  +




                                                                                                        For Duke 690/690R 2016-2017 Ultra-clear Speedometer Screen Protector
                                                                                                        Motorcycle Accessories (clear)
                                                                                                        clear
                                                                                                        $
                                                                                                         838
                                                                                                        $4.99 shipping




                                                                                                        3D CNC Aluminum Folding Motorcycle Brake Clutch Levers, 1 pair, for 690
                                                                                                        Duke R 2014-2017 (Red)
                                                                                                        Red
                                                                                                        $
                                                                                                         3638
                                                                                                        $4.99 shipping

                                                                                                                                  +




                                                                                                        Universal Motorcycle LED Light Rear License Plate Holder Adjustable
                                                                                                        Fender Eliminator Bracket for Yamaha for Kawasaki for Ducati (Red)
                                                                                                                         30

                                                                                                        Red
                                                                                                        $
                                                                                                         2618
                                                                                                        $4.99 shipping

                                                                                                                                  +




                                                        Need help?
                                                        Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                  Page 1 of 4


https://www.amazon.com/s?k=KTM&me=ARG1LQKVR65H8&ref=nb_sb_noss                                                                                                                                                 1/3
10/22/2020                                     Case: 1:20-cv-06677 Document #: 15 Amazon.com
                                                                                   Filed: 11/10/20      Page
                                                                                             Seller Profile:      279 of 498 PageID #:2449
                                                                                                             Sinkees

                                                                                                                                                                        Hello, Sign in
   Skip to main content                 All                                                                                                                             Account & Lists
                                                                                                                                                                                               Returns                               0
                                                                                                                                                                                               & Orders       Try Prime                  Cart
                                                                                                                                                                        Account
      Deliver to
                                     Holiday Deals         Gift Cards     Best Sellers    Customer Service        New Releases         AmazonBasics        Whole Foods         Free Shipping               Shop today's epic deals now
      Bensenville 60106


   Sinkees                                                                                                                                          Have a question for Sinkees?
   Sinkees storefront
   Just launched No feedback yet                                                                                                                       Ask a question
   Sinkees is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Guangzhou Sinkees Motor Vehicle Parts Co., Ltd
   Business Address:
     Room 2003 Building 2 No.54 Zengcha Road Songzhou Street
     Guangzhou
     Guangdong
     510435
     CN


       Returns & Refunds        Shipping        Policies        Help          Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact Sinkees to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                     Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                   Page 1 of 8




                   Laugh Till You Cry Emoji          Emoji Birthday Candles |             Timex Unisex Weekender               24 Make A Emoji Stickers           Shogun Kawasaki Ninja
                   Pillow 12.5 Inch Large            Party Supply                         38mm Watch                           For Kids: Emoji Party              400 Z400 Z 400 2018
                   Yellow Smiley Emoticon                               195                             12,195                 Supplies & Party Favors            2019 2020 NO Cut Black
                                  584                $4.55                                $29.55 - $89.99                      For Emoji Themed…                  Frame Sliders Fits ABS &…
                   $9.95                                                                                                                      134                                  89
                                                                                                                               $7.25                              $80.99


        Top subscription apps for you                                                                                                                                                                                       Page 1 of 9




                   Disney+                           CBS Full Episodes and Live           STARZ                                Sling TV                           SHOWTIME
                   Disney                            TV                                   Starz Entertainment                  Sling TV LLC                       Showtime Digital Inc.
                                  386,991            CBS Interactive                                    79,756                                47,388                               22,920
                   $0.00                                                98,053            $0.00                                $0.00                              $0.00
                                                     $0.00


        Your Browsing History             View or edit your browsing history     ›                                                                                              Page 1 of 3     See personalized recommendations

                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                         New customer? Start here.




                                                                                                                 Back to top



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ARG1LQKVR65H8&sshmPath=                                                                                   1/2
10/22/2020                                    Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                           Select Filed: Options
                                                                                          11/10/20    Page 280
                                                                                                 - Amazon.com      of 498 PageID #:2450
                                                                                                              Checkout




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                    Choose a delivery option:

                Shipping from Sinkees           (Learn more)                                                             Thursday, Nov. 12 - Friday, Dec. 4
                                                                                                                         $4.99 - Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    For KTM 390 Duke/RC390 2013-2018 for KTM 125 Duke/RC125 2014-2018，
                    Motorcycle Accessories Adjustable Folding Brake Clutch Lever (Orange)
                    $36.38 - Quantity: 1
                    Sold by: Sinkees


                Change quantities or delete




                                                                                                                                                                            Continue




                                                               Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                  Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                            1/1
10/22/2020                                        Case: 1:20-cv-06677 Document #: 15  Filed:
                                                                                  Place       11/10/20
                                                                                        Your Order         Page
                                                                                                   - Amazon.com   281 of 498 PageID #:2451
                                                                                                                Checkout




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $36.38
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $4.99
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply                  Total before tax:                          $41.37
                   BENSENVILLE, IL 60106-1445                            Billing address Change
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $2.27
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                              $43.64

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                                                                                                                                                                       Why didn't I qualify for free shipping?
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 12, 2020 - Dec. 4, 2020
                                       For KTM 390 Duke/RC390 2013-2018 for                        Choose a delivery option:
                                       KTM 125 Duke/RC125 2014-2018，                                    Thursday, Nov. 12 - Friday, Dec. 4
                                       Motorcycle Accessories Adjustable Folding                        $4.99 - Shipping
                                       Brake Clutch Lever (Orange)
                                       $36.38
                                       Quantity: 1 Change
                                       Sold by: Sinkees
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                         Amazon.com:Case:
                                               For KTM1:20-cv-06677       Document
                                                       1090 Adventure/R 2017-2018 for KTM#:
                                                                                          69015 Filed:
                                                                                              Enduro     11/10/20
                                                                                                     R 2014-2018,    Page
                                                                                                                  3D CNC    282 of
                                                                                                                         Aluminum     498
                                                                                                                                  folding   PageID
                                                                                                                                          Motorcycle     #:2452
                                                                                                                                                     levers adjustable brake clutch handle (Orange)

                                                                                                                                                          Hello, Sign in
   Skip to main content                  All       KTM                                                                                                    Account & Lists
                                                                                                                                                                                  Returns                                 0
                                                                                                                                                                                  & Orders          Try Prime                 Cart
                                                                                                                                                          Account
       Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service    New Releases      AmazonBasics    Whole Foods        Free Shipping              Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                            For KTM 1090 Adventure/R 2017-2018 for KTM                                                         $36.38
                                                                                   690 Enduro R 2014-2018, 3D CNC Aluminum
                                                                                                                                                                                      $4.99 delivery: Nov 12 - Dec 4
   Subm
                                                                                   folding Motorcycle levers adjustable brake clutch
   Subm
                                                                                   handle (Orange)                                                                                    In Stock.
                                                                                   Brand: Sinkees
                                                                                                                                                                                      Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1
                                                                                                      1 rating
   Subm
                                                                                   Price:   $36.38                                                                                                    Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart

   Subm
                                                                                       Get $50 oﬀ instantly: Pay $0.00 $36.38 upon approval for the Amazon Rewards                                      Submit
                                                                                                                                                                                                         Buy Now
                                                                                       Visa Card. No annual fee.
   Subm                                                                                                                                                                                     Secure transaction
                                                                                   Color: Orange
                                                                                                                                                                                      Ships from ...            Sinkees
   Subm                                                                                                                                                                               Sold by ...               Sinkees
                                                                                             $36.38           $36.38             $36.38          $36.38
                                                                                                                                                                                      Return policy: This item is
                                                                                                                                                                                      returnable
                                                                                             $36.38           $36.38             $36.38          $36.38
                                                                                                                                                                                            Deliver to Bensenville 60106
                              Roll over image to zoom in
                                                                                       Available color: red, blue, gold, black, silver, green, orange, gray
                                                                                       Adjustable reach system makes proper lever position available, which can give you                 Add to List
                                                                                       a comfortable experience.
                                                                                       Lightweight and aerodynamic design
                                                                                                                                                                                              Share
                                                                                       Made by CNC aluminum with anodized surface ﬁnishing
                                                                                       Fitment: for KTM 1090 Adventure/R 2017-2018, for KTM Adventure 1050 2016,
                                                                                                                                                                                                    Have one to sell?
                                                                                       for KTM 690 Duke 2014-2017, for KTM 690 SMC 2014-2017, for KTM 690 SMC R
                                                                                       2014-2017, for KTM 690 Enduro R 2014-2018                                                                    Sell on Amazon

                                                                                   › See more product details


   Sponsored products related to this item                                                                                                                                                                          Page 1 of 14




             KTM Hand Brake Lever              KTM Factory Flex Brake     KTM Flex Clutch Lever        KTM Clutch Lever             Motorcycle Swingarm          KTM Boxer Made in                  2004 ﬁts KTM 300 M
             (Orange) 2014-2020                Lever (Orange) OEM:        Brembo (Orange) OEM:         (Orange) Brembo OEM:         Guard Swing Arm              Microﬁber (92%                     Race-Driven Rear Rip
             OEM: 7871399204404                7871390204404              7870293104404                7800293120004                Protector For KTM            Polyester - 8% Elastane)           Brake Rotor Disc for
                         3                                 1                          3                            5                EXC125 EXC200…               - Multicolor                       Motorcross
             $47.99                            $101.99                    $101.99                      $29.99                                    44                           43                    $43.95
                                                                                                                                    $21.99                       $15.99
                                                                                                                                                                                                                    Ad feedback


   Special offers and product promotions

           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $36.38! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                               Additional Information

         Manufacturer                                        Sinkees                                                   ASIN                                                B07RLM59S5

         Brand                                               Sinkees                                                   Customer Reviews                                                           1 rating
                                                                                                                                                                           3.0 out of 5 stars
         Manufacturer Part Number                            SKS-NJ-008-DB12/A90
                                                                                                                       Date First Available                                May 6, 2019

                                                                                                                   Warranty & Support

                                                                                                                   Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                   Would you like to tell us about a lower price?



https://www.amazon.com/Adventure-2017-2018-2014-2018-Motorcycle-adjustable/dp/B07RLM59S5/ref=sr_1_2?dchild=1&keywords=KTM&m=ARG1LQKVR65H8&qid=1603339501&s=merchant-items&sr=1-2&th=1                                                1/3
10/22/2020                                    Case:
                                        Amazon.com: For 1:20-cv-06677
                                                        KTM Super AdventureDocument      #: 15 Filed:
                                                                           1290 S/T/R 2015-2018,        11/10/20
                                                                                                 3D CNC Aluminum    Page
                                                                                                                 Folding     283 of
                                                                                                                         Motorcycle    498
                                                                                                                                    Brake    PageID
                                                                                                                                          Clutch         #:2453
                                                                                                                                                 Levers for 1190 Adventure/R 2013-2016 (Gold)

                                                                                                                                                      Hello, Sign in
   Skip to main content                  All     KTM                                                                                                  Account & Lists
                                                                                                                                                                             Returns                                 0
                                                                                                                                                                             & Orders          Try Prime                 Cart
                                                                                                                                                      Account
       Deliver to
                                       Holiday Deals    Gift Cards   Best Sellers   Customer Service    New Releases      AmazonBasics    Whole Foods        Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                         For KTM Super Adventure 1290 S/T/R 2015-                                                         $36.38
                                                                                2018, 3D CNC Aluminum Folding Motorcycle
                                                                                                                                                                                 $4.99 delivery: Nov 12 - Dec 4
   Subm
                                                                                Brake Clutch Levers for 1190 Adventure/R 2013-
   Subm
                                                                                2016 (Gold)                                                                                      In Stock.
                                                                                Brand: Sinkees
                                                                                                                                                                                 Qty:
                                                                                                                                                                                  Qty:
                                                                                                                                                                                  1      1

   Subm
                                                                                Price:   $36.38                                                                                                  Add toto
                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                          Cart

   Subm                                                                         Get $10 oﬀ instantly: Pay $26.38 upon approval for the Amazon Prime Store Card.
                                                                                                                                                                                                   Submit
                                                                                                                                                                                                    Buy Now
                                                                                Color: Gold
   Subm                                                                                                                                                                                Secure transaction
                                                                                          $36.38          $36.38            $36.38           $36.38
                                                                                                                                                                                 Ships from ...            Sinkees
   Subm                                                                                                                                                                          Sold by ...               Sinkees

                                                                                          $36.38          $36.38             $36.38          $36.38                              Return policy: This item is
                                                                                                                                                                                 returnable
                                                                                    Made by CNC aluminum with anodized surface ﬁnishing
                                                                                    Design of 3D eﬀect to enhance the awesome apperance of your motorcycle to a                        Deliver to Bensenville 60106
                              Roll over image to zoom in
                                                                                    great extent
                                                                                    Foldable, a self-protection to decrease the damage to the levers and the                       Add to List
                                                                                    motorcycle
                                                                                    Lightweight and aerodynamic design
                                                                                                                                                                                         Share
                                                                                    Fitment: for KTM Super Adventure 1290 S/T/R 2015-2018, for KTM 1190
                                                                                    Adventure/R 2013-2016
                                                                                                                                                                                               Have one to sell?
                                                                                › See more product details
                                                                                                                                                                                               Sell on Amazon



   Sponsored products related to this item                                                                                                                   Page 1 of 19




                KTM Hand Brake Lever             KTM Flex Clutch Lever        KTM Clutch Lever               KTM Factory Flex Brake       KTM Air Filter SX SX-F X
                (Orange) 2014-2020               Brembo (Orange) OEM:         (Orange) Brembo OEM:           Lever (Orange) OEM:          XC-F XC-W XCF-W EXC-
                OEM: 7871399204404               7870293104404                7800293120004                  7871390204404                2015-2020
                            3                                3                            5                              1                OEM:79006015000
                $47.99                           $101.99                      $29.99                         $101.99                                   11
                                                                                                                                          $31.49
                                                                                                                                                             Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $36.38! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Gold

   Technical Details                                                                                            Additional Information

         Manufacturer                                      Sinkees                                                 ASIN                                                B07Q8R5DGZ

         Brand                                             Sinkees                                                 Date First Available                                March 29, 2019

         Manufacturer Part Number                          SKS-NJ-008-D01/A90                                   Warranty & Support

                                                                                                                Product Warranty: For warranty information about this product, please click here

                                                                                                                Feedback

                                                                                                                Would you like to tell us about a lower price?




https://www.amazon.com/Adventure-2015-2018-Aluminum-Motorcycle-2013-2016/dp/B07Q8R5DGZ/ref=sr_1_3?dchild=1&keywords=KTM&m=ARG1LQKVR65H8&qid=1603339501&s=merchant-items&sr=1-3&th=1                                             1/3
10/22/2020                                            Amazon.com:
                                                    Case:         Smadmoto Radiator
                                                          1:20-cv-06677             for KTM 250
                                                                             Document        #: 350
                                                                                                15 500 EXC-F
                                                                                                    Filed:   XCF-W XC-W
                                                                                                           11/10/20     12 13 14
                                                                                                                      Page    28415 16
                                                                                                                                    ofHusaberg FE 250 350
                                                                                                                                       498 PageID         2013 2014: Automotive
                                                                                                                                                       #:2454
                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                  Returns                                 0
                                             Automotive Parts & Accessories
                                                                                                                                                                                                  & Orders          Try Prime                 Cart
                                                                                                                                                                         Account
      Deliver to
                                           Holiday Deals      Gift Cards      Best Sellers    Customer Service       New Releases        AmazonBasics       Whole Foods         Free Shipping                  Shop today's epic deals now
      Bensenville 60106

    Automotive         Your Garage      Deals & Rebates     Best Sellers   Parts     Accessories       Tools & Equipment      Car Care      Motorcycle & Powersports         Truck        RV      Tires & Wheels         Vehicles

   Automotive › Replacement Parts › Engine Cooling & Climate Control › Radiators



   Subm                                                                                  Smadmoto Radiator for KTM 250 350 500 EXC-F                                                                  $122.99
                                                                                         XCF-W XC-W 12 13 14 15 16 Husaberg FE 250
                                                                                                                                                                                                      FREE delivery: Oct 26 - 30
   Subm
                                                                                         350 2013 2014
                                                                                         Brand: Smadmoto
                                                                                                                                                                                                      In Stock.
   Subm
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                       Qty:
                                                                                                                                                                                                       1      1
                                                                                         Price:   $122.99
   Subm

                                                                                             Get $50 oﬀ instantly: Pay $72.99 $122.99 upon approval for the Amazon                                                    Add toto
                                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                                               Cart
                                                                                             Rewards Visa Card. No annual fee.
                                                                                                                                                                                                                        Submit
                                                                                                                                                                                                                         Buy Now
                                                                                             Smadmoto Motorcycle radiators Fit for KTM EXC 500 12-16 \ KTM EXC-F 250/350
                                                                                             12-16 \ KTM XCF-W 250/350 12-16 \ KTM XC-W 450/500 12-16                                                       Secure transaction
                                                                                             Made of High Quality Aluminum,All Aluminum include Core & Tank.More Robust,                              Ships from ... Smad Powersportparts
                                                                                             Higher capacity, and Thicker than other radiators.                                                       Sold by ...      Smad Powersportparts
                                                                                             INSTALLATION: Perfect ﬁt. Easy to install. Recommend a professional installation.
                                                                                             Heavy duty designed,stronger and higher capacity for coolant than stock units.                           Add a Protection Plan:
                                                                                             Please Read The Size in the Description and Conﬁrm It Is Fit for Your Bike!                                    3-Year Auto Parts Protection
                                                                                         › See more product details                                                                                         Plan for $19.18

                                                                                         Compare with similar items
                                                                                                                                                                                                            Deliver to Bensenville 60106
                                 Roll over image to zoom in
                                                                                                                                                                                                        Add to List


   Customers who viewed this item also viewed                                                                                                                                       Page 1 of 2               Share


                                                                                                                                                                                                                    Have one to sell?

                                                                                                                                                                                                                    Sell on Amazon




              AnXin Radiator                       Aluminum radiator for            Mishimoto MMDB-                  Zongheng Left and Right          Left & Right Aluminum
              Performance Aluminum                 KTM 250/350/450                  KTM2-03RX Dirt Bike              Full Aluminum Radiator           Radiator Fit For: 2002-
              Fit for KTM 125 XC-W                 SXF/SX-F/XC-F/XCF 2012           Aluminum Radiator                For KTM 2007-2012                2004 Honda CRF450R
              250 300 350 450 500…                 2013 2014                        Compatible With KTM…             250/350/450/505 SXF…             2002 2003 2004
                                4                                 4                                1                 $87.99                                          2
              $79.99                               $82.00                           3 oﬀers from $119.95             Only 10 left in stock - orde…    $82.59
              Only 1 left in stock - order…                                                                                                           Only 1 left in stock - order…




   Customers also viewed these products                                                                                                                                                                                                 Page 1 of 7




                   Mishimoto MMDB-                    Aluminum radiator for              Aluminum Radiator for              Left & Right Aluminum              AnXin Radiator                       Zongheng Left and Right
                   KTM2-03LX Dirt Bike                KTM 250/350/450                    KTM 125/200/250/300                Radiator Fit For: 2002-            Performance Aluminum                 Full Aluminum Radiator
                   Aluminum Radiator                  SXF/SX-F/XC-F/XCF 2012             SX/EXC/MXC 2008 2009               2004 Honda CRF450R                 Fit for KTM 125 XC-W                 For KTM 2007-2012
                   Compatible With KTM…               2013 2014                          2010 2011 2012                     2002 2003 2004                     250 300 350 450 500…                 250/350/450/505 SXF…                      4
                                    1                                 4                                  3                                 2                                    4                   $87.99
                   $117.51                            $82.00                             $83.00                             $82.59                             $79.99                               Only 10 left in stock - orde…             $
                   Only 5 left in stock - order…                                         Only 6 left in stock - order…      Only 1 left in stock - order…      Only 1 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                                          Page 1 of 21




                   ALLOYWORKS All                     Aluminum Radiator For              L&R Aluminum Radiator              AnXin Radiator                     KTM Air Filter SX SX-F XC            Kungfu Graphics Custom                    A
                   Aluminum Radiator for              KTM 250/450/505 SX-                For KTM 250/350/450                Performance Aluminum               XC-F XC-W XCF-W EXC-F                Decal Kit for 125 200
                   Yamaha Raptor 700                  F/SXF 250SXF 450SXF                SXF/SX-F/XC-F/XCF 2011             Fit for KTM 125 XC-W               2015-2020                            250 300 350 450 500
                   YFM700 2006-2014…                  505SXF 2007-2011 10                2012 2013 2014                     250 300 350 450 500…               OEM:79006015000                      EXC EXC-F XCW XC-W...                     2
                              6                       $95.00                             $83.00                                          4                                  11                                    1
                   $74.00                                                                                                   $79.99                             $31.49                               $139.89
                                                                                                                                                                                                                                    Ad feedback




https://www.amazon.com/Smadmoto-Radiator-EXC-F-XCF-W-Husaberg/dp/B08CN72Q6C/ref=sr_1_1                                                                                                                                                                1/5
10/22/2020                                         Amazon.com:
                                                 Case:         Smadmoto Radiator
                                                       1:20-cv-06677             for KTM 250
                                                                          Document        #: 350
                                                                                             15 500 EXC-F
                                                                                                 Filed:   XCF-W XC-W
                                                                                                        11/10/20     12 13 14
                                                                                                                   Page    28515 16
                                                                                                                                 ofHusaberg FE 250 350
                                                                                                                                    498 PageID         2013 2014: Automotive
                                                                                                                                                    #:2455
   Compare with similar items




                                      This item Smadmoto Radiator for             12-16 MX Radiators for K-T-M 250               Smadmoto Radiator for KTM SX-F SXF              L&R Aluminum Radiator For KTM
                                      KTM 250 350 500 EXC-F XCF-W XC-W            350 500 EXC-F XCF-W XC-W Husaberg              250 350 450 2013 2014 2015 Water                250/350/450 SXF/SX-F/XC-F/XCF
                                      12 13 14 15 16 Husaberg FE 250 350          FE 250 350 13 2014                             Cooler Cooling Pair                             2011 2012 2013 2014
                                      2013 2014

                                           Submit
                                          Add to Cart                                  Submit
                                                                                      Add to Cart                                     Submit
                                                                                                                                     Add to Cart                                      Submit
                                                                                                                                                                                     Add to Cart



     Customer Rating                                    (0)                                         (3)                                            (0)                                             (0)

     Price                            $12299                                      $12495                                         $11899                                          $8300
     Sold By                          Smad Powersportparts                        TARAZON-Moto Parts Factory                     Smad Powersportparts                            Newautoparts5




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $72.99 instead of $122.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                 Additional Information

        Manufacturer                                           Smadmoto                                                ASIN                                                 B08CN72Q6C

        Brand                                                  Smadmoto                                                Best Sellers Rank                                    #388,989 in Automotive (See Top 100 in
                                                                                                                                                                            Automotive)
        Manufacturer Part Number                               TRS-R-149                                                                                                    #1,585 in Automotive Replacement Engine
                                                                                                                                                                            Radiators

                                                                                                                       Date First Available                                 July 9, 2020

                                                                                                                     Warranty & Support

                                                                                                                     Product Warranty: For warranty information about this product, please click here

                                                                                                                     Feedback

                                                                                                                     Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                             Page 1 of 2

             Videos for related products




                                                 1:21                                      6:56                                          5:07                                            5:57
             How to Fix a Car Radiator                        OSC Cooling Products 944 New                OSC Cooling Products 1304 New                  Flex-a-lite 51068LS Aluminum                    Flex-a-lite 51168LS
                                                              Radiator.OSC refrigeracin…                  Radiator.OSC Productos de…                     Radiator for Jeep CJ with LS…                   Fan Combination fo

             Howcast                                          Merchant Video                              Merchant Video                                 Merchant Video                                  Merchant Video



     Upload your video




   Product description

         Package includes 2 pieces of radiator.
         Fitment:
         KTM EXC 500 12-16

https://www.amazon.com/Smadmoto-Radiator-EXC-F-XCF-W-Husaberg/dp/B08CN72Q6C/ref=sr_1_1                                                                                                                                              2/5
10/22/2020                                        Amazon.com:
                                                Case:         Smadmoto Radiator
                                                      1:20-cv-06677             for KTM 250
                                                                         Document        #: 350
                                                                                            15 500 EXC-F
                                                                                                Filed:   XCF-W XC-W
                                                                                                       11/10/20     12 13 14
                                                                                                                  Page    28615 16
                                                                                                                                ofHusaberg FE 250 350
                                                                                                                                   498 PageID         2013 2014: Automotive
                                                                                                                                                   #:2456
            KTM EXC-F 250/350 12-16
            KTM XCF-W 250/350 12-16
            KTM XC-W 450/500 12-16
            Features:
            - Quantity: 2
            - Condition: 100% Brand new, never mounted
            - Material: High Quality Aluminum,All Aluminum include Core & Tank.
            - Provides strong, quickly and durable cooling
            - The core of the radiator is welded in vacuum brazing furnace, no epoxy. The tanks are 100% welded by TIG




   Sponsored products related to this item                                                                                                                                              Page 1 of 8




                 CNC Rear Brake Foot             XFMT Replacement                 Aluminum Radiator For           Aluminum Radiator For   L&R Aluminum Radiator    XMT-MOTO Black             A
                 Pedal Lever - Motorcycle        Radiator Compatible              2008-2012 KTM                   KTM 250/450/505 SX-     For KTM 250/350/450      Aluminum Radiator
                 For K T M H usqvarna            with Honda Shadow ACE            125/200/250/300                 F/SXF 2007 2008 2009    SXF/SX-F/XC-F/XCF 2011   Cooler for Honda
                 SX125 SX150 SX-F ...            750 VT750C 1997…                 SX/EXC/MXC 08 09 10…            2010 2011 2012          2012 2013 2014           Shadow ACE 750…            5
                 $33.99                                      6                    $83.00                          $93.00                  $83.00                                12
                                                 $85.99                                                                                                            $70.77
                                                                                                                                                                                       Ad feedback




                                                                                                                                                                    Sponsored



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

   5 star                                       0%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/Smadmoto-Radiator-EXC-F-XCF-W-Husaberg/dp/B08CN72Q6C/ref=sr_1_1                                                                                                                3/5
10/22/2020                                    Amazon.com:
                                            Case:         Smadmoto Radiator
                                                  1:20-cv-06677             for KTM 250
                                                                     Document        #: 350
                                                                                        15 500 EXC-F
                                                                                            Filed:   XCF-W XC-W
                                                                                                   11/10/20     12 13 14
                                                                                                              Page    28715 16
                                                                                                                            ofHusaberg FE 250 350
                                                                                                                               498 PageID         2013 2014: Automotive
                                                                                                                                               #:2457




    CNC Rear Brake Foot Pedal Lever - Motorcycl…
    $33.99
                                      Shop now


                                        Sponsored




                                                                                      NEW OEM KTM RADIATOR DIGITAL FAN KIT 250
                                                                                      300 350 400 450 530 2017 55635941044                               Shop now
                                                                                      $184.99                      7

                                                                                                                                                                    Sponsored




     Top subscription apps for you                                                                                                                                                                                Page 1 of 7




               Disney+                           CBS Full Episodes and               STARZ                             Sling TV                     SHOWTIME                         Philo: Live & On-
               Disney                            Live TV                             Starz Entertainment               Sling TV LLC                 Showtime Digital Inc.            Demand TV
                            386,993              CBS Interactive                                    79,756                            47,388                      22,921             PHILO
               $0.00                                               98,053            $0.00                             $0.00                        $0.00                                          65,101
                                                 $0.00                                                                                                                               $0.00


     Inspired by your browsing history                                                                                                                                                                            Page 1 of 6




               Xitomer Duke 790 Mirror           Motorcycle Seat Bag Tail            MOTOPOWER MP0609A                 Shogun Kawasaki Ninja        CICMOD Motorcycle                NEW KTM OIL FILTER
               Hole Plugs, for KTM               Bag - Dual Use                      3.1Amp Motorcycle USB             400 Z400 Z 400 2018          Front & Rear Fork Wheel          SERVICE KIT 2014 2015
               125/390 / 790 DUKE                Motorcycle Backpack                 Charger Kit SAE to USB            2019 2020 NO Cut Black       Frame Slider Crash               2016 RC 390 DUKE
               2013-2019, 1290…                  Waterproof Luggage…                 Adapter Phone GPS…                Frame Sliders Fits ABS…      Protector for KTM 125…           90238015010
                            24                                     305                             2,480                              89                          88                               75
               $14.99                            $33.66                              $10.99                            $80.99                       $25.98                           $27.50


     Your Browsing History            View or edit your browsing history       ›                                                                                       Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                        Sign in

                                                                                                                                                                                              New customer? Start here.




                                                                                                             Back to top




                         Get to Know Us                                  Make Money with Us                             Amazon Payment Products                             Let Us Help You
                         Careers                                         Sell products on                               Amazon Rewards Visa                                 Amazon and COVID-
                                                                         Amazon                                         Signature Cards                                     19
                         Blog
                                                                         Sell apps on Amazon                            Amazon.com Store Card                               Your Account
                         About Amazon
                                                                         Become an Aﬃliate                              Amazon Business Card                                Your Orders
                         Sustainability
                                                                         Advertise Your Products                        Amazon Business Line of Credit                      Shipping Rates &
                         Press Center                                                                                                                                       Policies
                                                                         Self-Publish with Us                           Shop with Points
                         Investor Relations                                                                                                                                 Amazon Prime
                                                                         Host an Amazon Hub                             Credit Card Marketplace
                         Amazon Devices                                                                                                                                     Returns &
                                                                         › See More Make Money                          Reload Your Balance                                 Replacements
                         Amazon Tours                                    with Us
                                                                                                                        Amazon Currency Converter                           Manage Your Content
                                                                                                                                                                            and Devices
                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                            Help


https://www.amazon.com/Smadmoto-Radiator-EXC-F-XCF-W-Husaberg/dp/B08CN72Q6C/ref=sr_1_1                                                                                                                                          4/5
10/22/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: ktm
                                                                                            Page 288 of 498 PageID #:2458
                                                                                                                                      Hello, Sign in
   Skip to main content                                   ktm                                                                         Account & Lists
                                                                                                                                                             Returns                          0
                                  Smad Powersportparts
                                                                                                                                                             & Orders    Try Prime                  Cart
                                                                                                                                      Account
      Deliver to
                                 Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 35 results for Smad Powersportparts : "ktm"                                                                                                                         Sort  by:Featured
                                                                                                                                                                                Featured
                                                                                                                                                                                 Sort by:


    Brand
    Smadmoto                                                                                        Smadmoto Radiator for KTM SX50 SX 50 12 13 14 15 16 17 18 19 Water
                                                                                                    Cooler Cooling with Core & Tank
                                                                                                    $
                                                                                                     13999
                                                                                                    $25.00 shipping




                                                                                                    Smadmoto Radiator for KTM 250 350 500 EXC-F XCF-W XC-W 12 13 14 15
                                                                                                    16 Husaberg FE 250 350 2013 2014
                                                                                                    $12299
                                                                                                    FREE Shipping




                                                                                                    Smadmoto Radiator for KTM SX-F SXF 250 350 450 2013 2014 2015
                                                                                                    Water Cooler Cooling Pair
                                                                                                    $11899
                                                                                                    FREE Shipping




                           Sponsored




                                                                                                    Smadmoto Motorcycle Radiator Cooling Replacement for KTM FREERIDE
                                                                                                    250R 14-17 FREERIDE 350 15-16
                                                                                                    $7899
                                                                                                    FREE Shipping




                                                                                                    Smadmoto Motorcycle Radiator Cooling Replacement for KTM SX 85 2013
                                                                                                    2014 2015 2016 2017
                                                                                                    $12449
                                                                                                    FREE Shipping




                                                                                                    Smadmoto Radiator for KTM DUKE 690 2013 2014 2015 2016 2017
                                                                                                    Motorcycle Cooling Replacement
                                                                                                    $19999
                                                                                                    FREE Shipping




                                                                                                    Smadmoto Rear Brake Rotor Disc For KTM 950 990 Adventure R S LC8 690
                                                                                                    950 Supermoto R 07-10
                                                                                                    $4499
                                                                                                    FREE Shipping




https://www.amazon.com/s?k=ktm&me=A1O03L5VIR1C75&ref=nb_sb_noss                                                                                                                                            1/4
10/22/2020                                                                    Amazon.com
                                                 Case: 1:20-cv-06677 Document #:         Seller
                                                                                 15 Filed:      Profile: Smad
                                                                                             11/10/20         Powersportparts
                                                                                                           Page    289 of 498 PageID #:2459
                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                  Returns                                0
                                          All
                                                                                                                                                                                                  & Orders       Try Prime                   Cart
                                                                                                                                                                          Account
      Deliver to
                                         Holiday Deals    Gift Cards          Best Sellers     Customer Service         New Releases      AmazonBasics         Whole Foods       Free Shipping              Shop deals before they're gone
      Bensenville 60106


   Smad Powersportparts                                                                                                                                Have a question for Smad
   Smad Powersportparts storefront                                                                                                                     Powersportparts?
                 86% positive lifetime (7 total ratings)
   Smad Powersportparts is committed to providing each customer with the highest standard of customer service.                                          Ask a question




   Detailed Seller Information


   Business Name:Wuxi Simaide Metal Product Co., Ltd.
   Business Address:
     Anjili, Songshan Village
     Houqiao Town
     Wuxi
     Jiangsu
     214106
     CN


       Feedback       Returns & Refunds           Shipping         Policies          Help         Products



                             “ Quality product shipped in a prompt and timely manner ”
                                                                                                                                                                                  30 days       90 days       12 months        Lifetime
                             By Patrick G. on May 27, 2020.                                                                                                         Positive         100%        100%                86%           86%

                             “ I am modifying my original feedback on this seller. There was no indication as to where this product was                             Neutral                0%      0%                14%           14%
                              coming from and I have come to ﬁnd out it is from China. So it is understandable that my package would be
                                                                                                                                                                    Negative               0%      0%                   0%              0%
                              late! With the virus outbreak that happened there it is sad that this vendor is suﬀering the problems with
                              shipping and communication. We all hope things get better there :) ”                                                                  Count                   1        4                   7               7
                             Read less

                             By J. Ellison on February 15, 2020.

                             “ thank you very much for your understanding! ”

                             By Smad Powersportparts on February 17, 2020.



                                                                              Previous Next




                                                                                        Leave seller feedback         Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                      Page 1 of 6




                   Xitomer Duke 790 Mirror            Motorcycle Seat Bag Tail               MOTOPOWER MP0609A                 Shogun Kawasaki Ninja             CICMOD Motorcycle Front           NEW KTM OIL FILTER
                   Hole Plugs, for KTM                Bag - Dual Use Motorcycle              3.1Amp Motorcycle USB             400 Z400 Z 400 2018               & Rear Fork Wheel Frame           SERVICE KIT 2014 2015
                   125/390 / 790 DUKE                 Backpack Waterproof                    Charger Kit SAE to USB            2019 2020 NO Cut Black            Slider Crash Protector for        2016 RC 390 DUKE
                   2013-2019, 1290 Super…             Luggage Bags Motorbike…                Adapter Phone GPS…                Frame Sliders Fits ABS &…         KTM 125 200 390 Duke K            90238015010
                                  24                                    305                                  2,480                            89                                88                                 75
                   $14.99                             $33.66                                 $10.99                            $80.99                            $25.98                            $27.50


        Top subscription apps for you                                                                                                                                                                                          Page 1 of 7




                   Disney+                            CBS Full Episodes and Live             STARZ                             Sling TV                          SHOWTIME                          Philo: Live & On-Demand
                   Disney                             TV                                     Starz Entertainment               Sling TV LLC                      Showtime Digital Inc.             TV
                                  386,993             CBS Interactive                                        79,756                           47,388                            22,921             PHILO
                   $0.00                                                98,053               $0.00                             $0.00                             $0.00                                             65,101
                                                      $0.00                                                                                                                                        $0.00


        Your Browsing History               View or edit your browsing history      ›                                                                                             Page 1 of 2      See personalized recommendations

                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                            New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1O03L5VIR1C75&sshmPath=                                                                                      1/2
10/22/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 290Checkout
                                                                                                                   of 498 PageID #:2460




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Smad Powersportparts                  (Learn more)                                      Monday, Oct. 26 - Friday, Oct. 30
                                                                                                                      FREE Shipping
                Shipping to:             1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Smadmoto Radiator for KTM 250 350 500 EXC-F XCF-W XC-W 12 13 14 15 16
                    Husaberg FE 250 350 2013 2014
                    $122.99 - Quantity: 1
                    Sold by: Smad Powersportparts


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  291 of 498 PageID #:2461




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                    $122.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                         $122.99
                                                                                                                                                                                       Estimated tax to be collected:*              $7.69

                                   Get a $50 Amazon Gift Card instantly
                                                                                                                                                                                       Order total:                          $130.68
                                   upon approval for the Amazon Rewards Visa Card.                  Apply now


                   Estimated delivery: Oct. 26, 2020 - Oct. 30, 2020                                                                                                                   How are shipping costs calculated?


                                       Smadmoto Radiator for KTM 250 350 500                       Choose a delivery option:
                                       EXC-F XCF-W XC-W 12 13 14 15 16                                  Monday, Oct. 26 - Friday, Oct. 30
                                       Husaberg FE 250 350 2013 2014                                    FREE Shipping
                                       $122.99
                                       Quantity: 1 Change
                                       Sold by: Smad Powersportparts
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                                    Amazon.com: Smadmoto
                                                     Case: 1:20-cv-06677           Radiator #:
                                                                             Document       for KTM SX50 SX11/10/20
                                                                                                15 Filed:   50 12 13 14 15 16 17 292
                                                                                                                        Page     18 19 Water
                                                                                                                                       of 498Cooler Cooling with
                                                                                                                                                PageID           Core & Tank
                                                                                                                                                            #:2462
                                                                                                                                                                       Hello, Sign in
   Skip to main content                               ktm                                                                                                              Account & Lists
                                                                                                                                                                                              Returns                                 0
                                              All
                                                                                                                                                                                              & Orders          Try Prime                 Cart
                                                                                                                                                                       Account
       Deliver to
                                            Holiday Deals      Gift Cards      Best Sellers      Customer Service       New Releases       AmazonBasics        Whole Foods    Free Shipping                     Shop Holiday Gift Guides
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                     Smadmoto Radiator for KTM SX50 SX 50 12 13                                                            $139.99
                                                                                            14 15 16 17 18 19 Water Cooler Cooling with
                                                                                                                                                                                                  $25.00 delivery: Oct 29 - Nov 5
   Subm
                                                                                            Core & Tank
                                                                                            Brand: Smadmoto
                                                                                                                                                                                                  In stock.
   Subm
                                                                                                                                                                                                  Usually ships within 2 to 3 days.
                                                                                            Price:   $139.99                                                                                      Qty:
                                                                                                                                                                                                   Qty:
                                                                                                                                                                                                   1      1
   Subm

                                                                                               Get $50 oﬀ instantly: Pay $89.99 $139.99 upon approval for the Amazon
                                                                                               Rewards Visa Card. No annual fee.                                                                                  Add toto
                                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                                           Cart
   Subm

                                                                                               Smadmoto Motorcycle radiators meet or exceed OEM speciﬁcations.Compatible                                            Submit
                                                                                                                                                                                                                     Buy Now
   Subm                                                                                        with KTM SX 50 2012-2019
                                                                                               Made of High Quality Aluminum,All Aluminum include Core & Tank.More Robust,                              Secure transaction
                                                                                               Higher capacity, and Thicker than other radiators.                                                 Ships from ... Smad Powersportparts
                                                                                               INSTALLATION: Perfect ﬁt. Easy to install. Recommend a professional installation.                  Sold by ...      Smad Powersportparts
                                                                                               Heavy duty designed,stronger and higher capacity for coolant than stock units.
                                                                                               Please Read The Size in the Description and Conﬁrm It Is Fit for Your Bike!
                                                                                                                                                                                                        Deliver to Bensenville 60106
                                                                                             › See more product details
                                                                                                                                                                                                    Add to List
                                                                                            Compare with similar items

                                  Roll over image to zoom in
                                                                                                                                                                                                          Share


                                                                                                                                                                                                                Have one to sell?
   Customers who viewed this item also viewed                                                                                                                                   Page 1 of 2                     Sell on Amazon




               FOR KTM 50 SX/SX MINI                For KTM 50 SX/SXS Mini             Aluminum radiator +              MONROE RACING U0088              Aluminum Radiator For
               50cc/49cc 2-STROKE                   49cc/50cc 2012-2018                hoses for KTM 50 SX SXS          Aluminum Radiator for            KTM 50 SX/SXS Mini
               2012-2018 Aluminum                   2016 2013 Braced                   MINI 50cc 49cc 2012-             KTM 50 SX SXS MINI               49cc/50cc 2-STROKE
               Radiator                             Aluminum Radiator                  2017 13 14 (orange)              50cc 49cc 2012 2013…             2012-2018 13 14 15
               $159.00                                             4                   $179.00                                         1                 $159.00
               Only 12 left in stock - orde…        $159.00                            Only 8 left in stock - order…    $159.00
                                                    Only 7 left in stock - order…                                       Only 8 left in stock - order…




   Customers also viewed these products                                                                                                                                                                                             Page 1 of 7




                    For KTM 50 SX/SXS Mini             NEW OEM KTM RIGHT                    MONROE RACING U0088                FOR KTM 50 SX/SX MINI             Aluminum Radiator For          TARAZON Aluminum MX                       C
                    49cc/50cc 2012-2018                SIDE RADIATOR KTM 50                 Aluminum Radiator for              50cc/49cc 2-STROKE                KTM 50 SX/SXS Mini             Radiator for KTM SX 50                    A
                    2016 2013 Braced                   SX SX MINI SXS 2012-                 KTM 50 SX SXS MINI                 2012-2018 Aluminum                49cc/50cc 2-STROKE             SX50 2012 2013 2014
                    Aluminum Radiator                  2016 45235008200                     50cc 49cc 2012 2013…               Radiator                          2012-2018 13 14 15             2015 2016 2017 2018…
                                   4                   $164.19                                              1                  $159.00                           $159.00                                           1                      $
                    $159.00                            Only 1 left in stock - order…        $159.00                            Only 12 left in stock - orde…                                    $139.95                                   O
                    Only 7 left in stock - order…                                           Only 8 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                                      Page 1 of 20




                    ALLOYWORKS All                     L&R Aluminum Radiator                Aluminum Radiator +                KTM 3 Boxers Pack -               XMT-MOTO Black                 XFMT Replacement                          C
                    Aluminum Radiator for              For KTM 250/350/450                  Hose For Suzuki RMZ450             Microﬁber (92%                    Aluminum Radiator              Radiator Compatible
                    Yamaha Raptor 700                  SXF/SX-F/XC-F/XCF 2011               RMZ 450 2008-2017 12               Polyester - 8% Elastane)          Cooler for Honda               with Honda Shadow ACE
                    YFM700 2006-2014…                  2012 2013 2014                       13 14 15 (WHITE)                   - Multicolored                    Shadow ACE 750…                750 VT750C 1997…                          2
                               6                       $83.00                               $102.00                                         43                                12                            6
                    $74.00                                                                                                     $26.90                            $70.77                         $85.99
                                                                                                                                                                                                                                Ad feedback



   Compare with similar items
https://www.amazon.com/Smadmoto-Radiator-Water-Cooler-Cooling/dp/B086GPX6R8/ref=sr_1_1?dchild=1&keywords=ktm&m=A1O03L5VIR1C75&qid=1603342445&s=merchant-items&sr=1-1                                                                              1/4
10/22/2020                                                      Amazon.com:Document
                                                    Case: 1:20-cv-06677    Smadmoto Radiator
                                                                                       #: 15 for Filed:
                                                                                                 KTM SX-F SXF 250 350
                                                                                                        11/10/20      450 2013
                                                                                                                    Page    2932014
                                                                                                                                  of2015
                                                                                                                                     498 Water Cooler Cooling
                                                                                                                                           PageID      #:2463 Pair

                                                                                                                                                            Hello, Sign in
   Skip to main content                             ktm                                                                                                     Account & Lists
                                                                                                                                                                                    Returns                                 0
                                              All
                                                                                                                                                                                    & Orders          Try Prime                 Cart
                                                                                                                                                            Account
       Deliver to
                                            Holiday Deals   Gift Cards      Best Sellers    Customer Service       New Releases   AmazonBasics    Whole Foods      Free Shipping                 Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                Smadmoto Radiator for KTM SX-F SXF 250 350                                                       $118.99
                                                                                       450 2013 2014 2015 Water Cooler Cooling Pair
                                                                                                                                                                                        FREE delivery: Oct 26 - 30
   Subm                                                                                Brand: Smadmoto

                                                                                                                                                                                        In Stock.
   Subm                                                                                Price:   $118.99
                                                                                                                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1

   Subm                                                                                    Get $50 oﬀ instantly: Pay $68.99 $118.99 upon approval for the Amazon
                                                                                           Rewards Visa Card. No annual fee.                                                                            Add toto
                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                 Cart

                                                                                           Smadmoto Radiator for KTM SX-F SXF 250 350 450 2013 2014 2015 Water Cooler
                                                                                                                                                                                                          Submit
                                                                                                                                                                                                           Buy Now
                                                                                           Cooling Pair
                                                                                           Made of High Quality Aluminum,All Aluminum include Core & Tank.More Robust,                        Secure transaction
                                                                                           Higher capacity, and Thicker than other radiators.
                                                                                           INSTALLATION: Perfect ﬁt. Easy to install. Recommend a professional installation.            Ships from ... Smad Powersportparts
                                                                                           Heavy duty designed,stronger and higher capacity for coolant than stock units.               Sold by ...      Smad Powersportparts
                                                                                           Please Read The Size in the Description and Conﬁrm It Is Fit for Your Bike!
                                                                                       › See more product details                                                                             Deliver to Bensenville 60106


                                                                                                                                                                                          Add to List



                                                                                                                                                                                                Share
                                  Roll over image to zoom in

                                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                      Sell on Amazon
   Customers who viewed this item also viewed




               AnXin Radiator
               Performance Aluminum
               Fit for KTM 125 XC-W
               250 300 350 450 500…
                                 4
               $79.99
               Only 1 left in stock - order…




   Customers also viewed these products                                                                                                                                                                                   Page 1 of 7




                    Mishimoto MMDB-                  AnXin Radiator                    Aluminum radiator +              Summit High Pressure        For KTM 50 SX/SXS Mini            NEW OEM KTM RIGHT
                    KTM2-03LX Dirt Bike              Performance Aluminum              hoses for KTM 50 SX SXS          Radiator Cap with           49cc/50cc 2012-2018               SIDE RADIATOR KTM 50                      A
                    Aluminum Radiator                Fit for KTM 125 XC-W              MINI 50cc 49cc 2012-             Temperature Gauge - 1.8     2016 2013 Braced                  SX SX MINI SXS 2012-
                    Compatible With KTM…             250 300 350 450 500…              2017 13 14 (blue)                kg (1.8 Bar, 25.6psi),…     Aluminum Radiator                 2016 45235008200                          5
                                     1                              4                  $200.00                                      122                            4                  $164.19
                    $117.51                          $79.99                            Only 7 left in stock - order…    $26.99                      $159.00                           Only 1 left in stock - order…             $
                    Only 5 left in stock - order…    Only 1 left in stock - order…                                                                  Only 7 left in stock - order…                                               O




   Sponsored products related to this item                                                                                                                                                                            Page 1 of 17




                    KTM Air Filter SX SX-F XC        Aluminum Radiator For             ALLOYWORKS All                   L&R Aluminum Radiator       KTM LOCK ON GRIP SET              NEW OEM KTM
                    XC-F XC-W XCF-W EXC-F            KTM 250/450/505 SX-               Aluminum Radiator for            For KTM 250/350/450         2016-2020 250 350 450             RADIATOR DIGITAL FAN
                    2015-2020                        F/SXF 250SXF 450SXF               Yamaha Raptor 700                SXF/SX-F/XC-F/XCF 2011      SX XC-W EXC-F XC-W                KIT 250 300 350 400
                    OEM:79006015000                  505SXF 2007-2011 10               YFM700 2006-2014…                2012 2013 2014              EXC-F 79002924100                 450 530 2017…                             -
                                 11                  $95.00                                       6                     $83.00                                 17                                 7
                    $31.49                                                             $74.00                                                       $29.99                            $184.99
                                                                                                                                                                                                                      Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
https://www.amazon.com/Smadmoto-Radiator-Water-Cooler-Cooling/dp/B08CZ6QQ57/ref=sr_1_3?dchild=1&keywords=ktm&m=A1O03L5VIR1C75&qid=1603342445&s=merchant-items&sr=1-3                                                                    1/4
10/23/2020                 Amazon.com: SMOKU Pivot Dirt
                                           Case:        Bike Brake Clutch Levers
                                                     1:20-cv-06677               Set for KTM#:
                                                                            Document         250
                                                                                               15300Filed:
                                                                                                     350 45011/10/20
                                                                                                             500 250 SX SX-F
                                                                                                                        Page EXC XC XC-W
                                                                                                                               294       EXC-F
                                                                                                                                     of 498    XC-F XCF-W
                                                                                                                                            PageID        2014 2015 2016 2017 2018 2019 2020 Orange
                                                                                                                                                      #:2464
                                                                                                                                                             Hello, Sign in
   Skip to main content                         KTM                                                                                                          Account & Lists
                                                                                                                                                                                    Returns                                 0
                                        All
                                                                                                                                                                                    & Orders          Try Prime                 Cart
                                                                                                                                                             Account
      Deliver to
                                      Holiday Deals      Gift Cards     Best Sellers     Customer Service       New Releases    AmazonBasics    Whole Foods         Free Shipping                Shop today's epic deals now
      Bensenville 60106
   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                    SMOKU Pivot Dirt Bike Brake Clutch Levers Set                                                       $24.99
                                                                                    for KTM 250 300 350 450 500 250 SX SX-F EXC                                                         + $2.00 shipping

                                                                                    XC XC-W EXC-F XC-F XCF-W 2014 2015 2016                                                             Arrives: Nov 18 - Dec 10

                                                                                    2017 2018 2019 2020 Orange
                                                                                    Brand: SMOKU                                                                                        In stock.
                                                                                                         2 ratings                                                                      Usually ships within 3 to 4 days.

                                                                                                                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1
                                                                                    Price:   $24.99 + $2.00 shipping

                                                                                       Get $50 oﬀ instantly: Pay $0.00 $24.99 upon approval for the Amazon Rewards                                        Add to Cart
                                                                                       Visa Card. No annual fee.
                                                                                                                                                                                                           Buy Now
                                                                                    Handle Type                Lever
                                                                                    Metal Type                 Aluminum                                                                       Secure transaction

                                                                                    Brand                      SMOKU                                                                    Ships from ...            SMOKU
                                                                                                                                                                                        Sold by ...               SMOKU

                            Roll over image to zoom in                              About this item                                                                                     Return policy: Returnable until
                                                                                        Ship From California Warehouse. You will receive it soon!                                       Jan 31, 2021
                                                                                        Machined from CNC 6061 T6 Aluminum, 6 Position Lever Adjustment stainless
                                                                                        steel fasteners                                                                                       Deliver to Bensenville 60106
                                                                                        Foldable design will have a self-protected function. Pivot allow the lever to fold
                                                                                        outward to prevent bending or breaking in the event of a crash                                    Add to List
                                                                                        Precision Machined Pivot Bore to Ensure A Perfect Fit! Without Any Modiﬁcation
                                                                                        Easy Installation!
                                                                                                                                                                                                Share
                                                                                        For Other Compatible Models Please Click "See More Product Details"
                                                                                     › See more product details
                                                                                                                                                                                                      Have one to sell?

                                                                                    Compare with similar items                                                                                        Sell on Amazon



   Inspired by your recent shopping trends                                                                                                                                                                            Page 1 of 16




               JOYON Motorcycle CNC           Coolsheep Brake Clutch           Orange Motorcycle CNC            Short Brake Clutch         for KTM 390 Duke 2013-             Motorcycle CNC Billet
               Aluminium Brake Clutch         Gear Foot Pedal Lever            Aliminum Adjustable              Levers CNC Adjustable      2016 for KTM                       Pivot Foldable Clutch
               Gear Pedal Lever for           for KTM Duke 125 200             Folding Extendable               For KTM RC390 DUKE         RC125/RC200/RC390                  Brake Levers for KTM
               KTM Duke 125 200…              390 2013-2017                    Brake Clutch Levers Fit…         390 2013-2019 RC200…       2014-2016 Motorcycle…              350 450 SX SXR SXF…
                             14                              1                                15                            1                            4                                20
               $25.99                         $23.79                           $38.99                           $26.99                     $24.08                             $20.99
                                              Only 14 left in stock - orde…    Only 10 left in stock - orde…




   You might also like                                                                                                                                                                                                Page 1 of 33
   Sponsored




                   MRELC CNC Short Brake         Motorcycle Duke390 250             MRELC Universal                    CNCMOTOK Front Brake         MRELC 7/8" Left 22mm               FTRT Adjustable Short
                   Clutch Levers for Honda       Handguards Hand                    Motorcycle 7/8" 22mm               Clutch Levers for            Clutch Brake Handle                Brake Clutch Levers for
                   GROM MSX125 2014-             Handle Bar Handguard               Handlebar Brake Master             Yamaha YZ80 YZ125            Lever Perch for Honda              KTM Duke 125 RC125                       C
                   2019, CBR250R 2011-2...       Hand Guards Brush…                 Cylinder Clutch Lever C...         TW200 XT225 250…             XR80 XR100 CRF70…                  2014 2015 2016 201...
                                1                $35.99                                          2                                  34                           8                                  29
                   $24.99                                                           $36.99                             $14.88                       $9.89                              $32.99


   Customers who viewed this item also viewed                                                                                                                                                                             Page 1 of 2




https://www.amazon.com/SMOKU-Pivot-Clutch-Levers-Orange/dp/B07X47SHP9/ref=sr_1_1?dchild=1&keywords=KTM&m=APNG0FAF00GZJ&qid=1603074374&s=merchant-items&sr=1-1                                                                           1/5
10/23/2020                Amazon.com: SMOKU Pivot Dirt
                                          Case:        Bike Brake Clutch Levers
                                                    1:20-cv-06677               Set for KTM#:
                                                                           Document         250
                                                                                              15300Filed:
                                                                                                    350 45011/10/20
                                                                                                            500 250 SX SX-F
                                                                                                                       Page EXC XC XC-W
                                                                                                                              295       EXC-F
                                                                                                                                    of 498    XC-F XCF-W
                                                                                                                                           PageID        2014 2015 2016 2017 2018 2019 2020 Orange
                                                                                                                                                     #:2465




                JFG RACING CNC                   Motorcycle CNC Billet        JFG RACING CNC Brake            Pivot Dirtbike Oﬀ Road            kemimoto Foldable            MZS Pivot Levers Brake
                Foldable Brake Clutch            Pivot Foldable Clutch        Clutch Levers For 250           Orange Brake Clutch               Brake Clutch Levers          Clutch CNC Compatible           C
                Levers For 350 450 SX            Brake Levers for KTM         300 350 450 500 SX SXF          Levers for KTM 125                Compatible with KTM          with KTM 250 EXC SX             w
                SXR SXF XCF XCFW…                350 450 SX SXR SXF…          EXC EXCF XC XCF XCW…            SX/150 SX 2016…                   125SX 150SX 2016-            SX-F XC XCW XC-F 07…
                               67                             20                             14                           12                    2019/ 250 SX XCF-W…                            9
                $23.99                           $20.99                       $23.99                          $31.96                            $29.99                       $38.88                          $
                                                                              Only 12 left in stock - orde…                                                                  Only 17 left in stock - orde…




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Compare with similar items




                                      This item SMOKU Pivot Dirt Bike          Pivot Dirtbike Oﬀ Road Orange Brake         JFG RACING CNC Foldable Brake               MZS Pivot Levers Brake Clutch CNC
                                      Brake Clutch Levers Set for KTM 250      Clutch Levers for KTM 125 SX/150 SX         Clutch Levers For 350 450 SX SXR SXF        Compatible with KTM 250 EXC SX SX-
                                      300 350 450 500 250 SX SX-F EXC XC       2016-2020,250 XC-W/XCF-W/300                XCF XCFW XCRW XCW EXCR EXC 14-              F XC XCW XC-F 07-13|300 EXC XC XC-
                                      XC-W EXC-F XC-F XCF-W 2014 2015          EXC/350 EXC-F/450/EXC-R/500XC-              16 125 150 200 250 300 350 500 SX           W 06-13|350 EXC-F SX-F XC-F XCF-W
                                      2016 2017 2018 2019 2020 Orange          W/EXC/EXC-F (SIX DAYS) 2014-2020            XC EXC XCFW XCW SXF XCF EXC                 11-13|400EXC 09-11|450 EXC EXC-R
                                                                               Orange                                      EXCF(SIX DAYS) 14-18 Orange                 XC-W 08-13|530EXC-R XC-W 08-11

                                                                                   Add to Cart                                 Add to Cart                                 Add to Cart



     Customer Rating                                (2)                                          (12)                                        (67)                                        (9)

     Price                            From $24.99                              $3196                                       $2399                                       $3888
     Sold By                          Available from these sellers             motor-mh                                    JFG RACING                                  nordlichter




   Product description

         Ship from Walnut CA warehouse, you will receive item soon! Fitment ： for KTM
         250 XCF-W 2014-2018
         250 SX/SX-F/EXC/XC/XC-W/EXC-F/XC-F 2014-2020
         300 SX 2014-2017
         300 EXC/XC/XC-W 2014-2020
         350 SX-F/EXC-F/XC-F 2014-2020
         450 SX/SX-R/EXC-R 2014-2018
         500 EXC 2014-2019
         500 EXC-F 2017-2020
         450 XC-W 2014-2017
         450 EXC 2014-2019
         450 SX-F/XC-F 2014-2020
         450 EXC-F 2017-2020
         Package include:
         1 Pair Brake Clutch Lever as Pictures

         Notices:
         Please conﬁrm that this accessory is suitable for your motorcycle before placing an order.




   Product information

   Technical Details                                                                                           Additional Information

        Manufacturer                                      SMOKU                                                  ASIN                                             B07X47SHP9

        Part Number                                       SMK-M1514200EXCO                                       Customer Reviews                                                        2 ratings
                                                                                                                                                                  4.5 out of 5 stars
        Color                                             Orange
                                                                                                                 Best Sellers Rank                                #1,390,914 in Automotive (See Top 100 in

https://www.amazon.com/SMOKU-Pivot-Clutch-Levers-Orange/dp/B07X47SHP9/ref=sr_1_1?dchild=1&keywords=KTM&m=APNG0FAF00GZJ&qid=1603074374&s=merchant-items&sr=1-1                                                    2/5
10/23/2020                Amazon.com: SMOKU Pivot Dirt
                                          Case:        Bike Brake Clutch Levers
                                                    1:20-cv-06677               Set for KTM#:
                                                                           Document         250
                                                                                              15300Filed:
                                                                                                    350 45011/10/20
                                                                                                            500 250 SX SX-F
                                                                                                                       Page EXC XC XC-W
                                                                                                                              296       EXC-F
                                                                                                                                    of 498    XC-F XCF-W
                                                                                                                                           PageID        2014 2015 2016 2017 2018 2019 2020 Orange
                                                                                                                                                     #:2466
        Item Package Quantity                          1                                                                                                   Automotive)
                                                                                                                                                           #2,302 in Powersports Brake Levers
        Batteries Required?                            No
                                                                                                              Date First Available                         August 29, 2019


                                                                                                          Feedback

                                                                                                          Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                            0:29                                   0:28                                        0:59                                 1:00
             Motorcycle Hydraulic Clutch Brake        7/8" CNC Motorcycle Brake Master         Motorcycle CNC brake clutch levers     Motorcycle handle gloves
             Pump Master Cylinder Lever               Cylinder Reservoir Clutch

             GOOFIT                                   Feiteplus                                FXCNC Racing                           Travay



     Upload your video




   You might also like                                                                                                                                                                       Page 1 of 20
   Sponsored




                MRELC Universal               Motorcycle Duke390           MRELC CNC Short Brake         FTRT Short Brake             KTM LOCK ON GRIP SET         FTRT Adjustable Short          C
                Motorcycle 7/8" 22mm          250 Handguards Hand          Clutch Levers for Honda       Clutch Levers for            2016-2020 250 350 450        Brake Clutch Levers for        A
                Handlebar Brake Master        Handle Bar Handguard         GROM MSX125 2014-             Yamaha YZF R1 2009           SX XC-W EXC-F XC-W           KTM Duke 125 RC125             C
                Cylinder Clutch Lever…        Hand Guards Brush…           2019, CBR250R 2011…           2010 2011 2012 2013…         EXC-F 79002924100            2014 2015 2016 201...          C
                             2                $35.99                                   1                             21                          17                            29
                $36.99                                                     $24.99                        $32.99                       $29.99                       $32.99


   Customer questions & answers
        Have a question? Search for answers


                Question:       Will this work for a KTM 450sxf 2019 with a hydraulic clutch
       0
                Answer:         If your has an adjustment screw for the clutch and brake, I would not get them. Works ok for
     votes
                                the brake, but the clutch would not disengage the power to the wheel all the way
                                By Amazon Customer on March 29, 2020




   Customer reviews                                                 No customer reviews

                      4.5 out of 5                                     There are 0 customer reviews and 2 customer ratings.
   2 global ratings

   5 star                                   49%

   4 star                                   51%

   3 star                                    0%

   2 star                                    0%

   1 star                                    0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




https://www.amazon.com/SMOKU-Pivot-Clutch-Levers-Orange/dp/B07X47SHP9/ref=sr_1_1?dchild=1&keywords=KTM&m=APNG0FAF00GZJ&qid=1603074374&s=merchant-items&sr=1-1                                               3/5
10/23/2020               Amazon.com: SMOKU Pivot Dirt
                                         Case:        Bike Brake Clutch Levers
                                                   1:20-cv-06677               Set for KTM#:
                                                                          Document         250
                                                                                             15300Filed:
                                                                                                   350 45011/10/20
                                                                                                           500 250 SX SX-F
                                                                                                                      Page EXC XC XC-W
                                                                                                                             297       EXC-F
                                                                                                                                   of 498    XC-F XCF-W
                                                                                                                                          PageID        2014 2015 2016 2017 2018 2019 2020 Orange
                                                                                                                                                    #:2467
   4 stars and above                                                                                                                                                                                            Page 1 of 4
   Sponsored




               CNCMOTOK 22mm                   CNCMOTOK Black                      Short Brake Clutch            CNCMOTOK Left Right                   FTRT Short Brake           JFG RACING Billet Pivot               J
               Aluminum Alloy                  Folding Aluminum                    Levers for Kawasaki           7/8" 22mm Clutch                      Clutch Levers for          Foldable Clutch Brake
               Chrome Plating Left             Clutch Brake Lever for              Ninja 250R 08-12,             Brake Handle Levers                   Yamaha YZF R1 2002-        Lever For For Honda
               Clutch Brake Lever for…         22mm 7/8 inch…                      NINJA300R abs 13…             Perch Fit Honda XR80…                 2003/ YZF R6 1999…         CR80R CR85R 98-07...                  S
                           104                             67                                   224                          107                                   69                          51
               $11.88                          $13.99                              $36.99                        $15.99                                $32.99                     $21.99




     Deals in magazine subscriptions                                                                                                                                                                          Page 1 of 6




               TIME                          Reader's Digest                    American Survival           Taste of Home                      Street Trucks             Flying                           Reader's
                             1,962                          60                  Guide                                     3,542                              44                        14
               Print Magazine                Print Magazine                                   131           Print Magazine                     Print Magazine            Print Magazine                   Print Mag
               $14.00                        $5.00                              Print Magazine              $8.00                              $18.95                    $7.00                            $8.00
                                                                                $26.95


     Top subscription apps for you                                                                                                                                                                            Page 1 of 6




               Disney+                       CBS Full Episodes and              STARZ                       Sling TV                           SHOWTIME                  Philo: Live & On-                ABCmou
               Disney                        Live TV                            Starz Entertainment         Sling TV LLC                       Showtime Digital Inc.     Demand TV                        Learning
                             389,190         CBS Interactive                                   80,326                      47,678                           23,088       PHILO                            Age of Le
               $0.00                                        98,647              $0.00                       $0.00                              $0.00                                   65,519
                                             $0.00                                                                                                                       $0.00                            $0.00


     Your Browsing History             View or edit your browsing history   ›                                                                                                      See personalized recommendations
                                                                                                                                                                                                    Sign in

                                                                                                                                                                                            New customer? Start here.




                                                                                                         Back to top




                           Get to Know Us                            Make Money with Us                             Amazon Payment Products                              Let Us Help You
                           Careers                                   Sell products on                               Amazon Rewards Visa                                  Amazon and COVID-
                                                                     Amazon                                         Signature Cards                                      19
                           Blog
                                                                     Sell apps on Amazon                            Amazon.com Store Card                                Your Account
                           About Amazon
                                                                     Become an Aﬃliate                              Amazon Business Card                                 Your Orders
                           Sustainability
                                                                     Advertise Your                                 Amazon Business Line of                              Shipping Rates &
                           Press Center                              Products                                       Credit                                               Policies
                           Investor                                  Self-Publish with Us                           Shop with Points                                     Amazon Prime
                           Relations
                                                                     Host an Amazon Hub                             Credit Card Marketplace                              Returns &
                           Amazon Devices                                                                                                                                Replacements
                                                                     › See More Make                                Reload Your Balance
                           Amazon Tours                              Money with Us                                                                                       Manage Your Content
                                                                                                                    Amazon Currency Converter                            and Devices
                                                                                                                                                                         Amazon Assistant
                                                                                                                                                                         Help




                                                                                                          English                 United States




                           Amazon Music          Amazon                     Amazon Drive                   6pm                      AbeBooks                      ACX              Alexa

https://www.amazon.com/SMOKU-Pivot-Clutch-Levers-Orange/dp/B07X47SHP9/ref=sr_1_1?dchild=1&keywords=KTM&m=APNG0FAF00GZJ&qid=1603074374&s=merchant-items&sr=1-1                                                                 4/5
10/23/2020                                   Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                       11/10/20: KTM
                                                                                                  Page 298 of 498 PageID #:2468
                                                                                                                                                   Hello, Sign in
   Skip to main content                             KTM                                                                                            Account & Lists
                                                                                                                                                                          Returns                             0
                                        SMOKU
                                                                                                                                                                          & Orders       Try Prime                  Cart
                                                                                                                                                   Account
      Deliver to
                                      Holiday Deals      Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods     Free Shipping      Registry    Sell     Coupons
      Bensenville 60106

    4 results for SMOKU : "KTM"                                                                                                                                                                 Sort  by:Featured
                                                                                                                                                                                                Featured
                                                                                                                                                                                                 Sort by:


    Brand
    SMOKU                                                                                                   SMOKU Pivot Dirt Bike Brake Clutch Levers Set for KTM 250 300 350 450
    SMOKU MOTOR                                                                                             500 250 SX SX-F EXC XC XC-W EXC-F XC-F XCF-W 2014 2015 2016 2017…
                                                                                                                               2
                                                                                                            $2499
                                                                                                            $2.00 shipping




                                                                                                            SMOKU Motor Dirt Bike Pivot Brake Clutch Levers Set For KTM 250 EXC
                                                                                                            EXC-F 300 EXC 2003-2005/200 XC-W EXC 144 SX XC EXC 450 SX SX-F SX…
                                                                                                            $2499
                                                                                                            $2.00 shipping
                                                                                                            Only 20 left in stock - order soon.




                                                                                                            SMOKU Dirt Bike Pivot Brake Clutch Levers Set For KTM 530 XC-W EXC
                                                                                                            XCR-W EXC-R 08-11/250 SX-F XC-F XCF-W 450 EXC-F 07-13/300 SX-F S…
                                                                                                            $2499
                                                                                                            $2.00 shipping




                                                                                                            SMOKU MOTOR Universal Swing Arm Spools Swingarm Sliders Motorcycle
                                                                                                            Swing Arm Stand Screw CNC Swing Arm Sliders Protector for Duke Suzu…
                                                                                                                               78

                                                                                                            blue
                                                                                                            $1399
                                                                                                            Get it as soon as Mon, Oct 26
                                                                                                            FREE Shipping on your ﬁrst order shipped by
                                                                                                            Amazon
                                                                                                            Only 9 left in stock - order soon.
                                                                                                            Price may vary by color




                                                           Need help?
                                                           Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                              Page 1 of 3




                   Tank Straps Motorcycle       Rhino USA Ratchet            JNR Moto Sports             RHINO USA Ratchet            Tank Straps Motorcycle        PROREADY Heavy Duty              VULCAN
                   Tie Down Straps (2pk) -      Straps Heavy Duty Tie        Motorcycle Tie Downs        Straps (4PK) - 1,823lb       Tie Down Straps (4pk) -       Ratchet Tie Down Kit –           with Sna
                   10.000 lb Webbing            Down Set, 5,208 Break        Cam Buckle Motorcycle       Guaranteed Max Break         10.000 lb Webbing             General & Motorcycle             Style - 2
                   Break Strength 2'' x…        Strength - (4) Heavy…        Straps Easier Than          Strength, Includes (4)…      Break Strength 2'' x…         Use, Pack of 4, Secure…          Pack - H
                               524                            2,197          Retractable Ratchet…                      3,409                      123                               44
                   $43.77                       $59.97                       $21.99                      $29.97                       $74.77                        $49.95                           $99.99


     Deals in magazine subscriptions                                                                                                                                                                     Page 1 of 6



https://www.amazon.com/s?k=KTM&me=APNG0FAF00GZJ&ref=nb_sb_noss                                                                                                                                                             1/2
10/23/2020                                       Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20      Page SMOKU
                                                                                                                 299 of 498 PageID #:2469
                                                                                                                                                                 Hello, Sign in
   Skip to main content                                                                                                                                          Account & Lists
                                                                                                                                                                                               Returns                                0
                                           All
                                                                                                                                                                                               & Orders        Try Prime                  Cart
                                                                                                                                                                 Account
      Deliver to
                                          Holiday Deals    Gift Cards     Best Sellers    Customer Service     New Releases        AmazonBasics       Whole Foods        Free Shipping          Registry       Sell         Shop tech gifts
      Bensenville 60106


   SMOKU                                                                                                                                     Have a question for SMOKU?
   SMOKU storefront
                 100% positive in the last 12 months (10 ratings)                                                                              Ask a question
   SMOKU is committed to providing each customer with the highest standard of customer service.
                                                                                                                                             Customer Service Phone:
                                                                                                                                             +8613829746717




   Detailed Seller Information


   Business Name:Guangzhou SMOKU Trading co., Ltd
   Business Address:
     403-406,4th ﬂoor,no.7 building,Luckystar Motor Parts Market
     Guangzhou
     Guangdong
     510165
     CN


       Feedback        Returns & Refunds           Shipping         Policies     Help       Products



                            “ Great product and great quality ”
                                                                                                                                                                          30 days         90 days         12 months         Lifetime
                            By Ahlam on February 6, 2019.                                                                                                 Positive          100%            100%                100%              81%

                            “ Fast shipping, great quality for the money ”                                                                                Neutral                 0%            0%                    0%             5%

                            By Andrew on January 28, 2019.                                                                                                Negative                0%            0%                    0%          14%

                            “ This listing was posted as a 2 Pack. I only received one pack. ”                                                            Count                    2                3                 10             43

                            By Andrew S. on January 27, 2019.

                            “ Easy to put on and is helpful to protect the radiator ”

                            By Amazon Customer on December 29, 2018.

                            “ Good evening, I received the LED Gear Indicator for Honda CB500X, Model 2018, with instruction how to
                              program it, but It does not say any word about wiring. It has three wire: Black, Red, and White. Please help
                              to insert three pins correctly to ECU Diagnostic of the motorcycle. Thanks a lot for your support! HAPPY
                              HOLIDAY TO YOU AND YOUR SWEET FAMILY... Best regards, Long Nguyen. ”
                            Read less

                            By Amazon Customer on December 7, 2018.

                            Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                            experience.



                                                                          Previous Next




                                                                                    Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                   Page 1 of 5




                   Orange Motorcycle CNC           Rawsomes Adjustable             YOHOOLYO Disc Lock             NEW KTM OIL FILTER            FENRIR Front and Rear                  Orange Accessories CNC              CICMO
                   Aliminum Adjustable             Brake Clutch Levers For         Alarm Motorcycle Alarm         SERVICE KIT 2014 2015         Fork Wheel Frame Sliders               Front Brake Master                  & Rear
                   Folding Extendable Brake        KTM 390 Duke/RC390              Padlock with 110db Alarm       2016 RC 390 DUKE              Motorcycle Slider Crash                Cylinder Cover Fluid for            Slider
                   Clutch Levers Fit for…          2013-2019, 250 Duke…            Sound for Motorcycles…         90238015010                   Protector For KTM DUKE…                KTM Duke 125 2013…                  KTM 1
                                    15                              19                              2,152                          76                            7                                       14
                   $38.99                          $30.90                          $28.96                         $27.50                        $25.00                                 $12.99                              $25.98


        Deals in magazine subscriptions                                                                                                                                                                                     Page 1 of 6




                   Allure                          Reminisce                       Chickens                       Young Rider                   Real Simple                            Elle Décor                          Elle
                                    748                             25                              109                            189                           6,949                                   922
                   Print Magazine                  Print Magazine                  Print Magazine                 Print Magazine                Print Magazine                         Print Magazine                      Print M
                   $8.00                           $5.00                           $20.21                         $16.46                        $10.00                                 $6.00                               $5.00



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=APNG0FAF00GZJ&sshmPath=                                                                                    1/2
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 300Checkout
                                                                                                                   of 498 PageID #:2470




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                    Choose a delivery option:

                Shipping from SMOKU             (Learn more)                                                             Wednesday, Nov. 18 - Thursday, Dec. 10
                                                                                                                         $2.00 - Shipping
                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    SMOKU Pivot Dirt Bike Brake Clutch Levers Set for KTM 250 300 350 450 500
                    250 SX SX-F EXC XC XC-W EXC-F XC-F XCF-W 2014 2015 2016 2017 2018
                    2019 2020 Orange
                    $24.99 - Quantity: 1
                    Sold by: SMOKU


                Change quantities or delete




                                                                                                                                                                            Continue




                                                               Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                  Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                            1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  301 of 498 PageID #:2471




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $24.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $2.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $26.99
                                                                                                                                                                                       Estimated tax to be collected:*              $1.56

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                              $28.55
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?

                                                                                                                                                                                       Why didn't I qualify for free shipping?


                   Estimated delivery: Nov. 18, 2020 - Dec. 10, 2020
                                       SMOKU Pivot Dirt Bike Brake Clutch Levers                   Choose a delivery option:
                                       Set for KTM 250 300 350 450 500 250 SX SX-                       Wednesday, Nov. 18 - Thursday, Dec. 10
                                       F EXC XC XC-W EXC-F XC-F XCF-W 2014                              $2.00 - Shipping
                                       2015 2016 2017 2018 2019 2020 Orange
                                       $24.99
                                       Quantity: 1 Change
                                       Sold by: SMOKU
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020             Amazon.com: SMOKU Motor Dirt Bike
                                            Case:        Pivot Brake Clutch Levers
                                                       1:20-cv-06677               Set For KTM
                                                                             Document        #: 250
                                                                                                 15EXC EXC-F
                                                                                                    Filed:   300 EXC 2003-2005/200
                                                                                                           11/10/20    Page 302XC-W    EXC 144
                                                                                                                                   of 498      SX XC EXC
                                                                                                                                           PageID        450 SX SX-F SX-R 2005-2008/200 XC 2003-2008…
                                                                                                                                                     #:2472
                                                                                                                                                               Hello, Sign in
   Skip to main content                             KTM                                                                                                        Account & Lists
                                                                                                                                                                                        Returns                                0
                                           All
                                                                                                                                                                                        & Orders           Try Prime               Cart
                                                                                                                                                               Account
       Deliver to
                                         Holiday Deals      Gift Cards   Best Sellers    Customer Service       New Releases       AmazonBasics     Whole Foods         Free Shipping                 Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                     SMOKU Motor Dirt Bike Pivot Brake Clutch Levers                                                         $24.99
                                                                                     Set For KTM 250 EXC EXC-F 300 EXC 2003-                                                                 + $2.00 shipping

                                                                                     2005/200 XC-W EXC 144 SX XC EXC 450 SX SX-F                                                             Arrives: Nov 16 - Dec 8

                                                                                     SX-R 2005-2008/200 XC 2003-2008/525 SX SX-R
                                                                                                                                                                                             Only 20 left in stock -
                                                                                     XC XC-W 2003-2007                                                                                       order soon.
                                                                                     Brand: SMOKU
                                                                                                                                                                                             Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1


                                                                                     Price:   $24.99 + $2.00 shipping
                                                                                                                                                                                                               Add to Cart

                                                                                        Get $50 oﬀ instantly: Pay $0.00 $24.99 upon approval for the Amazon Rewards
                                                                                                                                                                                                                Buy Now
                                                                                        Visa Card. No annual fee.

                                                                                     Handle Type               Lever                                                                              Secure transaction

                                                                                     Metal Type                Aluminum                                                                      Ships from ...            SMOKU
                                                                                                                                                                                             Sold by ...               SMOKU
                                                                                     Brand                     SMOKU
                                                                                                                                                                                             Return policy: Returnable until
                                                                                     About this item                                                                                         Jan 31, 2021
                                                                                        Machined from CNC 6061 T6 Aluminum, 6 Position Lever Adjustment stainless
                                                                                                                                                                                                  Deliver to Bensenville 60106
                                                                                        steel fasteners
                                  Roll over image to zoom in
                                                                                        Foldable design will have a self-protected function. Pivot allow the lever to fold
                                                                                                                                                                                               Add to List
                                                                                        outward to prevent bending or breaking in the event of a crash
                                                                                        Precision Machined Pivot Bore to Ensure A Perfect Fit
                                                                                        Perfect Fitment Without Any Modiﬁcation Easy Installation                                                    Share
                                                                                        For Other Compatible Models Please Click "See More Product Details"
                                                                                     › See more product details                                                                                            Have one to sell?

                                                                                                                                                                                                           Sell on Amazon
                                                                                     Compare with similar items



   Inspired by your recent shopping trends                                                                                                                                                                                 Page 1 of 17




                MZS Pivot Levers Brake             JOYON Motorcycle CNC        Coolsheep Brake Clutch           Motorcycle CNC Billet         Pivot Dirtbike Oﬀ Road            Orange Motorcycle CNC
                Clutch CNC Compatible              Aluminium Brake Clutch      Gear Foot Pedal Lever            Pivot Foldable Clutch         Orange Brake Clutch               Aliminum Adjustable
                with KTM 250 EXC SX                Gear Pedal Lever for        for KTM Duke 125 200             Brake Levers for KTM          Levers for KTM 125                Folding Extendable
                SX-F XC XCW XC-F 07…               KTM Duke 125 200…           390 2013-2017                    350 450 SX SXR SXF…           SX/150 SX 2016…                   Brake Clutch Levers Fit…
                               9                               14                              1                              20                             12                                15
                $38.88                             $25.99                      $23.79                           $20.99                        $31.96                            $38.99
                Only 17 left in stock - orde…                                  Only 14 left in stock - orde…                                                                    Only 10 left in stock - orde…




   Customers who viewed this item also viewed




               for KTM 125 144 200               JFG RACING CNC             Motorcycle CNC Billet          Pivot Dirtbike Brake         JFG RACING CNC Brake             Pivot Dirtbike Oﬀ Road
               250 300 400 450 500               Foldable Brake Clutch      Pivot Foldable Clutch          Clutch Levers for KTM        Clutch Levers For 250            Orange Brake Clutch
               505 525 530 EXC EXC-R             Levers For 350 450 SX      Brake Levers for KTM           250 SX-F/EXC -F/Sixdays      300 350 450 500 SX SXF           Levers for KTM 125
               EXC-F XC XC-W XC-F…               SXR SXF XCF XCFW…          350 450 SX SXR SXF…            2007-2013, EXC-E 300…        EXC EXCF XC XCF XCW…             SX/150 SX 2016…
                              1                              67                           20                             13                            14                               12
               $27.55                            $23.99                     $20.99                         $31.90                       $23.99                           $31.96
               Only 17 left in stock - orde…                                                                                            Only 12 left in stock - orde…




   You might also like
   Sponsored




https://www.amazon.com/SMOKU-2003-2005-2005-2008-2003-2008-2003-2007/dp/B07X47B4LB/ref=sr_1_2?dchild=1&keywords=KTM&m=APNG0FAF00GZJ&qid=1603441888&s=merchant-items&sr=1-2                                                                1/4
10/23/2020                  Amazon.com: SMOKU Dirt Bike
                                           Case:        Pivot Brake Clutch Levers
                                                     1:20-cv-06677                Set For KTM
                                                                           Document           530 XC-W
                                                                                           #: 15       EXC
                                                                                                  Filed:   XCR-W EXC-R
                                                                                                         11/10/20  Page08-11/250
                                                                                                                           303 SX-F  XC-FPageID
                                                                                                                                 of 498  XCF-W 450#:2473
                                                                                                                                                   EXC-F 07-13/300 SX-F SX XC XC-W EXC 06-13

                                                                                                                                                        Hello, Sign in
   Skip to main content                            KTM                                                                                                  Account & Lists
                                                                                                                                                                               Returns                               0
                                          All
                                                                                                                                                                               & Orders          Try Prime               Cart
                                                                                                                                                        Account
       Deliver to
                                        Holiday Deals     Gift Cards   Best Sellers    Customer Service       New Releases      AmazonBasics   Whole Foods     Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                  SMOKU Dirt Bike Pivot Brake Clutch Levers Set                                                    $24.99
                                                                                  For KTM 530 XC-W EXC XCR-W EXC-R 08-11/250                                                       + $2.00 shipping

                                                                                  SX-F XC-F XCF-W 450 EXC-F 07-13/300 SX-F SX                                                      Arrives: Nov 18 - Dec 10

                                                                                  XC XC-W EXC 06-13
                                                                                  Brand: SMOKU                                                                                     In stock.
                                                                                                                                                                                   Usually ships within 3 to 4 days.

                                                                                                                                                                                   Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1
                                                                                  Price:   $24.99 + $2.00 shipping

                                                                                      Get $50 oﬀ instantly: Pay $0.00 $24.99 upon approval for the Amazon Rewards                                    Add to Cart
                                                                                      Visa Card. No annual fee.
                                                                                                                                                                                                      Buy Now
                                                                                  Handle Type                Lever
                                                                                  Metal Type                 Aluminum                                                                    Secure transaction

                                                                                  Brand                      SMOKU                                                                 Ships from ...            SMOKU
                                                                                                                                                                                   Sold by ...               SMOKU

                                                                                  About this item                                                                                  Return policy: Returnable until
                                                                                      To Fit KTM 450 XC-W CR-W 2008-2013 / 350 SX-F XC-F XCF-W EXC-F 2011-2013 /                   Jan 31, 2021
                                                                                      525 530 SX-F EXC-F 2007-2011
                                                                                      Machined from CNC 6061 T6 Aluminum, 6 Position Lever Adjustment stainless                          Deliver to Bensenville 60106

                               Roll over image to zoom in                             steel fasteners
                                                                                      Foldable design will have a self-protected function. Pivot allow the lever to fold             Add to List
                                                                                      outward to prevent bending or breaking in the event of a crash
                                                                                      Precision Machined Pivot Bore to Ensure A Perfect Fit Without Any Modiﬁcation
                                                                                                                                                                                           Share
                                                                                      Easy Installation
                                                                                      For Other Compatible Models Please Click "See More Product Details"
                                                                                                                                                                                                 Have one to sell?
                                                                                   › See more product details
                                                                                                                                                                                                 Sell on Amazon


   Inspired by your recent shopping trends                                                                                                                     Page 1 of 17




               MZS Pivot Levers Brake            JOYON Motorcycle CNC        Coolsheep Brake Clutch           Motorcycle CNC Billet       Pivot Dirtbike Oﬀ Road
               Clutch CNC Compatible             Aluminium Brake Clutch      Gear Foot Pedal Lever            Pivot Foldable Clutch       Orange Brake Clutch
               with KTM 250 EXC SX               Gear Pedal Lever for        for KTM Duke 125 200             Brake Levers for KTM        Levers for KTM 125
               SX-F XC XCW XC-F 07…              KTM Duke 125 200…           390 2013-2017                    350 450 SX SXR SXF…         SX/150 SX 2016…
                              9                              14                             1                              20                         12
               $38.88                            $25.99                      $23.79                           $20.99                      $31.96
               Only 17 left in stock - orde…                                 Only 14 left in stock - orde…




   You might also like
   Sponsored




               KTM LOCK ON GRIP SET             KTM Hand Brake Lever      KTM Flex Clutch Lever          KTM Clutch Lever             Motorcycle Swingarm        KTM Factory Flex Brake            2004 ﬁts KTM 300
               2016-2020 250 350 450            (Orange) 2014-2020        Brembo (Orange) OEM:           (Orange) Brembo OEM:         Guard Swing Arm            Lever (Orange) OEM:               Race-Driven Rear R
               SX XC-W EXC-F XC-W               OEM: 7871399204404        7870293104404                  7800293120004                Protector For KTM          7871390204404                     Brake Rotor Disc fo
               EXC-F 79002924100                            3                         3                              5                EXC125 EXC200…                         1                     Motorcross
                          17                    $47.99                    $101.99                        $29.99                                    44            $101.99                           $43.95
               $29.99                                                                                                                 $21.99




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                   Additional Information

                                                                                                                        ASIN                                             B07X11T7MV
https://www.amazon.com/SMOKU-Pivot-Brake-Clutch-Levers/dp/B07X11T7MV/ref=sr_1_3?dchild=1&keywords=KTM&m=APNG0FAF00GZJ&qid=1603441888&s=merchant-items&sr=1-3                                                                    1/3
10/22/2020                 Amazon.com: CNC Case:
                                           Extendable Foldable Motorcycle Document
                                                   1:20-cv-06677          Adjustment Pivot#:
                                                                                           Short
                                                                                             15 Levers
                                                                                                 Filed:Brake Clutch ForPage
                                                                                                         11/10/20      KTM 640 DUKE
                                                                                                                             304  ofII 498
                                                                                                                                       2003 2004 690 Duke
                                                                                                                                             PageID       2012 2013 690 Duke R 2012 2013: Automotive
                                                                                                                                                       #:2474
                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                                 Returns                                 0
                                          Automotive Parts & Accessories
                                                                                                                                                                                                 & Orders          Try Prime                 Cart
                                                                                                                                                                       Account
      Deliver to
                                         Holiday Deals       Gift Cards    Best Sellers        Customer Service    New Releases          AmazonBasics        Whole Foods      Free Shipping                Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage    Deals & Rebates       Best Sellers     Parts   Accessories         Tools & Equipment       Car Care      Motorcycle & Powersports       Truck        RV       Tires & Wheels           Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                               CNC Extendable Foldable Motorcycle Adjustment                                                                  $31.99
                                                                                      Pivot Short Levers Brake Clutch For KTM 640
                                                                                                                                                                                                     FREE delivery: Nov 13 - Dec 7
   Subm
                                                                                      DUKE II 2003 2004 690 Duke 2012 2013 690                                                                       Fastest delivery: Oct 28 - Nov 2

   Subm
                                                                                      Duke R 2012 2013
                                                                                      Brand: StarknightMT                                                                                            In stock.
                                                                                                                                                                                                     Usually ships within 2 to 3 days.
   Subm
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                      1      1
                                                                                      Price:     $31.99
   Subm
                                                                                          Get $50 oﬀ instantly: Pay $0.00 $31.99 upon approval for the Amazon Rewards                                                  Add toto
                                                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                                                Cart
                                                                                          Visa Card. No annual fee.
   Subm                                                                                                                                                                                                                  Submit
                                                                                                                                                                                                                          Buy Now
                                                                                      Color: Black&Orange
                                                                                                                                                                                                           Secure transaction
   Subm
                                                                                                   $31.99            $31.99
                                                                                                                                                                                                     Ships from ... Star Knight Motor
                                                                                                                                                                                                     Sold by ...        Star Knight Motor
                                                                                              【Fitment:】: For KTM 640 DUKE II 2003 2004 For KTM 690 Duke 2012 2013 For
                                                                                              KTM 690 Duke R 2012 2013                                                                               Return policy: This item is
                                                                                              【High Quality】: The brake levers use chrome steel precision sealed bearings,                           returnable
                              Roll over image to zoom in
                                                                                              stainless steel pivot and bushing parts, Chrome Silicon cantilever springs,                            Add a Protection Plan:
                                                                                              aerospace grade stainless steel and chromoly fasteners.                                                      3-Year Auto Parts Protection
                                                                                              【Adjustable】: 6-speed lever adjustable design, just adjust the set screw on the                              Plan for $7.24
                                                                                              lever to adjust the range the smallest to the largest hands and provide the best
                                                                                              clutch or brake response.
                                                                                              【Extendable & Foldable】: The brake levers can be stretched and folded to                                     Deliver to Bensenville 60106
                                                                                              provide cushioning when your motorcycle is tilted, reducing motorcycle losses and
                                                                                              protecting it.                                                                                           Add to List
                                                                                              【Buy with conﬁdence】: StarknightMT stand by 100% customer satisfaction
                                                                                              guarantee. If you have any question or any unsatisfy about the honda clutch lever,
                                                                                              please contact us ﬁrst, we will try our best to solve any problem for you in 24                                Share
                                                                                              hours.
                                                                                                                                                                                                                   Have one to sell?
                                                                                      › See more product details
                                                                                                                                                                                                                   Sell on Amazon
                                                                                      Compare with similar items



   Sponsored products related to this item                                                                                                                                                                                             Page 1 of 2




               NTHREEAUTO Foldable               JFG RACING Billet Pivot            For KTM 1090                          kemimoto Foldable                  JFG RACING Billet Pivot
               Brake Clutch Levers Dirt          Foldable Clutch Brake              Adventure/R 2017-2018                 Brake Clutch Levers                Foldable Clutch Brake
               Bike Billet Pivot Lever           Lever For For Honda                for KTM 690 Enduro R                  Compatible with KTM                Lever For 125EXC SIX
               Compatible wit...                 CR125R 250R 04-07...               2014-2018, 3D CNC…                    125SX 150SX 2016…                  DAYS 125 144SX 1...
               $22.99                                         56                                1                         $29.99                                          11
                                                 $23.99                             $36.38                                                                   $23.99
                                                                                                                                                                                                                                     Ad feedback



   Compare with similar items




                                     This item CNC Extendable Foldable                    CNC Extendable Foldable Motorcycle               CNC Extendable Foldable Motorcycle                CNC Extendable Foldable Motorcycle
                                     Motorcycle Adjustment Pivot Short                    Adjustment Pivot Short Levers Brake              Adjustment Pivot Short Levers Brake               Adjustment Pivot Short Levers Brake
                                     Levers Brake Clutch For KTM 640                      Clutch For KTM 125 DUKE 2012-2013                Clutch For KTM 390 DUKE 2015-2016                 Clutch For Honda CBR600RR CBR
                                     DUKE II 2003 2004 690 Duke 2012                      200 DUKE 2013-2014 390 DUKE                                                                        600RR 2003 2004 2005 2006
                                     2013 690 Duke R 2012 2013                            2013-2014                                                                                          CBR954RR CBR 954RR 2002 2003

                                          Submit
                                         Add to Cart                                           Submit
                                                                                              Add to Cart                                       Submit
                                                                                                                                               Add to Cart                                        Submit
                                                                                                                                                                                                 Add to Cart



     Customer Rating                                   (0)                                                  (0)                                              (0)                                                 (5)

     Price                           $3199                                                $3199                                            $3199                                             $3199

https://www.amazon.com/Extendable-Foldable-Motorcycle-Adjustment-Levers/dp/B0837FQSW3/ref=sr_1_11?th=1                                                                                                                                               1/4
10/22/2020                  Amazon.com: CNC Case:
                                            Extendable Foldable Motorcycle Document
                                                    1:20-cv-06677          Adjustment Pivot#:
                                                                                            Short
                                                                                              15 Levers
                                                                                                  Filed:Brake Clutch ForPage
                                                                                                          11/10/20      KTM 640 DUKE
                                                                                                                              305  ofII 498
                                                                                                                                        2003 2004 690 Duke
                                                                                                                                              PageID       2012 2013 690 Duke R 2012 2013: Automotive
                                                                                                                                                        #:2475
     Sold By                          Star Knight Motor                           Star Knight Motor                            Star Knight Motor                              Star Knight Motor




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $31.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Black&Orange

   Technical Details                                                                                               Additional Information

        Manufacturer                                      StarknightMT                                               ASIN                                               B0837FQSW3

        Brand                                             StarknightMT                                               Date First Available                               December 27, 2019

        Item Weight                                       10.6 ounces                                              Warranty & Support
        Product Dimensions                                6.69 x 0.79 x 1.97 inches                                Product Warranty: For warranty information about this product, please click here

        Exterior                                          Smooth                                                   Feedback
        Manufacturer Part Number                          StarknightMT
                                                                                                                   Would you like to tell us about a lower price?
        Vehicle Service Type                              All of the above




   Videos                                                                                                                                                                                                     Page 1 of 3

             Videos for related products




                                                 0:29                                       0:59                                         0:28                                          0:29
             Motorcycle Hydraulic Clutch Brake            Motorcycle CNC brake clutch levers           7/8" Universal Front ATV Brake                WOOSTAR- How to install a Clutch               Street Brake Le
             Pump Master Cylinder Lever                                                                Clutch Master Cylinder Reservoir…             Brake Bump Lever Assembly for…

             GOOFIT                                       FXCNC Racing                                 Feiteplus                                     WOOSTAR DIRECT US                              TARAZON-Moto



     Upload your video




   Product description
       Color:Black&Orange

         ➤➤➤Notice: Please check the models and years to make sure the short levers brake clutch ﬁt for your bike.

         Fitment:
         For KTM 640 DUKE II 2003-2004
         For KTM 690 Duke 2012-2013
         For KTM 690 Duke R 2012-2013

         Feature
         Condition: 100% brand new
         Material: high quality T6061-T6 aluminum
         Color: as shown
         Laser Engraved Logo: Duke
         Fully adjustable 6 positions
         Extensible: approx. 3 cm (extending from 15.7 cm to 18.7 cm)
         Foldable: 90 degrees

         Package include
         lever X 2 (brake and clutch)
         length adjustment tool

         Description:
         Direct replacement of inventory leverage without any modiﬁcations
         Easy to install or disassemble, quick and easy
         Choose from a variety of colors to perfectly decorate your car
         Perfect rider position for all riders with adjustment screws
         The lever is folded outward to prevent bending or breakage in the event of a collision

         Serve assurance:
         StarknightMT stand by 100% customer satisfaction guarantee. If you have any question or any unsatisfy about the honda clutch lever, please contact us ﬁrst, we will try our best to solve any problem for you in
         24 hours.




https://www.amazon.com/Extendable-Foldable-Motorcycle-Adjustment-Levers/dp/B0837FQSW3/ref=sr_1_11?th=1                                                                                                                      2/4
10/22/2020                Amazon.com: CNC Case:
                                          Extendable Foldable Motorcycle Document
                                                  1:20-cv-06677          Adjustment Pivot#:
                                                                                          Short
                                                                                            15 Levers
                                                                                                Filed:Brake Clutch ForPage
                                                                                                        11/10/20      KTM 640 DUKE
                                                                                                                            306  ofII 498
                                                                                                                                      2003 2004 690 Duke
                                                                                                                                            PageID       2012 2013 690 Duke R 2012 2013: Automotive
                                                                                                                                                      #:2476
   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                     0%

   4 star                                     0%

   3 star                                     0%

   2 star                                     0%

   1 star                                     0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Customers who searched for "emoji" ultimately bought                                                                                                                                         Page 1 of 2




                 LovesTown Mini Emoji              Emoji Universe: Emoji             36 Styles Metallic Glitter       Dreampark Emotion          Dreampark 80 Pack Mini
                 Keychain Set, 80pcs               LED Rings, 24 Count               Emoji Temporary Tattoos          Keychain Mini Cute Plush   Emotion Keychain Plush,
                 Emoji Party Favors for                          359                 for Kids, Emoji Birthday         Pillows, Christmas /       Party Favors for Kids,
                 Kids Emoticon Plush…              $11.95                            Party Supplies Games…            Birthday Party…            Christmas / Birthday…
                               32                                                                 3                               740                        182
                 $12.99                                                              $5.99                            $10.99                     $32.99


     Inspired by your browsing history                                                                                                                                                            Page 1 of 8




                 Laugh Till You Cry Emoji          Emoji Birthday Candles |          Timex Unisex Weekender           24 Make A Emoji Stickers   Shogun Kawasaki Ninja
                 Pillow 12.5 Inch Large            Party Supply                      38mm Watch                       For Kids: Emoji Party      400 Z400 Z 400 2018
                 Yellow Smiley Emoticon                          195                              12,195              Supplies & Party Favors    2019 2020 NO Cut Black
                               584                 $4.55                             $29.55 - $89.99                  For Emoji Themed…          Frame Sliders Fits ABS…
                 $9.95                                                                                                            134                        89
                                                                                                                      $7.25                      $80.99


     Your Browsing History             View or edit your browsing history    ›                                                                             Page 1 of 2     See personalized recommendations

                                                                                                                                                                                        Sign in

                                                                                                                                                                                New customer? Start here.




                                                                                                        Back to top




https://www.amazon.com/Extendable-Foldable-Motorcycle-Adjustment-Levers/dp/B0837FQSW3/ref=sr_1_11?th=1                                                                                                          3/4
10/22/2020                               Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                   11/10/20: KTM
                                                                                              Page 307 of 498 PageID #:2477
                                                                                                                                        Hello, Sign in
   Skip to main content                                 KTM                                                                             Account & Lists
                                                                                                                                                              Returns                            0
                                   Star Knight Motor
                                                                                                                                                              & Orders       Try Prime                 Cart
                                                                                                                                        Account
      Deliver to
                                 Holiday Deals     Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics      Whole Foods       Free Shipping      Registry   Sell   Coupons
      Bensenville 60106

    1-16 of 30 results for Star Knight Motor : "KTM"                                                                                                                               Sort  by:Featured
                                                                                                                                                                                   Featured
                                                                                                                                                                                    Sort by:


    Brand
    StarknightMT                                                                                   Motorcycle Kickstand Kick Pad Side Stand Enlarge Extension For KTM
                                                                                                   1050 1090 1190 Adventure 2014 2015 2016 2017 2018 2019 KTM…
                                                                                                                  12
                                                                                                   Orange
                                                                                                   $
                                                                                                    1399
                                                                                                   Get it as soon as Mon, Oct 26
                                                                                                   FREE Shipping on your ﬁrst order shipped by
                                                                                                   Amazon
                                                                                                   Only 7 left in stock - order soon.




                                                                                                   Orange 10MM Motorcycle Swing Arm Sliders Spools CNC Swingarm Arm
                                                                                                   Stand Screw For KTM Duke 125 200 2012-2015 Duke 390 2013-2015
                                                                                                                  10
                                                                                                   Orange
                                                                                                   $
                                                                                                    1199
                                                                                                   Get it as soon as Mon, Oct 26
                                                                                                   FREE Shipping on your ﬁrst order shipped by
                                                                                                   Amazon
                                                                                                   Only 6 left in stock - order soon.
                                                                                                   Also available in Black




                                                                                                   Motor Aluminum License Plate Bracket Holder Fender Eliminator For
                                                                                                   KTM 1190 RC8 2009-2011/125 Duke 2013-2018/200 Duke 2015-…
                                                                                                                  6
                                                                                                   Orange
                                                                                                   $
                                                                                                    2999
                                                                                                            Get it as soon as Fri, Oct 23
                                                                                                   FREE Shipping by Amazon
                                                                                                   Only 7 left in stock - order soon.

                                                                                                                               +



                                                                                                   4PCS Motorcycle CNC Aluminum M10 x 1.25 Rear view Mirror Hole Plugs
                                                                                                   Screws Fit For Honda Yamaha Suzuki Kawasaki KTM Triumph Aprilia…
                                                                                                                  22
                                                                                                   Red
                                                                                                   $1099
                                                                                                   Get it as soon as Fri, Oct 23
                                                                                                   FREE Shipping on your ﬁrst order shipped by
                                                                                                   Amazon
                                                                                                   Only 10 left in stock - order soon.




                                                                                                   4Pcs Motorcycle CNC Aluminum M10 x 1.25 Rear view Mirror Hole Plugs
                                                                                                   Screws Fit For KTM 1190 Adventure 2014-2016 1290 Super Duke R…
                                                                                                                  3
                                                                                                   $
                                                                                                    1099
                                                                                                   Get it as soon as Fri, Oct 23
                                                                                                   FREE Shipping on your ﬁrst order shipped by
                                                                                                   Amazon
                                                                                                   Only 8 left in stock - order soon.




                                                                                                   Motorcycle Radiator Grille Guard Cover Aluminum Alloy Protector Grille
                                                                                                   Fit For KTM 250 Duke 2017-2018 390 Duke 2017-2018
                                                                                                                  2
                                                                                                   $3299


                                                                                                            Get it as soon as Fri, Oct 23
                                                                                                   FREE Shipping by Amazon
                                                                                                   Only 7 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=A1G3Q9IJ4SHKCK&ref=nb_sb_noss                                                                                                                                               1/4
10/22/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 308 of 498 PageID #:2478
                                                                              2 Packs Black Motorcycle Aluminium Tire Stem Valve Caps Air Cover For
                                                                              Kawasaki Ninja ZX6R ZX-10R 250R For CBR600RR CBR250R,CBR300R…
                                                                              $599
                                                                              Get it as soon as Mon, Oct 26
                                                                              FREE Shipping on your ﬁrst order shipped by
                                                                              Amazon
                                                                              Only 2 left in stock - order soon.




                                                                              Motorcycle CNC Aluminum Keyless Twist oﬀ Gas Tank Cap Cover For
                                                                              KTM RC 125 2011-2016 / RC 200 2012-2016 / RC 390 2013-2016
                                                                                              2
                                                                              Black
                                                                              $
                                                                               2599
                                                                                       Get it as soon as Mon, Oct 26
                                                                              FREE Shipping by Amazon
                                                                              Only 2 left in stock - order soon.

                                                                                                         +



                                                                              Motorcycle Aluminum Brake Clutch Fluid Reservoir Front or Rear Oil Cup
                                                                              For KTM 1050 1090 1190 1290 ADV ADVENTURE DUKE 125 200 390…
                                                                                              85
                                                                              Orange
                                                                                  31% oﬀ

                                                                              $
                                                                               899 $12.99
                                                                              Lowest price in 30 days
                                                                              Get it as soon as Mon, Oct 26
                                                                              FREE Shipping on your ﬁrst order shipped by
                                                                              Amazon
                                                                              Price may vary by color

                                                                                                         +



                                                                              CNC Extendable Foldable Motorcycle Adjustment Pivot Short Levers
                                                                              Brake Clutch For KTM 1290 Super Duke R/GT 2014-2016 990…
                                                                              Black
                                                                              $
                                                                               3199
                                                                              FREE Shipping
                                                                              Also available in Black&Orange




                                                                              Universal Motorcycle mirror side Rearview For BMW Yamaha Ducati
                                                                              Triumph Suzuki Kawasaki KTM Honda CB1000R / CB1300 / CB600F…
                                                                                              2
                                                                              Black
                                                                              $
                                                                               3349
                                                                              FREE Shipping

                                                                                                         +




                                                                              Motorcycle Air Fuel Mixture Screw Adjuster Keihin FCR Carburetor Carb
                                                                              For Honda CRF150R 250R 450R For Kawasaki KX450F 250F KLX450R…
                                                                              Green
                                                                              $
                                                                               1299
                                                                              FREE Shipping

                                                                                                         +




                                                                              CNC Aluminum Side Stand Pad Plate Kickstand For KTM 1050 1190
                                                                              1290 Adventure
                                                                                              2
                                                                              Black
                                                                              $
                                                                               1899
                                                                              FREE Shipping

                                                                                                         +


https://www.amazon.com/s?k=KTM&me=A1G3Q9IJ4SHKCK&ref=nb_sb_noss                                                                                        2/4
10/22/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 309 of 498 PageID #:2479


                                                                                                      CNC Extendable Foldable Motorcycle Adjustment Pivot Short Levers
                                                                                                      Brake Clutch For KTM 640 DUKE II 2003 2004 690 Duke 2012 2013 69…
                                                                                                      Black&Orange
                                                                                                      $3199
                                                                                                      FREE Shipping
                                                                                                      Also available in Black




                                                                                                      CNC Extendable Foldable Motorcycle Adjustment Pivot Short Levers
                                                                                                      Brake Clutch For KTM 125 DUKE 2012-2013 200 DUKE 2013-2014 390…
                                                                                                      Black
                                                                                                      $
                                                                                                       3199
                                                                                                      FREE Shipping

                                                                                                      Also available in Black&Orange




                                                                                                      M101.25 Motorcycle Swing Arm Sliders Spools CNC Swingarm Arm
                                                                                                      Stand Screw For Kawasaki ZX-6R Z1000 ER-6N ER-6F Z750 For Yamah…
                                                                                                      Blue
                                                                                                      $
                                                                                                       1199
                                                                                                      FREE Shipping

                                                                                                                                        +




                                                                                                          ← Previous       1        2       Next →




                                                      Need help?
                                                      Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                   Page 1 of 4




               Vehiclex Soft Loop               Tumbl Trak Pit Pillow           PROREADY Heavy Duty           CAOS Tie Down Ratchet             4 Auto Retract NO-
               Motorcycle Tie Down              Soft Mat w/Denim Cover          Ratchet Tie Down Kit –        Straps with Hooks -               RATCHETING Ratchet
               Straps 1.5 x 18 inches -                          32             General & Motorcycle          Heavy Duty Coated                 Straps | 1" x 6'
               Green - 10000 lb Load…           $373.95                         Use, Pack of 4, Secure…       Steel, Chromoly…                  Retractable SELF…
                                17                                                               43                            22                                299
               $11.99                                                           $49.95                        $49.97                            $52.99


     Deals in magazine subscriptions                                                                                                                                                          Page 1 of 9




               Martha Stewart Living            National Geographic             Real Simple                   Woman's Day                       Wired
                                35              Kids                                             29                            14               Print Magazine
               Print Magazine                                    6,417          Print Magazine                Print Magazine                    $5.00
               $3.00                            Print Magazine                  $5.00                         $5.50
                                                $15.00


     Your Browsing History           View or edit your browsing history   ›                                                                             Page 1 of 3    See personalized recommendations
                                                                                                                                                                                    Sign in

                                                                                                                                                                            New customer? Start here.




https://www.amazon.com/s?k=KTM&me=A1G3Q9IJ4SHKCK&ref=nb_sb_noss                                                                                                                                             3/4
10/22/2020                                     Case: 1:20-cv-06677 Document #: Amazon.com
                                                                                15 Filed:Seller Profile: Star
                                                                                          11/10/20        PageKnight
                                                                                                                  310Motorof 498 PageID #:2480

                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                Returns                        0
                                         All
                                                                                                                                                                                                & Orders     Try Prime              Cart
                                                                                                                                                                        Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers    Customer Service        New Releases       AmazonBasics        Whole Foods         Free Shipping                  Shop Holiday Gift Guides
      Bensenville 60106


   Star Knight Motor                                                                                                                                Have a question for Star Knight
   Star Knight Motor storefront                                                                                                                     Motor?
                   99% positive in the last 12 months (89 ratings)
   Star Knight Motor is committed to providing each customer with the highest standard of customer service.                                            Ask a question




   Detailed Seller Information


   Business Name:Star Knight Motor
   Business Address:
     Building 1,No.106 Fengzedong Rd,Nansha
     Guangzhou
     Guangdong
     510165
     CN


       Feedback       Returns & Refunds          Shipping          Policies        Help       Products



                            “ As an engineer I could tell this product was manufactured wrong. The pivot holes need to be rotated 90 deg
                                                                                                                                                                                30 days       90 days      12 months     Lifetime
                             in order for this to work. The seller claims there is nothing wrong, yet pictures show the license plate facing
                             the bottom of the seat instead of toward the rear of the bike. Now wants me to pay to have it shipped back                         Positive           100%        100%             99%         99%
                             to them. ”                                                                                                                         Neutral                  0%      0%              0%          0%
                            Read less
                                                                                                                                                                Negative                 0%      0%              1%          1%
                            By Tyler Wells on November 22, 2019.
                                                                                                                                                                Count                    16       44             89          100
                            “ Loved the product, just as described. Prompt delivery. ”

                            By Edgar F. Pacheco on November 14, 2019.

                            “ Shipped promptly, arrived on time, would buy from this seller again. ”

                            By Sparkey on October 5, 2019.

                            “ Levers and handgrips ﬁt perfect. Both are working ﬁne and the ﬁnish look is great. ”

                            By Customer on August 19, 2019.

                            “ A great key fob for your KTM Motorcycle or any vehicle really. Considering that it came from somewhere in
                              China, it arrived here very quickly and was well-packaged. ”
                            Read less

                            By The Dutchman on August 8, 2019.



                                                                            Previous Next




                                                                                      Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                Page 1 of 8




                   Laugh Till You Cry Emoji             Emoji Birthday Candles |            Timex Unisex Weekender             24 Make A Emoji Stickers           Shogun Kawasaki Ninja
                   Pillow 12.5 Inch Large               Party Supply                        38mm Watch                         For Kids: Emoji Party              400 Z400 Z 400 2018
                   Yellow Smiley Emoticon                                 195                             12,195               Supplies & Party Favors            2019 2020 NO Cut Black
                                  584                   $4.55                               $29.55 - $89.99                    For Emoji Themed…                  Frame Sliders Fits ABS &…
                   $9.95                                                                                                                      134                                  89
                                                                                                                               $7.25                              $80.99


        Top subscription apps for you                                                                                                                                                                                    Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                              Sling TV                           SHOWTIME
                   Disney                               TV                                  Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                  386,992               CBS Interactive                                   79,756                              47,388                               22,921
                   $0.00                                                  98,053            $0.00                              $0.00                              $0.00
                                                        $0.00



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1G3Q9IJ4SHKCK&sshmPath=                                                                             1/2
10/22/2020                                                                    Select
                                                 Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                     Filed: Options - Amazon.com
                                                                                             11/10/20    Page 311Checkout
                                                                                                                      of 498 PageID #:2481




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Star Knight Motor              (Learn more)                                             Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      FREE Shipping
                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                                                                                                                      Wednesday, Oct. 28 - Monday, Nov. 2
                States
                                                                                                                      $22.99 - Shipping
                    CNC Extendable Foldable Motorcycle Adjustment Pivot Short Levers Brake
                    Clutch For KTM 640 DUKE II 2003 2004 690 Duke 2012 2013 690 Duke R 2012
                    2013
                    $31.99 - Quantity: 1
                    Sold by: Star Knight Motor


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/22/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  312 of 498 PageID #:2482




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $31.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $31.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $2.00
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $33.99

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       CNC Extendable Foldable Motorcycle                          Choose a delivery option:
                                       Adjustment Pivot Short Levers Brake                              Friday, Nov. 13 - Monday, Dec. 7
                                       Clutch For KTM 640 DUKE II 2003 2004 690                         FREE Shipping
                                       Duke 2012 2013 690 Duke R 2012 2013
                                                                                                        Wednesday, Oct. 28 - Monday, Nov. 2
                                       $31.99
                                                                                                        $22.99 - Shipping
                                       Quantity: 1 Change
                                       Sold by: Star Knight Motor
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                Amazon.com: CNC Extendable Foldable Motorcycle Adjustment
                                           Case: 1:20-cv-06677           Document   Pivot #:
                                                                                          Short
                                                                                             15Levers Brake
                                                                                                 Filed:     Clutch For KTM
                                                                                                         11/10/20      Page1290 Super
                                                                                                                              313   ofDuke
                                                                                                                                       498R/GT 2014-2016
                                                                                                                                            PageID       990 SuperDuke 2005-2012 690 Duke 2008-2011
                                                                                                                                                      #:2483
                                                                                                                                                       Hello, Sign in
   Skip to main content                          KTM                                                                                                   Account & Lists
                                                                                                                                                                              Returns                               0
                                         All
                                                                                                                                                                              & Orders          Try Prime               Cart
                                                                                                                                                       Account
       Deliver to
                                       Holiday Deals   Gift Cards      Best Sellers    Customer Service    New Releases      AmazonBasics    Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                           CNC Extendable Foldable Motorcycle Adjustment                                                   $31.99
                                                                                  Pivot Short Levers Brake Clutch For KTM 1290
                                                                                                                                                                                  FREE delivery: Nov 13 - Dec 7
   Subm
                                                                                  Super Duke R/GT 2014-2016 990 SuperDuke                                                         Fastest delivery: Oct 28 - Nov 2

   Subm
                                                                                  2005-2012 690 Duke 2008-2011
                                                                                  Brand: StarknightMT                                                                             In stock.
                                                                                                                                                                                  Usually ships within 2 to 3 days.
   Subm
                                                                                                                                                                                  Qty:
                                                                                                                                                                                   Qty:
                                                                                                                                                                                   1      1
                                                                                  Price:   $31.99
   Subm
                                                                                      Get $50 oﬀ instantly: Pay $0.00 $31.99 upon approval for the Amazon Rewards                                 Add toto
                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                           Cart
                                                                                      Visa Card. No annual fee.
   Subm                                                                                                                                                                                             Submit
                                                                                                                                                                                                     Buy Now
                                                                                  Color: Black
                                                                                                                                                                                        Secure transaction
   Subm
                                                                                            $31.99           $31.99
                                                                                                                                                                                  Ships from ... Star Knight Motor
                                                                                                                                                                                  Sold by ...      Star Knight Motor
                                                                                      【Fitment:】: For KTM 1290 Super Duke R/GT 2014 2015 2016 For KTM 990
                                                                                      SuperDuke 2005-2012 For KTM 690 Duke 2008 2009 2010 2011                                    Return policy: This item is
                                                                                      【High Quality】: The brake levers use chrome steel precision sealed bearings,                returnable
                              Roll over image to zoom in
                                                                                      stainless steel pivot and bushing parts, Chrome Silicon cantilever springs,
                                                                                                                                                                                        Deliver to Bensenville 60106
                                                                                      aerospace grade stainless steel and chromoly fasteners.
                                                                                      【Adjustable】: 6-speed lever adjustable design, just adjust the set screw on the
                                                                                                                                                                                    Add to List
                                                                                      lever to adjust the range the smallest to the largest hands and provide the best
                                                                                      clutch or brake response.
                                                                                      【Extendable & Foldable】: The brake levers can be stretched and folded to
                                                                                      provide cushioning when your motorcycle is tilted, reducing motorcycle losses and
                                                                                      protecting it.                                                                              New (3) from
                                                                                      【Buy with conﬁdence】: StarknightMT stand by 100% customer satisfaction                      $31.99 + FREE Shipping
                                                                                      guarantee. If you have any question or any unsatisfy about the honda clutch lever,
                                                                                      please contact us ﬁrst, we will try our best to solve any problem for you in 24                     Share
                                                                                      hours.
                                                                                  › See more product details                                                                                    Have one to sell?

                                                                                                                                                                                                Sell on Amazon
                                                                                  New (3) from $31.99 + FREE Shipping



   Sponsored products related to this item                                                                                                                                                                      Page 1 of 19




                KTM Hand Brake Lever             KTM Clutch Lever               KTM Factory Flex Brake         KTM Flex Clutch Lever         Motorcycle Swingarm
                (Orange) 2014-2020               (Orange) Brembo OEM:           Lever (Orange) OEM:            Brembo (Orange) OEM:          Guard Swing Arm
                OEM: 7871399204404               7800293120004                  7871390204404                  7870293104404                 Protector For KTM
                            3                                5                              1                              3                 EXC125 EXC200…
                $47.99                           $29.99                         $101.99                        $101.99                                    44
                                                                                                                                             $21.99
                                                                                                                                                                                                                Ad feedback


   Special offers and product promotions

           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $31.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                              Additional Information

         Manufacturer                                      StarknightMT                                               ASIN                                              B0839BWT7J

         Brand                                             StarknightMT                                               Date First Available                              December 30, 2019

         Item Weight                                       12 ounces                                              Warranty & Support
         Product Dimensions                                6.69 x 0.79 x 1.97 inches                               Product Warranty: For warranty information about this product, please click here
         Exterior                                          Smooth
                                                                                                                  Feedback

https://www.amazon.com/Extendable-Motorcycle-Adjustment-2014-2016-SuperDuke/dp/B0839BWT7J/ref=sr_1_10?dchild=1&keywords=KTM&m=A1G3Q9IJ4SHKCK&qid=1603341367&s=merchant-items&sr=1-10                                           1/3
10/22/2020                         Amazon.com: CNC Extendable
                                             Case:            Foldable Motorcycle
                                                     1:20-cv-06677        DocumentAdjustment
                                                                                         #: Pivot Short Levers
                                                                                             15 Filed:         Brake Clutch
                                                                                                          11/10/20      PageFor KTM
                                                                                                                                 314125
                                                                                                                                      ofDUKE
                                                                                                                                         4982012-2013
                                                                                                                                             PageID200  DUKE 2013-2014 390 DUKE 2013-2014
                                                                                                                                                      #:2484
                                                                                                                                                      Hello, Sign in
   Skip to main content                           KTM                                                                                                 Account & Lists
                                                                                                                                                                             Returns                               0
                                         All
                                                                                                                                                                             & Orders          Try Prime               Cart
                                                                                                                                                      Account
       Deliver to
                                       Holiday Deals     Gift Cards   Best Sellers     Customer Service   New Releases      AmazonBasics    Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                          CNC Extendable Foldable Motorcycle Adjustment                                                   $31.99
                                                                                 Pivot Short Levers Brake Clutch For KTM 125
                                                                                                                                                                                 FREE delivery: Nov 13 - Dec 7
   Subm
                                                                                 DUKE 2012-2013 200 DUKE 2013-2014 390                                                           Fastest delivery: Oct 28 - Nov 2

   Subm
                                                                                 DUKE 2013-2014
                                                                                 Brand: StarknightMT                                                                             In stock.
                                                                                                                                                                                 Usually ships within 2 to 3 days.
   Subm
                                                                                                                                                                                 Qty:
                                                                                                                                                                                  Qty:
                                                                                                                                                                                  1      1
                                                                                 Price:   $31.99
   Subm
                                                                                     Get $50 oﬀ instantly: Pay $0.00 $31.99 upon approval for the Amazon Rewards                                 Add toto
                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                          Cart
                                                                                     Visa Card. No annual fee.
   Subm                                                                                                                                                                                            Submit
                                                                                                                                                                                                    Buy Now
                                                                                 Color: Black
                                                                                                                                                                                       Secure transaction
   Subm
                                                                                           $31.99           $31.99
                                                                                                                                                                                 Ships from ... Star Knight Motor
                                                                                                                                                                                 Sold by ...      Star Knight Motor
                                                                                     【Fitment:】: For For KTM 125 DUKE 2012 2013 For KTM 200 DUKE 2013 2014
                                                                                     For KTM 390 DUKE 2013 2014                                                                  Return policy: This item is
                                                                                     【High Quality】: The brake levers use chrome steel precision sealed bearings,                returnable
                              Roll over image to zoom in
                                                                                     stainless steel pivot and bushing parts, Chrome Silicon cantilever springs,
                                                                                                                                                                                       Deliver to Bensenville 60106
                                                                                     aerospace grade stainless steel and chromoly fasteners.
                                                                                     【Adjustable】: 6-speed lever adjustable design, just adjust the set screw on the
                                                                                                                                                                                   Add to List
                                                                                     lever to adjust the range the smallest to the largest hands and provide the best
                                                                                     clutch or brake response.
                                                                                     【Extendable & Foldable】: The brake levers can be stretched and folded to
                                                                                                                                                                                         Share
                                                                                     provide cushioning when your motorcycle is tilted, reducing motorcycle losses and
                                                                                     protecting it.
                                                                                                                                                                                               Have one to sell?
                                                                                     【Buy with conﬁdence】: StarknightMT stand by 100% customer satisfaction
                                                                                     guarantee. If you have any question or any unsatisfy about the honda clutch lever,                        Sell on Amazon
                                                                                     please contact us ﬁrst, we will try our best to solve any problem for you in 24
                                                                                     hours.
                                                                                 › See more product details


   Sponsored products related to this item                                                                                                                                                                     Page 1 of 14




             KTM Hand Brake Lever              KTM Clutch Lever          KTM Factory Flex Brake      KTM Flex Clutch Lever        2012 2013 2014 ﬁts         Motorcycle Swingarm               KTM 3 Boxers Pack -
             (Orange) 2014-2020                (Orange) Brembo OEM:      Lever (Orange) OEM:         Brembo (Orange) OEM:         KTM 350 EXC-F 14 Tooth     Guard Swing Arm                   Microﬁber (92%
             OEM: 7871399204404                7800293120004             7871390204404               7870293104404                Front Sprocket             Protector For KTM                 Polyester - 8% Elast
                         3                                 5                         1                           3                            1              EXC125 EXC200…                    - Multicolored
             $47.99                            $29.99                    $101.99                     $101.99                      $18.95                                  44                                43
                                                                                                                                                             $21.99                            $26.90
                                                                                                                                                                                                               Ad feedback


   Special offers and product promotions

           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $31.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                             Additional Information

         Manufacturer                                      StarknightMT                                              ASIN                                              B0837FMXN3

         Brand                                             StarknightMT                                              Date First Available                              December 27, 2019

         Item Weight                                       10.6 ounces                                           Warranty & Support
         Product Dimensions                                6.69 x 0.79 x 1.97 inches                              Product Warranty: For warranty information about this product, please click here

         Exterior                                          Smooth                                                Feedback
         Manufacturer Part Number                          StarknightMT
                                                                                                                  Would you like to tell us about a lower price?

https://www.amazon.com/Extendable-Motorcycle-Adjustment-2012-2013-2013-2014/dp/B0837FMXN3/ref=sr_1_15?dchild=1&keywords=KTM&m=A1G3Q9IJ4SHKCK&qid=1603341367&s=merchant-items&sr=1-15                                          1/3
10/26/2020            Amazon.com: Motorcycle Hose Gas Fuel
                                              Case:        Tank Cap Vent Hose
                                                      1:20-cv-06677           Tube CNC Universal
                                                                           Document     #: 15 For   ATV Quad
                                                                                                 Filed:      CRF YZFPage
                                                                                                        11/10/20     RMZ KLX
                                                                                                                          315KTM
                                                                                                                               ofDRZ
                                                                                                                                  498Pit PageID
                                                                                                                                         Dirt Bike Motorcycle
                                                                                                                                                     #:2485   Aluminum Fuel Motocross atv utv (a pair black…

                                                                                                                                                                   Hello, Sign in
   Skip to main content                                                                                                                                            Account & Lists
                                                                                                                                                                                          Returns                                 0
                                         Automotive Parts & Accessories
                                                                                                                                                                                          & Orders          Try Prime                 Cart
                                                                                                                                                                   Account
      Deliver to
                                        Holiday Deals     Gift Cards      Best Sellers     Customer Service     New Releases         AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
      Bensenville 60106

    Automotive        Your Garage    Deals & Rebates    Best Sellers   Parts     Accessories       Tools & Equipment      Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Fuel System



   Subm                                                                              Motorcycle Hose Gas Fuel Tank Cap Vent Hose                                                              $9.99
                                                                                     Tube CNC Universal For ATV Quad CRF YZF RMZ                                                              FREE Shipping on your ﬁrst
                                                                                                                                                                                              order. Details & FREE Returns
   Subm
                                                                                     KLX KTM DRZ Pit Dirt Bike Motorcycle Aluminum
                                                                                                                                                                                              Arrives: Wednesday, Nov 4
   Subm
                                                                                     Fuel Motocross atv utv (a pair black)
                                                                                     Brand: Nonbrand                                                                                          Fastest delivery: Today
                                                                                                           5 ratings                                                                          Order within 7 hrs and 39 mins
   Subm                                                                                                                                                                                       Details
                                                                                     Price:   $9.99 FREE Shipping on your ﬁrst order. Details & FREE Returns
                                                                                                                                                                                              Only 13 left in stock -
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $9.99 upon approval for the Amazon Rewards                           order soon.
                                                                                         Visa Card. No annual fee.
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1

                                                                                     Color: a pair black
                                                                                                                                                                                                              Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart

                                                                                                $9.99            $9.99                $6.99            $6.31                $9.99
                                                                                                                                                                                                                Submit
                                                                                                                                                                                                                 Buy Now

                                                                                                                                                                                                    Secure transaction
                                                                                                $9.99            $6.99
                                                                                                                                                                                              Ships from ...     Amazon

                                                                                          ★[FITMENT] - With steel ball ★ Fit for most of Dirt Pit Monkey Bike ATV Quad
                                                                                                                                                                                              Sold by ...        summer racing

                                                                                          ★[QUANTITY] - One Air Vent As Pictures.Instruction of Installation is NOT Included                  Return policy: This item is
                               Roll over image to zoom in                                 ★[FUNCTION] -Replaces Old vent line, let's your gas tank breathe, and prevent                       returnable
                                                                                          splashing out of the overﬂow hose. Allows air to go into gas tank while not letting                       Add gift options
                                                                                          gas and fumes escape,basically a small one way Check valve
                                                                                          ★[HIGH QUALITY] - Perfect anodize surface treatment.while the breather tube is                            Deliver to Bensenville 60106
                                                                                          made from plastic.Easy to install, great looks
                                                                                          ★[AFTER SALE] - We are committed to provide excellent customer service,If you
                                                                                                                                                                                                Add to List
                                                                                          have any questions,please contact us.We will try our best to solve your problem.
                                                                                     › See more product details

                                                                                     New (2) from $9.99 & FREE Shipping on orders over $25.00
                                                                                                                                                                                              New (2) from
                                                                                                                                                                                              $9.99 & FREE Shipping on
                                                                                     Consider this Amazon's Choice product that delivers quickly                                              orders over $25.00
                                                                                         Amazon's Choice

                                                                                                                                                                                                      Share
                                                                                                     6 Pcs Fuel Gas Tank Cap Breather Vent Hose for 50cc 110cc 125cc 150cc
                                                                                                     SSR Yamaha Suzuki Honda XR50 Kawasaki Apollo Pit Dirt Bike Tao tao
                                                                                                     Kids ATV Quad Trail Bike                                                                               Have one to sell?

                                                                                                     $8.99                                                                                                  Sell on Amazon
                                                                                                                  (256)




   You might also like                                                                                                                                                  Page 1 of 173
   Sponsored




                                                                                                                                                                                             JRready DT Connector Kit 2-6 Pin
                                                                                                                                                                                             Gray Waterproof…
                                                                                                                                                                                             $
                                                                                                                                                                                               21.90


                                                                                                                                                                                                                                Sponsored
               Gas Fuel Tank Cap CNC           CNCMOTOK 38mm 1.5"               49cc 2 Stroke Engine            Mingdun Chain                    CNCMOTOK Right Front
               Aluminum With Breather          Red Air Filter With Two          Motor Pocket Pit Dirt           Tensioner Guide Roller           Hydraulic Disc Brake
               Valve For 50cc 70cc 90cc        5mm Gas Fuel Filter For          Bike Mini Quad ATV              Slider for Dirt Pit Mini         Lever for Taotao Roketa
               110cc 125cc 1...                110cc 150cc 200c...              Bicycle Scooter                 Bike Moto Motorcycle…            Apollo Peace SunL...
               $11.49                          $10.98                                        28                               1                  $10.99
                                                                                $64.99                          $12.39


   Customers who viewed this item also viewed                                                                                                                                                                                   Page 1 of 2




                   YOKEPO Billet Gas Fuel         Eriding Gas Tank Fuel              AnXin Breather Hose Gas             Universal Tank Gas Fuel         HERIS 6pcs Universal               Mtsooning 3pcs Red Gas
                   Cap Air Vent Hose Tube         Cap Valve Vent Breather            Fuel Tank Cap Vent Hose             Cap Valve Vent Breather         Tank Gas Fuel Cap Valve            Fuel Cap Valve Vent
                   Breather For Motorcycle        Hose CNC For Motorcycle            Tube CNC Universal For              Hose Tube For 50cc              Air Vent Breather Hose             Breather Hose Tube                        V
                   Motocross Pit Dirt Bike…       Bikes ATV Dirtbike…                ATV Quad CRF YZF…                   110cc 70cc 125cc…               Tube For 50cc 110cc…               Universal
                               229                                91                                 170                               168                                11                                   18
                   $7.89                          $7.50                              $10.99                              $11.99                          $9.99                              $8.76                                     $




https://www.amazon.com/Motorcycle-Universal-Aluminum-Motocross-black/dp/B089T5X57T/ref=sr_1_143?th=1                                                                                                                                          1/4
10/26/2020          Amazon.com: Motorcycle Hose Gas Fuel
                                            Case:        Tank Cap Vent Hose
                                                    1:20-cv-06677           Tube CNC Universal
                                                                         Document     #: 15 For   ATV Quad
                                                                                               Filed:      CRF YZFPage
                                                                                                      11/10/20     RMZ KLX
                                                                                                                        316KTM
                                                                                                                             ofDRZ
                                                                                                                                498Pit PageID
                                                                                                                                       Dirt Bike Motorcycle
                                                                                                                                                   #:2486   Aluminum Fuel Motocross atv utv (a pair black…

   Competitively priced                                                                                                                                                                           Page 1 of 2
   Sponsored




                JRL 10pcs Black Fuel Gas         1.5m0.8cm(4.9 FT.0.3'')      15mm Chain Adjuster           5mm Tubing Carburetor        Attwood 911526-1              uxcell Breather Hose Gas        2
                Cap Cover Air Vent Tube          Tubing Carburetor Fuel       Tensioner Fit XR CRF 50       Fuel Tube Petrol Hose        Replacement Cover For         Fuel Tank Cap Vent Hose
                Breather for 50cc 110cc          Vent Line, PRO BAT, Gas      70 Bike Scooter CNC           Vent Line for ATV Dirt       P-Trap Fuel Tank Vent         Tube for Motorcycle             G
                125cc 150c...                    Hose Line Fu...              110cc 125cc Pit Dir...        Bike Go Kart Mop...          Black                         Motocross Pit ...               s
                              36                              40                            19                           41                           158                           1
                $8.99                            $7.88                        $7.66                         $7.49                        $9.55                         $4.58




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:a pair black

   Technical Details                                                                                         Additional Information

        Manufacturer                                     Smmer                                                 ASIN                                           B089T5X57T

        Brand                                            Nonbrand                                              Customer Reviews                                                    5 ratings
                                                                                                                                                              4.7 out of 5 stars
        Item Weight                                      3.52 ounces
                                                                                                               Best Sellers Rank                              #105,462 in Automotive (See Top 100 in
        Product Dimensions                               1.97 x 1.18 x 0.79 inches                                                                            Automotive)
                                                                                                                                                              #1,064 in Powersports Fuel System
        Manufacturer Part Number                         From-132
                                                                                                                                                              Products

                                                                                                               Date First Available                           June 8, 2020

                                                                                                             Warranty & Support

                                                                                                             Product Warranty: For warranty information about this product, please click here

                                                                                                             Feedback

                                                                                                             Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




   Product description
       Color:a pair black

         Features:
         100% Brand New, Never Mounted
         Replaces old vent line
         Lets your gas tank breathe
         And prevent splashing out of the overﬂow hose
         Gorgeous Anodized Surface And Incredible Light
         Easy To Install
         Speciﬁcation:
         Color Option: As Pictures (It also could be chosen from Silver/Orange/Blue/Red/Green/Gold/Black)
         Material: Aluminum And Rubber
         Fitment:
         Fit for most of Dirt Bike, Pit Bike, ATV Quad.
         Package Includes:
         2 Air Vents As Picture
         Instruction of Installation is NOT Included




   4 stars and above                                                                                                                                                                              Page 1 of 7
   Sponsored




https://www.amazon.com/Motorcycle-Universal-Aluminum-Motocross-black/dp/B089T5X57T/ref=sr_1_143?th=1                                                                                                            2/4
10/26/2020             Amazon.com: Motorcycle Hose Gas Fuel
                                               Case:        Tank Cap Vent Hose
                                                       1:20-cv-06677           Tube CNC Universal
                                                                            Document     #: 15 For   ATV Quad
                                                                                                  Filed:      CRF YZFPage
                                                                                                         11/10/20     RMZ KLX
                                                                                                                           317KTM
                                                                                                                                ofDRZ
                                                                                                                                   498Pit PageID
                                                                                                                                          Dirt Bike Motorcycle
                                                                                                                                                      #:2487Aluminum Fuel Motocross atv utv (a pair black…




                 10 Pack CNC Motorcycle            Gas Fuel Cap Air Vent        COPART 7/8" Hand Grips        AnXin Breather Hose Gas    Motocyc Grips-Dirt Bike    Kool Products (Retail
                 Gas Cap Two-way                   Hose Tube Tank Breather      Throttle Bar Grips for        Fuel Tank Cap Vent Hose    Grips-Pillow Top Grip-Mx   Pack 3) Gas Can Spout           S
                 Breather Tube Vent for            Valve Universal For KTM      Motorcycle ATV Dirt Pit       Tube CNC Universal For     Grips-Universal Handle     Replacement with                (
                 Fits all factory Hond...          Honda Yamaha ...             Bike Motocros...              ATV Quad CRF...            Grips for K...             Gasket, Stopper, Cap w...
                                187                             186                          124                          170                           246                      2,071
                 $8.99                             $3.59                        $9.99                         $10.99                     $8.88                      $19.99


   You might also like                                                                                                                                                                         Page 1 of 24
   Sponsored




                 HIAORS Golden Breather            6Pcs Gas Fuel Cap Air        MRELC Universal               JRL 10pcs Black Fuel Gas   HERIS 6pcs Universal       Billet Gas Fuel Tank Cap
                 Hose Gas Fuel Tank Cap            Vent Hose Universal CNC      Motorcycle 7/8" 22mm          Cap Cover Air Vent Tube    Tank Gas Fuel Cap Valve    Cover - Fuel Tank Cap           S
                 Vent Hose Tube CNC                Tank Valve Vent Tube         Handlebar Brake Master        Breather for 50cc 110cc    Air Vent Breather Hose     Fits for For Yamaha YFZ         T
                 Universal for 50cc...             with Chekc Ball ...          Cylinder Clutch Lever C...    125cc 150c...              Tube For 50cc 1...         450,YFZ450R,...                 2
                               72                              24                            2                              36                        11                          3
                 $10.59                            $11.88                       $36.99                        $8.99                      $9.99                      $17.98



   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                     No customer reviews

                        4.7 out of 5                                         There are 0 customer reviews and 5 customer ratings.
   5 global ratings

   5 star                                       75%
   4 star                                       25%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




     JRready ST6146 DT Connector Kit,2-12 Pi…
     $
       299.98
            Shop now


                                             Sponsored




https://www.amazon.com/Motorcycle-Universal-Aluminum-Motocross-black/dp/B089T5X57T/ref=sr_1_143?th=1                                                                                                          3/4
10/26/2020       Amazon.com: Motorcycle Hose Gas Fuel
                                         Case:        Tank Cap Vent Hose
                                                 1:20-cv-06677           Tube CNC Universal
                                                                      Document     #: 15 For   ATV Quad
                                                                                            Filed:      CRF YZFPage
                                                                                                   11/10/20     RMZ KLX
                                                                                                                     318KTM
                                                                                                                          ofDRZ
                                                                                                                             498Pit PageID
                                                                                                                                    Dirt Bike Motorcycle
                                                                                                                                                #:2488Aluminum Fuel Motocross atv utv (a pair black…
                                                                                    Gas Fuel Tank Cap CNC Aluminum With Breather
                                                                                    Valve For 50cc 70cc 90cc 110cc 125cc 140cc...                                    Shop now
                                                                                    $11.49
                                                                                                                                                                                Sponsored




                                                                                                   See personalized recommendations
                                                                                                                     Sign in

                                                                                                             New customer? Start here.




                                                                                                                   Back to top




                         Get to Know Us                             Make Money with Us                                          Amazon Payment Products                                       Let Us Help You
                         Careers                                    Sell products on                                            Amazon Rewards Visa                                           Amazon and COVID-
                                                                    Amazon                                                      Signature Cards                                               19
                         Blog
                                                                    Sell apps on Amazon                                         Amazon.com Store Card                                         Your Account
                         About Amazon
                                                                    Become an Aﬃliate                                           Amazon Business Card                                          Your Orders
                         Press Center
                                                                    Advertise Your Products                                     Amazon Business Line of Credit                                Shipping Rates &
                         Investor Relations                                                                                                                                                   Policies
                                                                    Self-Publish with Us                                        Shop with Points
                         Amazon Devices                                                                                                                                                       Amazon prime
                                                                    Host an Amazon Hub                                          Credit Card Marketplace
                         Amazon Tours                                                                                                                                                         Returns &
                                                                    › See More Make Money                                       Reload Your Balance                                           Replacements
                                                                    with Us
                                                                                                                                Amazon Currency Converter                                     Manage Your Content
                                                                                                                                                                                              and Devices
                                                                                                                                                                                              Amazon Assistant
                                                                                                                                                                                              Help




                                                                                                                     English                United States




                         Amazon Music         Amazon                      Amazon Drive                               6pm                     AbeBooks                    ACX                           Alexa
                         Stream millions      Advertising                 Cloud storage                              Score deals             Books, art                  Audiobook                     Actionable
                         of songs             Find, attract, and          from Amazon                                on fashion              & collectibles              Publishing                    Analytics
                                              engage customers                                                       brands                                              Made Easy                     for the Web

                         Sell on              Amazon                      Amazon Fresh                               AmazonGlobal            Home Services               Amazon Ignite                 Amazon Rapids
                         Amazon               Business                    Groceries & More                           Ship Orders             Experienced Pros            Sell your original            Fun stories for
                         Start a Selling      Everything For              Right To Your Door                         Internationally         Happiness Guarantee         Digital                       kids on the go
                         Account              Your Business                                                                                                              Educational
                                                                                                                                                                         Resources

                         Amazon Web           Audible                     Book Depository                            Box Oﬃce                ComiXology                  DPReview                      East Dane
                         Services             Listen to Books &           Books With Free                            Mojo                    Thousands of                Digital                       Designer Men's
                         Scalable Cloud       Original                    Delivery Worldwide                         Find Movie              Digital Comics              Photography                   Fashion
                         Computing            Audio                                                                  Box Oﬃce Data
                         Services             Performances

                         Fabric               Goodreads                   IMDb                                       IMDbPro                 Kindle Direct               Prime Now                     Amazon Photos
                         Sewing, Quilting     Book reviews                Movies, TV                                 Get Info                Publishing                  FREE 2-hour                   Unlimited Photo
                         & Knitting           &                           & Celebrities                              Entertainment           Indie Digital & Print       Delivery                      Storage
                                              recommendations                                                        Professionals           Publishing                  on Everyday Items             Free With Prime
                                                                                                                     Need                    Made Easy

                         Prime Video          Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                       Zappos                        Ring
                         Direct               Designer                    Great Deals on                             Market                  Deals and                   Shoes &                       Smart Home
                         Video                Fashion Brands              Quality Used Products                      America’s               Shenanigans                 Clothing                      Security Systems
                         Distribution                                                                                Healthiest
                         Made Easy                                                                                   Grocery Store

                         Eero WiFi            Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed              Amazon Second
                         Stream 4K Video      Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products           Chance
                         in Every Room        & Safety Alerts             to your door                               Simpliﬁed               you can trust               Pass it on, trade it
                                                                                                                                                                         in,
                                                                                                                                                                         give it a second
                                                                                                                                                                         life




                                                                Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Motorcycle-Universal-Aluminum-Motocross-black/dp/B089T5X57T/ref=sr_1_143?th=1                                                                                                                      4/4
10/23/2020                                        Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                            11/10/20: ktm
                                                                                                      Page 319 of 498 PageID #:2489
                                                                                                                                                               Hello, Sign in
   Skip to main content                                        ktm                                                                                             Account & Lists
                                                                                                                                                                                       Returns                             0
                                            summer racing
                                                                                                                                                                                       & Orders      Try Prime                  Cart
                                                                                                                                                               Account
      Deliver to
                                          Holiday Deals     Gift Cards       Best Sellers   Customer Service        New Releases       AmazonBasics    Whole Foods     Free Shipping    Registry     Sell     Coupons
      Bensenville 60106

    1 result for summer racing : "ktm"                                                                                                                                                                      Sort  by:Featured
                                                                                                                                                                                                            Featured
                                                                                                                                                                                                             Sort by:


    Brand
    Nonbrand                                                                                                             Motorcycle Hose Gas Fuel Tank Cap Vent Hose Tube CNC Universal For
                                                                                                                         ATV Quad CRF YZF RMZ KLX KTM DRZ Pit Dirt Bike Motorcycle Aluminu…
                                                                                                                                           5
                                                                                                                         a pair black
                                                                                                                         $999
                                                                                                                         Get it as soon as Tomorrow, Oct 24
                                                                                                                         FREE Shipping on your ﬁrst order shipped by
                                                                                                                         Amazon
                                                                                                                         Only 15 left in stock - order soon.
                                                                                                                         Price may vary by color

                                                                                                                                                       +




                                                               Need help?
                                                               Visit the help section or contact us




                                                                                                                     6Pcs Gas Fuel Cap Air Vent Hose Universal CNC
                                                                                                                     Tank Valve Vent Tube with Chekc Ball Aluminum...                  Shop now
                                                                                                                     $11.88                            22

                                                                                                                                                                                                  Sponsored




                                Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                           Page 1 of 4




                   Tank Straps Motorcycle              RHINO USA Ratchet                    Tank Straps Motorcycle               PROREADY Heavy Duty         Badass Moto - Soft Loop
                   Tie Down Straps (2pk) -             Straps (4PK) - 1,823lb               Tie Down Straps (4pk) -              Ratchet Tie Down Kit –      Motorcycle Tie Down
                   10.000 lb Webbing                   Guaranteed Max Break                 10.000 lb Webbing                    General & Motorcycle        Straps - 11,000 Lbs
                   Break Strength 2'' x…               Strength, Includes (4)…              Break Strength 2'' x…                Use, Pack of 4, Secure…     Break Strength, Heavy…
                                    524                                 3,409                                123                                  44                          349
                   $43.77                              $29.97                               $74.77                               $49.95                      $15.86


     Deals in magazine subscriptions                                                                                                                                                                                  Page 1 of 9




                   National Geographic                 Real Simple                          Do it Yourself                       Non-Sport Update            Diesel World
                   Kids                                                 31                                   16                                   3                           56
                                    6,454              Print Magazine                       Print Magazine                       Print Magazine              Print Magazine
                   Print Magazine                      $5.00                                $3.00                                $22.36                      $18.95
                   $15.00


     Your Browsing History                  View or edit your browsing history    ›                                                                                                        See personalized recommendations

                                                                                                                                                                                                            Sign in

                                                                                                                                                                                                   New customer? Start here.




                                                                                                                   Back to top




https://www.amazon.com/s?k=ktm&me=A3QO5OVGHD1FY6&ref=nb_sb_noss                                                                                                                                                                        1/2
10/23/2020                                                                       Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 15         Seller Profile: Page
                                                                                    Filed: 11/10/20         summer 320
                                                                                                                   racing of 498 PageID #:2490

                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                   Returns                                0
                                         All
                                                                                                                                                                                                   & Orders       Try Prime                   Cart
                                                                                                                                                                           Account
      Deliver to
                                        Holiday Deals     Gift Cards        Best Sellers    Customer Service          New Releases      AmazonBasics          Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106


   summer racing                                                                                                                                      Have a question for summer racing?
   summer racing storefront
                   100% positive in the last 12 months (11 ratings)                                                                                       Ask a question
   summer racing is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:yongkangshishanmumaoyiyouxianzerengongsi
   Business Address:
     No. 70, Huaxu Road, Gushan Town
     yongkangshi
     jinhuashi
     zhejiang
     321307
     CN


       Feedback       Returns & Refunds             Shipping       Policies        Help       Gift Wrap            Products



                            “ It makes a great ﬁt. Make sure if the measurements of clearance between your bars. The thickness of your
                                                                                                                                                                                   30 days       90 days       12 months        Lifetime
                              bars. Some handlebars are only 1 1/2 , some are 2" ”
                                                                                                                                                                   Positive           100%        100%              100%           100%
                            By Izzy Watts on October 20, 2020.
                                                                                                                                                                   Neutral                  0%      0%                 0%                0%
                            “ fast delivery and excellent quality ”
                                                                                                                                                                   Negative                 0%      0%                 0%                0%
                            By Mario on October 20, 2020.
                                                                                                                                                                   Count                     5        8                 11               11
                            “ Great ”

                            By Tommy on September 30, 2020.

                            “ Excellent service ”

                            By Mario on September 24, 2020.

                            “ Excellent grips, I'm buying not the ﬁrst time. Excellent ﬁt on the steering wheel pitbike YCF, and on any other
                              ﬁt. Strong, rubber rough is not soft, in gloves perfectly hold. ”
                            Read less

                            By Joshua Escobar on September 24, 2020.



                                                                            Previous Next




                                                                                       Leave seller feedback       Tell us what you think about this page




        Top subscription apps for you                                                                                                                                                                                           Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                               Sling TV                             SHOWTIME
                   Disney                               TV                                  Starz Entertainment                 Sling TV LLC                         Showtime Digital Inc.
                                    389,187             CBS Interactive                                      80,323                              47,675                               23,087
                   $0.00                                                  98,646            $0.00                               $0.00                                $0.00
                                                        $0.00


        Deals in magazine subscriptions                                                                                                                                                                                         Page 1 of 9




                   National Geographic Little           The New Yorker                      Ranger Rick Jr.                     Country Woman                        Reader's Digest
                   Kids                                                   2,388                              446                                 31                                   8,604
                                    2,153               Print Magazine                      Print Magazine                      Print Magazine                       Print Magazine
                   Print Magazine                       $5.00                               $15.00                              $5.00                                $8.00
                   $15.00


        Your Browsing History               View or edit your browsing history     ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                             New customer? Start here.


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3QO5OVGHD1FY6&sshmPath=                                                                                      1/2
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 321Checkout
                                                                                                                   of 498 PageID #:2491




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:             1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                    Choose a delivery option:
                States

                    Motorcycle Hose Gas Fuel Tank Cap Vent Hose Tube CNC Universal For ATV                              get FREE Prime Delivery on this order and try other Prime
                    Quad CRF YZF RMZ KLX KTM DRZ Pit Dirt Bike Motorcycle Aluminum Fuel                          benefits (hello, Prime Video) with a one week trial for $1.99!
                    Motocross atv utv (a pair black)
                    $9.99 - Quantity: 1
                    Sold by: summer racing                                                                            FREE Prime Delivery with

                                                                                                                      Thursday, Oct. 29
                Change quantities or delete
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Tuesday, Oct. 27
                                                                                                                      $5.99 - Shipping

                                                                                                                      Monday, Oct. 26
                                                                                                                      $9.99 - Shipping




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  322 of 498 PageID #:2492




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                       $9.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $5.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $15.98
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $0.62
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $16.60


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $5.99 instantly with FREE Prime Delivery and enjoy more of what                           Give Prime a try
                                                 you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 27, 2020 If you order in the next 21 hours and 47 minutes (Details)
                                       Motorcycle Hose Gas Fuel Tank Cap Vent                      Choose a delivery option:
                                       Hose Tube CNC Universal For ATV Quad                             Thursday, Oct. 29
                                       CRF YZF RMZ KLX KTM DRZ Pit Dirt Bike                            FREE Shipping on your first order
                                       Motorcycle Aluminum Fuel Motocross atv
                                                                                                        Tuesday, Oct. 27
                                       utv (a pair black)
                                                                                                        $5.99 - Shipping
                                       $9.99
                                       Amazon Prime eligible Join now                                   Monday, Oct. 26
                                       Quantity: 1 Change                                               $9.99 - Shipping
                                       Sold by: summer racing
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                Amazon.com: 2Pcs 7/8" 22mm
                                        Case:        Motorcycles Handguards
                                                  1:20-cv-06677             Dirt Bike #:
                                                                     Document         Universal Handlebar
                                                                                         15 Filed:        Hand Guards
                                                                                                      11/10/20    PageWind 323
                                                                                                                           Cold Protector
                                                                                                                                 of 498forPageID
                                                                                                                                           Honda Yamaha Suzuki Kawasaki KTM(Black): Automotive
                                                                                                                                                   #:2493

   Skip to main content                All     ktm handguard                                                                             Acco
                                                                                                                                         Hello,         Lists     Returns                                  0
                                                                                                                                         Account                  & Orders           Try Prime                 Cart

       Deliver to
                                     Holiday Deals      Gift Cards     Customer Service                   Amazon.com       Prime Video          Best Sellers                Shop deals before they're gone
       Bolingbrook 60440

     Automotive     Your Garage   Deals & Rebates     Best Sellers   Parts        Accessories      Tools & Equipment      Car Care      Motorcycle & Powersports         Truck          RV       Tires & Wheels




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards



   Subm                                                                      2Pcs 7/8" 22mm Motorcycles                                                                $35.79
                                                                             Handguards Dirt Bike Universal
                                                                                                                                                                       FREE delivery: Nov 10 - Dec 3
   Subm
                                                                             Handlebar Hand Guards Wind Cold
   Subm
                                                                             Protector for Honda Yamaha Suzuki                                                         In Stock.
                                                                             Kawasaki KTM(Black)                                                                       Qty:
                                                                                                                                                                        Qty:
                                                                                                                                                                        1      1

                                                                             Brand: Keenso
                                                                                                                                                                                       Add toto
                                                                                                                                                                                         Add  Cart
                                                                                                                                                                                                Cart

                                                                             Price:   $35.79                                                                                             Submit
                                                                                                                                                                                          Buy Now
                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                             Rewards Visa Card. No annual fee.                                                              Secure transaction

                                                                             Extended holiday return window till Jan 31, 2021                                          Ships from ...            sunfany
                                                                                                                                                                       Sold by ...               sunfany
                                                                             Color: Black
                                                                                                                                                                       Add a Protection Plan:
                                                                                       $42.19              $35.79             $32.69                                        3-Year Auto Parts Protection
                         Roll over image to zoom in
                                                                                                                                                                            Plan for $6.41
                                                                                【 Stylish Appearance 】Bright color and stylish design can
                                                                                decorate your motorcycle, and reduce hand/ﬁnger fatigue, and
                                                                                ensure greater motorcycle handling. Most stylish, functional and                            Deliver to Bolingbrook 60440

                                                                                durable hand guard
                                                                                【 Universal Compatibility 】7/8" 22mm handlebar hand guards is                            Add to List
                                                                                universal mounting system to ﬁt most motorcycles, dirt bikes hand
                                                                                guards, such as for Honda, for Yamaha, for Suzuki, for Kawasaki
                                                                                                                                                                               Share
                                                                                【 Reinforced Protection 】This reinforced handguard to protect
                                                                                your motorcycle in the event of a crash and protect hands and
                                                                                                                                                                                     Have one to sell?
                                                                                handlebar from unwanted damage, like bumping into side mirrors,
                                                                                road hazards                                                                                         Sell on Amazon
                                                                                【 Durable & Sturdy 】This motorcycle handguard is made of high
                                                                                quality plastic and aluminum, which is of high tenacity and durable.
                                                                                Eﬃciently protect hands while driving your motorcycle
                                                                                【 Enough Room For Brake Cables 】Mini size and compact, the
                                                                                handlebar guard won't occupy too much space. With enough room
                                                                                for brake cables and other devices. Comes with screw accessories,
                                                                                easy to install
                                                                             › See more product details

                                                                               Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                               Page 1 of 6




              7/8"22mm and 1                 Hand Guards                        KTM/HQV Handguard               HUSQVARNA                          PowerMotor Motorcycle
              1/8"28mm Handguards            Handguards Guard                   Kit (Black)                     HANDGUARD                          Handguards Dirt bike
              Universal Hand Guards          Handguard - Universal              2650297900030                   7960218204430                      Hand guards For KTM 50
              Brush Bar For oﬀ Road…         7/8 inches 22mm and…               $69.99                                         2                   65 85 125 150 250…
                            116                             99                  Only 2 left in stock - order…   $30.00                                            5
              $10.99                         $25.99                                                             Only 3 left in stock - order…      $19.99
                                             Only 20 left in stock - orde…                                                                         Only 16 left in stock - orde…




   Sponsored products related to this item                                                                                                                                                           Page 1 of 12




https://www.amazon.com/Motorcycles-Handguards-Universal-Handlebar-Protector/dp/B07J582JP1/ref=sr_1_292?dchild=1&keywords=ktm%2Bhandguard&qid=1603083413&sr=8-292&th=1                                                  1/5
10/21/2020                   Amazon.com: 2Pcs 7/8" 22mm
                                           Case:        Motorcycles Handguards
                                                     1:20-cv-06677             Dirt Bike #:
                                                                        Document         Universal Handlebar
                                                                                            15 Filed:        Hand Guards
                                                                                                         11/10/20    PageWind 324
                                                                                                                              Cold Protector
                                                                                                                                    of 498forPageID
                                                                                                                                              Honda Yamaha Suzuki Kawasaki KTM(Black): Automotive
                                                                                                                                                      #:2494




                 7/8 Inches 22mm                 JFG-RACING Black             Dirt Bike Hand Guards          JFG RACING Motorcycle          Handguards Dirt Bike            7/8"22mm and 1
                 Motorcycle Universal            Handguards Hand              Handguards - 7/8"              Universal Handguards           Hand Guards - Universal         1/8"28mm Motorc
                 Handguards Hand Guard           Guards - Universal for       22mm and 1 1/8" 28mm           Aluminum Hand Guards           For 7/8" And 1 1/8"             Aluminum Handgu
                 for KTM EXC EXCF SX…            7/8" and 1 1/8" Brush…       with Universal Mountin...      Brush Bar For oﬀ R...          Handlebar - For Di...           Hand Guards For…
                              22                              428                          475                            725                            162                           19
                 $22.89                          $29.99                       $26.99                         $19.99                         $28.99                          $27.98
                                                                                                                                                                                        Ad feedback


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $35.79! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                      Additional Information

         Manufacturer                                    Keenso                                             ASIN                                          B07J582JP1

         Brand                                           Keenso                                             Date First Available                          October 8, 2018

         Model                                           Unknown                                          Warranty & Support
         Item Weight                                     1.54 pounds                                      Product Warranty: For warranty information about this product, please click here

         Is Discontinued By Manufacturer                 No                                               Feedback
         Manufacturer Part Number                        Keensoe0gw19g3tf-01
                                                                                                          Would you like to tell us about a lower price?




   Videos
              Videos for related products




                                                 7:29                                         1:59                                         0:53                                         1:53
               Installing handguards on 2008                  JFG-RACING Black Hand Guards               handguards show and install                  JFG-RACING Red Handguard Hand
               Yamaha WR250F                                  Handguards                                                                              Guard - 7/8" and 1 1/8" Brush…

               JFG RACING                                     JFG RACING                                 AnXin                                        JFG RACING



     Upload your video




   Product description
       Color:Black

             Description:
             Keenso-- This set of hand guard is made of high quality plastic and aluminum, which is of high tenacity and durable, so that it can eﬀectively protect hands and handlebar from
             unwanted damage, like bumping into side mirrors. With it's cool appearance and technological design, it has been popular with many people. We stand behind all of our them with a
             100% product guarantee and promise to give you the best in customer care!

             Speciﬁcations:
             Material: Aluminum + Plastic
             Color: Black, White, Red, Blue (Optional)

https://www.amazon.com/Motorcycles-Handguards-Universal-Handlebar-Protector/dp/B07J582JP1/ref=sr_1_292?dchild=1&keywords=ktm%2Bhandguard&qid=1603083413&sr=8-292&th=1                                 2/5
10/21/2020                   Amazon.com: 2Pcs 7/8" 22mm
                                           Case:        Motorcycles Handguards
                                                     1:20-cv-06677             Dirt Bike #:
                                                                        Document         Universal Handlebar
                                                                                            15 Filed:        Hand Guards
                                                                                                         11/10/20    PageWind 325
                                                                                                                              Cold Protector
                                                                                                                                    of 498forPageID
                                                                                                                                              Honda Yamaha Suzuki Kawasaki KTM(Black): Automotive
                                                                                                                                                      #:2495
             Placement on Vehicle: Left, Right, Front
             Package Weight: Approx. 731g
             Fitment: Fit for most 22mm 7/8" diameter handlebar motorcycle, ATV, dirt bike and other models.

             Package Included:
             1 Pair Handlebar Guards (Left & Right)
             1 Set Screw Accessories

             Note:
             1. Please make sure the ﬁtment before any bidding.
             2. Monitors are not calibrated same, item color displayed in photos may be showing slightly diﬀerent from the real object. Please take the real one as standard.




   Sponsored products related to this item                                                                                                                                              Page 1 of 41




                 Dirt Bike Handguards            Handguards Dirt Bike          Handguards Hand                Dirt Bike Hand Guards          JFG-RACING Black               Black Handguards
                 Motorcycle Universal            Hand Guards - Universal       Guards Guard                   Handguards - 7/8"              Handguards Hand                Universal Vented H
                 Handguards with                 For 7/8" And 1 1/8"           Handguard - Universal          22mm and 1 1/8" 28mm           Guards - Universal for         Guards Brush Bar
                 Universal Mounting…             Handlebar - For Di...         7/8 inches 22mm and…           with Universal Mountin...      7/8" and 1 1/8" Brush…         Road ATV KTM EX
                              2                               162                           97                             475                            428                            12
                 $18.99                          $28.99                        $28.99                         $26.99                         $29.99                         $18.99
                                                                                                                                                                                        Ad feedback




   Customer questions & answers
        Have a question? Search for answers



                Typical questions asked about products:
                 - Is the item durable?
                 - Is this item easy to use?
                 - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

   5 star                                          0%
   4 star                                          0%
   3 star                                          0%
   2 star                                          0%
   1 star                                          0%

     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                    Write a customer review




                                               Sponsored



https://www.amazon.com/Motorcycles-Handguards-Universal-Handlebar-Protector/dp/B07J582JP1/ref=sr_1_292?dchild=1&keywords=ktm%2Bhandguard&qid=1603083413&sr=8-292&th=1                                  3/5
10/21/2020               Amazon.com: 2Pcs 7/8" 22mm
                                       Case:        Motorcycles Handguards
                                                 1:20-cv-06677             Dirt Bike #:
                                                                    Document         Universal Handlebar
                                                                                        15 Filed:        Hand Guards
                                                                                                     11/10/20    PageWind 326
                                                                                                                          Cold Protector
                                                                                                                                of 498forPageID
                                                                                                                                          Honda Yamaha Suzuki Kawasaki KTM(Black): Automotive
                                                                                                                                                  #:2496




                                                                     7/8 Inches 22mm Motorcycle Universal
                                                                     Handguards Hand Guard for KTM EXC EXCF SX SXF
                                                                     SXS...                                                              Shop now

                                                                     $22.89                               22
                                                                                                                                                    Sponsored




     Inspired by your browsing history                                                                                                                                             Page 1 of 2




               Motion Pro 08-0471            Speedo Angels Sakt111          Grip Puppy Comfort            7/8" Universal               Roam Universal Premium
               Bead Buddy II                 Dashboard Screen               Grips - The Original and      Motorcycle Black Left        Bike Phone Mount for
                              561            Protector for KTM 790          the Best!                     Clutch Brake Handle          Motorcycle - Bike
               $16.79                        Adventure (2019+), 1 x…                     1,771            Lever Perch For Honda…       Handlebars,…
                                                           11               $19.99                                     329                           23,500
                                             $13.99                                                       $9.89                        $19.98


     Popular products inspired by this item                                                                                                                                        Page 1 of 3




               SHENYUAN-                     Akozon 1 Pair Handlebar        Hand Guard,2pcs               Motorcycle Hand Guards,      Motorcycle Hand
               Accessories&Parts             Protector Colorful Hand        Universal Motorcycle          1 Pair Universal             Guards,Motorcycle
               Motorbike Handguards          Guards Fit for                 Hand Guard Handlebar          Aluminum Alloy               Handguards Motorbike
               Handlebar Hand Guards         Motorcycle Dirt Bike           Anti-Fall Autocycle Hand      Handlebar Hand Guards        Protectors Pattern
               Motorcycle Motocross…         Universal (Black)              Guard for Motorcycle…         Fit for Motorcycle…          Protect Hands And…
               $63.80                        $35.79                         $30.19                        $28.39                       $23.39


     Your Browsing History             View or edit your browsing history   ›                                                                                                      Page 1 of 2




                                                                                            Back to top




               Get to Know Us                          Make Money with Us                              Amazon Payment Products                                Let Us Help You
               Careers                                 Sell products on                                Amazon Rewards Visa                                    Amazon and COVID-
                                                       Amazon                                          Signature Cards                                        19
               Blog
                                                       Sell apps on Amazon                             Amazon.com Store Card                                  Your Account
               About Amazon
                                                       Become an Aﬃliate                               Amazon Business Card                                   Your Orders
               Press Center
                                                       Advertise Your Products                         Amazon Business Line of Credit                         Shipping Rates &
               Investor Relations                                                                                                                             Policies
                                                       Self-Publish with Us                            Shop with Points
               Amazon Devices                                                                                                                                 Amazon Prime
                                                       Host an Amazon Hub                              Credit Card Marketplace
               Amazon Tours                                                                                                                                   Returns &
                                                       › See More Make Money                           Reload Your Balance                                    Replacements
                                                       with Us
                                                                                                       Amazon Currency Converter                              Manage Your Content
                                                                                                                                                              and Devices
                                                                                                                                                              Amazon Assistant
                                                                                                                                                              Help




https://www.amazon.com/Motorcycles-Handguards-Universal-Handlebar-Protector/dp/B07J582JP1/ref=sr_1_292?dchild=1&keywords=ktm%2Bhandguard&qid=1603083413&sr=8-292&th=1                            4/5
10/21/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: KTM
                                                                                           Page 327 of 498 PageID #:2497

   Skip to main content             sunfany    KTM                                                             Acco
                                                                                                               Hello,      Lists     Returns                        0
                                                                                                               Account               & Orders    Try Prime                Cart

       Deliver to
                                   Holiday Deals   Gift Cards     Customer Service   Amazon.com      Prime Video   Best Sellers    Browsing History    Buy Again
       Bolingbrook 60440

     1-16 of 51 results for sunfany : "KTM"                                                                                                           Sort  by:Featured
                                                                                                                                                      Featured
                                                                                                                                                       Sort by:


     Brand
     Keenso                                                                          12V Motorcycle Flush Mount LED Turn Signal Light, 2 pcs/pair
                                                                                     Keenso Universal Motorbike Indicator Lamp Amber Light Front…
                                                                                                     32
                                                                                     $
                                                                                      1769
                                                                                     Get it as soon as Tomorrow, Oct 21
                                                                                     FREE Shipping on your ﬁrst order
                                                                                     shipped by Amazon




                                                                                     Universal Motorcycle Rear Hydraulic Brake Master Cylinder Pump
                                                                                     Folding Rear Foot Brake Cylinder Pump for Motorcycle Dirt Bike…
                                                                                     Silver
                                                                                     $
                                                                                      1979
                                                                                     Save 5% with coupon
                                                                                     FREE Shipping
                                                                                     Price may vary by color




                                                                                     2Pcs 7/8" 22mm Motorcycles Handguards Dirt Bike Universal
                                                                                     Handlebar Hand Guards Wind Cold Protector for Honda Yamah…
                                                                                     Black
                                                                                     $
                                                                                      3579
                                                                                     FREE Shipping
                                                                                     Price may vary by color




                                                                                     Motorcycle LED Tail Light, Smoked Integrated Brake Light Turn
                                                                                     Signal Light for KTM 200 390 Duke
                                                                                     $
                                                                                      3099
                                                                                     Save 5% with coupon
                                                                                     FREE Shipping




                                                                                     Tank Traction Pads, Motorcycle Anti-Slip Gas Tank Traction Pad
                                                                                     Knee Grip Sticker Protector for KTM DUKE 125 200 390
                                                                                     $
                                                                                      1699
                                                                                     FREE Shipping




                                                                                     Motorcycle Mixture Screw, FCR Air Fuel Mixture Screw Adjuster
                                                                                     for Honda KTM Yamaha Suzuki(Red)
                                                                                                     5
                                                                                     Red
                                                                                     $
                                                                                      999
                                                                                     Save 5% with coupon
                                                                                     FREE Shipping




https://www.amazon.com/s?k=KTM&me=A1PQ66J882YM3A&ref=nb_sb_noss                                                                                                                  1/5
10/21/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 328 of 498 PageID #:2498
                                                                              Universal Metal Exhaust Heat Shield Auto Motorcycle Motorbike
                                                                              Exhaust Muﬄer Pipe Heat Shield Heat Insulation Cover Heel…
                                                                                             9
                                                                              Black
                                                                              $1519
                                                                              Get it as soon as Fri, Oct 23
                                                                              FREE Shipping on your ﬁrst order
                                                                              shipped by Amazon
                                                                              Only 1 left in stock - order soon.
                                                                              Price may vary by color




                                                                              Motorcycle Air Fuel Mixture Screw, Keenso FCR Carburetor Carb
                                                                              Mixture Screw Pilot Screw Adjuster for Honda KTM Yamaha…
                                                                                             72
                                                                              Black
                                                                              $
                                                                               1089 $12.09
                                                                               Save 5% with coupon
                                                                              Get it as soon as Fri, Oct 23
                                                                              FREE Shipping on your ﬁrst order
                                                                              shipped by Amazon
                                                                              Only 8 left in stock - order soon.



                                                                              Universal Metal Exhaust Heat Shield Automotive, Motorcycle
                                                                              Motorbike Exhaust Muﬄer Pipe Heat Shield Heat Insulation…
                                                                                             24
                                                                              Black
                                                                              $
                                                                               1779
                                                                               Save 5% with coupon
                                                                              Get it as soon as Fri, Oct 23
                                                                              FREE Shipping on your ﬁrst order
                                                                              shipped by Amazon
                                                                              Only 6 left in stock - order soon.

                                                                              Price may vary by color




                                                                              12V Universal 15 LED Motorcycle Rear Tail Light Brake Stop
                                                                              Running Tail Light ATV Dirt Bike (A)
                                                                                             47
                                                                              A
                                                                              $
                                                                               1699
                                                                              Get it as soon as Fri, Oct 23
                                                                              FREE Shipping on your ﬁrst order
                                                                              shipped by Amazon
                                                                              Only 2 left in stock - order soon.
                                                                              Price may vary by color




                                                                              7/8inch 22mm Motorcycle Handlebar Switch, Universal
                                                                              Motorbike Handlebar Brake Fog Headlight Handle On/Oﬀ Grip…
                                                                                             19
                                                                              Type-A
                                                                              $
                                                                               3049
                                                                              Get it as soon as Fri, Oct 23
                                                                              FREE Shipping by Amazon
                                                                              Only 1 left in stock - order soon.
                                                                              Price may vary by color




                                                                              7/8 inch 22mm Universal Motorcycle Handlebar Horn Switch Kill
                                                                              Stop Switch for Motorcycle Bike ATV Dirt Bike
                                                                                             19
                                                                              $1739
                                                                               Save 5% with coupon

https://www.amazon.com/s?k=KTM&me=A1PQ66J882YM3A&ref=nb_sb_noss                                                                               2/5
10/21/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 329 of 498 PageID #:2499
                                                                                          Get it as soon as Fri, Oct 23
                                                                                          FREE Shipping on your ﬁrst order
                                                                                          shipped by Amazon
                                                                                          Only 6 left in stock - order soon.



                                                                                          36 pcs Universal Wheel Rim Spoke Covers Wheel Spoke Protector
                                                                                          Kit Motocross Rims Spoke Wraps Skins Cover Road Guard Wraps…
                                                                                                          8
                                                                                          Black
                                                                                          $
                                                                                           889
                                                                                           Save 5% with coupon
                                                                                          Get it as soon as Fri, Oct 23
                                                                                          FREE Shipping on your ﬁrst order
                                                                                          shipped by Amazon
                                                                                          Only 7 left in stock - order soon.
                                                                                          Price may vary by color

                                                                                                                        +



                                                                                          2Pcs 12V Motorcycle License Plate Light Lamp, Universal Car
                                                                                          Auto 3 LED Motorcycle Waterproof Screw Bolt Lights for Car…
                                                                                                          81
                                                                                          White
                                                                                          $
                                                                                           1189
                                                                                           Save 5% with coupon
                                                                                          Get it as soon as Fri, Oct 23
                                                                                          FREE Shipping on your ﬁrst order
                                                                                          shipped by Amazon
                                                                                          Only 12 left in stock - order soon.
                                                                                          Price may vary by color




                                                                                          Universal Motorcycle Motorbike Exhaust Muﬄer Pipe Heat Shield
                                                                                          Heat Insulation Cover Heel Guard Flame Staight Metal Exhaust…
                                                                                                          29
                                                                                          Silver
                                                                                          $
                                                                                           1549
                                                                                           Save 5% with coupon
                                                                                          Get it as soon as Fri, Oct 23
                                                                                          FREE Shipping on your ﬁrst order
                                                                                          shipped by Amazon
                                                                                          Only 8 left in stock - order soon.
                                                                                          Price may vary by color




                                                                                          Motorcycle Exhaust Muﬄer Heat Shield, Steel Curve Exhaust Pipe
                                                                                          Cover for Honda Suzuki(Silver)
                                                                                                          6
                                                                                          Silver
                                                                                          $
                                                                                           2219
                                                                                           Save 5% with coupon
                                                                                          FREE Shipping




                                                                                      ← Previous      1        2    3       4   Next →




                                               Need help?
                                               Visit the help section or contact us




https://www.amazon.com/s?k=KTM&me=A1PQ66J882YM3A&ref=nb_sb_noss                                                                                            3/5
10/21/2020                                Case: 1:20-cv-06677 Document #: 15 Amazon.com Seller Profile:
                                                                             Filed: 11/10/20       Page sunfany
                                                                                                             330 of 498 PageID #:2500

   Skip to main content                 All
                                                                                                                                    Acco
                                                                                                                                    Hello,         Lists        Returns                           0
                                                                                                                                    Account                     & Orders       Try Prime              Cart

       Deliver to
                                       Holiday Deals   Gift Cards      Customer Service                Amazon.com        Prime Video     Best Sellers                     Shop deals before they're gone
       Bolingbrook 60440


    sunfany                                                                                                                  Have a question for sunfany?
    sunfany storefront
                    88% positive in the last 12 months (347 ratings)                                                          Ask a question
    sunfany is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:Dongguan Jinxiuyunhuadianzishangwuyouxiangongsi
    Business Address:
      Dongchengjiedao Tongshashequ Dongcheng
      Kejigongyeyuan Dongkelu 1 Hao Zongshijidi 6 Dong 2
      Dongguan
      Guangdong
      523000
      CN


       Feedback       Returns & Refunds         Shipping      Policies         Help       Products



                           “ Terrible product doesn’t work at all ”
                                                                                                                                                      30 days    90 days     12 months     Lifetime
                           By Michael Constant on October 20, 2020.                                                                     Positive        89%         90%            88%         93%
                           “ Even with the factory 3 ft antenna, there is no noticeable improved reception. I actually lost             Neutral            0%        2%             3%          1%
                            all reception for previously good AM stations, so the reception signal was worse with this
                                                                                                                                        Negative        11%          8%            10%          6%
                            product. ”
                           Read less                                                                                                    Count              18         63            347       1,056

                           By David Allday on October 19, 2020.

                           “ Arrived on time, great product for saddle bags for Harley.. ”

                           By L. C. White on October 14, 2020.

                           “ Excellent product ”

                           By Benjamin Dobreuenaski on October 11, 2020.

                           “ Item worked exceptionally well on a diﬃcult bearing removal ”

                           By Javy on October 10, 2020.



                                                            Previous Next




                                                                      Leave seller feedback   Tell us what you think about this page




         Inspired by your browsing history                                                                                                                                                  Page 1 of 2




                      Motion Pro 08-0471 Bead           Speedo Angels Sakt111                 Grip Puppy Comfort Grips          7/8" Universal Motorcycle
                      Buddy II                          Dashboard Screen                      - The Original and the            Black Left Clutch Brake
                                   561                  Protector for KTM 790                 Best!                             Handle Lever Perch For
                      $15.48                            Adventure (2019+), 1 x…                            1,771                Honda CRF XR 80 100…
                                                                         11                   $19.99                                            329
                                                        $13.99                                                                  $9.89

         Top subscription apps for you                                                                                                                                                     Page 1 of 10




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1PQ66J882YM3A&sshmPath=                                               1/2
10/21/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 331Checkout
                                                                                                                 of 498 PageID #:2501




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from sunfany              (Learn more)                                                        Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             2Pcs 7/8" 22mm Motorcycles Handguards Dirt Bike Universal Handlebar
             Hand Guards Wind Cold Protector for Honda Yamaha Suzuki Kawasaki
             KTM(Black)
             $35.79 $34.72 - Quantity: 1
             $1.07 discount applied
             Sold by: sunfany


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/21/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                332 of 498 PageID #:2502




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $35.79
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply                  Promotion Applied:                          -$1.07
         BOLINGBROOK, IL 60440-3825                           Billing address Change
         United States                                        Same as shipping address                                                                                      Total before tax:                          $34.72
         Phone:                                                                                                                                                             Estimated tax to be collected:*              $2.17
         Add delivery instructions
                                                                                                                                                                            Order total:                            $36.89

                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                                                                                                                                                                            Qualifying offers:
                             more.                                                                                                                                             Promotion Applied
                             » Sign up for a free trial
                                                                                                                                                                            How are shipping costs calculated?

         Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                            2Pcs 7/8" 22mm Motorcycles Handguards                       Choose a delivery option:
                            Dirt Bike Universal Handlebar Hand Guards                        Tuesday, Nov. 10 - Thursday, Dec. 3
                            Wind Cold Protector for Honda Yamaha                             FREE Shipping
                            Suzuki Kawasaki KTM(Black)
                            $35.79 $34.72
                            $1.07 discount applied
                            Quantity: 1 Change
                            Sold by: sunfany
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/21/2020                                          Amazon.com: Motorcycle
                                         Case: 1:20-cv-06677    Document   LED #:
                                                                               Tail 15
                                                                                    Light,Filed:
                                                                                           Smoked11/10/20
                                                                                                  Integrated Brake
                                                                                                               PageLight333
                                                                                                                         Turn Signal
                                                                                                                              of 498 Light for KTM 200
                                                                                                                                        PageID         390 Duke
                                                                                                                                                    #:2503

   Skip to main content               All     KTM                                                                                 Acco
                                                                                                                                  Hello,      Lists     Returns                                  0
                                                                                                                                  Account               & Orders           Try Prime                 Cart

       Deliver to
                                     Holiday Deals     Gift Cards    Customer Service              Amazon.com        Prime Video     Best Sellers                           Get ready for Halloween
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                 Motorcycle LED Tail Light, Smoked                                                    $30.99
                                                                        Integrated Brake Light Turn Signal Light
                                                                                                                                                             FREE delivery: Nov 10 - Dec 3
   Subm
                                                                        for KTM 200 390 Duke
                                                                        Brand: Keenso
                                                                                                                                                             In Stock.
   Subm
                                                                                                                                                             Qty:
                                                                                                                                                              Qty:
                                                                                                                                                              1       1
                                                                          Price:   $30.99
   Subm
                                                                         Coupon       Save an extra 5% when you apply this coupon.
                                                                                                                                                                             Add toto
                                                                                                                                                                               Add  Cart
                                                                                                                                                                                      Cart
                                                                                   Details
   Subm
                                                                        Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon                                            Submit
                                                                                                                                                                                 Buy Now
                                                                        Rewards Visa Card. No annual fee.
   Subm                                                                                                                                                             Secure transaction
                                                                        Extended holiday return window till Jan 31, 2021
                                                                           ☆ LED Motorcycle Tail Light: This motorcycle LED light integrates                 Ships from ...            sunfany
   Subm                                                                    tail light, brake light and turn signals all in one. Professional                 Sold by ...               sunfany

                                                                           manufacturing, high rigidity and durability. Lens Color: Smoke ;
                                                                           Light Color: Red + Yellow; Voltage: 12V                                                 Deliver to Bolingbrook 60440
                        Roll over image to zoom in                         ☆ Super Bright Light: Built-in super high intensity LED beads, this
                                                                           motorcycle led turn signal light provides intense luminescence and                     Add to List
                                                                           excellent visibility in a variety of conditions. Good safety warning
                                                                           performance, enhance your road safety
                                                                           ☆ Perfect Compatibility: The motorcycle led tail light is especially                      Share
                                                                           designed for KTM 200 390 Duke. Aftermarket replacement led tail
                                                                           light, perfect match to the original vehicle. Simplify installation                             Have one to sell?
                                                                           steps, no modiﬁcation, cutting, or drilling required                                            Sell on Amazon
                                                                           ☆ Waterproof & Shockproof: Made of premium plastic shell and
                                                                           smoked PC lens material, this motorcycle led brake light is sturdy,
                                                                           waterproof, and shockproof, not easy to aging and abrasion
                                                                           resistant, to ensure maximum strength and durability for long
                                                                           lasting usage
                                                                           ☆ What You Will Get: We stand behind all of our them with a 100%
                                                                           product guarantee and promise to give you the best in customer
                                                                           care! If you have any issue about the item, please contact us by e-
                                                                           mail, we will try our best within 24 hours to reply
                                                                        › See more product details

                                                                        Compare with similar items

                                                                          Report incorrect product information.


   Sponsored products related to this item                                                                                                                                                 Page 1 of 16




               Motorcycle Swingarm          KTM Hand Brake Lever           2004 ﬁts KTM 300 MXC           NEW OEM KTM Orange             KTM Supersprox Stealth               Brake Rotors for ﬁ
               Guard Swing Arm              (Orange) 2014-2020             Race-Driven Rear RipTide       Rear Brake Disc Guard          Rear Sprocket (Orange)               520 EXC 2001 200
               Protector For KTM            OEM: 7871399204404             Brake Rotor Disc for MX        2004-2017 SX XC EXC            51T OEM:                             Front & Rear RipTi
               EXC125 EXC200…                           3                  Motorcross                     SXF 5481096120004              5841005105104                        Brake Discs
                            43              $47.99                         $43.95                                      1                             2                        $83.95
               $21.99                                                                                     $83.99                         $83.99
                                                                                                                                                                                           Ad feedback


   Customers also viewed these products                                                                                                                                                        Page 1 of 9




               COPART Motorcycle            FEIFEIER 12V Motorcycle        M10 Motorcycle CNC             CICMOD Motorcycle              CICMOD Rear Fender
               Engine Guards Protector      Integrated Brake Tail          Swingarm Sliders Spools        Brake Tail Light 12V Red       Mount Red LED Tail



https://www.amazon.com/Motorcycle-Light-Smoked-Integrated-Signal/dp/B07MDVNB6G/ref=sr_1_4?dchild=1&keywords=KTM&m=A1PQ66J882YM3A&qid=1603263106&s=merchant-items&sr=1-4                                      1/5
10/21/2020                                  Amazon.com:
                                         Case:          Tank Traction
                                               1:20-cv-06677          Pads, Motorcycle
                                                                   Document       #: 15Anti-Slip
                                                                                           Filed:Gas11/10/20
                                                                                                    Tank TractionPage
                                                                                                                 Pad Knee Gripof
                                                                                                                        334   Sticker
                                                                                                                                 498Protector
                                                                                                                                      PageID  for KTM DUKE 125 200 390
                                                                                                                                                   #:2504

   Skip to main content               All     KTM                                                                                    Acco
                                                                                                                                     Hello,         Lists      Returns                                 0
                                                                                                                                     Account                   & Orders          Try Prime                 Cart

       Deliver to
                                     Holiday Deals     Gift Cards   Customer Service                  Amazon.com       Prime Video          Best Sellers                     Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



   Subm                                                                  Tank Traction Pads, Motorcycle Anti-Slip                                                  $16.99
                                                                         Gas Tank Traction Pad Knee Grip Sticker
                                                                                                                                                                   FREE delivery: Nov 10 - Dec 3
   Subm
                                                                         Protector for KTM DUKE 125 200 390
                                                                         Brand: Keenso
                                                                                                                                                                   In Stock.
   Subm
                                                                                                                                                                    Qty:
                                                                                                                                                                     Qty:
                                                                                                                                                                     1      1
                                                                         Price:   $16.99
   Subm
                                                                         Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon                                               Add toto
                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                             Cart
                                                                         Rewards Visa Card. No annual fee.
   Subm
                                                                         Extended holiday return window till Jan 31, 2021                                                             Submit
                                                                                                                                                                                       Buy Now

   Subm                                                                     【HIGH-QUALITY MATERIAL】: This tank traction pad is made of                                   Secure transaction
                                                                            high-quality rubber material, which is weatherproof and corrosion
                                                                            resistant. It is not easy to break and fade, has a qualiﬁed quality and                Ships from ...            sunfany
   Subm                                                                     long service life.                                                                     Sold by ...               sunfany
                                                                            【EXQUISITE WORKMANSHIP】: This tank traction pad adopts
                                                                            perfect machine cutting technology with beautiful appearance and                             Deliver to Bolingbrook 60440
                        Roll over image to zoom in                          excellent performance, which can give you a superior using
                                                                            experience.                                                                               Add to List
                                                                            【FUNCTION INTRODUCTION】: Gas Tank Traction Pad Knee Grip
                                                                            Sticker Protector not only can help you to better control your
                                                                            bicycle and relieve riding fatigue and enable you to maintain stable                            Share
                                                                            body position, but also can help to prevent scratches on gas tank
                                                                            from armored jacket, belt, etc.                                                                      Have one to sell?
                                                                            【EASY TO USE】: This tank traction pad has ultra-sticky adhesive                                      Sell on Amazon
                                                                            backing that is easy to apply and remove without damaging the
                                                                            tank surface, which can provide you with a convenient installation
                                                                            experience.
                                                                            【SCOPE OF APPLICATION】: This tank traction pad has high
                                                                            practicability, which is suitable for KTM DUKE 125 200, KTM DUKE
                                                                            390 2013-2016.
                                                                         › See more product details

                                                                           Report incorrect product information.


   Sponsored products related to this item                                                                                                                                                       Page 1 of 16




               KTM XW-Ring Chain            KTM Skid Plate Poly             Motorcycle Swingarm             KTM Supersprox Stealth             NEW OEM KTM                          KTM Powercore 2.
               (Orange) 520x118 2003-       Resin Quick Release             Guard Swing Arm                 Rear Sprocket (Orange)             RADIATOR DIGITAL FAN                 Titanium Silencer
               2020 OEM:                    125/150 2012-2013               Protector For KTM               48T OEM:                           KIT 250 300 350 400                  125/150 2019-20
               79610965118EB                OEM: 50303190000                EXC125 EXC200…                  5841005104804                      450 530 2017…                        $399.99
                           1                $99.99                                       43                             1                                  7
               $124.99                                                      $21.99                          $83.99                             $184.99
                                                                                                                                                                                                 Ad feedback


   Customers also viewed these products                                                                                                                                                              Page 1 of 9




               Gas Tank Protector           REVSOSTAR Motorcycle            REVSOSTAR Motorcycle            Universal Black                    Rubber Gas Tank
               Motorcycle Tank Pad, 3D      Tank Side Traction Pad,         Tank Side Traction Pad,         Motocycle Fuel Gas Tank            Traction Motorcycle Gas
               Motorcycle Tank Sticker      Anti Slip sticker,Gas Tank      Anti Slip sticker,Gas Tank      Traction Pad Side Knee             Fuel Side Pad Knee Grip
               Protector Decal Gas…         Pad, Traction Side,…            Pad, Traction Side,…            Grip Protector Decal…              Protector For Yamaha…
                           281                            46                               27                              37                                 4
               $9.76                        $12.99                          $10.99                          $17.99                             $16.99
                                                                            Only 8 left in stock - order…   Only 7 left in stock - order…      Only 9 left in stock - order…



https://www.amazon.com/Traction-Motorcycle-Anti-Slip-Sticker-Protector/dp/B07LH3XNTN/ref=sr_1_5?dchild=1&keywords=KTM&m=A1PQ66J882YM3A&qid=1603263106&s=merchant-items&sr=1-5                                      1/5
10/29/2020            Amazon.com: Alpha Rider Case:
                                              CNC Aluminum 7/8" 22mm Handle
                                                     1:20-cv-06677          Bar End Rear#:
                                                                        Document         View
                                                                                           15Side Mirrors
                                                                                              Filed:      360 Degree Page
                                                                                                        11/10/20     Adjustable
                                                                                                                             335for KTM 690 SMC/Duke
                                                                                                                                     of 498  PageIDR/Enduro/Hard
                                                                                                                                                     #:2505 Enduro/Supermoto R 950 Super Enduro …
                                                                                                                                                                   Hello, Sign in
   Skip to main content                                                                                                                                            Account & Lists
                                                                                                                                                                                            Returns                                  0
                                         All
                                                                                                                                                                                            & Orders          Try Prime                  Cart
                                                                                                                                                                   Account
      Deliver to
                                       Holiday Deals      Gift Cards     Best Sellers     Customer Service       New Releases        AmazonBasics     Whole Foods         Free Shipping                  Shop today's epic deals now
      Bensenville 60106

    Automotive        Your Garage   Deals & Rebates     Best Sellers    Parts    Accessories        Tools & Equipment     Car Care      Motorcycle & Powersports       Truck        RV      Tires & Wheels          Vehicles




   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Mirrors & Accessories › Side Mirrors



   Subm                                                                              Alpha Rider CNC Aluminum 7/8" 22mm Handle                                                                  $23.99
                                                                                     Bar End Rear View Side Mirrors 360 Degree
                                                                                                                                                                                                $6.29 delivery: Nov 19 - Dec 11
   Subm
                                                                                     Adjustable for KTM 690 SMC/Duke
   Subm
                                                                                     R/Enduro/Hard Enduro/Supermoto R 950 Super                                                                 Only 1 left in stock -
                                                                                     Enduro R 2007-2011 Black                                                                                   order soon.

   Subm                                                                              Visit the Alpha Rider Store                                                                                                Add toto
                                                                                                                                                                                                                  Add  Cart
                                                                                                                                                                                                                         Cart
                                                                                                        3 ratings
                                                                                                                                                                                                                  Submit
                                                                                                                                                                                                                   Buy Now
   Subm                                                                              Price:   $23.99
                                                                                                                                                                                                      Secure transaction
                                                                                        Get $50 oﬀ instantly: Pay $0.00 $23.99 upon approval for the Amazon Rewards
   Subm
                                                                                        Visa Card. No annual fee.                                                                               Ships from ...      Sunshine'Store
                                                                                                                                                                                                Sold by ...         Sunshine'Store
                                                                                         Item Height:11.2 cm | Item Weight:0.5 kg | Item Width:5.5 cm
                                                                                                                                                                                                Return policy: Returnable until
                                                                                         The item is for 22MM 7/8" Handlebars ( Please conﬁrm it can ﬁt for your
                                                                                                                                                                                                Jan 31, 2021
                                                                                         motorcycle)
                                                                                         It is essential for you to improve driving safety. This product is beneﬁt to both you                        Deliver to Bensenville 60106
                                                                                         and others.
                                                                                         Fitments: for KTM 690 SMC/Duke R/Enduro/Hard Enduro/Supermoto R 950 Super
                                                                                                                                                                                                   Add to List
                                                                                         Enduro R 2007-2011
                                                                                         PLS MAKE SURE THE INFORMATIONS (YEAR MODEL SUBMODEL) OF YOUR
                               Roll over image to zoom in                                MOTORCYCLE AND CHECK WITH OUR SPECIFICATION PHOTO BEFORE YOU TAKE                                              Share
                                                                                         ORDER. Pls feel free to contact us if you have any other questions. Thx!
                                                                                      › See more product details                                                                                              Have one to sell?

                                                                                                                                                                                                              Sell on Amazon

                                                                                     Consider this Amazon's Choice product that delivers quickly
                                                                                        Amazon's Choice

                                                                                                      MICTUNING Universal Motorcycle Mirrors - 3 Inch Round Folding Bar
                                                                                                      End Side Mirror Compatible with Honda, Scooter, Suzuki, Yamaha,
                                                                                                      Kawasaki, Victory, Harley Davidson and More
                                                                                                      $17.99
                                                                                                                   (1117)




   Customers also viewed these products                                                                                                                                                                                           Page 1 of 9




               kemimoto Motorcycle             kemimoto Motorcycle              NEW KTM UNIVERSAL                NICECNC Rear Brake              Motorcycle CNC Billet              YOSHIMURA R-77
               Handlebar Rearview              Handlebar Bar End                BAG 2007-2017 690                Pedal Step Plate Tip for        Pivot Foldable Clutch              Stainless Slip-on Works
               Mirror Bar End Mirrors          Mirrors Rearview Mirror          1190 1290 DUKE                   HUSABERG FE                     Brake Levers for KTM               Finish for KTM 690
               7/8" Handle for Suzuki…         Universal 7/8" Handle…           ENDURO ADVENTURE…                250/350/501 2013 TE…            350 450 SX SXR SXF…                Enduro R & Husqvarna…
                              246                             192                              24                               55                             20                                  16
               $36.99                          $38.99                           $67.99                           $15.99                          $20.99                             $469.00
                                                                                Only 14 left in stock - orde…    Usually ships within 1 to 3…                                       Only 6 left in stock - order…




   What other items do customers buy after viewing this item?




                   Black Motorcycle Bar           Universal Black 3" Round
                   End Mirrors Rear View          7/8" Handle Bar End
                   CNC For Honda GROM             Rearview Convex Mirrors
                   MSX125 CB500F…                 Inceased Vision Side…
                               82                                 145
                   $26.99                         $13.99



   Products related to this item                                                                                                                                                                                               Page 1 of 17
   Sponsored




https://www.amazon.com/Alpha-Rider-Adjustable-Supermoto-2007-2011/dp/B01M8FD61D/ref=sr_1_1                                                                                                                                                      1/5
10/29/2020          Amazon.com: Alpha Rider Case:
                                            CNC Aluminum 7/8" 22mm Handle
                                                   1:20-cv-06677          Bar End Rear#:
                                                                      Document         View
                                                                                         15Side Mirrors
                                                                                            Filed:      360 Degree Page
                                                                                                      11/10/20     Adjustable
                                                                                                                           336for KTM 690 SMC/Duke
                                                                                                                                   of 498  PageIDR/Enduro/Hard
                                                                                                                                                   #:2506 Enduro/Supermoto R 950 Super Enduro …




                Heart Horse Universal              ISIU Universal             Motorcycle Rear View         Universal Motorcycle          NTHREEAUTO                      Ampper Motorcycle Side
                Aluminum CNC                       Motorcycle Rear View       Mirrors Universal, 1 Pair    Rear View Mirrors             Motorcycle Sway                 Mirrors, HD Glass Wide
                Motorcycle Rearview                Mirrors for 7/8"           of 8mm 10mm                  Handle Bar End                Adjustable Rear Side            Angle Rear View Mirrors
                Side Mirror for TOMOK…             Handlebar Mount…           Aluminum Alloy…              8mm/10mm MASO…                View Mirrors…                   For Motorcycl...               S
                              386                                63                        5                           4                              14                              3
                $16.99                             $16.79                     $18.99                       $30.99                        $29.99                          $25.99




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                        Additional Information

        Manufacturer                                        Motofans                                           ASIN                                             B01M8FD61D

        Brand                                               Alpha Rider                                        Customer Reviews                                                      3 ratings
                                                                                                                                                                4.3 out of 5 stars
        Item Weight                                         1.43 pounds
                                                                                                               Best Sellers Rank                                #1,645,386 in Automotive (See Top 100 in
        Is Discontinued By Manufacturer                     No                                                                                                  Automotive)
                                                                                                                                                                #1,575 in Powersports Side Mirrors
        Manufacturer Part Number                            M05-13-BB-ZHKTM12
                                                                                                               Date First Available                             January 2, 2017

                                                                                                            Warranty & Support

                                                                                                             Product Warranty: For warranty information about this product, please click here

                                                                                                            Feedback

                                                                                                             Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                           Page 1 of 2

             Videos for related products




                                                 4:19                                  9:06                                     5:06                                     14:20
             The 5 Best Snowmobile Mirrors                Kemimoto Grom Bar End Mirrors -         FENRIR 801-0324 Motorcycle Bar          Motorcycle Rear View Mirrors                 Xprite UTV Rear Sid
                                                          Review - Install                        End Mirror                                                                           LED Spot Lights an

             BestReviews                                  kemimoto                                FENRIR MOTORCYCLE                       ISSYAUTO                                     Xprite USA



     Upload your video




   Product description

         Content:22MM Handle Bar Rear view mirror

         NOTE

         100% Brand New direct OEM replacement 22MM Handle Bar Rear view mirror
         Easy to install, No Installation Instruction


         Fitments:
         KTM
         690 SMC 2008,2010-2011
         690 Duke R 2010
         690 Enduro 2008
         690 Hard Enduro 2008
         690 Supermoto R 2008
         950 Super Enduro R 2007




         Pls feel free to contact us if you have anyother questions.Thx!




https://www.amazon.com/Alpha-Rider-Adjustable-Supermoto-2007-2011/dp/B01M8FD61D/ref=sr_1_1                                                                                                                        2/5
10/29/2020        Amazon.com: Alpha Rider Case:
                                          CNC Aluminum 7/8" 22mm Handle
                                                 1:20-cv-06677          Bar End Rear#:
                                                                    Document         View
                                                                                       15Side Mirrors
                                                                                          Filed:      360 Degree Page
                                                                                                    11/10/20     Adjustable
                                                                                                                         337for KTM 690 SMC/Duke
                                                                                                                                of 498   PageIDR/Enduro/Hard
                                                                                                                                                 #:2507 Enduro/Supermoto R 950 Super Enduro …
   Products related to this item                                                                                                                                                    Page 1 of 16
   Sponsored




               KiWAV Magazi Classic MX          Evermotor Upgrade               LMoDri 2Pcs/Pair                KiWAV Magazi mirrors      ISIU Universal         KiWAV Deus Carbon
               black motorcycle Mirrors         Deluxe Edition Universal        Motorcycle Mirror               Tulip Style orange &      Motorcycle Rear View   Motorcycle Mirrors
               CNC aluminum for 8mm             Motorcycle Handlebar            Scooter E-Bike ATV Rear         black for motorcycle      Mirrors for 7/8"       Diamond Shape Chrome    C
               scooter                          Side Mirrors Rear V...          View Mirrors…                   bobber chopper naked...   Handlebar Mount…       Convex Lens Wider…
                           1                                 3                               43                               20                        63                   3
               $83.40                           $37.99                          $13.50                          $51.80                    $16.79                 $69.70




                                                                                                                                                                  Sponsored



   Customer questions & answers
        Have a question? Search for answers


               Question:      These should ﬁt any 7/8" handel bar right?
      0
               Answer:        Yes,they ﬁt the handle bar which is 22mm(7/8")
     votes
                              By Sunshine'Store SELLER on January 9, 2017




   Customer reviews                                                        Top reviews
                                                                           Top  reviews

                      4.3 out of 5
                                                                       Top review from the United States
   3 global ratings

   5 star                                   78%                                 pete

   4 star                                    0%                                      Two Stars
                                                                       Reviewed in the United States on November 7, 2017
   3 star                                    0%                        Veriﬁed Purchase

   2 star                                   22%                        China garbage...attractive design tho!

   1 star                                    0%                               Helpful       Comment       Report abuse

    How are ratings calculated?

                                                                       See all reviews


   Review this product
   Share your thoughts with other customers

               Write a customer review




    Heart Horse Universal Aluminum CNC Motorc…
                 386
    $16.99                           Shop now


                                         Sponsored




https://www.amazon.com/Alpha-Rider-Adjustable-Supermoto-2007-2011/dp/B01M8FD61D/ref=sr_1_1                                                                                                         3/5
10/29/2020        Amazon.com: Alpha Rider Case:
                                          CNC Aluminum 7/8" 22mm Handle
                                                 1:20-cv-06677          Bar End Rear#:
                                                                    Document         View
                                                                                       15Side Mirrors
                                                                                          Filed:      360 Degree Page
                                                                                                    11/10/20     Adjustable
                                                                                                                         338for KTM 690 SMC/Duke
                                                                                                                                of 498   PageIDR/Enduro/Hard
                                                                                                                                                 #:2508 Enduro/Supermoto R 950 Super Enduro …
   Pages with related products. See and discover other items: suzuki supermoto, 2003 kawasaki 360 parts, yamaha enduro motorcycle accessories, 2016 ktm rear parts


                                                                                         Roam Universal Premium Bike Phone Mount for
                                                                                         Motorcycle - Bike Handlebars, Adjustable, Fits...                      Shop now
                                                                                         $19.98                                24,427

                                                                                                                                                                           Sponsored




     Inspired by your browsing history                                                                                                                                                                                         Page 1 of 6




              KIPA Fuel Gas Valve               Motion Pro 08-0423                  NEW 2002-2008 OEM             Zinger 24mm&27mm                    SunplusTrade 2" x 50'               2pcs 7/8" Universal             Maple Ig
              Petcock For KTM 50                Flywheel Puller/Primary             KTM 50 SX JR MINI             Magneto Flywheel Puller             Black Exhaust Heat Wrap             Motorcycle Hand Bar             KTM 50
              KTM50 Mini Adventure              Gear Extractor KTM 50               CLUTCH GASKET SET 2X          for GY6 50 125 150cc                Roll for Motorcycle                 Grips Pillow Grip Anti-         JR Adven
              SX Mini SX Junior…                                  50                45130025000                   Yamaha Honda…                       Fiberglass Heat Shield…             slip Rubber Racing…             Ignition
                           41                   $19.79                                              31                             755                            3,170                                  946
              $11.75                                                                $14.07                        $7.99                               $12.99                              $7.99                           $26.99


     Popular products inspired by this item                                                                                                                                                                                    Page 1 of 5




              Chupacabra Oﬀroad                 2020 Upgraded UTV                   KEMIMOTO 15" UTV SXS          Trkimal Universal                   Cipa 01140 Golf Cart                UTV Side Rear View              MZS ATV
              Rear View Side Mirror for         Side View Mirrors,                  Center Mirror with            Adjustable Motorcycle               Side Mount Mirror                   Mirror with 1.75” and 2”        Degree A
              UTV (Pack of 2) For 1.6"          Adjustable Wide Rear                1.65"-2" Adjustable Low       Rear View Mirror -                              266                     Roll Bar Cage,ValChoose         View Rou
              - 2" Roll Cage Bar…               Clear View with…                    Proﬁle Clamps…                Rhombus Convex…                     $23.40                              Large Adjustable Wide…          Handleb
                           3,284                                  570                               178                            120                                                                   228
              $39.95                            $29.98                              $39.99                        $14.97                                                                  $23.95                          $28.99


     Your Browsing History                View or edit your browsing history    ›                                                                                             Page 1 of 2           See personalized recommendations

                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                            New customer? Start here.




                                                                                                              Back to top




                         Get to Know Us                                  Make Money with Us                               Amazon Payment Products                                         Let Us Help You
                         Careers                                         Sell products on                                 Amazon Rewards Visa                                             Amazon and COVID-
                                                                         Amazon                                           Signature Cards                                                 19
                         Blog
                                                                         Sell apps on Amazon                              Amazon.com Store Card                                           Your Account
                         About Amazon
                                                                         Become an Aﬃliate                                Amazon Business Card                                            Your Orders
                         Sustainability
                                                                         Advertise Your Products                          Amazon Business Line of Credit                                  Shipping Rates &
                         Press Center                                                                                                                                                     Policies
                                                                         Self-Publish with Us                             Shop with Points
                         Investor Relations                                                                                                                                               Amazon Prime
                                                                         Host an Amazon Hub                               Credit Card Marketplace
                         Amazon Devices                                                                                                                                                   Returns &
                                                                         › See More Make Money                            Reload Your Balance                                             Replacements
                         Amazon Tours                                    with Us
                                                                                                                          Amazon Currency Converter                                       Manage Your Content
                                                                                                                                                                                          and Devices
                                                                                                                                                                                          Amazon Assistant
                                                                                                                                                                                          Help




                                                                                                                English                  United States




                        Amazon Music                Amazon                     Amazon Drive                      6pm                      AbeBooks                   ACX                           Alexa
                        Stream millions             Advertising                Cloud storage                     Score deals              Books, art                 Audiobook                     Actionable
                        of songs                    Find, attract, and         from Amazon                       on fashion               & collectibles             Publishing                    Analytics
                                                    engage customers                                             brands                                              Made Easy                     for the Web

                        Sell on                     Amazon                     Amazon Fresh                      AmazonGlobal             Home Services              Amazon Ignite                 Amazon Rapids
                        Amazon                      Business                   Groceries & More                  Ship Orders              Experienced Pros           Sell your original            Fun stories for
                        Start a Selling             Everything For             Right To Your Door                Internationally          Happiness Guarantee        Digital                       kids on the go
                        Account                     Your Business                                                                                                    Educational
                                                                                                                                                                     Resources

                        Amazon Web                  Audible                    Book Depository                   Box Oﬃce                 ComiXology                 DPReview                      East Dane
                        Services                    Listen to Books &          Books With Free                   Mojo                     Thousands of               Digital                       Designer Men's
                        Scalable Cloud              Original                   Delivery Worldwide                Find Movie               Digital Comics             Photography                   Fashion
                        Computing                   Audio                                                        Box Oﬃce Data
                        Services                    Performances

https://www.amazon.com/Alpha-Rider-Adjustable-Supermoto-2007-2011/dp/B01M8FD61D/ref=sr_1_1                                                                                                                                                   4/5
10/29/2020                                 Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                     11/10/20: ktm
                                                                                               Page 339 of 498 PageID #:2509
                                                                                                                                             Hello, Sign in
   Skip to main content                               ktm                                                                                    Account & Lists
                                                                                                                                                                     Returns                          0
                                   Sunshine'Store
                                                                                                                                                                     & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                  Holiday Deals     Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods     Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    6 results for Sunshine'Store : "ktm"                                                                                                                                                Sort  by:Featured
                                                                                                                                                                                        Featured
                                                                                                                                                                                         Sort by:


    Brand
    Alpha Rider                                                                                        Alpha Rider CNC Aluminum 7/8" 22mm Handle Bar End Rear View Side
                                                                                                       Mirrors 360 Degree Adjustable for KTM 690 SMC/Duke R/Enduro/Hard…
                                                                                                                      3
                                                                                                       $2399
                                                                                                       $6.29 shipping
                                                                                                       Only 1 left in stock - order soon.




                                                                                                       Alpha Rider Motorcycle Dirt Bike Front Forks Protector Shock Absorber
                                                                                                       Guard Wraps Dust Cover Boot Board For Kawasaki KLX250 KDX 125 200…
                                                                                                                      20

                                                                                                       Black
                                                                                                       $
                                                                                                        1999
                                                                                                        Save 10% with coupon
                                                                                                       Get it as soon as Fri, Oct 30
                                                                                                       FREE Shipping on your ﬁrst order shipped by
                                                                                                       Amazon



                                                                                                       Alpha Rider Universal Motorcycle Street Bike 7/8" Anti Vibration Handle
                                                                                                       Bar Grip 22mm Ends Caps End Plug For Honda Kawasaki Suzuki Yamaha…
                                                                                                                      20

                                                                                                       Red
                                                                                                       $699
                                                                                                       $2.30 shipping
                                                                                                       Only 7 left in stock - order soon.
                            Sponsored                                                                  Price may vary by color




                                                                                                       6mm M6 Fairing Body Work Bolts Spire Speed Fastener Clips Screw Spring
                                                                                                       Nuts 10 PCS (Black)
                                                                                                                      87
                                                                                                       $699
                                                                                                       Get it as soon as Wed, Nov 4
                                                                                                       FREE Shipping on your ﬁrst order shipped by
                                                                                                       Amazon




                                                                                                       Alpha Rider Motorcycle Bike Chain Cleaning Tool - Multi-purpose for All
                                                                                                       Bikes - Works Great with Degreasers - Great Brush Action
                                                                                                                      26
                                                                                                       $728
                                                                                                       $2.75 shipping
                                                                                                       Only 19 left in stock - order soon.




                                                                                                       6mm M6 Silver Fairing Body Work Bolts Spire Speed Fastener Clips Screw
                                                                                                       Spring Nuts 10 PCS
                                                                                                       $599
                                                                                                       $2.54 shipping
                                                                                                       Only 8 left in stock - order soon.




                                                      Need help?
                                                      Visit the help section or contact us




https://www.amazon.com/s?k=ktm&me=A11DDAIOJE4Z42&ref=nb_sb_noss                                                                                                                                                    1/3
10/29/2020                                                                        Amazon.com
                                                  Case: 1:20-cv-06677 Document #: 15         Seller Profile: Page
                                                                                     Filed: 11/10/20         Sunshine'Store
                                                                                                                    340 of 498 PageID #:2510
                                                                                                                                                                    Hello, Sign in
   Skip to main content                                                                                                                                             Account & Lists
                                                                                                                                                                                               Returns                                0
                                           All
                                                                                                                                                                                               & Orders       Try Prime                   Cart
                                                                                                                                                                    Account
      Deliver to
                                          Holiday Deals      Gift Cards     Best Sellers      Customer Service     New Releases      AmazonBasics         Whole Foods       Free Shipping                      Shop Holiday Gift Guides
      Bensenville 60106


                             Sunshine'Store                                                                                                      Have a question for Sunshine'Store?
                            Sunshine'Store storefront
                    96% positive in the last 12 months (279 ratings)                                                                               Ask a question
   Who We Are ?Alpha Rider began designing and manufacturing Motorcycle Parts with an innovative ﬂair in 2010. We‘ve
   since grown to become one of the largest providers of Motorcycle accessories . We ask ourselves: What would you like to do
   with your Motorcycle... that enhances your life? Our approach has given birth to some of the best known accessories .Today,
   Alpha designs, manufactures and delivers useful and Coll solutions for people in the Americas, Europe, and Asia, through
   major retailers and online.
   Read less




   Detailed Seller Information


   Business Name:wulinshan
   Business Address:
     DaYuan Road NO.3 ShuiLi village JiangGao Town BaiYun Distric
     GuangZhou
     GuangDong
     510450
     CN


       Feedback         Returns & Refunds          Shipping           Policies     Help         Products



                             “ will by another when i wear it out.....Game changer ”
                                                                                                                                                                             30 days         90 days       12 months         Lifetime
                             By Carrie on October 28, 2020.                                                                                                   Positive         100%            99%                96%            89%

                             “ Works great, thanks! ”                                                                                                         Neutral                0%         0%                 0%                3%

                             By albert e murray jr on October 25, 2020.                                                                                       Negative               0%         1%                 4%                8%

                             “ A+++++++++++++++ ”                                                                                                             Count                  28          88                279          1,176

                             By Jeﬀ Barnes on October 22, 2020.

                             “ Great! ”

                             By Johann Jun on October 17, 2020.

                             “ Deﬁnitely needed to secure my bags to my Harley. ”

                             By Amazon Customer on October 13, 2020.



                                                                            Previous Next




                                                                                        Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                    Page 1 of 6




                   KIPA Fuel Gas Valve              Motion Pro 08-0423                 NEW 2002-2008 OEM KTM         Zinger 24mm&27mm              SunplusTrade 2" x 50'              2pcs 7/8" Universal                  Maple Ig
                   Petcock For KTM 50               Flywheel Puller/Primary            50 SX JR MINI CLUTCH          Magneto Flywheel Puller       Black Exhaust Heat Wrap            Motorcycle Hand Bar Grips            KTM 50
                   KTM50 Mini Adventure SX          Gear Extractor KTM 50              GASKET SET 2X                 for GY6 50 125 150cc          Roll for Motorcycle                Pillow Grip Anti-slip                JR Adve
                   Mini SX Junior…                                   50                45130025000                   Yamaha Honda Kawasaki…        Fiberglass Heat Shield…            Rubber Racing Grip For…              Ignition
                                 41                 $19.79                                           31                             755                             3,170                              946
                   $11.75                                                              $14.07                        $7.99                         $12.99                             $7.99                                $26.99


        Top subscription apps for you




                   Disney+                         CBS Full Episodes and Live         STARZ                         Sling TV                      SHOWTIME                           Philo: Live & On-Demand
                   Disney                          TV                                 Starz Entertainment           Sling TV LLC                  Showtime Digital Inc.              TV
                                 401,096           CBS Interactive                                  83,132                         49,083                        23,976              PHILO
                   $0.00                                             101,641          $0.00                         $0.00                         $0.00                                            67,639
                                                   $0.00                                                                                                                             $0.00


        Your Browsing History                View or edit your browsing history   ›                                                                                                             See personalized recommendations

                                                                                                                                                                                                                 Sign in

                                                                                                                                                                                                         New customer? Start here.


https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A11DDAIOJE4Z42&sshmPath=                                                                                   1/2
10/29/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 341Checkout
                                                                                                                   of 498 PageID #:2511




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Sunshine'Store              (Learn more)                                                Thursday, Nov. 19 - Friday, Dec. 11
                                                                                                                      $6.29 - Shipping
                Shipping to:              1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Alpha Rider CNC Aluminum 7/8" 22mm Handle Bar End Rear View Side
                    Mirrors 360 Degree Adjustable for KTM 690 SMC/Duke R/Enduro/Hard
                    Enduro/Supermoto R 950 Super Enduro R 2007-2011 Black
                    $23.99 - Quantity: 1
                    Sold by: Sunshine'Store


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/29/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  342 of 498 PageID #:2512




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $23.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $6.29
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $30.28
                                                                                                                                                                                       Estimated tax to be collected:*              $1.50

                                   Get a $50 Amazon Gift Card instantly
                                                                                                                                                                                       Order total:                              $31.78
                                   upon approval for the Amazon Rewards Visa Card.                  Apply now


                   Estimated delivery: Nov. 19, 2020 - Dec. 11, 2020                                                                                                                   How are shipping costs calculated?

                                                                                                                                                                                       Why didn't I qualify for free shipping?
                                       Alpha Rider CNC Aluminum 7/8" 22mm                          Choose a delivery option:
                                       Handle Bar End Rear View Side Mirrors 360                        Thursday, Nov. 19 - Friday, Dec. 11
                                       Degree Adjustable for KTM 690 SMC/Duke                           $6.29 - Shipping
                                       R/Enduro/Hard Enduro/Supermoto R 950
                                       Super Enduro R 2007-2011 Black
                                       $23.99
                                       Quantity: 1 Change
                                       Sold by: Sunshine'Store
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/29/2020                   Amazon.com: Alpha Rider
                                                Case:Universal Motorcycle Street Document
                                                         1:20-cv-06677           Bike 7/8" Anti Vibration
                                                                                                  #: 15 Handle
                                                                                                          Filed:Bar11/10/20
                                                                                                                    Grip 22mm Ends
                                                                                                                              Page Caps
                                                                                                                                     343End of
                                                                                                                                            Plug For Honda
                                                                                                                                               498   PageIDKawasaki Suzuki Yamaha BMW KTM Ducati Triumph Red
                                                                                                                                                               #:2513
                                                                                                                                                                      Hello, Sign in
   Skip to main content                              ktm                                                                                                              Account & Lists
                                                                                                                                                                                             Returns                                 0
                                              All
                                                                                                                                                                                             & Orders          Try Prime                 Cart
                                                                                                                                                                      Account
       Deliver to
                                             Holiday Deals    Gift Cards   Best Sellers    Customer Service       New Releases          AmazonBasics       Whole Foods       Free Shipping             Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                               Alpha Rider Universal Motorcycle Street Bike 7/8"                                                          $6.99
                                                                                      Anti Vibration Handle Bar Grip 22mm Ends Caps
                                                                                                                                                                                                 $2.30 delivery: Nov 19 - Dec 11
   Subm
                                                                                      End Plug For Honda Kawasaki Suzuki Yamaha
   Subm
                                                                                      BMW KTM Ducati Triumph Red                                                                                 Only 7 left in stock -
                                                                                      Visit the Alpha Rider Store                                                                                order soon.
                                                                                                         20 ratings
   Subm                                                                                                                                                                                          Qty:
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                  1      1

                                                                                      Price:   $6.99
   Subm                                                                                                                                                                                                          Add toto
                                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                                          Cart
                                                                                          Get $50 oﬀ instantly: Pay $0.00 $6.99 upon approval for the Amazon Rewards
                                                                                          Visa Card. No annual fee.                                                                                                Submit
                                                                                                                                                                                                                    Buy Now
   Subm
                                                                                      Color: Red                                                                                                       Secure transaction

                                                                                                                                                                                                 Ships from ...     Sunshine'Store
                                                                                                $9.95                 $6.99
                                                                                                                                                                                                 Sold by ...        Sunshine'Store

                                                                                          Fitments: Universal Fit for Honda Kawasaki Suzuki Yamaha BMW KTM Ducati                                Return policy: Returnable until
                                                                                          Triumph with 22mm (7/8") handle bars                                                                   Jan 31, 2021
                                                                                          Material : Aluminum and rubber
                                                                                          Package included : 2 x handlebar end plug                                                                    Deliver to Bensenville 60106

                                                                                          Replacement for the bar end weights
                                  Roll over image to zoom in                              Eliminate Vibration, Easy to install, durable                                                            Add to List

                                                                                      › See more product details
                                                                                                                                                                                                         Share
                                                                                      Compare with similar items

                                                                                                                                                                                                               Have one to sell?

   Customers who viewed this item also viewed                                                                                                                                                                  Sell on Amazon




               CICMOD Universal
               Motorcycle Street Bike
               7/8" Handlebar Grips Bar
               End Plugs (Black) for…
                                 1,097
               $8.99



   What other items do customers buy after viewing this item?




                    Goldﬁe Motorcycle 7/8''           Goldﬁe Motorcycle 7/8''         CICMOD Universal                        CICMOD Universal               Goldﬁe Motorcycle 7/8''
                    Handle Bar End Weights            Handle Bar End Weights          Motorcycle Street Bike                  Motorcycle Street Bike         Handle Bar End Weights
                    Handlebar Grips Cap               Handlebar Grips Cap             7/8" Handlebar Grips Bar                7/8" Handlebar Grips Bar       Handlebar Grips Cap
                    Anti Vibration Silder…            Anti Vibration Silder…          End Plugs (Red) for…                    End Plugs (Black) for…         Anti Vibration Silder…
                                   95                               95                               1,097                                  1,097                            95
                    Currently unavailable.            $6.99                           $8.99                                   $8.99                          $6.99



   Customers also viewed these products                                                                                                                                                                                            Page 1 of 7




                    uxcell Motorcycle Black           Goldﬁe Motorcycle 7/8''         COPART Universal Bar                    BikeMaster Anti-               OKSTNO Motorcycle                 GTSpeed Universal Red
                    Silver Tone Brake Clutch          Handle Bar End Weights          Ends for All 7/8"                       Vibration Bar Ends             Handlebar Ends,7/8''              Motorcycle Bar Ends
                    Handle Bar Grip End Cap           Handlebar Grips Cap             Handlebar Grips, Handle                 (Black)                        Handle Bar Slider Caps            7/8" Handlebar Grips
                    2 Pcs                             Anti Vibration Silder…          Bar End Plugs Caps For…                               71               Weight Plugs CNC…                 Plugs - Fits Honda…
                                   54                               95                               21                       $12.27                                         57                                   89
                    $9.69                             $6.99                           $15.99                                  In stock on November 4, 2…     $10.99                            $15.99                                    $
                    Only 11 left in stock - orde…                                     Only 4 left in stock - order…                                          Only 1 left in stock - order…     Only 1 left in stock - order…


https://www.amazon.com/Alpha-Rider-Universal-Motorcycle-Vibration/dp/B078W7BSLC/ref=sr_1_3?dchild=1&keywords=ktm&m=A11DDAIOJE4Z42&qid=1603946536&s=merchant-items&sr=1-3&th=1                                                                    1/5
10/29/2020                                             Amazon.com:Document
                                           Case: 1:20-cv-06677    6mm M6 Fairing#:
                                                                                 Body
                                                                                   15Work Bolts11/10/20
                                                                                      Filed:   Spire Speed Fastener
                                                                                                           Page 344 Clips Screw
                                                                                                                          of 498Spring Nuts 10 PCS
                                                                                                                                    PageID         (Black)
                                                                                                                                               #:2514
                                                                                                                                                           Hello, Sign in
   Skip to main content                     ktm                                                                                                            Account & Lists
                                                                                                                                                                                  Returns                                 0
                                     All
                                                                                                                                                                                  & Orders          Try Prime                 Cart
                                                                                                                                                           Account
       Deliver to
                                    Holiday Deals       Gift Cards   Best Sellers      Customer Service     New Releases     AmazonBasics     Whole Foods         Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                                                  6mm M6 Fairing Body Work                                            $6.99
                                                                                                                  Bolts Spire Speed Fastener                                          & FREE Returns
    Subm
                                                                                                                  Clips Screw Spring Nuts 10 PCS                                      FREE delivery: Friday, Nov 6 on
                                                                                                                                                                                      your ﬁrst order.
                                                                                                                  (Black)
    Subm                                                                                                          Visit the Alpha Rider Store                                         Fastest delivery: Wednesday,
                                                                                                                                     87 ratings | 3 answered questions                Nov 4
                                                                                                                                                                                      Order within 14 hrs and 30 mins
    Subm                                                                                                          Price:   $6.99 & FREE Returns                                       Details

                                                                                                                    Get $50 oﬀ instantly: Pay $0.00 $6.99 upon                        In Stock.
    Subm                                                                                                            approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                      Qty:
                                                                                                                                                                                       Qty:
                                                                                                                                                                                       1      1
                                                                                                                    annual fee.

    Subm                                                                                                             Package Include:10pcs/set :10* screws 10* clips                                  Add toto
                                                                                                                                                                                                        Add  Cart
                                                                                                                                                                                                               Cart
                                                                                                                     Diameter: 0.6cm. Thread Length: 2cm. Screw
                                                                                                                     Length: 2.5cm                                                                      Submit
                                                                                                                                                                                                         Buy Now
                                                                                                                     Fitment:Universal ﬁt for motorcycle bikes scooters
                                                                                                                     uses M6 bolts!(Honda, Yamaha,                                          Secure transaction
                                                                                                                     Suzuki,Harley,Kawasaki,Ducati,KTM,BMW,Triump)
                                                                                                                                                                                      Ships from ...     Amazon
                                                                                                                     This is a replacement spire/speed clip and bolt kit,
                                                                                                                                                                                      Sold by ...        Sunshine'Store
                                                                                                                     as used to secure fairings, bodywork, bumpers or
                                                                                                                     just about any panel to another.                                 Return policy: Extended holiday
                                                                                                                     PLS MAKE SURE THE INFORMATIONS (YEAR                             return window till Jan 31, 2021
                                                                                                                     MODEL SUBMODEL) OF YOUR MOTORCYCLE AND
                                                                                                                     CHECK WITH OUR SPECIFICATION PHOTO BEFORE                              Add gift options
                                                                                                                     YOU TAKE ORDER. Pls feel free to contact us if you
                                                                                                                     have any other questions. Thx!                                         Deliver to Bensenville 60106

                                                                                                                  Compare with similar items                                            Add to List
                                                                                                                  New (2) from $6.99 & FREE Shipping on orders over
                                                                                                                  $25.00


                                                                                                                  Consider this Amazon's Choice product                               New (2) from
                                                                                                                                                                                      $6.99 & FREE Shipping on
                                              Roll over image to zoom in                                          that delivers quickly
                                                                                                                                                                                      orders over $25.00
                                                                                                                   Amazon's Choice

                                                                                                                                GOOACC Engine Under Cover Splash                              Share
                                                                                                                                Shield Guard Body Bolts Bumper Fender
                                                                                                                                Liner Push Retainer Fastener Rivet Clips                            Have one to sell?
                                                                                                                                Extruded U-Nuts for Inﬁniti G35 G37                                 Sell on Amazon
                                                                                                                                FX35 FX45 EX35 for Nissan 370Z 350Z
                                                                                                                                $7.28
                                                                                                                                             (718)




   Frequently bought together


                                                                               Total price: $24.33
                                                                                     Submit
                                                                                Add all three to Cart
                            +                       +                                   Submit
                                                                                    Add all three to List




          This item: 6mm M6 Fairing Body Work Bolts Spire Speed Fastener Clips Screw Spring Nuts 10 PCS (Black) $6.99
          Ginsco 102pcs 6.3mm 8mm 9mm 10mm Nylon Bumper Push Fasteners Rivet Clips Expansion Screws… $7.99 ($7.99 / 1 Count)
          170Pcs Auto Car U-Clip U Nut and Screw Assortment Kit for Dash Door Panel Interior SAE $9.35



   More items to explore                                                                                                                                                                                            Page 1 of 13




                    KCRTEK 120 pcs 6.3mm     AUTOXEL 88 Pcs Trim                Rexka 30pcs Door Trim            Voilamart 467 PCS Car            OTUAYAUTO 20Pcs                   Guteauto 620 Pcs Car                      C
                    8mm 9mm 10mm Nylon       Removal Tool,Auto Push             Panel Retainers Clips            Retainer Clips and Plastic       10mm Hex Head Screw               Retainer Clips Plastic
                    Bumper Push              Pin Bumper Retainer Clip           Compatible with Lexus            Fasteners Kit - 19 Most          Bolt, 90159-60498 M6.1            Fasteners Kit Fender
                    Fasteners,Bumper…        Set Fastener Terminal…             Toyota 90467-A0005…              Popular Sizes with…              x 19mm Fender Linder…             Rivet Clips 16 Most…                      A
                              375                             796                                   76                          309                               56                                   101
                    $8.49                    $25.99                             $10.99                           $14.59                           $13.99                            $20.99                                    $



   Products related to this item                                                                                                                                                                                    Page 1 of 39
   Sponsored




https://www.amazon.com/Fairing-Bolts-Spire-Fastener-Spring/dp/B01LZ9APXS/ref=sr_1_4?dchild=1&keywords=ktm&m=A11DDAIOJE4Z42&qid=1603946536&s=merchant-items&sr=1-4                                                                    1/6
10/26/2020                          Amazon.com: Suuonee
                                             Case:      Motorcycle Gas Traction
                                                      1:20-cv-06677             Pad, 1 Pair #:
                                                                           Document         Motorcycle Anti-Slip
                                                                                               15 Filed:         Gas Tank Traction
                                                                                                             11/10/20      PagePad   Matof
                                                                                                                                   345   Knee
                                                                                                                                           498GripPageID
                                                                                                                                                   Sticker Protector
                                                                                                                                                              #:2515 for 125/200 2012-2016: Automotive

                                                                                                                                                                             Hello, Sign in
   Skip to main content                                                                                                                                                      Account & Lists
                                                                                                                                                                                                       Returns                                0
                                           Automotive Parts & Accessories
                                                                                                                                                                                                       & Orders          Try Prime                Cart
                                                                                                                                                                             Account
      Deliver to
                                          Holiday Deals       Gift Cards    Best Sellers        Customer Service     New Releases           AmazonBasics          Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates       Best Sellers     Parts   Accessories          Tools & Equipment        Car Care       Motorcycle & Powersports            Truck     RV       Tires & Wheels           Vehicles




   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Gas Tanks & Accessories › Gas Tank Protectors



   Subm                                                                                Suuonee Motorcycle Gas Traction Pad, 1 Pair                                                                         $16.99
                                                                                       Motorcycle Anti-Slip Gas Tank Traction Pad Mat
                                                                                                                                                                                                           FREE delivery: Nov 16 - Dec 8
   Subm
                                                                                       Knee Grip Sticker Protector for 125/200 2012-
   Subm
                                                                                       2016                                                                                                                In Stock.
                                                                                       Brand: Suuonee
                                                                                                                                                                                                           Qty:
                                                                                                                                                                                                            Qty:
                                                                                                                                                                                                            1      1

   Subm
                                                                                       Price:     $16.99                                                                                                                     Add toto
                                                                                                                                                                                                                               Add  Cart
                                                                                                                                                                                                                                      Cart

   Subm
                                                                                           Get $50 oﬀ instantly: Pay $0.00 $16.99 upon approval for the Amazon Rewards                                                         Submit
                                                                                                                                                                                                                                Buy Now
                                                                                           Visa Card. No annual fee.
   Subm                                                                                                                                                                                                          Secure transaction
                                                                                       Extra Savings 5% oﬀ with promo code 2X68YRED.                     1 Applicable Promotion
                                                                                                                                                                                                           Ships from ...           Suuonee
   Subm                                                                                        Compatible: Perfect machine cutting, ﬁt for KTM DUKE 125 200, for KTM DUKE                                  Sold by ...              Suuonee
                                                                                               390 2013-2016.
                                                                                               Practical: Designed to assist better bikes' control and relieve rider fatigue, enables                      Return policy: This item is
                                                                                               rider to maintain stable body position. It also can help to prevent scratches on gas                        returnable
                                                                                               tank from armored jacket, belt, etc.
                                                                                               High Quality: Made of high quality rubber material, durable & weatherproof, fade                                  Deliver to Bensenville 60106
                              Roll over image to zoom in
                                                                                               and corrosion resistance.
                                                                                               Easy to Install: Ultra-sticky adhesive backing, easy to paste and remove without                              Add to List
                                                                                               damaging the tank surface.
                                                                                               Service Guarantee: If you meet any problems when using our devices, please feel
                                                                                                                                                                                                                   Share
                                                                                               free to contact us and our staﬀ will help you in 24hrs. You can buy with no worry.
                                                                                       › See more product details                                                                                                        Have one to sell?

                                                                                       Compare with similar items                                                                                                        Sell on Amazon



   Inspired by your recent shopping trends                                                                                                                                                                                                 Page 1 of 20




               Troy Lee Designs Men's             Troy Lee Designs Men's             Troy Lee Designs Men's                 Troy Lee Designs Oﬃcial               DST0598 Customized
               2019 TLD KTM Team                  2020 TLD KTM Team                  2018 TLD KTM Team                      Men's Team KTM 2019                   Motorcross Stickers Dirt
               Backpacks (One Size,               Backpacks,One Size,Navy            Backpacks,One Size,Navy                Dawn Jacket (Medium,                  Bike Decals 3M Graphics
               Navy)                                               9                                   31                   Navy)                                 Kit for KTM 125/200…
                              53                  $79.00                             $77.50                                                 4                                   1
               $77.90                             Only 9 left in stock - order…      Only 2 left in stock - order…          $99.77                                $120.00
               Only 5 left in stock - order…                                                                                Only 3 left in stock - order…         Usually ships within 6 to 1…




   Compare with similar items




                                      This item Suuonee Motorcycle Gas                     KIMISS Tank Anti-Slip Pad, Pair of                   KIMISS Motorcycle Tank Anti-Slip Pad,              Duokon Motorcycle Gas Traction Pad,
                                      Traction Pad, 1 Pair Motorcycle Anti-                Rubber Motorcycle Anti-Slip Gas Tank                 Rubber Pair of Anti-Slip Gas Tank                  Rubber Pair of Motorcycle Anti-Slip
                                      Slip Gas Tank Traction Pad Mat Knee                  Traction Pad Mat Knee Grip Sticker                   Traction Pad Mat Knee Grip Sticker for             Gas Tank Traction Pad Mat Knee Grip
                                      Grip Sticker Protector for 125/200                   Protector(Black)                                     MT-07 FZ-07 2014-2016(Black)                       Sticker Protector(Black)
                                      2012-2016

                                           Submit
                                          Add to Cart                                           Submit
                                                                                               Add to Cart                                           Submit
                                                                                                                                                    Add to Cart                                         Submit
                                                                                                                                                                                                       Add to Cart



     Customer Rating                                    (0)                                                  (0)                                                  (1)                                                  (0)

     Price                            $1699                                                $1699                                                $1839                                              $  1699
     Sold By                          Suuonee                                              Kimiss                                               Kimiss                                             Eugee




https://www.amazon.com/Suuonee-Motorcycle-Anti-Slip-Protector-2012-2016/dp/B07X8PQRGV/ref=sr_1_9                                                                                                                                                          1/4
10/26/2020                          Amazon.com: Suuonee
                                             Case:      Motorcycle Gas Traction
                                                      1:20-cv-06677             Pad, 1 Pair #:
                                                                           Document         Motorcycle Anti-Slip
                                                                                               15 Filed:         Gas Tank Traction
                                                                                                             11/10/20      PagePad   Matof
                                                                                                                                   346   Knee
                                                                                                                                           498GripPageID
                                                                                                                                                   Sticker Protector
                                                                                                                                                              #:2516 for 125/200 2012-2016: Automotive

   Special offers and product promotions
          Save 5% each on Qualifying items offered by Suuonee when you purchase 1 or more. Enter code 2X68YRED at checkout. Here's how                               (restrictions apply)
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $16.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                           Additional Information

        Manufacturer                                      Suuonee                                                ASIN                                             B07X8PQRGV

        Brand                                             Suuonee                                                Date First Available                             September 3, 2019

        Model                                             Unknown
                                                                                                               Feedback
        Item Weight                                       5.3 ounces
                                                                                                               Would you like to tell us about a lower price?
        Manufacturer Part Number                          Suuoneeabzmtg7rng




   Videos
             Videos for related products




                                                 0:18                                    0:30
             For ZX10R 11-20 Fuel Rear Tank               Real Carbon Fiber Oil Tank Cover
             Cover ABS Plastic Carbon Fiber…              Decal Sticker

             MADMOTO                                      MADMOTO



     Upload your video




   Product description

         Speciﬁcations:
         Condition: 100% Brand New
         Material: Rubber
         Color: Black
         Size: Show as Picture
         Quantity: 1 Pair (left & right)
         Package Weight: approx.150g
         Fitment:
         For KTM duke 125/200 2012-2016
         For KTM duke 390 2013-2016

         Package List:
         2 * Tank Traction Pads




                                                                                                                                                                             Sponsored



   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?


https://www.amazon.com/Suuonee-Motorcycle-Anti-Slip-Protector-2012-2016/dp/B07X8PQRGV/ref=sr_1_9                                                                                                         2/4
10/26/2020                         Amazon.com: Suuonee
                                            Case:      Motorcycle Gas Traction
                                                     1:20-cv-06677             Pad, 1 Pair #:
                                                                          Document         Motorcycle Anti-Slip
                                                                                              15 Filed:         Gas Tank Traction
                                                                                                            11/10/20      PagePad   Matof
                                                                                                                                  347   Knee
                                                                                                                                          498GripPageID
                                                                                                                                                  Sticker Protector
                                                                                                                                                             #:2517 for 125/200 2012-2016: Automotive

             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                            No customer reviews

   5 star                                        0%

   4 star                                        0%

   3 star                                        0%

   2 star                                        0%

   1 star                                        0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

               Write a customer review




                                            Sponsored




                                                                                                                                                          Sponsored




     Inspired by your browsing history                                                                                                                                                             Page 1 of 8




                 KTM 2013 Dual                          JFGRACING Motorbike             FMF Racing 11299 Wash    AnXin CNC Rear Brake           72 Pcs Motorcycle
                 Compound Enduro Grips                  Oﬀroad CNC Foot Pegs            Plug                     Pedal Step Plate Tip for       Motocross Dirt Bike
                 78102021000 (Original                  pedals Foot rests For 65-                        1,436   KTM SX SX-F EXC-F XC-F         Spoke Skins For 8"-21"
                 Version)                               1290 SX SXF EXC EXCF…           $8.88                    XC-W EXC XC 85 125…            rims Wheel RIM Spoke…
                                  135                                    147                                                      38                             73
                 $21.59                                 $26.69                                                   $9.99                          $9.89


     Deals in magazine subscriptions                                                                                                                                                               Page 1 of 9




                 Vanity Fair                            People                          National Geographic      Martha Stewart Living          Coinage
                                  1,274                 Print Magazine                  Kids                                      42                             23
                 Print Magazine                         $47.63                                           6,573   Print Magazine                 Print Magazine
                 $8.00                                                                  Print Magazine           $3.00                          $19.96
                                                                                        $15.00


     Your Browsing History                View or edit your browsing history    ›                                                                           Page 1 of 2     See personalized recommendations

                                                                                                                                                                                         Sign in

https://www.amazon.com/Suuonee-Motorcycle-Anti-Slip-Protector-2012-2016/dp/B07X8PQRGV/ref=sr_1_9                                                                                                                 3/4
10/26/2020                                    Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                        11/10/20: KTM
                                                                                                   Page 348 of 498 PageID #:2518
                                                                                                                                                Hello, Sign in
   Skip to main content                                KTM                                                                                      Account & Lists
                                                                                                                                                                         Returns                          0
                                        Suuonee
                                                                                                                                                                         & Orders    Try Prime                  Cart
                                                                                                                                                Account
      Deliver to
                                       Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics   Whole Foods        Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 30 results for Suuonee : "KTM"                                                                                                                                                  Sort  by:Featured
                                                                                                                                                                                            Featured
                                                                                                                                                                                             Sort by:


    Brand
    Suuonee                                                                                                LED Flasher Relay, Motorcycle 2 PIN Flasher Relay Decoder for LED Turn
    Aramox                                                                                                 Signal Light for Honda/Kawasaki/KTM
                                                                                                           $
                                                                                                            559
                                                                                                           FREE Shipping




                                                                                                           Suuonee Handlebar Plug, 22mm 7/8inch Rubber Motorcycle Handlebar
                                                                                                           End Slider Plug Caps for Racing ATV Oﬀroad (Black)
                                                                                                                           10

                                                                                                           Black
                                                                                                           $
                                                                                                            1099
                                                                                                            Save 5% with coupon
                                                                                                           Get it as soon as Wed, Oct 28
                                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                                           Amazon
                                                                                                           Only 7 left in stock - order soon.

                   SuperATV Heavy                                                                          Price may vary by color
                   Duty Clear Standard
                                                                                                                                      +
                   Full Windshield…
                                  15
                   $
                       199.95
                                                                                                           Suuonee Motorcycle Cross Bar, 7/8" 22mm Adjustable Balance Bar
                            Shop now
                                                                                                           Handlebar Strengthen Aluminum Alloy Brace(Silver)
                                                                                                                           3
                                                                                                           Silver
                                 Sponsored
                                                                                                           $1499
                                                                                                            Save 5% with coupon
                                                                                                           Get it as soon as Tue, Oct 27
                                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                                           Amazon
                                                                                                           Only 5 left in stock - order soon.
                                                                                                           Also available in Black




                                                                                                           Suuonee Front Fork Cover, 2PCS 205x42mm Motorcycle Front Fork Cover
                                                                                                           Guard Gaiters Gators Boots Shock Damping Dust Cover(Red)
                                                                                                                           9

                                                                                                           Red
                                                                                                           $1029 $11.09
                                                                                                            Save 5% with coupon
                                                                                                           Get it as soon as Tue, Oct 27
                                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                                           Amazon

                                                                                                           Price may vary by color




                                                                                                           Suuonee Windshield Deﬂector, Adjustable Universal Motorcycle Modiﬁed
                                                                                                           Windscreen Windshield Spoiler Air Deﬂector (Transparent)
                                                                                                                           2
                                                                                                           Transparent
                                                                                                           $3349
                                                                                                            Save 5% with coupon
                                                                                                           FREE Shipping
                                                                                                           Price may vary by color




                                                                                                           Headlamp Lampshade,Motorcycle Grimace Headlamp Lens ABS Front
                                                                                                           Light Housing Large Headlight Lampshade(Black)
                                                                                                           Black
                                                                                                           $
                                                                                                            4649
                                                                                                           FREE Shipping

                                                                                                           Also available in Orange




https://www.amazon.com/s?k=KTM&me=AHSL5HR4HP3O4&ref=nb_sb_noss                                                                                                                                                         1/4
10/26/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 349 of 498 PageID #:2519


                                                                              Fork Leg Shoe Guard Protector Cover, Motorcycle Modiﬁcation Lower Fork
                                                                              Leg Shoe Guard Protector Fit for Husqvarna (Blue)
                                                                              Blue
                                                                              $   1929
                                                                              FREE Shipping
                                                                              Only 2 left in stock - order soon.
                                                                              Price may vary by color




                                                                              Suuonee Motorcycle Kickstands, Orange CNC Side Stand Kickstand
                                                                              Enlarge Plate Pad Fits for 390 Duke 2013-2017
                                                                              $   1209
                                                                              FREE Shipping




                                                                              Suuonee Motorcycle Gas Traction Pad, 1 Pair Motorcycle Anti-Slip Gas
                                                                              Tank Traction Pad Mat Knee Grip Sticker Protector for 125/200 2012-…
                                                                              $   1699
                                                                              FREE Shipping




                                                                              Motorcycle Footrests, Stainless Steel Motorcycle Foot Pegs Footrests Auto
                                                                              Accessory Fit for 50/65
                                                                              $   2869
                                                                              FREE Shipping
                                                                              Only 2 left in stock - order soon.




                                                                              Suuonee Motorcycle Exhaust Pipe, Motorcycle Full Exhaust System Vent
                                                                              Middle Pipe Link Connect for 250 390 RC390 17-18
                                                                              $2379
                                                                              FREE Shipping
                                                                              Only 1 left in stock - order soon.




                                                                              Suuonee Motorcycle Exhaust Pipe, Motorcycle Full Exhaust System Vent
                                                                              Middle Pipe Link Connect for Duke 390 2013-2016
                                                                              $   6589
                                                                              FREE Shipping




                                                                              Suuonee Motorcycle Exhaust Pipe Complete Set, Motorcycle Full Exhaust
                                                                              System Ventilation tube Vent Front Midlle Pipe for X-MAX 300 2017-2018
                                                                              $   4949
                                                                              FREE Shipping




                                                                              Suuonee Motorcycle Body Protector, Fall Frame Sliders Crash Protector
                                                                              Cover Guard for RC390 2014-2016
                                                                              $   5329
https://www.amazon.com/s?k=KTM&me=AHSL5HR4HP3O4&ref=nb_sb_noss                                                                                            2/4
10/26/2020                                        Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                     Filed: 11/10/20       PageSuuonee
                                                                                                                   350 of 498 PageID #:2520
                                                                                                                                                                         Hello, Sign in
   Skip to main content                                                                                                                                                  Account & Lists
                                                                                                                                                                                                 Returns                                0
                                        All
                                                                                                                                                                                                 & Orders       Try Prime                   Cart
                                                                                                                                                                         Account
      Deliver to
                                      Holiday Deals        Gift Cards       Best Sellers     Customer Service        New Releases       AmazonBasics        Whole Foods         Free Shipping                    Shop Holiday Gift Guides
      Bensenville 60106


   Suuonee                                                                                                                                          Have a question for Suuonee?
   Suuonee storefront
                   83% positive in the last 12 months (191 ratings)                                                                                     Ask a question
   Suuonee is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Shen zhen shi su wei ke ji you xian gong si
   Business Address:
     Long hua qu da lang jie dao tong sheng she qu
     Tong fu yu gong ye yuan 23 hao 508
     Shen zhen shi
     Guang dong sheng
     518109
     CN


       Feedback       Returns & Refunds            Shipping        Policies         Help       Products



                            “ nicest ones I have seen for the pirschr or audis ”
                                                                                                                                                                                 30 days       90 days       12 months        Lifetime
                            By Race Car Builder, Lover, Driver.. on September 29, 2020.                                                                          Positive            83%         80%                83%           84%
                            “ Does not advise ONLY displays Km/h not MPH. No wiring diagram. ”                                                                   Neutral                  0%      0%                 3%                4%

                            By cbishop on September 25, 2020.                                                                                                    Negative            17%         20%                14%           13%

                            “ did not ﬁt ”                                                                                                                       Count                    18       40                191           240

                            By Tom phun on September 25, 2020.

                            “ exactly as described. Fast shipping. ”

                            By IRPlummer on September 24, 2020.

                            “ thank you for your item best seller ”

                            By DJ-AUTO on September 17, 2020.



                                                                            Previous Next




                                                                                        Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                     Page 1 of 8




                   KTM 2013 Dual Compound               JFGRACING Motorbike                  FMF Racing 11299 Wash              AnXin CNC Rear Brake               72 Pcs Motorcycle
                   Enduro Grips                         Oﬀroad CNC Foot Pegs                 Plug                               Pedal Step Plate Tip for           Motocross Dirt Bike Spoke
                   78102021000 (Original                pedals Foot rests For 65-                          1,436                KTM SX SX-F EXC-F XC-F             Skins For 8"-21" rims
                   Version)                             1290 SX SXF EXC EXCF…                $8.88                              XC-W EXC XC 85 125…                Wheel RIM Spoke Covers…
                                  135                                     147                                                                  38                                   73
                   $21.59                               $26.69                                                                  $9.99                              $9.89


        Top subscription apps for you                                                                                                                                                                                         Page 1 of 9




                   Disney+                              CBS Full Episodes and Live           STARZ                              Sling TV                           SHOWTIME
                   Disney                               TV                                   Starz Entertainment                Sling TV LLC                       Showtime Digital Inc.
                                  395,395               CBS Interactive                                    81,909                              48,516                               23,617
                   $0.00                                                  100,362            $0.00                              $0.00                              $0.00
                                                        $0.00


        Your Browsing History                View or edit your browsing history     ›                                                                                                             See personalized recommendations

                                                                                                                                                                                                                   Sign in

                                                                                                                                                                                                           New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AHSL5HR4HP3O4&sshmPath=                                                                                      1/2
10/26/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 351Checkout
                                                                                                                   of 498 PageID #:2521




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Suuonee            (Learn more)                                                         Monday, Nov. 16 - Tuesday, Dec. 8
                                                                                                                      FREE Shipping
                Shipping to:     , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Suuonee Motorcycle Gas Traction Pad, 1 Pair Motorcycle Anti-Slip Gas Tank
                    Traction Pad Mat Knee Grip Sticker Protector for 125/200 2012-2016
                    $16.99 - Quantity: 1
                    Sold by: Suuonee


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/26/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  352 of 498 PageID #:2522




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                             privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $16.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $16.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.06
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $18.05

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 16, 2020 - Dec. 8, 2020
                                       Suuonee Motorcycle Gas Traction Pad, 1                      Choose a delivery option:
                                       Pair Motorcycle Anti-Slip Gas Tank Traction                      Monday, Nov. 16 - Tuesday, Dec. 8
                                       Pad Mat Knee Grip Sticker Protector for                          FREE Shipping
                                       125/200 2012-2016
                                       $16.99
                                       Quantity: 1 Change
                                       Sold by: Suuonee
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/26/2020                                          Amazon.com:
                                                  Case:         Suuonee Motorcycle
                                                        1:20-cv-06677      DocumentExhaust #:
                                                                                           Pipe,
                                                                                              15Motorcycle
                                                                                                  Filed: Full Exhaust System
                                                                                                           11/10/20    PageVent
                                                                                                                             353Middle Pipe Link
                                                                                                                                   of 498        Connect #:2523
                                                                                                                                             PageID      for 250 390 RC390 17-18

                                                                                                                                                             Hello, Sign in
   Skip to main content                            KTM                                                                                                       Account & Lists
                                                                                                                                                                                     Returns                               0
                                         All
                                                                                                                                                                                     & Orders          Try Prime               Cart
                                                                                                                                                             Account
       Deliver to
                                       Holiday Deals       Gift Cards      Best Sellers    Customer Service     New Releases     AmazonBasics        Whole Foods    Free Shipping              Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                               Suuonee Motorcycle Exhaust Pipe, Motorcycle                                                        $23.79
                                                                                      Full Exhaust System Vent Middle Pipe Link
                                                                                                                                                                                         FREE delivery: Nov 16 - Dec 8
   Subm
                                                                                      Connect for 250 390 RC390 17-18
                                                                                      Brand: Suuonee
                                                                                                                                                                                         Only 1 left in stock -
   Subm
                                                                                                                                                                                         order soon.
                                                                                      Price:   $23.79
   Subm                                                                                                                                                                                                 Add toto
                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                 Cart

                                                                                          Get $50 oﬀ instantly: Pay $0.00 $23.79 upon approval for the Amazon Rewards
                                                                                                                                                                                                           Submit
                                                                                                                                                                                                            Buy Now
   Subm                                                                                   Visa Card. No annual fee.

                                                                                      Extra Savings 5% oﬀ with promo code 2X68YRED.           1 Applicable Promotion                           Secure transaction
   Subm
                                                                                          Applicable models: Exhaust Middle Pipe Designed for KTM DUKE 250 390 RC390                     Ships from ...          Suuonee

                                                                                          2017-2018. There may be other models detailed or not mentioned below. If you                   Sold by ...             Suuonee
   Subm                                                                                   are not sure if our products meet your needs, please contact us directly!                      Return policy: This item is
                                                                                          Product function: can be connected with 51mm silencer tube, will not rust,                     returnable
                                                                                          exposed to high temperature or rain, with good performance of not easy to
                                                                                          accumulate water and reduce exhaust temperature.                                                     Deliver to Bensenville 60106
                                                                                          Precision material: Motorcycle Exhaust Pipe adopts high-quality stainless steel
                              Roll over image to zoom in                                  structure, high temperature resistance and corrosion resistance, smooth and                      Add to List
                                                                                          comfortable surface, high temperature resistance, no deformation, no damage,
                                                                                          corrosion resistance and maximum durability.
                                                                                          Easy to install: The product is easy to install and disassemble, eliminating the need                 Share
                                                                                          for complicated steps and replacing the original parts.
                                                                                          Quality Assurance: 12 months warranty, no reason to return for 1 month (no                                   Have one to sell?
                                                                                          damage to the goods). If you need these products, please do not hesitate to place                            Sell on Amazon
                                                                                          an order. We believe that our services will satisfy you. We are professional Amazon
                                                                                          Sellers. If you have any questions about our products, please contact us.
                                                                                      › See more product details



                                                                                                                    KTM Supersprox Stealth Rear Sprocket (Orange) 51T
                                                                                                                    OEM: 5841005105104

                                                                                                                                  2   |     $83.99

                                                                                                                    Shop now ›

                                                                                      Sponsored




   You might also like                                                                                                                                                                                                 Page 1 of 17
   Sponsored




               Suuonee Exhaust Middle          KTM Air Filter SX SX-F XC     KTM/FMF Exhaust Fatty        Suuonee Exhaust Middle          Motorcycle Full Exhaust   Motorcycle Swingarm                Suuonee Motorcycle
               Pipe, Motorcycle Full           XC-F XC-W XCF-W EXC-F         Pipe 65 SX 2012 2013         Link Pipe, Motorcycle           System Vent Middle Pipe   Guard Swing Arm                    Exhaust Pipe Middle
               Exhaust System Vent             2015-2020                     OEM: SXS11065500             Slip On Exhaust Middle          Link Connect for KTM      Protector For KTM                  Tube, Motorcycle
               Middle Pipe Link C...           OEM:79006015000               $239.99                      Link Pipe Adapt...              250 390 RC390 ...         EXC125 EXC200…                     Exhaust Middle Pipe
                            1                               13                                            $19.19                                      4                          45                    $57.39
               $40.39                          $31.49                                                                                     $23.79                    $21.99


   Special offers and product promotions
           Save 5% each on Qualifying items offered by Suuonee when you purchase 1 or more. Enter code 2X68YRED at checkout. Here's how                                           (restrictions apply)
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $23.79! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                   Additional Information

         Manufacturer                                        Suuonee                                                      ASIN                                                B07WCG8LWJ

         Brand                                               Suuonee                                                      Date First Available                                August 10, 2019

https://www.amazon.com/Suuonee-Motorcycle-Exhaust-System-Connect/dp/B07WCG8LWJ/ref=sr_1_11?dchild=1&keywords=KTM&m=AHSL5HR4HP3O4&qid=1603681718&s=merchant-items&sr=1-11                                                              1/4
10/26/2020                                          Amazon.com:
                                                  Case:         Suuonee Motorcycle
                                                        1:20-cv-06677     Document Exhaust#:
                                                                                          Pipe,
                                                                                             15Motorcycle Full Exhaust System
                                                                                                Filed: 11/10/20        PageVent Middle
                                                                                                                              354      Pipe Link
                                                                                                                                  of 498         Connect#:2524
                                                                                                                                             PageID     for Duke 390 2013-2016

                                                                                                                                                              Hello, Sign in
   Skip to main content                            KTM                                                                                                        Account & Lists
                                                                                                                                                                                      Returns                               0
                                         All
                                                                                                                                                                                      & Orders          Try Prime               Cart
                                                                                                                                                              Account
       Deliver to
                                       Holiday Deals       Gift Cards      Best Sellers    Customer Service     New Releases     AmazonBasics         Whole Foods    Free Shipping              Shop deals before they're gone
       Bensenville 60106




   ‹ Back to results



   Subm                                                                               Suuonee Motorcycle Exhaust Pipe, Motorcycle                                                         $65.89
                                                                                      Full Exhaust System Vent Middle Pipe Link
                                                                                                                                                                                          FREE delivery: Nov 16 - Dec 8
   Subm
                                                                                      Connect for Duke 390 2013-2016
                                                                                      Brand: Suuonee
                                                                                                                                                                                          In Stock.
   Subm
                                                                                                                                                                                          Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1
                                                                                      Price:   $65.89
   Subm

                                                                                          Get $50 oﬀ instantly: Pay $15.89 $65.89 upon approval for the Amazon Rewards                                    Add toto
                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                   Cart

   Subm                                                                                   Visa Card. No annual fee.
                                                                                                                                                                                                            Submit
                                                                                                                                                                                                             Buy Now
                                                                                      Extra Savings 5% oﬀ with promo code 2X68YRED.            1 Applicable Promotion
   Subm                                                                                                                                                                                         Secure transaction
                                                                                          [Application] - The motorcycle exhaust pipe is especially designed for KTM Duke
                                                                                          390 2013-2016. It can connect with 51mm muﬄer pipe and won't rust exposed to                    Ships from ...          Suuonee
   Subm                                                                                   high temperature or rain.                                                                       Sold by ...             Suuonee
                                                                                          [Premium Quality] - High quality stainless steel, corrosion resistance, rustproof,
                                                                                                                                                                                          Return policy: This item is
                                                                                          lightweight and durable. The Exhaust Pipe makes the exhaust smoother and
                                                                                                                                                                                          returnable
                                                                                          improve the power, give you a nice driving experience.
                                                                                          [Stylish Decoration] - After installation, it will enhance the hierarchy sense of your                Deliver to Bensenville 60106
                              Roll over image to zoom in                                  motorcycle, full of modiﬁed sports style. Exquisite workmanship, stylish design.
                                                                                          [Easy to Install] - Easy installation, perfect ﬁt in. Exquisite workmanship, stylish
                                                                                                                                                                                            Add to List
                                                                                          design, easy installation by clamp ﬁxed.
                                                                                          [Service Guarantee] - We provide 24-month worry-free warranty, if you meet any
                                                                                          problems when using our devices, please feel free to contact us and our staﬀ will                       Share
                                                                                          reply in 24hrs. You can buy with no worry.
                                                                                      › See more product details                                                                                        Have one to sell?

                                                                                                                                                                                                        Sell on Amazon


                                                                                                                    KTM Supersprox Stealth Rear Sprocket (Orange) 51T
                                                                                                                    OEM: 5841005105104

                                                                                                                                  2    |     $83.99

                                                                                                                    Shop now ›

                                                                                      Sponsored




   You might also like                                                                                                                                                                                                  Page 1 of 14
   Sponsored




               KTM/FMF Exhaust Fatty           KTM Air Filter SX SX-F XC     Motorcycle Swingarm           KTM Aluminum Skid               2012 2013 2014 ﬁts        13 Tooth Front Sprocket            KTM Footrest Left Ra
               Pipe 65 SX 2012 2013            XC-F XC-W XCF-W EXC-F         Guard Swing Arm               Plate 450/500 XC-               KTM 350 EXC-F 14 Tooth    for ﬁts KTM 250 XCF                2004-2016 OEM:
               OEM: SXS11065500                2015-2020                     Protector For KTM             W/EXC 2012-2016 OEM:            Front Sprocket            2007 2008 2009 2010                76203040250
               $239.99                         OEM:79006015000               EXC125 EXC200…                78103990100                                 1             2011 2012 2013 2014                $101.84
                                                            13                            45               $139.99                         $18.95                    $18.95
                                               $31.49                        $21.99


   Special offers and product promotions
           Save 5% each on Qualifying items offered by Suuonee when you purchase 1 or more. Enter code 2X68YRED at checkout. Here's how                                            (restrictions apply)
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $15.89 instead of $65.89! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                    Additional Information

         Manufacturer                                        Suuonee                                                      ASIN                                                 B07W8499YG

         Brand                                               Suuonee                                                      Date First Available                                 August 9, 2019

         Model                                               Unknown
                                                                                                                        Feedback
         Item Weight                                         2.18 pounds
https://www.amazon.com/Suuonee-Motorcycle-Exhaust-Connect-2013-2016/dp/B07W8499YG/ref=sr_1_12?dchild=1&keywords=KTM&m=AHSL5HR4HP3O4&qid=1603681718&s=merchant-items&sr=1-12                                                            1/3
10/20/2020                                          Amazon.com:
                                                  Case:         TARAZON Rear
                                                        1:20-cv-06677        Brake Disc Rotor
                                                                          Document       #: 15for KTM Supermoto
                                                                                                  Filed:        690 07Page
                                                                                                         11/10/20     08 LC8 ADVENTURE
                                                                                                                             355 of 498R SPageID
                                                                                                                                           990 950 03#:2525
                                                                                                                                                      05 06 07 12: Automotive

                                                                                                                                                                   Hello, Sign in
   Skip to main content                           ktm rotor disc                                                                                                   Account & Lists
                                                                                                                                                                                          Returns                                 0
                                          All
                                                                                                                                                                                          & Orders          Try Prime                 Cart
                                                                                                                                                                   Account
      Deliver to
                                        Holiday Deals       Gift Cards    Best Sellers     Customer Service      New Releases        AmazonBasics     Whole Foods         Free Shipping                 Shop today's epic deals now
      Bensenville 60106

    Automotive        Your Garage   Deals & Rebates       Best Sellers   Parts    Accessories       Tools & Equipment     Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Braking › Rotors



   Subm                                                                              TARAZON Rear Brake Disc Rotor for KTM                                                                    $49.95
                                                                                     Supermoto 690 07 08 LC8 ADVENTURE R S 990                                                                & FREE Shipping
   Subm
                                                                                     950 03 05 06 07 12                                                                                       Arrives: Oct 27 - Nov 3
                                                                                     Brand: TARAZON
   Subm                                                                                                    1 rating
                                                                                                                                                                                              In stock.
                                                                                                                                                                                              Usually ships within 2 to 3 days.
                                                                                     Price:   $49.95 & FREE Shipping
   Subm
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $49.95 upon approval for the Amazon Rewards
   Subm                                                                                  Visa Card. No annual fee.
                                                                                                                                                                                                              Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
                                                                                         Wave shape brake disc rotor 30% light wieght than OEM, and good heat
   Subm                                                                                  dissipation                                                                                                            Submit
                                                                                                                                                                                                                 Buy Now
                                                                                         High quality stainless steel 420 2Cr13 ensure durable braking power, Heat
                                                                                         Treatment Harness HRC 36+-2 ensure brake area not warped                                                   Secure transaction
   Subm
                                                                                         Fit KTM 950 Adventure / S LC8 2003-2005 + 990 Adventure R LC8 2007-2012 +                            Ships from ... TARAZON-Moto Parts…
                                                                                         990 Adventure S LC8 2006-2008 + 990 Adventure LC8 2006-2012 + SUPER                                  Sold by ...      TARAZON-Moto Parts…
                                                                                         ENDURO R 950CC LC8-SE 2006-2008 + 90 Supermoto 2007-2008
                                                                                         Rotor Size： Outer Diameter 240mm , Thickness 5mm, Bolt Pitch 124mm                                   Details
                                                                                         Including 1 piece rear brake disc rotor , we also have matched front rotor
                                                                                                                                                                                              Add a Protection Plan:
                                                                                      › See more product details
                                                                                                                                                                                                    3-Year Auto Parts Protection
                               Roll over image to zoom in                                                                                                                                           Plan for $5.97



                                                                                                                                                                                                    Deliver to Bensenville 60106
   Customers also viewed these products                                                                                                                                     Page 1 of 9
                                                                                                                                                                                                Add to List



                                                                                                                                                                                                      Share


                                                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                            Sell on Amazon



              TARAZON Front Brake                JFG RACING Motorcycle           TARAZON 17 x 3.5,17 x           Motorcycle Rear Foot            Arashi Front Rear Brake
              Discs Rotors for Suzuki            Universal Handguards            5.0, Supermoto Wheels           Brake Pedal Lever For           Disc Rotors for SUZUKI
              GSXR600 GSXR750                    Aluminum Hand Guards            Rims Set for KTM SX EXC         KTM Husqvarna SX SX-F           GSXR 1000 2005-2008
              1997-2003…                         Brush Bar For oﬀ Road…          XC SXS 125-540 2…               XC XC-F XC-W XCF-W…             Motorcycle…
                              7                                   721                           7                              13                               26
              $158.95                            #1 Best Seller    in            $579.95                         $31.99                          $219.85
              Only 3 left in stock - order…                                                                                                      Only 10 left in stock - orde…
                                                 Powersports Handguards
                                                 $19.99



   Sponsored products related to this item                                                                                                                                                                                      Page 1 of 5




                   2004 ﬁts KTM 300 MXC             Brake Rotor for ﬁts KTM          Front RipTide Brake                Front Rear Brake Disc             JFG RACING 320mm                  255MM Front Brake Disc                    G
                   Race-Driven Rear RipTide         125 SX 1999-2003 Front           Rotor Disc and Brake               Rotor For KTM 125-450             Orange Front Floating             Rotor For Honda
                   Brake Rotor Disc for MX          & Rear RipTide Discs by          Pads ﬁts 2001-2002 ﬁts             SX XC 125-530 144 150             Brake Disc Rotor For XC           CRF250L 2012 2013
                   Motorcross                       Race-Driven                      KTM 520 MXC                        200 250 300 350 3...              XCW XCF MXC GS MX…                2014 2015 2016 2017…
                   $43.95                           $83.95                           $55.95                                          1                                 18                   $20.99
                                                                                                                        $33.99                            $79.99
                                                                                                                                                                                                                            Ad feedback


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $49.95! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

https://www.amazon.com/TARAZON-Brake-Rotor-Supermoto-ADVENTURE/dp/B06XTMKWMR/ref=sr_1_2?dchild=1&keywords=ktm+rotor+disc&qid=1603163931&sr=8-2                                                                                                1/4
10/20/2020                                      Amazon.com:
                                              Case:         TARAZON Rear
                                                    1:20-cv-06677        Brake Disc Rotor
                                                                      Document       #: 15for KTM Supermoto
                                                                                              Filed:        690 07Page
                                                                                                     11/10/20     08 LC8 ADVENTURE
                                                                                                                         356 of 498R SPageID
                                                                                                                                       990 950 03#:2526
                                                                                                                                                  05 06 07 12: Automotive

   Technical Details                                                                                           Additional Information

        Manufacturer                                      Thai-Racing Co.,Ltd                                     ASIN                                              B06XTMKWMR

        Brand                                             TARAZON                                                 Customer Reviews                                                       1 rating
                                                                                                                                                                    3.0 out of 5 stars
        Is Discontinued By Manufacturer                   No
                                                                                                                  Best Sellers Rank                                 #1,168,422 in Automotive (See Top 100 in
        Manufacturer Part Number                          WDZC883@#xa2                                                                                              Automotive)
                                                                                                                                                                    #964 in Powersports Brake Rotors

                                                                                                                  Date First Available                              March 24, 2017


                                                                                                               Warranty & Support

                                                                                                                Product Warranty: For warranty information about this product, please click here

                                                                                                               Feedback

                                                                                                                Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                             9:25                                       0:34                                       1:05                                        0:34
             Arashi Floating brake disc rotors           Dynamic Friction Company                  Arashi Floating brake disc rotors          Arashi Brake disc rotors                     How does Arashi Br
                                                         Premium Brake Rotors                                                                                                              work on my bike?

             Arashi Oﬃcial Store                         MyAutoSupplier                            Arashi Oﬃcial Store                        Arashi Oﬃcial Store                          Arashi Oﬃcial Store



     Upload your video




   Product description

         Fitment:

         KTM 950 Adventure / S LC8 e1*00180 03-05
         KTM 990 Adventure R LC8 e1*0180 07-12
         KTM 990 Adventure S LC8 e1*0180 06-08
         KTM SUPER ENDURO R 950CC LC8-SE e1*0280 06-08
         KTM 990 Adventure LC8 e1*0180 06-12
         KTM 690 Supermoto 2007-2008




         Material: Made from Racing performance 420 (2Cr13 ) stainless steel
         Wave design & Light weight & good heat dissipation
         Provides strong, reliable braking power
         New scraper slot system to keep your brake system clean and run cooler.
         Durable - works with all types of brake pads
         We marked the Min Thickness on the surface ,it means you should replace the brake disc rotor when the thickness with Minimum Thickness to ensure save ridding




   Sponsored products related to this item                                                                                                                                                               Page 1 of 4




                Brake Pads ﬁts KTM 640           Brake Pads ﬁts KTM 640         Motorcycle Kickstand          Volar Rear Brake Pads           New OEM KTM Driver             Rareelectrical NEW 12V
                LC4 Adventure 1999-              LC4 Adventure 1999-            Side Stand Enlarger           for 2004-2006 KTM 950           Ergo Heated Seat 18-19         REGULATOR
                2006 Rear MX by Race-            2004 Front MX by Race-         Extension Enlarger Pate       Adventure/Adventure S           Adventure/Adventure R          COMPATIBLE WITH KTM
                Driven                           Driven                         Pad For KTM 125 20...         $8.90                           790-63507940000                MOTORCYCLES 950…                    6
                $18.95                           $18.95                                      20                                               $299.99                                     1
                                                                                $25.99                                                                                       $69.95
                                                                                                                                                                                                       Ad feedback




   Customer questions & answers
       Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




https://www.amazon.com/TARAZON-Brake-Rotor-Supermoto-ADVENTURE/dp/B06XTMKWMR/ref=sr_1_2?dchild=1&keywords=ktm+rotor+disc&qid=1603163931&sr=8-2                                                                         2/4
10/20/2020                                    Amazon.com:
                                            Case:         TARAZON Rear
                                                  1:20-cv-06677        Brake Disc Rotor
                                                                    Document       #: 15for KTM Supermoto
                                                                                            Filed:        690 07Page
                                                                                                   11/10/20     08 LC8 ADVENTURE
                                                                                                                       357 of 498R SPageID
                                                                                                                                     990 950 03#:2527
                                                                                                                                                05 06 07 12: Automotive

   Customer reviews                                                          Top reviews
                                                                             Top  reviews

                     3 out of 5
                                                                           Top reviews from the United States
   1 global rating

   5 star                                    0%
                                                                                 There are 0 reviews and 0 ratings from the United States
   4 star                                    0%
   3 star                                 100%
   2 star                                    0%                            Top reviews from other countries
   1 star                                    0%

    How are ratings calculated?                                                     brad kendrick

                                                                                        Screw holes don't line up
                                                                           Reviewed in Canada on April 19, 2020
                                                                           Veriﬁed Purchase
   Review this product                                                     Nice rotor but the screw holes didn't line up properly so had to drill them out a bit to get it to ﬁt
   Share your thoughts with other customers
                                                                           Report abuse

               Write a customer review



                                                                           See all reviews




     Top subscription apps for you                                                                                                                                                                             Page 1 of 6




               Disney+                      CBS Full Episodes and                STARZ                         Sling TV                       SHOWTIME                     Philo: Live & On-               ABCmou
               Disney                       Live TV                              Starz Entertainment           Sling TV LLC                   Showtime Digital Inc.        Demand TV                       Learning
                            381,844         CBS Interactive                                     78,533                        46,725                        22,586         PHILO                           Age of Lea
               $0.00                                          96,769             $0.00                         $0.00                          $0.00                                       64,180
                                            $0.00                                                                                                                          $0.00                           $0.00


     Popular products inspired by this item                                                                                                                                                                    Page 1 of 2




               Brake Rotor for ﬁts KTM      Braking 93-15 KTM                    Brake Rotors for ﬁts KTM      Front RipTide Brake            Alina-Shops - Front          Alina-Shops - Rear Brake        Tomynaa
               125 SX 1999-2003 Front       250SX Non-Round                      125 SX 2010-2016 Front        Rotor Discs and Brake          Brake Disc Rotor Screw       Disc Rotor Screw Bolts          Brake Di
               & Rear RipTide Discs by      Floating 320mm                       & Rear RipTide Discs by       Pads ﬁts 2004-2009 ﬁts         Bolts Kit For KTM 125        Set For KTM 125 150             Protecto
               Race-Driven                  Supermoto Disc Only                  Race-Driven                   KTM 450 EXC                    150 200 250 300 350          200 250 300 350 450             125 150
               $83.95                       (320mm)                              $83.95                        $55.95                         450 500 SX XC SXF…           500 SX XC SXF EGS…              500 SX S
                                            $268.11                                                                                           $87.99                       $76.99                          1 oﬀer f


     Your Browsing History            View or edit your browsing history     ›                                                                                        Page 1 of 2    See personalized recommendations

                                                                                                                                                                                                     Sign in

                                                                                                                                                                                             New customer? Start here.




                                                                                                            Back to top




                          Get to Know Us                               Make Money with Us                              Amazon Payment Products                             Let Us Help You
                          Careers                                      Sell products on                                Amazon Rewards Visa                                 Amazon and COVID-
                                                                       Amazon                                          Signature Cards                                     19
                          Blog
                                                                       Sell apps on Amazon                             Amazon.com Store Card                               Your Account
                          About Amazon
                                                                       Become an Aﬃliate                               Amazon Business Card                                Your Orders
                          Press Center
                                                                       Advertise Your Products                         Amazon Business Line of Credit                      Shipping Rates &
                          Investor Relations                                                                                                                               Policies
                                                                       Self-Publish with Us                            Shop with Points
                          Amazon Devices                                                                                                                                   Amazon Prime
                                                                       Host an Amazon Hub                              Credit Card Marketplace
                          Amazon Tours                                                                                                                                     Returns &
                                                                                                                       Reload Your Balance                                 Replacements
https://www.amazon.com/TARAZON-Brake-Rotor-Supermoto-ADVENTURE/dp/B06XTMKWMR/ref=sr_1_2?dchild=1&keywords=ktm+rotor+disc&qid=1603163931&sr=8-2                                                                               3/4
10/20/2020                             Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                 11/10/20: KTM
                                                                                            Page 358 of 498 PageID #:2528
                                                                                                                                      Hello, Sign in
   Skip to main content                                         KTM                                                                   Account & Lists
                                                                                                                                                             Returns                          0
                                 TARAZON-Moto Parts Factory
                                                                                                                                                             & Orders    Try Prime                  Cart
                                                                                                                                      Account
      Deliver to
                                Holiday Deals   Gift Cards    Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 137 results for TARAZON-Moto Parts Factory : "KTM"                                                                                                                  Sort  by:Featured
                                                                                                                                                                                Featured
                                                                                                                                                                                 Sort by:


    Brand
    TARAZON                                                                                         TARAZON for KTM 21" 19" Complete Wheel Set Orange Hub Rims SX EXC
    TARAZON                                                                                         SX-F EXC-F 125 250 350 450 500 530 2003-2019
    T                                                                                                               5
                                                                                                    Automotive
                                                                                                    $44995
                                                                                                    $70.00 shipping




                                                                                                    TARAZON Aluminum MX Radiator for KTM SX 50 SX50 2012 2013 2014
                                                                                                    2015 2016 2017 2018 Engine Water Cooling
                                                                                                                    1
                                                                                                    $13995
                                                                                                    $50.00 shipping




                                                                                                    TARAZON 18" Rear MX Wheel Kit Rim Orange Hub Spokes for KTM EXC SX
                                                                                                    SXS XC-W EXC-F SXS-F XC-F MXC EXC-G EXC-R 125 200 250 300 350 400…
                                                                                                                    1

                                                                                                    Automotive
                                                                                                    $29995
                                                                                                    $100.00 shipping




                                                                                                    TARAZON Motorcycle Aluminum Cooling Radiators for KTM FREERIDE
                                                                                                    250R 250 R 2014 2015 2016 Freeride 350 2015 2016
                                                                                                                    4
                                                                                                    $7995
                                                                                                    FREE Shipping




                                                                                                    Tarazon Supermoto Oversize Front Brake Rotor 320mm for KTM 125 200
                                                                                                    250 300 400 450 520 525 530 540 620 640 SX SXF EXC SXS MX MXC XC …
                                                                                                    $9995
                                                                                                    FREE Shipping




                                                                                                    TARAZON Motorcycle Aluminum Cooling Radiators for KTM 250 300 380
                                                                                                    EXC MXC SX 1998-2003
                                                                                                    $11995
                                                                                                    FREE Shipping




                                                                                                    TARAZON Motorcycle Aluminum Radiators for KTM 400 450 525 SX MXC
                                                                                                    EXC 03 04 05 06 07
                                                                                                                    1
                                                                                                    $12495
                                                                                                    $50.00 shipping




https://www.amazon.com/s?k=KTM&me=ABFHHP0R1B35W&ref=nb_sb_noss                                                                                                                                             1/3
10/20/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 359 of 498 PageID #:2529

                                                                              TARAZON Motorcycle Aluminum Radiators for KTM SX-F SXF 250 350 450
                                                                              2013 2014 2015
                                                                              $11995
                                                                              $50.00 shipping




                                                                              TARAZON 17 x 3.5,17 x 5.0, Supermoto Wheels Rims Set for KTM SX EXC
                                                                              XC SXS 125-540 2 strokes /4 strokes 2003-2019
                                                                                              7
                                                                              $57995
                                                                              $70.00 shipping




                                                                              TARAZON CNC Wide Fat Foot pegs Pedals Footpegs For KTM SX EXC 65
                                                                              125 200 250 300 99-15 SXF EXC-F 250 350 400 450 505 500 525
                                                                                              29

                                                                              Black
                                                                              $
                                                                               5495
                                                                              FREE Shipping
                                                                              Price may vary by color

                                                                                                        +



                                                                              TARAZON CNC Adjustable Brake Clutch levers for KTM 1190
                                                                              ADVENTURE/R 2013 2014 2015 2016 Super Adventure 2015-2017
                                                                                              72
                                                                              Red
                                                                              $3990
                                                                              FREE Shipping

                                                                                                        +




                                                                              TARAZON 2x Front Brake Discs Rotors for KTM SUPER DUKE LC8 990 R
                                                                              2005-2013
                                                                              $16495
                                                                              FREE Shipping




                                                                              TARAZON Motorcycle Radiator for KTM DUKE 125 ABS 2013-2016/DUKE
                                                                              200 ABS 2013-2015 Engine Water Cooling Aluminum Core and Tank
                                                                                              1
                                                                              $14495
                                                                              FREE Shipping




                                                                              TARAZON Rear Brake Disc Rotor for KTM Supermoto 690 07 08 LC8
                                                                              ADVENTURE R S 990 950 03 05 06 07 12
                                                                                              1
                                                                              $4995
                                                                              FREE Shipping




                                                                              TARAZON Front Rear Brake Rotors Discs for KTM 950 Adventure LC8 S
                                                                              2003 2004 2005 2006 Super Enduro 950 06 07 08
                                                                                              1



https://www.amazon.com/s?k=KTM&me=ABFHHP0R1B35W&ref=nb_sb_noss
                                                                              $20695                                                                2/3
10/20/2020                                                               Amazon.com
                                               Case: 1:20-cv-06677 Document         Seller Profile:
                                                                            #: 15 Filed:    11/10/20TARAZON-Moto
                                                                                                         Page 360Parts of
                                                                                                                       Factory
                                                                                                                          498 PageID #:2530
                                                                                                                                                               Hello, Sign in
   Skip to main content                                                                                                                                        Account & Lists
                                                                                                                                                                                          Returns                            0
                                         All
                                                                                                                                                                                          & Orders       Try Prime               Cart
                                                                                                                                                               Account
      Deliver to
                                        Holiday Deals       Gift Cards   Best Sellers    Customer Service     New Releases      AmazonBasics         Whole Foods      Free Shipping                 Shop deals before they're gone
      Bensenville 60106


                            TARAZON-Moto Parts Factory                                                                                      Have a question for TARAZON-Moto
                          TARAZON-Moto Parts Factory storefront                                                                             Parts Factory?
                  90% positive in the last 12 months (167 ratings)
   TARAZON ® We are a professinal factory specialized in high quality aluminum motorcycle parts and accesseries from year                     Ask a question
   2004. our products cover almost all the brand ,bike type, all the motorcyle model and popular year on the market.

   We are A team, strong support for sales ,design and research, QC and logistic, enough capacity of manufature, ensure our
   customer have good service.




   Detailed Seller Information


   Business Name:Zhou Chuan
   Business Address:
     No1 Jangkang Road, Donggang Town, Xishan District
     Wuxi
     Jiangsu
     214199
     CN


       Feedback        Returns & Refunds         Shipping          Policies     Help       Products



                            “ Best costumer service ever ”
                                                                                                                                                                       30 days       90 days          12 months      Lifetime
                            By Timothy r. on October 12, 2020.                                                                                           Positive          80%            85%              90%            93%
                            “ The order indicates that the item has been delivered, but it was delivered to Concord, NC instead of the                   Neutral                0%         2%                2%           3%
                             correct address of Loganville GA. Upon notifying the seller, they said the item was not in stock and they
                                                                                                                                                         Negative          20%            13%                8%           4%
                             could ship at a later date with a $20.00 discount. Has the item been delivered (to the wrong address)? Or, as
                             the seller indicates, the item is on back order? ”                                                                          Count                  10          47              167           538
                            Read less

                            By susan h. on October 10, 2020.

                            “ Dear customer, yes, the wheels have been sold out in US warehouse and will back to stock in few days. If you
                              don't want to wait anymore, we'd like to oﬀer you... ”
                            Read more

                            By TARAZON-Moto Parts Factory on October 13, 2020.

                            “ Nice rotor ﬁt perfectly! ”

                            By Dan on October 10, 2020.

                            “ Fully rusted item ”

                            By ivan sapunar on October 8, 2020.

                            Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                            experience.

                            “ perfect ﬁt 1985 Yamaha 700 ”

                            By Shelly Winfrey on October 6, 2020.



                                                                         Previous Next




                                                                                   Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                            Page 1 of 6




                   2-Pin Electronic LED             Kawell Motorcycle Switch     CICMOD Rear Fender             Kuryakyn 4709 Motorcycle      surpassme Motorcycle               Motorcycle Flasher Relay,        PerfecT
                   Flasher Relay FIX                Light Turn Signal Switch     Mount Red LED Tail Light       LED Lighting Component:       Grips Non Slip Rubber Bar          Sdootauto 2 Pcs 12V 2-Pin        Motorcy
                   Motorcycle Turn Signal           Dirt Bike Horn Head Light    Brake Lamp Turn Signals        Diode Kit Wire Assembly       End Thruster Grip 7/8"             Adjustable Flasher Turn          Signal L
                   Bulbs Hyper Flash                7/8 Inches Handlebar…        License Plate Light for…       for Metric Motorcycles…       22mm 24mm…                         Signal LED Flasher Relay…        Mount B
                                558                               369                          75                             158                              608                               276
                   $9.99                            $9.99                        $18.99                         $15.84                        $9.99                              $10.99                           $7.60


        Top subscription apps for you                                                                                                                                                                                Page 1 of 6




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ABFHHP0R1B35W&sshmPath=                                                                           1/2
10/20/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 361Checkout
                                                                                                                   of 498 PageID #:2531




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from TARAZON-Moto Parts Factory                      (Learn more)                            Tuesday, Oct. 27 - Tuesday, Nov. 3
                                                                                                                      FREE Shipping
                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    TARAZON Rear Brake Disc Rotor for KTM Supermoto 690 07 08 LC8
                    ADVENTURE R S 990 950 03 05 06 07 12
                    $49.95 - Quantity: 1
                    Sold by: TARAZON-Moto Parts Factory


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  362 of 498 PageID #:2532




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                           privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $49.95
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $49.95
                                                                                                                                                                                       Estimated tax to be collected:*              $3.12


                         FREE TRIAL                                                                                                                                                    Order total:                            $53.07

                                   , we're giving you 30 days of Prime benefits for FREE                                          Try Prime FREE for 30 days                           How are shipping costs calculated?



                   Estimated delivery: Oct. 27, 2020 - Nov. 3, 2020
                                       TARAZON Rear Brake Disc Rotor for KTM                       Choose a delivery option:
                                       Supermoto 690 07 08 LC8 ADVENTURE R S                            Tuesday, Oct. 27 - Tuesday, Nov. 3
                                       990 950 03 05 06 07 12                                           FREE Shipping
                                       $49.95
                                       Quantity: 1 Change
                                       Sold by: TARAZON-Moto Parts Factory
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/20/2020                                          Amazon.com:
                                                  Case:         TARAZON for Document
                                                        1:20-cv-06677       KTM 21" 19" Complete
                                                                                          #: 15Wheel Set11/10/20
                                                                                                 Filed: Orange Hub Rims
                                                                                                                   Page SX 363
                                                                                                                           EXC SX-F EXC-FPageID
                                                                                                                                of 498    125 250 350 450 500 530 2003-2019
                                                                                                                                                   #:2533
                                                                                                                                                                  Hello, Sign in
   Skip to main content                           KTM                                                                                                             Account & Lists
                                                                                                                                                                                          Returns                                  0
                                        All
                                                                                                                                                                                          & Orders           Try Prime                 Cart
                                                                                                                                                                  Account
       Deliver to
                                      Holiday Deals         Gift Cards        Best Sellers    Customer Service     New Releases    AmazonBasics       Whole Foods         Free Shipping             Shop deals before they're gone
       Bensenville 60106

    Select your vehicle:       Year           Make           Model             Check Fit                                                                                                                              Your Garage (0)




   ‹ Back to results



   Subm                                                                                  TARAZON for KTM 21" 19" Complete Wheel Set                                                            $449.95
                                                                                         Orange Hub Rims SX EXC SX-F EXC-F 125 250                                                             + $70.00 shipping
   Subm
                                                                                         350 450 500 530 2003-2019                                                                             Arrives: Oct 27 - Nov 3
                                                                                         Brand: TARAZON
   Subm                                                                                                       5 ratings | 6 answered questions
                                                                                                                                                                                               In stock.
                                                                                                                                                                                               Usually ships within 2 to 3 days.
                                                                                         Price:   $449.95 + $70.00 shipping
   Subm
                                                                                         Get $50 oﬀ instantly: Pay $399.95 upon approval for the Amazon Rewards Visa Card.                     Qty:
                                                                                                                                                                                                Qty:
                                                                                                                                                                                                1      1


   Subm                                                                                      Package includes : 21"x1.60 front wheel with 36 spokes , 19"x2.15" rear wheel with
                                                                                             36 spokes, complete wheels sets. Wheel hubs,spokes,axle spacers,bearings,seals all                                Add toto
                                                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                                                        Cart
                                                                                             including, all pre-insatalled. Net weight : 24.0 lbs,Safety Standard
   Subm                                                                                      Certiﬁcation:DOT Certiﬁcation                                                                                       Submit
                                                                                                                                                                                                                  Buy Now
                                                                                             Shipping : front and rear wheels sets will pre-assembly when we get order within
                                                                                             24 hours, each wheel will adjust and test by our assembly tools, each wheel should                     Secure transaction
   Subm
                                                                                             passed the deﬂection and vibration test.HUBS, RIMS, CAN CUSTOM COLORS,                            Ships from ... TARAZON-Moto Parts…
   VIDEO
                                                                                             SHOULD PAY FOR 30 DOLLARS CUSTOM FEES.                                                            Sold by ...      TARAZON-Moto Parts…
                                                                                             HUBS Speciﬁcation : Billet aircraft aluminum alloy 6061 material , T6 standard
                                                                                             heated treatment, aircraft lighter material and material heated treatment ensure                  Details
                                                                                             the material have highest density and highest strength. High perfermance than
                                                                                             cheap casting hubs.all hubs CNC milled with 5 axles CNC machines.                                      Deliver to Bensenville 60106
                                                                                             RIMS Speciﬁcation : Rims made from 7075 alloy aluminum materail, three-stage
                               Roll over image to zoom in                                    heat treatment process for the highest available strength,this is true aircraft                     Add to List
                                                                                             quality material, each rims passed tensile strength test,compressive strength test
                                                                                             and hardness test
                                                                                             SPOKES Speciﬁcation: Mn 65 spokes,all the spokes passed tension test, better                              Share
                                                                                             elasticity than stainless steel,since stainless steel easy broken and crack.
                                                                                           › See more product details                                                                                        Have one to sell?

                                                                                                                                                                                                             Sell on Amazon
                                                                                         Compare with similar items



   Exclusive items from our brands                                                                                                                                                                                               Page 1 of 3




               CLEO Plastic Fender              HAUSBELL Digital Tire               Summit Tools Tire              HAUSBELL Portable air         Glamore Portable Air              Summit Tools Tire
               Fairing Body Work Kit            Pressure Gauge, Air                 Pressure Gauge with            Compressor for Car Tires,     Compressor for Car Tires,         Pressure Gauge with
               Set，Plastic Body Fender          Pressure Gauge,Tire                 Glow Dial, 0 to 60 PSI,        12V DC Air Compressor         Digital Tire Inﬂator, 12V         Glow Dial, 0 to 100 PSI,
               Kit 7 piece for CRF50…           Pressure Gauge,…                    Hold Valve, 10 in.…            tire inﬂator Pump, 150…       DC Air Compressor…                Hold Valve, 10 in.…
                           73                                   178                                254                          2,579                           1,179                             125
               $29.99                           $19.99                              $13.98                         $29.99                        $29.99                            $17.99



   Customers who viewed this item also viewed




              TARAZON Supermoto               ProTrax Wheel Rim Set             KKE 21" 18" Casting            TARAZON 18" Rear MX        AnXin Complete Triple            JFG RACING CNC
              17" & 17" Complete              Front-Rear 21-19 inches           Enduro Wheels Set for          Wheel Kit Rim Orange       Tree Clamps Upper                Foldable Brake Clutch
              Wheels Set Rims SX SXF          BLK                               KTM EXC EXC-F EXC-W            Hub Spokes for KTM EXC     Lower Stem Handlebar             Levers For 350 450 SX
              EXC SXS XC XC-F XC-W…           $450.95                           125 150 200 250 300            SX SXS XC-W EXC-F…         Riser Clamp For 03-13…           SXR SXF XCF XCFW…
                           7                  Only 4 left in stock - order…     350 400 450 500 505…                        1                             2                               65
              $559.95                                                           $379.00                        $299.95                    $188.88                          $23.99
                                                                                                                                          Only 1 left in stock - order…




   What other items do customers buy after viewing this item?




https://www.amazon.com/TARAZON-Complete-Wheel-Orange-2003-2019/dp/B06ZY2B5DJ/ref=sr_1_1?dchild=1&keywords=KTM&m=ABFHHP0R1B35W&qid=1603172252&s=merchant-items&sr=1-1                                                                           1/5
10/20/2020                                            Case:Amazon.com: TARAZONDocument
                                                            1:20-cv-06677      Aluminum MX Radiator for KTM SX
                                                                                           #: 15 Filed:        50 SX50 2012
                                                                                                            11/10/20    Page2013364
                                                                                                                                 2014 of
                                                                                                                                      2015 2016PageID
                                                                                                                                         498   2017 2018 #:2534
                                                                                                                                                         Engine Water Cooling

                                                                                                                                                                          Hello, Sign in
   Skip to main content                                KTM                                                                                                                Account & Lists
                                                                                                                                                                                                 Returns                                 0
                                              All
                                                                                                                                                                                                 & Orders          Try Prime                 Cart
                                                                                                                                                                          Account
       Deliver to
                                            Holiday Deals       Gift Cards      Best Sellers        Customer Service      New Releases    AmazonBasics         Whole Foods       Free Shipping                 Shop today's epic deals now
       Bensenville 60106

    Select your vehicle:             Year           Make          Model              Check Fit                                                                                                                              Your Garage (0)




   ‹ Back to results



   Subm                                                                                       TARAZON Aluminum MX Radiator for KTM SX 50                                                             $139.95
                                                                                              SX50 2012 2013 2014 2015 2016 2017 2018                                                                + $50.00 shipping
   Subm
                                                                                              Engine Water Cooling                                                                                   Arrives: Oct 27 - Nov 3
                                                                                              Brand: TARAZON
   Subm                                                                                                             1 rating
                                                                                                                                                                                                     In stock.
                                                                                                                                                                                                     Usually ships within 2 to 3 days.
                                                                                              Price:   $139.95 + $50.00 shipping
   Subm
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                      1      1
                                                                                                  Get $50 oﬀ instantly: Pay $89.95 $139.95 upon approval for the Amazon
   Subm                                                                                           Rewards Visa Card. No annual fee.
                                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                                              Cart
                                                                                                   Made of High Quality Aluminum,All Aluminum include Core & Tank.
   Subm                                                                                            Cap is also included, every radiator passed 2 times leakage test, 100% check                                        Submit
                                                                                                                                                                                                                        Buy Now
                                                                                                   The core of the radiator is welded in vacuum brazing furnace, no epoxy. The tanks
                                                                                                   are 100% welded by TIG                                                                                  Secure transaction
   Subm
                                                                                                   Provides strong, quickly and durable cooling，30% more cooling strength than                       Ships from ... TARAZON-Moto Parts…
                                                                                                   original parts                                                                                    Sold by ...      TARAZON-Moto Parts…
                                                                                                   Fit KTM SX 50 SX50 2012 2013 2014 2015 2016 2017 2018
                                                                                                 › See more product details                                                                          Details


                                                                                              Compare with similar items                                                                                   Deliver to Bensenville 60106

                                  Roll over image to zoom in
                                                                                                                                                                                                       Add to List



                                                                                                                                                                                                             Share
   Customers who viewed this item also viewed                                                                                                                                      Page 1 of 2

                                                                                                                                                                                                                   Have one to sell?

                                                                                                                                                                                                                   Sell on Amazon




               For KTM 50 SX/SXS Mini                MONROE RACING U0088                 Aluminum radiator +              Aluminum Radiator For          FOR KTM 50 SX/SX MINI
               49cc/50cc 2012-2018                   Aluminum Radiator for               hoses for KTM 50 SX SXS          KTM 50 SX/SXS Mini             50cc/49cc 2-STROKE
               2016 2013 Braced                      KTM 50 SX SXS MINI                  MINI 50cc 49cc 2012-             49cc/50cc 2-STROKE             2012-2018 Aluminum
               Aluminum Radiator                     50cc 49cc 2012 2013…                2017 13 14 (orange)              2012-2018 13 14 15             Radiator
                                 4                                  1                    $179.00                          $157.00                        $159.00
               $159.00                               $159.00                             Only 8 left in stock - order…                                   Only 12 left in stock - orde…
               Only 8 left in stock - order…         Only 8 left in stock - order…




   Customers who bought this item also bought




                    NGK LR8B Standard
                    Spark Plug
                                     60
                    $6.21



   Customers also viewed these products                                                                                                                                                                                                Page 1 of 8




                    For KTM 50 SX/SXS Mini              NEW OEM KTM RIGHT                     MONROE RACING U0088              FOR KTM 50 SX/SX MINI              Aluminum Radiator For            Smadmoto Radiator for                     A
                    49cc/50cc 2012-2018                 SIDE RADIATOR KTM 50                  Aluminum Radiator for            50cc/49cc 2-STROKE                 KTM 50 SX/SXS Mini               KTM SX50 SX 50 12 13
                    2016 2013 Braced                    SX SX MINI SXS 2012-                  KTM 50 SX SXS MINI               2012-2018 Aluminum                 49cc/50cc 2-STROKE               14 15 16 17 18 19 Water
                    Aluminum Radiator                   2016 45235008200                      50cc 49cc 2012 2013…             Radiator                           2012-2018 13 14 15               Cooler Cooling with Core                  2
                                     4                  $164.19                                               1                $159.00                            $157.00                          & Tank
                    $159.00                             Only 1 left in stock - order…         $159.00                          Only 12 left in stock - orde…                                       $139.99                                   $
                    Only 8 left in stock - order…                                             Only 8 left in stock - order…                                                                                                                  O



https://www.amazon.com/TARAZON-Aluminum-Radiator-Engine-Cooling/dp/B07Q3CW8D6/ref=sr_1_2?dchild=1&keywords=KTM&m=ABFHHP0R1B35W&qid=1603172252&s=merchant-items&sr=1-2                                                                                1/4
10/23/2020                                           Amazon.com:
                                                  Case:          TESWNE Motorcycle
                                                        1:20-cv-06677   Document   Adjustable
                                                                                        #: 15 Windscreen Wind DeflectorPage
                                                                                                Filed: 11/10/20         Windshield
                                                                                                                              365forof
                                                                                                                                     Kawasaki Honda KTM#:2535
                                                                                                                                       498 PageID       Universal: Automotive

                                                                                                                                                               Hello, Sign in
   Skip to main content                                                                                                                                        Account & Lists
                                                                                                                                                                                      Returns                               0
                                         Automotive Parts & Accessories
                                                                                                                                                                                      & Orders          Try Prime               Cart
                                                                                                                                                               Account
      Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers    Customer Service     New Releases      AmazonBasics     Whole Foods         Free Shipping    Registry         Giants vs Eagles live now
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers   Parts     Accessories      Tools & Equipment   Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Windshields & Accessories › Windshields


                                                                                     TESWNE Motorcycle Adjustable Windscreen Wind                                                         $25.00
                                                                                     Deﬂector Windshield for Kawasaki Honda KTM                                                           & FREE Shipping

                                                                                     Universal                                                                                            Arrives: Nov 13 - Dec 7
                                                                                     Brand: TESWNE
                                                                                                                                                                                          In Stock.
                                                                                     Price:   $25.00 & FREE Shipping                                                                      Qty:
                                                                                                                                                                                           Qty:
                                                                                                                                                                                           1      1


                                                                                         Get $50 oﬀ instantly: Pay $0.00 $25.00 upon approval for the Amazon Rewards
                                                                                         Visa Card. No annual fee.                                                                                          Add to Cart


                                                                                         100% Brand new and High quality.                                                                                    Buy Now
                                                                                         Feature:Made with high strength ABS material, not easy to deform and fracture,
                                                                                         for maximum durability.                                                                                Secure transaction
                                                                                         Anodized surface prevents corrosion of stainless steel screw and has long service                Ships from ...          TESWNE
                                                                                         life. better head protection.                                                                    Sold by ...             TESWNE
                                                                                         Easy to install and disassemble.
                                                                                                                                                                                          Return policy: Returnable until
                                                                                     › See more product details
                                                                                                                                                                                          Jan 31, 2021
                                                                                                                                                                                          Add a Protection Plan:
                                                                                                                                                                                                3-Year Auto Parts Protection
                                                                                                                                                                                                Plan for $6.31
                              Roll over image to zoom in


                                                                                                                                                                                                Deliver to Bensenville 60106

   You might also like
                                                                                                                                                                                            Add to List
   Sponsored


                                                                                                                                                                                                  Share


                                                                                                                                                                                                        Have one to sell?

                                                                                                                                                                                                        Sell on Amazon




               TESWNE Windshield                 Universal Motorcycles          HONGK- Motorcycle
               Wind Screen Headlight             Handguards Handlebar           Smoke Black Abs
               Cover For Kawasaki Z              Hand Brush Guards              Windshield Windscreen
               900 Z900 2017 (Black) ...         Handle Protector Wind ...      Compatible with 2002…
                           2                                 79                 $25.86
               $56.00                            $17.99




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                  Additional Information

        Manufacturer                                         TESWNE                                                     ASIN                                                    B07WQWCC34

        Brand                                                TESWNE                                                     Date First Available                                    August 19, 2019

        Manufacturer Part Number                             MJ-4                                                     Warranty & Support

                                                                                                                      Product Warranty: For warranty information about this product, please click here

                                                                                                                      Feedback

                                                                                                                      Would you like to tell us about a lower price?




https://www.amazon.com/TESWNE-Motorcycle-Adjustable-Windscreen-Windshield/dp/B07WQWCC34/ref=sr_1_9                                                                                                                                     1/4
10/23/2020                                        Amazon.com:
                                               Case:          TESWNE Motorcycle
                                                     1:20-cv-06677   Document   Adjustable
                                                                                     #: 15 Windscreen Wind DeflectorPage
                                                                                             Filed: 11/10/20         Windshield
                                                                                                                           366forof
                                                                                                                                  Kawasaki Honda KTM#:2536
                                                                                                                                    498 PageID       Universal: Automotive


   Videos                                                                                                                                                                                              Page 1 of 2

             Videos for related products




                                              0:03                                       0:41                                       0:16                                       0:12
              GUDAVO 100% Polycarbonate                   Motorcycle Windscreen Extension           motorcycle windshield Extension            Universal windshield for                   Classic Accessories
              made Motorcycle Windshield                                                            smalll                                     motorcycle                                 UTV Front Windshi

              GUDAVO                                      kemimoto                                  DUILU                                      DUILU                                      Merchant Video



     Upload your video




   Product description

            Feature:Made with high strength ABS material, not easy to deform and fracture, for maximum durability.
            Adjustable motorcycle windshield, ﬁxed on the top of the original windshield, to increase rider's better head protection.
            Anodized surface prevents corrosion of stainless steel screw and has long service life. Easy to install and disassemble.
            Perfectly ﬁt for most motorcycle(for Kawasaki BMW Ducati Honda Benelli KTM Triumph etc).
            Speciﬁcations:Condition: Brand NewMaterial: ABSColor: As Picture ShowSize: Approx 270*120*44mm/11*4.7*1.7inPackage
            Weight: Approx 357gFitment: Perfectly ﬁt for most motorcycle(for Kawasaki BMW Ducati Honda Benelli KTM Triumph etc)Package List:1 * Transparent Windshield1 * Adjustable Bracket
            2. Please allow 1-3cm error due to manual measurement. Thanks for your understanding.




   You might also like
   Sponsored




                 TESWNE Windshield               HONGK- Motorcycle              Universal Motorcycles
                 Wind Screen Headlight           Smoke Black Abs                Handguards Handlebar
                 Cover For Kawasaki Z            Windshield Windscreen          Hand Brush Guards
                 900 Z900 2017 (Black) ...       Compatible with 2002…          Handle Protector Wind ...
                             2                   $25.86                                     79
                 $56.00                                                         $22.99


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                      No customer reviews

   5 star                                       0%

   4 star                                       0%

   3 star                                       0%

   2 star                                       0%

   1 star                                       0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/TESWNE-Motorcycle-Adjustable-Windscreen-Windshield/dp/B07WQWCC34/ref=sr_1_9                                                                                                                   2/4
10/23/2020                                           Amazon.com:
                                                  Case:          TESWNE Motorcycle
                                                        1:20-cv-06677   Document   Adjustable
                                                                                        #: 15 Windscreen Wind DeflectorPage
                                                                                                Filed: 11/10/20         Windshield
                                                                                                                              367forof
                                                                                                                                     Kawasaki Honda KTM#:2537
                                                                                                                                       498 PageID       Universal: Automotive




     Deals in magazine subscriptions                                                                                                                                                                                                          Page 1 of 6




              Better Homes and                    Real Simple                          Birds & Blooms                Food & Wine                            Martha Stewart Living                    Foreign Aﬀairs                     Martha S
              Gardens                                               31                                    3,114                       1,238                                  4,376                                     403
                               38                 Print Magazine                       Print Magazine                Print Magazine                         Print Magazine                           Print Magazine                     Print Mag
              Print Magazine                      $5.00                                $8.00                         $10.00                                 $5.00                                    $39.95                             $3.00
              $3.00


     Best sellers in Kindle eBooks                                                                                                                                                                                                            Page 1 of 5




              A Time for Mercy (Jake              If You Tell: A True Story            The Cipher (Nina              I Promise You: Stand-                  Spellbreaker                             The Haunting of Brynn              Girls of B
              Brigance Book 3)                    of Murder, Family…                   Guerrera Book 1)              Alone College Sports…                      Charlie N. Holmberg                  Wilder: A Novel                    Thriller
               John Grisham                         Gregg Olsen                         Isabella Maldonado            Ilsa Madden-Mills                                       2,131                   Wendy Webb                             Kate Mo
                               1,471                                17,065                            4,111                         585                     Kindle Edition                                             2,679
              Kindle Edition                      Kindle Edition                       Kindle Edition                Kindle Edition                         $4.99                                    Kindle Edition                     Kindle Edi
              $14.99                              $4.99                                $4.99                         $2.99                                                                           $4.99                              $4.99


     Your Browsing History                  View or edit your browsing history     ›                                                                                                       Page 1 of 2          See personalized recommendations

                                                                                                                                                                                                                                   Sign in

                                                                                                                                                                                                                          New customer? Start here.




                                                                                                                  Back to top




                           Get to Know Us                                    Make Money with Us                                Amazon Payment Products                                               Let Us Help You
                           Careers                                           Sell products on                                  Amazon Rewards Visa                                                   Amazon and COVID-
                                                                             Amazon                                            Signature Cards                                                       19
                           Blog
                                                                             Sell apps on Amazon                               Amazon.com Store Card                                                 Your Account
                           About Amazon
                                                                             Become an Aﬃliate                                 Amazon Business Card                                                  Your Orders
                           Sustainability
                                                                             Advertise Your Products                           Amazon Business Line of Credit                                        Shipping Rates &
                           Press Center                                                                                                                                                              Policies
                                                                             Self-Publish with Us                              Shop with Points
                           Investor Relations                                                                                                                                                        Amazon Prime
                                                                             Host an Amazon Hub                                Credit Card Marketplace
                           Amazon Devices                                                                                                                                                            Returns &
                                                                             › See More Make Money                             Reload Your Balance                                                   Replacements
                           Amazon Tours                                      with Us
                                                                                                                               Amazon Currency Converter                                             Manage Your Content
                                                                                                                                                                                                     and Devices
                                                                                                                                                                                                     Amazon Assistant
                                                                                                                                                                                                     Help




                                                                                                                   English                    United States




                          Amazon Music                Amazon                      Amazon Drive                      6pm                        AbeBooks                         ACX                             Alexa
                          Stream millions             Advertising                 Cloud storage                     Score deals                Books, art                       Audiobook                       Actionable
                          of songs                    Find, attract, and          from Amazon                       on fashion                 & collectibles                   Publishing                      Analytics
                                                      engage customers                                              brands                                                      Made Easy                       for the Web

                          Sell on                     Amazon                      Amazon Fresh                      AmazonGlobal               Home Services                    Amazon Ignite                   Amazon Rapids
                          Amazon                      Business                    Groceries & More                  Ship Orders                Experienced Pros                 Sell your original              Fun stories for
                          Start a Selling             Everything For              Right To Your Door                Internationally            Happiness Guarantee              Digital                         kids on the go
                          Account                     Your Business                                                                                                             Educational
                                                                                                                                                                                Resources

                          Amazon Web                  Audible                     Book Depository                   Box Oﬃce                   ComiXology                       DPReview                        East Dane
                          Services                    Listen to Books &           Books With Free                   Mojo                       Thousands of                     Digital                         Designer Men's
                          Scalable Cloud              Original                    Delivery Worldwide                Find Movie                 Digital Comics                   Photography                     Fashion
                          Computing                   Audio                                                         Box Oﬃce Data
                          Services                    Performances

                          Fabric                      Goodreads                   IMDb                              IMDbPro                    Kindle Direct                    Prime Now                       Amazon Photos
                          Sewing, Quilting            Book reviews                Movies, TV                        Get Info                   Publishing                       FREE 2-hour                     Unlimited Photo
                          & Knitting                  &                           & Celebrities                     Entertainment              Indie Digital & Print            Delivery                        Storage
                                                      recommendations                                               Professionals              Publishing                       on Everyday Items               Free With Prime
                                                                                                                    Need                       Made Easy

                          Prime Video                 Shopbop                     Amazon Warehouse                  Whole Foods                Woot!                            Zappos                          Ring
                          Direct                      Designer                    Great Deals on                    Market                     Deals and                        Shoes &                         Smart Home
                          Video                       Fashion Brands              Quality Used Products             America’s                  Shenanigans                      Clothing                        Security Systems
                          Distribution                                                                              Healthiest
                          Made Easy                                                                                 Grocery Store

                          eero WiFi                   Neighbors App               Amazon Subscription Boxes         PillPack                   Amazon Renewed                   Amazon Second
                                                                                                                                                                                Chance

https://www.amazon.com/TESWNE-Motorcycle-Adjustable-Windscreen-Windshield/dp/B07WQWCC34/ref=sr_1_9                                                                                                                                                          3/4
10/22/2020                                      Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                   Filed: 11/10/20       PageTESWNE
                                                                                                                 368 of 498 PageID #:2538
                                                                                                                                                                  Hello, Sign in
   Skip to main content                                                                                                                                           Account & Lists
                                                                                                                                                                                                Returns                                0
                                         All
                                                                                                                                                                                                & Orders       Try Prime                    Cart
                                                                                                                                                                  Account
      Deliver to
                                      Holiday Deals        Gift Cards     Best Sellers      Customer Service     New Releases       AmazonBasics        Whole Foods       Free Shipping                   Shop deals before they're gone
      Bensenville 60106


   TESWNE                                                                                                                                      Have a question for TESWNE?
   TESWNE storefront
                  89% positive in the last 12 months (38 ratings)                                                                                Ask a question
   TESWNE is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:wang bei
   Business Address:
     linquxian qushanlu longquanxiaoqu 2dong501
     weifang
     shandong
     262600
     CN


       Feedback        Returns & Refunds         Shipping           Policies     Help         Gift Wrap        Products



                             “ These look great on my Harley. ”
                                                                                                                                                                           30 days         90 days          12 months         Lifetime
                             By MBC on August 12, 2020.                                                                                                     Positive         100%               92%                89%            97%
                             “ The Clock and the Thermoneter ﬁts real good on handle bars and looks good. ”                                                 Neutral                0%            0%                 0%                0%

                             By R_USA on August 6, 2020.                                                                                                    Negative               0%            8%                11%                3%

                             “ very upset bad business ”                                                                                                    Count                   4             13                 38               137

                             By sarah Brust on July 26, 2020.

                             Message from Amazon: This item was fulﬁlled by Amazon, and we take responsibility for this fulﬁllment
                             experience.

                             “ This order was canceled on 7/22/20 why am I being charged for it ”

                             By Steven Garland on July 24, 2020.

                             “ Did not work at all. No seller contact information available. Cannot recommend this item at all ”

                             By JiminTexas on July 5, 2020.



                                                                          Previous Next




                                                                                    Leave seller feedback      Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                     Page 1 of 6




                   FMF Racing 11299 Wash          Troy Lee Designs Men's 20         72 Pcs Motorcycle               AnXin Foot Pegs Footpegs      KTM FLAG READY TO RACE                KTM 6" Die-cut Decal                 KTM W
                   Plug                           TLD KTM Team Shirts               Motocross Dirt Bike Spoke       Footrests Foot Pedals         3PW1771500                            Orange                               Sign 3
                                 1,413                              110             Skins For 8"-21" rims           Rests CNC MX For KTM SX                       151                                     67
                   $9.63                          $30.00 - $31.50                   Wheel RIM Spoke Covers…         SXS XC EXC MXC XCW…           $19.99                                $6.80                                $13.50
                                                                                                   71                              18
                                                                                    $9.99                           $27.99


        Top subscription apps for you                                                                                                                                                                                         Page 1 of 6




                   Disney+                        CBS Full Episodes and Live        STARZ                           Sling TV                      SHOWTIME                              Philo: Live & On-Demand              ABCmo
                   Disney                         TV                                Starz Entertainment             Sling TV LLC                  Showtime Digital Inc.                 TV                                   Learni
                                 386,989          CBS Interactive                                  79,756                          47,388                         22,920                PHILO                                Age of
                   $0.00                                            98,053          $0.00                           $0.00                         $0.00                                                   65,100
                                                  $0.00                                                                                                                                 $0.00                                $0.00


        Your Browsing History              View or edit your browsing history   ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                   Sign in

                                                                                                                                                                                                          New customer? Start here.



https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AW35FE4RSPZAP&sshmPath=                                                                                     1/2
10/23/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: KTM
                                                                                             Page 369 of 498 PageID #:2539
                                                                                                                                             Hello, Sign in
   Skip to main content                         KTM                                                                                          Account & Lists
                                                                                                                                                                    Returns                          0
                                  TESWNE
                                                                                                                                                                    & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
                                Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics     Whole Foods         Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 35 results for TESWNE : "KTM"                                                                                                                                              Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:


    Brand
    TESWNE                                                                                          TESWNE Universal Motorcycle CNC License Plate Holder Bracket with LED
    TSWNE                                                                                           Light for KTM Duke 125 200 390 690 Suzuki (orange)
    TSEWNE                                                                                                          3
                                                                                                    $2699
                                                                                                             Get it as soon as Mon, Oct 26
                                                                                                    FREE Shipping by Amazon
                                                                                                    Only 3 left in stock - order soon.




                                                                                                    TESWNE Motorcycle Universal Handguards Aluminium Alloy Hand Guards
                                                                                                    Brush Bar Handlebar for ATV Yamaha Kawasaki Suzuki Honda KTM…
                                                                                                                    2
                                                                                                    $2099
                                                                                                    Get it as soon as Sat, Oct 24
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 5 left in stock - order soon.




                                                                                                    TESWNE 10mm CNC Swingarm Spools Slider Bobbin For Yamaha YZF R3
                                                                                                    R6 R6S R1 Triumph KTM (Red)
                                                                                                                    2

                                                                                                    Red
                                                                                                    $999
                                                                                                    Get it as soon as Mon, Oct 26
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 2 left in stock - order soon.
                                                                                                    Price may vary by color




                                                                                                    TESWNE 8mm CNC Swingarm Spools Slider Bobbin For Yamaha YZF R3 R6
                                                                                                    R6S R1 Triumph KTM (Red)
                                                                                                                    9
                                                                                                    Red
                                                                                                    $1099
                                                                                                    Get it as soon as Mon, Oct 26
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 1 left in stock - order soon.

                                                                                                    Price may vary by color




                                                                                                    TESWNE For KTM DUKE 125 DUKE 200 DUKE 390 Motorcycle Orange CNC
                                                                                                    Aluminum Handlebar Risers Top Cover Clamp
                                                                                                    $1499
                                                                                                    Get it as soon as Mon, Oct 26
                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                    Amazon
                                                                                                    Only 1 left in stock - order soon.




                                                                                                    TESWNE CNC + Aluminum Alloy Radiator Water Pipe Cap Cover
                                                                                                    Automotive Parts Brake Fluid Reservoir Cap for KTM
                                                                                                    $1066
                                                                                                    FREE Shipping




                                                                                                    TESWNE Universal Motorcycle LED Light Rear License Plate Holder
                                                                                                    Adjustable Fender Eliminator Bracket for Yamaha for Kawasaki for Ducati…
                                                                                                                    23

https://www.amazon.com/s?k=KTM&me=AW35FE4RSPZAP&ref=nb_sb_noss                                                                                                                                                    1/4
10/23/2020                           Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 370 of 498 PageID #:2540
                                                                              Black
                                                                              $2699
                                                                                       Get it as soon as Mon, Oct 26
                                                                              FREE Shipping by Amazon
                                                                              Only 16 left in stock - order soon.

                                                                              Price may vary by color

                                                                                                           +



                                                                              TESWNE CNC Billet Gear Shifter Shift Lever Tip For KTM SX SXF SXS EXC
                                                                              EXCF EXCW XC XCF XCW XCFW MX SMC SMR MXC SIXDAYS
                                                                              $
                                                                               1499
                                                                              FREE Shipping
                                                                              Only 19 left in stock - order soon.




                                                                              TESWNE Motorcycle Adjustable Windscreen Wind Deﬂector Windshield for
                                                                              Kawasaki Honda KTM Universal
                                                                              $2500
                                                                              FREE Shipping




                                                                              TESWNE Online Motorcycle Rear Step Plate & Shifter Shift Lever Tip for
                                                                              KTM 125-530cc 690/950/990 Blue
                                                                              $1899
                                                                              FREE Shipping
                                                                              Only 20 left in stock - order soon.




                                                                              TESWNE Rear Brake Reservoir Extender Cooling Extension & Cover Cap for
                                                                              KTM 125-560cc EXC SX XC - Orange
                                                                              $1849
                                                                              FREE Shipping




                                                                              TESWNE Motor-61CM Motorcycle Exhaust Muﬄers Anti Hot Aluminum
                                                                              Heat Shield Cover Pipe Leg Protector For Dirt Pit Bikefor Honda for…
                                                                              $2000
                                                                              FREE Shipping




                                                                              TESWNE Motorcycle Rear Brake Reservoir Cap Cover for KTM
                                                                              SX125/SX250/SXF250/SXF450/EXC125 - Orange
                                                                              $1199
                                                                              FREE Shipping




                                                                              TESWNE Orange Rear Brake Step Plate & Shifter Shift Lever Set for KTM
                                                                              125-530CC New
                                                                              $1899
                                                                              FREE Shipping
                                                                              Only 7 left in stock - order soon.




https://www.amazon.com/s?k=KTM&me=AW35FE4RSPZAP&ref=nb_sb_noss                                                                                         2/4
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 371Checkout
                                                                                                                   of 498 PageID #:2541




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from TESWNE             (Learn more)                                                         Friday, Nov. 13 - Monday, Dec. 7
                                                                                                                      FREE Shipping
                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    TESWNE Motorcycle Adjustable Windscreen Wind Deflector Windshield for
                    Kawasaki Honda KTM Universal
                    $25.00 - Quantity: 1
                    Sold by: TESWNE


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  372 of 498 PageID #:2542




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $25.00
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $25.00
                                                                                                                                                                                       Estimated tax to be collected:*              $1.56

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $26.56
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Nov. 13, 2020 - Dec. 7, 2020
                                       TESWNE Motorcycle Adjustable                                Choose a delivery option:
                                       Windscreen Wind Deflector Windshield for                         Friday, Nov. 13 - Monday, Dec. 7
                                       Kawasaki Honda KTM Universal                                     FREE Shipping
                                       $25.00
                                       Quantity: 1 Change
                                       Sold by: TESWNE
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                       Case:Amazon.com: TESWNE Motorcycle
                                                        1:20-cv-06677    Document   Accessories
                                                                                        #: 15CNC    Orange
                                                                                                Filed:     Aluminum Page
                                                                                                        11/10/20    Engine Magnetic
                                                                                                                            373 ofOil498
                                                                                                                                      DrainPageID
                                                                                                                                            Plug For KTM DUKE 125/200/390
                                                                                                                                                      #:2543
                                                                                                                                                      Hello, Sign in
   Skip to main content                          KTM                                                                                                  Account & Lists
                                                                                                                                                                              Returns                               0
                                          All
                                                                                                                                                                              & Orders          Try Prime               Cart
                                                                                                                                                      Account
       Deliver to
                                      Holiday Deals       Gift Cards   Best Sellers     Customer Service   New Releases      AmazonBasics   Whole Foods      Free Shipping                 Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                  TESWNE Motorcycle Accessories CNC Orange                                                        $14.99
                                                                                  Aluminum Engine Magnetic Oil Drain Plug For                                                     & FREE Shipping

                                                                                  KTM DUKE 125/200/390                                                                            Arrives: Nov 12 - Dec 4
                                                                                  Brand: TESWNE
                                                                                                                                                                                  In Stock.
                                                                                  Price:   $14.99 & FREE Shipping                                                                 Qty:
                                                                                                                                                                                   Qty:
                                                                                                                                                                                   1      1


                                                                                      Get $50 oﬀ instantly: Pay $0.00 $14.99 upon approval for the Amazon Rewards
                                                                                      Visa Card. No annual fee.                                                                                     Add to Cart


                                                                                       The highly rigid and light weight design.                                                                     Buy Now
                                                                                       Made of 6061-T6 aluminum CNC machined.Light weight CNC alloy.
                                                                                       Color anodized ﬁnish.                                                                            Secure transaction
                                                                                       Adds the ﬁnishing touch to your bike.                                                      Ships from ...          TESWNE
                                                                                       Takes less time to remove or tighten.                                                      Sold by ...             TESWNE
                                                                                  › See more product details
                                                                                                                                                                                  Return policy: Returnable until
                                                                                  Compare with similar items                                                                      Jan 31, 2021

                                                                                                                                                                                        Deliver to Bensenville 60106


                               Roll over image to zoom in                                                                                                                           Add to List



                                                                                                                                                                                          Share
   Customers also viewed these products                                                                                                                        Page 1 of 8
                                                                                                                                                                                                Have one to sell?

                                                                                                                                                                                                Sell on Amazon




               Magnetic Oil Drain Plug          Votex - DP001 Stainless       CICMOD Motorcycle            NEW KTM OIL FILTER          For DUKE 125 200 390
               Magnetic Sump Drain              Steel Oil Drain Plug with     Front & Rear Fork Wheel      SERVICE KIT 2014 2015       Motorcycle Orange CNC
               Nut Oil Drain Bolt               Neodymium Magnet              Frame Slider Crash           2016 RC 390 DUKE            Aluminum Handlebar
               (14x1.5, Blue)                   (M14 x 1.5 MM)…               Protector for KTM 125…       90238015010                 Risers Top Cover Clamp
                              359                            323                            88                         75                           12
               $8.99                            $24.99                        $25.98                       $27.50                      $14.99



   Sponsored products related to this item                                                                                                                                                                      Page 1 of 14




                    Motorcycle Swingarm            KTM Boxer Made in              KTM Hand Brake Lever           KTM Clutch Lever               KTM XW-Ring Chain               NEW OEM KTM Orange                      ﬁ
                    Guard Swing Arm                Microﬁber (92%                 (Orange) 2014-2020             (Orange) Brembo OEM:           (Orange) 520x118 2003-          Rear Brake Disc Guard
                    Protector For KTM              Polyester - 8% Elastane)       OEM: 7871399204404             7800293120004                  2020 OEM:                       2004-2017 SX XC EXC
                    EXC125 EXC200…                 - Multicolor                               3                              5                  79610965118EB                   SXF 5481096120004                       T
                                 44                             43                $47.99                         $29.99                                     1                                1
                    $21.99                         $15.99                                                                                       $124.99                         $83.99
                                                                                                                                                                                                                Ad feedback



   Compare with similar items




                                     This item TESWNE Motorcycle                      LIWIN Motorbike Accessories Orange       QIDIAN For KTM DUKE 125/200/390               Motorcycle Accessories CNC Orange
                                     Accessories CNC Orange Aluminum                  Motorcycle Engine Magnetic Oil Drain     For RC 125/200/390 Motorbike                  Aluminum Engine Magnetic Oil Drain
                                     Engine Magnetic Oil Drain Plug For               Plug CNC Aluminum for KTM DUKE           Accessories CNC Aluminum Engine               Plug For KTM DUKE 125/200/390
                                     KTM DUKE 125/200/390                             390 2013-2018, DUKE 125/200, Duke        Magnetic Oil Drain Plug
                                                                                      250 2017 2018




https://www.amazon.com/TESWNE-Motorcycle-Accessories-Aluminum-Magnetic/dp/B07QP52MW9/ref=sr_1_17?dchild=1&keywords=KTM&m=AW35FE4RSPZAP&qid=1603331423&s=merchant-items&sr=1-17                                                 1/3
10/22/2020                        Amazon.com: TSEWNE for KTM 390 Duke 2013-2016
                                              Case: 1:20-cv-06677               for KTM #:
                                                                         Document       RC125/RC200/RC390 2014-2016
                                                                                           15 Filed: 11/10/20       Motorcycle
                                                                                                                 Page    374Accessories CNC Aluminium
                                                                                                                               of 498 PageID          Orange Brake Clutch Gear Pedal Lever
                                                                                                                                                 #:2544
                                                                                                                                                                    Hello, Sign in
   Skip to main content                             KTM                                                                                                             Account & Lists
                                                                                                                                                                                           Returns                               0
                                           All
                                                                                                                                                                                           & Orders          Try Prime                Cart
                                                                                                                                                                    Account
       Deliver to
                                         Holiday Deals     Gift Cards   Best Sellers      Customer Service         New Releases       AmazonBasics    Whole Foods          Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                      TSEWNE for KTM 390 Duke 2013-2016 for KTM                                                                $27.99
                                                                                      RC125/RC200/RC390 2014-2016 Motorcycle                                                                   & FREE Shipping

                                                                                      Accessories CNC Aluminium Orange Brake Clutch                                                            Arrives: Nov 12 - Dec 4

                                                                                      Gear Pedal Lever
                                                                                      Brand: TSEWNE                                                                                            Only 10 left in stock -
                                                                                                                                                                                               order soon.
                                                                                      Price:   $27.99 & FREE Shipping                                                                           Qty:
                                                                                                                                                                                                 Qty:
                                                                                                                                                                                                 1      1



                                                                                        Get $50 oﬀ instantly: Pay $0.00 $27.99 upon approval for the Amazon Rewards                                               Add to Cart
                                                                                        Visa Card. No annual fee.
                                                                                                                                                                                                                   Buy Now
                                                                                         Condition:100% brand new and high quality
                                                                                         Material: Metal                                                                                              Secure transaction
                                                                                         Premium quality, anodized surface ﬁnish
                                                                                         Package Include: 1 Pair Brake Gear Pedal Lever                                                        Ships from ...          TESWNE
                                                                                         Fitment: For KTM 125 Duke 2011-2015， For KTM 200 Duke 2012-2016 ，For                                  Sold by ...             TESWNE
                                                                                         KTM 390 Duke 2013-2016， For KTM RC125/RC200/RC390 2014-2016
                                                                                                                                                                                               Return policy: Returnable until
                                                                                      › See more product details                                                                               Jan 31, 2021

                                                                                                                                                                                                      Deliver to Bensenville 60106
                               Roll over image to zoom in
                                                                                                                                                                                                 Add to List



   Inspired by your recent shopping trends                                                                                                                                   Page 1 of 9                Share


                                                                                                                                                                                                             Have one to sell?

                                                                                                                                                                                                             Sell on Amazon




               AQIMY Adjustable                   Newsmarts Universal          E-Bro Universal                     Goldﬁre Universal             Universal Adjustable
               Windscreen Extension               Motorcycle Adjustable        Motorcycle Extension                Motorcycle Windshield         Screen Extension
               Cold Wind Shield for               Clip On Windshield           Windshield Airﬂow                   Airﬂow Adjustable             Windscreen Windshield
               Honda Suzuki…                      Extension Spoiler Airﬂow     Adjustable Windscreen               Windscreen Wind…              Spoiler Air Deﬂector…
                              2                   Windscreen Wind…             Wind Deﬂector for…                               105                             3
               $23.69                             $21.99                       $26.99                              $22.99                        $32.90
               Only 6 left in stock - order…                                   Only 1 left in stock - order…                                     Only 5 left in stock - order…




   Sponsored products related to this item




              KTM Hand Brake Lever               KTM Clutch Lever            KTM Flex Clutch Lever             KTM Factory Flex Brake      Motorcycle Swingarm               NEW OEM KTM Orange                 2004 ﬁts KTM 300
              (Orange) 2014-2020                 (Orange) Brembo OEM:        Brembo (Orange) OEM:              Lever (Orange) OEM:         Guard Swing Arm                   Rear Brake Disc Guard              Race-Driven Rear R
              OEM: 7871399204404                 7800293120004               7870293104404                     7871390204404               Protector For KTM                 2004-2017 SX XC EXC                Brake Rotor Disc fo
                          3                                  5                           3                                 1               EXC125 EXC200…                    SXF 5481096120004                  Motorcross
              $47.99                             $29.99                      $101.99                           $101.99                                  44                                1                     $43.95
                                                                                                                                           $21.99                            $83.99
                                                                                                                                                                                                                             Ad feedback




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                        Additional Information

         Manufacturer                                        TSEWNE                                                          ASIN                                                    B07QM5FWLC

         Brand                                               TSEWNE                                                          Best Sellers Rank                                       #3,853,641 in Automotive (See Top 100 in
                                                                                                                                                                                     Automotive)
         Item Weight                                         8.4 ounces                                                                                                              #48,306 in Powersports Controls

         Package Dimensions                                  6.5 x 4.5 x 1.9 inches                                          Date First Available                                    April 12, 2019

https://www.amazon.com/TSEWNE-2013-2016-2014-2016-Motorcycle-Accessories/dp/B07QM5FWLC/ref=sr_1_20?dchild=1&keywords=KTM&m=AW35FE4RSPZAP&qid=1603331423&s=merchant-items&sr=1-20                                                             1/3
10/19/2020                             Amazon.com:
                                             Case: Sporacingrts Motorcycle Fork
                                                      1:20-cv-06677             Bag Handlebar
                                                                            Document       #:Bag
                                                                                              15Tool Bag Saddlebags
                                                                                                 Filed:   11/10/20forPage
                                                                                                                     Yamaha375
                                                                                                                           Hondaof
                                                                                                                                 Sportster Softail Dyna#:2545
                                                                                                                                   498 PageID           Kawasaki Suzuki Ducati KTM (Black)

                                                                                                                                                      Hello, Sign in
   Skip to main content                        ktm                                                                                                    Account & Lists
                                                                                                                                                                             Returns                                    0
                                        All
                                                                                                                                                                             & Orders             Try Prime                 Cart
                                                                                                                                                      Account
       Deliver to
                                      Holiday Deals     Best Sellers    Customer Service   New Releases      AmazonBasics    Whole Foods     Gift Cards      Free Shipping                   Shop today's epic deals now
       Bolingbrook 60440
   ‹ Back to results



   Subm                                                                         Sporacingrts Motorcycle Fork Bag Handlebar Bag                                                      $14.99
                                                                                Tool Bag Saddlebags for Yamaha Honda Sportster                                                      FREE Shipping on your ﬁrst
                                                                                                                                                                                    order. Details & FREE Returns
   Subm
                                                                                Softail Dyna Kawasaki Suzuki Ducati KTM (Black)
                                                                                Brand: Sporacingrts                                                                                 Arrives: Wednesday, Oct 28
   Subm                                                                                           34 ratings                                                                        Fastest delivery: Tomorrow
                                                                                                                                                                                    Order within 14 hrs and 7 mins
                                                                                     Was: $15.80
   Subm                                                                                                                                                                             Details
                                                                                    Price: $14.99 FREE Shipping on your ﬁrst order. Details & FREE Returns
                                                                                You Save: $0.81 (5%)
                                                                                                                                                                                    In Stock.
   Subm
                                                                                  Get $50 oﬀ instantly: Pay $0.00 $14.99 upon approval for the Amazon Rewards                       Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1
                                                                                  Visa Card. No annual fee.
   Subm
                                                                                This item is returnable                                                                                             Add toto
                                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                                             Cart

   Subm                                                                           ★[ Practical Storage ]-- Has ample room to store tools, water cup, glasses, key or
                                                                                  any essentials for daily life, good choice for short trips                                                          Submit
                                                                                                                                                                                                       Buy Now
                                                                                  ★[ Flexible Installation ]-- Easy & quick installation and removal, can be fasten on
                                                                                                                                                                                         Secure transaction
                                                                                  handlebar, sissy bar, front forks or side frame via the adjustable straps
                                                                                  ★[ PU leather Material ]-- PU leather surface design features waterproof and                      Ships from ...          Amazon
                                                                                  weatherproof, Strongly stitched, reinforced leather sheet helps the bag keep in                   Sold by ...             TFRJNFG
                                                                                  shape
                                                                                                                                                                                        Add gift options
                                                                                  ★[ Durable Buckles ]-- 2 ABS quick release buckles ensure ﬁrm locking, convenient
                               Roll over image to zoom in                         to close and take out from the fork bag
                                                                                                                                                                                        Deliver to Bolingbrook 60440
                                                                                  ★[ Universal Fit ]-- Universally suits most motorcycle models, but need to verify
                                                                                  the size of bags ﬁt your motorcycle before purchasing
                                                                                                                                                                                      Add to List
                                                                                › See more product details

                                                                                Compare with similar items

                                                                                New (2) from $14.99 & FREE Shipping on orders over $25.00                                           New (2) from
                                                                                                                                                                                    $14.99 & FREE Shipping on
                                                                                Consider this Amazon's Choice product that delivers quickly                                         orders over $25.00

                                                                                 Amazon's Choice
                                                                                                                                                                                            Share
                                                                                             Motorcycle Bags, Saddlebags with Leather Shell, Black Handlebar Bag
                                                                                             $19.99
                                                                                                                                                                                                  Have one to sell?
                                                                                                         (256)
                                                                                                                                                                                                  Sell on Amazon


                                                                                                                                                                              5% oﬀ coupon


   Frequently bought together


                                                 Total price: $34.97
                                                  AddSubmit
                                                      both to Cart
                             +                     AddSubmit
                                                       both to List                                                                                                             Kemimoto Motorcycle Handlebar
                                                                                                                                                                                Bag with Shoulder Strap…
                                                                                                                                                                                                      23
                                                                                                                                                                                $
                                                                                                                                                                                    18.99
          This item: Sporacingrts Motorcycle Fork Bag Handlebar Bag Tool Bag Saddlebags for Yamaha Honda Sportster… $14.99
          Roam Universal Premium Bike Phone Mount for Motorcycle - Bike Handlebars, Adjustable, Fits iPhone 11… $19.98                                                                                                Sponsored




   Inspired by your recent shopping trends                                                                                                                                                                        Page 1 of 15




                    Motorcycle Fork Bag         Dowco Willie & Max              Goldﬁre Waterproof             Motorcycle Tool Bag,          BTL Motorcycle                    Qiilu Motorcycle                             C
                    Waterproof Motorbike        59590-00 Black Jack             Motorbike Handlebar            Universal PU Leather          Windscreen Wind                   Windshield Extension
                    Tool Bag Handlebar Bag      Series: Synthetic Leather       Bag PU Leather                 Motorcycle Fork Bag,          Deﬂector Replacement              Spoiler Air Deﬂector
                    PU Leather Saddlebag…       Motorcycle Tool…                Saddlebag Front Rear…          Saddle Roll Bags,…            for Most Motorcycle…              Clear Acrylic for…
                               38                               144                          108                            26                               1                                       6
                    $22.00                      $49.99                          $18.59                         $17.99                        $28.00                            $27.49                                       $
                                                Only 6 left in stock (more…                                                                  Only 4 left in stock - order…     Only 6 left in stock - order…                O




   Exclusive items from our brands                                                                                                                                                                                Page 1 of 14




https://www.amazon.com/Sporacingrts-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B07R13DLK4/ref=sr_1_1?dchild=1&keywords=ktm&m=A1J0GMKVNLNNSC&qid=1603119135&s=merchant-items&sr=1-1                                                 1/6
10/19/2020                                Amazon.com:
                                                Case: Sporacingrts Motorcycle Fork
                                                         1:20-cv-06677             Bag Handlebar
                                                                               Document       #:Bag
                                                                                                 15Tool Bag Saddlebags
                                                                                                    Filed:   11/10/20forPage
                                                                                                                        Yamaha376
                                                                                                                              Hondaof
                                                                                                                                    Sportster Softail Dyna#:2546
                                                                                                                                      498 PageID           Kawasaki Suzuki Ducati KTM (Black)




                7 inch LED Headlight Fog           CLEO Plastic Fender              AmazonBasics Deluxe             AmazonBasics                         Motorcycle, Bicycle,          Marsauto H4/9003/HB2         4
                Passing Lights DOT Kit             Fairing Body Work Kit            Motorcycle Cover, Sport         Motorcycle Saddle Bags               Scooter Phone Mount -         LED Headlight
                Set Ring Motorcycle                Set，Plastic Body Fender                         161                             56                    Reliable Handlebar            Bulbs,16000LM 6000K
                Headlamp Ring for…                 Kit 7 piece for CRF50…           $82.92                          $78.24                               Phone Holder for Any…         Xenon White,M2…              2
                               69                                 72                Only 13 left in stock - orde…   Only 19 left in stock - orde…                   468                                   468
                $108.00                            $29.99                                                                                                $15.95                        $59.99                       $




   Compare with similar items




                                      This item Sporacingrts Motorcycle              Motorcycle Tool Bag, Universal PU             Motorcycle Fork Bag, PU Leather               Cynemo Motorcycle Handlebar Bag,
                                      Fork Bag Handlebar Bag Tool Bag                Leather Motorcycle Fork Bag                   Handlebar Tool Pouch Sissy Bar Roll           Waterproof Synthetic PU Leather
                                      Saddlebags for Yamaha Honda                    Saddlebags Handlebar Bag Sissy Bar            Storage Bag with 2 Straps                     Motorcycle Fork Bags Tool Pouch for
                                      Sportster Softail Dyna Kawasaki                Storage Tool Bag for Honda Kawasaki                                                         Men Women Adult
                                      Suzuki Ducati KTM (Black)                      Suzuki Yamaha Sportster (Black-1)

                                           Submit
                                          Add to Cart                                     Submit
                                                                                         Add to Cart                                     Submit
                                                                                                                                        Add to Cart                                   Submit
                                                                                                                                                                                     Add to Cart



     Customer Rating                                    (34)                                           (604)                                          (465)                                        (26)

     Price                            $1499                                          $1868                                         $ 2299                                        $1619
     Sold By                          TFRJNFG                                        NBOMOTO                                       ISSYAUTO                                      Cynemo




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $14.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                 Additional Information

        Manufacturer                                           Sporacingrts                                             ASIN                                               B07R13DLK4

        Brand                                                  Sporacingrts                                             Customer Reviews                                                           34 ratings
                                                                                                                                                                           4.4 out of 5 stars
        Item Weight                                            13.5 ounces
                                                                                                                        Best Sellers Rank                                  #145,252 in Automotive (See Top 100 in
        Package Dimensions                                     12.28 x 5.59 x 4.76 inches                                                                                  Automotive)
                                                                                                                                                                           #237 in Powersports Saddle Bags
        Manufacturer Part Number                               YMX3-1-MB-OT012-BK
                                                                                                                        Date First Available                               April 24, 2019

                                                                                                                     Warranty & Support

                                                                                                                     Product Warranty: For warranty information about this product, please click here

                                                                                                                     Feedback

                                                                                                                     Would you like to tell us about a lower price?




https://www.amazon.com/Sporacingrts-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B07R13DLK4/ref=sr_1_1?dchild=1&keywords=ktm&m=A1J0GMKVNLNNSC&qid=1603119135&s=merchant-items&sr=1-1                                      2/6
10/19/2020                           Amazon.com:
                                           Case: Sporacingrts Motorcycle Fork
                                                    1:20-cv-06677             Bag Handlebar
                                                                          Document       #:Bag
                                                                                            15Tool Bag Saddlebags
                                                                                               Filed:   11/10/20forPage
                                                                                                                   Yamaha377
                                                                                                                         Hondaof
                                                                                                                               Sportster Softail Dyna#:2547
                                                                                                                                 498 PageID           Kawasaki Suzuki Ducati KTM (Black)


   Videos                                                                                                                                                                                               Page 1 of 2

             Videos for related products




                                             4:41                                          6:39                                             3:45                               0:59
             The 10 Best Motorcycle Panniers             AGM Rolly Motorcycle Travel Bag               Dowco Willie & Max Wsingarm                 Motorcycle Saddle Bag with Duﬀel      AGM 30RB Rolly 3"
                                                                                                       Bags                                        Bag                                   Black Motorcycle T

             Ezvid Wiki                                  Merchant Video                                Merchant Video                              ROCKBROS EXPLORER                     Merchant Video



     Upload your video




   Product description

         ★Features:
         [Flexible Installation]
         Easy & quick installation and removal, fasten it on diﬀerent bars on your motorcycle via adjustable straps(no drilling required)

         [Practical Storage]
         Oﬀers roomy space, has ample room to pack tools, water bottle or glasses or any essentials for short trips

         [Durable Buckles]
         Exquisite in workmanship, 2 ABS insert buckles ensure ﬁrm locking, and make it easier to store and pick.

         [PU leather Material]
         PU leather surface design features waterproof and weatherproof, Strongly stitched, reinforced leather sheet helps the bag keep in shape ride with no worry.

         ★Color: Black
         ★Material: PU leather with plastic quick-release buckle
         ★Bag size: approx 30.5cm(12")*9cm(3.5")*12cm(4.7")
         leather strap: 28.5 cm(11.2") length with metal buckle

         ★Placement: Sissy bar, Front forks, Handlebar,Tail Rack.

         ★Fitment: Universally suits all motorcycle models
         Please verify the size of bags ﬁt your motorcycle before purchasing

         ★Package Included:
         1x Motorcycle Pannier Side Saddle Bag
         2x Adjustable Mounting Straps




   Customers who viewed this item also viewed                                                                                                                                                           Page 1 of 8




                Motorcycle Tool Bag,            Motorcycle Fork Bag,             Motorcycle Fork Bag, PU            Cynemo Motorcycle              Motorcycle Bags,           Everrich Motorcycle           T
                Universal PU Leather            Handlebar Tool Bag with          Leather Handlebar Tool             Handlebar Bag,                 Saddlebags with Leather    Handlebar Bag,
                Motorcycle Fork Bag             Internal Zipper Pocket           Pouch Sissy Bar Roll               Waterproof Synthetic PU        Shell, Black Handlebar     Motorcycle Fork Bag,
                Saddlebags Handlebar…           for Motorcycle Front…            Storage Bag with 2…                Leather Motorcycle…            Bag                        Sissy Bar Storage Tool…
                             604                              78                                465                              26                            256                        48
                $18.68                          $21.99                           $22.99                             $16.19                         $19.99                     $18.99                        $




   Related items to consider                                                                                                                                                                           Page 1 of 59
   Sponsored




                Sporacingrts Motorcycle         Sporacingrts Motorcycle          Motorcycle 500D PVC                The Nekid Cow |                2pcs Motorcycle Saddle     Motorcycle Bike Sports
                Saddlebags Universal            Canvas Saddle Bag Black          Waterproof Reﬂective               Motorcycle Storage Bag         Bags Black, Oxyford        Waterproof Back Seat          5
                Tool Bag for Scooter                         1                   Tail Duﬄe Bag Saddle               Premium Synthetic Black        Motorcycle Saddlebags      Carry Bag Luggage Tail        S
                Honda Suzuki Yama...            $20.99                           Dry Luggage Outdoo...              Plain PVC Leather 2 ...        Small Organizer fo...      Bag Saddlebag Bi...
                             2                                                               247                                 655               $18.68                                 37
                $20.99                                                           $39.99                             $24.49                                                    $25.99




https://www.amazon.com/Sporacingrts-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B07R13DLK4/ref=sr_1_1?dchild=1&keywords=ktm&m=A1J0GMKVNLNNSC&qid=1603119135&s=merchant-items&sr=1-1                                    3/6
10/19/2020                            Amazon.com:
                                            Case: Sporacingrts Motorcycle Fork
                                                     1:20-cv-06677             Bag Handlebar
                                                                           Document       #:Bag
                                                                                             15Tool Bag Saddlebags
                                                                                                Filed:   11/10/20forPage
                                                                                                                    Yamaha378
                                                                                                                          Hondaof
                                                                                                                                Sportster Softail Dyna#:2548
                                                                                                                                  498 PageID           Kawasaki Suzuki Ducati KTM (Black)




                                                                                                                                                                    Sponsored



   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                  Customer images

                      4.4 out of 5
   34 global ratings

   5 star                                     66%
   4 star                                     20%
   3 star                                      9%
   2 star                                      0%
   1 star                                      4%                    See all customer images
    How are ratings calculated?
                                                                      Top reviews
                                                                      Top  reviews


                                                                     Top reviews from the United States
   By feature
                                                                     Translate all reviews to English
   Easy to install                                  4.5

   Value for money                                  4.5                     daw

   Water resistance                                 4.4                            Great bag
                                                                     Reviewed in the United States on June 21, 2020
     See more                                                        Veriﬁed Purchase
                                                                     This is a nice bag. It looks good on my 07 Sportster
                                                                     One person found this helpful

                                                                         Helpful          Comment       Report abuse
   Review this product
   Share your thoughts with other customers
                                                                            C.Tucker

                Write a customer review                                            Perfect ﬁt
                                                                     Reviewed in the United States on May 25, 2020
                                                                     Veriﬁed Purchase
                                                                     Bag looks great ... I'm happy with everything about it




                                                                     One person found this helpful

                                                                         Helpful          Comment       Report abuse


                                                                            Paul McDowell
    Dowco Willie & Max 58282-20 Black Magic Se…
                  144                                                              Leather straps will ﬁt any bike
    $44.12                             Shop now                      Reviewed in the United States on March 22, 2020
                                                                     Veriﬁed Purchase
                                           Sponsored
                                                                     I like the quality and ﬁt it’s a classic design that works well

                                                                     One person found this helpful

                                                                         Helpful          Comment       Report abuse


                                                                            Shane G.

                                                                                   Buy it.
                                                                     Reviewed in the United States on December 6, 2019
                                                                     Veriﬁed Purchase
                                                                     Not bad at all. Impressed by quality and price.

                                                                     One person found this helpful

                                                                         Helpful          Comment       Report abuse



https://www.amazon.com/Sporacingrts-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B07R13DLK4/ref=sr_1_1?dchild=1&keywords=ktm&m=A1J0GMKVNLNNSC&qid=1603119135&s=merchant-items&sr=1-1          4/6
10/19/2020                           Amazon.com:
                                           Case: Sporacingrts Motorcycle Fork
                                                    1:20-cv-06677             Bag Handlebar
                                                                          Document       #:Bag
                                                                                            15Tool Bag Saddlebags
                                                                                               Filed:   11/10/20forPage
                                                                                                                   Yamaha379
                                                                                                                         Hondaof
                                                                                                                               Sportster Softail Dyna#:2549
                                                                                                                                 498 PageID           Kawasaki Suzuki Ducati KTM (Black)

                                                                                      Mario

                                                                                             Great
                                                                               Reviewed in the United States on January 6, 2020
                                                                               Veriﬁed Purchase
                                                                               Cool look

                                                                               One person found this helpful

                                                                                    Helpful          Comment    Report abuse


                                                                                      Ammar

                                                                                             Looks chrap
                                                                               Reviewed in the United States on January 23, 2020
                                                                               Veriﬁed Purchase

                                                                               Looks in reality very cheap, and feels not durable
                                                                               One person found this helpful

                                                                                    Helpful          Comment    Report abuse


                                                                                      Zebadiah

                                                                                             Nice
                                                                               Reviewed in the United States on May 15, 2020
                                                                               Veriﬁed Purchase
                                                                               Very nice

                                                                               One person found this helpful

                                                                                    Helpful          Comment    Report abuse


                                                                                      Lazaro

                                                                                             Muy practico¡!!
                                                                               Reviewed in the United States on December 29, 2019
                                                                               Veriﬁed Purchase
                                                                               El fondo es un poco de debil.




                                                                               One person found this helpful

                                                                                    Helpful          Comment    Report abuse

                                                                               Translate review to English



                                                                               See all reviews




                                                                                       Dowco Willie & Max 58282-20 Black Magic Series:
                                                                                       Synthetic Leather Motorcycle Tool Pouch, Black...           Shop now
                                                                                       $44.12                            144

                                                                                                                                                                Sponsored




     Top subscription apps for you                                                                                                                                                                          Page 1 of 8




               Disney+                             CBS Full Episodes and               STARZ                         Sling TV                  SHOWTIME                           Philo: Live & On-
               Disney                              Live TV                             Starz Entertainment           Sling TV LLC              Showtime Digital Inc.              Demand TV
                                380,776            CBS Interactive                                    78,305                          46,590                 22,512               PHILO
               $0.00                                                 96,524            $0.00                         $0.00                     $0.00                                               64,011
                                                   $0.00                                                                                                                          $0.00


     Deals in magazine subscriptions                                                                                                                                                                        Page 1 of 8




               This Old House                      Reader's Digest                     Real Simple                   Better Homes and          Architectural Digest               Midwest Living
                                1                                    56                                 28           Gardens                                    5                                  7
               Print Magazine                      Print Magazine                      Print Magazine                                 35       Print Magazine                     Print Magazine
               $8.00                               $5.00                               $5.00                         Print Magazine            $5.00                              $3.00
                                                                                                                     $3.00


     Your Browsing History                View or edit your browsing history    ›                                                                                   Page 1 of 2     See personalized recommendations

https://www.amazon.com/Sporacingrts-Motorcycle-Handlebar-Sportster-Kawasaki/dp/B07R13DLK4/ref=sr_1_1?dchild=1&keywords=ktm&m=A1J0GMKVNLNNSC&qid=1603119135&s=merchant-items&sr=1-1                                        5/6
10/19/2020                                        Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                            11/10/20: ktm
                                                                                                      Page 380 of 498 PageID #:2550
                                                                                                                                                             Hello, Sign in
   Skip to main content                                    ktm                                                                                               Account & Lists
                                                                                                                                                                                    Returns                            0
                                            TFRJNFG
                                                                                                                                                                                    & Orders      Try Prime                  Cart
                                                                                                                                                             Account
      Deliver to
                                           Holiday Deals    Best Sellers     Customer Service     New Releases     AmazonBasics     Whole Foods     Gift Cards      Free Shipping    Registry     Sell     Coupons
      Bolingbrook 60440

    5 results for TFRJNFG : "ktm"                                                                                                                                                                        Sort  by:Featured
                                                                                                                                                                                                         Featured
                                                                                                                                                                                                          Sort by:




                                                                                                                    Sporacingrts Motorcycle Fork Bag Handlebar Bag Tool Bag Saddlebags for
                                                                                                                    Yamaha Honda Sportster Softail Dyna Kawasaki Suzuki Ducati KTM (Black)
                                                                                                                                   34
                                                                                                                    $1499 $15.80
                                                                                                                    Get it as soon as Tomorrow, Oct 20
                                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                                    Amazon
                        Upgrade perfect
                       decoration for your
                           motorcycle

                                                                                                                    Sporacingrts 2 PCs Motorcycle Engine Bumper Guard,Modiﬁed Protection
                                                                                                                    Decorative Block Rubber Cover Accessories Universal for 22mm 25mm…
                                                                                                                                   18
                                                                                                                    $1489
                                                                                                                    Get it as soon as Wed, Oct 21
                                                                                                                    FREE Shipping on your ﬁrst order shipped by
                                                                                                                    Amazon




                   buyinhouse 9 Inch
                   Windshield for Harley                                                                            Sporacingrts Motorcycle Windshield Extension Adjustable Clip On Spoiler
                   Touring FLHT…
                                                                                                                    Windscreen Air Deﬂector Universal
                                     185
                   $
                       29.58                                                                                        $2859
                               Shop now                                                                                      Get it as soon as Thu, Oct 22
                                                                                                                    FREE Shipping by Amazon
                                    Sponsored                                                                       Only 1 left in stock - order soon.




                                                                                                                    Sporacingrts Universal Motorcycle Windshield Extension Adjustable Clip-
                                                                                                                    on for Honda Suzuki Kawasaki Yamaha BMW Harley Buell Triumph Ducat…
                                                                                                                    $2099
                                                                                                                    FREE Shipping
                                                                                                                    Usually ships within 6 to 10 days.




                                                                                                                    Sporacingrts Motorcycle Adjustable Extension Windshield White Clear
                                                                                                                    Lens for Honda Suzuki Triumph BMW R1200GS
                                                                                                                    white
                                                                                                                    $2259
                                                                                                                    FREE Shipping
                                                                                                                    Usually ships within 6 to 10 days.




                                                                 Need help?
                                                                 Visit the help section or contact us




                                                                                                                 Dowco Willie & Max 58282-20 Black Magic Series:
                                                                                                                 Synthetic Leather Motorcycle Tool Pouch, Black...                  Shop now
                                                                                                                 $44.12                           144

                                                                                                                                                                                               Sponsored




     Best sellers in Kindle eBooks                                                                                                                                                                                Page 1 of 7




https://www.amazon.com/s?k=ktm&me=A1J0GMKVNLNNSC&ref=nb_sb_noss                                                                                                                                                                     1/2
10/19/2020                                          Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                       Filed: 11/10/20           TFRJNFG
                                                                                                              Page   381 of 498 PageID #:2551
                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                  Returns                                0
                                           All
                                                                                                                                                                                                  & Orders       Try Prime                   Cart
                                                                                                                                                                          Account
      Deliver to
                                         Holiday Deals       Best Sellers         Customer Service      New Releases        AmazonBasics        Whole Foods      Gift Cards      Free Shipping                Shop today's epic deals now
      Bolingbrook 60440


   TFRJNFG                                                                                                                                              Have a question for TFRJNFG?
   TFRJNFG storefront
                  94% positive in the last 12 months (158 ratings)                                                                                       Ask a question
   TFRJNFG is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:PuTianShi LiChengQu XinXingWang XieFu ShangHang
   Business Address:
     284Hao,TangCuo,Nanwu Tangcun,Xindu Zhen,LiCheng Qu
     PuTian
     FuJian
     351100
     CN


       Feedback       Returns & Refunds              Shipping        Policies          Help        Gift Wrap         Products



                             “ Work perfectly ”
                                                                                                                                                                                  30 days       90 days       12 months        Lifetime
                             By carl on June 4, 2020.                                                                                                              Positive           93%         90%                94%           93%
                             “ it was nice, but doesnt ﬁt my car ”                                                                                                 Neutral                 0%      2%                 3%                3%

                             By G on June 1, 2020.                                                                                                                 Negative                7%      7%                 4%                4%

                             “ Worked ”                                                                                                                            Count                   15       41                158           310

                             By Amazon Customer on May 26, 2020.

                             “ Ok ”

                             By Osmin Reyes on May 20, 2020.

                             “ Product was scratched like it had already been used ”

                             By Curtis on May 19, 2020.



                                                                                 Previous Next




                                                                                           Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                      Page 1 of 7




                   Roam Universal Premium                Doubletake Mirror -                  XYZCTEM All Season Black          MSR Liquid Fuel Bottle          RAM Composite Double               WEFOO Bike or Motorcycle
                   Bike Phone Mount for                  Indestructible Motorcycle            Waterproof Sun                                   1,707            Socket Arm                         Chain Washer, Cleaning
                   Motorcycle - Bike                     Mirrors - Adventure Set              Motorcycle Cover,Fits up to       Click for details                               3,746              Brush 2 Pcs (Color, Blue
                   Handlebars, Adjustable,…                                213                108" Motors (XX Large &…                                          $9.49                              and Red)
                                      23,309             $130.00                                            6,906                                                                                                  1,043
                   $19.98                                                                     $19.99                                                                                               $6.99


        Top subscription apps for you                                                                                                                                                                                          Page 1 of 8




                   Disney+                               CBS Full Episodes and Live           STARZ                             Sling TV                        SHOWTIME                           Philo: Live & On-Demand
                   Disney                                TV                                   Starz Entertainment               Sling TV LLC                    Showtime Digital Inc.              TV
                                      380,776            CBS Interactive                                    78,266                             46,577                           22,498             PHILO
                   $0.00                                                   96,488             $0.00                             $0.00                           $0.00                                              63,983
                                                         $0.00                                                                                                                                     $0.00


        Your Browsing History                  View or edit your browsing history      ›                                                                                                           See personalized recommendations

                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                            New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1J0GMKVNLNNSC&sshmPath=                                                                                     1/2
10/19/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 382Checkout
                                                                                                                   of 498 PageID #:2552




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825 United                      Choose a delivery option:
                States

                    Sporacingrts Motorcycle Fork Bag Handlebar Bag Tool Bag Saddlebags for                       Good news                 , we're giving you a 30-day FREE trial of Prime
                    Yamaha Honda Sportster Softail Dyna Kawasaki Suzuki Ducati KTM (Black)
                    $14.99 - Quantity: 1
                    Sold by: TFRJNFG                                                                                  Tomorrow, Oct. 20
                                                                                                                      FREE One-Day Delivery with a free trial of
                Change quantities or delete
                                                                                                                      Tuesday, Oct. 27
                                                                                                                       FREE Shipping on your first order

                                                                                                                      Friday, Oct. 23
                                                                                                                      $5.99 - Shipping

                                                                                                                      Wednesday, Oct. 21
                                                                                                                      $9.99 - Shipping

                                                                                                                      Tomorrow, Oct. 20
                                                                                                                      $12.99 - Shipping




                                                                                                                                                                           Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                                  1/1
10/19/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  383 of 498 PageID #:2553




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   375 W BRIARCLIFF RD                                                                                                                                                       privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BOLINGBROOK, IL 60440-3825                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $14.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $5.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $20.98
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $0.94
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $21.92

                                                                                                                                                                                       How are shipping costs calculated?
                                                  , time is money. Why not save both?
                                                                                                                                  Try Prime FREE for 30 days
                                          Save $5.99 on this order and get FREE One-Day Delivery
                                          Learn more                                                                                No commitments. Cancel anytime.



                   Delivery: Oct. 23, 2020 If you order in the next 14 hours and 2 minutes (Details)
                                       Sporacingrts Motorcycle Fork Bag                            Choose a delivery option:
                                       Handlebar Bag Tool Bag Saddlebags for                            Tomorrow, Oct. 20
                                       Yamaha Honda Sportster Softail Dyna                              FREE One-Day Delivery with your free trial of
                                       Kawasaki Suzuki Ducati KTM (Black)
                                                                                                        Tuesday, Oct. 27
                                       $14.99 & FREE Returns
                                                                                                        FREE Shipping on your first order
                                       Amazon Prime eligible Join now
                                       Quantity: 1 Change                                               Friday, Oct. 23
                                       Sold by: TFRJNFG                                                 $5.99 - Shipping
                                            Add gift options                                            Wednesday, Oct. 21
                                                                                                        $9.99 - Shipping
                                                                                                        Tomorrow, Oct. 20
                                                                                                        $12.99 - Shipping


                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/19/2020                             Amazon.com:
                                              Case:Sporacingrts 2 PCs Motorcycle
                                                       1:20-cv-06677             Engine Bumper
                                                                            Document           Guard,Modified
                                                                                           #: 15              Protection Decorative
                                                                                                  Filed: 11/10/20         Page 384  Blockof
                                                                                                                                          Rubber
                                                                                                                                            498Cover Accessories
                                                                                                                                                 PageID   #:2554 Universal for 22mm 25mm 28mm

                                                                                                                                                                 Hello, Sign in
   Skip to main content                           ktm                                                                                                            Account & Lists
                                                                                                                                                                                         Returns                                0
                                         All
                                                                                                                                                                                         & Orders           Try Prime               Cart
                                                                                                                                                                 Account
       Deliver to
                                       Holiday Deals      Best Sellers       Customer Service       New Releases     AmazonBasics           Whole Foods   Gift Cards     Free Shipping                    Shop the Beauty Gift Guide
       Bolingbrook 60440
   ‹ Back to results



   Subm                                                                                Sporacingrts 2 PCs Motorcycle Engine Bumper                                                            $14.89
                                                                                       Guard,Modiﬁed Protection Decorative Block                                                              FREE Shipping on your ﬁrst
                                                                                                                                                                                              order. Details & FREE Returns
   Subm
                                                                                       Rubber Cover Accessories Universal for 22mm
                                                                                                                                                                                              Arrives: Wednesday, Oct 28
   Subm
                                                                                       25mm 28mm
                                                                                       Brand: Sporacingrts                                                                                    Fastest delivery: Wednesday,
                                                                                                         18 ratings                                                                           Oct 21
   Subm                                                                                                                                                                                       Order within 14 hrs and 4 mins
                                                                                       Price:   $14.89 FREE Shipping on your ﬁrst order. Details & FREE Returns                               Details

   Subm
                                                                                         Get $50 oﬀ instantly: Pay $0.00 $14.89 upon approval for the Amazon Rewards                          In Stock.
                                                                                         Visa Card. No annual fee.
                                                                                                                                                                                              Qty:
                                                                                                                                                                                               Qty:
                                                                                                                                                                                               1      1
   Subm
                                                                                       This item is returnable
                                                                                          【Anti-Scratch】—— Eﬀectively prevent the anti-drop frame and the ground                                              Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
   Subm
                                                                                          scratch, avoid metal and ground friction caused by the spark to prevent the ground
                                                                                          gasoline ﬁre                                                                                                          Submit
                                                                                                                                                                                                                 Buy Now
                                                                                          【Application】—— Fit for BMW F700GS R1200GS KTM 1190 1290 Triump Tiger
                                                                                          Explorer 1200 Honda Africa Twin CRF1000L Yamaha XT1200Z Super Tenere Suzuki                              Secure transaction
                                                                                          V-Strom DL 1000 DL650
                                                                                                                                                                                              Ships from ...          Amazon
                                                                                          【Superior Quality 】—— Made of high quality ABS plastic, lightweight and
                                                                                                                                                                                              Sold by ...             TFRJNFG
                                                                                          durable, Universal for 22mm 25mm 28mm
                              Roll over image to zoom in                                  【Easy Installation】—— Simple bolt-on installation. Do not install the blocks in                          Add gift options
                                                                                          bend area of motorcycle bumper
                                                                                          【Package included】—— 2 Pcs Motorcycle Bumper Protection Blocks + Screws                                  Deliver to Bolingbrook 60440

                                                                                       › See more product details
                                                                                                                                                                                                Add to List
                                                                                       New (2) from $14.89 & FREE Shipping on orders over $25.00



   Frequently bought together                                                                                                                                                                 New (2) from
                                                                                                                                                                                              $14.89 & FREE Shipping on
                                                                                                                                                                                              orders over $25.00
                                                        Total price: $44.39
                                                          AddSubmit
                                                              both to Cart                                                                                                                            Share
                            +                             AddSubmit
                                                              both to List
                                                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                            Sell on Amazon

         One of these items ships sooner than the other. Show details

          This item: Sporacingrts 2 PCs Motorcycle Engine Bumper Guard,Modiﬁed Protection Decorative Block Rubber Cover… $14.89
          Qiilu Frame Hole Cap Cover Plugs Cover Caps Plug Kit Decor for BMW R1200GS LC Adventure 2014-2018… $29.50



   You might also like
   Sponsored




               Badass Moto Motorcycle          Motorcycle Chrome              Xitomer 4 PCS M10x1.25        Lorababer Motorcycle              XYZCTEM Motorcycle          XYZCTEM Motorcycle                  LKV R1200GS Head
               Kickstand Pad - Sturgis         Engine Guard Highway           Mirror Hole Plugs, For        RNINET Accessories                Cover – All Season          Cover-All Season                    Protector Motorcyc
               Orange - American Made          Crash Bars Engine Frame        Yamaha FZ-07 MT-07 /          Black Radiator Grille             Waterproof Outdoor          Waterproof Outdoor                  Guard Grille Cover
               in USA. Durab...                Protector for Victor...        FZ-09 MT-09, HON...           Guard Protector Grill...          Protection – Precision…     Protection – Fit up to…             Bracket with La...
                           306                              12                             259                           2                                  5,056                      505                                 3
               $9.99                           $90.00                         $13.49                        $32.99                            $25.99                      $29.99                              $67.77


   Exclusive items from our brands




               AmazonBasics Motorbike          AmazonBasics                   Motorcycle, Bicycle,          AmazonBasics                      7 inch LED Headlight Fog    CLEO Plastic Fender
               Powersports Racing              Motorcycle Helmet Bag          Scooter Phone Mount -         Motorcycle Saddle Bags            Passing Lights DOT Kit      Fairing Body Work Kit
               Gloves - XX-Large, Red                       91                Reliable Handlebar                           56                 Set Ring Motorcycle         Set，Plastic Body Fender
                            1,239              $35.51                         Phone Holder for Any…         $78.24                            Headlamp Ring for…          Kit 7 piece for CRF50…
               $11.99                                                                       468             Only 19 left in stock - orde…                 69                             72
                                                                              $15.95                                                          $108.00                     $29.99



   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $0.00 instead of $14.89! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now

https://www.amazon.com/Sporacingrts-Motorcycle-Protection-Decorative-Accessories/dp/B07L3JRH49/ref=sr_1_2?dchild=1&keywords=ktm&m=A1J0GMKVNLNNSC&qid=1603119135&s=merchant-items&sr=1-2                                                    1/4
10/19/2020              Amazon.com: SporacingrtsCase:
                                                Universal1:20-cv-06677
                                                         Motorcycle WindshieldDocument
                                                                               Extension Adjustable
                                                                                             #: 15Clip-on
                                                                                                    Filed:for 11/10/20
                                                                                                              Honda SuzukiPage
                                                                                                                          Kawasaki
                                                                                                                                385Yamaha BMW PageID
                                                                                                                                      of 498  Harley Buell#:2555
                                                                                                                                                          Triumph Ducati Aprilia and More Motorcycle Windshiel…

                                                                                                                                                                     Hello, Sign in
   Skip to main content                              ktm                                                                                                             Account & Lists
                                                                                                                                                                                            Returns                                  0
                                             All
                                                                                                                                                                                            & Orders           Try Prime                 Cart
                                                                                                                                                                     Account
       Deliver to
                                           Holiday Deals     Best Sellers      Customer Service         New Releases    AmazonBasics     Whole Foods       Gift Cards       Free Shipping    Registry           Get ready for Halloween
       Bolingbrook 60440
   ‹ Back to results



   Subm                                                                                    Sporacingrts Universal Motorcycle Windshield                                                         $20.99
                                                                                           Extension Adjustable Clip-on for Honda Suzuki                                                        & FREE Shipping
   Subm
                                                                                           Kawasaki Yamaha BMW Harley Buell Triumph                                                             Arrives: Nov 17 - Dec 14

   Subm
                                                                                           Ducati Aprilia and More Motorcycle Windshields
                                                                                           Brand: Sporacingrts                                                                                  Usually ships within 6 to
                                                                                                                                                                                                10 days.
   Subm
                                                                                           Price:   $20.99 & FREE Shipping                                                                         Qty:
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                    1      1


   Subm
                                                                                             Get $50 oﬀ instantly: Pay $0.00 $20.99 upon approval for the Amazon Rewards                                           Add toto
                                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                                            Cart
                                                                                             Visa Card. No annual fee.
   Subm                                                                                                                                                                                                              Submit
                                                                                                                                                                                                                      Buy Now
                                                                                               【Reduce Noise/Jitter】Motorcycle windshield extension eﬀectively keeps your
                                                                                               helmet calm down                                                                                       Secure transaction
                                                                                               【Adjustable Windshield】The windshield spoiler ﬁxed on the above of original
                                                                                               motorcycle windscreen                                                                            Ships from ...             TFRJNFG
                                                                                               【Folding Mechanism】 Our windshield extension is very simply with clip-mount                      Sold by ...                TFRJNFG
                                                                                               style and the soft rubber gasket does not pose disadvantage or risk of injury in the
                                                                                               windshield                                                                                             Deliver to Bolingbrook 60440
                                                                                               【Universal Motorcycle Windshield】Fits all motorcycle with windshield, such as
                                                                                               honda suzuki kawasaki yamaha bmw ktm triumph aprilia etc                                             Add to List
                                  Roll over image to zoom in                                   【NOTE】Mounting width required on your bike's original screen between hinge
                                                                                               posts is 210mm / 8.26 inches (+/- 10 mm / 0.5 inch, dependent upon your screen's
                                                                                               curvature)                                                                                                  Share

                                                                                           › See more product details
                                                                                                                                                                                                               Have one to sell?
                                                                                           Compare with similar items                                                                                          Sell on Amazon


                                                                                           Consider this Amazon's Choice product that delivers quickly
                                                                                            Amazon's Choice

                                                                                                           Goldﬁre Universal Motorcycle Windshield Airﬂow Adjustable
                                                                                                           Windscreen Wind Deﬂector for Kawasaki BMW Benelli KTM Triumph                                                   Upgrade perfect
                                                                                                           （Color: Clear）                                                                                                   decoration for
                                                                                                                                                                                                                           your motorcycle
                                                                                                           $22.99
                                                                                                                       (102)
                                                                                                                                                                                               buyinhouse 9 Inch Windshield for
                                                                                                                                                                                               Harley Touring FLHT FLHTC…
                                                                                                                                                                                                                     185
   Inspired by your recent shopping trends                                                                                                                                  Page 1 of 17       $
                                                                                                                                                                                                   29.58

                                                                                                                                                                                                                                   Sponsored




               Motorcycle Fork Bag                  Goldﬁre Waterproof                Dowco Willie & Max            Motorcycle Tool Bag,          USA Shipping Black
               Waterproof Motorbike                 Motorbike Handlebar               59590-00 Black Jack           Universal PU Leather          Motorcycle Universal
               Tool Bag Handlebar Bag               Bag PU Leather                    Series: Synthetic Leather     Motorcycle Fork Bag,          7/8" 22mm 1 1/8''
               PU Leather Saddlebag…                Saddlebag Front Rear…             Motorcycle Tool…              Saddle Roll Bags,…            28mm HandleBar…
                                 38                              108                                 145                          26                             2
               $22.00                               $18.59                            $49.99                        $17.99                        $27.69
                                                                                      Only 6 left in stock (more…                                 Only 3 left in stock - order…




   Customers who viewed this item also viewed                                                                                                                                                                                      Page 1 of 2




                    Motorcycle Windshield             Motorcycle Adjustable                Motoparty Motorcycle            Goldﬁre Universal               Motoparty Motorcycle               XMMT Clear Adjustable
                    Extension - Mimore Clip           Windscreen Extension                 Adjustable Windshield           Motorcycle Windshield           Windshield Extension -             windshield Extension                       C
                    On Windshield Extension           Universal Clip on                    Extension - Universal           Airﬂow Adjustable               Universal Adjustable               Spoiler Air Deﬂector Clip
                    Fits Honda Suzuki…                Windshield Spoiler…                  Clip-on windscreen for…         Windscreen Wind…                Clip-on Windscreen…                On for Harley Honda…                       W
                                   6                                 15                                    107                          102                                 211                                     31                   $
                    $39.99                            $30.99                               $37.99                          $22.99                          $35.99                             $30.98                                     O
                    Only 17 left in stock - orde…     Only 5 left in stock - order…                                                                                                           Only 8 left in stock - order…




   You might also like                                                                                                                                                                                                          Page 1 of 22
   Sponsored




https://www.amazon.com/Sporacingrts-Motorcycle-Windshield-Adjustable-Windshields/dp/B081QZY5CC/ref=sr_1_4?dchild=1&keywords=ktm&m=A1J0GMKVNLNNSC&qid=1603119135&s=merchant-items&sr=1-4                                                          1/5
11/2/2020                               Case:
                                 Amazon.com:    1:20-cv-06677
                                             TOPMOUNT             Document
                                                      1 Set Motorcycle             #: 15
                                                                       Mirror Universal    Filed:mirror
                                                                                        handlebar  11/10/20     Page
                                                                                                        For Yamaha       386 of
                                                                                                                   for Kawasaki for 498
                                                                                                                                    HarleyPageID
                                                                                                                                          for KTM for#:2556
                                                                                                                                                     Suzuki Parts 7/8" 22mm: Automotive


   Skip to main content            Deliver to
                                                           All
                                                                                                                                                               Hello,           Returns             0
                                   Glenview 60026                                                                                                              Account          & Orders


  Holiday Deals      Gift Cards            Amazon.com         Customer Service         Prime         Prime Video      Best Sellers                             Shop deals before they're gone

     Automotive      Your Garage      Deals & Rebates      Best Sellers     Parts      Accessories      Tools & Equipment         Car Care       Motorcycle & Powersports          Truck       RV




   Automotive › Motorcycle & Powersports › Parts › Body & Frame Parts › Mirrors & Accessories



   Subm                                                                   TOPMOUNT 1 Set Motorcycle                                                           Buy new:                     $12.95

                                                                          Mirror Universal handlebar mirror                                                   & FREE Returns
   Subm
                                                                          For Yamaha for Kawasaki for                                                         FREE delivery: Friday, Nov 6

   Subm
                                                                          Harley for KTM for Suzuki Parts                                                     on your ﬁrst order.

                                                                                                                                                              Fastest delivery: Tuesday,
                                                                          7/8" 22mm                                                                           Nov 3
                                                                          Brand: TOPMOUNT                                                                     Order within 12 hrs and 15
                                                                                        5 ratings                                                             mins Details

                                                                          Price:   $12.95 & FREE Returns                                                      Only 19 left in stock -
                                                                          Get $60 oﬀ instantly: Pay $0.00 upon approval for the
                                                                                                                                                              order soon.
                                                                          Amazon Rewards Visa Card.                                                           Qty:
                                                                                                                                                               Qty:   1
                                                                                                                                                               1
                                                                          Available at a lower price from other sellers that may not
                                                                          oﬀer free Prime shipping.                                                                       Add toto
                                                                                                                                                                            Add  Cart
                                                                                                                                                                                   Cart
                                                                             100% Brand New Aftermarket high quality bar end
                                                                             mirrors                                                                                        Submit
                                                                                                                                                                             Buy Now
                                                                             Good Working Condition and Easy to Install,Direct bolt
                                                                             on to most motorcycle that are using single mounting                                  Secure transaction
                                                                             bolt mirror                                                                      Ships from Amazon
                                                                             Its stylish design is perfect to decorate your motorcycle                        Sold by       TOPMOUNT
                  Click image to open expanded view                          Fitment: Universal ﬁts for all motorcycles 7/8'' 22mm                            Packaging     Shows what’s insi…
                                                                             bar end mirrors
                                                                             Packing Include:1 Pair Motorcycle mirrors:2pcs 10mm                              Details
                                                                             screw and 3pcs 8mm screw
                                                                                                                                                                  Add gift options
                                                                          › See more product details
                                                                                                                                                                  Deliver to      - Glenview
                                                                          New & Used (3) from $9.38 & FREE Shipping on orders                                     60026
                                                                          over $25.00
                                                                            Report incorrect product information.
                                                                                                                                                              Buy used:                     $9.38

    Products related to this item                                                                                                 Page 1 of 41
    Sponsored
                                                                                                                                                        Add to List




                                                                                                                                                         New & Used (3) from
                                                                                                                                                         $9.38 & FREE Shipping on
                                                                                                                                                         orders over $25.00


                                                                                                                                                               Share
                XMT-MOTO Rear View               Motorcycle Rearview                  Universal Motorcycle              KiWAV Magazi
                Side Mirrors LED Turn            Side Mirrors Black                   Mirrors 3" inch Round             orange motorc
                                                                                                                                                                      Have one to sell?
                Signal Univeral ﬁt for all       Compatible for Honda                 7/8" Handle Folding Bar           Mirrors CNC alu
                Street Bikes(i...                Grom Kawasaki Suzuki…                End Rear view Co...               universal                                     Sell on Amazon
                              26                 $15.90                               $23.80                                         21
                $25.77                                                                                                  $88.70

    4 stars and above                                                                                                                                                                 Page 1 of 10
    Sponsored




https://www.amazon.com/TOPMOUNT-Motorcycle-Universal-handlebar-Kawasaki/dp/B07P61LK2M/ref=sr_1_137?dchild=1&keywords=ktm+motor+parts&qid=1604062747&sr=8-137#nav-top                                    1/5
11/2/2020                               Case:
                                 Amazon.com:    1:20-cv-06677
                                             TOPMOUNT             Document
                                                      1 Set Motorcycle             #: 15
                                                                       Mirror Universal    Filed:mirror
                                                                                        handlebar  11/10/20     Page
                                                                                                        For Yamaha       387 of
                                                                                                                   for Kawasaki for 498
                                                                                                                                    HarleyPageID
                                                                                                                                          for KTM for#:2557
                                                                                                                                                     Suzuki Parts 7/8" 22mm: Automotive




                Newlight66 Bike Mirror,           KiWAV Magazi Classic MX            ISIU Universal                     BETOOLL Upgraded                   Universal CNC
                Adjustable Handlebar              orange motorcycle                  Motorcycle Rear View               Adjustable Pair UTV Side           Motorcycle Foldable
                Rear View Mirrors for             Mirrors CNC aluminum               Mirrors for 7/8"                   Mirror Set 1.75 or 2inch           7/8" Handle Bar End
                Mountain Road Bi...               universal                          Handlebar Mount…                   Roll Bar Cage, U...                Mirrors Rearview Side…
                            727                                219                                 64                                 948                               111
                $22.99                            $88.70                             $16.79                             $18.99                             $17.99


    Customers who viewed this item also viewed                                                                                                                                            Page 1 of 3




                    MICTUNING Universal              kemimoto Universal                   CICMOD Custom                         MZS Motorcycle Mirrors               MZS ATV Mirrors - R
                    Hawk-eye Motorcycle              Motorcycle Mirrors,                  Universal Motorcycle                  Rear View 8MM 10MM                   View Side 7/8 Hand
                    Convex Rear View Mirror          kemimoto M8 M10                      Rearview Side Mirrors for             Universal Compatible                 Mount Compatible w
                    - with 10mm Bolt,…               Threaded Bolt Double…                Sports bike Choppers…                 with Honda Yamaha…                   Arctic Cat Can-am…
                                2,109                                408                                   1,146                                216                                  171
                    $17.91                           $19.99                               $12.99                                $31.88                               $25.99



    Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $12.95! Get a $60 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa
             Card. No annual fee. Apply now




    Have a question?
    Find answers in product info, Q&As, reviews

            Type your question or keyword




    Product information

    Technical Details                                                                                  Additional Information

            Manufacturer                            TOPMOUNT                                              ASIN                                           B07P61LK2M

            Brand                                   TOPMOUNT                                              Customer Reviews                                                      5 ratings
                                                                                                                                                         3.8 out of 5 stars
            Item Weight                             1.52 pounds
                                                                                                          Best Sellers Rank                              #965,891 in Automotive (See Top
            Package Dimensions                      13.66 x 5.24 x 2.36 inches                                                                           100 in Automotive)
                                                                                                                                                         #2,125 in Powersports Mirrors &
            Manufacturer Part Number                TP-19001
                                                                                                                                                         Accessories

                                                                                                          Date First Available                           March 1, 2019


                                                                                                       Warranty & Support

                                                                                                        Product Warranty: For warranty information about this product, please
                                                                                                        click here

                                                                                                       Feedback

                                                                                                        Would you like to tell us about a lower price?


https://www.amazon.com/TOPMOUNT-Motorcycle-Universal-handlebar-Kawasaki/dp/B07P61LK2M/ref=sr_1_137?dchild=1&keywords=ktm+motor+parts&qid=1604062747&sr=8-137#nav-top                                    2/5
11/2/2020                               Case:
                                 Amazon.com:    1:20-cv-06677
                                             TOPMOUNT             Document
                                                      1 Set Motorcycle             #: 15
                                                                       Mirror Universal    Filed:mirror
                                                                                        handlebar  11/10/20     Page
                                                                                                        For Yamaha       388 of
                                                                                                                   for Kawasaki for 498
                                                                                                                                    HarleyPageID
                                                                                                                                          for KTM for#:2558
                                                                                                                                                     Suzuki Parts 7/8" 22mm: Automotive

    Related video shorts (0) Upload your video




     Be the ﬁrst video
     Your name here




    Product description

             Aftermarket 100% New
             Good Working Condition and Easy to Install,Direct bolt on to most motorcycle that are using single mounting bolt mirror
             Its stylish design is perfect to decorate your motorcycle
             Position: Left & Right


             - 100% Brand New Aftermarket high quality bar end mirrors
             - Material: Billet Aluminum( All CNC )
             - Color:Black
             - Quantity:one pair


             PACKAGE INCLUDED: one pair (Left & Right) Motorcycle rear-view mirror


             Fitment: 8mm or 10MM Clockwise Threaded Mounting Bolt Fits Most Fits Most Honda, Kawasaki, Suzuki and Victory Cruisers. (Not Sport Bikes) Contact
             Hoosier Garage If You Are Unsure If The Mirrors will Fit Your Bike




    Customers also viewed these products                                                                                                                                                  Page 1 of 8




                  MZS ATV Mirrors - 360              MICTUNING Universal                  MICTUNING Motorcycle                  kemimoto Universal                   MZS Bar End Mirrors
                  Degree Adjustment Rear             Hawk-eye Motorcycle                  Mirrors - Bar End Rear                Motorcycle Mirrors,                  Motorcycle Rear Vie
                  View Round Foldable                Convex Rear View Mirror              View Mirrors Compatible               kemimoto M8 M10                      Mirror 7/8 Standard
                  Handlebar Mount…                   - with 10mm Bolt,…                   with Most Honda…                      Threaded Bolt Double…                Hollow Red Side…
                                106                                  2,109                                 327                                  408                                  387
                  $28.99                             $17.91                               $22.99                                $19.99                               $29.99



    Products related to this item                                                                                                                                                    Page 1 of 20
    Sponsored




                  MKING Motorcycle                   KiWAV Magazi mirrors                 XMT-MOTO Rear View                    NEW Universal Chrome                 Universal Motorcycl
                  Modiﬁed Rearview                   Tulip Style orange &                 Side Mirrors LED Turn                 Motorcycle Rear View                 Mirrors 3" inch Roun
                  Mirror, with Adapter, ATV          black for motorcycle                 Signal Univeral ﬁt for all            Mirrors ATV Scooter Back             7/8" Handle Folding
                  Universal Handlebar Re...          bobber chopper naked...              Street Bikes(i...                     Side Mirror 8mm ...                  End Rear view Co...
                                1                                  20                                   26                                   32                      $23.80
                  $14.99                             $51.80                               $25.77                                $12.98


    Customer questions & answers
            Have a question? Search for answers


https://www.amazon.com/TOPMOUNT-Motorcycle-Universal-handlebar-Kawasaki/dp/B07P61LK2M/ref=sr_1_137?dchild=1&keywords=ktm+motor+parts&qid=1604062747&sr=8-137#nav-top                                    3/5
11/2/2020                               Case:
                                 Amazon.com:    1:20-cv-06677
                                             TOPMOUNT             Document
                                                      1 Set Motorcycle             #: 15
                                                                       Mirror Universal    Filed:mirror
                                                                                        handlebar  11/10/20     Page
                                                                                                        For Yamaha       389 of
                                                                                                                   for Kawasaki for 498
                                                                                                                                    HarleyPageID
                                                                                                                                          for KTM for#:2559
                                                                                                                                                     Suzuki Parts 7/8" 22mm: Automotive

              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




    Customer reviews                                                         No customer reviews

                       3.8 out of 5                                               There are 0 customer reviews and 5 customer ratings.
    5 global ratings

    5 star                                        22%

    4 star                                        39%

    3 star                                        38%

    2 star                                          0%

    1 star                                          0%

      How are ratings calculated?




    Review this product
    Share your thoughts with other customers

                  Write a customer review




      Top subscription apps for you                                                                                                                                                 Page 1 of 7




                   Disney+                            CBS Full Episodes and                STARZ                                Sling TV                            ABCmouse.com - E
                   Disney                             Live TV                              Starz Entertainment                  Sling TV LLC                        Learning Academy
                                  419,372             CBS Interactive                                     85,114                                50,160              Age of Learning
                   $0.00                                                103,853            $0.00                                $0.00                                              36,01
                                                      $0.00                                                                                                         $0.00


      Inspired by your browsing history                                                                                                                                             Page 1 of 6




                   K&N Engineering KT-                Xitomer Duke 790 Mirror              KTM 2013 Dual                        Orange Accessories CNC              Motorex Top Spee
                   1217 Ktm 125/250/390               Hole Plugs, for KTM                  Compound Enduro Grips                Front Brake Master                  Oil - 15W50 - 4 Lit
                   Duke; 2017-2019                    125/390 / 790 DUKE                   78102021000 (Original                Cylinder Cover Fluid for            171-435-400
                   Replacement Air Filter             2013-2019, 1290…                     Version)                             KTM Duke 125 2013…                                   112
                                  58                                    27                                 138                                  18                  $47.25
                   $52.99                             $14.99                               $21.59                               $12.99

https://www.amazon.com/TOPMOUNT-Motorcycle-Universal-handlebar-Kawasaki/dp/B07P61LK2M/ref=sr_1_137?dchild=1&keywords=ktm+motor+parts&qid=1604062747&sr=8-137#nav-top                              4/5
11/2/2020                               Case:
                                 Amazon.com:    1:20-cv-06677
                                             TOPMOUNT             Document
                                                      1 Set Motorcycle             #: 15
                                                                       Mirror Universal    Filed:mirror
                                                                                        handlebar  11/10/20     Page
                                                                                                        For Yamaha       390 of
                                                                                                                   for Kawasaki for 498
                                                                                                                                    HarleyPageID
                                                                                                                                          for KTM for#:2560
                                                                                                                                                     Suzuki Parts 7/8" 22mm: Automotive


      Your Browsing History                    View or edit your browsing history           ›                                                                                           Page 1 of 2




                                                                                                   Back to top




       Get to Know Us                                Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
       Careers                                       Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                     Amazon                                                      Signature Cards                                             19
       Blog
                                                     Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
       About Amazon
                                                     Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
       Sustainability
                                                     Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
       Press Center                                                                                                                                                          Policies
                                                     Self-Publish with Us                                        Shop with Points
       Investor Relations                                                                                                                                                    Amazon Prime
                                                     Host an Amazon Hub                                          Credit Card Marketplace
       Amazon Devices                                                                                                                                                        Returns &
                                                     › See More Make Money                                       Reload Your Balance                                         Replacements
       Amazon Tours                                  with Us
                                                                                                                 Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                             and Devices
                                                                                                                                                                             Amazon Assistant
                                                                                                                                                                             Help




                                                                                                     English                 United States




      Amazon Music            Amazon                       Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
      Stream millions         Advertising                  Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
      of songs                Find, attract, and           from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                              engage customers                                                        brands                                            Made Easy                     for the Web

      Sell on                 Amazon                       Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
      Amazon                  Business                     Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
      Start a Selling         Everything For               Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
      Account                 Your Business                                                                                                             Educational
                                                                                                                                                        Resources

      Amazon Web              Audible                      Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
      Services                Listen to Books &            Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
      Scalable Cloud          Original                     Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
      Computing               Audio                                                                   Box Oﬃce Data
      Services                Performances

      Fabric                  Goodreads                    IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
      Sewing, Quilting        Book reviews                 Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
      & Knitting              &                            & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                              recommendations                                                         Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                      Need                    Made Easy

      Prime Video             Shopbop                      Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
      Direct                  Designer                     Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
      Video                   Fashion Brands               Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
      Distribution                                                                                    Healthiest
      Made Easy                                                                                       Grocery Store

      eero WiFi               Neighbors App                Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
      Stream 4K Video         Real-Time Crime              Top subscription boxes – right             Pharmacy                Like-new products         Chance
      in Every Room           & Safety Alerts              to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                        in,
                                                                                                                                                        give it a second
                                                                                                                                                        life




                                                Conditions of Use     Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/TOPMOUNT-Motorcycle-Universal-handlebar-Kawasaki/dp/B07P61LK2M/ref=sr_1_137?dchild=1&keywords=ktm+motor+parts&qid=1604062747&sr=8-137#nav-top                                     5/5
11/2/2020                                  Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20
                                                                                   Amazon.com    Page 391 of 498 PageID #:2561
                                                                                              : KTM


   Skip to main content              Deliver to
                                                          TOPMOUNT      KTM
                                                                                                                                               Hello,         Returns          0
                                     Glenview 60026                                                                                            Account        & Orders


  Holiday Deals         Gift Cards           Amazon.com    Customer Service     Prime      Prime Video      Best Sellers   Browsing History       Buy Again     Find a Gift

      3 results for TOPMOUNT : "KTM"                                                                                                                     Sort  by:Featured
                                                                                                                                                         Featured
                                                                                                                                                          Sort by:




                                                                                             TOPMOUNT 1 Set Motorcycle Mirror Universal handlebar
                                                                                             mirror For Yamaha for Kawasaki for Harley for KTM for…
                                                                                                            5
                                                                                             $1295
                                                                                             Get it as soon as Tue, Nov 3
                                                                                             FREE Shipping on your ﬁrst order
                                                                                             shipped by Amazon
                                                                                             Only 6 left in stock - order soon.




                                                                                             TOPMOUNT 1 Pair Universal Motorcycle Mirrors ATV Rear
                                                                                             View Side Mirrors for 7/8" Handlebar with 10mm/8mm…
                                                                                                            30
                                                                                             $1299 $13.95
                                                                                             Get it as soon as Tue, Nov 3
                                                                                             FREE Shipping on your ﬁrst order
                                                                                             shipped by Amazon
            BETOOLL HW9008
            Golf Cart Folding
            Side View Mirrors…
                              2,579
            $
                11.99                                                                        TOPMOUNT 1 Pair Universal Motorcycle Convex Rear View
                        Shop now
                                                                                             Mirror - with 8mm and 10mm Bolt, 7/8" Handle Bar…
                                                                                                            16
                                                                                             $1195
                                                                                             Get it as soon as Tue, Nov 3
                             Sponsored                                                       FREE Shipping on your ﬁrst order
                                                                                             shipped by Amazon




                                                   Need help?
                                                   Visit the help section or contact us




                                                                                   ISIU Universal Motorcycle Rear View Mirrors for 7/8"
                                                                                   Handlebar Mount Compatible with Motorcycle...                        Shop now
                                                                                   $16.79                             64

                                                                                                                                                                   Sponsored




      Inspired by your browsing history                                                                                                                             Page 1 of 6




                   K&N Engineering KT-                Xitomer Duke 790 Mirror       KTM 2013 Dual                   Orange Accessories CNC          Motorex Top Spee
                   1217 Ktm 125/250/390               Hole Plugs, for KTM           Compound Enduro Grips           Front Brake Master              Oil - 15W50 - 4 Lit
                   Duke; 2017-2019                    125/390 / 790 DUKE            78102021000 (Original           Cylinder Cover Fluid for        171-435-400
                   Replacement Air Filter             2013-2019, 1290…              Version)                        KTM Duke 125 2013…                              112
                                     58                           27                              138                             18                $47.25
                   $52.99                             $14.99                        $21.59                          $12.99

https://www.amazon.com/s?k=KTM&me=A316NA1LGVVPYA&ref=nb_sb_noss                                                                                                                    1/3
11/2/2020                                Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20
                                                                         Amazon.com Seller Profile:Page 392 of 498 PageID #:2562
                                                                                                   TOPMOUNT


   Skip to main content          Deliver to
                                                        All
                                                                                                                                                    Hello,         Returns           0
                                 Glenview 60026                                                                                                     Account        & Orders


  Holiday Deals     Gift Cards            Amazon.com      Customer Service       Prime         Prime Video     Best Sellers                        Shop deals before they're gone



    TOPMOUNT                                                                                                       Have a question for TOPMOUNT?
    TOPMOUNT storefront
                  94% positive in the last 12 months (47 ratings)                                                    Ask a question
    Our main products are home TV hold and products. We are TOPMONUT On Amazon,

    Our duty is to bring high quality products and good service




    Detailed Seller Information


    Business Name:Ningbo bomei jingmibujian
    Business Address:
      tianlongshanlu 36 hao 4zhuang1hao1lou
      Beilun
      Zhejiang
      315800
      CN


        Feedback        Returns & Refunds         Shipping         Policies      Help        Gift Wrap       Products



                             “ Did not receive any mounting brackets could you please send them ”
                                                                                                                                           30       90           12 Lifetime
                             By Jerrod Z. on April 23, 2020.                                                                             days     days       months

                                                                                                                              Positive   100%    100%          94%        97%
                             “ Fast shipping ”
                                                                                                                              Neutral     0%       0%             0%         0%
                             By Ryan R. Lalone on April 13, 2020.
                                                                                                                              Negative    0%       0%             6%         3%
                             “ Quick shipping great product ”
                                                                                                                              Count          1        6           47         99
                             By james scherden on March 28, 2020.

                             “ Items came fast and packaged good. Great mirrors!!!! ”

                             By EMB on March 18, 2020.

                             “ The even though the box was new the mirrors were clearly used with greasy
                               hand prints all over them, even greasy prints under the clear stick on glass
                               protection ﬁlm. One mirror was badly scratched up at the mounting ﬂange. The
                               cleaning cloth was so greasy and soiled that it had to be throw away and can
                               not be used. ”
                             Read less

                             By Morgan on March 4, 2020.



                                                         Previous Next




                                                              Leave seller feedback     Tell us what you think about this page




            Inspired by your browsing history                                                                                                                          Page 1 of 6




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A316NA1LGVVPYA&sshmPath=                          1/3
11/2/2020                                   Case: 1:20-cv-06677 Document #: 15Shipping
                                                                         Select Filed:Options
                                                                                       11/10/20     Page Checkout
                                                                                              - Amazon.com 393 of 498 PageID #:2563




            Choose your shipping options                                                                                                                      Continue




            Shipment 1 of 1                                                                          Amazon Locker is available

            Shipping from Amazon.com                     (Learn more)                                20 pickup locations near you

            Shipping to:    , 1851 TOWER DR, GLENVIEW, IL, 60026-7783 United                         Choose a delivery option:
            States

               TOPMOUNT 1 Set Motorcycle Mirror Universal handlebar mirror                            Good news               , we're giving you a 30-day FREE trial of
               For Yamaha for Kawasaki for Harley for KTM for Suzuki Parts 7/8"                       Prime
               22mm
               $12.95 - Quantity: 1
               Sold by: TOPMOUNT                                                                           Tuesday, Nov. 3
                                                                                                           FREE Two-Day Delivery with a free trial of
            Change quantities or delete
                                                                                                           Friday, Nov. 6
                                                                                                            FREE Shipping on your first order

                                                                                                           Thursday, Nov. 5
                                                                                                           $5.99 - Shipping

                                                                                                           Tuesday, Nov. 3
                                                                                                           $9.99 - Shipping




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                               1/1
11/2/2020                                   Case: 1:20-cv-06677 Document #: Place
                                                                            15 Filed:    11/10/20
                                                                                  Your Order          Page
                                                                                             - Amazon.com    394 of 498 PageID #:2564
                                                                                                          Checkout




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         1851 TOWER DR                                                                                                                                       privacy notice and conditions of use.
                                                                                                     Enter Code                  Apply
         GLENVIEW, IL 60026-7783                      Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $12.95
         Phone:
                                                                                                                                                        Shipping & handling:                        $5.99
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $18.94
                  Or try Amazon Locker                                                                                                                  Estimated tax to be collected:              $0.81
                  20 locations near this address

                                                                                                                                                        Order total:                            $19.75

                                                                                                                                                        How are shipping costs calculated?
                               , we're giving you 30 days of Prime                                    Try Prime FREE for 30 days
                            benefits for FREE
                                                                                                        Click to instantly save $5.99 on
                            Learn more
                                                                                                           delivery. Cancel anytime.



         Delivery: Nov. 5, 2020 If you order in the next 12 hours and 2 minutes (Details)
                         TOPMOUNT 1 Set Motorcycle Mirror                    Choose a delivery option:
                         Universal handlebar mirror For                           Tuesday, Nov. 3
                         Yamaha for Kawasaki for Harley for                       FREE Two-Day Delivery with your free trial of
                         KTM for Suzuki Parts 7/8" 22mm
                         $12.95
                                                                                  Friday, Nov. 6
                         Amazon Prime eligible Join now
                                                                                  FREE Shipping on your first order
                         Quantity: 1 Change
                         Sold by: TOPMOUNT                                        Thursday, Nov. 5
                               Add gift options                                   $5.99 - Shipping
                                                                                  Tuesday, Nov. 3
                         Item arrives in packaging that shows                     $9.99 - Shipping
                         what’s inside. To hide it, choose Ship
                         in Amazon packaging.

                           Ship in Amazon packaging




     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                                 Amazon.com:
                                               Case:Topteng Motorcycle Starter
                                                       1:20-cv-06677           fits for KTM SXF
                                                                          Document              XCFFiled:
                                                                                            #: 15   EXC 250 350 FreeridePage
                                                                                                          11/10/20       2013-2017,
                                                                                                                               395Electrical
                                                                                                                                    of 498   Starter
                                                                                                                                               PageIDMotor Engine
                                                                                                                                                            #:2565Starting 9-Spline: Automotive

                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                             Returns                               0
                                         Automotive Parts & Accessories
                                                                                                                                                                                             & Orders          Try Prime               Cart
                                                                                                                                                                      Account
      Deliver to
                                        Holiday Deals      Gift Cards     Best Sellers      Customer Service      New Releases          AmazonBasics     Whole Foods         Free Shipping                Shop today's epic deals now
      Bensenville 60106

    Automotive      Your Garage     Deals & Rebates     Best Sellers    Parts     Accessories        Tools & Equipment       Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Electrical & Batteries › Starters


                                                                                        Topteng Motorcycle Starter ﬁts for KTM SXF XCF                                                           $92.99
                                                                                        EXC 250 350 Freeride 2013-2017, Electrical                                                               & FREE Shipping

                                                                                        Starter Motor Engine Starting 9-Spline                                                                   Arrives: Oct 27 - Nov 3
                                                                                        Visit the Topteng Store
                                                                                                                                                                                                 In stock.
                                                                                                                                                                                                 Usually ships within 2 to 3 days.
                                                                                        Price:   $92.99 & FREE Shipping
                                                                                                                                                                                                 Qty:
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                  1      1
                                                                                          Get $50 oﬀ instantly: Pay $42.99 $92.99 upon approval for the Amazon Rewards
                                                                                          Visa Card. No annual fee.
                                                                                                                                                                                                                   Add to Cart
                                                                                        Returnable until Jan 31, 2021
                                                                                           Please conﬁrm the replacement part number, the exact model and year of your                                              Buy Now
                                                                                           vehicle before ordering.
                                                                                           This Starter is suitable for KTM SXF XCF EXC 250 350 Freeride 2013-2017. What                               Secure transaction
                                                                                           you see in the picture is exactly what you get.                                                       Ships from ...          Topteng
                                                                                           High-quality magnets or ﬁeld coils deliver more torque for fast starts,good                           Sold by ...             Topteng
                                                                                           working condition.
                                                                                           Inside and out starter motors improve reliability over longer periods of time.                        Add a Protection Plan:
                              Roll over image to zoom in                                   Designed for individual vehicle power consumption, and are ready to be installed                            3-Year Auto Parts Protection
                                                                                           quickly and easily.                                                                                         Plan for $13.99
                                                                                        › See more product details
                                                                                                                                                                                                       Deliver to Bensenville 60106

   Sponsored products related to this item                                                                                                                                     Page 1 of 2         Add to List



                                                                                                                                                                                                         Share


                                                                                                                                                                                                               Have one to sell?

                                                                                                                                                                                                               Sell on Amazon




               Rareelectrical NEW                 Rareelectrical NEW                   Rareelectrical NEW                MYK Starter Motor for           Rareelectrical NEW
               STARTER MOTOR                      STARTER MOTOR                        STARTER COMPATIBLE                GY6 125cc 150cc                 STARTER COMPATIBLE
               COMPATIBLE WITH 2007               COMPATIBLE WITH                      WITH BMW                          Engines - 9 Tooth               WITH KTM MOTORCYC
               2008 2009 2010 2011…               EAGLE ATV EAGLE…                     MOTORCYCLE…                       $29.90                          990 SUPERMOTO R T…
               $133.68                            $24.25                               $142.74                                                           $99.81
                                                                                                                                                                             Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $42.99 instead of $92.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                        Additional Information

         Manufacturer                                         Topteng                                                         ASIN                                                     B089T2TNNH

         Brand                                                Topteng                                                         Date First Available                                     June 8, 2020

         Manufacturer Part Number                             M553-A199~TO                                                  Warranty & Support

                                                                                                                            Product Warranty: For warranty information about this product, please click here

                                                                                                                            Feedback

                                                                                                                            Would you like to tell us about a lower price?




https://www.amazon.com/Topteng-Motorcycle-Freeride-2013-2017-Electrical/dp/B089T2TNNH/ref=sr_1_11                                                                                                                                             1/4
10/20/2020                              Amazon.com:
                                            Case:Topteng Motorcycle Starter
                                                    1:20-cv-06677           fits for KTM SXF
                                                                       Document              XCFFiled:
                                                                                         #: 15   EXC 250 350 FreeridePage
                                                                                                       11/10/20       2013-2017,
                                                                                                                            396Electrical
                                                                                                                                 of 498   Starter
                                                                                                                                            PageIDMotor Engine
                                                                                                                                                         #:2566Starting 9-Spline: Automotive


   Videos
             Videos for related products




                                            0:21                                       0:24
             maXpeedingrods Complete Recoil               NICHE Your Aftermarket
             Starter Pull Start Assembly for…             Powersports Replacement Parts…

             maXpeedingrods-us                            Mishon Corporation



     Upload your video




   Product description

         STARTER Motor Engine Starting 9-Spline Fit For KTM SXF XCF EXC 250 350 Freeride 2013-2017

         Please conﬁrm the part number before ordering.
         PART NUMBER(S):
         77240001100

         SPECIFICATIONS:
         Fitment Type: Direct Replacement
         Surface Finish: Heavy Duty
         Part: UNIT
         Unit Type: Starter
         Starter Type: PMDD
         Number of Teeth: 9
         Rotation: CW
         Gear OD: 11.7mm / 0.46 in
         Mtg Ear 1 Hole: 6.6mm Unthreaded
         Mtg Ear 2 Hole: 7.3mm Unthreaded

         FITMENT:
         Fits for KTM SX-F 250 2013-2015
         Fits for KTM XC-F 250 2013-2015
         Fits for KTM XCF-W 250 2014-2016
         Fits for KTM EXC-F 250 2014-2016
         Fits for KTM EXC-F 250 Six Days 2014-2016
         Fits for KTM 350 FREERIDE 350cc 2012-2017
         Fits for KTM XC-F 350 2011-2015
         Fits for KTM XCF-W 350 2012-2016
         Fits for KTM XCF-W 350 Six Days 2014-2016
         Fits for KTM EXC-F 350 2012-2016
         Fits for KTM EXC-F 350 FACTORY 2016
         Fits for KTM EXC-F 350 Six Days 2012-2016
         Fits for KTM EXC-F 350 FACTORY EDITION 2015
         Fits for KTM SX-F 350 2011-2015
         Fits for KTM SX-F 350 CAIROLI REPLICA 2011-2012

         Fits for Husqvarna FC250 2015
         Fits for Husqvarna FC250 HQV 2014
         Fits for Husqvarna FC350 2015
         Fits for Husqvarna FC350 HQV 2014
         Fits for Husqvarna FE250 2014-2016
         Fits for Husqvarna FE250 HQV 2014
         Fits for Husqvarna FE350 2014-2016
         Fits for Husqvarna FE350 HQV 2014
         Fits for Husqvarna FE350S 2015-2016

         Fits for Husaberg FE350 2013

         PACKAGE INCLUDED:
         1x New Starter




   Sponsored products related to this item




              Rareelectrical NEW         Rareelectrical NEW           Rareelectrical NEW        MYK Starter Motor for      Rareelectrical NEW         Rareelectrical NEW
              STARTER MOTOR              STARTER MOTOR                STARTER COMPATIBLE        GY6 125cc 150cc            STARTER COMPATIBLE         STARTER COMPATIBLE
              COMPATIBLE WITH            COMPATIBLE WITH 2007         WITH KTM MOTORCYCLE       Engines - 9 Tooth          WITH SUZUKI                WITH BMW
              EAGLE ATV EAGLE…           2008 2009 2010 2011…         990 SUPERMOTO R T…        $29.90                     MOTORCYCLE…                MOTORCYCLE…
              $24.25                     $133.68                      $99.81                                                            1             $142.74
                                                                                                                           $44.90
                                                                                                                                                                                               Ad feedback



   Customer questions & answers
        Have a question? Search for answers



https://www.amazon.com/Topteng-Motorcycle-Freeride-2013-2017-Electrical/dp/B089T2TNNH/ref=sr_1_11                                                                                                            2/4
10/20/2020                                Amazon.com:
                                              Case:Topteng Motorcycle Starter
                                                      1:20-cv-06677           fits for KTM SXF
                                                                         Document              XCFFiled:
                                                                                           #: 15   EXC 250 350 FreeridePage
                                                                                                         11/10/20       2013-2017,
                                                                                                                              397Electrical
                                                                                                                                   of 498   Starter
                                                                                                                                              PageIDMotor Engine
                                                                                                                                                           #:2567Starting 9-Spline: Automotive
             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                           No customer reviews

   5 star                                      0%
   4 star                                      0%
   3 star                                      0%
   2 star                                      0%
   1 star                                      0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                               Page 1 of 9




                 Midwest Living                     Real Simple                          National Geographic                    Horse Illustrated           Do it Yourself
                                  642                                28                  Kids                                                    204                         13
                 Print Magazine                     Print Magazine                                        6,337                 Print Magazine              Print Magazine
                 $5.00                              $5.00                                Print Magazine                         $23.95                      $3.00
                                                                                         $30.00


     Best sellers in Kindle eBooks                                                                                                                                                                                 Page 1 of 8




                 A Time for Mercy (Jake             Mexican Gothic                       The Book of Lost                       If You Tell: A True Story   The Key to Rebecca
                 Brigance Book 3)                   › Silvia Moreno-Garcia               Friends: A Novel                       of Murder, Family…          › Ken Follett
                 › John Grisham                                    3,186                 › Lisa Wingate                         › Gregg Olsen                                1,652
                                  559               Kindle Edition                                        3,137                                  16,730     Kindle Edition
                 Kindle Edition                     $12.99                               Kindle Edition                         Kindle Edition              $1.99
                 $14.99                                                                  $13.99                                 $4.99


     Your Browsing History              View or edit your browsing history      ›                                                                                           Page 1 of 2    See personalized recommendations

                                                                                                                                                                                                         Sign in

                                                                                                                                                                                                 New customer? Start here.




                                                                                                                  Back to top




                           Get to Know Us                                 Make Money with Us                               Amazon Payment Products                                Let Us Help You
                           Careers                                        Sell products on                                 Amazon Rewards Visa                                    Amazon and COVID-
                                                                          Amazon                                           Signature Cards                                        19
                           Blog
                                                                          Sell apps on Amazon                              Amazon.com Store Card                                  Your Account
                           About Amazon
                                                                          Become an Aﬃliate                                Amazon Business Card                                   Your Orders
                           Press Center
                                                                          Advertise Your Products                          Amazon Business Line of Credit                         Shipping Rates &
                           Investor Relations                                                                                                                                     Policies
                                                                          Self-Publish with Us                             Shop with Points
                           Amazon Devices                                                                                                                                         Amazon Prime
https://www.amazon.com/Topteng-Motorcycle-Freeride-2013-2017-Electrical/dp/B089T2TNNH/ref=sr_1_11                                                                                                                                3/4
10/22/2020                                                                  Amazon.com
                                         Case: 1:20-cv-06677 Document #: 15 Filed:     : KTM Starter
                                                                                   11/10/20    Page  motor
                                                                                                        398 of 498 PageID #:2568
                                                                                                                                        Hello, Sign in
   Skip to main content                       KTM Starter motor                                                                         Account & Lists
                                                                                                                                                               Returns                          0
                                  Topteng
                                                                                                                                                               & Orders    Try Prime                  Cart
                                                                                                                                        Account
      Deliver to
                                 Holiday Deals     Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    14 results for Topteng : "KTM Starter motor"                                                                                                                                  Sort  by:Featured
                                                                                                                                                                                  Featured
                                                                                                                                                                                   Sort by:




                                                                                                      Topteng New Electric Starter Motor For KTM 250 400 EXC MCX SX 450
                                                                                                      520 525 EXC MXC SX SMR 450 XC 540S SXS
                                                                                                      $
                                                                                                          6999
                                                                                                      FREE Shipping




                                                                                                      Topteng Electric Starter Motor for KTM 125 Duke 2011-2017 for KTM 200
                                                                                                      Duke 2011-2017#|90140001000
                                                                                                      $   6399
                                                                                                      FREE Shipping




                                                                                                      Topteng Electric Starter Motor for KTM 200 XC-W 2013-2016 250 300
                                                                                                      EXC XC XC-W Six Days
                                                                                                      $   5399
                                                                                                      FREE Shipping




                                                                                                      Topteng Motorcycle Starter ﬁts for KTM SXF XCF EXC 250 350 Freeride
                                                                                                      2013-2017, Electrical Starter Motor Engine Starting 9-Spline
                                                                                                      $   9299
                                                                                                      FREE Shipping




                                                                                                      Topteng Motorcycle Starter Motor, 9-Spline Starter Replacement ﬁts for
                                                                                                      KTM EXC 450 2012-2016, EXC 450 SIX DAYS 2012-2016 78140001000
                                                                                                      $   9399
                                                                                                      FREE Shipping




                                                                                                      Topteng Starter Motor Engine Starting 9-Spline Fit For KTM 400 620 625
                                                                                                      640 660 Adventure DUKE SXC XC RALLYE
                                                                                                      $
                                                                                                       8799
                                                                                                      FREE Shipping




                                                                                                      Topteng Electric Motor Starter for Yamaha DT125R 91-96 DT125 RE
                                                                                                      TDR125 TDR125H KTM LC2 125 Sachs #|3MB-81800-02,4FL-81800-…
                                                                                                      $   4499
                                                                                                      FREE Shipping




https://www.amazon.com/s?k=KTM+Starter+motor&me=A1TS0L31WJVRF4&ref=nb_sb_noss                                                                                                                                1/4
10/22/2020                                                               Amazon.com
                                      Case: 1:20-cv-06677 Document #: 15 Filed:     : KTM Starter
                                                                                11/10/20    Page  motor
                                                                                                     399 of 498 PageID #:2569

                                                                                       Topteng Electric Motor Starter for Honda CBR250R CBR250RR 11-13
                                                                                       CBR300R CB300F 15-18 AN125#|16700-KYJ-901,16700-KTM-305
                                                                                       3199
                                                                                       $

                                                                                       FREE Shipping




                                                                                       Topteng Voltage Regulator Rectiﬁer for KTM Freeride 350 2012-2016 500
                                                                                       EXC 2012-2016
                                                                                       3799
                                                                                       $

                                                                                       FREE Shipping




                                                                                       Topteng Fuel Pump 90207088000 For KTM RC 390 2014-2016 DUKE 390
                                                                                       2013-2017
                                                                                       3299
                                                                                       $

                                                                                       FREE Shipping




                                                                                       Topteng Fuel Pump For KTM PE 250 350 690 390 450 570 125 DUKE 09-
                                                                                       13 EX-F SX-F FREERIDE
                                                                                       3199
                                                                                       $

                                                                                       FREE Shipping




                                                                                       Topteng Voltage Regulator Rectiﬁer for KTM 250 450 SX-F 350 XC-F SMR
                                                                                       MUSQUIN REPLICA
                                                                                       2799
                                                                                       $

                                                                                       FREE Shipping




                                                                                       Topteng Voltage Regulator Rectiﬁer for KTM 400 EXC-G RACING 250 EXC-
                                                                                       F 300 EXC-E 450 EXC-R
                                                                                       2199
                                                                                       $

                                                                                       FREE Shipping




                                                                                       Topteng Motorcycle Engine Starter Clutch, Replacement Engine Starter
                                                                                       Clutch One Way Bearing Assembly for Husaberg FE FS 400 450 550 650,…
                                                                                       2799
                                                                                       $

                                                                                       FREE Shipping




                                                Need help?
                                                Visit the help section or contact us




https://www.amazon.com/s?k=KTM+Starter+motor&me=A1TS0L31WJVRF4&ref=nb_sb_noss                                                                                  2/4
10/20/2020                                       Case: 1:20-cv-06677 Document #: 15 Amazon.com Seller Profile:
                                                                                     Filed: 11/10/20      Page Topteng
                                                                                                                    400 of 498 PageID #:2570
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                   Returns                                0
                                          All
                                                                                                                                                                                                   & Orders       Try Prime                   Cart
                                                                                                                                                                           Account
      Deliver to
                                         Holiday Deals     Gift Cards        Best Sellers    Customer Service          New Releases     AmazonBasics          Whole Foods         Free Shipping                Shop today's epic deals now
      Bensenville 60106


   Topteng                                                                                                                                             Have a question for Topteng?
   Topteng storefront
                   79% positive in the last 12 months (112 ratings)                                                                                       Ask a question
   Topteng is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:Guang Zhou Tuo Teng Ke Ji You Xian Gong Si
   Business Address:
     Tang Xia Yon Dong Lu 400 Hao Zhi Er Shou Ceng Zi Bian 11 Hao
     Tian He District
     Guang Zhou
     Guang Dong
     510665
     CN


       Feedback       Returns & Refunds              Shipping       Policies        Help       Products



                            “ Had some issues with the shipping but seller was very quick to respond and readily replaced the item. ”
                                                                                                                                                                                   30 days       90 days       12 months        Lifetime
                            By Kira Kagamin on June 9, 2020.                                                                                                       Positive           100%         92%                79%           79%
                            “ I have not received it yet. I'm STILL WAITING for my Tricycle. PLEASE send it immediately. I've been waiting a                       Neutral                  0%      5%                 4%                4%
                              long long time. ”
                                                                                                                                                                   Negative                 0%      3%                16%           17%
                            By Pamela Thorn on June 8, 2020.
                                                                                                                                                                   Count                    19       38                112           114
                            “ this did the trick ”

                            By rick moore on June 4, 2020.

                            “ Refunded my money, only because it never was delivered. Easy to work with. Thanks ”

                            By Carol on June 1, 2020.

                            “ Need this ”

                            By Robert Phipps on May 29, 2020.



                                                                             Previous Next




                                                                                        Leave seller feedback      Tell us what you think about this page




        Top subscription apps for you                                                                                                                                                                                           Page 1 of 9




                   Disney+                               CBS Full Episodes and Live          STARZ                              Sling TV                             SHOWTIME
                   Disney                                TV                                  Starz Entertainment                Sling TV LLC                         Showtime Digital Inc.
                                    381,843              CBS Interactive                                      78,532                             46,724                               22,585
                   $0.00                                                   96,767            $0.00                              $0.00                                $0.00
                                                         $0.00


        Deals in magazine subscriptions                                                                                                                                                                                         Page 1 of 9




                   Reader's Digest                       National Geographic Kids            TIME                               Country                              Christopher Kimballs Milk
                                    56                                     6,337                              1,940                              419                 Street
                   Print Magazine                        Print Magazine                      Print Magazine                     Print Magazine                                        98
                   $5.00                                 $30.00                              $16.00                             $5.00                                Print Magazine
                                                                                                                                                                     $24.95


        Your Browsing History               View or edit your browsing history      ›                                                                                              Page 1 of 2      See personalized recommendations

                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                             New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1TS0L31WJVRF4&sshmPath=                                                                                       1/2
10/20/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 401Checkout
                                                                                                                   of 498 PageID #:2571




                Choose your shipping options                                                                                                                                Continue




                Shipment 1 of 1                                                                                    Choose a delivery option:

                Shipping from Topteng           (Learn more)                                                             Tuesday, Oct. 27 - Tuesday, Nov. 3
                                                                                                                         FREE Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Topteng Motorcycle Starter fits for KTM SXF XCF EXC 250 350 Freeride
                    2013-2017, Electrical Starter Motor Engine Starting 9-Spline
                    $92.99 - Quantity: 1
                    Sold by: Topteng


                Change quantities or delete




                                                                                                                                                                            Continue




                                                               Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                  Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                            1/1
10/20/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  402 of 498 PageID #:2572




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $92.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $92.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $5.81
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $98.80

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Oct. 27, 2020 - Nov. 3, 2020
                                       Topteng Motorcycle Starter fits for KTM SXF                 Choose a delivery option:
                                       XCF EXC 250 350 Freeride 2013-2017,                              Tuesday, Oct. 27 - Tuesday, Nov. 3
                                       Electrical Starter Motor Engine Starting 9-                      FREE Shipping
                                       Spline
                                       $92.99
                                       Quantity: 1 Change
                                       Sold by: Topteng
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/22/2020                                                   Amazon.com:
                                                 Case: 1:20-cv-06677     Topteng Electric
                                                                       Document        #:Starter Motor for11/10/20
                                                                                          15 Filed:        KTM 200 XC-W 2013-2016
                                                                                                                     Page   403 250  300 EXC
                                                                                                                                  of 498     XC XC-W#:2573
                                                                                                                                          PageID     Six Days

                                                                                                                                                   Hello, Sign in
   Skip to main content                          KTM Starter motor                                                                                 Account & Lists
                                                                                                                                                                          Returns                               0
                                         All
                                                                                                                                                                          & Orders          Try Prime               Cart
                                                                                                                                                   Account
       Deliver to
                                       Holiday Deals    Gift Cards   Best Sellers    Customer Service     New Releases   AmazonBasics    Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                         Topteng Electric Starter Motor for KTM 200 XC-W                                               $53.99
                                                                                2013-2016 250 300 EXC XC XC-W Six Days                                                        & FREE Shipping
   Subm                                                                         Visit the Topteng Store
                                                                                                                                                                              Arrives: Oct 29 - Nov 5

   Subm                                                                         Price:   $53.99 & FREE Shipping                                                               In stock.
                                                                                                                                                                              Usually ships within 2 to 3 days.
   Subm                                                                             Get $50 oﬀ instantly: Pay $3.99 $53.99 upon approval for the Amazon Rewards
                                                                                    Visa Card. No annual fee.                                                                 Qty:
                                                                                                                                                                               Qty:
                                                                                                                                                                               1      1


   Subm                                                                         Returnable until Jan 31, 2021
                                                                                                                                                                                              Add toto
                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                       Cart
                                                                                    ✈【High Quality】High class quality and good working condition,Professional
   Subm                                                                             installation will be highly recommanded                                                                     Submit
                                                                                                                                                                                                 Buy Now
                                                                                    ✈【Reliability】Inside and out starter motors improve reliability over longer
                                                                                    periods of time                                                                                 Secure transaction
   Subm                                                                             ✈【Profession Designed】Designed for individual vehicle power consumption, and
                                                                                    are ready to be installed quickly and easily                                              Ships from ...          Topteng
                                                                                    ✈【Long Service Life】New Armatures are precision-manufactured and tested for               Sold by ...             Topteng
                                                                                    long service life
                                                                                    ✈【Best Replacement】Replaces existing starter motor, Just replace and ride                       Deliver to Bensenville 60106
                              Roll over image to zoom in                            again
                                                                                › See more product details                                                                      Add to List



                                                                                                                                                                                      Share
   Sponsored products related to this item                                                                                                                Page 1 of 22
                                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                            Sell on Amazon




                Topteng Electric Starter         CNCMOTOK 3 bolt              NICHE Starter Motor            New Total Power Parts       Electric Starter Motor
                Motor for 04-2008                Starter Motor WIth Line      Assembly 55140001000           SMU0525 Starter             55140001100 for KTM
                YAMAHA YZF-R1#|5VY-              For 50cc 70 cc 90cc          for 2007-2016 KTM              Compatible                  250 300 200EXC 250XC
                81890-00, 5VY-81890…             100cc 110cc 125cc 4…         Motorcycle 300 200…            with/Replacement For…       250XCW 300XC 2007-2
                             4                                3                           1                  $60.88                      $75.99
                $169.99                          $23.99                       $49.95
                                                                                                                                                          Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $3.99 instead of $53.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                            Additional Information

         Manufacturer                                      Topteng                                                ASIN                                              B0816GJQZ3

         Brand                                             Topteng                                                Date First Available                              November 8, 2019

         Manufacturer Part Number                          M553-A101-Silver~TO                                  Warranty & Support

                                                                                                                Product Warranty: For warranty information about this product, please click here

                                                                                                                Feedback

                                                                                                                Would you like to tell us about a lower price?
   Related video shorts (0) Upload your video




    Be the ﬁrst video
    Your name here




https://www.amazon.com/Topteng-Electric-Starter-Motor-2013-2016/dp/B0816GJQZ3/ref=sr_1_3?dchild=1&keywords=KTM+Starter+motor&m=A1TS0L31WJVRF4&qid=1603335152&s=merchant-items&sr=1-3                                       1/3
10/22/2020                                 Amazon.com:
                                              Case: Topteng Motorcycle Starter
                                                       1:20-cv-06677           Motor, 9-Spline
                                                                         Document         #: 15Starter Replacement
                                                                                                   Filed:          fits for Page
                                                                                                            11/10/20        KTM EXC 450 2012-2016,
                                                                                                                                  404              EXC 450 SIX
                                                                                                                                        of 498 PageID          DAYS 2012-2016 78140001000
                                                                                                                                                            #:2574
                                                                                                                                                          Hello, Sign in
   Skip to main content                            KTM Starter motor                                                                                      Account & Lists
                                                                                                                                                                                 Returns                               0
                                         All
                                                                                                                                                                                 & Orders          Try Prime               Cart
                                                                                                                                                          Account
       Deliver to
                                       Holiday Deals      Gift Cards     Best Sellers    Customer Service     New Releases     AmazonBasics       Whole Foods    Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                             Topteng Motorcycle Starter Motor, 9-Spline                                                       $93.99
                                                                                    Starter Replacement ﬁts for KTM EXC 450 2012-                                                    & FREE Shipping
   Subm
                                                                                    2016, EXC 450 SIX DAYS 2012-2016                                                                 Arrives: Oct 29 - Nov 5

   Subm
                                                                                    78140001000
                                                                                    Visit the Topteng Store                                                                          In stock.
                                                                                                                                                                                     Usually ships within 2 to 3 days.
   Subm
                                                                                                                                                                                     Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1
                                                                                    Price:   $93.99 & FREE Shipping
   Subm
                                                                                        Get $50 oﬀ instantly: Pay $43.99 $93.99 upon approval for the Amazon Rewards                                 Add toto
                                                                                                                                                                                                       Add  Cart
                                                                                                                                                                                                              Cart
                                                                                        Visa Card. No annual fee.
   Subm                                                                                                                                                                                                Submit
                                                                                                                                                                                                        Buy Now
                                                                                    Returnable until Jan 31, 2021
                                                                                        Please conﬁrm the part number of your original Starter Motor before ordering.                      Secure transaction
   Subm
                                                                                        This Stator is suitable for KTM EXC 450 2012-2016, EXC 450 SIX DAYS 2012-2016
                                                                                                                                                                                     Ships from ...          Topteng
                                                                                        78140001000.
                                                                                                                                                                                     Sold by ...             Topteng
                                                                                        High-quality magnets or ﬁeld coils deliver more torque for fast starts,good
                                                                                        working condition. Inside and out starter motors improve reliability over longer
                                                                                        periods of time.                                                                                   Deliver to Bensenville 60106
                              Roll over image to zoom in
                                                                                        Designed for individual vehicle power consumption, and are ready to be installed
                                                                                        quickly and easily. Designed for individual vehicle power consumption, and are                 Add to List
                                                                                        ready to be installed quickly and easily.
                                                                                        Timely after sales service. If you have any questions about this product, please do
                                                                                                                                                                                             Share
                                                                                        not hesitate to contact us. We will do our best to provide you with better service.
                                                                                    › See more product details
                                                                                                                                                                                                   Have one to sell?

                                                                                                                                                                                                   Sell on Amazon

                                                                                                                  CNCMOTOK 3 bolt Starter Motor WIth Line For 50cc 70 cc
                                                                                                                  90cc 100cc 110cc 125cc 4 Stroke Engine Quad...

                                                                                                                               3   |     $23.99

                                                                                                                  Shop now ›

                                                                                    Sponsored




   Sponsored products related to this item                                                                                                                                                                         Page 1 of 17




             Topteng Electric Starter          CNCMOTOK 3 bolt             New Starter                  New 120V Electric              New Total Power Parts     New Starter                       Electric Starter Moto
             Motor for 04-2008                 Starter Motor WIth Line     Replacement For Polaris      Starter Replacement For        SVA0011 Starter           Replacement For 1999-             55140001100 for KT
             YAMAHA YZF-R1#|5VY-               For 50cc 70 cc 90cc         3090188 3084981 57-          Tecumseh Engine Snow           Compatible                2009 Kawasaki FH500V              250 300 200EXC 250
             81890-00, 5VY-81890…              100cc 110cc 125cc 4…        2688 Replacement For…        Blowers HM HMSK LK…            with/Replacement for…     FH531 FH541 FH580…                250XCW 300XC 200
                          4                                 3                          321                           116               $63.54                                21                    $75.99
             $169.99                           $23.99                      $31.95                       $55.95                                                   $55.95
                                                                                                                                                                                                                   Ad feedback


   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $43.99 instead of $93.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                                 Additional Information

         Manufacturer                                        Topteng                                                   ASIN                                                B08CSK1YRB

         Brand                                               Topteng                                                   Date First Available                                July 11, 2020

         Manufacturer Part Number                            M553-A200~TO                                            Warranty & Support
         OEM Part Number                                     78140001000, SMU0532                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                     Feedback

                                                                                                                     Would you like to tell us about a lower price?

https://www.amazon.com/Topteng-Motorcycle-Replacement-2012-2016-78140001000/dp/B08CSK1YRB/ref=sr_1_5?dchild=1&keywords=KTM+Starter+motor&m=A1TS0L31WJVRF4&qid=1603335152&s=merchant-i…                                            1/4
10/23/2020                           Amazon.com: Topzone1:20-cv-06677
                                              Case:      Moto Smoked Lens Motorcycle
                                                                          Document   Led Taillights
                                                                                          #: 15 Brake   Tail11/10/20
                                                                                                    Filed:  Light with Integrated
                                                                                                                           PageTurn Signal
                                                                                                                                  405      Lamp PageID
                                                                                                                                       of 498   Indicators For KTM 2007-2013 690 DUKE: Automotive
                                                                                                                                                            #:2575
                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                 Returns                                 0
                                           Automotive Parts & Accessories
                                                                                                                                                                                                 & Orders          Try Prime                 Cart
                                                                                                                                                                          Account
      Deliver to
                                         Holiday Deals     Gift Cards       Best Sellers     Customer Service       New Releases            AmazonBasics     Whole Foods         Free Shipping     Registry        Giants vs Eagles live now
      Bensenville 60106

    Automotive        Your Garage    Deals & Rebates     Best Sellers   Parts       Accessories        Tools & Equipment     Car Care          Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Lights › Tail Light Assemblies


                                                                                       Topzone Moto Smoked Lens Motorcycle Led                                                                       $75.95
                                                                                       Taillights Brake Tail Light with Integrated Turn                                                              & FREE Shipping

                                                                                       Signal Lamp Indicators For KTM 2007-2013 690                                                                  Arrives: Oct 29 - Nov 3

                                                                                       DUKE
                                                                                       Brand: TOPZONE MOTO                                                                                           Only 18 left in stock -
                                                                                                       2 ratings                                                                                     order soon.
                                                                                       Price:   $75.95 & FREE Shipping                                                                               Qty:
                                                                                                                                                                                                      Qty:
                                                                                                                                                                                                      1      1



                                                                                           Get $50 oﬀ instantly: Pay $25.95 $75.95 upon approval for the Amazon Rewards                                                Add to Cart
                                                                                           Visa Card. No annual fee.
                                                                                                                                                                                                                        Buy Now
                                                                                            Speciﬁc tail light for the above-mentioned models, Improve the look and lighting
                                                                                            of your motorcycle                                                                                             Secure transaction
                                                                                            It integrates the ﬂashing tail light function; Light has the following functions:
                                                                                            Position light, brake light, left turn light ,                                                           Ships from ... TOPZONE MOTO
                                                                                            3-month quaility Gurantee                                                                                Sold by ...       TOPZONE MOTO
                                                                                            With built-in Amber Turn Signals;Included connectors and resistors if applicable
                                                                                                                                                                                                     Return policy: Returnable until
                                                                                            Maximum Quantity LEDS installed
                                                                                                                                                                                                     Jan 31, 2021
                                                                                        › See more product details
                                                                                                                                                                                                     Add a Protection Plan:
                                                                                       Compare with similar items                                                                                          3-Year Auto Parts Protection
                               Roll over image to zoom in
                                                                                                                                                                                                           Plan for $13.99



   Inspired by your recent shopping trends                                                                                                                                                                 Deliver to Bensenville 60106
                                                                                                                                                                                 Page 1 of 12

                                                                                                                                                                                                       Add to List



                                                                                                                                                                                                             Share


                                                                                                                                                                                                                   Have one to sell?

                                                                                                                                                                                                                   Sell on Amazon


               KTM Racing Tee                   NEW 2020 KTM PURE                 72 Pcs Motorcycle                 Bicycle Dirt Bike 72Pcs             72 Pcs Motorcycle Spoke
                              62                SWEATER (SMALL)                   Motocross Dirt Bike               Wheel Rim Spoke Skins               Skins Covers Coats For
               $26.99                           $59.99 - $62.99                   Spoke Skins For 8"-21"            Cover Wraps Set                     8"-21" rims Kawasaki KX
               Only 2 left in stock - order…                                      rims Wheel RIM Spoke…             Universal for Yamaha…               KL-XF KLR KL Honda…
                                                                                                  71                                  709                             161
                                                                                  $9.99                              #1 Best Seller    in               $9.99
                                                                                  Only 13 left in stock - orde…
                                                                                                                    Powersports Spokes
                                                                                                                    $9.99



   You might also like                                                                                                                                                                                                                 Page 1 of 4
   Sponsored




                   Davidson Smoked LED              HTTMT MT190-SK                     HTTMT- Custom Smoke                  XKMT-Led Tail Brake                 XKMT-Clear Led Tail                XKMT-Led Tail Brake                       A
                   Tail Light Brake Turn            Smoke Led Tail Light               Lens Led Tail Light Brake            Light Turn Signals                  Brake Light Turn Signals           Light Turn Signals                        T
                   Signal Lights for 2002-          Brake Light with                   Light w/Integrated Turn              Compatible With                     Compatible With 2004               Compatible With 2004-
                   2010 FXST Models S...            Integrated Turn…                   Signals Indic...                     Yamaha Yzf R1 Yzfr1…                2005 Kawasaki Zx1...               2009 Yamaha Fz6…                          Y
                                 143                             38                                  15                     $30.82                              $26.24                             $27.24
                   $27.99                           $27.99                             $23.99


   Compare with similar items




                                       This item Topzone Moto Smoked Lens                  Topzone Moto Clear Lens Motorcycle                 Topzone Lightings Smoked Lens                     Topzone Moto Smoke Lens Sequential
                                       Motorcycle Led Taillights Brake Tail                Led Taillights Brake Tail Light with               Motorcycle Led Taillights Brake Tail              Motorcycle Led Taillights Brake Tail
                                       Light with Integrated Turn Signal                   Integrated Turn Signal Lamp                        Light with Integrated Turn Signal                 Light with Integrated Turn Signal

https://www.amazon.com/Motorcycle-Taillights-Integrated-Indicators-2007-2013/dp/B073TSYHSP/ref=sr_1_189                                                                                                                                              1/4
10/23/2020                          Amazon.com: Topzone1:20-cv-06677
                                             Case:      Moto Smoked Lens Motorcycle
                                                                         Document   Led Taillights
                                                                                         #: 15 Brake   Tail11/10/20
                                                                                                   Filed:  Light with Integrated
                                                                                                                          PageTurn Signal
                                                                                                                                 406      Lamp PageID
                                                                                                                                      of 498   Indicators For KTM 2007-2013 690 DUKE: Automotive
                                                                                                                                                           #:2576
                                      Lamp Indicators For KTM 2007-2013              Indicators For KTM 2007-2013 690               Lamp Indicators For KTM 07-13 690                Lamp Indicators For Suzuki 2006-
                                      690 DUKE                                       DUKE                                           DUKE                                             2013 M109/R

                                          Add to Cart                                    Add to Cart                                    Add to Cart                                      Add to Cart



     Customer Rating                                    (2)                                            (0)                                            (0)                                              (0)

     Price                            $7595                                          $  7595                                        $7495                                            $8495
     Sold By                          TOPZONE MOTO                                   TOPZONE MOTO                                   Topzone Lightings                                TOPZONE MOTO




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Technical Details                                                                                                   Additional Information

        Manufacturer                                           HD                                                        ASIN                                                  B073TSYHSP

        Brand                                                  TOPZONE MOTO                                              Customer Reviews                                                              2 ratings
                                                                                                                                                                               4.0 out of 5 stars
        Is Discontinued By Manufacturer                        No
                                                                                                                         Best Sellers Rank                                     #2,808,591 in Automotive (See Top 100 in
        Manufacturer Part Number                               TZKTM-320-INT-S-HD                                                                                              Automotive)
                                                                                                                                                                               #2,615 in Powersports Tail Light Assemblies
        Folding                                                No                                                                                                              #37,069 in Powersports Electrical & Battery
        Bulb Type                                              LED                                                                                                             Products

                                                                                                                         Date First Available                                  July 3, 2017

                                                                                                                       Warranty & Support

                                                                                                                       Product Warranty: For warranty information about this product, please click here

                                                                                                                       Feedback

                                                                                                                       Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                                   Page 1 of 2

             Videos for related products




                                                 1:25                                          1:16                                         1:09                                            0:11
             MOVOTOR Harley tail light                        PSLER Saddle bag light-                        MOVOTOR Smoked Harley                          SUPAREE Motorcycle LED Smoked                    Harley tail light
                                                              Installation Method                            Davidson Tail light                            Taillights Brake Turn Signal

             XPUTO LIGHTING PARTS                             GuangZhou Yinyuxi Trade Co., LTD               XPUTO LIGHTING PARTS                           SUPAREE                                          AUDEXEN LIGHT



     Upload your video




   Product description

         Topzone Moto Smoked Lens Motorcycle Led Taillights Brake Tail Light with Integrated Turn Signal Lamp Indicators For KTM 2007-2013 690 DUKE




   You might also like                                                                                                                                                                                                      Page 1 of 4
   Sponsored




                Davidson Smoked LED                Xprite Clear Lens Red            HTTMT MT190-SK                    HTTMT- Custom Smoke                   Xprite Smoke Lens Red          Motorcycle LED Tail                   A
                Tail Light Brake Turn              LED Tail Brake Light             Smoke Led Tail Light              Lens Led Tail Light Brake             LED Tail Brake Light           Light, Smoked                         T
                Signal Lights for 2002-            Assembly w/Turn Signal           Brake Light with                  Light w/Integrated Turn               Assembly w/Turn Signal         Integrated Brake Light
                2010 FXST Models S...              & Back Up For 200...             Integrated Turn…                  Signals Indic...                      & Back Up For 200...           Turn Signal Light for…                Y
                              143                                236                             38                                 15                                   56                $32.29
                $27.99                             $89.99                           $27.99                            $23.99                                $95.99
https://www.amazon.com/Motorcycle-Taillights-Integrated-Indicators-2007-2013/dp/B073TSYHSP/ref=sr_1_189                                                                                                                                   2/4
10/23/2020                           Amazon.com: Topzone1:20-cv-06677
                                              Case:      Moto Smoked Lens Motorcycle
                                                                          Document   Led Taillights
                                                                                          #: 15 Brake   Tail11/10/20
                                                                                                    Filed:  Light with Integrated
                                                                                                                           PageTurn Signal
                                                                                                                                  407      Lamp PageID
                                                                                                                                       of 498   Indicators For KTM 2007-2013 690 DUKE: Automotive
                                                                                                                                                            #:2577

   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
             - Is the item durable?
             - Is this item easy to use?
             - What are the dimensions of this item?




   Customer reviews                                                             Top reviews
                                                                                Top  reviews

                      4 out of 5
                                                                               Top review from the United States
   2 global ratings

   5 star                                        0%                                    Amazon Customer

   4 star                                     100%                                           Perfect ﬁt, wish it were a bit brighter
                                                                               Reviewed in the United States on August 15, 2018
   3 star                                        0%                            Veriﬁed Purchase

   2 star                                        0%                            PERFECT ﬁt which I was nervous about for the price. I put it on my 2010 KTM DUKE 690.

   1 star                                        0%                            4 star since it's not as bright as I'd like. Also doesn't give the classic integrated taillight ﬂash like the others
     How are ratings calculated?                                               when you hit the brake. It's just like the stock one (on and oﬀ no extra ﬂash) when you squeeze the brake
                                                                               lever. Looks clean but is not an upgrade in the safety/brightness like I was hoping for.
                                                                               One person found this helpful

                                                                                    Helpful            Comment     Report abuse
   Review this product
   Share your thoughts with other customers

                                                                               See all reviews
                Write a customer review




   Pages with related products. See and discover other items: LED Motorcycle Tail Lights




     Inspired by your browsing history                                                                                                                                                                                   Page 1 of 6




               FMF Racing 11299 Wash            customSwagg KTM                     2pcs 7/8" Universal           Scott Red White                 MOTOPOWER MP0620A              KTM Racing Tee                      surpassm
               Plug                             Racing 'Orange Print'               Motorcycle Hand Bar           Diamond and Donuts              4.2Amp Motorcycle Dual                          62                 Grips No
                                1,419           Black Hoodie - Unisex               Grips Pillow Grip Anti-       Handlebar Hand Grips            USB Charger Kit SAE to         $25.00 - $27.50                     Bar End
               $8.74                            Hoodie                              slip Rubber Racing…           Fits Honda Cr80 Cr85…           USB Adapter with LED…                                              7/8" 22m
                                                                 3                                   899                           191                             430
                                                $31.90 - $35.99                     $7.99                         $17.79                          $12.50                                                             $9.99


     Deals in magazine subscriptions                                                                                                                                                                                     Page 1 of 6




               Time                             National Geographic                 Real Simple                   Flying                          Real Simple                    Cottages & Bungalows                InStyle
                                12              Kids                                                 6,948                         252                             31                             138
               Print Magazine                                    6,454              Print Magazine                Print Magazine                  Print Magazine                 Print Magazine                      Print Mag
               $10.00                           Print Magazine                      $10.00                        $11.00                          $5.00                          $18.95                              $11.00
                                                $15.00


     Your Browsing History                View or edit your browsing history    ›                                                                                         Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                               Sign in

                                                                                                                                                                                                       New customer? Start here.




https://www.amazon.com/Motorcycle-Taillights-Integrated-Indicators-2007-2013/dp/B073TSYHSP/ref=sr_1_189                                                                                                                                3/4
10/23/2020                               Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                   11/10/20: KTM
                                                                                              Page 408 of 498 PageID #:2578
                                                                                                                                        Hello, Sign in
   Skip to main content                            KTM                                                                                  Account & Lists
                                                                                                                                                               Returns                          0
                                TOPZONE MOTO
                                                                                                                                                               & Orders    Try Prime                  Cart
                                                                                                                                        Account
      Deliver to
                              Holiday Deals    Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics      Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    5 results for TOPZONE MOTO : "KTM"                                                                                                                                            Sort  by:Featured
                                                                                                                                                                                  Featured
                                                                                                                                                                                   Sort by:




                                                                                                  Topzone Moto Smoked Lens Motorcycle Led Taillights Brake Tail Light
                                                                                                  with Integrated Turn Signal Lamp Indicators For KTM 2007-2013 690…
                                                                                                                  2
                                                                                                  $7595
                                                                                                  FREE Shipping
                                                                                                  Only 18 left in stock - order soon.




                                                                                                  Topzone Moto Clear Lens Motorcycle Led Taillights Brake Tail Light with
                                                                                                  Integrated Turn Signal Lamp Indicators For KTM 2007-2013 690 DUKE
                                                                                                  $7595
                                                                                                  FREE Shipping
                                                                                                  Only 20 left in stock - order soon.




                                                                                                  Topzone Moto Smoke Lens Sequential Motorcycle Led Taillights Brake Tail
                                                                                                  Light with Integrated Turn Signal Lamp Indicators For Suzuki 2006-2013…
                                                                                                  $8495
                                                                                                  FREE Shipping
                                                                                                  Only 16 left in stock - order soon.




                                                                                                  Topzone Moto Clear Lens Motorcycle Led Taillights Brake Tail Light with
                                                                                                  Integrated Turn Signal Lamp Indicators For Suzuki 2006-2013 M109,…
                                                                                                  $8295
                                                                                                  FREE Shipping




                                                                                                  Topzone Moto Smoked Lens Motorcycle Led Taillights Brake Tail Light
                                                                                                  with Integrated Turn Signal Lamp Indicators For BMW K1200R K1200S
                                                                                                  $7495
                                                                                                  FREE Shipping




                                                 Need help?
                                                 Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                Page 1 of 3




https://www.amazon.com/s?k=KTM&me=A1XPC1M3U7O025&ref=nb_sb_noss                                                                                                                                              1/3
10/23/2020                                          Case: 1:20-cv-06677 Document #:Amazon.com
                                                                                    15 Filed:Seller Profile: TOPZONE
                                                                                              11/10/20               MOTO
                                                                                                              Page 409  of 498 PageID #:2579
                                                                                                                                                                        Hello, Sign in
   Skip to main content                                                                                                                                                 Account & Lists
                                                                                                                                                                                                   Returns                                0
                                             All
                                                                                                                                                                                                   & Orders         Try Prime                 Cart
                                                                                                                                                                        Account
      Deliver to
                                            Holiday Deals    Gift Cards       Best Sellers       Customer Service     New Releases        AmazonBasics       Whole Foods       Free Shipping         Registry       Giants vs Eagles live now
      Bensenville 60106


   TOPZONE MOTO                                                                                                                                     Have a question for TOPZONE
   TOPZONE MOTO storefront                                                                                                                          MOTO?
               57% positive lifetime (7 total ratings)
   TOPZONE MOTO is committed to providing each customer with the highest standard of customer service.                                                Ask a question




   Detailed Seller Information


   Business Name: Ningbo Free Trade Zone Hengda International Trade Co., Ltd.
   Business Address:
     # 47 801 International Development Building
     Bonded area
     ningbo
     zhejiang
     315000
     CN


       Feedback         Returns & Refunds            Shipping          Policies      Help          Products



                             “ Made my a4 sexy af ”
                                                                                                                                                                                30 days          90 days        12 months        Lifetime
                             By Maurice gazaille on September 21, 2018.                                                                                          Positive                 -            -                  -          57%

                             “ Received item ok, but when I connected it did not function correctly, asked them for advise on how to                             Neutral                  -            -                  -             0%
                              connect correctly and was told to take it to a shop. Decided to return item since it did not function as
                                                                                                                                                                 Negative                 -            -                  -          43%
                              advertised and had to pay for return shipping myself. Don't bother, deal with a company who backs their
                              products 100%! ”                                                                                                                   Count                    0            0                  0               7
                             Read less

                             By Alanna H. on September 21, 2018.

                             “ never got item ?????? ”

                             By Amazon Customer on July 2, 2018.

                             “ Great Item!! ”

                             By Les Davis on June 12, 2018.

                             “ Perfect match for stock taillight replacement. ”

                             By Michael A. on March 22, 2018.



                                                                              Previous Next




                                                                                          Leave seller feedback     Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                        Page 1 of 6




                   FMF Racing 11299 Wash              customSwagg KTM Racing             2pcs 7/8" Universal             Scott Red White Diamond       MOTOPOWER MP0620A                      KTM Racing Tee                    surpas
                   Plug                               'Orange Print' Black               Motorcycle Hand Bar Grips       and Donuts Handlebar          4.2Amp Motorcycle Dual                                  62               Grips N
                                    1,419             Hoodie - Unisex Hoodie             Pillow Grip Anti-slip           Hand Grips Fits Honda         USB Charger Kit SAE to                 $25.00 - $27.50                   End Th
                   $8.74                                              3                  Rubber Racing Grip For…         Cr80 Cr85 Cr125 Cr250…        USB Adapter with LED…                                                    22mm
                                                      $31.90 - $35.99                                     899                            191                            430
                                                                                         $7.99                           $17.79                        $12.50                                                                   $9.99


        Deals in magazine subscriptions




                   Country Woman                     Taste of Home                      Real Simple                    Reader's Digest               Highlights for Children             The Family Handyman
                                    1,003                             3,542                              31                             8,604                         2,039                               63
                   Print Magazine                    Print Magazine                     Print Magazine                 Print Magazine                Print Magazine                      Print Magazine
                   $10.00                            $8.00                              $5.00                          $8.00                         $29.99                              $5.00


        Your Browsing History                  View or edit your browsing history   ›                                                                                                                See personalized recommendations

                                                                                                                                                                                                                      Sign in

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1XPC1M3U7O025&sshmPath=                                                                                       1/2
10/23/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 410Checkout
                                                                                                                   of 498 PageID #:2580




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from TOPZONE MOTO                 (Learn more)                                               Thursday, Oct. 29 - Tuesday, Nov. 3
                                                                                                                      FREE Shipping
                Shipping to:            , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445
                United States

                    Topzone Moto Smoked Lens Motorcycle Led Taillights Brake Tail Light with
                    Integrated Turn Signal Lamp Indicators For KTM 2007-2013 690 DUKE
                    $75.95 - Quantity: 1
                    Sold by: TOPZONE MOTO


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/23/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  411 of 498 PageID #:2581




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $75.95
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $75.95
                                                                                                                                                                                       Estimated tax to be collected:*              $4.75

                                                      , we'd like to give you a chance to try Amazon                                                                                   Order total:                            $80.70
                                        Join Prime and start saving ▶
                                        Receiving government assistance? Get 50% off Prime ▶                                                                                           How are shipping costs calculated?




                   Estimated delivery: Oct. 29, 2020 - Nov. 3, 2020
                                       Topzone Moto Smoked Lens Motorcycle                         Choose a delivery option:
                                       Led Taillights Brake Tail Light with                             Thursday, Oct. 29 - Tuesday, Nov. 3
                                       Integrated Turn Signal Lamp Indicators For                       FREE Shipping
                                       KTM 2007-2013 690 DUKE
                                       $75.95
                                       Quantity: 1 Change
                                       Sold by: TOPZONE MOTO
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020                                      Amazon.com: Topzone Moto Clear Lens
                                                   Case: 1:20-cv-06677              Motorcycle Led
                                                                                Document        #: Taillights
                                                                                                   15 Filed:  Brake11/10/20
                                                                                                                    Tail Light withPage
                                                                                                                                    Integrated
                                                                                                                                           412 Turn
                                                                                                                                                  ofSignal
                                                                                                                                                     498Lamp Indicators
                                                                                                                                                           PageID       For KTM 2007-2013 690 DUKE
                                                                                                                                                                    #:2582
                                                                                                                                                                      Hello, Sign in
   Skip to main content                             KTM                                                                                                               Account & Lists
                                                                                                                                                                                                Returns                               0
                                          All
                                                                                                                                                                                                & Orders          Try Prime               Cart
                                                                                                                                                                      Account
       Deliver to
                                         Holiday Deals       Gift Cards     Best Sellers        Customer Service      New Releases   AmazonBasics           Whole Foods      Free Shipping       Registry         Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



                                                                                       Topzone Moto Clear Lens Motorcycle Led                                                                       $75.95
                                                                                       Taillights Brake Tail Light with Integrated Turn                                                             & FREE Shipping

                                                                                       Signal Lamp Indicators For KTM 2007-2013 690                                                                 Arrives: Oct 29 - Nov 3

                                                                                       DUKE
                                                                                       Brand: TOPZONE MOTO                                                                                          Only 20 left in stock -
                                                                                                                                                                                                    order soon.
                                                                                       Price:     $75.95 & FREE Shipping                                                                            Qty:
                                                                                                                                                                                                     Qty:
                                                                                                                                                                                                     1      1



                                                                                           Get $50 oﬀ instantly: Pay $25.95 $75.95 upon approval for the Amazon Rewards                                               Add to Cart
                                                                                           Visa Card. No annual fee.
                                                                                                                                                                                                                       Buy Now
                                                                                               Speciﬁc tail light for the above-mentioned models, Improve the look and lighting
                                                                                               of your motorcycle                                                                                         Secure transaction
                                                                                               It integrates the ﬂashing tail light function; Light has the following functions:
                                                                                               Position light, brake light, left turn light ,                                                       Ships from ... TOPZONE MOTO
                                                                                               3-month quaility Gurantee                                                                            Sold by ...       TOPZONE MOTO
                                                                                               With built-in Amber Turn Signals;Included connectors and resistors if applicable
                                                                                                                                                                                                    Return policy: Returnable until
                                                                                               Maximum Quantity LEDS installed
                                                                                                                                                                                                    Jan 31, 2021
                                                                                        › See more product details
                                                                                                                                                                                                          Deliver to Bensenville 60106
                              Roll over image to zoom in                               Compare with similar items
                                                                                                                                                                                                      Add to List



   Inspired by your recent shopping trends                                                                                                                                   Page 1 of 12                   Share


                                                                                                                                                                                                                  Have one to sell?

                                                                                                                                                                                                                  Sell on Amazon




                waase Motorcycle Rear             Ready to Ship! Moto              GZYF Motorcycle Tail               ATOPLITE moto LED              72 Pcs Motorcycle
                Taillight Tail Brake Turn         Onﬁre Aftermarket                Fender Eliminator                  Headlight High/Low             Motocross Dirt Bike
                Signals Blinker Indicator         Motorcycle Integrated            License Plate Holder               Beam with Angel Eyes           Spoke Skins For 8"-21"
                Integrated Led Light For          LED Taillight Brake…             Bracket W/Led Light…               DRL & Indicator Turn           rims Wheel RIM Spoke…
                KTM Duke 125 200…                                1                                  20                Signal Light Assembly…                        71
                $36.50                            $69.00                           $20.99                             1 oﬀer from $259.00            $9.99
                                                  Usually ships within 3 to 5…                                                                       Only 13 left in stock - orde…




   You might also like
   Sponsored




               Rear RipTide Brake Rotor         Front and Rear RipTide           2010-2013 ﬁts KTM 450             KTM Hand Brake Lever        2013, 2015 ﬁts KTM              Swing Arm Bearing Kits               14 Tooth Front Spr
               Disc and Brake Pads ﬁts          Brake Rotors and Brake           EXC Front and Rear                (Orange) 2014-2020          85SX 85 SX Rear Severe          by Factory Links, Fits:              for ﬁts KTM 250 XC
               2001-2002 ﬁts KTM 520            Pads ﬁts 1998-2003 ﬁts           RipTide Brake Rotor               OEM: 7871399204404          Duty Brake Pads                 KTM (2003-2017):                     2007-2014 by Race
               MXC                              KTM 250 EXC                      Discs                                         3               $21.95                          Husqvarna (2014-201...               Driven Motocross M
               $55.95                           $110.95                          $83.95                            $47.99                                                                   4                       $18.95
                                                                                                                                                                               $75.90


   Compare with similar items


                                     This item Topzone Moto Clear Lens                     Topzone Moto Smoked Lens                       Topzone Moto Clear Lens Motorcycle                Topzone Moto Clear Lens Motorcycle
                                     Motorcycle Led Taillights Brake Tail                  Motorcycle Led Taillights Brake Tail           Led Taillights Brake Tail Light with              Led Taillights Brake Tail Light with
                                     Light with Integrated Turn Signal                     Light with Integrated Turn Signal              Integrated Turn Signal Lamp                       Integrated Turn Signal Lamp
                                     Lamp Indicators For KTM 2007-2013                     Lamp Indicators For KTM 2007-2013              Indicators For BMW R1100S F650CS                  Indicators For Suzuki 2006-2013
                                     690 DUKE                                              690 DUKE                                                                                         M109, 2006-2013 M109 R

                                         Add to Cart                                           Add to Cart                                    Add to Cart                                       Add to Cart



      Customer Rating                                  (0)                                                   (2)                                            (0)                                                 (0)

      Price                          $7595                                                 $7595                                          $7495                                             $8295
      Sold By                        TOPZONE MOTO                                          TOPZONE MOTO                                   TOPZONE MOTO                                      TOPZONE MOTO




https://www.amazon.com/Motorcycle-Taillights-Integrated-Indicators-2007-2013/dp/B073TSTZTG/ref=sr_1_2?dchild=1&keywords=KTM&m=A1XPC1M3U7O025&qid=1603415487&s=merchant-items&sr=1-2                                                              1/3
10/23/2020          Amazon.com: FTRT Adjustable
                                          Case: Short1:20-cv-06677
                                                      Brake Clutch Levers for KTM Duke 125
                                                                          Document       #:RC125 2014 2015
                                                                                            15 Filed:      2016 2017Page
                                                                                                        11/10/20    2018/ KTM
                                                                                                                           413Duke
                                                                                                                                of 200
                                                                                                                                    498RC200 2014-2018/KTM
                                                                                                                                         PageID    #:2583Duke 390 RC390 2013-2018, Orange: Autom…
                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                              Returns                                 0
                                         Automotive Parts & Accessories
                                                                                                                                                                                              & Orders          Try Prime                 Cart
                                                                                                                                                                       Account
      Deliver to
                                        Holiday Deals       Gift Cards    Best Sellers      Customer Service       New Releases          AmazonBasics     Whole Foods         Free Shipping    Registry         Giants vs Eagles live now
      Bensenville 60106

    Automotive      Your Garage      Deals & Rebates    Best Sellers     Parts   Accessories          Tools & Equipment       Car Care      Motorcycle & Powersports       Truck        RV    Tires & Wheels         Vehicles


    Select your vehicle:      Year           Make            Model          Check Fit                                                                                                                                    Your Garage (0)


   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                              FTRT Adjustable Short Brake Clutch Levers for                                                                $32.99
                                                                                     KTM Duke 125 RC125 2014 2015 2016 2017                                                                       & FREE Returns
   Subm
                                                                                     2018/ KTM Duke 200 RC200 2014-2018/KTM                                                                       FREE delivery: Saturday, Oct 31
                                                                                                                                                                                                  Details
   Subm
                                                                                     Duke 390 RC390 2013-2018, Orange
                                                                                     Visit the FTRT Store                                                                                         Fastest delivery: Saturday, Oct
                                                                                                        29 ratings                                                                                24
   Subm                                                                                                                                                                                           Order within 2 hrs and 27 mins
                                                                                     Price:     $32.99 & FREE Returns                                                                             Details

   Subm                                                                              Returnable until Jan 31, 2021
                                                                                                                                                                                                  In Stock.
                                                                                     Color: Orange
                                                                                                                                                                                                  Qty:
                                                                                                                                                                                                   Qty:
                                                                                                                                                                                                   1      1
   Subm
                                                                                                  $32.99             $32.99
                                                                                                                                                                                                                  Add toto
                                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                                           Cart
   Subm
                                                                                           Comfortable: FTRT motorcycle brake clutch evers are made with 6061-T6
                                                                                                                                                                                                                    Submit
                                                                                                                                                                                                                     Buy Now
                                                                                           aluminum by CNC, delicate appearance, strong metal texture, match your
                                                                                           motorcycle
                                                                                                                                                                                                        Secure transaction
                                                                                           Exquisite: FTRT brake clutch levers surface is anodized to form a protective ﬁlm
                              Roll over image to zoom in                                   that ensures the brake levers set will not be oxidized.four colors for you to choose                   Ships from ...      Amazon
                                                                                           to match your motorcycle and make your moto unique.                                                    Sold by ...         TORUN TECH
                                                                                           Durable: FTRT clutch levers is anodized and the bolt is 304 stainless steel, ensures
                                                                                           the brake clutch levers will not rust and oxidize for long
                                                                                           Notice: Please make sure your motorcycle year and model match the brake clutch
                                                                                           levers shown in the title before buying,You also can ask us any questions on                              Enjoy fast, FREE delivery,
                                                                                           Amazon or email us, we will reply you ASAP.                                                               exclusive deals and award-
                                                                                           Warranty: FTRT brake clutch levers are one year warranty. If you have any                                 winning movies & TV
                                                                                           problems during use, we will sincerely solve it for you.                                                  shows with Prime
                                                                                        › See more product details                                                                                   Try Prime and start saving
                                                                                                                                                                                                     today with Fast, FREE
                                                                                     Compare with similar items                                                                                      Delivery

                                                                                                                                                                                                  Add a Protection Plan:
   Frequently bought together                                                                                                                                                                           3-Year Auto Parts Protection
                                                                                                                                                                                                        Plan for $7.24


                                                                                    Total price: $71.96                                                                                                 Add gift options
                                                                                              Submit
                                                                                         Add all three to Cart
                                                                                                                                                                                                        Deliver to Bensenville 60106
                            +                           +                                    Submit
                                                                                         Add all three to List
                                                                                                                                                                                                    Add to List


          This item: FTRT Adjustable Short Brake Clutch Levers for KTM Duke 125 RC125 2014 2015 2016 2017 2018/ KTM Duke… $32.99                                                                          Share
          CICMOD Motorcycle Front & Rear Fork Wheel Frame Slider Crash Protector for KTM 125 200 390 Duke K $25.98
          Orange Accessories CNC Front Brake Master Cylinder Cover Fluid for KTM Duke 125 2013-2016 Duke 200… $12.99                                                                                            Have one to sell?

                                                                                                                                                                                                                Sell on Amazon

   You might also like                                                                                                                                                        Page 1 of 46
   Sponsored




               MRELC CNC Short Brake             M10 Motorcycle CNC                CNC Alu Rear Brake Fluid               Motorcycle Crash Bar            DUKE 125 250 390
               Clutch Levers for Honda           Swingarm Spools Stand             Reservoir Cap Cover For                Engine Guard Frame              Motorcycle Aluminium
               GROM MSX125 2014-                 Screws Sliders for KTM            KTM Duke 390 2013-                     Pritection For KTM Duke         Alloy Radiator Grille
               2019, CBR250R 2011-2...           DUKE 125 200 2012-2...            2018, Duke 250 2...                    390 2013-2020 Duke ...          Guard Protector Cover…
                            1                                 13                                2                                       3                              3
               $24.99                            $17.99                            $25.99                                 $115.99                         $45.99


   Customers who viewed this item also viewed                                                                                                                                                                                       Page 1 of 7




https://www.amazon.com/FTRT-Adjustable-Clutch-2014-2018-2013-2018/dp/B07QQB27C2/ref=sr_1_2?th=1                                                                                                                                                   1/7
10/23/2020          Amazon.com: FTRT Adjustable
                                          Case: Short1:20-cv-06677
                                                      Brake Clutch Levers for KTM Duke 125
                                                                          Document       #:RC125 2014 2015
                                                                                            15 Filed:      2016 2017Page
                                                                                                        11/10/20    2018/ KTM
                                                                                                                           414Duke
                                                                                                                                of 200
                                                                                                                                    498RC200 2014-2018/KTM
                                                                                                                                         PageID    #:2584Duke 390 RC390 2013-2018, Orange: Autom…




             Orange Motorcycle CNC           CICMOD Motorcycle                JFG RACING CNC                    Rawsomes Adjustable                 Motorcycle CNC Billet   MZS Short Levers Clutch           JFG RACING CNC Bra
             Aliminum Adjustable             Front & Rear Fork Wheel          Foldable Brake Clutch             Brake Clutch Levers For             Pivot Foldable Clutch   Brake Adjustment Black            Clutch Levers For 25
             Folding Extendable              Frame Slider Crash               Levers For 350 450 SX             KTM 390 Duke/RC390                  Brake Levers for KTM    CNC Compatible with               300 350 450 500 SX
             Brake Clutch Levers Fit…        Protector for KTM 125…           SXR SXF XCF XCFW…                 2013-2019, 250 Duke…                350 450 SX SXR SXF…     KTM 125 Duke RC125…               EXC EXCF XC XCF XC
                            15                                 89                           67                                 19                                   20                     19                                 14
             $38.99                          $25.98                           $23.99                            $30.90                              $20.99                  $35.88                            $23.99
             Only 10 left in stock - orde…                                                                      Only 1 left in stock - order…                               Only 12 left in stock - orde…     Only 12 left in stock - o



   See all vehicles this product ﬁts.


   Compare with similar items




                                      This item FTRT Adjustable Short                  Pivot Dirtbike Oﬀ Road Orange Brake                      Orange Motorcycle CNC Aliminum             JFG RACING CNC Foldable Brake
                                      Brake Clutch Levers for KTM Duke 125             Clutch Levers for KTM 125 SX/150 SX                      Adjustable Folding Extendable Brake        Clutch Levers For 350 450 SX SXR SXF
                                      RC125 2014 2015 2016 2017 2018/                  2016-2020,250 XC-W/XCF-W/300                             Clutch Levers Fit for KTM Duke 125         XCF XCFW XCRW XCW EXCR EXC 14-
                                      KTM Duke 200 RC200 2014-                         EXC/350 EXC-F/450/EXC-R/500XC-                           200 390                                    16 125 150 200 250 300 350 500 SX
                                      2018/KTM Duke 390 RC390 2013-                    W/EXC/EXC-F (SIX DAYS) 2014-2020                                                                    XC EXC XCFW XCW SXF XCF EXC
                                      2018, Orange                                     Orange                                                                                              EXCF(SIX DAYS) 14-18 Orange

                                           Submit
                                          Add to Cart                                       Submit
                                                                                           Add to Cart                                               Submit
                                                                                                                                                    Add to Cart                                 Submit
                                                                                                                                                                                               Add to Cart



     Customer Rating                                    (29)                                             (12)                                                     (15)                                       (67)

     Price                            $
                                       3299                                            $
                                                                                        3196                                                    $
                                                                                                                                                 3899                                      $
                                                                                                                                                                                            2399
     Sold By                          TORUN TECH                                       motor-mh                                                 YP Style                                   JFG RACING




   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                                          Additional Information

        Manufacturer                                            TORUN TECH                                                       ASIN                                                 B07QQB27C2

        Brand                                                   FTRT                                                             Customer Reviews                                                            29 ratings
                                                                                                                                                                                      4.4 out of 5 stars
        Item Weight                                             10.7 ounces
                                                                                                                                 Best Sellers Rank                                    #217,698 in Automotive (See Top 100 in
        Package Dimensions                                      9.21 x 2.87 x 2.17 inches                                                                                             Automotive)
                                                                                                                                                                                      #336 in Powersports Brake Levers
        Manufacturer Part Number                                TRM-KTBC0103
                                                                                                                                 Date First Available                                 April 25, 2019
        Vehicle Service Type                                    KTM 125 Duke 14 15 16 17 18, KTM
                                                                RC125 14 15 16 17 18, Street Bike, KTM
                                                                                                                              Warranty & Support
                                                                RC390 13 14 15 16 17 18, KTM 200 Duke
                                                                14 15 16 17 18, KTM 390 Duke 13 14 15                          Product Warranty: For warranty information about this product, please click here
                                                                16 17 18, KTM RC200 14 15 16 17 18
                                                                                                                              Feedback

                                                                                                                               Would you like to tell us about a lower price?




https://www.amazon.com/FTRT-Adjustable-Clutch-2014-2018-2013-2018/dp/B07QQB27C2/ref=sr_1_2?th=1                                                                                                                                           2/7
10/23/2020            Amazon.com: FTRT Adjustable
                                            Case: Short1:20-cv-06677
                                                        Brake Clutch Levers for KTM Duke 125
                                                                            Document       #:RC125 2014 2015
                                                                                              15 Filed:      2016 2017Page
                                                                                                          11/10/20    2018/ KTM
                                                                                                                             415Duke
                                                                                                                                  of 200
                                                                                                                                      498RC200 2014-2018/KTM
                                                                                                                                           PageID    #:2585Duke 390 RC390 2013-2018, Orange: Autom…

   Videos
             Videos for related products




                                              0:29                                            0:28                                           0:59                                             1:00
             Motorcycle Hydraulic Clutch Brake             7/8" CNC Motorcycle Brake Master                Motorcycle CNC brake clutch levers             Motorcycle handle gloves
             Pump Master Cylinder Lever                    Cylinder Reservoir Clutch

             GOOFIT                                        Feiteplus                                       FXCNC Racing                                   Travay



     Upload your video




   Product description
       Color:Orange

         Speciﬁcation:


         *Material: 6061-T6 Aluminum and 304 Stainless steel

         *Processing methods: CNC

         *Surface treatment: Anodizing

         *Size: Short levers for 2 ﬁnger

         *Color: Black Lever Red Adjustable, red/gold/blue Lever black Adjustable

         *Packing: Lever x 2 ( 1 Brake lever & 1 Clutch lever)




         Features:


         *CNC machining ensures Ftrt brake clutch ﬁts perfectly with your motorcycle, make your motorcycle more fashion, cool and diﬀerent.

         *Anodizing make brake clutch levers not be oxidized for long time using. four colors for your choose. There is always one color matches your temperament.

         *6061-T6 aluminum processing, not die casting, make the brake clutch more comfortable and durable,

         *6-position adjuster allows you to easily adjust your lever reach for the most comfortable position, So that you can control your motorcycle more ﬂexibly.

         *No need to change and replace the original brake clutch levers directly. (It may take some components or the casing of the original levers to complete the installation. If it happens, please install it patiently
         and thanks.)




         Fitment:

         KTM 125 Duke 2014-2018

         KTM RC125 2014-2018

         KTM 200 Duke 2014-2018

         KTM RC200 2014-2018

         KTM 390 Duke 2013-2018

         KTM RC390 2013-2018




   Customers who bought this item also bought                                                                                                                                                                       Page 1 of 5




               CICMOD Motorcycle           Xitomer Duke 790 Mirror       Orange Accessories CNC         NEW KTM OIL FILTER            Orange Accessories CNC         7/8" Motorcycle Handle          JOYON Motorcycle C
               Front & Rear Fork Wheel     Hole Plugs, for KTM           Front Brake Master             SERVICE KIT 2014 2015         Front Brake Master             Bar End Mirrors Side            Aluminium Brake Clu
               Frame Slider Crash          125/390 / 790 DUKE            Cylinder Cover Fluid for       2016 RC 390 DUKE              Cylinder Cover Fluid for       Mirrors for KTM Duke            Gear Pedal Lever for
               Protector for KTM 125…      2013-2019, 1290…              KTM RC390 2014-2017            90238015010                   KTM Duke 125 2013…             790 690 390 125                 KTM Duke 125 200…
                           89                            24                             4                             76                             14                             18                            14
               $25.98                      $14.99                        $12.99                         $27.50                        $12.99                         $19.99                          $25.99
                                                                                                                                                                     Only 9 left in stock - order…




   You might also like                                                                                                                                                                                             Page 1 of 41
   Sponsored


https://www.amazon.com/FTRT-Adjustable-Clutch-2014-2018-2013-2018/dp/B07QQB27C2/ref=sr_1_2?th=1                                                                                                                                   3/7
10/23/2020        Amazon.com: FTRT Adjustable
                                        Case: Short1:20-cv-06677
                                                    Brake Clutch Levers for KTM Duke 125
                                                                        Document       #:RC125 2014 2015
                                                                                          15 Filed:      2016 2017Page
                                                                                                      11/10/20    2018/ KTM
                                                                                                                         416Duke
                                                                                                                              of 200
                                                                                                                                  498RC200 2014-2018/KTM
                                                                                                                                       PageID    #:2586Duke 390 RC390 2013-2018, Orange: Autom…




             KTM Hand Brake Lever         CNC Rear Brake Foot        MZS Short Levers Clutch       CNC Rear Brake Foot         KTM Flex Clutch Lever         KTM Factory Flex Brake          MZS CNC Pivot Brak
             (Orange) 2014-2020           Pedal Lever - Motorcycle   Brake Adjustment Black        Pedal Lever - Motorcycle    Brembo (Orange) OEM:          Lever (Orange) OEM:             Clutch Levers for
             OEM: 7871399204404           For K T M H usqvarna       CNC Compatible with           For K T M 125 144 150       7870293104404                 7871390204404                   Husqvarna TE250/T
                         3                SX125 SX150 SX-F ...       KTM 125 Duke RC1...           200 250 300 350 ...                     3                             1                   2014-2016,FC250…
             $47.99                       $33.99                                 19                $32.99                      $101.99                       $101.99                                      3
                                                                     $35.88                                                                                                                  $36.99




                                                                                                                                                                                 Sponsored



   Customer questions & answers
        Have a question? Search for answers


               Question:       Will these for a 2019 Duke 390?
      0
               Answer:         yes，these ﬁt 2019 Duke 390.thanks
     votes
                               By TORUN TECH SELLER on October 21, 2019




   Customer reviews                                                   Customer images

                    4.4 out of 5
   29 global ratings

   5 star                                    70%
   4 star                                    15%
   3 star                                     8%
   2 star                                     0%
   1 star                                     8%                      See all customer images
    How are ratings calculated?
                                                                       Top reviews
                                                                       Top  reviews


                                                                      Top reviews from the United States
   Review this product
   Share your thoughts with other customers                                  Standard St8 Kicker

                                                                                    Great look, provides comfort and conﬁdence on a budget.
                Write a customer review
                                                                      Reviewed in the United States on March 31, 2020
                                                                      Color: Orange Veriﬁed Purchase
                                                                      Nice aftermarket "shorty" levers. Price is fair (they are cheaper on ebay but the timeline on there, is months
                                                                      vs days), quality is decent, look is great and the feel is 1000x better than stock. The lever's were a needed
                                                                      addition to my 19' Duke 390. This is my ﬁrst bike and I knew going in that I would need diﬀerent levers.
                                                                      Being not very mechanically inclined I would've preferred some kind of info/instructions but that was not
                                                                      provided. Luckily YouTube saved the day as always, my biggest issue was taking oﬀ the cluth lever from the
                                                                      cable. Once all was disconnected I had these guys on and I was riding in less than 10 minutes.

                                                                      I choose shorty's because:

                                                                      1- I wanted to keep the stock in good condition in case of resale/keeping value.

                                                                      2- The shorty's (IMHO) allow me easy access without having to extended/reach my hands as much for the
                                                                      stock.
    MRELC CNC Short Brake Clutch Levers for H…
              1
                                      Shop now                        3- COMFORT & CONFIDENCE. I am 100% more comfortable with shorty's vs stock or extenders. The length
    $24.99
                                                                      makes it easier for me to grab the cluth/brake, it feels easier to pull in and that helps build my conﬁdence.
                                          Sponsored
                                                                      4- I know there's a probability that I will drop my bike... I'm a new rider and I accept that I might drop my
                                                                      bike, if so I'd rather these take the hit vs the stock. Stock are more expensive and you're better oﬀ replacing
                                                                      these, than those.

                                                                      5- Less fatigue and discomfort. Even with the adjustments on my stock levers I found myself having pains
                                                                      in my hands with the OG levers. My hands would tire out quickly as it felt like you had to use your strength
                                                                      and more pressure to pull them in. These feel much easier to squeeze, they're closer to the handlebar
                                                                      which also helps your hands to not have to reach for it as much.

                                                                      I love the functionality of these levers. The look matches the decor of my bike and I think looks better than
                                                                      the plain black stock.

                                                                      The quality is OKAY, I wish these didn't feel as inferior as they do. There is a little extra give in them, a

https://www.amazon.com/FTRT-Adjustable-Clutch-2014-2018-2013-2018/dp/B07QQB27C2/ref=sr_1_2?th=1                                                                                                                   4/7
10/23/2020       Amazon.com: FTRT Adjustable
                                       Case: Short1:20-cv-06677
                                                   Brake Clutch Levers for KTM Duke 125
                                                                       Document       #:RC125 2014 2015
                                                                                         15 Filed:      2016 2017Page
                                                                                                     11/10/20    2018/ KTM
                                                                                                                        417Duke
                                                                                                                             of 200
                                                                                                                                 498RC200 2014-2018/KTM
                                                                                                                                      PageID    #:2587Duke 390 RC390 2013-2018, Orange: Autom…
                                                                small amount of wiggle
                                                                I also installed them (without instructions!) And think that it might be user error. The stock levers are
                                                                certainly stronger and will take a heck of a better beating than these. I personally have seen the stock duke
                                                                levers take a few drops and still work as they did day 1.

                                                                I'd say these are worth a purchase, levers can run you up to $100 a piece depending on what you're looking
                                                                for. They look amazing, give me comfort and conﬁdence that I need and are priced fair enough that if I
                                                                break them in 3/4 months, I got my $ worth.
                                                                   Read less




                                                                2 people found this helpful

                                                                     Helpful          Comment     Report abuse


                                                                       Joshua Stein

                                                                              Defective Product
                                                                Reviewed in the United States on May 11, 2020
                                                                Color: Orange Veriﬁed Purchase
                                                                The part that connects to my clutch/brake cables was machined improperly and renders the handles
                                                                completely useless. This shows the terrible quality control this company/seller does with their product. IF
                                                                you want to completely waste your time with cheap handles that won't work then I recommend buying
                                                                this. DO NOT BUY!

                                                                     Helpful          Comment     Report abuse


                                                                       Tony

                                                                              Quick and easy.
                                                                Reviewed in the United States on April 9, 2020
                                                                Color: Orange Veriﬁed Purchase
                                                                Easy to install. 1 bolt on the brake and 1 bolt and a sensor on the clutch side and done.

                                                                One person found this helpful

                                                                     Helpful          Comment     Report abuse


                                                                       J. Abston

                                                                              Simple installation with a great product
                                                                Reviewed in the United States on January 12, 2020
                                                                Color: Orange Veriﬁed Purchase
                                                                Worked well and the machine work is perfect.




                                                                One person found this helpful

                                                                     Helpful          Comment     Report abuse


                                                                       Kevin

                                                                              Thumbs Down
                                                                Reviewed in the United States on May 2, 2020
                                                                Color: Black Veriﬁed Purchase
                                                                These look great, but because the dogleg is out further from the pivot, I can’t get my ﬁrst ﬁnger on the
                                                                clutch without sliding my hand outward on the grip. I also found that, when set to 1, it is as far out as the 5
                                                                setting on the original levers. Too far out for me with no usable adjustment.

                                                                     Helpful          Comment     Report abuse


                                                                       Mark

                                                                              Meh, I guess?
                                                                Reviewed in the United States on March 15, 2020
                                                                Color: Orange Veriﬁed Purchase
                                                                Pros: Inexpensive, good lever shape

                                                                Cons: Shoddy assembly (tighten and lube everything yourself), clutch lever similar to stock position in
                                                                setting 1

                                                                     Helpful          Comment     Report abuse


                                                                       Owaiss A. Hussein

                                                                              good buy
                                                                Reviewed in the United States on August 5, 2020
                                                                Color: Orange Veriﬁed Purchase
                                                                Amazing quality 👌 and ﬁts perfect

                                                                     Helpful          Comment     Report abuse


                                                                       Chris

                                                                              Not bad at all
                                                                Reviewed in the United States on August 21, 2020

https://www.amazon.com/FTRT-Adjustable-Clutch-2014-2018-2013-2018/dp/B07QQB27C2/ref=sr_1_2?th=1                                                                                            5/7
10/23/2020       Amazon.com: FTRT Adjustable
                                       Case: Short1:20-cv-06677
                                                   Brake Clutch Levers for KTM Duke 125
                                                                       Document       #:RC125 2014 2015
                                                                                         15 Filed:      2016 2017Page
                                                                                                     11/10/20    2018/ KTM
                                                                                                                        418Duke
                                                                                                                             of 200
                                                                                                                                 498RC200 2014-2018/KTM
                                                                                                                                      PageID    #:2588Duke 390 RC390 2013-2018, Orange: Autom…
                                                                             Color: Orange     Veriﬁed Purchase
                                                                             Fits my 2016 duke 390 perfect

                                                                                  Helpful        Comment          Report abuse




                                                                             See all reviews




                                                                                     M10 Motorcycle CNC Swingarm Spools Stand
                                                                                     Screws Sliders for KTM DUKE 125 200 2012-2015...                   Shop now
                                                                                     $17.99                              13

                                                                                                                                                                   Sponsored




     Newer and similar items                                                                                                                                                                                   Page 1 of 2




                Orange Motorcycle CNC              JFG RACING CNC                       MZS Pivot Levers Brake           Rawsomes Adjustable            JFG RACING CNC Brake
                Aliminum Adjustable                Foldable Brake Clutch                Clutch CNC Compatible            Brake Clutch Levers For        Clutch Levers For 250
                Folding Extendable                 Levers For 350 450 SX                with KTM 250 EXC SX              KTM 390 Duke/RC390             300 350 450 500 SX SXF
                Brake Clutch Levers Fit…           SXR SXF XCF XCFW…                    SX-F XC XCW XC-F 07…             2013-2019, 250 Duke…           EXC EXCF XC XCF XCW…
                             15                                   67                                 9                                19                               14
                $38.99                             $23.99                               $38.88                           $30.90                         $23.99


     Popular products inspired by this item                                                                                                                                                                    Page 1 of 5




                GZYF Pair Adjustable               MZS Short Levers Brake               YAOFAO Short Brake               NTHREEAUTO Brake               FXCNC Racing Short
                Motorcycle Short Brake             Clutch Adjustment CNC                Clutch Levers Adjustable         Clutch Levers Adjustable       Billet Adjustable
                Clutch Levers Set                  Black Compatible with                CNC for yamaha                   Dirt Bike Pivot Lever          Motorcycle Double
                Compatible with…                   Yamaha Raptor 700…                   FZ1/FZ6//FZ6R/FZ8…               Compatible with…               Colors Brake Clutch…
                             27                                   6                                  5                                2                                1
                $21.99                             $38.88                               $28.99                           $23.69                         $32.99


     Your Browsing History              View or edit your browsing history    ›                                                                                                      See personalized recommendations
                                                                                                                                                                                                     Sign in

                                                                                                                                                                                             New customer? Start here.




                                                                                                           Back to top




                         Get to Know Us                                Make Money with Us                              Amazon Payment Products                              Let Us Help You
                         Careers                                       Sell products on                                Amazon Rewards Visa                                  Amazon and COVID-
                                                                       Amazon                                          Signature Cards                                      19
                         Blog
                                                                       Sell apps on Amazon                             Amazon.com Store Card                                Your Account
                         About Amazon
                                                                       Become an Aﬃliate                               Amazon Business Card                                 Your Orders
                         Press Center
                                                                       Advertise Your Products                         Amazon Business Line of Credit                       Shipping Rates &
                         Investor Relations                                                                                                                                 Policies
                                                                       Self-Publish with Us                            Shop with Points
                         Amazon Devices                                                                                                                                     Amazon Prime
                                                                       Host an Amazon Hub                              Credit Card Marketplace
                         Amazon Tours                                                                                                                                       Returns &
                                                                       › See More Make Money                           Reload Your Balance                                  Replacements
                                                                       with Us
                                                                                                                       Amazon Currency Converter                            Manage Your Content
                                                                                                                                                                            and Devices
                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                            Help




                                                                                                             English               United States




                         Amazon Music             Amazon                     Amazon Drive                     6pm                   AbeBooks                ACX                      Alexa

https://www.amazon.com/FTRT-Adjustable-Clutch-2014-2018-2013-2018/dp/B07QQB27C2/ref=sr_1_2?th=1                                                                                                                              6/7
10/21/2020                                        Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                            11/10/20: KTM
                                                                                                       Page 419 of 498 PageID #:2589
                                                                                                                                                             Hello, Sign in
   Skip to main content                                    KTM                                                                                               Account & Lists
                                                                                                                                                                                    Returns                            0
                                             TORUN TECH
                                                                                                                                                                                    & Orders      Try Prime                  Cart
                                                                                                                                                             Account
      Deliver to
                                          Holiday Deals   Gift Cards       Best Sellers   Customer Service    New Releases     AmazonBasics     Whole Foods         Free Shipping    Registry     Sell     Coupons
      Bensenville 60106

    3 results for TORUN TECH : "KTM"                                                                                                                                                                     Sort  by:Featured
                                                                                                                                                                                                         Featured
                                                                                                                                                                                                          Sort by:


    Brand
    FTRT                                                                                                          FTRT Adjustable Short Brake Clutch Levers for KTM Duke 125 RC125 2014
                                                                                                                  2015 2016 2017 2018/ KTM Duke 200 RC200 2014-2018/KTM Duke 39…
                                                                                                                                  28
                                                                                                                  Orange
                                                                                                                  $3299
                                                                                                                          Get it as soon as Tomorrow, Oct 22
                                                                                                                  FREE Shipping by Amazon
                                                                                                                  Also available in Black




                                                                                                                  FTRT Pivot Dirtbike Brake Clutch Levers for KTM 125SX 150SX 250SX/XC-
                                                                                                                  W/XCF-W/EXC-F, 300XC/XC-W/EXC/EXC, 350SX-F/EXC-F, 450XC-W /XC-…
                                                                                                                                  3
                                                                                                                  $
                                                                                                                   3299
                                                                                                                           Get it as soon as Tomorrow, Oct 22
                                                                                                                  FREE Shipping by Amazon
                                                                                                                  Only 20 left in stock - order soon.

                   BETOOLL HW9008
                   Golf Cart Folding
                   Side View Mirrors…
                                     2,438                                                                        FTRT 7/8" 22mm Side bar Mirrors Bar End Mirrors Universal Rear View
                   $
                       11.99
                                                                                                                  Mirrors for Yamaha Honda Kawasaki Suzuki Triumph Ducati KTM Victory…
                               Shop now
                                                                                                                                  12
                                                                                                                  Black+Blue
                                                                                                                  $
                                                                                                                   2799
                                                                                                                          Get it as soon as Fri, Oct 23
                                    Sponsored
                                                                                                                  FREE Shipping by Amazon




                                                              Need help?
                                                              Visit the help section or contact us




                                                                                                              Xitomer Brake Clutch Levers, for BMW F750GS
                                                                                                              F850GS 2018 2019 2020, Short Adjustable Lever...                      Shop now
                                                                                                              $40.49                            1

                                                                                                                                                                                               Sponsored




     Sponsored products related to this search What's this?                                                                                                                                                       Page 1 of 3




                   Tank Straps Motorcycle            MIBAO Half Round                 Rhino USA Ratchet               JNR Moto Sports               Large Door Mats,46x35            RHINO USA Ratchet
                   Tie Down Straps (2pk) -           Doormat, 24 x 36 Non             Straps Heavy Duty Tie           Motorcycle Tie Downs          Inches XL Jumbo Size             Straps (4PK) - 1,823lb
                   10.000 lb Webbing                 Slip Durable Welcome             Down Set, 5,208 Break           Cam Buckle Motorcycle         Outdoor Indoor Entrance          Guaranteed Max Break
                   Break Strength 2'' x…             Door Mats, Boots…                Strength - (4) Heavy…           Straps Easier Than            Doormat, Waterproof,…            Strength, Includes (4)…
                                    517                            422                               2,172            Retractable Ratchet…                          3,188                           3,374
                   $43.77                            $34.99                           $59.97                          $21.99                        $22.89                           $29.97


     Inspired by your browsing history                                                                                                                                                                            Page 1 of 7




                   Motorcycle Seat Bag Tail          MOTOPOWER MP0609A                Shogun Kawasaki Ninja           CICMOD Motorcycle             NEW KTM OIL FILTER               Xitomer Duke 790 Mirror
                   Bag - Dual Use                    3.1Amp Motorcycle USB            400 Z400 Z 400 2018             Front & Rear Fork Wheel       SERVICE KIT 2014 2015            Hole Plugs, for KTM
                   Motorcycle Backpack               Charger Kit SAE to USB           2019 2020 NO Cut Black          Frame Slider Crash            2016 RC 390 DUKE                 125/390 / 790 DUKE
                   Waterproof Luggage…               Adapter Phone GPS…               Frame Sliders Fits ABS…         Protector for KTM 125…        90238015010                      2013-2019, 1290…
                                    299                            2,467                             87                           87                                75                              23
                   $33.66                            $10.99                           $80.99                          $25.98                        $27.50                           $14.99


https://www.amazon.com/s?k=KTM&me=AAX8BIFVIQ8L4&ref=nb_sb_noss                                                                                                                                                                      1/2
10/21/2020                                                                       Amazon.com
                                                 Case: 1:20-cv-06677 Document #: 15         Seller Profile: Page
                                                                                    Filed: 11/10/20         TORUN 420
                                                                                                                  TECH of 498 PageID #:2590

                                                                                                                                                                      Hello, Sign in
   Skip to main content                                                                                                                                               Account & Lists
                                                                                                                                                                                              Returns                                0
                                          All
                                                                                                                                                                                              & Orders       Try Prime                   Cart
                                                                                                                                                                      Account
      Deliver to
                                         Holiday Deals    Gift Cards       Best Sellers     Customer Service       New Releases        AmazonBasics       Whole Foods        Free Shipping              Shop deals before they're gone
      Bensenville 60106


   TORUN TECH                                                                                                                                       Have a question for TORUN TECH?
   TORUN TECH storefront
                  90% positive in the last 12 months (69 ratings)                                                                                    Ask a question
   TORUN TECH is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:DENGQIONG
   Business Address:
     Room 206, Gengyun Building,Bantian street, Longgang District
     Shenzhen
     Guangdong
     518129
     CN


       Feedback       Returns & Refunds           Shipping        Policies        Help         Gift Wrap         Products



                             “ Nice shifters. Easy to install. Perfect ﬁt ”
                                                                                                                                                                              30 days       90 days       12 months        Lifetime
                             By Amazon Customer on June 7, 2020.                                                                                               Positive           89%         96%                90%           94%
                             “ Super fast shipping. Good quality controls for a decent price. ”                                                                Neutral            11%          4%                   4%              3%

                             By Michael D. Lavin on June 4, 2020.                                                                                              Negative                0%      0%                   6%              3%

                             “ These look and feel GREAT it is the same shade of blue of other things like woodcraft framesliders and other                    Count                    9       23                  69          141
                               barends as well so it works out great ”
                             By Naushy on May 28, 2020.

                             “ The piece that connects to the cable ends and the mounting bolt was wrong size on both handles.. ”

                             By Alex on May 26, 2020.

                             “ Look great ”

                             By JEFFREY GREGORY on May 26, 2020.



                                                                           Previous Next




                                                                                     Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                  Page 1 of 7




                   Motorcycle Seat Bag Tail           MOTOPOWER MP0609A                   Shogun Kawasaki Ninja             CICMOD Motorcycle Front         NEW KTM OIL FILTER                 Xitomer Duke 790 Mirror
                   Bag - Dual Use Motorcycle          3.1Amp Motorcycle USB               400 Z400 Z 400 2018               & Rear Fork Wheel Frame         SERVICE KIT 2014 2015              Hole Plugs, for KTM
                   Backpack Waterproof                Charger Kit SAE to USB              2019 2020 NO Cut Black            Slider Crash Protector for      2016 RC 390 DUKE                   125/390 / 790 DUKE
                   Luggage Bags Motorbike…            Adapter Phone GPS…                  Frame Sliders Fits ABS &…         KTM 125 200 390 Duke K          90238015010                        2013-2019, 1290 Super…
                                   299                                  2,467                           87                                 87                               75                                 23
                   $33.66                             $10.99                              $80.99                            $25.98                          $27.50                             $14.99


        Top subscription apps for you                                                                                                                                                                                      Page 1 of 8




                   Disney+                            CBS Full Episodes and Live          STARZ                             Sling TV                        SHOWTIME                           Philo: Live & On-Demand
                   Disney                             TV                                  Starz Entertainment               Sling TV LLC                    Showtime Digital Inc.              TV
                                   384,537            CBS Interactive                                   79,151                             47,052                           22,755             PHILO
                   $0.00                                                97,407            $0.00                             $0.00                           $0.00                                              64,644
                                                      $0.00                                                                                                                                    $0.00


        Your Browsing History               View or edit your browsing history   ›                                                                                                             See personalized recommendations

                                                                                                                                                                                                                Sign in

                                                                                                                                                                                                        New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AAX8BIFVIQ8L4&sshmPath=                                                                                  1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 421Checkout
                                                                                                                   of 498 PageID #:2591




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Amazon Locker is available

                Shipping from Amazon.com              (Learn more)                                              20 pickup locations near you

                Shipping to:            1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United                     Choose a delivery option:
                States

                    FTRT Adjustable Short Brake Clutch Levers for KTM Duke 125 RC125 2014                               get FREE One-Day Delivery on this order and try other
                    2015 2016 2017 2018/ KTM Duke 200 RC200 2014-2018/KTM Duke 390 RC390                         Prime benefits (hello, Prime Video) with a one week trial for
                    2013-2018, Orange                                                                            $1.99!
                    $32.99 - Quantity: 1
                    Sold by: TORUN TECH
                                                                                                                      Tomorrow, Oct. 22
                Change quantities or delete                                                                           FREE One-Day Delivery with

                                                                                                                      Tuesday, Oct. 27
                                                                                                                       FREE Shipping

                                                                                                                      Friday, Oct. 23
                                                                                                                      $11.33 - Shipping

                                                                                                                      Tomorrow, Oct. 22
                                                                                                                      $14.48 - Shipping




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  422 of 498 PageID #:2592




                Review your order

                                                                                                                                                                                                       Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $32.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                       $11.33
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $44.32
                             Or try Amazon Locker                                                                                                                                      Estimated tax to be collected:               $2.06
                             20 locations near this address

                                                                                                                                                                                       Order total:                            $46.38


                      SPECIAL OFFER                            we're giving you One Week of Prime for only                                                                             How are shipping costs calculated?

                                                 $1.99!
                                                 Save $11.33 instantly with FREE One-Day Delivery and enjoy more of                             Give Prime a try
                                                 what you love with Prime:
                                                                                                                                         No commitments. Cancel anytime.
                                                    ✓ Fast, FREE delivery
                                                    ✓ Exclusive deals and discounts
                                                    ✓ Endless entertainment and so much more!


                   Delivery: Oct. 23, 2020 If you order in the next 20 hours and 18 minutes (Details)
                                       FTRT Adjustable Short Brake Clutch Levers                   Choose a delivery option:
                                       for KTM Duke 125 RC125 2014 2015 2016                            Tuesday, Oct. 27
                                       2017 2018/ KTM Duke 200 RC200 2014-                              FREE Shipping
                                       2018/KTM Duke 390 RC390 2013-2018,
                                                                                                        Friday, Oct. 23
                                       Orange
                                                                                                        $11.33 - Shipping
                                       $32.99
                                       Amazon Prime eligible Join now                                   Tomorrow, Oct. 22
                                       Quantity: 1 Change                                               $14.48 - Shipping
                                       Sold by: TORUN TECH
                                            Add gift options




                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/23/2020             Amazon.com: FTRT Pivot Dirtbike
                                              Case:Brake  Clutch Levers for KTM
                                                       1:20-cv-06677            125SX 150SX
                                                                            Document     #: 250SX/XC-W/XCF-W/EXC-F,
                                                                                            15 Filed: 11/10/20 Page 300XC/XC-W/EXC/EXC, 350SX-F/EXC-F,
                                                                                                                         423 of 498 PageID       #:2593450XC-W /XC-F/0EXC-R/EXC/EXC-F/SX-F, 500…

                                                                                                                                                             Hello, Sign in
   Skip to main content                          ktm                                                                                                         Account & Lists
                                                                                                                                                                                    Returns                                 0
                                         All
                                                                                                                                                                                    & Orders          Try Prime                 Cart
                                                                                                                                                             Account
       Deliver to
                                        Holiday Deals      Gift Cards     Best Sellers    Customer Service     New Releases     AmazonBasics     Whole Foods        Free Shipping    Registry         Giants vs Eagles live now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                              FTRT Pivot Dirtbike Brake Clutch Levers for KTM                                                    $32.99
                                                                                     125SX 150SX 250SX/XC-W/XCF-W/EXC-F,                                                                & FREE Returns
   Subm
                                                                                     300XC/XC-W/EXC/EXC, 350SX-F/EXC-F, 450XC-W                                                         FREE delivery: Saturday, Oct 31
                                                                                                                                                                                        Details
   Subm
                                                                                     /XC-F/0EXC-R/EXC/EXC-F/SX-F, 500XC-
                                                                                                                                                                                        Fastest delivery: Monday, Oct
                                                                                     W/EXC/EXC-F. Black                                                                                 26 Details
   Subm                                                                              Brand: FTRT
                                                                                                         3 ratings                                                                      Only 17 left in stock -
                                                                                                                                                                                        order soon.
   Subm                                                                              Price:   $32.99 & FREE Returns
                                                                                                                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1
                                                                                     Available at a lower price from other sellers that may not oﬀer free Prime shipping.
   Subm
                                                                                     Returnable until Jan 31, 2021
                                                                                                                                                                                                        Add toto
                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                 Cart
                                                                                     Color: Black
   Subm
                                                                                         Comfortable: FTRT motorcycle brake clutch evers are made with 6061-T6                                            Submit
                                                                                                                                                                                                           Buy Now
                                                                                         aluminum by CNC, delicate appearance, strong metal texture, match your
                                                                                         motorcycle                                                                                           Secure transaction
                                                                                         Exquisite: FTRT brake clutch levers surface is anodized to form a protective ﬁlm               Ships from ...      Amazon
                                                                                         that ensures the brake levers set will not be oxidized.four colors for you to choose           Sold by ...         TORUN TECH
                                                                                         to match your motorcycle and make your moto unique.
                                                                                         Durable: FTRT clutch levers is anodized and the bolt is 304 stainless steel, ensures
                               Roll over image to zoom in                                the brake clutch levers will not rust and oxidize for long
                                                                                         Notice: Please make sure your motorcycle year and model match the brake clutch                    Enjoy fast, FREE delivery,
                                                                                         levers shown in the title before buying,You also can ask us any questions on                      exclusive deals and award-
                                                                                         Amazon or email us, we will reply you ASAP.                                                       winning movies & TV
                                                                                         Warranty: FTRT brake clutch levers are one year warranty. If you have any                         shows with Prime
                                                                                         problems during use, we will sincerely solve it for you.                                          Try Prime and start saving
                                                                                     › See more product details                                                                            today with Fast, FREE
                                                                                                                                                                                           Delivery
                                                                                     Compare with similar items
                                                                                                                                                                                              Add gift options

                                                                                                                                                                                              Deliver to Bensenville 60106
   Frequently bought together

                                                                                                                                                                                          Add to List

                                                          Total price: $66.42
                                                            AddSubmit
                                                                both to Cart                                                                                                                    Share
                              +                             AddSubmit
                                                                both to List
                                                                                                                                                                                                      Have one to sell?

                                                                                                                                                                                                      Sell on Amazon

         These items are shipped from and sold by diﬀerent sellers. Show details

          This item: FTRT Pivot Dirtbike Brake Clutch Levers for KTM 125SX 150SX 250SX/XC-W/XCF-W/EXC-F, 300XC/XC-W/EXC… $32.99
          Twin Air 154115x Pre-Oiled Dual Foam Air Filter, black $33.43



   Customers who bought this item also bought                                                                                                                                                                             Page 1 of 2




                    FMF Racing 11299 Wash          Motorcycle Swingarm               Twin Air 154115x Pre-           Engine Ice 1/2 Gallon          Rhino USA Motorcycle              Odi Emig V2 Lock-On
                    Plug                           Guard Swing Arm                   Oiled Dual Foam Air                           270              Tie Down Straps (2 Pack)          Grips - 2 & 4-Stroke
                                1,419              Protector For KTM                 Filter, black                   $24.49                         Lab Tested 3,328lb                (Orange/White)                            3
                    $8.74                          EXC125 EXC200…                                   87                                              Break Strength, Steel…                               391                    S
                                                                  44                 $33.43                                                                         1,614             $25.00
                                                   $21.99                                                                                           $24.97                                                                      $



   You might also like                                                                                                                                                                                                Page 1 of 42
   Sponsored




                    MRELC CNC Short Brake          CNC Rear Brake Foot               MRELC Universal                 CNC Rear Brake Foot            CNCMOTOK Front Brake              MZS CNC Pivot Brake
                    Clutch Levers for Honda        Pedal Lever - Motorcycle          Motorcycle 7/8" 22mm            Pedal Lever - Motorcycle       Clutch Levers for                 Clutch Levers for                         C
                    GROM MSX125 2014-              For K T M H usqvarna              Handlebar Brake Master          For K T M 125 144 150          Yamaha YZ80 YZ125                 Husqvarna TE250/TE300
                    2019, CBR250R 2011-2...        SX125 SX150 SX-F ...              Cylinder Clutch Lever C...      200 250 300 350 ...            TW200 XT225 250…                  2014-2016,FC250…
                                 1                 $33.99                                         2                  $32.99                                      34                                3
                    $24.99                                                           $35.99                                                         $14.88                            $36.99


https://www.amazon.com/FTRT-Dirtbike-350SX-F-450XC-W-500XC-W/dp/B07QN3NL84/ref=sr_1_2?dchild=1&keywords=ktm&m=AAX8BIFVIQ8L4&qid=1603420745&s=merchant-items&sr=1-2&th=1                                                                 1/6
10/23/2020                             Amazon.com: FTRT 1:20-cv-06677
                                                Case:   7/8" 22mm Side bar Mirrors Bar End Mirrors
                                                                            Document        #: 15  Universal
                                                                                                     Filed:Rear View Mirrors
                                                                                                             11/10/20        for Yamaha
                                                                                                                          Page     424 Honda Kawasaki
                                                                                                                                        of 498  PageIDSuzuki#:2594
                                                                                                                                                             Triumph Ducati KTM Victory Black-Blue

                                                                                                                                                              Hello, Sign in
   Skip to main content                             ktm                                                                                                       Account & Lists
                                                                                                                                                                                     Returns                                    0
                                            All
                                                                                                                                                                                     & Orders             Try Prime                 Cart
                                                                                                                                                              Account
       Deliver to
                                        Holiday Deals       Gift Cards   Best Sellers       Customer Service    New Releases      AmazonBasics    Whole Foods        Free Shipping    Registry            Giants vs Eagles live now
       Bensenville 60106

    Select your vehicle:        Year              Make       Model           Check Fit                                                                                                                             Your Garage (0)


   ‹ Back to results



   Subm                                                                              FTRT 7/8" 22mm Side bar Mirrors Bar End Mirrors                                                        $27.99
                                                                                     Universal Rear View Mirrors for Yamaha Honda                                                           & FREE Returns
   Subm
                                                                                     Kawasaki Suzuki Triumph Ducati KTM Victory                                                             FREE delivery: Saturday, Oct 31
                                                                                                                                                                                            Details
   Subm
                                                                                     Black-Blue
                                                                                     Visit the FTRT Store                                                                                   Fastest delivery: Monday, Oct
                                                                                                        14 ratings | 4 answered questions                                                   26 Details
   Subm
                                                                                     Price:   $27.99 & FREE Returns                                                                         In Stock.
   Subm                                                                              Returnable until Jan 31, 2021                                                                          Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1

                                                                                     Color: Black+Blue
   Subm                                                                                                                                                                                                     Add toto
                                                                                                                                                                                                              Add  Cart
                                                                                                                                                                                                                     Cart
                                                                                                $27.99           $27.99             $27.99
                                                                                                                                                                                                              Submit
                                                                                                                                                                                                               Buy Now
   Subm
                                                                                           【FITMENT】Only install in standard hollow 7/8 Inch bar end of motorcycles，Just
                                                                                                                                                                                                 Secure transaction
                                                                                           like Yamaha MT-03 MT-07 FZ-07 MT-09 FZ-09 MT-10 FZ-10 MT-25 FZ6 FZ8
                                                                                           FZ6R, Honda GROM MSX125 CB500F / Kawasaki Z125 pro Z650 Z750 Z800 Z900                           Ships from ...      Amazon
                                                                                           Z1000 ER6N ER6F ,and it also ﬁt Suzuki KTM BMW Ducati Aprilia Moto Triumph                       Sold by ...         TORUN TECH
                                                                                           Buell. Please conﬁrm your motorcycle handlebar is 7/8" before purchase.
                                                                                           【MATETIAL】Aluminum alloy Housing+ Anti Glare Mirror.
                                                                                           【WIDE VISION】180 degrees rotated to eliminate driving blind spots, freely
                                Roll over image to zoom in                                 adjust it for the best viewing angle.                                                               Enjoy fast, FREE delivery,
                                                                                           【COLOR】Black+Blue                                                                                   exclusive deals and award-
                                                                                           【EASY INSTALLATION】Only suitable for standard 7/8 inch hollow handlebars.                           winning movies & TV
                                                                                           For those handles with threaded ends, simply tighten the screws to the hole. Some                   shows with Prime
                                                                                           models may need to be modiﬁed a little to install. Any questions please don't                       Try Prime and start saving
                                                                                           hesitate to contact us and we will response to you within 24 hours.                                 today with Fast, FREE
                                                                                         › See more product details                                                                            Delivery

                                                                                                                                                                                                Add gift options

   Customers who viewed this item also viewed                                                                                                                          Page 1 of 9              Deliver to Bensenville 60106


                                                                                                                                                                                              Add to List



                                                                                                                                                                                                    Share


                                                                                                                                                                                                          Have one to sell?

                                                                                                                                                                                                          Sell on Amazon


               MZS Bar End Mirrors -               FENRIR Cnc Aluminum           MZS Bar End Mirrors -          MICTUNING Motorcycle         MZS Motorcycle Bar End
               Motorcycle Rear View                Alloy Motorcycle Bar End      Motorcycle Rear View           Mirrors - Bar End Rear       Mirrors Rear View CNC
               Mirror 7/8 Standard                 Mirror Handlebar Side         mirror 7/8 Standard            View Mirrors Compatible      Compatible with Honda
               Hollow Red Side…                    For Honda Kawasaki…           Hollow Handlebar Side…         with Most Honda…             GROM MSX125…
                               358                             140                              60                          313                             575
               $29.99                              $39.99                        $32.99                         $22.99                       $34.99
                                                                                                                                             Only 1 left in stock - order…


                                                                                                                                                                                        BETOOLL 16.5" Wide Rear View
   You might also like                                                                                                                                                                  Race Mirror Convex Mirror…
                                                                                                                                                                     Page 1 of 66
                                                                                                                                                                                                              1,552
   Sponsored                                                                                                                                                                            $
                                                                                                                                                                                            22.98

                                                                                                                                                                                                                              Sponsored




               BETOOLL Upgraded                    Skull Claw Style              KiWAV Magazi mirrors           Heart Horse Universal        KiWAV Magazi Bob
               Adjustable Pair UTV Side            Universal Motorcycle          Tulip Style gold color &       7/8" Bar End Rear            Chrome Motorcycle Bar
               Mirror Set 1.75 or 2inch            Convex Rear View Mirror       black compatible with          Mirrors Moto Motorcycle      End Mirrors Sturdy and
               Roll Bar Cage, U...                 with 10mm&8mm…                motorcycle bobb...             Motorbike Scooters ...       Durable Compatible wi...
                             892                                6                              20                            370                          28
               $18.99                              $13.99                        $51.80                         $15.25                       $134.10


   What other items do customers buy after viewing this item?




                    MZS Bar End Mirrors -             FENRIR Cnc Aluminum            MZS Bar End Mirrors -
                    Motorcycle Rear View              Alloy Motorcycle Bar End       Motorcycle Rear View

https://www.amazon.com/FTRT-SV650-1999-2010-DL650V-STROM-750/dp/B07FCK9CMP/ref=sr_1_3?dchild=1&keywords=ktm&m=AAX8BIFVIQ8L4&qid=1603420745&s=merchant-items&sr=1-3&th=1                                                                    1/5
10/29/2020               Amazon.com: Triumilynn
                                         Case:Electric Starter for KTM 200
                                                1:20-cv-06677              250 300 200EXC
                                                                        Document          250XC
                                                                                      #: 15     250XCW
                                                                                             Filed:    300XC 300XCW
                                                                                                    11/10/20   Page2008-2014
                                                                                                                    425 of Offroad Motorcycle #:2595
                                                                                                                             498 PageID       # 19091 / SMU0525 / 55140001100: Automotive


   Skip to main content
                                                                                                                              Hello,                  Returns                                 0
                                         All                                                                                                          & Orders        Try Prime                   Cart

       Deliver to
                                        Holiday Deals      Gift Cards           Amazon.com           Customer Service     Prime Video      Best Sellers         Shop deals before they're gone
       Glenview 60026

     Automotive     Your Garage     Deals & Rebates     Best Sellers    Parts       Accessories       Tools & Equipment    Car Care       Motorcycle & Powersports           Truck     RV




   Automotive › Motorcycle & Powersports › Parts › Electrical & Batteries › Starters



   Subm                                                                 Triumilynn Electric Starter for KTM                                               $53.99
                                                                        200 250 300 200EXC 250XC 250XCW                                                   & FREE Returns
   Subm
                                                                        300XC 300XCW 2008-2014 Oﬀroad                                                     FREE delivery: Wednesday, Nov
                                                                                                                                                          4 Details
   Subm
                                                                        Motorcycle # 19091 / SMU0525 /
                                                                                                                                                          Fastest delivery: Saturday, Oct
                                                                        55140001100                                                                       31
   Subm                                                                 Brand: Triumilynn                                                                 Order within 15 hrs and 57 mins
                                                                                                  1 rating                                                Details

   Subm                                                                    Price:   $53.99 & FREE Returns                                                 Only 2 left in stock -
                                                                         Coupon         Save an extra 7% when you apply this coupon.                      order soon.
   Subm                                                                             Details
                                                                                                                                                          Qty:
                                                                                                                                                           Qty:
                                                                                                                                                           1      1
                                                                        Get $50 oﬀ instantly: Pay $3.99 upon approval for the Amazon
                                                                        Rewards Visa Card. No annual fee.

                                                                         Extra Savings Promotion Available.        1 Applicable Promotion                                 Add toto
                                                                                                                                                                            Add  Cart
                                                                                                                                                                                   Cart


                                                                            👉Part No.: Arrowhead SMU0505, SMU0525 KTM                                                        Submit
                                                                                                                                                                              Buy Now
                                                                            55140001000, 55140001100 Lester 19091 Tucker Rocky
                                                                            464244, 463824                                                                      Secure transaction
                                                                            👉Fits - Starter for KTM Motorcycles - Oﬀ-Road 200 EXC
                                                                                                                                                          Ships from Amazon
                                                                            2013-2014; 200 XC-W 2013-2015; 250 EXC / 250 EXC Six
                                                                                                                                                          Sold by         Triumilynn
                        Roll over image to zoom in                          Days 2011-2015; 250 XC 2009-2015; 250 XC-W / 300 EXC /
                                                                            300 XC / 300 XC-W / 300 EXC Six Days 2008-2015; 300 EXC-E
                                                                            2007-2010; Freeride 250 R 2014-2015
                                                                            👉Spec: 410 Watt Heavy Duty, 12 Volt, CCW, 9-Tooth Pinion
                                                                                                                                                            We're giving you a 30-day
                                                                            👉Package Include: 1 x 55140001100 Starter
                                                                                                                                                            FREE trial of Prime
                                                                            👉Note: Please conﬁrm your model for perfect use before
                                                                                                                                                            Try Prime and start saving
                                                                            purchase
                                                                                                                                                            today with Fast, FREE
                                                                         › See more product details                                                         Delivery

                                                                        Compare with similar items
                                                                                                                                                          Add a Protection Plan:
                                                                           Report incorrect product information.                                                3-Year Auto Parts Protection
                                                                                                                                                                Plan for $9.68

   Products related to this item                                                                                                       Page 1 of 41
                                                                                                                                                                Add gift options
   Sponsored

                                                                                                                                                                Deliver to      - Glenview 60026


                                                                                                                                                            Add to List



                                                                                                                                                                  Share


                                                                                                                                                                      Have one to sell?

               Hardline Products 1702-         Rareelectrical NEW                Zsoog 18645 Starter               BossBearing Arrowhead                              Sell on Amazon
               UT-R Adjustable Height          STARTER COMPATIBLE                Drive & Relay Solenoid            Starter Motor SMU0536
               Training Wheels for             WITH REBUILD KIT                  Fits POLARIS 113528               for KTM 1190 RC8 R LTD
               Razor MX125, MX35...            YAMAHA…                           495713 3090188…                   2010
                            57                              1                                 7                    $111.98
               $104.99                         $20.81                            $51.15


   4 stars and above                                                                                                                                                                        Page 1 of 4
   Sponsored




https://www.amazon.com/Triumilynn-Electric-2008-2014-Motorcycle-55140001100/dp/B088WV1TZ3/ref=sr_1_17?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-17#nav-top                                          1/6
10/29/2020                Amazon.com: Triumilynn
                                          Case:Electric Starter for KTM 200
                                                 1:20-cv-06677              250 300 200EXC
                                                                         Document          250XC
                                                                                       #: 15     250XCW
                                                                                              Filed:    300XC 300XCW
                                                                                                     11/10/20   Page2008-2014
                                                                                                                     426 of Offroad Motorcycle #:2596
                                                                                                                              498 PageID       # 19091 / SMU0525 / 55140001100: Automotive




               TOPSKY Cambuckle Tie                Antigravity ATZ-10-RS         Chase Harper USA -               Sunferno Ratchet Straps              Antigravity Batteries AG-        2000 Cy
               Down Straps, 1 in x 10 ft           Lithium RE-START              Standard Powersports             Tie Down 2500Lbs Break               1201 Lithium-Ion                 Miady L
               Securing Straps, 900lb              Battery, Replace YTZ10,       Series Soft Hook Tie             Strength, 15 Foot -                  Powersports Battery,             Phosph
               Break Strengt...                    YTX9, others                  Down Extenders - 1" Bl...        Heavy Duty Strap...                  Small Case Series                Recharg
                            112                                 54                            119                              1,661                                98
               $16.98                              $179.99                       $9.99                            $27.97                               $197.99                          $29.9


   Customers who viewed this item also viewed                                                                                                                                             Page 1 of 2




                 New Starter                             DB Electrical SMU0525        Electric Starter Motor                 Trkimal New Starter               NICHE Starter Motor
                 Replacement For 2008-                   Starter Compatible           55140001100 for KTM                    Motor For KTM 2008-               Assembly 55140001000
                 2014 KTM Motorcycle                     With/Replacement For         250 300 200EXC 250XC                   2014 Motorcycle 250EXC            for 2007-2016 KTM
                 200 250 300 200EXC…                     KTM 250 300 200EXC…          250XCW 300XC 2007…                     300EXC 200EXC…                    Motorcycle 300 200…
                                28                                  29                $75.99                                                  2                              1
                 $39.95                                  $59.73                       Only 3 left in stock - order…          $49.97                            $49.95
                                                                                                                             Only 16 left in stock - orde…




   Compare with similar items




                                 This item Triumilynn Electric            Electric Starter Motor                      Trkimal New Starter Motor For            New Starter Replacement For
                                 Starter for KTM 200 250 300              55140001100 for KTM 250                     KTM 2008-2014 Motorcycle                 2008-2014 KTM Motorcycle
                                 200EXC 250XC 250XCW 300XC                300 200EXC 250XC 250XCW                     250EXC 300EXC 200EXC 250XC               200 250 300 200EXC 250XC
                                 300XCW 2008-2014 Oﬀroad                  300XC 2007-2010 410 Watt                    300XC 200XCW 250XCW                      250XCW 300XC 300XCW
                                 Motorcycle # 19091 /                     (19091, 410-54153,                          300XCW 55140001000 SM16                  55140001000 SM16 94078610
                                 SMU0525 / 55140001100                    55140001100, 55140001000)                   94078610 410 WATT HD

                                      Submit
                                     Add to Cart                               Submit
                                                                              Add to Cart                                  Submit
                                                                                                                          Add to Cart                               Submit
                                                                                                                                                                   Add to Cart



      Customer Rating                              (1)                                      (0)                                         (2)                                      (28)

      Price                      $
                                     5399                                 $
                                                                             7599                                     $
                                                                                                                       4997                                    $
                                                                                                                                                                3995
      Sold By                    Triumilynn                               Parﬀae                                      kymlaa                                   OEG Parts




   Special offers and product promotions
                 Clip this coupon to save 7% on this product when you buy from Triumilynn. Here's how                                   (restrictions apply)
             Buy more get more discounts. 1 week promotion for all Triumilynn products. Here's how                                (restrictions apply)
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $3.99 instead of $53.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card
             Apply now




   Have a question?
https://www.amazon.com/Triumilynn-Electric-2008-2014-Motorcycle-55140001100/dp/B088WV1TZ3/ref=sr_1_17?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-17#nav-top                                        2/6
10/29/2020                Amazon.com: Triumilynn
                                          Case:Electric Starter for KTM 200
                                                 1:20-cv-06677              250 300 200EXC
                                                                         Document          250XC
                                                                                       #: 15     250XCW
                                                                                              Filed:    300XC 300XCW
                                                                                                     11/10/20   Page2008-2014
                                                                                                                     427 of Offroad Motorcycle #:2597
                                                                                                                              498 PageID       # 19091 / SMU0525 / 55140001100: Automotive
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Technical Details                                                                                  Additional Information

         Manufacturer                               Triumilynn Parts                                    ASIN                                         B088WV1TZ3

         Brand                                      Triumilynn                                          Customer Reviews                                                  1 rating
                                                                                                                                                     5.0 out of 5 stars
         Item Weight                                1.59 pounds
                                                                                                        Best Sellers Rank                            #236,360 in Automotive (See Top
         Package Dimensions                         5.71 x 3.98 x 2.87 inches                                                                        100 in Automotive)
                                                                                                                                                     #714 in Powersports Starters
         Manufacturer Part Number                   55140001100
                                                                                                        Date First Available                         May 20, 2020
         OEM Part Number                            19091, SM-16, 410-54153,
                                                    463824, 464244, 55140001000,
                                                                                                      Warranty & Support
                                                    55140001100, SMU0505,
                                                    SMU0525                                           Product Warranty: For warranty information about this product, please click
                                                                                                      here

                                                                                                      Feedback

                                                                                                      Would you like to tell us about a lower price?


   Videos
              Videos for related products




                                                 0:21                                          0:24
               maXpeedingrods Complete Recoil               NICHE Your Aftermarket
               Starter Pull Start Assembly for…             Powersports Replacement Parts…

               maXpeedingrods-us                            Mishon Corporation



     Upload your video




   Product description

             ✔Replace Number:

             19091, SMU0505, SMU0525, 55140001000, 55140001100, 463824, 464244



             ✔Speciﬁcation:

             Unit Type: Starter KTM 200
             Part Type: UNIT
             Voltage: 12
             Rotation: CCW
             Teeth: 9
             Starter Type: PMDD



             ✔FITMENT:

             For Motorcycles Oﬀ-Road
             2013-2014 KTM 200EXC 193cc
             2013-2015 KTM 200XC-W 193cc
             2011-2015 KTM 250EXC 249cc
             2011-2015 KTM 250EXC SixDays 249cc
             2009-2015 KTM 250XC 249cc
             2008-2015 KTM 250XC-W 249cc
             2008-2015 KTM 300EXC 293cc
             2008-2015 KTM 300EXC SixDays 293cc
             2007-2010 KTM 300EXC-E 293cc
             2008-2015 KTM 300XC 293cc
             2008-2015 KTM 300XC-W 293cc

https://www.amazon.com/Triumilynn-Electric-2008-2014-Motorcycle-55140001100/dp/B088WV1TZ3/ref=sr_1_17?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-17#nav-top                             3/6
10/29/2020                 Amazon.com: Triumilynn
                                           Case:Electric Starter for KTM 200
                                                  1:20-cv-06677              250 300 200EXC
                                                                          Document          250XC
                                                                                        #: 15     250XCW
                                                                                               Filed:    300XC 300XCW
                                                                                                      11/10/20   Page2008-2014
                                                                                                                      428 of Offroad Motorcycle #:2598
                                                                                                                               498 PageID       # 19091 / SMU0525 / 55140001100: Automotive

             2014-2015 KTM Freeride250R 250cc



             ✔Tips:

             1.Please check the details to make sure this is the right part before ordering.
             2.If you have questions, please don't hestible to contact us.
             3.Triumilynn Customer Service Team will spare no eﬀorts to help you within 24 hours.




   Customers also viewed these products                                                                                                                                             Page 1 of 8




                  WonVon 12v Starter                Trkimal New Starter              NICHE Starter Motor               DB Electrical SMU0525             YaeTek 100% NEW
                  Motor 55140001000 For             Motor For KTM 2008-              Assembly 55140001000              Starter Compatible                STARTER MOTOR For
                  KTM Motorcycle 250 300            2014 Motorcycle 250EXC           for 2007-2016 KTM                 With/Replacement For              KTM MOTORCYCLE 2013
                  XC EXC 2008 TO 2016               300EXC 200EXC…                   Motorcycle 300 200…               KTM 250 300 200EXC…               2014 250 300 EXC…
                  $55.99                                           2                                1                                 29                                1
                  Only 2 left in stock - order…     $49.97                           $49.95                            $59.73                            $49.99
                                                    Only 16 left in stock - orde…                                                                        Only 6 left in stock - order…




   Products related to this item                                                                                                                                                   Page 1 of 20
   Sponsored




                  Universal Motorcycle              Engine Clutch Ignition           Carburetor Float Bowl             BossBearing Arrowhead             BossBearing Arrowhead
                  Fork Stem Mount Kit -             Cover Protector Water            Pin Needle and Seat Set           Starter Repair Kit Brush          Starter Motor SMU0536
                  Techgripper – Universal           Pump Guard Kit                   for KTM 65 SX XC                  SMU9171 for Arctic Cat            for KTM 1190 RC8 R LTD
                  Phone Mount and ...               Compatible With SXF…             $18.99                            Bearcat 454 2...                  2010
                               70                   $56.99                                                             $47.48                            $111.98
                  $49.95


   Customer questions & answers
         Have a question? Search for answers



                Typical questions asked about products:
                 - Is the item durable?
                 - Is this item easy to use?
                 - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

                        5 out of 5                                            There are 0 customer reviews and 1 customer rating.
   1 global rating

   5 star                                         100%

   4 star                                          0%

   3 star                                          0%

   2 star                                          0%

   1 star                                          0%
     How are ratings calculated?



https://www.amazon.com/Triumilynn-Electric-2008-2014-Motorcycle-55140001100/dp/B088WV1TZ3/ref=sr_1_17?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-17#nav-top                                  4/6
10/29/2020                   Amazon.com: Triumilynn
                                             Case:Electric Starter for KTM 200
                                                    1:20-cv-06677              250 300 200EXC
                                                                            Document          250XC
                                                                                          #: 15     250XCW
                                                                                                 Filed:    300XC 300XCW
                                                                                                        11/10/20   Page2008-2014
                                                                                                                        429 of Offroad Motorcycle #:2599
                                                                                                                                 498 PageID       # 19091 / SMU0525 / 55140001100: Automotive

   Review this product
   Share your thoughts with other customers

                    Write a customer review




      Top subscription apps for you                                                                                                                                               Page 1 of 8




                    Disney+                            CBS Full Episodes and            STARZ                            Sling TV                         SHOWTIME
                    Disney                             Live TV                          Starz Entertainment              Sling TV LLC                     Showtime Digital Inc.
                                    401,467            CBS Interactive                                 83,239                           49,137                          24,009
                    $0.00                                                101,781        $0.00                            $0.00                            $0.00
                                                       $0.00


      Inspired by your browsing history                                                                                                                                           Page 1 of 7




                    Bestway 58168E Type V              Bestway 12' Pool Cover           Grumpy Cat The Sound             Grumpy Cat 2021 Wall             HydroTools by Swimline
                    Pool Filter Cartridge                                3,100          Of When You Shut Up              Calendar: (Cranky Kitty…         Floating Mini Tablet Spa
                                    429                $19.60                           Graphic T-Shirt                  Grumpy Cat                       Chemical Dispenser
                    $12.99                                                                            11                                481                             5,756
                                                                                                                         Calendar
                                                                                        $19.99                                                            $5.50
                                                                                                                         $13.49


      Your Browsing History                   View or edit your browsing history   ›




                                                                                              Back to top




             Get to Know Us                             Make Money with Us                              Amazon Payment Products                                 Let Us Help You
             Careers                                    Sell products on                                Amazon Rewards Visa                                     Amazon and COVID-
                                                        Amazon                                          Signature Cards                                         19
             Blog
                                                        Sell apps on Amazon                             Amazon.com Store Card                                   Your Account
             About Amazon
                                                        Become an Aﬃliate                               Amazon Business Card                                    Your Orders
             Sustainability
                                                        Advertise Your Products                         Amazon Business Line of Credit                          Shipping Rates &
             Press Center                                                                                                                                       Policies
                                                        Self-Publish with Us                            Shop with Points
             Investor Relations                                                                                                                                 Amazon Prime
                                                        Host an Amazon Hub                              Credit Card Marketplace
             Amazon Devices                                                                                                                                     Returns &
                                                        › See More Make Money                           Reload Your Balance                                     Replacements
             Amazon Tours                               with Us
                                                                                                        Amazon Currency Converter                               Manage Your Content
                                                                                                                                                                and Devices
                                                                                                                                                                Amazon Assistant
https://www.amazon.com/Triumilynn-Electric-2008-2014-Motorcycle-55140001100/dp/B088WV1TZ3/ref=sr_1_17?dchild=1&keywords=ktm+motor&qid=1603705725&sr=8-17#nav-top                                5/6
10/29/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: KTM
                                                                                           Page 430 of 498 PageID #:2600

   Skip to main content                Triumilynn      KTM
                                                                                                             Hello,               Returns                         0
                                                                                                                                  & Orders     Try Prime               Cart

       Deliver to
                                      Holiday Deals     Gift Cards         Amazon.com        Customer Service    Prime Video    Best Sellers   Browsing History
       Glenview 60026

     3 results for Triumilynn : "KTM"                                                                                                              Sort  by:Featured
                                                                                                                                                   Featured
                                                                                                                                                    Sort by:




                                                                                         Triumilynn Electric Starter for KTM 200 250 300 200EXC
                                                                                         250XC 250XCW 300XC 300XCW 2008-2014 Oﬀroad…
                                                                                                        1
                                                                                         $
                                                                                          5399
                                                                                         Save 7% with coupon
                                                                                         Get it as soon as Sat, Oct 31
                                                                                         FREE Shipping by Amazon
                                                                                         Only 2 left in stock - order soon.




                                                                                         Triumilynn 7/8" 22mm for Honda Yamaha Suzuki
                                                                                         Kawasaki,Handlebar Universal Motorcycle Brake Clutch…
                                                                                                        80
                                                                                         $
                                                                                          3699 ($1.05/oz)
                                                                                         Join Prime to save $5.55 on this
                                                                                         item
                                                                                         Get it as soon as Tomorrow, Oct 30
                                                                                         FREE Shipping by Amazon




                                                                                         Triumilynn Go Kart Rear Hydraulic Brake Master Cylinder
                                                                                         for 50cc 70cc 90cc 110cc 125cc Dirt Bike Chinese ATV…
                                                                                                        26
                                                                                         $
                                                                                          1499
                                                                                         Save $1.00 with coupon
                                                                                         Get it as soon as Tomorrow, Oct 30
                                                                                         FREE Shipping on your ﬁrst order
                                                                                         shipped by Amazon




                                               Need help?
                                               Visit the help section or contact us




      Recommended based on your browsing history                                                Sponsored                                                   Page 1 of 3




                    2000 Cycles 12V 6Ah             ExpertPower 12V 10Ah        Weize YTX14AH-BS High            BossBearing Arrowhead
                    Miady Lithium Iron              Lithium LiFePO4 Deep        Performance -                    Starter Repair Kit Brush
                    Phosphate Battery,              Cycle Rechargeable          Maintenance Free-Sealed          SMU9171 for Arctic Cat
                    Rechargeable LiFePo4…           Battery | 2500-7000…        AGM ATV Motorcycle…              Bearcat 454 2x4 1997
                                282                               165                           926              1998
                    $29.99                          $99.99                      $42.99                           $47.48


      Inspired by your browsing history


https://www.amazon.com/s?k=KTM&me=A2GDX7QZP794IA&ref=nb_sb_noss                                                                                                               1/3
10/29/2020                             Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                          Filed: 11/10/20           Triumilynn
                                                                                                 Page     431 of 498 PageID #:2601

   Skip to main content                   All
                                                                                                                   Hello,                    Returns                            0
                                                                                                                                             & Orders         Try Prime             Cart

       Deliver to
                                         Holiday Deals     Gift Cards          Amazon.com         Customer Service      Prime Video                      Shop today's epic deals now
       Glenview 60026


                              Triumilynn                                                                           Have a question for Triumilynn?
                            Triumilynn storefront
                     93% positive in the last 12 months (123 ratings)                                                Ask a question
    Triumilynn is a professional company in Automotive parts and we have years of experience in this
    area.
    Our suppliers are the manufacturers which can guarantee our products both in quality and
    quantity.
    Customers satisfation will always be our top responsibility.
    We have professionl team to give you a better service.




    Detailed Seller Information


    Business Name:Chengdu Sushang Network Technology Co., Ltd
    Business Address:
      No.403, F4, Building 1, No.34,
      Hongmen street, Wuhou District
      Chengdu
      Sichuan
      610000
      CN


        Feedback        Returns & Refunds         Shipping        Policies       Help        Gift Wrap       Products



                              “ Excellent description and correct install ”
                                                                                                                                            30           90        12 Lifetime
                              By saeed al mubarak on June 25, 2020.                                                                       days         days    months

                                                                                                                            Positive    100%       100%           93%        94%
                              “ Received on time ”
                                                                                                                            Neutral          0%         0%         2%         1%
                              By Adele on June 23, 2020.
                                                                                                                            Negative         0%         0%         6%         5%
                              “ the spark plug in the kit was wrong, and i found out after i had taken the
                                                                                                                            Count             14        40         123        399
                                equipment apart!! ”
                              By Richard C. on June 22, 2020.

                              “ Good quality reasonable price ”

                              By Edgar W. Scott on June 22, 2020.

                              “ These ﬁt my 1986 Suzuki Cavalcade perfectly and work ﬁne. Thanks! ”

                              By joel on June 20, 2020.



                                                          Previous Next




                                                             Leave seller feedback      Tell us what you think about this page




         Inspired by your browsing history                                                                                                                                Page 1 of 7




                     Bestway 58168E Type V            Bestway 12' Pool Cover            Grumpy Cat The Sound Of         Grumpy Cat 2021 Wall
                     Pool Filter Cartridge                          3,100               When You Shut Up Graphic        Calendar: (Cranky Kitty…
                                   429                $19.60                            T-Shirt                         Grumpy Cat
                     $12.99                                                                           11                               481
                                                                                        $19.99                          Calendar

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2GDX7QZP794IA&sshmPath=                            1/3
10/29/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 432Checkout
                                                                                                                 of 498 PageID #:2602




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Amazon Locker is available

          Shipping from Amazon.com                       (Learn more)                                20 pickup locations near you

          Shipping to:      , 1851 TOWER DR, GLENVIEW, IL, 60026-7783 United                         Choose a delivery option:
          States

              Triumilynn Electric Starter for KTM 200 250 300 200EXC 250XC
                                                                                                                                         Upgrade to fast, FREE delivery
              250XCW 300XC 300XCW 2008-2014 Offroad Motorcycle # 19091 /
                                                                                                                                         with Prime.
              SMU0525 / 55140001100
              $53.99 $52.37 - Quantity: 1
              $1.62 discount applied
              Sold by: Triumilynn
                                                                                                           Saturday, Oct. 31
          Change quantities or delete                                                                      FREE Two-Day Delivery with

                                                                                                           Wednesday, Nov. 4
                                                                                                           FREE Shipping

                                                                                                           Saturday, Oct. 31
                                                                                                           $11.79 - Shipping




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                               1/1
10/29/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            433 of 498 PageID #:2603




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         1851 TOWER DR                                                                                                                                       privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         GLENVIEW, IL 60026-7783                      Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $53.99
         Phone:
                                                                                                                                                        Shipping & handling:                       $11.79
         Add delivery instructions
                                                                                                                                                        Promotion Applied:                         -$1.62

                  Or try Amazon Locker                                                                                                                  Total before tax:                          $64.16
                  20 locations near this address                                                                                                        Estimated tax to be collected:              $3.27


                                                                                                                                                        Order total:                            $67.43
                                    , save $11.79 on this order and enjoy immediate FREE Two-Day
                                 Delivery on eligible items when you resume your Prime membership.                                                      Qualifying offers:
                                 » Learn More                                                                                                              Promotion Applied
                                                                                                                                                        How are shipping costs calculated?
         Delivery: Oct. 31, 2020 If you order in the next 15 hours and 6 minutes (Details)
                         Triumilynn Electric Starter for KTM                 Choose a delivery option:
                         200 250 300 200EXC 250XC 250XCW                          Saturday, Oct. 31
                         300XC 300XCW 2008-2014 Offroad                           FREE Two-Day Delivery with
                         Motorcycle # 19091 / SMU0525 /
                                                                                  Wednesday, Nov. 4
                         55140001100
                                                                                  FREE Shipping
                         $53.99 $52.37
                         $1.62 discount applied                                   Saturday, Oct. 31
                         Amazon Prime eligible Join now                           $11.79 - Shipping
                         Quantity: 1 Change
                         Sold by: Triumilynn
                               Add gift options




     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/21/2020               Amazon.com: 1 Pair 7/8" 22Mm 1:20-cv-06677
                                             Case:    Universal Motorcycle Brake Clutch Lever
                                                                           Document        #:Guard Protectors
                                                                                              15 Filed:       Aluminum Alloy
                                                                                                           11/10/20    Page  For 434
                                                                                                                                 Hondaof
                                                                                                                                      For498
                                                                                                                                          Yamaha For Suzuki
                                                                                                                                              PageID        For Kawasaki For Ktm (Blue): Home Improvement
                                                                                                                                                         #:2604
                                                                                                                                                               Hello, Sign in
   Skip to main content                                                                                                                                        Account & Lists
                                                                                                                                                                                       Returns                               0
                                         Tools & Home Improvement
                                                                                                                                                                                       & Orders          Try Prime               Cart
                                                                                                                                                               Account
      Deliver to
                                       Holiday Deals      Gift Cards    Best Sellers    Customer Service     New Releases          AmazonBasics      Whole Foods      Free Shipping                      Shop Holiday Gift Guides
      Bensenville 60106

    Tools & Home Improvement         Best Sellers   Deals & Savings    Gift Ideas   Power & Hand Tools   Lighting & Ceiling Fans     Kitchen & Bath Fixtures   Smart Home       Shop by Room      Launchpad

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake


                                                                                    1 Pair 7/8" 22Mm Universal Motorcycle Brake                                                            $34.99
                                                                                    Clutch Lever Guard Protectors Aluminum Alloy
                                                                                                                                                                                           FREE delivery: Nov 9 - 25
                                                                                    For Honda For Yamaha For Suzuki For Kawasaki
                                                                                    For Ktm (Blue)                                                                                         In stock.
                                                                                    Brand: TT-OUTDO                                                                                        Usually ships within 4 to 5 days.

                                                                                                                                                                                           Qty:
                                                                                                                                                                                            Qty:
                                                                                                                                                                                            1      1

                                                                                    Price:   $34.99
                                                                                                                                                                                                             Add to Cart
                                                                                       Get $50 oﬀ instantly: Pay $0.00 $34.99 upon approval for the Amazon Rewards
                                                                                       Visa Card. No annual fee.                                                                                              Buy Now

                                                                                    Color: Blue                                                                                                  Secure transaction
                                                                                       We are automotive enthusiasts and want to ensure you’re getting the most for                        Ships from ...        TT-OUTDO
                                                                                       your money. By oﬀering only the highest quality, tested and proven products on                      Sold by ...           TT-OUTDO
                       Click image to open expanded view                               the market, We provides maximum performance for your vehicle. RELATED
                                                                                       SEARCHES [Lever Protector, for Ktm Cover Lever, Brake Protector, Clutch Lever
                                                                                                                                                                                                 Deliver to Bensenville 60106
                                                                                       Protector, Clutch Guard, Clutch for Ktm, Brake for Suzuki, Clutch Lever for Suzuki,
                                                                                       Hot Sexi]
                                                                                                                                                                                               Add to List
                                                                                       We also do rigorous testing on the strength, durability, as well as longevity of the
                                                                                       material in order to make sure when the product arrives at the consumers end that
                                                                                       it’s ready to go without worries. RELATED SEARCHES [Clutch for Ktm Exc, Disk                                Share
                                                                                       Protector, Core Driver, Guard Lever, Motorcycl Lever, Brake Clutch, Disc Protector,
                                                                                       Clutch for DUKE, Clutch Hydraulic for Ktm, Handle for Ktm Exc]                                                    Have one to sell?
                                                                                       The car & motorcycle accessorries category include: Protective Gear, Frames &
                                                                                                                                                                                                         Sell on Amazon
                                                                                       Fittings, Brakes, Engines & Engine Parts, Exhaust & Exhaust Systems, Fuel Supply,
                                                                                       Ingition, Seat Covers, Electrical System, Wheels & Rims, Bumpers & Chassis Filters,
                                                                                       Bags & Luggage. RELATED SEARCHES [Brake for Ktm, Brake Disc Guard, Case for
                                                                                       Samsung for Galaxy J5 Prime Heart, Boy Fashion Jacket, Brake Protect]
                                                                                       As automotive technology continues to advance, our commitment to developing
                                                                                       the newest performance products is stronger than ever. For whatever you drive
                                                                                       now and in the future, We will have the most advanced performance products
                                                                                       available. RELATED SEARCHES [Clutch Lever for Suzuki, Hot Sexi, Brake Clutch for
                                                                                       Suzuki, Clutch for Suzuki, Disc Guard, Gear Lever for Ktm, Brake Clutch for Ktm,
                                                                                       Clutch Guard]
                                                                                       Lifetime warranty: We provide Lifetime full warranty to cover any issues, just
                                                                                       contact us if any problems and we will oﬀer 100% satisfaction solution for you.
                                                                                       RELATED SEARCHES [Disc Protector, Clutch for DUKE, Clutch Hydraulic for Ktm,
                                                                                       Core Driver, Handle for Ktm Exc, Clutch Lever Gsxr, Ssd Size, Brake Lever Gsxr,
                                                                                       Brake Clutch, Brake Clutch for Suzuki, Brake Protect, Brake Clutch Lever for Suzuki]
                                                                                     › See more product details


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $34.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Blue

          Best Price and Quality for a 1 Pair 7/8" 22mm Universal Motorcycle Brake Clutch Lever Guard Protectors Aluminum Alloy for Honda for Yamaha for Suzuki for Kawasaki for Ktm

          Product Speciﬁcs:

               Year: 2018
               Model Name: Motorcycle Brake Clutch
               External Testing Certiﬁcation: CCC
               Item Length: 17.5cm

          1 Pair of Motorcycle Brake Clutch Levers Protect Guard Accidental Contact Handlebar 22mm

          Features:

          Aftermarket Motorcycle Replacement Brake Clutch with premium quality.
          Fit for 22mm motorcycle handlebar.
          Made of aluminum material for enhancing its stable performance and extra durability.
          Provide the perfect lever position, good brake performance, increase riding security.
          Anti-rust and waterproof. Easy to install.
          Universal ﬁt for most of motorcycles and scooters.

       Speciﬁcation:

       Package list:

       Note:

https://www.amazon.com/Universal-Motorcycle-Protectors-Aluminum-Kawasaki/dp/B08JPN4698/ref=sr_1_4?th=1                                                                                                                                  1/4
10/21/2020                Amazon.com: 1 Pair 7/8" 22Mm 1:20-cv-06677
                                              Case:    Universal Motorcycle Brake Clutch Lever
                                                                            Document        #:Guard Protectors
                                                                                               15 Filed:       Aluminum Alloy
                                                                                                            11/10/20    Page  For 435
                                                                                                                                  Hondaof
                                                                                                                                       For498
                                                                                                                                           Yamaha For Suzuki
                                                                                                                                               PageID        For Kawasaki For Ktm (Blue): Home Improvement
                                                                                                                                                          #:2605
            Why should you choice TT-OUTDO's products:

              Our professional technicians do heavy research and development in testing car applications and ﬁtments for our products.
              We also do rigorous testing on the strength, durability, as well as longevity of the material in order to make sure when the product arrives at the consumers end that it’s ready to go without worries.
            ★★★ Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing product today.!




   Product information

   Color:Blue

   Technical Details                                                                                                   Additional Information

        Manufacturer                                         TT-OUTDO                                                    ASIN                                                B08JPN4698

        Part Number                                          OOU30971_329271360                                          Date First Available                                September 22, 2020

        Color                                                Blue                                                      Warranty & Support
        Material                                             Other                                                     Product Warranty: For warranty information about this product, please click here

        Horsepower                                           10 hp                                                     Feedback
        Item Package Quantity                                1
                                                                                                                       Would you like to tell us about a lower price?




   Videos                                                                                                                                                                                                           Page 1 of 3

             Videos for related products




                                                0:29                                          0:29                                           0:28                                          0:29
              Motorcycle Hydraulic Clutch Brake              WOOSTAR- How to install a Clutch              7/8" Universal Front ATV Brake                 Clutch Brake Lever for 110cc 125cc            Universal 7/8"
              Pump Master Cylinder Lever                     Brake Bump Lever Assembly for…                Clutch Master Cylinder Reservoir…              140cc TTR 125cc SSR                           Hydraulic Fron

              GOOFIT                                         WOOSTAR DIRECT US                             Feiteplus                                      HIAORS                                        Feiteplus



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%

     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                   Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                            Page 1 of 9

https://www.amazon.com/Universal-Motorcycle-Protectors-Aluminum-Kawasaki/dp/B08JPN4698/ref=sr_1_4?th=1                                                                                                                            2/4
10/21/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: Ktm
                                                                                            Page 436 of 498 PageID #:2606
                                                                                                                                     Hello, Sign in
   Skip to main content                         Ktm                                                                                  Account & Lists
                                                                                                                                                            Returns                          0
                                 TT-OUTDO
                                                                                                                                                            & Orders    Try Prime                  Cart
                                                                                                                                     Account
      Deliver to
                                Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 289 results for TT-OUTDO : "Ktm"                                                                                                                                   Sort  by:Featured
                                                                                                                                                                               Featured
                                                                                                                                                                                Sort by:


    Brand
    TT-OUTDO                                      Price and other details may vary based on size and color


                                                                                                   For Ktm 790 Duke 2018 2019 Motorcycle Radiator Guard Stainless Steel
                                                                                                   Cover Grille Protector Guard For Ktm Duke 790 Accessories (Black)
                                                                                                   $14629
                                                                                                   FREE Shipping




                                                                                                   For Ktm 790 Duke 2018 2019 Duke 790 Escape Accessories Slip-On
                                                                                                   Motorcycle Exhaust Muﬄer Middle Link Pipe With Heat Shield (A)
                                                                                                   $10999
                                                                                                   FREE Shipping




                                                                                                   TT-OUTDO- 20Mm Brake Disc Rotor Guard Cover Protector Protection for
                                                                                                   Ktm
                                                                                                   $9449
                                                                                                   FREE Shipping




                                                                                                   2 Pcs Heavy Duty Motorcycle Spanner Wrench Shocker Adjusting Tools 45-
                                                                                                   52Mm For Honda For Kawasaki For Suzuki For Ktm
                                                                                                   $
                                                                                                    2349
                                                                                                   FREE Shipping




                                                                                                   1 Pair 7/8" 22Mm Universal Motorcycle Brake Clutch Lever Guard
                                                                                                   Protectors Aluminum Alloy For Honda For Yamaha For Suzuki For…
                                                                                                   $
                                                                                                    3499
                                                                                                   FREE Shipping




                                                                                                   TT-OUTDO- Universal Motorcycle Accessories Cnc Aluminum Swingarm
                                                                                                   Spools Slider 10Mm Stand Screws For Kawasaki For Ktm (Black)
                                                                                                   $2034
                                                                                                   FREE Shipping




                                                                                                   Universal Motorcycle Iridium Spark Plug A7Tc D8Tc B7Tc For Suzuki For
                                                                                                   Yamaha For Honda For Bmw For Kawasaki For Ktm (A7 Iridium)
                                                                                                   $2419
                                                                                                   FREE Shipping




https://www.amazon.com/s?k=Ktm&me=AG79A3SLFI5LL&ref=nb_sb_noss                                                                                                                                            1/4
10/21/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: Ktm
                                                                                          Page 437 of 498 PageID #:2607




                                                                               TT-OUTDO Motorcycle Front Rear Brake Disc Rotor Guard for KTM 125
                                                                               200 250 300 350 400 450 500 Sx Xc Sxf Xcf Xcw Exc Xcf-W 2016-2019
                                                                               4289
                                                                               $

                                                                               FREE Shipping




                                                                               TT-OUTDO Front Wavy Brake Disc Rotor for KTM 125 200 250 300 400
                                                                               500 Exc Excf Sx Sxf Xc Xcw 1994-2018 505 525 530 2008 2009 2011
                                                                               6159
                                                                               $

                                                                               FREE Shipping




                                                                               TT-OUTDO Fork Air Bleeder Valves for KTM 50 65 85 125 144 150 200
                                                                               250 300 350 450 520 690 950 990 Sx Xc Exc Mxc Smc Adventure Wp…
                                                                               1869
                                                                               $

                                                                               FREE Shipping




                                                                               Brand New Fuel Tank Tap Gas Valve Petcock Switch Water Cooled Screw
                                                                               Tap For Ktm 50 65 Jr Sr 990 1190 1290
                                                                               1869
                                                                               $

                                                                               FREE Shipping




                                                                               35mm Motorcycle Shift Lever Pedal Rubber Gear Shift Brake Lever Toe
                                                                               Pegs Pedals for Honda for Kawasaki for Ktm for Ducati Racing Etc
                                                                               1429
                                                                               $

                                                                               FREE Shipping




                                                                               TT-OUTDO- Front Fork Shock Absorber Guard Wrap Cover Skin for Ktm
                                                                               Exc Sx Sxf Xc Xcf Excf Excw Xcfw Mx (Black)
                                                                               3649
                                                                               $

                                                                               FREE Shipping




                                                                               TT-OUTDO- 12V Electric Fuel Pump Low Pressure Bolt Fixing Wire Petrol
                                                                               for Kawasaki for Ktm for Suzuki for Yamaha Motorcycle Atv 10Mm Inlet …
                                                                               4749
                                                                               $

                                                                               FREE Shipping




                                                                               TT-OUTDO- Air Fork Bleeder Valve for Ktm 125 250 300 350 450 Sx Xc
                                                                               Sxf Xcf 2017 2018 2019 for Husqvarna Tc/Tx/Fc/Fx125-450 2018 2019…

https://www.amazon.com/s?k=Ktm&me=AG79A3SLFI5LL&ref=nb_sb_noss                                                                                          2/4
10/21/2020                                     Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                         11/10/20: Ktm
                                                                                                   Page 438 of 498 PageID #:2608
                                                                                                                        $2849
                                                                                                                        FREE Shipping




                                                                                                                        TT-OUTDO- Motorcycle Frame Sliders Crash Protector Sturzpad Crashpads
                                                                                                                        for Ktm for DUKE 200 2012-2018 390 for DUKE 2013 2014 2015 2016…
                                                                                                                        $9549
                                                                                                                        FREE Shipping




                                                                                                                                                             ...
                                                                                                                    ← Previous           1       2       3         19        Next →




                                                            Need help?
                                                            Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                                   Page 1 of 4




               Tank Straps Motorcycle               MIBAO Half Round                     RHINO USA Ratchet                      Tank Straps Motorcycle                  DEXI Indoor Doormat
               Tie Down Straps (2pk) -              Doormat, 24 x 36 Non                 Straps (4PK) - 1,823lb                 Tie Down Straps (4pk) -                 Front Door Rug, 20"x32"
               10.000 lb Webbing                    Slip Durable Welcome                 Guaranteed Max Break                   10.000 lb Webbing                       Absorbent Machine
               Break Strength 2'' x…                Door Mats, Boots…                    Strength, Includes (4)…                Break Strength 2'' x…                   Washable Inside Door…
                                516                                  422                                  3,374                                  123                                     1,504
               $43.77                               $34.99                               $29.97                                 $74.77                                  $20.99


     Deals in magazine subscriptions                                                                                                                                                                                          Page 1 of 9




               Family Handyman                      Better Homes and                     Reader's Digest                        National Geographic                     Entertainment Weekly
                                11,108              Gardens                                               58                    Kids                                    Print Magazine
               Print Magazine                                        37                  Print Magazine                                          6,384                  $3.00
               $8.00                                Print Magazine                       $5.00                                  Print Magazine
                                                    $3.00                                                                       $15.00


     Your Browsing History               View or edit your browsing history     ›                                                                                                   Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                            New customer? Start here.




                                                                                                                  Back to top




                        Get to Know Us                                    Make Money with Us                                Amazon Payment Products                                          Let Us Help You
                        Careers                                           Sell products on                                  Amazon Rewards Visa                                              Amazon and COVID-
                                                                          Amazon                                            Signature Cards                                                  19
                        Blog
                                                                          Sell apps on Amazon                               Amazon.com Store Card                                            Your Account
                        About Amazon
                                                                          Become an Aﬃliate                                 Amazon Business Card                                             Your Orders
                        Press Center
                                                                          Advertise Your Products                           Amazon Business Line of Credit                                   Shipping Rates &
                        Investor Relations                                                                                                                                                   Policies
                                                                          Self-Publish with Us                              Shop with Points
                        Amazon Devices                                                                                                                                                       Amazon Prime

https://www.amazon.com/s?k=Ktm&me=AG79A3SLFI5LL&ref=nb_sb_noss                                                                                                                                                                              3/4
10/21/2020                                      Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20          TT-OUTDO
                                                                                                          Page    439 of 498 PageID #:2609
                                                                                                                                                               Hello, Sign in
   Skip to main content                                                                                                                                        Account & Lists
                                                                                                                                                                                      Returns                          0
                                         All
                                                                                                                                                                                      & Orders       Try Prime              Cart
                                                                                                                                                               Account
      Deliver to
                                        Holiday Deals     Gift Cards    Best Sellers    Customer Service        New Releases      AmazonBasics       Whole Foods      Free Shipping             Shop deals before they're gone
      Bensenville 60106


   TT-OUTDO                                                                                                                                 Have a question for TT-OUTDO?
   TT-OUTDO storefront
                 78% positive lifetime (9 total ratings)                                                                                      Ask a question
   TT-OUTDO is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:VO THI NGOC
   Business Address:
     Phuoc Kien
     Nha Be
     TP. Ho Chi Minh
     700000
     VN


       Feedback       Returns & Refunds          Shipping         Policies     Help       Products



                            “ Product quality plastic reliable sturdy. I have worse quality in local store. ”
                                                                                                                                                                       30 days      90 days       12 months      Lifetime
                            By Nicole on July 15, 2020.                                                                                                  Positive               -         -            78%          78%

                            “ Dear Sir, Thank you so much for taking the time to share your feedback. Your satisfaction is our ﬁrst priority.            Neutral                -         -            11%          11%
                              We will always try our best to support all valued customers. Best Regards! ”                                               Negative               -         -            11%          11%
                            Read less
                                                                                                                                                         Count                  0        0                9            9
                            By TT-OUTDO on July 16, 2020.

                            “ Arrived sooner than expected, Excellent Seller. ”

                            By Alejandro Giron on June 24, 2020.

                            “ Dear Sir, Thank you so much for taking the time to share your feedback. Your trust is the pride and the
                              greatest success of our store! We will always try our best to support customer. Best Regards! ”
                            Read less

                            By TT-OUTDO on July 1, 2020.

                            “ Still have not received my order yet ”

                            By Joseph Smith on May 4, 2020.

                            “ We apologize. Because of the pandemic situation, things have gotten worse. Hope you understand. We will
                              try to ﬁx the problem as soon as possible. Thank You! ”
                            By TT-OUTDO on May 8, 2020.

                            “ Seller informed me that the product was of poor quality and would not ship it. I appreciate the seller’s
                              honesty and Amazons assistance in the cancellation. ”
                            By Donny Thomason on April 7, 2020.

                            “ A+ seller ”

                            By Amazon Customer on March 23, 2020.



                                                                        Previous Next




                                                                                   Leave seller feedback    Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                        Page 1 of 8




                   CICMOD Motorcycle Front              Orange Accessories CNC          Pro Taper Grip Glue              KTM Racing HAT Orange            FMF Racing 11299 Wash
                   & Rear Fork Wheel Frame              Front Brake Master              Adhesive Compound                UPW1758300                       Plug
                   Slider Crash Protector for           Cylinder Cover Fluid for        Bottle 1 OZ                                    53                                 1,409
                   KTM 125 200 390 Duke K               KTM Duke 125 2013…                            621                $22.00                           $11.08
                                   87                                  13               $10.75
                   $25.98                               $12.99


        Deals in magazine subscriptions                                                                                                                                                                          Page 1 of 9




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AG79A3SLFI5LL&sshmPath=                                                                      1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 440Checkout
                                                                                                                   of 498 PageID #:2610




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from TT-OUTDO             (Learn more)                                                       Monday, Nov. 9 - Wednesday, Nov. 25
                                                                                                                      FREE Shipping
                Shipping to:     , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    1 Pair 7/8" 22Mm Universal Motorcycle Brake Clutch Lever Guard Protectors
                    Aluminum Alloy For Honda For Yamaha For Suzuki For Kawasaki For Ktm
                    (Blue)
                    $34.99 - Quantity: 1
                    Sold by: TT-OUTDO


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  441 of 498 PageID #:2611




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $34.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $34.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $2.19
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $37.18

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 9, 2020 - Nov. 25, 2020
                                       1 Pair 7/8" 22Mm Universal Motorcycle                       Choose a delivery option:
                                       Brake Clutch Lever Guard Protectors                              Monday, Nov. 9 - Wednesday, Nov. 25
                                       Aluminum Alloy For Honda For Yamaha For                          FREE Shipping
                                       Suzuki For Kawasaki For Ktm (Blue)
                                       $34.99
                                       Quantity: 1 Change
                                       Sold by: TT-OUTDO
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                         For Ktm 790
                                                    Case:      Duke 2018 2019 Duke
                                                             1:20-cv-06677         790 Escape Accessories
                                                                                 Document                 Slip-On
                                                                                               #: 15 Filed:       Motorcycle Exhaust
                                                                                                                11/10/20      PageMuffler Middle
                                                                                                                                     442 of  498 LinkPageID
                                                                                                                                                      Pipe With Heat Shield (A) - - Amazon.com
                                                                                                                                                                #:2612
                                                                                                                                                                 Hello, Sign in
   Skip to main content                              Ktm                                                                                                         Account & Lists
                                                                                                                                                                                        Returns                                 0
                                          All
                                                                                                                                                                                        & Orders          Try Prime                 Cart
                                                                                                                                                                 Account
       Deliver to
                                         Holiday Deals        Gift Cards        Best Sellers    Customer Service      New Releases    AmazonBasics     Whole Foods      Free Shipping                Shop today's epic deals now
       Bensenville 60106




   ‹ Back to results



                                                                                           For Ktm 790 Duke 2018 2019 Duke 790 Escape                                                       $109.99
                                                                                           Accessories Slip-On Motorcycle Exhaust Muﬄer
                                                                                                                                                                                            FREE delivery: Nov 9 - 25
                                                                                           Middle Link Pipe With Heat Shield (A)
                                                                                           Brand: TT-OUTDO
                                                                                                                                                                                            In stock.
                                                                                                                                                                                            Usually ships within 4 to 5 days.
                                                                                            Price:   $109.99                                                                                Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1


                                                                                               Get $50 oﬀ instantly: Pay $59.99 $109.99 upon approval for the Amazon
                                                                                               Rewards Visa Card. No annual fee.                                                                              Add to Cart

                                                                                           Returnable until Jan 31, 2021                                                                                       Buy Now

                                                                                            Color: A
                                                                                                                                                                                                  Secure transaction
                                                                                               Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide
                                                                                               customers with satisfactory service. [Aluminum Exhaust Pipe, 390 Duke for Ktm,               Ships from ...        TT-OUTDO

                                                                                               Floor Salon, Flash for Sony A58, Clasp Hook, Exhaust Motorcycl, Exhaust                      Sold by ...           TT-OUTDO
                       Click image to open expanded view
                                                                                               Motorcycle Protector, Fox Muﬄer, Exhaust Motorcycle Yoshimura, Exhaust Pipe
                                                                                               Scooter, Exhaust Mivv, for Ktm, Muﬄer Yoshimura, Case Of Color, 150cc Muﬄer]                       Deliver to Bensenville 60106
                                                                                               The car & motorcycle accessorries category include: Replacement Parts Tools &
                                                                                               Equipment, Motorcycle Brake System, Exhaust Filters Fuel Ignition Shocks Lighting              Add to List
                                                                                               Chassis Wiper Blades. [26 In Bike Tire, Back Camera for Samsung, 125 Duke for
                                                                                               Ktm, Car Pipe, Exhaust Middle Pipe, Case Of Color, Muﬄer Protector, Db Killer
                                                                                               Mivv, Exhaust, Exhaust Motorcycl, Middle Pipe, Cafe Exhaust Rfor Acer]                               Share
                                                                                               FREE SHIPPING: 90% conventional orders will be delivered within 15-25 days.
                                                                                               Please make sure to buy this product from TT-OUTDO brand. Other brand is not                               Have one to sell?
                                                                                               reliable. [Exhaust for Ktm, Chip Lexmark, Exhaust Motorcycle Muﬄer, for Ktm, Car                           Sell on Amazon
                                                                                               Heat Shield, Exhaust Heat Shield, for Ktm, 150cc Muﬄer, 26 In Bike Tire, Exhaust
                                                                                               Shield, Aluminum Exhaust Pipe, 390 Duke for Ktm, Floor Salon]
                                                                                               Worry-free Service: If you don’t like this product or receive defective one, you can
                                                                                               contact us! Your email feedback will help us get it solved at the ﬁrst time. Every
                                                                                               product guaranties 1 year warranty!!! [Clasp Hook, Exhaust Pipe Scooter, Exhaust
                                                                                               Motorcycl, Exhaust Motorcycle Protector, Exhaust Motorcycle Yoshimura, Exhaust
                                                                                               Mivv, for Ktm, Muﬄer Yoshimura, Case Of Color]
                                                                                               Don't hesitate, Scroll to the top now and click Add to Cart to take this amazing
                                                                                               product today!!! [125 Duke for Ktm, Exhaust Motorcycl, Middle Pipe, Cafe Exhaust
                                                                                               Rfor Acer, Akrapovic Exhaust for Ducati, Chip Lexmark, Car Heat Shield, Exhaust
                                                                                               Heat Shield, Chopper Muﬄer, Exhaust Pipe Scooter, Exhaust for Ktm, Exhaust
                                                                                               Motorcycle Muﬄer, for Ktm, for Ktm, 150cc Muﬄer]
                                                                                            › See more product details


   Customers also viewed these products                                                                                                                                                                                       Page 1 of 8




             Puig Engine Spoiler KTM            for KTM 790 Duke 2018             Xitomer DUKE 790 Tail           CICMOD Motorcycle         LJBusRoll Motorcycle        M10 Motorcycle CNC                for KTM 790 Duke 2
             790 Duke 18-19 C/MATT              2019 2020 Duke 790                Tidy, Fender Eliminator         Front & Rear Fork Wheel   DUKE 790 18 19 New          Swingarm Sliders Spools           2019 2020 Escape
             Black                              Carbon Fiber Motorcycle           for KTM DUKE 790 2018           Frame Slider Crash        Pipe Exhaust Hanger         Stand Screw For KTM               Accessories Slip-on
                            1                   Exhaust Muﬄer and…                2019 2020/890 Duke…             Protector for KTM 125…    Mount Bracket for…          Duke 125 200 390 690…             Motorcycle Exhaust…
             $184.27                                           2                                 14                           87                         24                           22                                 2
             Temporarily out of stock.          $187.00                           $39.99                          $25.98                    $23.99                      $19.99                            $65.00
                                                Only 20 left in stock - orde…     Only 3 left in stock - order…




   More to consider from our brands




             AmazonBasics 10-in-1               AmazonBasics 15-in-1              AmazonBasics 11-in-1            AmazonBasics 8-in-1       AmazonBasics 10-in-1        Anti Touch Door Opener            No Touch Door Open
             Electrician's Stripping            Multi-Tool Pocket Knife           Multi-Tool with Nylon           Multi-Tool with Nylon     Multi-Tool with Nylon       - No Touch Door Opener            Tool Handheld EDC
             Multi-Tool with Nylon              with Nylon Sheath                 Sheath                          Sheath                    Sheath                      Tool, Multifunctional No          Keychain Tool Suppo
             Sheath                                            223                               144                          145                        181            Contact Keychain Tool…            Touch Screen,…
                            164                 $13.61                            $16.63                          $15.87                    1 oﬀer from $10.38                        275                                330
             $16.03                                                                                                                                                     $7.99                             $6.99



   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account

https://www.amazon.com/Escape-Accessories-Motorcycle-Exhaust-Muffler/dp/B07XRH4TBH/ref=sr_1_2?dchild=1&keywords=Ktm&m=AG79A3SLFI5LL&qid=1603245433&s=merchant-items&sr=1-2&th=1                                                             1/4
10/21/2020                              Amazon.com : TT-OUTDO
                                               Case:          Motorcycle Front
                                                        1:20-cv-06677          Rear Brake Disc
                                                                           Document            RotorFiled:
                                                                                           #: 15     Guard for KTM 125 200
                                                                                                            11/10/20       250 300
                                                                                                                        Page    443350 of
                                                                                                                                       400498
                                                                                                                                           450 500 Sx Xc Sxf#:2613
                                                                                                                                                PageID       Xcf Xcw Exc Xcf-W 2016-2019 (Rear)

                                                                                                                                                              Hello, Sign in
   Skip to main content                                Ktm                                                                                                    Account & Lists
                                                                                                                                                                                        Returns                                 0
                                             All
                                                                                                                                                                                        & Orders          Try Prime                 Cart
                                                                                                                                                              Account
       Deliver to
                                        Holiday Deals          Gift Cards     Best Sellers   Customer Service     New Releases     AmazonBasics     Whole Foods      Free Shipping                   Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                                            TT-OUTDO Motorcycle Front Rear                                                  $42.89
                                                                                                            Brake Disc Rotor Guard for KTM 125
                                                                                                                                                                                            FREE delivery: Nov 9 - 25
                                                                                                            200 250 300 350 400 450 500 Sx Xc
                                                                                                            Sxf Xcf Xcw Exc Xcf-W 2016-2019                                                 In stock.
                                                                                                            Brand: TT-OUTDO                                                                 Usually ships within 4 to 5 days.

                                                                                                                                                                                            Qty:
                                                                                                                                                                                             Qty:
                                                                                                                                                                                             1      1

                                                                                                            Price:    $42.89
                                                                                                                                                                                                              Add to Cart
                                                                                                                 Get $50 oﬀ instantly: Pay $0.00 $42.89 upon approval for
                                                                                                                 the Amazon Rewards Visa Card. No annual fee.                                                  Buy Now

                                                                                                                Color: Rear                                                                       Secure transaction

                                                                                                                                                                                            Ships from ...        TT-OUTDO
                                                                                                                       $156.19             $42.89
                                                                                                                                                                                            Sold by ...           TT-OUTDO


                                                                                                                  100% brand new product and lifetime warranty. [For
                                                                                                                                                                                                  Deliver to Bensenville 60106
                                                                                                                  kawasaki Z1000, Enduro For KTM Exc, Leopard Sunglass For
                                                                                                                  Men, Charger Olaf, Grip Hand Guard Motorcycle, Lock, Flash
                                                                                                                                                                                              Add to List
                                                                                                                  Sony A58, For KTM Sx, For KTM Exc, Exc Tool, 26 In Bike Tire,
                                                                                                                  Jelly Ring, Burgman Cover, Brake Disc For KTM, 300 Ninja,
                                                                                                                  Accessory For kawasaki, Alarm Stand, Hithotwin]                                   Share
                                                                                                                  Excellent quality, fast delivery, simple after-sales. We make
                                                                                                                  every eﬀort to provide customers with satisfactory service.                             Have one to sell?
                                                                                                                  [Brake Disk For KTM, Universal Car Back Seat Mount Holder,
                                                                                                                                                                                                          Sell on Amazon
                                      Click image to open expanded view                                           Soil Moisture Tool, For KTM Protector, For KTM Plastic, Exc
                                                                                                                  Rear, Accessory For kawasaki, Set Totoro, Motorcycle Saddle
                                                                                                                  Pouch, For Samsung Note 7, 450 Sxf For KTM, Excf,
                                                                                                                  Motorcycle Cover Uv Protector]
                                                                                                                  100% MONEY BACK GUARANTEE: Any quality problem with
                                                                                                                  the product, please feel free to contact us, we will refund
                                                                                                                  your money or provide a new one. [For KTM Plastic, Disc For
                                                                                                                  KTM, Lemon Plant, Enduro For KTM, Lock For Motorcycle To
                                                                                                                  Disc, For kawasaki Zx9r, Hithotwin, For KTM 65, Orange
                                                                                                                  Pencil, Neck Polo, Universal Car Back Seat Mount Holder, For
                                                                                                                  KTM Protector, For kawasaki Z1000, Enduro For KTM Exc]
                                                                                                                  FREE SHIPPING: 90% conventional orders will be delivered
                                                                                                                  within 15-25 days. Please make sure to buy this product from
                                                                                                                  TT-OUTDO brand. Other brand is not reliable. [For KTM Sx,
                                                                                                                  For KTM Exc, Charger Olaf, Exc Tool, Lock, 26 In Bike Tire,
                                                                                                                  Jelly Ring, Burgman Cover, Brake Disc For KTM, 300 Ninja,
                                                                                                                  Accessory For kawasaki, Alarm Stand, Hithotwin, Brake Disk
                                                                                                                  For KTM]
                                                                                                                  Don't hesitate, Scroll to the top now and click Add to Cart to
                                                                                                                  take this amazing product today!!! [Accessory For kawasaki,
                                                                                                                  Set Totoro, Motorcycle Saddle Pouch, For Samsung Note 7,
                                                                                                                  450 Sxf For KTM, Soil Moisture Tool, Excf, Motorcycle Cover
                                                                                                                  Uv Protector, Exc Rear, Lock For Motorcycle To Disc, For KTM
                                                                                                                  65, 26 In Bike Tire, Jelly Ring, Burgman Cover, For KTM
                                                                                                                  Plastic, Disc For KTM, Lemon Plant, Enduro For KTM]



   Customers also viewed these products                                                                                                                                                                                       Page 1 of 7




             Motorcycle Swingarm                   Motorcycle Body Plastics     Rear Brake Pedal Step      AnXin CNC Rear Brake          AnXin Foot Pegs             AnXin CNC Rear Brake                 Wholesale Decals MX
             Guard Swing Arm                       Radiator Shrouds ABS         Plate Tip Gear Shifter     Caliper Guard Cover - Fit     Footpegs Footrests Foot     Disc Guard Rear Brake                Dirt Bike Graphics ki
             Protector For TC125                   Plastic For KTM 125 150      Shift Lever for KTM EXC    For Husaberg All Models       Pedals Rests CNC MX for     Caliper Guard Kit - Fit              Sticker Decal Compa
             TC250 FC250 FC350…                    200 250 300 350 450…         EXCF SX SXF XC XCF…        125-530 KTM SX EXC…           KTM 85 125 150 250…         For 125-530 KTM SX…                  with KTM SX XCR-W
                            43                                 6                             35                           5                           23                            3                                    3
             $21.99                                $19.99                       $8.99                      $21.99                        $26.59                      $53.99                               $89.95
             Only 18 left in stock - orde…                                                                                                                           Only 2 left in stock - order…




   Sponsored products related to this item                                                                                                                                                                                Page 1 of 16




https://www.amazon.com/TT-OUTDO-Motorcycle-Front-Brake-2016-2019/dp/B07WXRP6RM/ref=sr_1_8?dchild=1&keywords=Ktm&m=AG79A3SLFI5LL&qid=1603245433&s=merchant-items&sr=1-8&th=1                                                                 1/4
10/19/2020                            Amazon.com: COPART
                                              Case:      Brake Lever and Clutch
                                                     1:20-cv-06677              lever Set Foldable
                                                                         Document                  Extendable
                                                                                          #: 15 Filed:        Brake Clutch
                                                                                                          11/10/20         Levers444
                                                                                                                         Page     for KTM
                                                                                                                                        of Duke
                                                                                                                                           498390 200 125 RC
                                                                                                                                                PageID       390 200 125 2013-2019: Automotive
                                                                                                                                                          #:2614

   Skip to main content                                                                                                                                           Acco
                                                                                                                                                                  Hello,          ists        Returns                                0
                                          Automotive Parts & Accessories
                                                                                                                                                                  Account                     & Orders          Try Prime                   Cart

      Deliver to
                                         Holiday Deals     Customer Service               's Amazon.com       Prime Video      Best Sellers   Browsing History            Buy Again                        Shop the Fashion Gift guide
      Bensenville 60106

    Automotive       Your Garage   Deals & Rebates       Best Sellers   Parts     Accessories      Tools & Equipment      Car Care     Motorcycle & Powersports          Truck      RV        Tires & Wheels         Vehicles

   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Brake



   Subm                                                                                                      COPART Brake Lever and Clutch lever                                                  $34.99
                                                                                                             Set Foldable Extendable Brake Clutch                                                 & FREE Shipping
   Subm
                                                                                                             Levers for KTM Duke 390 200 125 RC                                                   Arrives: Nov 9 - Dec 2

   Subm
                                                                                                             390 200 125 2013-2019
                                                                                                             Brand: COPART                                                                        Only 16 left in stock -
                                                                                                                                                                                                  order soon.
   Subm
                                                                                                             Price:   $34.99 & FREE Shipping                                                      Qty:
                                                                                                                                                                                                   Qty:
                                                                                                                                                                                                   1      1


   Subm                                                                                                      Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                             Rewards Visa Card. No annual fee.                                                                    Add toto
                                                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                                                           Cart

   Subm                                                                                                      This item is returnable                                                                                 Submit
                                                                                                                                                                                                                      Buy Now
                                                                                                             Color: Black and Blue
   Subm                                                                                                                                                                                                 Secure transaction

                                                                                                                                                                                                  Ships from ...            TZmart
                                                                                                                                                                                                  Sold by ...               TZmart

                                                                                                                                                                                                  Add a Protection Plan:
                                                                                                                Material: These motorcycle brake levers and clutch levers are                           3-Year Auto Parts Protection
                                                                                                                made of premium CNC aluminum , prevent bending or                                       Plan for $7.24
                                                                                                                breaking in the event of a crash, precision sealed steel
                                                                                                                bearings, nice look and touch,make it easy to hold and
                                                                                                                comfort for long riding.                                                                Deliver to          - Bensenville
                                                                                                                                                                                                        60106
                                                                                                                Fitment: Fit for KTM Duke 390 RC390 2013-2019, for Duke
                                                                                                                200 RC200 2014-2016, for RC125 Duke125 2014-2019 .
                                           Roll over image to zoom in                                           Note: please must check the levers title and products                               Add to List

                                                                                                                description to make sure that this model year works for your
                                                                                                                motorcycle before ordering.
                                                                                                                                                                                                          Share
                                                                                                                Fashion Design and Color: Black,Gray,Orange,with beautiful
                                                                                                                glossy and vibrant ﬁnish color , anti-oxidizing and long
                                                                                                                                                                                                                Have one to sell?
                                                                                                                lasting, awesome appearance,makes your motorcycle stand
                                                                                                                out from the crowd .                                                                            Sell on Amazon
                                                                                                                Extendable and Adjustable Brake Clutch Levers : Easy
                                                                                                                Installation,no modiﬁcation, oﬀer eﬀortless adjustments with
                                                                                                                6-position adjusters that slide over ball bearings and snap
                                                                                                                securely into place.Durable anodized ﬁnish surface which
                                                                                                                increases resistance to corrosion and wear.
                                                                                                                Sold as pairs ,include Brake Lever and Clutch lever.Shipping
                                                                                                                time: We ship worldwide, about 7-25 business days.
                                                                                                              › See more product details

                                                                                                               Report incorrect product information.


   Inspired by your recent shopping trends                                                                                                                                                                                      Page 1 of 14




               7075 Aluminum Alloy           FXCNC CNC Aluminum             Orange Motorcycle CNC           CNC Billet Pivot Brake       MZS Pivot Levers Brake            MZS Pivot Levers Brake               Pivot Dirtbike Oﬀ Ro
               Forged Rear Brake Foot        Dirt Bike Pivot Brake          Aliminum Adjustable             Clutch Levers For KTM        Clutch CNC Compatible             Clutch CNC Orange                    Orange Brake Clutch
               Pedal Lever Arm For           Clutch Lever Set for KTM       Folding Extendable              250 300 350 450 500 SX       with KTM 250 EXC SX               Compatible with KTM                  Levers for KTM 125
               KTM SX XCW SXF XCF…           65SX 65XC 2004…                Brake Clutch Levers Fit…        SXF EXC EXCF XC XCF…         SX-F XC XCW XC-F 07…              125 EXC (SIX DAYS)…                  SX/150 SX 2016…
                            48                              5                              15                             18                            9                                 3                                     12
               $46.99                        $28.98                         $38.99                          $20.99                       $38.88                            $38.88                               $31.96
                                                                            Only 11 left in stock - orde…                                Only 19 left in stock - orde…     Only 7 left in stock - order…




   You might also like
   Sponsored




               FTRT Adjustable Short         Rzmmotor 7/8’’ 22mm            Strada 7 Racing CNC             Motorcycle Pants For         Textile Motorcycle Jacket         LEXIN 1pc LX-B4FM
               Brake Clutch Levers for       CNC Brake Clutch Lever         Aluminum Hand Grips             Men Dualsport                For Men Dualsport                 Motorcycle Intercom,
               KTM Duke 125 RC125            Protective Guards Bar          Orange For KTM 690              Motocross Motorbike          Enduro Motorbike Biker            Universal Helmet
               2014 2015 2016 201...         Ends Motorcycles H...          Duke                            Pant Riding Overpants…       Riding Jacket Br...               Communication…
                            28                            15                $29.95                                       3,250                        2,507                             314
               $32.99                        $33.99                                                         $59.99                       $69.99                            $79.99



https://www.amazon.com/COPART-Clutch-Foldable-Extendable-2013-2018/dp/B0834R2GNV/ref=sr_1_58_sspa?th=1                                                                                                                                             1/4
10/19/2020                            Amazon.com: COPART
                                              Case:      Brake Lever and Clutch
                                                     1:20-cv-06677              lever Set Foldable
                                                                         Document                  Extendable
                                                                                          #: 15 Filed:        Brake Clutch
                                                                                                           11/10/20        Levers445
                                                                                                                         Page     for KTM
                                                                                                                                        of Duke
                                                                                                                                           498390 200 125 RC
                                                                                                                                                PageID       390 200 125 2013-2019: Automotive
                                                                                                                                                          #:2615
   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $34.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Black and Blue

   Technical Details                                                                                                Additional Information

        Manufacturer                                     COPART                                                       ASIN                                               B0834R2GNV

        Brand                                            COPART                                                       Date First Available                               December 27, 2019

        Manufacturer Part Number                         TZ-SSNJ-L05                                                Warranty & Support

                                                                                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                    Feedback

                                                                                                                    Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                      Page 1 of 3

             Videos for related products




                                                 0:29                                      0:30                                           0:28                                          0:29
             Motorcycle Hydraulic Clutch Brake           Universal 7/8" CNC Motorcycle                  7/8" Universal Front ATV Brake                Clutch Brake Lever for 110cc 125cc             WOOSTAR- Ho
             Pump Master Cylinder Lever                  Hydraulic Front Brake Master…                  Clutch Master Cylinder Reservoir…             140cc TTR 125cc SSR                            Brake Bump Le

             GOOFIT                                      Feiteplus                                      Feiteplus                                     HIAORS                                         WOOSTAR DIRE



     Upload your video




   Product description
       Color:Black and Blue

         Material:aluminum
         Color:Color: Black,Gray,Orange
         Fitment:
         Please check your model before you buying~!!Thank you!
         Fit for KTM Duke390 RC390 2013 2014 2015 2016 2017 2018
         Fit for KTM Duke200 RC200 2014 2015 2016
         Fit for KTM Duke125 RC125 2014 2015 2016 2017 2018 2019

         Package List:
         Package included: 1 Pair Motorcycle Brake Clutch Lever.

         Sweet Tip:
         COPART motorcycle brake clutch levers is made of high quality material, which is very strong and durable,If you have any problems during the purchase process, please contact us ﬁrst, and we will provide you
         the best solution and after sale service.
         Color may be a little diﬀerent due to monitor and light brightness from pictures.Thank you for your understands.
         If you can't ﬁnd brake clutch lever set for your bike in this listing or amazon, you can go ahead to our store or contact us to ﬁnd more of our universal type levers.
         RETURN POLICY:
         A: If the item is defective, please inform us within 30 days of receipt, and send the picture that shows diﬀerent angles of the products and package.we will arrange resend or refund.
         B: Buyers have to pay for the return cost and we will pay the cost for resend C: We will reply your messages within 2 business days (oﬀ-duty at weekend). If you do not get a response from us, then please check
         your junk or spam mailbox




   You might also like
   Sponsored




https://www.amazon.com/COPART-Clutch-Foldable-Extendable-2013-2018/dp/B0834R2GNV/ref=sr_1_58_sspa?th=1                                                                                                                       2/4
10/19/2020                          Amazon.com: COPART
                                            Case:      Brake Lever and Clutch
                                                   1:20-cv-06677              lever Set Foldable
                                                                       Document                  Extendable
                                                                                        #: 15 Filed:        Brake Clutch
                                                                                                         11/10/20        Levers446
                                                                                                                       Page     for KTM
                                                                                                                                      of Duke
                                                                                                                                         498390 200 125 RC
                                                                                                                                              PageID       390 200 125 2013-2019: Automotive
                                                                                                                                                        #:2616




             FTRT Adjustable Short          Strada 7 Racing CNC           Motorcycle Pants For       Textile Motorcycle Jacket   Rzmmotor 7/8’’ 22mm        LEXIN 1pc LX-B4FM
             Brake Clutch Levers for        Aluminum Hand Grips           Men Dualsport              For Men Dualsport           CNC Brake Clutch Lever     Motorcycle Intercom,
             KTM Duke 125 RC125             Orange For KTM 690            Motocross Motorbike        Enduro Motorbike Biker      Protective Guards Bar      Universal Helmet
             2014 2015 2016 201...          Duke                          Pant Riding Overpants…     Riding Jacket Br...         Ends Motorcycles H...      Communication…
                          28                $29.95                                     3,250                      2,507                       15                         314
             $32.99                                                       $59.99                     $69.99                      $33.99                     $79.99



   Customer questions & answers
        Have a question? Search for answers



             Typical questions asked about products:
              - Is the item durable?
              - Is this item easy to use?
              - What are the dimensions of this item?




   Customer reviews                                                         No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




                                            Sponsored




                                                                                    FTRT Adjustable Short Brake Clutch Levers for KTM
                                                                                    Duke 125 RC125 2014 2015 2016 2017 2018/...                  Shop now
                                                                                    $32.99                          28

                                                                                                                                                            Sponsored




     Inspired by your browsing history                                                                                                                                                     Page 1 of 9




                  KontrolFreek FPS Freek                KontrolFreek Precision        KontrolFreek FPS Freek        KontrolFreek FPS Freek        Bionik Quickshot -
                  Galaxy Purple for…                    Rings | Aim Assist Motion     Galaxy White for Xbox…        Inferno for Xbox One…         Trigger Stop Lock

https://www.amazon.com/COPART-Clutch-Foldable-Extendable-2013-2018/dp/B0834R2GNV/ref=sr_1_58_sspa?th=1                                                                                                   3/4
10/19/2020                            Amazon.com: COPART
                                              Case:      Brake Lever and Clutch
                                                     1:20-cv-06677              lever Set Foldable
                                                                         Document                  Extendable
                                                                                          #: 15 Filed:        Brake Clutch
                                                                                                           11/10/20        Levers447
                                                                                                                         Page     for KTM
                                                                                                                                        of Duke
                                                                                                                                           498390 200 125 RC
                                                                                                                                                PageID       390 200 125 2013-2019: Automotive
                                                                                                                                                          #:2617
                KontrolFreek                           Control for PlayStation…                    KontrolFreek                             KontrolFreek                            System for Playstation
                                 7,184                 KontrolFreek                                                  910                                       3,020                DualShock 4 Wireless…
                PlayStation 4                                              1,001                   Xbox One                                 Xbox One                                                  500
                $14.99                                 $11 99                                      45 oﬀers from $22.70                     $14.99
                                                                                                                                                                                    $12 38

     Best sellers in Kindle eBooks                                                                                                                                                                                                        Page 1 of 8




                Mexican Gothic                         The Book of Lost                            A Time for Mercy (Jake                   The Key to Rebecca                      If You Tell: A True Story
                › Silvia Moreno-Garcia                 Friends: A Novel                            Brigance Book 3)                         › Ken Follett                           of Murder, Family…
                               3,122                   › Lisa Wingate                              › John Grisham                                              1,643                › Gregg Olsen
                Kindle Edition                                             3,099                                     332                    Kindle Edition                                            16,619
                $12.99                                 Kindle Edition                              Kindle Edition                           $1.99                                   Kindle Edition
                                                       $13.99                                      $14.99                                                                           $4.99


     Your Browsing History                  View or edit your browsing history      ›                                                                                                                                                     Page 1 of 2




                                                                                                                           Back to top




                          Get to Know Us                                     Make Money with Us                                          Amazon Payment Products                                              Let Us Help You
                          Careers                                            Sell products on                                            Amazon Rewards Visa                                                  Amazon and COVID-
                                                                             Amazon                                                      Signature Cards                                                      19
                          Blog
                                                                             Sell apps on Amazon                                         Amazon.com Store Card                                                Your Account
                          About Amazon
                                                                             Become an Aﬃliate                                           Amazon Business Card                                                 Your Orders
                          Press Center
                                                                             Advertise Your Products                                     Amazon Business Line of Credit                                       Shipping Rates &
                          Investor Relations                                                                                                                                                                  Policies
                                                                             Self-Publish with Us                                        Shop with Points
                          Amazon Devices                                                                                                                                                                      Amazon Prime
                                                                             Host an Amazon Hub                                          Credit Card Marketplace
                          Amazon Tours                                                                                                                                                                        Returns &
                                                                             › See More Make Money                                       Reload Your Balance                                                  Replacements
                                                                             with Us
                                                                                                                                         Amazon Currency Converter                                            Manage Your Content
                                                                                                                                                                                                              and Devices
                                                                                                                                                                                                              Amazon Assistant
                                                                                                                                                                                                              Help




                                                                                                                             English                    United States




                          Amazon Music                Amazon                       Amazon Drive                               6pm                           AbeBooks                     ACX                           Alexa
                          Stream millions             Advertising                  Cloud storage                              Score deals                   Books, art                   Audiobook                     Actionable
                          of songs                    Find, attract, and           from Amazon                                on fashion                    & collectibles               Publishing                    Analytics
                                                      engage customers                                                        brands                                                     Made Easy                     for the Web

                          Sell on                     Amazon                       Amazon Fresh                               AmazonGlobal                  Home Services                Amazon Ignite                 Amazon Rapids
                          Amazon                      Business                     Groceries & More                           Ship Orders                   Experienced Pros             Sell your original            Fun stories for
                          Start a Selling             Everything For               Right To Your Door                         Internationally               Happiness Guarantee          Digital                       kids on the go
                          Account                     Your Business                                                                                                                      Educational
                                                                                                                                                                                         Resources

                          Amazon Web                  Audible                      Book Depository                            Box Oﬃce                      ComiXology                   DPReview                      East Dane
                          Services                    Listen to Books &            Books With Free                            Mojo                          Thousands of                 Digital                       Designer Men's
                          Scalable Cloud              Original                     Delivery Worldwide                         Find Movie                    Digital Comics               Photography                   Fashion
                          Computing                   Audio                                                                   Box Oﬃce Data
                          Services                    Performances

                          Fabric                      Goodreads                    IMDb                                       IMDbPro                       Kindle Direct                Prime Now                     Amazon Photos
                          Sewing, Quilting            Book reviews                 Movies, TV                                 Get Info                      Publishing                   FREE 2-hour                   Unlimited Photo
                          & Knitting                  &                            & Celebrities                              Entertainment                 Indie Digital & Print        Delivery                      Storage
                                                      recommendations                                                         Professionals                 Publishing                   on Everyday Items             Free With Prime
                                                                                                                              Need                          Made Easy

                          Prime Video                 Shopbop                      Amazon Warehouse                           Whole Foods                   Woot!                        Zappos                        Ring
                          Direct                      Designer                     Great Deals on                             Market                        Deals and                    Shoes &                       Smart Home
                          Video                       Fashion Brands               Quality Used Products                      America’s                     Shenanigans                  Clothing                      Security Systems
                          Distribution                                                                                        Healthiest
                          Made Easy                                                                                           Grocery Store

                          eero WiFi                   Neighbors App                Amazon Subscription Boxes                  PillPack                      Amazon Renewed               Amazon Second
                          Stream 4K Video             Real-Time Crime              Top subscription boxes – right             Pharmacy                      Like-new products            Chance
                          in Every Room               & Safety Alerts              to your door                               Simpliﬁed                     you can trust                Pass it on, trade it
                                                                                                                                                                                         in,
                                                                                                                                                                                         give it a second
                                                                                                                                                                                         life




                                                                        Conditions of Use     Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/COPART-Clutch-Foldable-Extendable-2013-2018/dp/B0834R2GNV/ref=sr_1_58_sspa?th=1                                                                                                                                                  4/4
10/19/2020                                  Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                      11/10/20: ktm
                                                                                                Page 448 of 498 PageID #:2618

   Skip to main content                       ktm                                                                                   Acco
                                                                                                                                    Hello,    ists     Returns                       0
                                   TZmart
                                                                                                                                    Account            & Orders    Try Prime               Cart

      Deliver to
                                 Holiday Deals   Customer Service    's Amazon.com   Prime Video     Best Sellers    Browsing History   Buy Again    Whole Foods    New Releases
      Bensenville 60106

    17-32 of 64 results for TZmart : "ktm"                                                                                                                             Sort  by:Featured
                                                                                                                                                                       Featured
                                                                                                                                                                        Sort by:


    Brand
    COPART                                                                                 COPART Crash Bar Highway Engine Guards Side Engine Protectors for KTM
    COBIKE                                                                                 1290 Super Duke R GT 2016 2017 2018 2019,Orange
    BAIONE
                                                                                           Orange
    cobike                                                                                 $21500
                                                                                           $20.00 shipping
                                                                                           Only 17 left in stock - order soon.
                                                                                           Also available in Black




                                                                                           2pcs 10MM M10 Motorcycle Swingarm Spools Sliders CNC Swing Arm
                                                                                           Stand Screw for KTM Duke 125 200 2012-2015 Duke 390 2013-2015
                                                                                                            8
                                                                                           Black
                                                                                           $1439
                                                                                           Get it as soon as Wed, Oct 21
                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                           Amazon
                                                                                           Only 8 left in stock - order soon.
                                                                                           Also available in Orange




                                                                                           2pac 10MM M10 Motorcycle Universal Swingarm Spools Sliders for KTM
                                                                                           Duke Yamaha Kawasaki and More, CNC Swing Arm Stand Screw (Colorful)
                                                                                                            18

                                                                                           Colorful
                                                                                           $
                                                                                            1299
                                                                                            Save 8% with coupon
                                                                                           Get it as soon as Tomorrow, Oct 20
                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                           Amazon
                                                                                           Only 17 left in stock - order soon.
                                                                                           Price may vary by color

                                                                                                                          +



                                                                                           72Pcs Universal Spoke Skins Covers，Wheel Spoke Wraps Skins Pipe Trim
                                                                                           Decoration Protector For Motorcycle Dirt Bike Yamaha Honda BMW Suzu…
                                                                                                            257
                                                                                           $
                                                                                            999
                                                                                           Get it as soon as Tomorrow, Oct 20
                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                           Amazon




                                                                                           COPART Motorcycle CNC Engine Frame Sliders Falling Protection for KTM
                                                                                           DUKE 390 250 200 125
                                                                                           Orange
                                                                                           $6299
                                                                                           FREE Shipping
                                                                                           Only 15 left in stock - order soon.




                                                                                           COPART Headlight Guard Cover Headlamp Protector for KTM 790 Duke
                                                                                           Adventure/R ADV 2018 2019 2020
                                                                                           $6599
                                                                                            Save 6% with coupon
                                                                                           Get it as soon as Tomorrow, Oct 20
                                                                                           FREE Shipping by Amazon
                                                                                           Only 11 left in stock - order soon.




                                                                                           COPART Motorcycle CNC Windshield Windscreen Upper Headlight Top
                                                                                           Mount for KTM 390 Duke 2013-2016

https://www.amazon.com/s?k=ktm&i=merchant-items&me=AP0UCDGADOW7L&page=2&qid=1603095040&ref=sr_pg_2                                                                                                1/4
10/19/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: ktm
                                                                                          Page 449 of 498 PageID #:2619
                                                                                           $1699
                                                                                           FREE Shipping




                                                                                           COPART Brake Lever and Clutch Lever Set Foldable Extendable Brake
                                                                                           Clutch Levers for KTM Duke 390 200 125 RC 390 200 125 2013-2019
                                                                                           $
                                                                                            3499
                                                                                           FREE Shipping
                                                                                           Only 14 left in stock - order soon.




                                                                                           Fender Eliminator Tail Tidy License Plate Holder for KTM RC390 2014-
                                                                                           2018 RC125 RC200 2014-2016
                                                                                                           1
                                                                                           $7999
                                                                                           FREE Shipping
                                                                                           Only 6 left in stock - order soon.




                                                                                           COBIKE Headlight Grille Guard Headlamp Protector for KTM RC 390 RC
                                                                                           125 RC 200 2014 2015 2016
                                                                                           $3700
                                                                                           FREE Shipping
                                                                                           Only 9 left in stock - order soon.




                                                                                           BAIONE Motorcycle Frame Sliders CNC Aluminum Engine Crash Protector
                                                                                           for KTM Duke 390 2013-2019 Duke 250 125 200 Fairing Falling…
                                                                                           Titanium
                                                                                           $6599
                                                                                           FREE Shipping
                                                                                           Only 20 left in stock - order soon.




                                                                                           BAIONE Foldable Extendable Clutch Brake Levers, Motorcycle CNC
                                                                                           Adjustable Short Levers for KTM Duke 690 SMC SMCR 2014-2019
                                                                                           $3499
                                                                                           FREE Shipping
                                                                                           Only 20 left in stock - order soon.




                                                                                           BAIONE Foldable Extendable Clutch Brake Levers, Motorcycle CNC
                                                                                           Adjustable Short Levers for KTM Super Adventure 1290 S/T/R 2015-2019
                                                                                           All Black
                                                                                           $3499
                                                                                           FREE Shipping
                                                                                           Only 20 left in stock - order soon.

                                                                                                                        +




                                                                                           BAIONE Foldable Extendable Clutch Brake Levers, Motorcycle CNC
                                                                                           Adjustable Short Levers for KTM Duke 690 2008-2011
                                                                                           $3499
                                                                                           FREE Shipping
                                                                                           Only 20 left in stock - order soon.




https://www.amazon.com/s?k=ktm&i=merchant-items&me=AP0UCDGADOW7L&page=2&qid=1603095040&ref=sr_pg_2                                                                2/4
10/19/2020                                     Case: 1:20-cv-06677 Document #: 15 Amazon.com Seller Profile:
                                                                                  Filed: 11/10/20      Page  TZmart
                                                                                                                450 of 498 PageID #:2620

   Skip to main content                                                                                                                                                  Acco
                                                                                                                                                                         Hello,      ists       Returns                        0
                                         All
                                                                                                                                                                         Account                & Orders     Try Prime              Cart

      Deliver to
                                        Holiday Deals     Customer Service                  's Amazon.com         Prime Video      Best Sellers    Browsing History          Buy Again                      Shop the Beauty Gift Guide
      Bensenville 60106


   TZmart                                                                                                                                          Have a question for TZmart?
   TZmart storefront
                   78% positive in the last 12 months (176 ratings)                                                                                     Ask a question
   TZmart is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:guangzhoutengzhanmaoyiyouxiangongsi
   Business Address:
     Dongguanzhuanglu 30-34,38hao shouceng 182pu
     Guangzhou
     Guangdong
     510000
     CN


       Feedback       Returns & Refunds          Shipping          Policies        Help       Products



                            “ Not quite Kawasaki green little to dark but still good quality ”
                                                                                                                                                                               30 days      90 days        12 months     Lifetime
                            By MrPhD on October 17, 2020.                                                                                                        Positive          71%          76%             78%         83%
                            “ Fits perfect on my mister 686 2012. It’s big for this kind of bike but works awesome. The bike seat more                           Neutral           14%          10%              5%          4%
                             upward and it’s super stable. Doesn’t seat duly ﬂat though. But still it’s way safer than the original position. ”
                                                                                                                                                                 Negative          14%          14%             17%         13%
                            Read less
                                                                                                                                                                 Count               14           51            176          292
                            By Manlio Corradi on October 16, 2020.

                            “ Awesome ”

                            By Jay on October 14, 2020.

                            “ Exactly as pictured even the color. My son really likes the way they made his bike look. ”

                            By Ashley T on October 13, 2020.

                            “ I returned this item and have not recieved credit. ”

                            By Ashley H. on October 13, 2020.

                            “ Hey,friend Please check your email,we have reply you on Sept.17,and you didn't reply us at present. And
                             please give us tracking number after you return it,so that we could refund you soon,thanks for your
                             understanding. Have a good day. ”
                            Read less

                            By TZmart on October 13, 2020.



                                                                            Previous Next




                                                                                     Leave seller feedback        Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                Page 1 of 9




                   KontrolFreek FPS Freek               KontrolFreek Precision              KontrolFreek FPS Freek              KontrolFreek FPS Freek             Bionik Quickshot - Trigger
                   Galaxy Purple for…                   Rings | Aim Assist Motion           Galaxy White for Xbox…              Inferno for Xbox One…              Stop Lock System for
                   KontrolFreek                         Control for PlayStation 4…          KontrolFreek                        KontrolFreek                       Playstation DualShock 4
                                   7,184                KontrolFreek                                       910                                 3,020               Wireless Controllers
                   PlayStation 4                                          1,001             Xbox One                            Xbox One                                           500
                   $14.99                               $11.99                              45 oﬀers from $22.70                $14.99                             $12.38


        Top subscription apps for you                                                                                                                                                                                    Page 1 of 9




                   Disney+                              CBS Full Episodes and Live          STARZ                               Sling TV                           SHOWTIME
                   Disney                               TV                                  Starz Entertainment                 Sling TV LLC                       Showtime Digital Inc.
                                   379,215              CBS Interactive                                    77,939                              46,406                              22,399
                   $0.00                                                  96,146            $0.00                               $0.00                              $0.00
                                                        $0.00

https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AP0UCDGADOW7L&sshmPath=                                                                              1/2
10/19/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 451Checkout
                                                                                                                 of 498 PageID #:2621




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from TZmart                 (Learn more)                                                Monday, Nov. 9 - Wednesday, Dec. 2
                                                                                                           FREE Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
          IL, 60106-4106 United States

              COPART Brake Lever and Clutch lever Set Foldable Extendable
              Brake Clutch Levers for KTM Duke 390 200 125 RC 390 200 125
              2013-2019
              $34.99 - Quantity: 1
              Sold by: TZmart


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/19/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            452 of 498 PageID #:2622




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                  privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $34.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $0.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $34.99
                                                                                                                                                        Estimated tax to be collected:*             $2.19


              FREE TRIAL                                                                                                                                Order total:                            $37.18
                       , we're giving you 30 days of Prime benefits for
                                                                                                     Try Prime FREE for 30 days                         How are shipping costs calculated?
              FREE

         Estimated delivery: Nov. 9, 2020 - Dec. 2, 2020
                         COPART Brake Lever and Clutch                       Choose a delivery option:
                         lever Set Foldable Extendable Brake                      Monday, Nov. 9 - Wednesday, Dec. 2
                         Clutch Levers for KTM Duke 390 200                       FREE Shipping
                         125 RC 390 200 125 2013-2019
                         $34.99
                         Quantity: 1 Change
                         Sold by: TZmart
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/19/2020                                               Amazon.com:
                                                         Case:       COPART Crash Bar
                                                                1:20-cv-06677         Highway Engine
                                                                                  Document      #: 15Guards Side Engine
                                                                                                        Filed:          Protectors
                                                                                                                 11/10/20     Page for KTM
                                                                                                                                        4531290
                                                                                                                                             of Super
                                                                                                                                                498 Duke R GT 2016
                                                                                                                                                      PageID       2017 2018 2019,Orange
                                                                                                                                                               #:2623

   Skip to main content                                   ktm                                                                                                                Acco
                                                                                                                                                                             Hello,        ists      Returns                                 0
                                               All
                                                                                                                                                                             Account                 & Orders          Try Prime                   Cart

       Deliver to
                                          Holiday Deals            Customer Service                's Amazon.com       Prime Video        Best Sellers   Browsing History           Buy Again                       Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                                               COPART Crash Bar Highway Engine                                                    $215.00
                                                                                                                      Guards Side Engine Protectors for                                                  + $20.00 shipping
   Subm
                                                                                                                      KTM 1290 Super Duke R GT 2016                                                      Arrives: Nov 9 - Dec 2

   Subm
                                                                                                                      2017 2018 2019,Orange
                                                                                                                      Brand: COPART                                                                      Only 17 left in stock -
                                                                                                                                                                                                         order soon.
   Subm
                                                                                                                      Price:   $215.00 + $20.00 shipping                                                  Qty:
                                                                                                                                                                                                           Qty:
                                                                                                                                                                                                           1      1


                                                                                                                      Pay $35.83/month for 6 months (plus S&H, tax) with 0%
                                                                                                                      interest equal monthly payments when you're approved for an                                         Add toto
                                                                                                                                                                                                                            Add  Cart
                                                                                                                                                                                                                                   Cart
                                                                                                                      Amazon Store Card.
                                                                                                                                                                                                                            Submit
                                                                                                                                                                                                                             Buy Now
                                                                                                                      This item is returnable

                                                                                                                      Color: Orange                                                                            Secure transaction

                                                                                                                                                                                                         Ships from ...            TZmart
                                                                                                                                $215.00              $215.00                                             Sold by ...               TZmart


                                                                                                                         These motorcycle crash bars are designed to protect frame                             Deliver to          - Bensenville
                                                                                                                         and fairing from contacting the ground in the event of a fall                         60106
                                                                                                                         or slide, minimizing damage to your motorcycle.
                                                                                                                         Precise Fitment: engine guard can be directly ﬁt for KTM                           Add to List
                                                                                                                         1290 Super Duke R 2016 2017 2018 2019, for KTM 1290
                                                                                                                         Super Duke GT 2016 2017 2018 2019 , alighment without
                                                                                                                         drilling and cutting.                                                                    Share
                                                                                                                         Classic and Stylish Engine Guards: made of solid tubular iron
                                                Roll over image to zoom in                                                                                                                                             Have one to sell?
                                                                                                                         in orange and black powder coating by well welded,looks
                                                                                                                         factory original and prevents corrosion.                                                      Sell on Amazon
                                                                                                                         COPART Crash bar support strong and durable, no
                                                                                                                         deformation after long using time.
                                                                                                                         Package Included: 1 crash bars , Instruction is not included.
                                                                                                                       › See more product details

                                                                                                                      Compare with similar items
                                                                                                                         Report incorrect product information.


   You might also like                                                                                                                                                                                                                 Page 1 of 31
   Sponsored




               Xitomer 790 adventure                 WSays Gloss Black Rear          KYN 25mm 1"                     Xitomer Frame                  NEW OEM KTM Orange              KTM XW-Ring Chain                  COPART Motorcycle
               Luggage Racks, for KTM                Saddlebag Guard Crash           Motorcycle Highway              Slider/Crash Protector,        Rear Brake Disc Guard           (Orange) 520x118 2003-             Engine Guards Prote
               790 adventure/R 2019-                 Bar Compatible with             Footpegs Foot Rest Foot         For KTM 790 DUKE 2018          2004-2017 SX XC EXC             2020 OEM:                          Crash Bars without
               2020 1090 Adventu...                  2018-Up Harley Sof...           Pegs for BMW…                   2019 2020, No-Cut…             SXF 5481096120004               79610965118EB                      Frame Sliders for KT
                           1                                     2                               4                                5                              1                              1                                   34
               $79.99                                $179.99                         $55.00                          $45.99                         $83.99                          $124.99                            $105.00


   Customers who viewed this item also viewed




               COPART Motorcycle                     COPART Engine Guards            KTM TANK COVER                  ATOPLITE moto LED              COPART Clutch Cover for         SuperDuke 1290 Fender
               Engine Guard Crash Bars               Highway Crash Bars Side         STICKER 2014-2019               Headlight High/Low             KTM, Transparent Clutch         Eliminator Kit - New
               Bumper Protector for                  Engine Protectors for           1290 SUPERDUKE R                Beam with Angel Eyes           Protector Cover Pressure        Rage Cycles
               KTM Duke 790 2018…                    KTM 1290 Super…                 BLACK AB ORANGE A…              DRL & Indicator Turn           Spring For KTM 1290…                           19
                              2                                     3                               25               Signal Light Assembly…                        3                $160.00
               $179.00                               $267.99                         $18.99                          1 oﬀer from $259.00            $128.88                         Only 2 left in stock - order…
               Only 19 left in stock - orde…         Only 4 left in stock - order…   Only 10 left in stock - orde…                                  Only 3 left in stock - order…




   Customers also viewed these products                                                                                                                                                                                                    Page 1 of 8




https://www.amazon.com/COPART-Highway-Engine-Guards-Protectors/dp/B082B4D9SJ/ref=sr_1_17?dchild=1&keywords=ktm&m=AP0UCDGADOW7L&qid=1603095040&s=merchant-items&sr=1-17                                                                                    1/5
10/19/2020                                           Amazon.com: 2pcs 10MM M10 Motorcycle
                                                       Case: 1:20-cv-06677        DocumentSwingarm
                                                                                                 #:Spools Sliders CNC
                                                                                                    15 Filed:         Swing Arm
                                                                                                                  11/10/20      Stand Screw
                                                                                                                              Page    454 offor KTM
                                                                                                                                                498Duke 125 200#:2624
                                                                                                                                                    PageID     2012-2015 Duke 390 2013-2015


   Skip to main content                                 ktm                                                                                                Acco
                                                                                                                                                           Hello,       ists   Returns                                0
                                               All
                                                                                                                                                           Account             & Orders          Try Prime                   Cart

       Deliver to
                                          Holiday Deals         Customer Service         's Amazon.com     Prime Video       Best Sellers   Browsing History      Buy Again                       Get ready for Halloween
       Bensenville 60106
   ‹ Back to results



   Subm                                                                                                   2pcs 10MM M10 Motorcycle                                                 $14.39
                                                                                                          Swingarm Spools Sliders CNC Swing                                        FREE Shipping on your ﬁrst
                                                                                                                                                                                   order. Details & FREE Returns
   Subm
                                                                                                          Arm Stand Screw for KTM Duke 125
                                                                                                                                                                                   Arrives: Sunday, Oct 25
                                                                                                          200 2012-2015 Duke 390 2013-2015
                                                                                                          Brand: COPART                                                            Fastest delivery: Wednesday,
                                                                                                                               8 ratings                                           Oct 21
                                                                                                                                                                                   Order within 20 hrs and 46 mins
                                                                                                          Price:   $14.39 FREE Shipping on your ﬁrst order. Details                Details
                                                                                                                   & FREE Returns
                                                                                                                                                                                   Only 8 left in stock -
                                                                                                           Save 5% on 2 select item(s). Shop items
                                                                                                                                                                                   order soon.
                                                                                                          Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                          Rewards Visa Card. No annual fee.                                        Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1


                                                                                                          Color: Black
                                                                                                                                                                                                   Add toto
                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                            Cart
                                                                                                                    $14.39             $14.39
                                                                                                                                                                                                      Submit
                                                                                                                                                                                                       Buy Now

                                                                                                          Size: M10 x1.5                                                                 Secure transaction
                                                                                                             Material: High quality CNC.Package includes 1 pair 1.5 screws
                                                                                                                                                                                   Ships from ...          Amazon
                                                                                                             and 1.25 screws.
                                                                                                                                                                                   Sold by ...             TZmart
                                                                                                             Swingarm Spools Suitable models: For KTM Duke 125 2012
                                                                                                             2013 2014 2015 , For KTM Duke 200 2012 2013 2014 2015 ,                     Add gift options
                                                                                                             For KTM Duke 390 2013 2014 2015, For KTM Duke 690 2016
                                                                                                                                                                                         Deliver to          - Bensenville
                                                                                                             2017
                                                                                                                                                                                         60106
                                                Roll over image to zoom in                                   The swing arm slide screw used with the swing arm can easily
                                                                                                             get on and oﬀ the motorcycle, avoiding damage to the
                                                                                                                                                                                     Add to List
                                                                                                             motorcycle body when stopping or repairing the motorcycle,
                                                                                                             and better protecting your car.
                                                                                                             In order to prevent the swingarm spool screw from loosening
                                                                                                             and slipping, we have added a black gasket to increase the
                                                                                                                                                                                   New (2) from
                                                                                                             force area and reduce the friction damage to the body.
                                                                                                                                                                                   $14.39 & FREE Shipping on
                                                                                                             COPART is an excellent international motorcycle parts
                                                                                                                                                                                   orders over $25.00
                                                                                                             factory. Through the internet platform, we have already sold
                                                                                                             our products to Europe/North America/Asia/Middle
                                                                                                             East/Russia/Australia and have factories in many countries, so                Share
                                                                                                             you have any After-sales problems, we can provide you with
                                                                                                             the perfect service plan                                                            Have one to sell?
                                                                                                           › See more product details                                                            Sell on Amazon

                                                                                                          Compare with similar items
                                                                                                          New (2) from $14.39 & FREE Shipping on orders over $25.00
                                                                                                             Report incorrect product information.


   You might also like                                                                                                                                                                                           Page 1 of 27
   Sponsored




               Xitomer Frame                         Motorcycles Swingarm     Orange 10MM                2pac 10MM M10                 M10 X1.25 Thread           Motorcycle Swingarm            2pcs M6 X1.5 Motor
               Slider/Crash Protector,               Sliders Spools Swing     Motorcycle Swing Arm       Motorcycle Universal          Stainless Steel Swing      Guard Swing Arm                CNC Swing arm Slide
               For KTM 790 DUKE 2018                 Arm Protector CNC        Sliders Spools CNC         Swingarm Spools Sliders       Arm Spools Sliders Stand   Protector For KTM              Spools Stand Screw
               2019 2020, No-Cut…                    Stand Screws…            Swingarm Arm Stand…        for KTM Duke Yamaha…          Screws FOR KTM duke...     EXC125 EXC200…                 Yamaha FZ01 FZ...
                            5                                     13                       10                        18                             178                        43                            95
               $45.99                                $29.90                   $11.99                     $12.99                        $23.99                     $21.99                         $17.99


   Customers who viewed this item also viewed




               Orange 10MM                           2pcs M10 X1.25
               Motorcycle Swing Arm                  Motorcycle Swing arm
               Sliders Spools CNC                    Sliders Spools CNC
               Swingarm Arm Stand…                   Swing Arm Stand…
                              10                                178
               $11.99                                $17.99
               Only 7 left in stock - order…




https://www.amazon.com/Motorcycle-Swingarm-Sliders-2012-2015-2013-2015/dp/B0813CSTN2/ref=sr_1_18?dchild=1&keywords=ktm&m=AP0UCDGADOW7L&qid=1603095040&s=merchant-items&sr=1-18                                                      1/5
10/20/2020                         Amazon.com: Case:
                                               CNC Aluminum Billet Keyless Twist
                                                      1:20-cv-06677              off Gas Fuel#:
                                                                            Document         Tank
                                                                                                15Cap Cover For
                                                                                                    Filed:      KTM SuperPage
                                                                                                            11/10/20      Duke 990
                                                                                                                                455/ Super Duke PageID
                                                                                                                                       of 498   990R / Adventure
                                                                                                                                                           #:2625950 S/Adventure 990 S R: Automotive


   Skip to main content                                                                                                                                        Acco
                                                                                                                                                               Hello,      ists     Returns                                 0
                                         Automotive Parts & Accessories
                                                                                                                                                               Account              & Orders          Try Prime                   Cart

      Deliver to
                                       Holiday Deals     Gift Cards       Customer Service            's Amazon.com       Prime Video      Best Sellers   Browsing History        Buy Again                           Gifts for kids
      Bensenville 60106

    Automotive       Your Garage    Deals & Rebates    Best Sellers   Parts      Accessories   Tools & Equipment        Car Care    Motorcycle & Powersports       Truck     RV     Tires & Wheels         Vehicles




   Automotive › Motorcycle & Powersports › Parts › Fuel System › Gas Caps



   Subm                                                                                                  CNC Aluminum Billet Keyless Twist                                              $27.99
                                                                                                         oﬀ Gas Fuel Tank Cap Cover For KTM                                             & FREE Shipping
   Subm
                                                                                                         Super Duke 990 / Super Duke 990R /                                             Arrives: Nov 9 - Dec 2

   Subm
                                                                                                         Adventure 950 S/Adventure 990 S R                                              Fastest delivery: Oct 23 - 29
                                                                                                         Brand: UbuyMotor
                                                                                                                               2 ratings                                                Only 8 left in stock -
   Subm                                                                                                                                                                                 order soon.
                                                                                                            Price:   $27.99 & FREE Shipping
                                                                                                          Coupon
                                                                                                                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1
   Subm                                                                                                                 Save an extra 5% when you apply this coupon.
                                                                                                                     Details
                                                                                                         Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon                                   Add toto
                                                                                                                                                                                                          Add  Cart
                                                                                                                                                                                                                 Cart
   Subm
                                                                                                         Rewards Visa Card. No annual fee.
                                                                                                                                                                                                           Submit
                                                                                                                                                                                                            Buy Now
                                                                                                         This item is returnable
   Subm
                                                                                                         Color: Black                                                                         Secure transaction

                                                                                                                                                                                        Ships from ...      UBuyMotor_1
                                                                                                                     $27.99             $27.99            $27.99                        Sold by ...         UBuyMotor_1

                                                                                                                                                                                        Add a Protection Plan:
                                                                                                                     $27.99             $27.99            $27.99                              3-Year Auto Parts Protection
                                                                                                                                                                                              Plan for $6.26

                                                                                                                     $27.99             $27.99

                                                                                                                                                                                              Deliver to          - Bensenville
                                                                                                            1.Fitment: For KTM Super Duke 990 / Super Duke 990R /                             60106
                                          Roll over image to zoom in                                        Adventure 950 S / Adventure 990 S R
                                                                                                            2.Our products are available in eight colors, so you have a                   Add to List
                                                                                                            variety of choices. Diﬀerent colors make your motorcycle
                                                                                                            more fashionable and distinctive. If you want to be a fashion
                                                                                                            owner, just take action and let your Cars become diﬀerent!
                                                                                                            3.Easy to install or remove, no key, no need to modify, just                New (2) from
                                                                                                            press the center button to open, convenient, fast and                       $27.99 + FREE Shipping
                                                                                                            practical, so that you can use more conﬁdence.
                                                                                                            4.Using CNC to process 6061-T6 aluminum, it is not easy to
                                                                                                                                                                                                Share
                                                                                                            be oxidized, it can eﬀectively prevent rust. The product is
                                                                                                            cost-eﬀective and safe, so you can use it without any concern.
                                                                                                                                                                                                      Have one to sell?
                                                                                                            5.We have a professional team and factory that can provide
                                                                                                            high quality air caps that are durable, safe, comfortable and                             Sell on Amazon
                                                                                                            beautiful. In addition, we not only sell products, but also
                                                                                                            provide comprehensive services, including pre-purchase
                                                                                                            recommendations, package tracking and after-sales service. If
                                                                                                            you have any questions, please feel free to email us and we
                                                                                                            will get back to you as soon aspossible.
                                                                                                          › See more product details

                                                                                                         New (2) from $27.99 + FREE Shipping
                                                                                                            Report incorrect product information.


   You might also like                                                                                                                                                                                                    Page 1 of 2
   Sponsored




               CNC Aluminum Billet          CNC Aluminum Billet             CNC Aluminum Billet         Motorcycle Aluminum           CNC Aluminum Billet            CNC Aluminum Billet              JFG RACING Billet Ga
               Keyless Twist oﬀ Gas         Keyless Twist oﬀ Gas            Keyless Twist oﬀ Gas        Billet Keyless Twist oﬀ       Keyless Twist oﬀ Gas           Keyless Twist oﬀ Gas             Fuel Tank Cap Cover
               Fuel Tank Cap Cover For      Fuel Tank Cap Cover For         Fuel Tank Cap Cover For     Gas Fuel Tank Cap Cover       Fuel Tank Cap Cover For        Fuel Tank Cap Cover For          EXC RXC MXC SX PRO
               Yamaha YZF R6 99-...         Kawasaki ZX1400 0...            Suzuki SV650 99-0...        For KTM Duke 1...             Honda VFR 1200X 0...           Suzuki GSXR600 GS...             LC4 EGS 50 85 105 .
                            10                           5                               13             $27.99                                     19                             15                              188
               $27.99                       $27.99                          $27.99                                                    $27.99                         $25.99                           $17.99


   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $27.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword



https://www.amazon.com/Aluminum-Billet-Keyless-Twist-Adventure/dp/B07PKTJ1JW/ref=sr_1_11?th=1                                                                                                                                            1/4
10/20/2020                       Amazon.com: Case:
                                             CNC Aluminum Billet Keyless Twist
                                                    1:20-cv-06677              off Gas Fuel#:
                                                                          Document         Tank
                                                                                              15Cap Cover For
                                                                                                  Filed:      KTM SuperPage
                                                                                                          11/10/20      Duke 990
                                                                                                                              456/ Super Duke 990R
                                                                                                                                     of 498        / Adventure
                                                                                                                                              PageID     #:2626950 S/Adventure 990 S R: Automotive


   Product information

   Color:Black

   Technical Details                                                                                                Additional Information

        Manufacturer                                        UbuyMotor                                                  ASIN                                            B07PKTJ1JW

        Brand                                               UbuyMotor                                                  Customer Reviews                                                     2 ratings
                                                                                                                                                                       5.0 out of 5 stars
        Model                                               Motorcycle Fuel Tank Gas Cap For KTM
                                                                                                                       Best Sellers Rank                               #1,298,223 in Automotive (See Top 100 in
        Item Weight                                         8.8 ounces                                                                                                 Automotive)
                                                                                                                                                                       #903 in Powersports Gas Caps
        Product Dimensions                                  4.72 x 4.72 x 1.57 inches
                                                                                                                       Date First Available                            March 7, 2019
        Exterior                                            Smooth

        Manufacturer Part Number                            UbuyMotor                                               Warranty & Support

        OEM Part Number                                     Motorcycle Fuel Tank Gas Cap For KTM                     Product Warranty: For warranty information about this product, please click here

        Special Features                                    3.Perfect black anodized finish, 1.No keys,             Feedback
                                                            just push the center button and open, 2.
                                                            Very easy to install or remove                           Would you like to tell us about a lower price?

        Vehicle Service Type                                All of the above




   Videos                                                                                                                                                                                                   Page 1 of 3

             Videos for related products




                                               0:24                                           0:42                                         0:56                                      1:06
             UTV RZR Lockable Gas Tank Cap                  KaTur Motorcycle Black CNC Fuel                 REVO Quick Lock Fuel Cap                 Steel Gas/Oil Tank Filler                     KaTur Motorcy
                                                            Gas Cap                                         Installation                             Neck/Vented Cap - Product…                    Fuel Gas Oil Ta

             PLUSUTV                                        KaTur                                           MC Motoparts                             Speedway Motors                               KaTur



     Upload your video




   Product description
       Color:Black

         Fitment:
         For KTM Super Duke 990 / Super Duke 990R / Adventure 950 S / Adventure 990 S R

         Feature:
         Condition: 100% brand new
         Material: 6061-T6 aluminum
         Color: black, blue, gold, green, orange, silver, red, titanium
         quantity: 1
         No keys, just push the center button and open
         Perfect black anodized ﬁnish
         Please ensure this product ﬁts for your motorcycle

         Your satisfaction is our honour and a driving force for us to take a small step forward.
         We are a professional motorcycle accessories manufacturer.
         In addition, there are a large number of other types of motorcycle accessories in our store.
         If you need it, please feel free to contact us and we will provide you with professional advice!




   You might also like                                                                                                                                                                                      Page 1 of 2
   Sponsored




               CNC Aluminum Billet         CNC Aluminum Billet            CNC Aluminum Billet           CNC Aluminum Billet         CNC Aluminum Billet       Motorcycle Aluminum            CNC Aluminum Bille
               Keyless Twist oﬀ Gas        Keyless Twist oﬀ Gas           Keyless Twist oﬀ Gas          Keyless Twist oﬀ Gas        Keyless Twist oﬀ Gas      Billet Keyless Twist oﬀ        Keyless Twist oﬀ Gas
               Fuel Tank Cap Cover For     Fuel Tank Cap Cover For        Fuel Tank Cap Cover For       Fuel Tank Cap Cover For     Fuel Tank Cap Cover For   Gas Fuel Tank Cap Cover        Fuel Tank Cap Cover
               Yamaha YZF R6 99-...        Kawasaki ZX1400 0...           Suzuki SV650 99-0...          Honda VFR 1200X 0...        Kawasaki ZZR600 8...      For KTM Duke 1...              Triumph Street Tr...
                            10                          5                              13                            19                          1            $27.99                                      1
               $27.99                      $27.99                         $27.99                        $27.99                      $27.99                                                   $27.99




https://www.amazon.com/Aluminum-Billet-Keyless-Twist-Adventure/dp/B07PKTJ1JW/ref=sr_1_11?th=1                                                                                                                             2/4
10/20/2020                    Amazon.com: Case:
                                          CNC Aluminum Billet Keyless Twist
                                                 1:20-cv-06677              off Gas Fuel#:
                                                                       Document         Tank
                                                                                           15Cap Cover For
                                                                                               Filed:      KTM SuperPage
                                                                                                       11/10/20      Duke 990
                                                                                                                           457/ Super Duke 990R
                                                                                                                                  of 498        / Adventure
                                                                                                                                           PageID     #:2627950 S/Adventure 990 S R: Automotive




                                                                                                                                                                             Sponsored



   Customer questions & answers
        Have a question? Search for answers


              Question:       do you have a cap for ktm 1190?
      0
              Answer:         Dear customer:
     votes
                              I am so sorry. This is not suitable for KTM1190
                              By UBuyMotor_1 SELLER on October 14, 2019


              Question:       Is this vented?
      0
              Answer:         I bought this a couple weeks ago and it’s not vented but I haven’t had any pressure issues the only
     votes
                              problem I’ve had is the gas nozzle hole doesn’t line up with the stock one so it makes the pump
                              head lean forward a little bit that’s the only minor issue
                              By Jr on April 2, 2019




   Customer reviews                                                   Top reviews
                                                                      Top  reviews

                      5 out of 5
                                                                    Top reviews from the United States
   2 global ratings

   5 star                                  100%
                                                                       There are 0 reviews and 1 rating from the United States
   4 star                                    0%
   3 star                                    0%
   2 star                                    0%                     Top reviews from other countries
   1 star                                    0%

     How are ratings calculated?                                           Client d'Amazon

                                                                                 Almost perfect replacement
                                                                    Reviewed in Canada on June 14, 2019
                                                                    Color: Blue Veriﬁed Purchase
   Review this product                                              The hinge of the original KTM gas cap of my KTM 990 Adventure broke, so I needed a new one fast. This
   Share your thoughts with other customers                         one ﬁts perfectly my KTM but for one thing: the screws are a little too short. So I used the KTM screws I
                                                                    already had and now the gas cap is well sealed. So the length of the screws is not an issue to me.
               Write a customer review
                                                                    I ordered an orange one but received a blue one. As I said, I desperately needed a new cap so I decided to
                                                                    keep it anyway.

                                                                    In fact, I'm so satisﬁed that I decided to buy another one for the second tank (the KTM 990 Adventure has
                                                                    two tanks and two gas caps).

                                                                    One thing to consider, and it is advertised as so, this cap does not lock. Myself, I'd rather have a gas cap
                                                                    without a key lock.

                                                                    Report abuse




                                                                    See all reviews
    CNC Aluminum Billet Keyless Twist off Gas Fu…
               10
    $27.99                           Shop now


                                         Sponsored




                                                                                CNC Aluminum Billet Keyless Twist oﬀ Gas Fuel
                                                                                Tank Cap Cover For Yamaha YZF R6 99-16 /...                    Shop now
                                                                                $27.99                         10

                                                                                                                                                          Sponsored




     Inspired by your browsing history                                                                                                                                                    Page 1 of 9




https://www.amazon.com/Aluminum-Billet-Keyless-Twist-Adventure/dp/B07PKTJ1JW/ref=sr_1_11?th=1                                                                                                           3/4
10/20/2020                       Amazon.com: Case:
                                             CNC Aluminum Billet Keyless Twist
                                                    1:20-cv-06677              off Gas Fuel#:
                                                                          Document         Tank
                                                                                              15Cap Cover For
                                                                                                  Filed:      KTM SuperPage
                                                                                                          11/10/20      Duke 990
                                                                                                                              458/ Super Duke 990R
                                                                                                                                     of 498        / Adventure
                                                                                                                                              PageID     #:2628950 S/Adventure 990 S R: Automotive




                KontrolFreek FPS Freek                KontrolFreek Precision                     KontrolFreek FPS Freek                    KontrolFreek FPS Freek                 Bionik Quickshot -
                Galaxy Purple for…                    Rings | Aim Assist Motion                  Galaxy White for Xbox…                    Inferno for Xbox One…                  Trigger Stop Lock
                KontrolFreek                          Control for PlayStation…                   KontrolFreek                              KontrolFreek                           System for Playstation

     Deals in magazine subscriptions                                                                                                                                                                                                    Page 1 of 9




                Real Simple                           Shape                                      Highlights for Children                   Reader's Digest                        National Geographic
                                 28                                       893                                      2,012                                     56                   Kids
                Print Magazine                        Print Magazine                             Print Magazine                            Print Magazine                                           6,337
                $5.00                                 $5.00                                      $34.99                                    $5.00                                  Print Magazine
                                                                                                                                                                                  $30.00


     Your Browsing History                 View or edit your browsing history     ›                                                                                                                                                     Page 1 of 2




                                                                                                                           Back to top




                         Get to Know Us                                     Make Money with Us                                          Amazon Payment Products                                             Let Us Help You
                         Careers                                            Sell products on                                            Amazon Rewards Visa                                                 Amazon and COVID-
                                                                            Amazon                                                      Signature Cards                                                     19
                         Blog
                                                                            Sell apps on Amazon                                         Amazon.com Store Card                                               Your Account
                         About Amazon
                                                                            Become an Aﬃliate                                           Amazon Business Card                                                Your Orders
                         Press Center
                                                                            Advertise Your Products                                     Amazon Business Line of Credit                                      Shipping Rates &
                         Investor Relations                                                                                                                                                                 Policies
                                                                            Self-Publish with Us                                        Shop with Points
                         Amazon Devices                                                                                                                                                                     Amazon Prime
                                                                            Host an Amazon Hub                                          Credit Card Marketplace
                         Amazon Tours                                                                                                                                                                       Returns &
                                                                            › See More Make Money                                       Reload Your Balance                                                 Replacements
                                                                            with Us
                                                                                                                                        Amazon Currency Converter                                           Manage Your Content
                                                                                                                                                                                                            and Devices
                                                                                                                                                                                                            Amazon Assistant
                                                                                                                                                                                                            Help




                                                                                                                            English                  United States




                         Amazon Music                Amazon                      Amazon Drive                                6pm                          AbeBooks                     ACX                           Alexa
                         Stream millions             Advertising                 Cloud storage                               Score deals                  Books, art                   Audiobook                     Actionable
                         of songs                    Find, attract, and          from Amazon                                 on fashion                   & collectibles               Publishing                    Analytics
                                                     engage customers                                                        brands                                                    Made Easy                     for the Web

                         Sell on                     Amazon                      Amazon Fresh                                AmazonGlobal                 Home Services                Amazon Ignite                 Amazon Rapids
                         Amazon                      Business                    Groceries & More                            Ship Orders                  Experienced Pros             Sell your original            Fun stories for
                         Start a Selling             Everything For              Right To Your Door                          Internationally              Happiness Guarantee          Digital                       kids on the go
                         Account                     Your Business                                                                                                                     Educational
                                                                                                                                                                                       Resources

                         Amazon Web                  Audible                     Book Depository                             Box Oﬃce                     ComiXology                   DPReview                      East Dane
                         Services                    Listen to Books &           Books With Free                             Mojo                         Thousands of                 Digital                       Designer Men's
                         Scalable Cloud              Original                    Delivery Worldwide                          Find Movie                   Digital Comics               Photography                   Fashion
                         Computing                   Audio                                                                   Box Oﬃce Data
                         Services                    Performances

                         Fabric                      Goodreads                   IMDb                                        IMDbPro                      Kindle Direct                Prime Now                     Amazon Photos
                         Sewing, Quilting            Book reviews                Movies, TV                                  Get Info                     Publishing                   FREE 2-hour                   Unlimited Photo
                         & Knitting                  &                           & Celebrities                               Entertainment                Indie Digital & Print        Delivery                      Storage
                                                     recommendations                                                         Professionals                Publishing                   on Everyday Items             Free With Prime
                                                                                                                             Need                         Made Easy

                         Prime Video                 Shopbop                     Amazon Warehouse                            Whole Foods                  Woot!                        Zappos                        Ring
                         Direct                      Designer                    Great Deals on                              Market                       Deals and                    Shoes &                       Smart Home
                         Video                       Fashion Brands              Quality Used Products                       America’s                    Shenanigans                  Clothing                      Security Systems
                         Distribution                                                                                        Healthiest
                         Made Easy                                                                                           Grocery Store

                         eero WiFi                   Neighbors App               Amazon Subscription Boxes                   PillPack                     Amazon Renewed               Amazon Second
                         Stream 4K Video             Real-Time Crime             Top subscription boxes – right              Pharmacy                     Like-new products            Chance
                         in Every Room               & Safety Alerts             to your door                                Simpliﬁed                    you can trust                Pass it on, trade it
                                                                                                                                                                                       in,
                                                                                                                                                                                       give it a second
                                                                                                                                                                                       life




                                                                       Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Aluminum-Billet-Keyless-Twist-Adventure/dp/B07PKTJ1JW/ref=sr_1_11?th=1                                                                                                                                                         4/4
10/20/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: ktm
                                                                                            Page 459 of 498 PageID #:2629

   Skip to main content                           ktm                                                                              Acco
                                                                                                                                   Hello,      ists     Returns                        0
                                  UBuyMotor_1
                                                                                                                                   Account              & Orders    Try Prime                Cart

      Deliver to
                                 Holiday Deals   Gift Cards   Customer Service   's Amazon.com     Prime Video   Best Sellers   Browsing History      Buy Again    Whole Foods
      Bensenville 60106

    1-16 of 36 results for UBuyMotor_1 : "ktm"                                                                                                                           Sort  by:Featured
                                                                                                                                                                         Featured
                                                                                                                                                                          Sort by:


    Brand
    UbuyMotor                                                                              UbuyMotor Universal Motorcycle Fender Eliminator CNC Aluminum
    UBuy                                                                                   License Plate Bracket Fit for Honda Kawasaki Yamaha KTM Suzuki Ducati…
    UBuyMotor                                                                                              102
    Ubuymotor
                                                                                           Titanium
                                                                                           $2799
                                                                                            Save 5% with coupon
                                                                                           Get it as soon as Thu, Oct 22
                                                                                           FREE Shipping by Amazon
                                                                                           Only 2 left in stock - order soon.
                                                                                           Price may vary by color

                                                                                                                        +



                                                                                           Motorcycle Extension Kickstand CNC Side Stand Enlarger Pate Pad For
                                                                                           KTM Duke 125 200 2012 2013 2014 2015 2016 2017 2018 Duke 390…
                                                                                                           21
                                                                                           Titanium&Orange
                                                                                           $
                                                                                            1499
                                                                                           Get it as soon as Wed, Oct 21
                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                           Amazon
                                                                                           Only 15 left in stock - order soon.
                                                                                           Price may vary by color

                                                                                                                        +



                                                                                           Motorcycle Radiator Grille Guard Protective Cover For KTM 250/390 Duke
                                                                                           2017 2018
                                                                                                           2
                                                                                           $2599
                                                                                            Save 5% with coupon
                                                                                           Get it as soon as Wed, Oct 21
                                                                                           FREE Shipping by Amazon
                                                                                           Only 4 left in stock - order soon.




                                                                                           Motorcycle Air Fuel Mixture Screw FCR Carburetor Carb Mixture Screw
                                                                                           Adjuster for Honda KTM Yamaha Suzuki Kawasaki (Black)
                                                                                                           41
                                                                                           Black
                                                                                           $999
                                                                                            Save 5% with coupon
                                                                                           Get it as soon as Wed, Oct 21
                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                           Amazon
                                                                                           Price may vary by color

                                                                                                                        +



                                                                                           4PCS Motorcycle M10 X 1.25 Mirror Hole Plugs Screws For YAMAHA FZ07
                                                                                           FZ1 KAWASAKI Z800 Z900RS, Triumph Street, KTM 1190 Adventure,…
                                                                                                           1
                                                                                           Red
                                                                                           $999
                                                                                           Get it as soon as Thu, Oct 22
                                                                                           FREE Shipping on your ﬁrst order shipped by
                                                                                           Amazon
                                                                                           Only 2 left in stock - order soon.




                                                                                           CNC Front Brake Clutch Fluid Reservoir Cap For KTM DUKE 200 390 690
                                                                                           990 2014-2015
                                                                                                           3
                                                                                           Automotive
                                                                                           $1899
                                                                                           FREE Shipping




https://www.amazon.com/s?k=ktm&me=AO5EH3ONG2YI&ref=nb_sb_noss                                                                                                                                       1/4
10/20/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: ktm
                                                                                          Page 460 of 498 PageID #:2630

                                                                               Motorcycle Kits Complete Bolt Fairings Bolt Kits screw Clips For Yamaha
                                                                               Honda Suzuki Bmw Kawasaki Ktm Ducati MT07 MT09 Z1000 CBR1000RR…
                                                                                               110

                                                                               Blue
                                                                               $2699
                                                                               Save 5% with coupon
                                                                               Get it as soon as Wed, Oct 21
                                                                               FREE Shipping by Amazon
                                                                               Only 15 left in stock - order soon.
                                                                               Price may vary by color

                                                                                                            +



                                                                               For KTM RC390 2014 2015 2016 CNC Alloy Complete Fairing Bolt Kit
                                                                               Screws Bodywork
                                                                                               140
                                                                               Black
                                                                               $
                                                                                2699
                                                                               Save 5% with coupon
                                                                               FREE Shipping

                                                                                                            +



                                                                               2PCS CNC 10MM Motorcycle Swing Arm Sliders Spools Swing Arm Stand
                                                                               Screw For KTM Duke 390 2013 2014 2015
                                                                                               1
                                                                               Orange
                                                                               $
                                                                                1399
                                                                               Get it as soon as Thu, Oct 22
                                                                               FREE Shipping on your ﬁrst order shipped by
                                                                               Amazon
                                                                               Only 1 left in stock - order soon.

                                                                                                            +



                                                                               2PCS CNC Swing Arm Stand Screw 10MM Motorcycle Swing Arm Sliders
                                                                               Spools For KTM Duke 790 2017 2018 2019
                                                                                               2
                                                                               Titanium
                                                                               $1399
                                                                               Get it as soon as Wed, Oct 21
                                                                               FREE Shipping on your ﬁrst order shipped by
                                                                               Amazon
                                                                               Only 2 left in stock - order soon.

                                                                                                            +



                                                                               CNC Aluminum Billet Keyless Twist oﬀ Gas Fuel Tank Cap Cover For KTM
                                                                               Super Duke 990 / Super Duke 990R / Adventure 950 S/Adventure 990 S R
                                                                                               2
                                                                               Black
                                                                               $2799
                                                                               Save 5% with coupon
                                                                               FREE Shipping
                                                                               Only 8 left in stock - order soon.

                                                                                                            +



                                                                               For KTM 1050 1090 1190 1290 ADV GT 1290 Super Duke R 2013 2014
                                                                               2015 2016 Speedometer Film Screen Protector Sticker Motorcycle…
                                                                               KTM 1050
                                                                               $1499
                                                                               FREE Shipping




                                                                               Rearsets Rear Sets Footpegs CNC Adjustable For KTM 1290 SUPER DUKE R
                                                                               2014 2015 2016 2017 2018 2019
                                                                               Gold
                                                                               $12999
                                                                               FREE Shipping
                                                                               Only 10 left in stock - order soon.




https://www.amazon.com/s?k=ktm&me=AO5EH3ONG2YI&ref=nb_sb_noss                                                                                            2/4
10/20/2020                                                                Amazon.com
                                         Case: 1:20-cv-06677 Document #: 15          Seller Profile:Page
                                                                            Filed: 11/10/20         UBuyMotor_1
                                                                                                         461 of 498 PageID #:2631

   Skip to main content                   All
                                                                                                                  Acco
                                                                                                                  Hello,        ists     Returns                            0
                                                                                                                  Account                & Orders         Try Prime             Cart

       Deliver to
                                         Holiday Deals    Gift Cards    Customer Service               's Amazon.com       Prime Video               Shop today's epic deals now
       Bensenville 60106


                            UBuyMotor_1                                                                           Have a question for UBuyMotor_1?
                           UBuyMotor_1 storefront
                     88% positive in the last 12 months (94 ratings)                                                Ask a question
    Ubuy motor is a factory shop from Guangzhou Baiyun Motorcycle Accessories Wholesale Market,
    which is the biggest market in China. We would like to provide all of you products in high quality
    and reasonable price. Thanks for your purchase from us.

    email:ubuymotoramazon_M@163.com

    wechat:13822215649
    phone:+86 13822215649




    Detailed Seller Information


    Business Name:guangzhoushiyoubaiqimopeijianyouxiangongsi
    Business Address:
      nanshaqu fengzedonglu 106hao
      GuangZhouShi
      GuangDongSheng
      510000
      CN


        Feedback        Returns & Refunds         Shipping        Policies      Help        Products



                             “ Seat arrived late, poorly package, and incorrect. I reach out to the seller and
                                                                                                                                         30          90        12 Lifetime
                              received no response. The seat was packed using two large envelopes ripped                               days        days    months
                              upon arrival, causing damage to the leather. Seat ordered was advertised as #4
                              that is not the seat that I received. The seat was also several inches TOO SMALL             Positive    92%         89%        88%        85%
                              to ﬁt adequately on my bike. The listing showed it was compatible, it was not. ”             Neutral       8%         3%         1%         3%
                             Read less
                                                                                                                           Negative      0%         9%        11%        12%
                             By C on August 10, 2020.
                                                                                                                           Count          12        35          94        173
                             “ These tank grip are very useful to me. They really help me keep from sliding to
                              the rear of the seat. I just squeeze my legs tighter to the tank and I don’t slide at
                              all ”
                             Read less

                             By Reze on August 5, 2020.

                             “ Fast and easy service ”

                             By Tess on August 5, 2020.

                             “ Love it. Wish it came with some zip ties but still a great product and came fast. ”

                             By robert on August 2, 2020.

                             “ Thanks dog ”

                             By Drock H. on July 29, 2020.



                                                         Previous Next




                                                             Leave seller feedback     Tell us what you think about this page




         Inspired by your browsing history                                                                                                                            Page 1 of 9




https://www.amazon.com/sp?_encoding=UTF8&asin=B07FCGWHF4&isAmazonFulfilled=0&ref_=olp_merch_name_1&seller=AO5EH3ONG2YI                                                                 1/3
10/20/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 462Checkout
                                                                                                                 of 498 PageID #:2632




          Choose your shipping options                                                                                                                        Continue




          Shipment 1 of 1                                                                            Choose a delivery option:

          Shipping from UBuyMotor_1                       (Learn more)                                     Monday, Nov. 9 - Wednesday, Dec. 2
                                                                                                           FREE Shipping
          Shipping to:                , 100 W ROOSEVELT AVE, BENSENVILLE,
                                                                                                           Friday, Oct. 23 - Thursday, Oct. 29
          IL, 60106-4106 United States
                                                                                                           $31.41 - Shipping
              CNC Aluminum Billet Keyless Twist off Gas Fuel Tank Cap Cover
              For KTM Super Duke 990 / Super Duke 990R / Adventure 950
              S/Adventure 990 S R
              $27.99 - Quantity: 1
              Sold by: UBuyMotor_1


          Change quantities or delete




                                                                                                                                                              Continue




                                                 Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                     Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                              1/1
10/20/2020                                                                  Place
                                            Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                Filed:       - Amazon.com
                                                                                        11/10/20     Page Checkout
                                                                                                            463 of 498 PageID #:2633




     Review your order

                                                                                                                                                                          Place your order
         Shipping address Change                      Payment method Change                         Add a gift card, promotion code,
                                                          ending in                                 or voucher                                           By placing your order, you agree to Amazon's
         100 W ROOSEVELT AVE                                                                                                                                  privacy notice and conditions of use.
                                                                                                     Enter Code                 Apply
         BENSENVILLE, IL 60106-4106                   Billing address Change                                                                            Order Summary
         United States                                Same as shipping address                                                                          Items:                                     $27.99
         Phone:
                                                                                                                                                        Shipping & handling:                        $0.00
         Add delivery instructions
                                                                                                                                                        Total before tax:                          $27.99
                                                                                                                                                        Estimated tax to be collected:*             $1.75
                              , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video,
                        Prime Music and more                                                                                                            Order total:                            $29.74
                        » Get Started
                                                                                                                                                        How are shipping costs calculated?
         Estimated delivery: Nov. 9, 2020 - Dec. 2, 2020
                         CNC Aluminum Billet Keyless Twist                   Choose a delivery option:
                         off Gas Fuel Tank Cap Cover For KTM                      Monday, Nov. 9 - Wednesday, Dec. 2
                         Super Duke 990 / Super Duke 990R /                       FREE Shipping
                         Adventure 950 S/Adventure 990 S R
                                                                                  Friday, Oct. 23 - Thursday, Oct. 29
                         $27.99
                                                                                  $31.41 - Shipping
                         Quantity: 1 Change
                         Sold by: UBuyMotor_1
                             Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be
     complete until we send you an email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                        Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                              1/1
10/20/2020                 Amazon.com: Motorcycle
                                            Case: Extension Kickstand CNC Side
                                                      1:20-cv-06677            Stand Enlarger
                                                                          Document            PateFiled:
                                                                                          #: 15   Pad For 11/10/20
                                                                                                          KTM Duke 125 200 2012
                                                                                                                     Page    4642013
                                                                                                                                   of2014
                                                                                                                                      4982015 2016 2017
                                                                                                                                           PageID       2018 Duke 390 2013-2018 Duke 690 2012-2016
                                                                                                                                                      #:2634

   Skip to main content                             ktm                                                                                                             Acco
                                                                                                                                                                    Hello,      ists     Returns                                 0
                                          All
                                                                                                                                                                    Account              & Orders          Try Prime                   Cart

       Deliver to
                                       Holiday Deals          Gift Cards   Customer Service                   's Amazon.com     Prime Video       Best Sellers   Browsing History      Buy Again            Get ready for Halloween
       Bensenville 60106




   ‹ Back to results



   Subm                                                                                                          Motorcycle Extension Kickstand CNC                                          $14.99
                                                                                                                 Side Stand Enlarger Pate Pad For                                            FREE Shipping on your ﬁrst
                                                                                                                                                                                             order. Details & FREE Returns
   Subm
                                                                                                                 KTM Duke 125 200 2012 2013 2014
                                                                                                                                                                                             Arrives: Saturday, Oct 24
   Subm
                                                                                                                 2015 2016 2017 2018 Duke 390
                                                                                                                                                                                             Fastest delivery: Wednesday,
                                                                                                                 2013-2018 Duke 690 2012-2016                                                Oct 21
   Subm                                                                                                          Brand: UbuyMotor                                                            Order within 1 hr and 34 mins
                                                                                                                                     21 ratings                                              Details

   Subm                                                                                                          Price:   $14.99 FREE Shipping on your ﬁrst order. Details                   Only 15 left in stock -
                                                                                                                          & FREE Returns
                                                                                                                                                                                             order soon.
                                                                                                                 Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon
                                                                                                                 Rewards Visa Card. No annual fee.                                           Qty:
                                                                                                                                                                                              Qty:
                                                                                                                                                                                              1      1


                                                                                                                 Color: Titanium&Orange
                                                                                                                                                                                                             Add toto
                                                                                                                                                                                                               Add  Cart
                                                                                                                                                                                                                      Cart

                                                                                                                           $16.99             $18.99             $16.99
                                                                                                                                                                                                                Submit
                                                                                                                                                                                                                 Buy Now


                                                                                                                           $14.99             $16.99             $16.99                            Secure transaction

                                                                                                                                                                                             Ships from ...      Amazon
                                                                                                                    ❀❶【Fitment】►KTM 125 Duke 2011 - 2017 ►KTM 200                            Sold by ...         UBuyMotor_1
                                                                                                                    Duke 2011-2016 ►KTM 250 Duke 2015-2017 ►KTM 390
                                                                                                                                                                                                   Add gift options
                                                                                                                    Duke 2013-2016 ►KTM 690 Duke 2012-2017 (►►►Please
                                                                                                                    see product description for speciﬁc model.)                                    Deliver to          - Bensenville
                                                                                                                    ❀❷【Material】Aluminum material, the surface is oxidized to                      60106
                                           Roll over image to zoom in
                                                                                                                    ensure long-term use.
                                                                                                                    ❀❸【Installation】It is easy to install or remove, without any               Add to List
                                                                                                                    instructions, just complete the installation process by twisting
                                                                                                                    the screws.
                                                                                                                    ❀❹【Design】Extension kickstand with laser logo “DUKE”
                                                                                                                    can increase the charm and uniqueness of your motorcycle.                New (2) from
                                                                                                                    ❀❺【Function】Enlarge kickstand can increase the contact                   $14.99 & FREE Shipping on
                                                                                                                    surface between the bracket and the ground, increase                     orders over $25.00
                                                                                                                    friction, and evenly disperse the weight of the bicycle, making
                                                                                                                    the parking of the motorcycle more stable and eﬀectively
                                                                                                                    preventing the motorcycle from tilting.                                          Share

                                                                                                                  › See more product details
                                                                                                                                                                                                           Have one to sell?
                                                                                                                 New (2) from $14.99 & FREE Shipping on orders over $25.00                                 Sell on Amazon

                                                                                                                    Report incorrect product information.


   Frequently bought together


                                                                                     Total price: $40.97
                                                                                           Submit
                                                                                      Add all three to Cart
                            +                             +                               Submit
                                                                                      Add all three to List




         One of these items ships sooner than the other. Show details

          This item: Motorcycle Extension Kickstand CNC Side Stand Enlarger Pate Pad For KTM Duke 125 200 2012 2013 2014… $14.99
          Orange Accessories CNC Front Brake Master Cylinder Cover Fluid for KTM Duke 125 2013-2016 Duke 200… $12.99
          2018 Motorcycle Rear Fluid Reservoir Cap Cover Accessories for KTM Duke 125/200 Duke 390 2013-2018… $12.99



   4 stars and above                                                                                                                                                                                                           Page 1 of 5
   Sponsored




               Favoto Motorcycle Cover          M10 X1.25 Thread             Motorcycle Kickstand               Tiakia Bike Phone Mount     R&P for BMW R1200GS           Badass Moto Motorcycle           ATLAS Throttle Lock
               Universal 96.5 inches in         Stainless Steel Swing        Pad,Stainessless                   - Universal Motorcycle      Mobile Phone Navigation       Kickstand Pad - Sturgis          Motorcycle Cruise
               Length Heavy Duty                Arm Spools Sliders Stand     Motorcycle Parking                 Mount Anti Shake &          Bracket ADV F700 800GS        Orange - American Made           Control Throttle Ass
               Oxford Fabric wi...              Screws FOR KTM duke...       Stand for Harley…                  360° Rotation, Fa...        CRF1000L Africa ...           in USA. Durab...                 BOTTOM KIT
                            353                              179                          158                                2,064                      99                            308                               381
               $28.89                           $23.99                       $6.99                              $21.98                      $31.58                        $9.99                            $135.00


   Customers who viewed this item also viewed                                                                                                                                                                                  Page 1 of 7




https://www.amazon.com/Motorcycle-Extension-Kickstand-2013-2018-2012-2016/dp/B0838VQCSX/ref=sr_1_2?dchild=1&keywords=ktm&m=AO5EH3ONG2YI&qid=1603164247&s=merchant-items&sr=1-2                                                                1/6
10/20/2020                                                     Amazon.com:
                                                Case: 1:20-cv-06677        Motorcycle#:
                                                                     Document         Radiator Grille Guard
                                                                                        15 Filed:           Protective
                                                                                                       11/10/20        Cover 465
                                                                                                                     Page    For KTM
                                                                                                                                   of 250/390 Duke 2017#:2635
                                                                                                                                       498 PageID      2018


   Skip to main content                          ktm                                                                                                      Acco
                                                                                                                                                          Hello,      ists     Returns                                 0
                                       All
                                                                                                                                                          Account              & Orders          Try Prime                   Cart

       Deliver to
                                      Holiday Deals     Gift Cards      Customer Service               's Amazon.com      Prime Video   Best Sellers   Browsing History      Buy Again                          Gifts for kids
       Bensenville 60106




   ‹ Back to results



   Subm                                                                          Motorcycle Radiator Grille Guard Protective Cover                                                 $25.99
                                                                                 For KTM 250/390 Duke 2017 2018                                                                    & FREE Shipping. Details
   Subm                                                                          Brand: UbuyMotor                                                                                  & FREE Returns
                                                                                                        2 ratings
                                                                                                                                                                                   Arrives: Saturday, Oct 24
   Subm                                                                                                                                                                            Details
                                                                                    Price:   $25.99 & FREE Shipping. Details & FREE Returns
                                                                                   Coupon       Save an extra 5% when you apply this coupon.                                       Fastest delivery: Wednesday,
   Subm                                                                                      Details                                                                               Oct 21
                                                                                                                                                                                   Order within 1 hr and 34 mins
                                                                                 Get $50 oﬀ instantly: Pay $0.00 upon approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                   Details
   Subm                                                                          annual fee.

                                                                                 Available at a lower price from other sellers that may not oﬀer free Prime shipping.              Only 4 left in stock -
   Subm                                                                             ✔✔✔❶〖FITMENT〗►Husqvarna 401 Svartpilen 2018-2019►Husqvarna 401                                 order soon.
                                                                                    Vitpilen 2018-2019►KTM 250 Duke 2017-2018►KTM 390 Duke 2017-2018
                                                                                                                                                                                   Qty:
                                                                                    ✔✔✔❷〖MATERIAL〗Made of aluminum alloy, the product has an elegant smooth
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1
   Subm
                                                                                    black surface, which has been oxidized to add charm to your motorcycle.
                                                                                    ✔✔✔❸〖FUNCTION〗It can protect the engine from stone or gravel damage                                            Add toto
                                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                                            Cart
                                                                                    during driving, ensure long-term use of the engine, and reduce maintenance costs.
                                                                                    In addition, because of the protection of the radiator shield, you do not need to                                 Submit
                                                                                                                                                                                                       Buy Now
                                                                                    clean the engine, you only need to clean the shield regularly.
                              Roll over image to zoom in
                                                                                    ✔✔✔❹〖DESIGN〗The grid hollow design can eﬀectively reduce air resistance and                          Secure transaction
                                                                                    make you feel the joy of speed.
                                                                                                                                                                                   Ships from ...
                                                                                    ✔✔✔❺〖SERVICE〗This shop provides you with high-quality motorcycle
                                                                                                                                                                                                       Amazon
                                                                                                                                                                                   Sold by ...         UBuyMotor_1
                                                                                    accessories and also provides you with better services. We provide pre-sale
                                                                                    consulting, after-sales service, product information tracking. You can contact us by
                                                                                                                                                                                         Add Prime to get
                                                                                    e-mail, we will reply you as soon as possible.
                                                                                                                                                                                         Fast, FREE delivery
                                                                                  › See more product details
                                                                                                                                                                                         Add gift options
                                                                                    Report incorrect product information.
                                                                                                                                                                                         Deliver to          - Bensenville
                                                                                                                                                                                         60106
   You might also like                                                                                                                                          Page 1 of 35
                                                                                                                                                                                     Add to List
   Sponsored



                                                                                                                                                                                           Share


                                                                                                                                                                                                 Have one to sell?

                                                                                                                                                                                                 Sell on Amazon




                 KTM XW-Ring Chain               NICECNC Orange Left &          NEW OEM KTM Orange                  KTM Supersprox Stealth      Motorcycle Swingarm
                 (Orange) 520x118 2003-          Right Crash Pad Frame          Rear Brake Disc Guard               Rear Sprocket (Orange)      Guard Swing Arm
                 2020 OEM:                       Slider Protection Guard        2004-2017 SX XC EXC                 48T OEM:                    Protector For KTM
                 79610965118EB                   Replace 125/200...             SXF 5481096120004                   5841005104804               EXC125 EXC200…
                             1                                4                              1                                  1                            43
                 $124.99                         $49.99                         $83.99                              $83.99                      $21.99


   4 stars and above                                                                                                                                                                                                 Page 1 of 2
   Sponsored




               Textile Motorcycle Jacket     2pcs M8 X1.5 Motorcycle      Tiakia Bike Phone Mount        2pcs M6 X1.5 Motorcycle     M10 X1.25 Thread           Roam Universal Premium           Motorcycle Backpack
               For Men Dualsport             Swing arm Sliders Spools     - Universal Motorcycle         CNC Swing arm Sliders       Stainless Steel Swing      Bike Phone Mount for             Waterproof Hard Sh
               Enduro Motorbike Biker        CNC Swing Arm Stand          Mount Anti Shake &             Spools Stand Screw for      Arm Spools Sliders Stand   Motorcycle - Bike                Backpack Carbon Fib
               Riding Jacket Br...           Screw for Duca...            360° Rotation, Fa...           Yamaha FZ01 FZ...           Screws FOR KTM duke...     Handlebars,…                     Riding Backpack
                            2,516                        98                            2,064                         96                           179                        23,360                          570
               $69.99                        $17.99                       $21.98                         $17.99                      $23.99                     $19.98                           $49.99


   Customers who viewed this item also viewed                                                                                                                                                                        Page 1 of 8




https://www.amazon.com/Motorcycle-Radiator-Grille-Guard-Protective/dp/B089K773VY/ref=sr_1_3?dchild=1&keywords=ktm&m=AO5EH3ONG2YI&qid=1603164247&s=merchant-items&sr=1-3                                                             1/4
10/21/2020                          Udele-Store Case:
                                                - Billet Rear Brake Pedal Step Tips
                                                           1:20-cv-06677            & Gear Shifter
                                                                                Document         #:Lever
                                                                                                    15 Tip  For KTM
                                                                                                         Filed:     SX SX-F EXC
                                                                                                                 11/10/20       EXC-F
                                                                                                                             Page  466XCW
                                                                                                                                        ofXCF
                                                                                                                                           498SMR SMC 150 #:2636
                                                                                                                                                PageID    200 250 350 450 525 530 - - Amazon.com

                                                                                                                                                                       Hello, Sign in
   Skip to main content                                                                                                                                                Account & Lists
                                                                                                                                                                                               Returns                                 0
                                         Tools & Home Improvement
                                                                                                                                                                                               & Orders          Try Prime                 Cart
                                                                                                                                                                       Account
      Deliver to
                                       Holiday Deals         Gift Cards    Best Sellers     Customer Service      New Releases          AmazonBasics       Whole Foods        Free Shipping                 Shop today's epic deals now
      Bensenville 60106

    Tools & Home Improvement         Best Sellers     Deals & Savings     Gift Ideas    Power & Hand Tools    Lighting & Ceiling Fans     Kitchen & Bath Fixtures     Smart Home        Shop by Room      Launchpad




   Tools & Home Improvement › Power & Hand Tools › Hand Tools › Multitools & Accessories › Multitools


                                                                                        Udele-Store - Billet Rear Brake Pedal Step Tips &                                                          $23.99
                                                                                        Gear Shifter Lever Tip For KTM SX SX-F EXC EXC-F
                                                                                                                                                                                                   FREE delivery: Nov 17 - Dec 9
                                                                                        XCW XCF SMR SMC 150 200 250 350 450 525
                                                                                        530                                                                                                        In stock.
                                                                                        Brand: Udele-Store                                                                                         Usually ships within 4 to 5 days.

                                                                                                                                                                                                   Qty:
                                                                                                                                                                                                    Qty:
                                                                                                                                                                                                    1      1

                                                                                        Price:   $23.99
                                                                                                                                                                                                                     Add to Cart
                                                                                          Get $50 oﬀ instantly: Pay $0.00 $23.99 upon approval for the Amazon Rewards
                                                                                          Visa Card. No annual fee.                                                                                                   Buy Now

                                                                                        Returnable until Jan 31, 2021
                                                                                                                                                                                                         Secure transaction
                                                                                           100% Brand new and High quality.
                                                                                                                                                                                                   Ships from ...       Udele store
                                                                                           Repair & Decorative accessories for Cars and Motorcycles include: Motocross Parts,
                                                                                                                                                                                                   Sold by ...          Udele store
                           Roll over image to zoom in                                      Hand Control System, Body System, Brake Systm, Exhaust System, Decals &
                                                                                           Stickers, Street & Sport Motorbike Parts, Car Accessories parts.
                                                                                           Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide                          Deliver to Bensenville 60106
                                                                                           customers with satisfactory service.
                                                                                           90% conventional orders will be delivered within 15-25 days.                                                Add to List
                                                                                           Please note that the products are only oﬀered by Udele-Store brand. Other sales
                                                                                           people is not reliable.
                                                                                                                                                                                                           Share
                                                                                         › See more product details
                                                                                                                                                                                                                 Have one to sell?

                                                                                                                                                                                                                 Sell on Amazon
   More to consider from our brands                                                                                                                                             Page 1 of 2




               Anti Touch Door Opener               AmazonBasics 10-in-1               AmazonBasics 15-in-1            AmazonBasics 11-in-1
               - No Touch Door Opener               Electrician's Stripping            Multi-Tool Pocket Knife         Multi-Tool with Nylon
               Tool, Multifunctional No             Multi-Tool with Nylon              with Nylon Sheath               Sheath
               Contact Keychain Tool…               Sheath                                          223                                 144
                              275                                 164                  $13.61                          $16.63
               $7.99                                $16.03



   Customers also viewed these products                                                                                                                                                                                              Page 1 of 7




             Motorcycle Rear Foot           Rear Brake Pedal Step             AnXin CNC Rear Brake           JFG RACING CNC                   NICECNC Rear Brake              NICECNC Billet 57mm                CNC Billet Pivot Brak
             Brake Pedal Lever For          Plate Tip Gear Shifter            Pedal Step Plate Tip For       Foldable Brake Clutch            Pedal Step Plate Tip for        Wide Foot Pegs Footrest            Clutch Levers For KT
             KTM Husqvarna SX SX-F          Shift Lever for KTM EXC           Husqvarna TC125 16-20          Levers For 350 450 SX            690 DU- SMC ENDURO              for 65SX 09-18,85SX 03-            250 300 350 450 50
             XC XC-F XC-W XCF-W…            EXCF SX SXF XC XCF…               FC250/350/450 16-20…           SXR SXF XCF XCFW…                08-09 SUPERMOTOR…               17,150-300XC/250XC…                SXF EXC EXCF XC XC
                            13                               35                              36                             66                               53                               52                                20
             $33.99                         $8.99                             $9.99                          $23.99                           $14.99                          $32.99                             $20.99
                                                                                                                                              Only 5 left in stock - order…   Only 14 left in stock - orde…




   Special offers and product promotions
          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $23.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description

https://www.amazon.com/Udele-Store-Billet-Brake-Pedal-Shifter/dp/B07R7QQ1WM/ref=sr_1_10                                                                                                                                                            1/4
10/21/2020                         Udele-Store Case:
                                               - Billet Rear Brake Pedal Step Tips
                                                          1:20-cv-06677            & Gear Shifter
                                                                               Document         #:Lever
                                                                                                   15 Tip  For KTM
                                                                                                        Filed:     SX SX-F EXC
                                                                                                                11/10/20       EXC-F
                                                                                                                            Page  467XCW
                                                                                                                                       ofXCF
                                                                                                                                          498SMR SMC 150 #:2637
                                                                                                                                               PageID    200 250 350 450 525 530 - - Amazon.com


            Product Details: - Condition:100% Brand New - Material:Aluminum - Color:As Picture Shown
            Package Included:(As Picture Shown) 1x Shift Pedal Tip 1x Brake Pedal Plate
            - Made from High Quality Aluminum, Beautiful And Durable - CNC Anodized Surface Finish - Easy To Install
            Fitment:
            Fit for Most KTM OEM Brake Pedal and shift lever For KTM SX SX-F EXC EXC-F XCW XCF SMR SMC




   Product information

   Technical Details                                                                                              Additional Information

        Manufacturer                                       Udele-Store                                                 ASIN                                          B07R7QQ1WM

        Part Number                                        XAEPE_3273389660                                            Best Sellers Rank                             #2,238,214 in Tools & Home Improvement
                                                                                                                                                                     (See Top 100 in Tools & Home
        Material                                           Other                                                                                                     Improvement)
                                                                                                                                                                     #18,687 in Multitools
        Item Package Quantity                              1
                                                                                                                       Date First Available                          April 24, 2019

                                                                                                                  Warranty & Support

                                                                                                                   Product Warranty: For warranty information about this product, please click here

                                                                                                                  Feedback

                                                                                                                   Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                             Page 1 of 3

             Videos for related products




                                              11:47                                       12:28                                            10:48                                   12:03
              Top 10 Best Tactical & Military              Top 10 Best Pocket Multi Tools               Top 7 Best EDC Multitools                  Best Full Size Military Tactical Multi    Amazing Every
              Multi-Tools                                                                                                                          Tools                                     Gears | Best ED

              Top 10 Zone                                  Top 10 Zone                                  Top 10 Zone                                Top 10 Zone                               Top 10 Zone



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
                - Is the item durable?
                - Is this item easy to use?
                - What are the dimensions of this item?




   Customer reviews                                                       No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                  Write a customer review




https://www.amazon.com/Udele-Store-Billet-Brake-Pedal-Shifter/dp/B07R7QQ1WM/ref=sr_1_10                                                                                                                             2/4
10/21/2020                         Udele-Store Case:
                                               - Billet Rear Brake Pedal Step Tips
                                                          1:20-cv-06677            & Gear Shifter
                                                                               Document         #:Lever
                                                                                                   15 Tip  For KTM
                                                                                                        Filed:     SX SX-F EXC
                                                                                                                11/10/20       EXC-F
                                                                                                                            Page  468XCW
                                                                                                                                       ofXCF
                                                                                                                                          498SMR SMC 150 #:2638
                                                                                                                                               PageID    200 250 350 450 525 530 - - Amazon.com

     Deals in magazine subscriptions                                                                                                                                                                                                          Page 1 of 9




                 National Geographic                   Health                                       Martha Stewart Living                 Do it Yourself                      InStyle
                 Kids                                                      7                                         35                                    4,450                                6
                                  6,384                Print Magazine                               Print Magazine                        Print Magazine                      Print Magazine
                 Print Magazine                        $3.00                                        $3.00                                 $5.00                               $3.00
                 $15.00


     Popular products inspired by this item                                                                                                                                                                                                   Page 1 of 2




                 SATA 5 Piece Medium                   GOSONO 2PCS/Set one                          Ag100 Kickstart Kit With              Motorcycle Handle Bar               USSAK Direct- One Pair
                 Ratcheting Tap and Die                5mm + one 6mm Electric                       Lever Bar For Chinese Qj              Clutch Brake Cable Lever            Brake Clutch Gear Pedal
                 3/8-Inch Drive Tool Set               Guitar Tremolo Trem                          Keeway For Suzuki Ag50                Dust Cover For Zj 125 Cg            Lever For Ducati Monster
                 with T-Handle,…                       Vibrato Arm Whammy…                          V100 Scooter Motorcycle               125…                                821 1200 1200R 1200S
                                  14                                       3                        Parts                                 $18.99                              2014 2015 2016 2017…
                 $44.99                                $11.99                                       $100.99                                                                   $145.99


     Your Browsing History                  View or edit your browsing history       ›
                                                                                                                                                                                                                 See personalized recommendations

                                                                                                                                                                                                                                    Sign in

                                                                                                                                                                                                                          New customer? Start here.




                                                                                                                          Back to top




                          Get to Know Us                                       Make Money with Us                                      Amazon Payment Products                                          Let Us Help You
                          Careers                                              Sell products on                                        Amazon Rewards Visa                                              Amazon and COVID-
                                                                               Amazon                                                  Signature Cards                                                  19
                          Blog
                                                                               Sell apps on Amazon                                     Amazon.com Store Card                                            Your Account
                          About Amazon
                                                                               Become an Aﬃliate                                       Amazon Business Card                                             Your Orders
                          Press Center
                                                                               Advertise Your Products                                 Amazon Business Line of Credit                                   Shipping Rates &
                          Investor Relations                                                                                                                                                            Policies
                                                                               Self-Publish with Us                                    Shop with Points
                          Amazon Devices                                                                                                                                                                Amazon Prime
                                                                               Host an Amazon Hub                                      Credit Card Marketplace
                          Amazon Tours                                                                                                                                                                  Returns &
                                                                               › See More Make Money                                   Reload Your Balance                                              Replacements
                                                                               with Us
                                                                                                                                       Amazon Currency Converter                                        Manage Your Content
                                                                                                                                                                                                        and Devices
                                                                                                                                                                                                        Amazon Assistant
                                                                                                                                                                                                        Help




                                                                                                                           English                  United States




                          Amazon Music                Amazon                        Amazon Drive                            6pm                       AbeBooks                     ACX                           Alexa
                          Stream millions             Advertising                   Cloud storage                           Score deals               Books, art                   Audiobook                     Actionable
                          of songs                    Find, attract, and            from Amazon                             on fashion                & collectibles               Publishing                    Analytics
                                                      engage customers                                                      brands                                                 Made Easy                     for the Web

                          Sell on                     Amazon                        Amazon Fresh                            AmazonGlobal              Home Services                Amazon Ignite                 Amazon Rapids
                          Amazon                      Business                      Groceries & More                        Ship Orders               Experienced Pros             Sell your original            Fun stories for
                          Start a Selling             Everything For                Right To Your Door                      Internationally           Happiness Guarantee          Digital                       kids on the go
                          Account                     Your Business                                                                                                                Educational
                                                                                                                                                                                   Resources

                          Amazon Web                  Audible                       Book Depository                         Box Oﬃce                  ComiXology                   DPReview                      East Dane
                          Services                    Listen to Books &             Books With Free                         Mojo                      Thousands of                 Digital                       Designer Men's
                          Scalable Cloud              Original                      Delivery Worldwide                      Find Movie                Digital Comics               Photography                   Fashion
                          Computing                   Audio                                                                 Box Oﬃce Data
                          Services                    Performances

                          Fabric                      Goodreads                     IMDb                                    IMDbPro                   Kindle Direct                Prime Now                     Amazon Photos
                          Sewing, Quilting            Book reviews                  Movies, TV                              Get Info                  Publishing                   FREE 2-hour                   Unlimited Photo
                          & Knitting                  &                             & Celebrities                           Entertainment             Indie Digital & Print        Delivery                      Storage
                                                      recommendations                                                       Professionals             Publishing                   on Everyday Items             Free With Prime
                                                                                                                            Need                      Made Easy

                          Prime Video                 Shopbop                       Amazon Warehouse                        Whole Foods               Woot!                        Zappos                        Ring
                          Direct                      Designer                      Great Deals on                          Market                    Deals and                    Shoes &                       Smart Home
                          Video                       Fashion Brands                Quality Used Products                   America’s                 Shenanigans                  Clothing                      Security Systems
                          Distribution                                                                                      Healthiest
                          Made Easy                                                                                         Grocery Store

                          eero WiFi                   Neighbors App                 Amazon Subscription Boxes               PillPack                  Amazon Renewed               Amazon Second
                          Stream 4K Video             Real-Time Crime               Top subscription boxes – right          Pharmacy                  Like-new products            Chance
                          in Every Room               & Safety Alerts               to your door                            Simpliﬁed                 you can trust                Pass it on, trade it
                                                                                                                                                                                   in,
                                                                                                                                                                                   give it a second
                                                                                                                                                                                   life


https://www.amazon.com/Udele-Store-Billet-Brake-Pedal-Shifter/dp/B07R7QQ1WM/ref=sr_1_10                                                                                                                                                                     3/4
10/21/2020                                       Case: 1:20-cv-06677 Document #: 15Amazon.com Seller Profile:
                                                                                     Filed: 11/10/20          Udele store
                                                                                                           Page     469 of 498 PageID #:2639
                                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                                    Account & Lists
                                                                                                                                                                                                   Returns                                0
                                          All
                                                                                                                                                                                                   & Orders       Try Prime                   Cart
                                                                                                                                                                           Account
      Deliver to
                                         Holiday Deals     Gift Cards         Best Sellers   Customer Service         New Releases        AmazonBasics        Whole Foods         Free Shipping              Shop deals before they're gone
      Bensenville 60106


   Udele store                                                                                                                                         Have a question for Udele store?
   Udele store storefront
                    20% positive lifetime (5 total ratings)                                                                                               Ask a question
   Udele store is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:HOANG TRONG TIEN
   Business Address:
     9 Hung Vuong, Phu Hoi
     Thanh pho Hue
     Thua Thien Hue
     530000
     VN


       Feedback       Returns & Refunds           Shipping         Policies          Help      Products



                            “ been waiting for almost 2 months ordered April 20th ”
                                                                                                                                                                                   30 days       90 days       12 months        Lifetime
                            By mark a. erman on June 10, 2020.                                                                                                     Positive                 -          -              20%           20%
                            “ never received item, terrible service !!!!!!! ”                                                                                      Neutral                  -          -               0%                0%

                            By Laurene Stamm on May 23, 2020.                                                                                                      Negative                 -          -              80%           80%

                            “ Ordered 2 months ago and still haven't received my order,delayed until last of April,still haven't received and                      Count                    0         0                   5               5
                              no updates.Not very pleased. ”
                            By Lorrie-jane on May 11, 2020.

                            “ So poor communication, no responsible manner....Order date is the end of Oct, and now beginning of
                              December, and Still Wailing for ???_Not recommend at all !!! ”
                            By PNK on December 1, 2019.

                            “ Professional seller with good communication and super fast shipping. Seller was fast, understanding and
                              responsive to our return request. ”
                            By Prince Thomas v. Stillwell D.D.S. on November 23, 2019.




                                                                                        Leave seller feedback       Tell us what you think about this page




        Inspired by your browsing history                                                                                                                                                                                       Page 1 of 8




                   CICMOD Motorcycle Front               Orange Accessories CNC              Pro Taper Grip Glue                 KTM Racing HAT Orange               FMF Racing 11299 Wash
                   & Rear Fork Wheel Frame               Front Brake Master                  Adhesive Compound                   UPW1758300                          Plug
                   Slider Crash Protector for            Cylinder Cover Fluid for            Bottle 1 OZ                                          53                                  1,409
                   KTM 125 200 390 Duke K                KTM Duke 125 2013…                                   621                $22.00                              $11.08
                                    87                                    13                 $10.75
                   $25.98                                $12.99


        Deals in magazine subscriptions                                                                                                                                                                                         Page 1 of 9




                   National Geographic Kids              Health                              Martha Stewart Living               Do it Yourself                      InStyle
                                    6,384                                 7                                   35                                  4,450                               6
                   Print Magazine                        Print Magazine                      Print Magazine                      Print Magazine                      Print Magazine
                   $15.00                                $3.00                               $3.00                               $5.00                               $3.00


        Your Browsing History               View or edit your browsing history      ›                                                                                              Page 1 of 2      See personalized recommendations

                                                                                                                                                                                                                     Sign in

                                                                                                                                                                                                             New customer? Start here.




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A27B0T3AZ5S6JL&sshmPath=                                                                                       1/2
10/21/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 470 of 498 PageID #:2640
                                                                                                                                       Hello, Sign in
   Skip to main content                           KTM                                                                                  Account & Lists
                                                                                                                                                              Returns                          0
                                   Udele store
                                                                                                                                                              & Orders    Try Prime                  Cart
                                                                                                                                       Account
      Deliver to
                                  Holiday Deals   Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 176 results for Udele store : "KTM"                                                                                                                                  Sort  by:Featured
                                                                                                                                                                                 Featured
                                                                                                                                                                                  Sort by:


    Brand
    Udele-Store                                                                                      Udele-Store - Motorcycle Exhaust Silencer Tailpipe Rubber Silicon Sleeve
                                                                                                     For KTM 65 85 105 125 150 200 SX SXS XC EXC MXC 450 660 690 RALLYE
                                                                                                     $
                                                                                                         2499
                                                                                                     FREE Shipping




                                                                                                     Udele-Store - Rear Brake Pedal Lever for Husqvarna TE150 FE250 TE350
                                                                                                     FE450 FE501 TX125 FX350 FX450 FC 250 350 450 TC125 For KTM
                                                                                                     $10799
                                                                                                     FREE Shipping




                                                                                                     Udele-Store - 2 Pcs M10x1.25 MM Mirror Hole Plug For Honda Suzuki
                                                                                                     Yamaha Kawasaki Ducati Harley BMW KTM
                                                                                                     $   2299
                                                                                                     FREE Shipping




                                                                                                     Udele-Store - Motorcycle Rear Swing Arm Sticker Protector For Husqvarna
                                                                                                     TE250i TE300I TX300 FE TE FC FX TC FS 250 350 450 125 300 For KTM
                                                                                                     $   2899
                                                                                                     FREE Shipping




                                                                                                     Udele-Store - Air/Fuel Mixture Screw For Keihin FCR Carbs For
                                                                                                     Honda/Yamaha/Kawasaki/Suzuki/KTM
                                                                                                     $   1699
                                                                                                     FREE Shipping




                                                                                                     Udele-Store - 1pc Motorcycle Turn Signal Light Indicator Flowing Amber
                                                                                                     Lamps For Honda/BMW/Kawasaki/Yamaha/KTM
                                                                                                     $   1199
                                                                                                     FREE Shipping




                                                                                                     Udele-Store - 1pcs Universal Motorcycle Ignition Switch +2 Key For Honda
                                                                                                     for Yamaha for Kawasaki for Suzuki/KTM
                                                                                                     $   999
                                                                                                     FREE Shipping




https://www.amazon.com/s?k=KTM&me=A27B0T3AZ5S6JL&ref=nb_sb_noss                                                                                                                                             1/4
10/21/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: KTM
                                                                                           Page 471 of 498 PageID #:2641

                                                                               Udele-Store - Universal Pair 7/8" 22mm Motorcycle Brake Clutch Lever
                                                                               Guard Protectors For Honda/Yamaha/Suzuki/Kawasaki/KTM
                                                                               $6199
                                                                               FREE Shipping




                                                                               Udele-Store - Billet Rear Brake Pedal Step Tips & Gear Shifter Lever Tip
                                                                               For KTM SX SX-F EXC EXC-F XCW XCF SMR SMC 150 200 250 350 450 52…
                                                                               $
                                                                                2399
                                                                               FREE Shipping




                                                                               Udele-Store - WP fork leg guard protector Cover Fork Guard Bolt Screw
                                                                               FOR KTM EXC SXF For Husqvarna TC TE TX FC FE FX 125 250 300 350 45…
                                                                               $5299
                                                                               FREE Shipping




                                                                               Udele-Store - Oil Filler Refueling Funnel For KTM EXC SXF SX XC XCF EXCF
                                                                               125 250 350 450 525 530 2001- For Husqvarna Husaberg TE FE TC FC
                                                                               $4499




                                                                               Udele-Store - Clutch Cover Water Pump Guard Protector Oil Fuel Filler
                                                                               Cap for KTM 250 350 SXF EXCF XCF XCFW Freeride SIX DAYS SX-F EXC-F…
                                                                               $3799
                                                                               FREE Shipping




                                                                               Udele-Store - Motorcycle Right Side Engine Case Slider Guard Protector
                                                                               for KTM 1290 Super Duke R 2014 2015 RC8 RC8R 2009-2014
                                                                               $6799
                                                                               FREE Shipping




                                                                               Udele-Store - Universal 7/8" Lever Brake Clutch Master Cylinder Set Kit
                                                                               Reservoir For KTM 200 250 300 450 505 525 530 XC/EXC/XC-W
                                                                               $10599
                                                                               FREE Shipping




                                                                               Udele-Store - Kickstand Side Stand for KTM EXC SX XC XCW EXC-F EGS
                                                                               MXC-G SGP XC-G RACING 125 250 200 300 380 400 450 525 Motorcycle
                                                                               $14799
                                                                               FREE Shipping

https://www.amazon.com/s?k=KTM&me=A27B0T3AZ5S6JL&ref=nb_sb_noss                                                                                           2/4
10/21/2020                                    Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                        11/10/20: KTM
                                                                                                   Page 472 of 498 PageID #:2642




                                                                                                                    Udele-Store - Motorcycle Kickstand Side Stand For Husqvarna TE FE TX FX
                                                                                                                    150 250 300 350 450 501 TE150 TE250 TE300 FE250 For KTM EXCF
                                                                                                                    $13499
                                                                                                                    FREE Shipping




                                                                                                                                                       ...
                                                                                                                ← Previous           1       2     3         11        Next →




                                                          Need help?
                                                          Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                              Page 1 of 4




               Tank Straps Motorcycle              MIBAO Half Round                  RHINO USA Ratchet                      Tank Straps Motorcycle                DEXI Indoor Doormat
               Tie Down Straps (2pk) -             Doormat, 24 x 36 Non              Straps (4PK) - 1,823lb                 Tie Down Straps (4pk) -               Front Door Rug, 20"x32"
               10.000 lb Webbing                   Slip Durable Welcome              Guaranteed Max Break                   10.000 lb Webbing                     Absorbent Machine
               Break Strength 2'' x…               Door Mats, Boots…                 Strength, Includes (4)…                Break Strength 2'' x…                 Washable Inside Door…
                                517                                 422                               3,374                                  123                                   1,504
               $43.77                              $34.99                            $29.97                                 $74.77                                $20.99


     Deals in magazine subscriptions                                                                                                                                                                                     Page 1 of 9




               Highlights for Children             National Geographic               Martha Stewart Living                  Better Homes and                      HGTV Magazine
                                2,017              Kids                                               35                    Gardens                                                17
               Print Magazine                                       6,384            Print Magazine                                          37                   Print Magazine
               $29.99                              Print Magazine                    $3.00                                  Print Magazine                        $10.00
                                                   $15.00                                                                   $3.00


     Your Browsing History              View or edit your browsing history   ›                                                                                                                   See personalized recommendations

                                                                                                                                                                                                               Sign in

                                                                                                                                                                                                       New customer? Start here.




                                                                                                              Back to top




                        Get to Know Us                                Make Money with Us                                Amazon Payment Products                                         Let Us Help You
                        Careers                                       Sell products on                                  Amazon Rewards Visa                                             Amazon and COVID-
                                                                      Amazon                                            Signature Cards                                                 19
                        Blog
                                                                      Sell apps on Amazon                               Amazon.com Store Card                                           Your Account
                        About Amazon
                                                                      Become an Aﬃliate                                 Amazon Business Card                                            Your Orders
                        Press Center
                                                                      Advertise Your Products                           Amazon Business Line of Credit                                  Shipping Rates &
                        Investor Relations                                                                                                                                              Policies
                                                                      Self-Publish with Us                              Shop with Points
                        Amazon Devices                                                                                                                                                  Amazon Prime
                                                                      Host an Amazon Hub                                Credit Card Marketplace
                        Amazon Tours                                                                                                                                                    Returns &
                                                                      › See More Make Money                             Reload Your Balance                                             Replacements
                                                                      with Us
https://www.amazon.com/s?k=KTM&me=A27B0T3AZ5S6JL&ref=nb_sb_noss                                                                                                                                                                        3/4
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 473Checkout
                                                                                                                   of 498 PageID #:2643




                Choose your shipping options                                                                                                                             Continue




                Shipment 1 of 1                                                                                 Choose a delivery option:

                Shipping from Udele store           (Learn more)                                                      Tuesday, Nov. 17 - Wednesday, Dec. 9
                                                                                                                      FREE Shipping
                Shipping to:       , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Udele-Store - Billet Rear Brake Pedal Step Tips & Gear Shifter Lever Tip For
                    KTM SX SX-F EXC EXC-F XCW XCF SMR SMC 150 200 250 350 450 525 530
                    $23.99 - Quantity: 1
                    Sold by: Udele store


                Change quantities or delete




                                                                                                                                                                         Continue




                                                            Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                               Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                         1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  474 of 498 PageID #:2644




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $23.99
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $0.00
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $23.99
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.50
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                            $25.49

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 17, 2020 - Dec. 9, 2020
                                       Udele-Store - Billet Rear Brake Pedal Step                  Choose a delivery option:
                                       Tips & Gear Shifter Lever Tip For KTM SX                         Tuesday, Nov. 17 - Wednesday, Dec. 9
                                       SX-F EXC EXC-F XCW XCF SMR SMC 150                               FREE Shipping
                                       200 250 350 450 525 530
                                       $23.99
                                       Quantity: 1 Change
                                       Sold by: Udele store
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                Udele-Store
                                               Case:  - Rear Brake Pedal Lever Document
                                                         1:20-cv-06677         for Husqvarna TE150
                                                                                              #: 15FE250 TE350
                                                                                                     Filed:    FE450 FE501
                                                                                                            11/10/20       TX125475
                                                                                                                        Page     FX350
                                                                                                                                     ofFX450
                                                                                                                                        498FC 250 350 450
                                                                                                                                             PageID       TC125 For KTM - - Amazon.com
                                                                                                                                                       #:2645
                                                                                                                                                       Hello, Sign in
   Skip to main content                          KTM                                                                                                   Account & Lists
                                                                                                                                                                              Returns                                0
                                         All
                                                                                                                                                                              & Orders          Try Prime                Cart
                                                                                                                                                       Account
       Deliver to
                                       Holiday Deals    Gift Cards   Best Sellers    Customer Service    New Releases      AmazonBasics     Whole Foods       Free Shipping     Registry         Get ready for Halloween
       Bensenville 60106




   ‹ Back to results



                                                                                Udele-Store - Rear Brake Pedal Lever for                                                          $107.99
                                                                                Husqvarna TE150 FE250 TE350 FE450 FE501
                                                                                                                                                                                  FREE delivery: Nov 17 - Dec 9
                                                                                TX125 FX350 FX450 FC 250 350 450 TC125 For
                                                                                KTM                                                                                               In stock.
                                                                                Brand: Udele-Store                                                                                Usually ships within 4 to 5 days.

                                                                                                                                                                                   Qty:
                                                                                                                                                                                    Qty:
                                                                                                                                                                                    1      1

                                                                                Price:   $107.99
                                                                                                                                                                                                    Add to Cart
                                                                                    Get $50 oﬀ instantly: Pay $57.99 $107.99 upon approval for the Amazon
                                                                                    Rewards Visa Card. No annual fee.                                                                                Buy Now

                                                                                Returnable until Jan 31, 2021
                                                                                                                                                                                         Secure transaction
                                                                                    100% Brand new and High quality.
                                                                                                                                                                                  Ships from ...       Udele store
                                                                                    Repair & Decorative accessories for Cars and Motorcycles include: Motocross Parts,
                                                                                                                                                                                  Sold by ...          Udele store
                           Roll over image to zoom in                               Hand Control System, Body System, Brake Systm, Exhaust System, Decals &
                                                                                    Stickers, Street & Sport Motorbike Parts, Car Accessories parts.
                                                                                    Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide                 Deliver to Bensenville 60106
                                                                                    customers with satisfactory service.
                                                                                    90% conventional orders will be delivered within 15-25 days.                                    Add to List
                                                                                    Please note that the products are only oﬀered by Udele-Store brand. Other sales
                                                                                    people is not reliable.
                                                                                                                                                                                           Share
                                                                                › See more product details
                                                                                                                                                                                                Have one to sell?

                                                                                                                                                                                                Sell on Amazon
   Special offers and product promotions
           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $57.99 instead of $107.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

          Rear Brake Pedal Lever for Husqvarna TE150 FE250 TE350 FE450 FE501 TX125 FX350 FX450 2017 2018 2019 FC 250 350 450 TC125 For KTM
          Brand new Premium upgrade replacement Rear Brake Pedal Lever. CNC-machined from aircraft arade aluminium for making them stronger and lighter than the stock pedal levers. It comes with a stainless steel
          cleats for maximum traction, spring loaded ﬂexible tip help prevent the breaking on impact and brake snake cable to prevent the lever from bending or snapping from rocks or roots etc.
          Product Details:- Condition: 100% Brand New- Qty: 1x Rear Brake Pedal Lever- Material: 7075-T6 Aluminum- Color: As Picture Shown
          - CNC-machined from billet aircraft-grade 7075-T6 aluminum- Features lightweight, hight strength and durability- Flexible pivoting tip to prevents damage from crashes and impacts- Adjustable tip positions
          can be set longer, shorter or at stock length- Adjustable length brake saver cable also included- Hard anodized ﬁnishing
          Fitment:
          For KTM
          125SX 2016-2019
          125XC-W 2017
          150SX/XC-W 2016-2019
          250SX-F/XC-F 2016-2019
          250EXC-F 2017-2019
          350SX-F/XC-F 2016-2019
          350EXC-F 2017-2019
          450SX-F 2016-2019
          450EXC-F 2017-2019
          500EXC-F 2017-2019
          for HUSQVARNA
          TE150 2017-2019
          FE250/350 2017-2019
          FE450/501 2017-2019
          TC125 2016-2019
          FC250/350/450 2016-2019
          TX125 2017-2019
          FX350/450 2017-2019




   Product information

   Technical Details                                                                                             Additional Information

         Manufacturer                                     Udele-Store                                               ASIN                                                B07RBPQB6Z

         Part Number                                      XAEPE_3298828201                                          Date First Available                                April 24, 2019

         Material                                         Other                                                  Warranty & Support
         Item Package Quantity                            1                                                      Product Warranty: For warranty information about this product, please click here

                                                                                                                 Feedback

https://www.amazon.com/Udele-Store-Brake-Pedal-Lever-Husqvarna/dp/B07RBPQB6Z/ref=sr_1_2?dchild=1&keywords=KTM&m=A27B0T3AZ5S6JL&qid=1603250264&s=merchant-items&sr=1-2                                                           1/3
10/21/2020                                        Amazon.com:
                                                  Case:       Udele-Store - Universal
                                                        1:20-cv-06677         DocumentPair 7/8" #:
                                                                                                22mm
                                                                                                   15Motorcycle Brake Clutch Page
                                                                                                      Filed: 11/10/20        Lever Guard
                                                                                                                                    476Protectors
                                                                                                                                         of 498For Honda/Yamaha/Suzuki/Kawasaki/KTM
                                                                                                                                                  PageID   #:2646
                                                                                                                                                             Hello, Sign in
   Skip to main content                           KTM                                                                                                        Account & Lists
                                                                                                                                                                                    Returns                                0
                                         All
                                                                                                                                                                                    & Orders          Try Prime                Cart
                                                                                                                                                             Account
       Deliver to
                                       Holiday Deals     Gift Cards   Best Sellers    Customer Service     New Releases      AmazonBasics       Whole Foods         Free Shipping                Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



                                                                                 Udele-Store - Universal Pair 7/8" 22mm                                                                 $61.99
                                                                                 Motorcycle Brake Clutch Lever Guard Protectors
                                                                                                                                                                                        FREE delivery: Nov 17 - Dec 9
                                                                                 For Honda/Yamaha/Suzuki/Kawasaki/KTM
                                                                                 Brand: Udele-Store
                                                                                                                                                                                        In stock.
                                                                                                                                                                                        Usually ships within 4 to 5 days.
                                                                                 Price:   $61.99                                                                                        Qty:
                                                                                                                                                                                         Qty:
                                                                                                                                                                                         1      1


                                                                                     Get $50 oﬀ instantly: Pay $11.99 $61.99 upon approval for the Amazon Rewards
                                                                                     Visa Card. No annual fee.                                                                                            Add to Cart

                                                                                 Returnable until Jan 31, 2021                                                                                             Buy Now

                                                                                 Color: Blue
                                                                                                                                                                                              Secure transaction

                                                                                           $61.99            $61.99              $61.99             $61.99                              Ships from ...       Udele store
                                                                                                                                                                                        Sold by ...          Udele store
                           Roll over image to zoom in
                                                                                     100% Brand new and High quality.
                                                                                     Accessories for replacement, repair and decoration of Cars and Motorcycles                               Deliver to Bensenville 60106
                                                                                     include: Protective Gears, Motorcycle Accessories, Motorcycle Covers, Motorcycle
                                                                                     Repair Tool, Motorcycle Replacment Parts, Grips & Handlebar, Mirrors & Accessries,                   Add to List
                                                                                     Motorcycle Ingition, Replacement Part , Motorcycle Seat, Car Electronics, Car
                                                                                     Replacement Parts, Car Switch, Light Source, Remote Key & Shell, Car Exterior
                                                                                     Accessories, Motorcycle Lighting, Turn Signal Indicators, Motorcycle Headlights.                           Share
                                                                                     Excellent quality, fast delivery, simple after-sales. We make every eﬀort to provide
                                                                                     customers with satisfactory service.                                                                             Have one to sell?
                                                                                     90% conventional orders will be delivered within 15-25 days.                                                     Sell on Amazon
                                                                                     Please note that the products are only oﬀered by Udele-Store brand. Other sales
                                                                                     people is not reliable.
                                                                                  › See more product details


   Sponsored products related to this item                                                                                                                                                                            Page 1 of 13




             KTM Hand Brake Lever              Motorcycle Swingarm      KTM Factory Flex Brake        GOOFIT Plastic Universal      KTM Boxer Made in               2003-2010 ﬁts KTM                 KTM Probend
             (Orange) 2014-2020                Guard Swing Arm          Lever (Orange) OEM:           Rear Brake Fluid              Microﬁber (92%                  85SX 85 SX Front and              Handguard Set by Cy
             OEM: 7871399204404                Protector For KTM        7871390204404                 Reservoir Oil Cup Fit for     Polyester - 8% Elastane)        Rear Severe Duty                  OEM: U6910022
                         3                     EXC125 EXC200…                       1                 Honda Yamaha Ka...            - Multicolor                    Sintered Metal Brake…             $53.99
             $47.99                                         43          $101.99                                     111                          43                 $31.95
                                               $21.99                                                 $7.20                         $15.99
                                                                                                                                                                                                                      Ad feedback


   Special offers and product promotions

           Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
           Your cost could be $11.99 instead of $61.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description
        Color:Blue

          Universal 7/8" Handlebar Brake Clutch Lever Protective Guard Ends ProtectorSpeciﬁcation :Product name : brake clutch lever endsMaterial : AluminumSurface ﬁnish : anodizedPlacement : front,right ,leftLength
          : 17.5cm/6.89inColor : red / black / blue / grayFeatures :
          1.Can be used for brake or clutch lever protection
          2.This guard protects your front brake from accidentally being engaged if you bump into another rider or other object.
          2.For street riders, it can also be a good safety addition to against bumping into car mirrors or other road hazards.
          3.Signiﬁcantly reduces the risk of a dangerous front brake lock up.
          4.Beneﬁcial for improving safety on the street, especially for riders who regularly ride in groups.Fitment:Universal for Most Sport Street MotorcycleFor all 7/8" handle bar, Such as : for Honda, for Suzuki, for
          Yamaha, for Kawasaki etc.Package Included:2pcs (brake and clutch side)




   Product information

   Color:Blue

   Technical Details                                                                                                Additional Information

https://www.amazon.com/Udele-Store-Universal-Motorcycle-Protectors-Kawasaki/dp/B07PZCG63H/ref=sr_1_8?dchild=1&keywords=KTM&m=A27B0T3AZ5S6JL&qid=1603250264&s=merchant-items&sr=1-8&th=1                                               1/3
10/21/2020                                        Case: 1:20-cv-06677
                                                    Amazon.com: UltraSupplierDocument      #: Frame
                                                                             Pair Engine Guard 15 Filed:   11/10/20
                                                                                                    Slider Stator       Page
                                                                                                                  Case Cover     477forof2018-2019
                                                                                                                             Protector    498 PageID      #:2647
                                                                                                                                                   KTM Duke 790 Duke790 (Orange)

                                                                                                                                                                  Hello, Sign in
   Skip to main content                    All     KTM                                                                                                            Account & Lists
                                                                                                                                                                                          Returns                                   0
                                                                                                                                                                                          & Orders          Try Prime                   Cart
                                                                                                                                                                  Account
       Deliver to
                                         Holiday Deals      Gift Cards     Best Sellers     Customer Service      New Releases      AmazonBasics        Whole Foods      Free Shipping                 Shop today's epic deals now
       Bensenville 60106
   ‹ Back to results



   Subm                                                                               UltraSupplier Pair Engine Guard Frame Slider                                                            $39.99
                                                                                      Stator Case Cover Protector for 2018-2019 KTM
                                                                                                                                                                                              $4.99 delivery: Nov 18 - Dec 15
   Subm
                                                                                      Duke 790 Duke790 (Orange)
                                                                                      Brand: UltraSupplier
                                                                                                                                                                                              Usually ships within 6 to
   Subm
                                                                                                                                                                                              10 days.
                                                                                           Price:   $39.99                                                                                    Qty:
                                                                                                                                                                                               Qty:   1
   Subm                                                                                                                                                                                        1
                                                                                          Coupon       Save an extra 5% when you apply this coupon.
                                                                                                    Details
   Subm                                                                                                                                                                                                       Add toto
                                                                                                                                                                                                                Add  Cart
                                                                                                                                                                                                                       Cart
                                                                                           Get $50 oﬀ instantly: Pay $0.00 $39.99 upon approval for the Amazon Rewards
                                                                                           Visa Card. No annual fee.                                                                                            Submit
                                                                                                                                                                                                                 Buy Now
   Subm
                                                                                      This item is returnable                                                                                       Secure transaction
   Subm                                                                               Color: Orange                                                                                           Ships from ...       Ultra_Supplier
                                                                                                                                                                                              Sold by ...          Ultra_Supplier
                                                                                                    $39.99          $39.99

                                                                                                                                                                                                    Deliver to Bensenville 60106
                                                                                           Condition: Aftermarket 100% Brand New
                                                                                           Material: CNC Aluminum; Quantity: 1 Pair                                                             Add to List
                                                                                           Placement on Vehicle: Left & right
                               Roll over image to zoom in                                  Color: Same as picture showed
                                                                                           Fitment: 2018-2019 KTM Duke 790                                                                            Share

                                                                                      › See more product details
                                                                                                                                                                                                            Have one to sell?

                                                                                                                                                                                                            Sell on Amazon

   Customers who viewed this item also viewed




               FENRIR Front and Rear             Xitomer Frame
               Fork Wheel Frame                  Slider/Crash Protector,
               Sliders Motorcycle Slider         For KTM 790 DUKE 2018
               Crash Protector For…              2019 2020, No-Cut…
                              7                                 5
               $25.00                            $45.99
               Only 4 left in stock - order…     Only 14 left in stock - orde…




   Customers also viewed these products                                                                                                                                                                                         Page 1 of 8




                    M10 Motorcycle CNC              Xitomer Frame                     Xitomer Rear Axle Fork            COPART Motorcycle                 COPART Clutch Cover for           COPART Motorcycle
                    Swingarm Sliders Spools         Slider/Crash Protector,           Sliders/Crash Protector,          Engine Guards Protector           KTM, Transparent Clutch           Engine Guard Crash Bars                     7
                    Stand Screw For KTM             For KTM 790 DUKE 2018             For KTM 790 DUKE 2018             Crash Bars without                Protector Cover Pressure          Bumper Protector for
                    Duke 125 200 390 690…           2019 2020, No-Cut…                2019 2020,…                       Frame Sliders for KTM…            Spring For KTM 1290…              KTM Duke 790 2018…                          7
                                  22                                5                                   3                              34                                3                                     2
                    $19.99                          $45.99                            1 oﬀer from $19.99                $105.00                           $128.88                           $179.00                                     $
                                                    Only 14 left in stock - orde…                                       Only 7 left in stock - order…     Only 3 left in stock - order…     Only 19 left in stock - orde…




   Sponsored products related to this item                                                                                                                                                                                   Page 1 of 13




                    KTM Hand Brake Lever            Motorcycle Swingarm               COPART Engine Guard               COPART Engine Guard               NEW OEM KTM Orange                KTM Boxer Made in                           G
                    (Orange) 2014-2020              Guard Swing Arm                   Left and Right Side               Cover Frame Engine                Rear Brake Disc Guard             Microﬁber (92%                              G
                    OEM: 7871399204404              Protector For KTM                 Frame Engine Stator               Stator Slider Case                2004-2017 SX XC EXC               Polyester - 8% Elastane)
                                3                   EXC125 EXC200…                    Slider Case Cover Prote...        Protector for KTM…                SXF 5481096120004                 - Multicolor                                C
                    $47.99                                       43                                2                    $45.00                                         1                                 43
                                                    $21.99                            $56.68                                                              $83.99                            $15.99
                                                                                                                                                                                                                             Ad feedback




https://www.amazon.com/UltraSupplier-Engine-Protector-2018-2019-Duke790/dp/B07WFKWV1S/ref=sr_1_1?dchild=1&keywords=KTM&m=A1SZOAPS4KYBZK&qid=1603248441&s=merchant-items&sr=1-1&th=1                                                            1/4
10/21/2020                                       Case: 1:20-cv-06677
                                                   Amazon.com: UltraSupplierDocument      #: Frame
                                                                            Pair Engine Guard 15 Filed:   11/10/20
                                                                                                   Slider Stator       Page
                                                                                                                 Case Cover     478forof2018-2019
                                                                                                                            Protector    498 PageID      #:2648
                                                                                                                                                  KTM Duke 790 Duke790 (Orange)

   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product information

   Color:Orange

   Technical Details                                                                                               Additional Information

        Manufacturer                                        UltraSupplier                                             ASIN                                                B07WFKWV1S

        Brand                                               UltraSupplier                                             Best Sellers Rank                                   #3,668,631 in Automotive (See Top 100 in
                                                                                                                                                                          Automotive)
        Is Discontinued By Manufacturer                     No                                                                                                            #1,951 in Powersports Engine Guards

        Manufacturer Part Number                            Does not apply                                            Date First Available                                November 30, 2016

                                                                                                                   Warranty & Support

                                                                                                                    Product Warranty: For warranty information about this product, please click here

                                                                                                                   Feedback

                                                                                                                    Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                                       Page 1 of 2

             Videos for related products




                                                 1:05                                      0:53                                         0:39                                          0:30
             Gator Guards SkegShield Skeg                 Engine Upper Crash Bar For                  PSLER Motorcycle Highway Engine               Kawasaki Versys 1000 Part Engine             Fit for GSXR 600 75
             Guard                                        Kawasaki Versys 650 2015-2020               Protection Bar Guard Crash Bars…              Guards Crash Bars protector                  Engine Stator Start

             GlobalEcom                                   LJBBUSROLL-US                               pslcustomerservice                            LJBBUSROLL-US                                MADMOTO



     Upload your video




   Product description
       Color:Orange

         The items you ordered will be shipped out in 1-2 business day by Hong Kong Air Mail when your payment is clear. The arrival time is 5-20 business days to United States usually. Customs duty is obligation and
         liability of a citizen in your country, so buyer should be responsible for any tax and custom duty incurred. Generally, the delay or failure delivery is sometimes caused by the policy of diﬀerent customs. For
         example, Laser Pointer is unacceptable in some countries. Therefore, please double check your local customs policy carefully before purchase. Or, we will NOT be responsible for any failure delivery related
         destination customs issue. We ensure dispatch the item within 1-2 business days. However, you bought the item from opposite side of the earth, so it needs a little longer time to deliver. Please place order only
         if you agree with the shipping time and all the terms below.




   Sponsored products related to this item                                                                                                                                                                     Page 1 of 16




                Motorcycle Kickstand               M10 Motorcycle CNC            COPART Engine Guard              COPART Engine Guard              HTTMT 249001-                    MotorFansClub Engine              O
                Side Stand Enlarger                Swingarm Sliders Spools       Cover Frame Engine               Left and Right Side              Compatible with KTM              Guard Fit For Compatible          S
                Extension Enlarger Pate            Stand Screw For KTM           Stator Slider Case               Frame Engine Stator              DUKE 125/200/390 CNC             With KTM DUKE 390
                Pad For KTM 125 20...              Duke 125 200 390 690...       Protector for KTM…               Slider Case Cover Prote...       Aluminum Engine Oil…             2017 2018 2019 High...            2
                             21                                22                $45.00                                        2                               15                   $106.95                           4
                $25.99                             $19.99                                                         $56.68                           $12.52
                                                                                                                                                                                                               Ad feedback




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?



https://www.amazon.com/UltraSupplier-Engine-Protector-2018-2019-Duke790/dp/B07WFKWV1S/ref=sr_1_1?dchild=1&keywords=KTM&m=A1SZOAPS4KYBZK&qid=1603248441&s=merchant-items&sr=1-1&th=1                                            2/4
10/21/2020                                   Case: 1:20-cv-06677
                                               Amazon.com: UltraSupplierDocument      #: Frame
                                                                        Pair Engine Guard 15 Filed:   11/10/20
                                                                                               Slider Stator       Page
                                                                                                             Case Cover     479forof2018-2019
                                                                                                                        Protector    498 PageID      #:2649
                                                                                                                                              KTM Duke 790 Duke790 (Orange)

   Customer reviews                                                         No customer reviews

   5 star                                     0%
   4 star                                     0%
   3 star                                     0%
   2 star                                     0%
   1 star                                     0%
    How are ratings calculated?




   Review this product
   Share your thoughts with other customers

              Write a customer review




     Inspired by your browsing history                                                                                                                                                                           Page 1 of 6




              KTM 2013 Dual                  2pcs 7/8" Universal                 7/8 inche 1 1/8 inches        FMF Racing 11299 Wash        Motorex Top Speed 4T         Rear Brake Pedal Step               ZW Hom
              Compound Enduro Grips          Motorcycle Hand Bar                 Hand Guards Handguard         Plug                         Oil - 15W50 - 4 Liter        Plate Tip Gear Shifter              Fender M
              78102021000 (Original          Grips Pillow Grip Anti-             Protector Protection For                       1,409       171-435-400                  Shift Lever For KTM EXC             LED Brak
              Version)                       slip Rubber Racing…                 KTM EXC EXCF SX SXF…          $11.08                                        107         EXCF SX SXF XC XCF…                 for Dirt B
                               134                            881                                 61                                        $47.30                                        35
              $21.59                         $7.99                               $15.99                                                                                  $8.99                               $12.99


     Deals in magazine subscriptions                                                                                                                                                                             Page 1 of 6




              National Geographic            Food & Wine                         Sound & Vision                Womans World                 Martha Stewart Living        Real Simple                         ELLE DE
              Kids                                            12                                  208                           1,283                        35                           6,878
                               6,384         Print Magazine                      Print Magazine                Print Magazine               Print Magazine               Print Magazine                      Print Mag
              Print Magazine                 $3.00                               $9.74                         $47.50                       $3.00                        $10.00                              $5.00
              $15.00


     Your Browsing History             View or edit your browsing history    ›                                                                                      Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                       Sign in

                                                                                                                                                                                               New customer? Start here.




                                                                                                            Back to top




                          Get to Know Us                            Make Money with Us                               Amazon Payment Products                             Let Us Help You
                          Careers                                   Sell products on                                 Amazon Rewards Visa                                 Amazon and COVID-
                                                                    Amazon                                           Signature Cards                                     19
                          Blog
                                                                    Sell apps on Amazon                              Amazon.com Store Card                               Your Account
                          About Amazon
                                                                    Become an Aﬃliate                                Amazon Business Card                                Your Orders
                          Sustainability
                                                                    Advertise Your Products                          Amazon Business Line of Credit                      Shipping Rates &
                          Press Center                                                                                                                                   Policies
                                                                    Self-Publish with Us                             Shop with Points
                          Investor Relations                                                                                                                             Amazon Prime
                                                                    Host an Amazon Hub                               Credit Card Marketplace
                          Amazon Devices                                                                                                                                 Returns &
                                                                    › See More Make Money                            Reload Your Balance                                 Replacements
                          Amazon Tours                              with Us
                                                                                                                     Amazon Currency Converter                           Manage Your Content
                                                                                                                                                                         and Devices
                                                                                                                                                                         Amazon Assistant
https://www.amazon.com/UltraSupplier-Engine-Protector-2018-2019-Duke790/dp/B07WFKWV1S/ref=sr_1_1?dchild=1&keywords=KTM&m=A1SZOAPS4KYBZK&qid=1603248441&s=merchant-items&sr=1-1&th=1                                            3/4
10/21/2020                                Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                    11/10/20: KTM
                                                                                               Page 480 of 498 PageID #:2650
                                                                                                                                             Hello, Sign in
   Skip to main content            Ultra_Supplier      KTM                                                                                   Account & Lists
                                                                                                                                                                    Returns                          0
                                                                                                                                                                    & Orders    Try Prime                  Cart
                                                                                                                                             Account
      Deliver to
      Bensenville 60106          Holiday Deals       Gift Cards   Best Sellers   Customer Service   New Releases    AmazonBasics     Whole Foods    Free Shipping    Registry   Sell     Coupons

    1-16 of 113 results for Ultra_Supplier : "KTM"                                                                                                                                     Sort  by:Featured
                                                                                                                                                                                       Featured
                                                                                                                                                                                        Sort by:


    Brand
    UltraSupplier                                                                                       UltraSupplier Pair Engine Guard Frame Slider Stator Case Cover Protector
    Tmsuschina                                                                                          for 2018-2019 KTM Duke 790 Duke790 (Orange)
    Tmsinchina
                                                                                                        Orange
    Ultrasupplier                                                                                       $3999
                                                                                                         Save 5% with coupon
                                                                                                        $4.99 shipping
                                                                                                        Usually ships within 6 to 10 days.
                                                                                                        Also available in Black




                                                                                                        Aluminum CNC Chain Rear Sprocket Guard Cover Protector For KTM Duke
                                                                                                        125 200 390 (Black)
                                                                                                        Black
                                                                                                        $2299
                                                                                                         Save 5% with coupon
                                                                                                        $9.00 shipping
                                                                                                        Usually ships within 6 to 10 days.

                                                                                                        Also available in Orange




                                                                                                        RC125 RC200 RC390 Accessories Motorcycle Double Bubble Windscreen
                                                                                                        Windshield Wind Shield Fly Screen Cover Protector for 2014 2015 2016…
                                                                                                        Dark Somke
                                                                                                        $3390
                                                                                                         Save 5% with coupon
                                                                                                        $4.99 shipping
                                                                                                        Usually ships within 6 to 10 days.
                                                                                                        Also available in Light Somke




                                                                                                        UltraSupplier Duke250 Duke390 Parts Motorcycle Handle Bar Hand Guard
                                                                                                        Handguard Protector for KTM Duke 250 390 2013 2014 2015 2016 2017…
                                                                                                        $
                                                                                                         3299
                                                                                                         Save 5% with coupon
                                                                                                        $4.99 shipping
                                                                                                        Usually ships within 6 to 10 days.




                                                                                                        For KTM 1290 Super ADV Adventure R S 2017 2018 2019 Motorcycle
                                                                                                        Motorbike Large Windscreen Windshield Airﬂow Wind Deﬂector Screen…
                                                                                                        Light Smoke
                                                                                                        $
                                                                                                         4899
                                                                                                         Save 5% with coupon
                                                                                                        $9.00 shipping
                                                                                                        Usually ships within 6 to 10 days.
                                                                                                        Price may vary by color




                                                                                                        for KTM 1050 1090 1190 Adv 1290 Super Duke R Frame Hole Insert Cover
                                                                                                        Cap Plug (Black)
                                                                                                        Black
                                                                                                        $
                                                                                                         1899
                                                                                                         Save 5% with coupon
                                                                                                        $4.99 shipping
                                                                                                        Usually ships within 6 to 10 days.

                                                                                                        Also available in Orange




                                                                                                        UltraSupplier Motorcycle Accessories Frame Side Body Cover Panel
                                                                                                        Protector Motor Parts for KTM 1090 1190 ADVENTURE 1290 (Orange)
                                                                                                        Orange
                                                                                                        $
                                                                                                         4156
https://www.amazon.com/s?k=KTM&me=A1SZOAPS4KYBZK&ref=nb_sb_noss                                                                                                                                                   1/4
10/21/2020                                        Case: 1:20-cv-06677 Document #: 15 Filed: 11/10/20
                                                                                  Amazon.com Seller Profile:Page    481 of 498 PageID #:2651
                                                                                                            Ultra_Supplier

                                                                                                                                                                  Hello, Sign in
   Skip to main content                     All                                                                                                                   Account & Lists
                                                                                                                                                                                           Returns                               0
                                                                                                                                                                                           & Orders        Try Prime                 Cart
                                                                                                                                                                  Account
      Deliver to
                                        Holiday Deals       Gift Cards      Best Sellers    Customer Service     New Releases        AmazonBasics       Whole Foods       Free Shipping                  Shop today's epic deals now
      Bensenville 60106


   Ultra_Supplier                                                                                                                              Have a question for Ultra_Supplier?
   Ultra_Supplier storefront
                    85% positive in the last 12 months (13 ratings)                                                                              Ask a question
   Important Information:

   We strive our best to provide you the most reliable, affordable way of shipping service.

   But sometimes international delivery is highly depended on the courier company and local customs/duties,
   so we cannot 100% guarantee that you will receive it in time. sometimes it will take a little longer as
   estimated. please contact us if any delay shipping.

   In case if you do not receive the package on time, or our product come with some problem, or our product
   not as your expect, et...
   Read more




   Detailed Seller Information


   Business Name:Yeung Wai Man
   Business Address:
     Flat E 10 Floor Block 4
     Lily Mansion Whampoo
     Hung Hom
     Kowloon
     HK


       Feedback        Returns & Refunds           Shipping         Policies       Help       Products



                            “ as advertised ”
                                                                                                                                                                           30 days     90 days           12 months     Lifetime
                            By Laennec Ratard on July 17, 2020.                                                                                             Positive               -           -              85%            92%
                            “ I received the cage late yes it is 200$ cheaper then big name brands but the welds I was expecting for the                    Neutral                -           -               8%               4%
                              price just wasn't the best they are together but the... ”
                                                                                                                                                            Negative               -           -               8%               4%
                            Read more
                                                                                                                                                            Count                  0          0                13         2,930
                            By Richie Brown on May 26, 2020.

                            “ Ok ”

                            By BARRY L EMBRY on May 2, 2020.

                            “ Item was never received by March 27th. Order was placed in January. That's not my fault at all. Why should
                              I have to pay 121 shipping when YOU FAILED TO ENSURE DELIVERY BY MARCH 27th. ITEM STILL HAS NOT
                              ARRIVED!!!!!!!! your LAST UPDATE SAID "lost in transit" ”
                            Read less

                            By Elizabeth Forster on April 11, 2020.

                            “ We kept contacting and informed you to pick up the parcel from post oﬃce since 03/12. You didn't do that,
                              so it's our fault?? ”
                            By Ultra_Supplier on April 13, 2020.

                            “ product arrived in 10 days, perfect ﬁt and easy install... looks great on my 2016 FZ09 ”

                            By Amazon Customer on April 2, 2020.



                                                                            Previous Next




                                                                                      Leave seller feedback    Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                 Page 1 of 6




                   National Geographic Kids        Highlights High Five             Food Network Magazine          Martha Stewart Living         Highlights for Children           Food & Wine                       Reader'
                                    6,384                           1,343                            5,184                          35                            2,017                             12
                   Print Magazine                  Print Magazine                   Print Magazine                 Print Magazine                Print Magazine                    Print Magazine                    Print Ma
                   $15.00                          $29.99                           $6.00                          $3.00                         $29.99                            $3.00                             $8.00



        Inspired by your browsing history                                                                                                                                                                               Page 1 of 6




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1SZOAPS4KYBZK&sshmPath=                                                                              1/2
10/21/2020                                    Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                           Select Filed: Options
                                                                                          11/10/20    Page 482
                                                                                                 - Amazon.com      of 498 PageID #:2652
                                                                                                              Checkout




                Choose your shipping options                                                                                                                              Continue




                Shipment 1 of 1                                                                                  Choose a delivery option:

                Shipping from Ultra_Supplier             (Learn more)                                                  Wednesday, Nov. 18 - Tuesday, Dec. 15
                                                                                                                       $4.99 - Shipping
                Shipping to:         , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    UltraSupplier Pair Engine Guard Frame Slider Stator Case Cover Protector
                    for 2018-2019 KTM Duke 790 Duke790 (Orange)
                    $39.99 - Quantity: 1
                    Sold by: Ultra_Supplier


                Change quantities or delete




                                                                                                                                                                          Continue




                                                             Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                          1/1
10/21/2020                                        Case: 1:20-cv-06677 Document #: 15  Filed:
                                                                                  Place       11/10/20
                                                                                        Your Order         Page
                                                                                                   - Amazon.com   483 of 498 PageID #:2653
                                                                                                                Checkout




                Review your order

                                                                                                                                                                                                        Place your order
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                             ending in                                       voucher                                                    By placing your order, you agree to Amazon's
                   1001 FOSTER AVE                                                                                                                                                          privacy notice and conditions of use.
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Order Summary
                   United States                                         Same as shipping address                                                                                      Items:                                     $39.99
                   Phone:
                                                                                                                                                                                       Shipping & handling:                         $4.99
                   Add delivery instructions
                                                                                                                                                                                       Total before tax:                          $44.98
                                                                                                                                                                                       Estimated tax to be collected:*              $2.50


                         FREE TRIAL                                                                                                                                                    Order total:                              $47.48

                                   , we're giving you 30 days of Prime benefits for FREE                                          Try Prime FREE for 30 days                           How are shipping costs calculated?

                                                                                                                                                                                       Why didn't I qualify for free shipping?

                   Estimated delivery: Nov. 18, 2020 - Dec. 15, 2020
                                       UltraSupplier Pair Engine Guard Frame                       Choose a delivery option:
                                       Slider Stator Case Cover Protector for 2018-                     Wednesday, Nov. 18 - Tuesday, Dec. 15
                                       2019 KTM Duke 790 Duke790 (Orange)                               $4.99 - Shipping
                                       $39.99
                                       Quantity: 1 Change
                                       Sold by: Ultra_Supplier
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020                                       Case: 1:20-cv-06677
                                                             Amazon.com:Document
                                                                        Aluminum CNC#: 15Rear
                                                                                    Chain Filed:  11/10/20
                                                                                              Sprocket         Page
                                                                                                       Guard Cover      484For
                                                                                                                   Protector ofKTM
                                                                                                                                498Duke
                                                                                                                                     PageID     #:2654
                                                                                                                                        125 200 390 (Black)

                                                                                                                                                      Hello, Sign in
   Skip to main content                   All    KTM                                                                                                  Account & Lists
                                                                                                                                                                             Returns                                 0
                                                                                                                                                                             & Orders          Try Prime                 Cart
                                                                                                                                                      Account
       Deliver to
                                        Holiday Deals   Gift Cards   Best Sellers     Customer Service      New Releases      AmazonBasics   Whole Foods     Free Shipping                   Shop the Halloween Store
       Bensenville 60106
   ‹ Back to results



   Subm                                                                         Aluminum CNC Chain Rear Sprocket Guard Cover                                                     $22.99
                                                                                Protector For KTM Duke 125 200 390 (Black)
                                                                                                                                                                                 $9.00 delivery: Nov 18 - Dec 15
   Subm                                                                         Brand: Tmsuschina

                                                                                                                                                                                 Usually ships within 6 to
   Subm                                                                              Price:   $22.99                                                                             10 days.
                                                                                    Coupon       Save an extra 5% when you apply this coupon.
   Subm                                                                                       Details                                                                            Qty:
                                                                                                                                                                                  Qty:
                                                                                                                                                                                  1      1


                                                                                     Get $50 oﬀ instantly: Pay $0.00 $22.99 upon approval for the Amazon Rewards
   Subm                                                                                                                                                                                          Add toto
                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                          Cart
                                                                                     Visa Card. No annual fee.

                                                                                This item is returnable                                                                                            Submit
                                                                                                                                                                                                    Buy Now

                                                                                Color: Black
                                                                                                                                                                                       Secure transaction

                                                                                              $22.99          $22.99                                                             Ships from ...     Ultra_Supplier
                                                                                                                                                                                 Sold by ...        Ultra_Supplier

                                                                                     Condition: 100% Brand New
                                                                                                                                                                                       Deliver to Bensenville 60106
                                                                                     Material: CNC Aluminum
                                                                                     Quantity: 1 piece
                                                                                     Color: Same as picture showed                                                                 Add to List
                                                                                     Fitment: KTM Duke 125 200 All Year 2013-2015 KTM 390
                               Roll over image to zoom in
                                                                                › See more product details                                                                               Share


                                                                                                                                                                                               Have one to sell?
   Customers who viewed this item also viewed                                                                                                                                                  Sell on Amazon




               Motorcycle Extension
               Kickstand CNC Side
               Stand Enlarger Pate Pad
               For KTM Duke 125 200…
                              21
               $14.99
               Only 15 left in stock - orde…




   Sponsored products related to this item                                                                                                                                                                     Page 1 of 16




                    Motorcycle Swingarm           Orange 10MM                   Motorcycle Black 6061-            KTM Supersprox Stealth        1998 1999 2000 ﬁts             Rebacker Motorcycle
                    Guard Swing Arm               Motorcycle Swing Arm          T6 Aluminum Chain                 Rear Sprocket (Orange)        KTM 200 MXC 15 Tooth           Radiator Guard Cover
                    Protector For KTM             Sliders Spools CNC            Guard Cover Chain                 48T OEM:                      Front and 50 Tooth Rear        Grill Protector for KTM                   S
                    EXC125 EXC200…                Swingarm Arm Stand…           Protector for KTM 125…            5841005104804                 Sprocket                       390 Duke 2017-2018...
                                 43                            10               $26.99                                        1                 $39.95                                       1
                    $21.99                        $11.99                                                          $83.99                                                       $47.99
                                                                                                                                                                                                               Ad feedback




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Black

   Technical Details                                                                                               Additional Information

         Manufacturer                                       Tmsuschina                                                 ASIN                                            B07FKHBMFW

         Brand                                              Tmsuschina                                                 Best Sellers Rank                               #3,336,429 in Automotive (See Top 100 in
                                                                                                                                                                       Automotive)
         Is Discontinued By Manufacturer                    No                                                                                                         #3,206 in Powersports Fairing Kits


https://www.amazon.com/Aluminum-Chain-Sprocket-Guard-Protector/dp/B07FKHBMFW/ref=sr_1_2?dchild=1&keywords=KTM&m=A1SZOAPS4KYBZK&qid=1603248441&s=merchant-items&sr=1-2                                                           1/3
10/21/2020                                  Case:
                       Amazon.com: RC125 RC200 RC3901:20-cv-06677       Document
                                                    Accessories Motorcycle Double Bubble#: 15 Filed:
                                                                                         Windscreen    11/10/20
                                                                                                    Windshield      PageFly485
                                                                                                               Wind Shield      ofCover
                                                                                                                            Screen 498Protector
                                                                                                                                        PageID      #:2655
                                                                                                                                                for 2014 2015 2016 2017 2018 KTM RC 125 200 390 (Dar…

                                                                                                                                                      Hello, Sign in
   Skip to main content                  All     KTM                                                                                                  Account & Lists
                                                                                                                                                                             Returns                                 0
                                                                                                                                                                             & Orders          Try Prime                 Cart
                                                                                                                                                      Account
       Deliver to
                                       Holiday Deals   Gift Cards   Best Sellers     Customer Service      New Releases      AmazonBasics    Whole Foods     Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



   Subm                                                                        RC125 RC200 RC390 Accessories Motorcycle                                                          $33.90
                                                                               Double Bubble Windscreen Windshield Wind
                                                                                                                                                                                 $4.99 delivery: Nov 18 - Dec 15
   Subm
                                                                               Shield Fly Screen Cover Protector for 2014 2015
   Subm
                                                                               2016 2017 2018 KTM RC 125 200 390 (Dark                                                           Usually ships within 6 to
                                                                               Somke)                                                                                            10 days.

   Subm                                                                        Brand: Tmsuschina                                                                                 Qty:
                                                                                                                                                                                  Qty:
                                                                                                                                                                                  1      1



   Subm                                                                             Price:   $33.90                                                                                              Add toto
                                                                                                                                                                                                   Add  Cart
                                                                                                                                                                                                          Cart

                                                                                   Coupon       Save an extra 5% when you apply this coupon.
                                                                                                                                                                                                   Submit
                                                                                                                                                                                                    Buy Now
   Subm                                                                                      Details
                                                                                                                                                                                       Secure transaction
                                                                                    Get $50 oﬀ instantly: Pay $0.00 $33.90 upon approval for the Amazon Rewards
   Subm                                                                             Visa Card. No annual fee.                                                                    Ships from ...     Ultra_Supplier
                                                                                                                                                                                 Sold by ...        Ultra_Supplier
                                                                               This item is returnable

                                                                               Color: Dark Somke                                                                                       Deliver to Bensenville 60106


                                                                                             $33.90          $33.90                                                                Add to List


                               Roll over image to zoom in                           【Condition】 Aftermarket 100% Brand New 【Color】 Light Smoke/Smoke, same
                                                                                                                                                                                         Share
                                                                                    as picture showed
                                                                                    【Material】High quality ABS plastic and exquisite workmanship, which tends to
                                                                                    be more durable and sturdy 【Quantity】1 Piece of windshield, comes with                                     Have one to sell?

                                                                                    mounting bracket                                                                                           Sell on Amazon
                                                                                    【Feature】--Extremely easy to mount on your bike--Protecting the motorcycle
                                                                                    rider from the Wind, Thrown-up Rocks, and Debris. --Reduce wind speed and
                                                                                    airﬂow for a more comfortable ride. --Provides good-looking while adding an
                                                                                    excellent degree of wind protection
                                                                                    【Service By Us】--Any question, please contact us , we will response to you within
                                                                                    24 hours and solve the problem for you. --If you do not receive the item in the
                                                                                    scheduled time, or you are not satisﬁed with what you receive, please kindly get
                                                                                    back to us for a solution. --If you receive defective items (seldom happen), we will
                                                                                    either refund or send replacement. Enjoy true worry-free shopping experience in
                                                                                    our shop!!!
                                                                                    【Fitment】 Fits for 2014-2018 KTM RC125/RC200/RC390
                                                                               › See more product details


   Sponsored products related to this item                                                                                                                                                                     Page 1 of 27




                    Motorcycle Swingarm          RC390 Motorcycle CNC          KYN for BMW G310GS                KTM Hand Brake Lever          Orange 10MM                     Motorcycle Orange
                    Guard Swing Arm              22MM Handlebar Grips          2017 2018 2019 G 310              (Orange) 2014-2020            Motorcycle Swing Arm            6061-T6 Aluminum                          C
                    Protector For TC125          Handle Bar Cap End            GS Wind Deﬂectors 17              OEM: 7871399204404            Sliders Spools CNC              Chain Guard Cover Chain
                    TC250 FC250 FC350…           Plugs For KTM RC 390…         18 Motorcycle Double ...                      3                 Swingarm Arm Stand…             Protector for KTM 125…
                                 43                          1                             2                     $47.99                                     10                 $26.99
                    $21.99                       $25.99                        $85.00                                                          $11.99
                                                                                                                                                                                                               Ad feedback




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product information

   Color:Dark Somke

   Technical Details                                                                                              Additional Information

         Manufacturer                                       Tmsuschina                                                ASIN                                             B07FW3WXZP

         Brand                                              Tmsuschina                                                Best Sellers Rank                                #2,623,292 in Automotive (See Top 100 in
                                                                                                                                                                       Automotive)
         Is Discontinued By Manufacturer                    No                                                                                                         #427,161 in Motorcycle & Powersports

         Manufacturer Part Number                           Tmsuschina                                                Date First Available                             November 30, 2016

                                                                                                                  Warranty & Support

https://www.amazon.com/UltraSupplier-Double-Bubble-Windscreen-Windshield/dp/B07FW3WXZP/ref=sr_1_3?dchild=1&keywords=KTM&m=A1SZOAPS4KYBZK&qid=1603248441&s=merchant-items&sr=1-3&th=1                                            1/3
10/24/2020                      Amazon.com: Motorcycle
                                        Case:          Brush Bar Hand Guard
                                                 1:20-cv-06677              Handguards
                                                                      Document      #: Protector
                                                                                       15 Filed: Protection For KtmPage
                                                                                                     11/10/20      For Honda
                                                                                                                          486For of
                                                                                                                                 Suzuki
                                                                                                                                    498ForPageID
                                                                                                                                           Kawasaki For Yamaha (Black): Home Improvement
                                                                                                                                                    #:2656

   Skip to main content                All        ktm handguard                                                                       Acco
                                                                                                                                      Hello,       Lists       Returns                               0
                                                                                                                                      Account                  & Orders          Try Prime               Cart

       Deliver to
                                     Holiday Deals       Gift Cards    Browsing History        Customer Service                Amazon.com         Prime Video               Shop today's epic deals now
       Bolingbrook 60440

     Tools & Home Improvement      Best Sellers    Deals & Savings    Gift Ideas   Power & Hand Tools    Lighting & Ceiling Fans     Kitchen & Bath Fixtures    Smart Home          Shop by Room




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                              Motorcycle Brush Bar Hand                                            $96.99
                                                                                              Guard Handguards Protector                                           & FREE Shipping

                                                                                              Protection For Ktm For Honda                                         Arrives: Nov 19 - Dec 11

                                                                                              For Suzuki For Kawasaki For
                                                                                                                                                                   In stock.
                                                                                              Yamaha (Black)                                                       Usually ships within 4 to 5 days.
                                                                                              Brand: Bravic
                                                                                                                                                                   Qty:
                                                                                                                                                                    Qty:
                                                                                                                                                                    1      1


                                                                                              Price:   $96.99 & FREE Shipping                                                      Add toto
                                                                                                                                                                                     Add  Cart
                                                                                                                                                                                            Cart
                                                                                              Get $50 oﬀ instantly: Pay $46.99 upon approval for
                                                                                              the Amazon Rewards Visa Card. No annual fee.                                           Submit
                                                                                                                                                                                      Buy Now

                                                                                              Color: Green                                                               Secure transaction

                                                                                                        $96.99              $96.99               $96.99            Ships from ...       Ung-Car US
                                                                                                                                                                   Sold by ...          Ung-Car US


                                                                                                        $96.99              $96.99                                       Deliver to Bolingbrook 60440


                                                                                                 Our professional technicians do heavy research                      Add to List
                                                                                                 and development in testing car applications and
                                                                                                 ﬁtments for our products. RELATED SEARCHES
                                                                                                 [Boat Hook, Boat For, Boat Stainless, Boat Rope,                          Share
                                Roll over image to zoom in
                                                                                                 Flag Wall Metal, Beach Flag, Hook Ship, Cosplay
                                Subm Subm Subm Subm                                              Guy, Phone Battery Bank Free Shipping,                                          Have one to sell?

                                                                                                 Accessory For Boat, Boat, Cafe Flag, The Beach                                  Sell on Amazon
                                                                                                 Flag, Boat Pole, Base Boat, Rod]
                                                                                                 We also do rigorous testing on the strength,
                                                                                                 durability, as well as longevity of the material in
                                                                                                 order to make sure when the product arrives at
                                                                                                 the consumers end that it’s ready to go without
                                                                                                 worries. RELATED SEARCHES [Boat Rope, Boat,
                                                                                                 Boat Fish, Handmade Puppet, Underpants Man
                                                                                                 Flag, for Samsung A8 2018 Nature, Boat Pvc,
                                                                                                 Boat For, Carbon Telescopic Pole Rod, Boat Mast,
                                                                                                 Anchor Boat]
                                                                                                 The car, boat & motorcycle accessorries category
                                                                                                 include: Protective Gear, Frames & Fittings,
                                                                                                 Brakes, Engines & Engine Parts, Exhaust &
                                                                                                 Exhaust Systems, Fuel Supply, Ingition, Seat
                                                                                                 Covers, Electrical System, Wheels & Rims,
                                                                                                 Bumpers & Chassis Filters, Bags & Luggage.
                                                                                                 RELATED SEARCHES [Boat, The Beach Flag, Boat
                                                                                                 Mount, Base Boat, Boat Motor Mount, Foulard
                                                                                                 Flag, Kayak, Bimini for Marine]
                                                                                                 As automotive technology continues to advance,
                                                                                                 our commitment to developing the newest
                                                                                                 performance products is stronger than ever. For
                                                                                                 whatever you drive now and in the future, We
                                                                                                 will have the most advanced performance
                                                                                                 products available. RELATED SEARCHES [Boat
                                                                                                 Hook, Boat For, Boat Rope, Flag Wall Metal, Boat,
                                                                                                 Cafe Flag, The Beach Flag, Boat Pole, Base Boat,
                                                                                                 Rod, Boat Fish]
                                                                                                 Lifetime Waranty and 100% Satisfaction of
                                                                                                 customer service for ensuring the long-lasting
                                                                                                 enjoyment of your product.Please feel free to
                                                                                                 contact our customer support team when you
                                                                                                 have any question about the product ,and you
                                                                                                 will receive a satisfactory reply. RELATED
                                                                                                 SEARCHES [Boat Rope, Boat Mast, Boat Fish,
                                                                                                 Anchor Boat, Accessory For Boat, Boat Hook,
                                                                                                 Boat Mount, Boat Kayak]
                                                                                              › See more product details

                                                                                                Report incorrect product information.




https://www.amazon.com/Motorcycle-Handguards-Protector-Protection-Kawasaki/dp/B08J46C8LX/ref=sr_1_41?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-41&th=1                                              1/5
10/24/2020                       Amazon.com: Motorcycle
                                         Case:          Brush Bar Hand Guard
                                                  1:20-cv-06677              Handguards
                                                                       Document      #: Protector
                                                                                        15 Filed: Protection For KtmPage
                                                                                                      11/10/20      For Honda
                                                                                                                           487For of
                                                                                                                                  Suzuki
                                                                                                                                     498ForPageID
                                                                                                                                            Kawasaki For Yamaha (Black): Home Improvement
                                                                                                                                                     #:2657

                                                                                                                             Motorcycle Duke390 250 Handguards Hand
                                                                                                                             Handle Bar Handguard Hand Guards Brush...

                                                                                                                             $35.99

                                                                                                                             Shop now ›


                                                                                              Sponsored




   You might also like                                                                                                                                                                Page 1 of 13
   Sponsored




                   Motorcycle Duke390 250        JFG-RACING Black                 JFG RACING Motorcycle             7/8 Inches 22mm                 7/8"22mm and 1                   Worldm
                   Handguards Hand               Handguards Hand                  Universal Handguards              Motorcycle Universal            1/8"28mm Handguards              Motorcy
                   Handle Bar Handguard          Guards - Universal for           Aluminum Hand Guards              Handguards Hand Guard           Universal Hand Guards            Handgu
                   Hand Guards Brush…            7/8" and 1 1/8" Brush…           Brush Bar For oﬀ R...             for KTM EXC EXCF SX…            Brush Bar For oﬀ Road…           Universa
                   $35.99                                     433                              733                               22                              119
                                                 $29.99                           $19.99                            $22.89                          $10.99                           $16.99

   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $46.99 instead of $96.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Green

             NEW




   Product information

   Color:Green

   Technical Details                                                                                      Additional Information

         Manufacturer                                8                                                      ASIN                                        B08J46C8LX

         Part Number                                 Store565                                               Date First Available                        September 15, 2020

         Color                                       Green                                                Warranty & Support
         Material                                    Other                                                Product Warranty: For warranty information about this product, please click here

                                                                                                          Feedback

                                                                                                          Would you like to tell us about a lower price?




https://www.amazon.com/Motorcycle-Handguards-Protector-Protection-Kawasaki/dp/B08J46C8LX/ref=sr_1_41?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-41&th=1                                   2/5
10/24/2020                       Amazon.com: Motorcycle
                                         Case:          Brush Bar Hand Guard
                                                  1:20-cv-06677              Handguards
                                                                       Document      #: Protector
                                                                                        15 Filed: Protection For KtmPage
                                                                                                      11/10/20      For Honda
                                                                                                                           488For of
                                                                                                                                  Suzuki
                                                                                                                                     498ForPageID
                                                                                                                                            Kawasaki For Yamaha (Black): Home Improvement
                                                                                                                                                     #:2658

   Videos
             Videos for related products




                                              7:29                                          1:59                                         1:53
             Installing handguards on 2008                JFG-RACING Black Hand Guards                 JFG-RACING Black Handguards
             Yamaha WR250F                                Handguards                                   Hand Guards - Universal for 7/8"…

             JFG RACING                                   JFG RACING                                   JFG RACING



     Upload your video




   You might also like                                                                                                                                                                 Page 1 of 10
   Sponsored




                 KTM Hand Brake Lever            KTM Rear Brake Disc              Worldmotop Hand                  Hand Guards                      Worldmotop Hand                   Universa
                 (Orange) 2014-2020              Guard (Black) 2004-2020          Guards Motorcycle Hand           Handguards Guard                 Guards Motorcycle Hand            Handgu
                 OEM: 7871399204404              OEM: 5481096120030               Brush Guards Handlebar           Handguard - Universal            Brush Guards Handlebar            Hand Br
                             3                   $83.99                           for BMW R1200GS LC…              7/8 inches 22mm and…             for Honda CRF1000L…               Handle
                 $47.99                                                           $79.09                                        100                 $79.09
                                                                                                                   $24.99                                                             $17.99




                                                                                                                                                                          Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                    No customer reviews

   5 star                                       0%
   4 star                                       0%
   3 star                                       0%
   2 star                                       0%
   1 star                                       0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

https://www.amazon.com/Motorcycle-Handguards-Protector-Protection-Kawasaki/dp/B08J46C8LX/ref=sr_1_41?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-41&th=1                                    3/5
10/24/2020                        Amazon.com: Motorcycle
                                          Case:          Brush Bar Hand Guard
                                                   1:20-cv-06677              Handguards
                                                                        Document      #: Protector
                                                                                         15 Filed: Protection For KtmPage
                                                                                                       11/10/20      For Honda
                                                                                                                            489For of
                                                                                                                                   Suzuki
                                                                                                                                      498ForPageID
                                                                                                                                             Kawasaki For Yamaha (Black): Home Improvement
                                                                                                                                                      #:2659
                Write a customer review




     7/8 Inches 22mm Motorcycle Universal Handg…
                   22
     $22.89                               Shop now


                                            Sponsored




                                                                              Motorcycle Duke390 250 Handguards Hand Handle
                                                                              Bar Handguard Hand Guards Brush Guard Wind...                  Shop now
                                                                              $35.99
                                                                                                                                                        Sponsored




     Deals in magazine subscriptions                                                                                                                                                  Page 1 of 8




                 Real Simple                         Reader's Digest                   EatingWell                   Birds & Blooms                  This Old House
                                  31                                  8,605                             3,633                        3,114                           1
                 Print Magazine                      Print Magazine                    Print Magazine               Print Magazine                  Print Magazine
                 $5.00                               $8.00                             $5.00                        $8.00                           $8.00



     Best sellers in Kindle eBooks                                                                                                                                                    Page 1 of 7




                 A Time for Mercy (Jake              If You Tell: A True Story         The Cipher (Nina             I Promise You: Stand-           Spellbreaker
                 Brigance Book 3)                    of Murder, Family…                Guerrera Book 1)             Alone College Sports…           › Charlie N. Holmberg
                 › John Grisham                      › Gregg Olsen                     › Isabella Maldonado         › Ilsa Madden-Mills                             2,137
                                  1,492                               17,084                           4,126                       590              Kindle Edition
                 Kindle Edition                      Kindle Edition                    Kindle Edition               Kindle Edition                  $4.99
                 $14.99                              $4.99                             $4.99                        $2.99


     Your Browsing History                View or edit your browsing history      ›                                                                                                   Page 1 of 2




                                                                                                   Back to top




https://www.amazon.com/Motorcycle-Handguards-Protector-Protection-Kawasaki/dp/B08J46C8LX/ref=sr_1_41?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-41&th=1                                  4/5
10/24/2020                        Amazon.com: Motorcycle
                                          Case:          Brush Bar Hand Guard
                                                   1:20-cv-06677              Handguards
                                                                        Document      #: Protector
                                                                                         15 Filed: Protection For KtmPage
                                                                                                       11/10/20      For Honda
                                                                                                                            490For of
                                                                                                                                   Suzuki
                                                                                                                                      498ForPageID
                                                                                                                                             Kawasaki For Yamaha (Black): Home Improvement
                                                                                                                                                      #:2660
               Get to Know Us                                 Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
               Careers                                        Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                              Amazon                                                      Signature Cards                                             19
               Blog
                                                              Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
               About Amazon
                                                              Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
               Press Center
                                                              Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
               Investor Relations                                                                                                                                                     Policies
                                                              Self-Publish with Us                                        Shop with Points
               Amazon Devices                                                                                                                                                         Amazon Prime
                                                              Host an Amazon Hub                                          Credit Card Marketplace
               Amazon Tours                                                                                                                                                           Returns &
                                                              › See More Make Money                                       Reload Your Balance                                         Replacements
                                                              with Us
                                                                                                                          Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                      and Devices
                                                                                                                                                                                      Amazon Assistant
                                                                                                                                                                                      Help




                                                                                                              English                 United States




               Amazon Music             Amazon                      Amazon Drive                               6pm                     AbeBooks                  ACX                           Alexa
               Stream millions          Advertising                 Cloud storage                              Score deals             Books, art                Audiobook                     Actionable
               of songs                 Find, attract, and          from Amazon                                on fashion              & collectibles            Publishing                    Analytics
                                        engage customers                                                       brands                                            Made Easy                     for the Web

               Sell on                  Amazon                      Amazon Fresh                               AmazonGlobal            Home Services             Amazon Ignite                 Amazon Rapids
               Amazon                   Business                    Groceries & More                           Ship Orders             Experienced Pros          Sell your original            Fun stories for
               Start a Selling          Everything For              Right To Your Door                         Internationally         Happiness Guarantee       Digital                       kids on the go
               Account                  Your Business                                                                                                            Educational
                                                                                                                                                                 Resources

               Amazon Web               Audible                     Book Depository                            Box Oﬃce                ComiXology                DPReview                      East Dane
               Services                 Listen to Books &           Books With Free                            Mojo                    Thousands of              Digital                       Designer Men's
               Scalable Cloud           Original                    Delivery Worldwide                         Find Movie              Digital Comics            Photography                   Fashion
               Computing                Audio                                                                  Box Oﬃce Data
               Services                 Performances

               Fabric                   Goodreads                   IMDb                                       IMDbPro                 Kindle Direct             Prime Now                     Amazon Photos
               Sewing, Quilting         Book reviews                Movies, TV                                 Get Info                Publishing                FREE 2-hour                   Unlimited Photo
               & Knitting               &                           & Celebrities                              Entertainment           Indie Digital & Print     Delivery                      Storage
                                        recommendations                                                        Professionals           Publishing                on Everyday Items             Free With Prime
                                                                                                               Need                    Made Easy

               Prime Video              Shopbop                     Amazon Warehouse                           Whole Foods             Woot!                     Zappos                        Ring
               Direct                   Designer                    Great Deals on                             Market                  Deals and                 Shoes &                       Smart Home
               Video                    Fashion Brands              Quality Used Products                      America’s               Shenanigans               Clothing                      Security Systems
               Distribution                                                                                    Healthiest
               Made Easy                                                                                       Grocery Store

               eero WiFi                Neighbors App               Amazon Subscription Boxes                  PillPack                Amazon Renewed            Amazon Second
               Stream 4K Video          Real-Time Crime             Top subscription boxes – right             Pharmacy                Like-new products         Chance
               in Every Room            & Safety Alerts             to your door                               Simpliﬁed               you can trust             Pass it on, trade it
                                                                                                                                                                 in,
                                                                                                                                                                 give it a second
                                                                                                                                                                 life




                                                          Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Motorcycle-Handguards-Protector-Protection-Kawasaki/dp/B08J46C8LX/ref=sr_1_41?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-41&th=1                                                5/5
10/24/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: Ktm
                                                                                          Page 491 of 498 PageID #:2661

   Skip to main content             Ung-Car US    Ktm                                                           Acco
                                                                                                                Hello,    Lists    Returns                           0
                                                                                                                Account            & Orders    Try Prime                   Cart

       Deliver to
                                  Holiday Deals    Gift Cards     Browsing History   Customer Service     's Amazon.com   Prime Video   Best Sellers    Buy Again
       Bolingbrook 60440

     1-16 of 43 results for Ung-Car US : "Ktm"                                                                                                         Sort  by:Featured
                                                                                                                                                       Featured
                                                                                                                                                        Sort by:


     Brand
     Bravic                                                                               Rear Wheel Hub Spacers for KTM 125 150 200 250 300 350 400
     EHS                                                                                  450 SX SXF XC XCF 2013-2019 for Husqvarna TC TX FC FX 2016…
                                                                                          $
                                                                                           2899
                                                                                          FREE Shipping




                                                                                          Front Fork Guard Bolts Screw For Ktm 50 65 85 125 200 250 300
                                                                                          350 450 530 Sx Sxf Xc Xcf Exc Excf Xcw Xcfw Freeride 250R 300…
                                                                                          $
                                                                                           1899
                                                                                          FREE Shipping




                                                                                          Mx Motocoross Front Frok Cap Wrench Tool 49Mm For Ktm For
                                                                                          Honda For Yamaha For Kawasaki For Suzuki Crf Yzf Kxf Rmz Xc …
                                                                                          $
                                                                                           6199
                                                                                          FREE Shipping




                                                                                          Motorcycle Fork Compression Valve Removal Tool For Ktm Sx Sxf
                                                                                          Xc Xcf 125 200 250 300 350 450 530 2017 2018 Wp Front Fork…
                                                                                          $6699
                                                                                          FREE Shipping




                                                                                          Motorcycle Brush Bar Hand Guard Handguards Protector
                                                                                          Protection For Ktm For Honda For Suzuki For Kawasaki For…
                                                                                          $9699
                                                                                          FREE Shipping




                                                                                          Motorcycle Front And Rear Brake Pads For Ktm Sx 250 2003-
                                                                                          2008 Sxf250 Sxf 250 2005-2014 Xc 250 2006-2014 (Front)
                                                                                          $
                                                                                           6999
                                                                                          FREE Shipping




https://www.amazon.com/s?k=Ktm&me=A3394EO1C966Y4&ref=nb_sb_noss                                                                                                                   1/4
10/24/2020                            Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                11/10/20: Ktm
                                                                                          Page 492 of 498 PageID #:2662
                                                                               400Mm Motorcycle Front Fender/Mudguard/Mud Guard For Ktm
                                                                               50 - More Color (White)
                                                                               $1899
                                                                               FREE Shipping




                                                                               Motorcycle 22Mm Handlebar Riser For Ktm 105 125 144 150 200
                                                                               250 300 350 400 450 500 525 530 Sx Sxf Exc Excf Xc Xcw…
                                                                               $
                                                                                5599
                                                                               FREE Shipping




                                                                               Motorcycle Plastic Swingarm Protector Cover Heavy Duty For
                                                                               Ktm 150 200 250 300 450 500 Xcw Xcfw Exc Excf Tpi Six Days…
                                                                               $
                                                                                6399
                                                                               FREE Shipping




                                                                               Motorcycle Front And Rear Brake Pads For Ktm Lc4 640 Enduro
                                                                               Supermoto 2000 2001 2002 2003 2004 Lc 640 Aventure 2000-…
                                                                               $
                                                                                6999
                                                                               FREE Shipping




                                                                               Motorcycle Cnc Barback Handlebar Risers Bracket Kits For Ktm
                                                                               1050 1090 1190 1290 Adventure Super Adv Super For Duke Gt…
                                                                               $7299
                                                                               FREE Shipping




                                                                               7 Color Gel Rubber Handlebar Grips For Crf Yzf Wrf Kxf Klx For
                                                                               Ktm Rmz Pit Dirt Bike Motocross Motorcycle Enduro Mx Oﬀroad…
                                                                               $
                                                                                1399
                                                                               FREE Shipping




                                                                               Fuel Gas Tank Petcock Switch For Ktm 50 65 Mini Junior Senior
                                                                               Pro Sr Jr
                                                                               $1599
                                                                               FREE Shipping




https://www.amazon.com/s?k=Ktm&me=A3394EO1C966Y4&ref=nb_sb_noss                                                                                 2/4
10/24/2020                              Case: 1:20-cv-06677 Document #: 15 Filed:Amazon.com
                                                                                  11/10/20: Ktm
                                                                                            Page 493 of 498 PageID #:2663




                                                                                                Motorcycle Chain Guard Chain Cover Protector For Ktm 1290
                                                                                                1050 1190 Adv (Orange)
                                                                                                7799
                                                                                                $

                                                                                                FREE Shipping




                                                                                                Motorcycle Rear Brake Master Cylinder Guard Protector For Ktm
                                                                                                1050/1090 1190 1290 Adventure (Black)
                                                                                                5199
                                                                                                $

                                                                                                FREE Shipping




                                                                                                Motorcycle Cnc Transparent Clutch Cover Protector For Ktm 1050
                                                                                                1090 1190 1290 Adventure Super For Duke R/Gt Lc8 Engine All…
                                                                                                54999
                                                                                                $

                                                                                                FREE Shipping




                                                                                           ← Previous           1      2    3    Next →




                                                   Need help?
                                                   Visit the help section or contact us




     Sponsored products related to this search What's this?




              Tank Straps Motorcycle      Rhino USA Ratchet             JNR Moto Sports             RHINO USA Ratchet           Tank Straps Motorcycle
              Tie Down Straps (2pk) -     Straps Heavy Duty Tie         Motorcycle Tie Downs        Straps (4PK) - 1,823lb      Tie Down Straps (4pk) -
              10.000 lb Webbing           Down Set, 5,208 Break         Cam Buckle Motorcycle       Guaranteed Max Break        10.000 lb Webbing
              Break Strength 2'' x…       Strength - (4) Heavy…         Straps Easier Than…         Strength, Includes (4)…     Break Strength 2'' x…
                            524                          2,197                        1                             3,409                   123
              $43.77                      $59.97                        $21.99                      $29.97                      $74.77


     Deals in magazine subscriptions




              Food & Wine                 Diesel World                  Ask                         Midwest Living              Southern Living

https://www.amazon.com/s?k=Ktm&me=A3394EO1C966Y4&ref=nb_sb_noss                                                                                                  3/4
10/24/2020                                                                          Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 15          Seller Profile:Page
                                                                                      Filed: 11/10/20          Ung-Car US of 498 PageID #:2664
                                                                                                                     494

   Skip to main content                          All
                                                                                                                                                  Acco
                                                                                                                                                  Hello,    Lists       Returns                          0
                                                                                                                                                  Account               & Orders       Try Prime             Cart

       Deliver to
                                            Holiday Deals           Gift Cards    Browsing History           Customer Service             's Amazon.com     Prime Video           Shop deals before they're gone
       Bolingbrook 60440


    Ung-Car US                                                                                                                            Have a question for Ung-Car US?
    Ung-Car US storefront
    Just launched No feedback yet                                                                                                          Ask a question
    Ung-Car US is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:Sakulchai Hathainiramol
    Business Address:
      3752/10 Chongnonsi
      Yannawa
      Bangkok
      10120
      TH


       Returns & Refunds                Shipping         Policies        Help          Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact Ung-Car US to get information about any additional policies that may apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers
             your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon
             receipt...Read more




                                                                                 Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                           Page 1 of 8




                       National Geographic Kids              Martha Stewart Living                Martha Stewart Living          Flying                         Reader's Digest
                                         6,455                                4,377                                36                             14                              8,605
                       Print Magazine                        Print Magazine                       Print Magazine                 Print Magazine                 Print Magazine
                       $15.00                                $5.00                                $3.00                          $7.00                          $8.00


         Best sellers in Kindle eBooks                                                                                                                                                             Page 1 of 7




                       A Time for Mercy (Jake                If You Tell: A True Story of         The Cipher (Nina Guerrera      I Promise You: Stand-          Spellbreaker
                       Brigance Book 3)                      Murder, Family Secrets,…             Book 1)                        Alone College Sports…          › Charlie N. Holmberg
                       › John Grisham                        › Gregg Olsen                        › Isabella Maldonado           › Ilsa Madden-Mills                              2,137
                                         1,492                                17,084                               4,126                          590           Kindle Edition
                       Kindle Edition                        Kindle Edition                       Kindle Edition                 Kindle Edition                 $4.99
                       $14.99                                $4.99                                $4.99                          $2.99


         Your Browsing History                     View or edit your browsing history     ›                                                                                                        Page 1 of 2




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3394EO1C966Y4&sshmPath=                                                      1/2
10/24/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 15 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 495Checkout
                                                                                                                 of 498 PageID #:2665




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from Ung-Car US                (Learn more)                                                   Thursday, Nov. 19 - Friday, Dec. 11
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             Motorcycle Brush Bar Hand Guard Handguards Protector Protection For
             Ktm For Honda For Suzuki For Kawasaki For Yamaha (Black)
             $96.99 - Quantity: 1
             Sold by: Ung-Car US


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/24/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 15    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                496 of 498 PageID #:2666




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $96.99
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $96.99
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $6.06
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                          $103.05

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 19, 2020 - Dec. 11, 2020
                            Motorcycle Brush Bar Hand Guard                             Choose a delivery option:
                            Handguards Protector Protection For Ktm                          Thursday, Nov. 19 - Friday, Dec. 11
                            For Honda For Suzuki For Kawasaki For                            FREE Shipping
                            Yamaha (Black)
                            $96.99
                            Quantity: 1 Change
                            Sold by: Ung-Car US
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/24/2020                             Amazon.com: 7 Color Gel RubberDocument
                                        Case: 1:20-cv-06677          Handlebar Grips
                                                                                   #:For15CrfFiled:
                                                                                              Yzf Wrf Kxf Klx For Ktm
                                                                                                      11/10/20        Rmz Pit497
                                                                                                                    Page      Dirt Bike Motocross
                                                                                                                                   of 498         Motorcycle
                                                                                                                                             PageID          Enduro Mx Offroad (White)
                                                                                                                                                        #:2667

   Skip to main content               All    Ktm                                                                                     Acco
                                                                                                                                     Hello,       Lists      Returns                                0
                                                                                                                                     Account                 & Orders           Try Prime               Cart

       Deliver to
                                    Holiday Deals      Gift Cards    Browsing History          Customer Service              's Amazon.com       Prime Video               Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                             7 Color Gel Rubber Handlebar                                         $13.99
                                                                                             Grips For Crf Yzf Wrf Kxf Klx                                        & FREE Shipping

                                                                                             For Ktm Rmz Pit Dirt Bike                                            Arrives: Nov 19 - Dec 11

                                                                                             Motocross Motorcycle Enduro
                                                                                                                                                                  In stock.
                                                                                             Mx Oﬀroad (White)                                                    Usually ships within 4 to 5 days.
                                                                                             Brand: Bravic
                                                                                                                                                                  Qty:
                                                                                                                                                                   Qty:
                                                                                                                                                                   1      1


                                                                                              Price:   $13.99 & FREE Shipping                                                     Add toto
                                                                                                                                                                                    Add  Cart
                                                                                                                                                                                           Cart
                                                                                             Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                                           Submit
                                                                                                                                                                                     Buy Now

                                                                                              Color: White                                                             Secure transaction

                                                                                                        $13.99             $13.99               $13.99            Ships from ...       Ung-Car US
                                                                                                                                                                  Sold by ...          Ung-Car US


                                                                                                        $13.99             $13.99               $13.99                 Deliver to Bolingbrook 60440


                                                                                                                                                                    Add to List
                                                                                                        $13.99


                                                                                                 Our professional technicians do heavy research                           Share
                              Roll over image to zoom in
                                                                                                 and development in testing car applications and
                                            Subm                                                 ﬁtments for our products. RELATED SEARCHES                                     Have one to sell?
                                                                                                 [Boat Hook, Boat For, Boat Stainless, Boat Rope,                               Sell on Amazon
                                                                                                 Flag Wall Metal, Beach Flag, Hook Ship, Cosplay
                                                                                                 Guy, Phone Battery Bank Free Shipping,
                                                                                                 Accessory For Boat, Boat, Cafe Flag, The Beach
                                                                                                 Flag, Boat Pole, Base Boat, Rod]
                                                                                                 We also do rigorous testing on the strength,
                                                                                                 durability, as well as longevity of the material in
                                                                                                 order to make sure when the product arrives at
                                                                                                 the consumers end that it’s ready to go without
                                                                                                 worries. RELATED SEARCHES [Boat Rope, Boat,
                                                                                                 Boat Fish, Handmade Puppet, Underpants Man
                                                                                                 Flag, for Samsung A8 2018 Nature, Boat Pvc,
                                                                                                 Boat For, Carbon Telescopic Pole Rod, Boat Mast,
                                                                                                 Anchor Boat]
                                                                                                 The car, boat & motorcycle accessorries category
                                                                                                 include: Protective Gear, Frames & Fittings,
                                                                                                 Brakes, Engines & Engine Parts, Exhaust &
                                                                                                 Exhaust Systems, Fuel Supply, Ingition, Seat
                                                                                                 Covers, Electrical System, Wheels & Rims,
                                                                                                 Bumpers & Chassis Filters, Bags & Luggage.
                                                                                                 RELATED SEARCHES [Boat, The Beach Flag, Boat
                                                                                                 Mount, Base Boat, Boat Motor Mount, Foulard
                                                                                                 Flag, Kayak, Bimini for Marine]
                                                                                                 As automotive technology continues to advance,
                                                                                                 our commitment to developing the newest
                                                                                                 performance products is stronger than ever. For
                                                                                                 whatever you drive now and in the future, We
                                                                                                 will have the most advanced performance
                                                                                                 products available. RELATED SEARCHES [Boat
                                                                                                 Hook, Boat For, Boat Rope, Flag Wall Metal, Boat,
                                                                                                 Cafe Flag, The Beach Flag, Boat Pole, Base Boat,
                                                                                                 Rod, Boat Fish]
                                                                                                 Lifetime Waranty and 100% Satisfaction of
                                                                                                 customer service for ensuring the long-lasting
                                                                                                 enjoyment of your product.Please feel free to
                                                                                                 contact our customer support team when you
                                                                                                 have any question about the product ,and you
                                                                                                 will receive a satisfactory reply. RELATED
                                                                                                 SEARCHES [Boat Rope, Boat Mast, Boat Fish,
                                                                                                 Anchor Boat, Accessory For Boat, Boat Hook,
                                                                                                 Boat Mount, Boat Kayak]
                                                                                              › See more product details

                                                                                                Report incorrect product information.




https://www.amazon.com/Rubber-Handlebar-Motocross-Motorcycle-Offroad/dp/B08J45MCDF/ref=sr_1_12?dchild=1&keywords=Ktm&m=A3394EO1C966Y4&qid=1603470684&s=merchant-items&sr=1-12&th=1                             1/5
10/24/2020                                            Amazon.com:
                                       Case: 1:20-cv-06677        400Mm Motorcycle
                                                             Document     #: 15 Front  Fender/Mudguard/Mud
                                                                                   Filed: 11/10/20 Page    Guard
                                                                                                             498ForofKtm 50 - PageID
                                                                                                                       498    More Color (White)
                                                                                                                                         #:2668

   Skip to main content              All    Ktm                                                                            Acco
                                                                                                                           Hello,     Lists     Returns                               0
                                                                                                                           Account              & Orders          Try Prime               Cart

       Deliver to
                                    Holiday Deals    Gift Cards   Browsing History      Customer Service             's Amazon.com    Prime Video    Best Sellers             Shop tech gifts
       Bolingbrook 60440




   ‹ Back to results



                                                                                       400Mm Motorcycle Front                                       $18.99
                                                                                       Fender/Mudguard/Mud Guard                                    & FREE Shipping

                                                                                       For Ktm 50 - More Color                                      Arrives: Nov 19 - Dec 11

                                                                                       (White)
                                                                                       Brand: Bravic                                                In stock.
                                                                                                                                                    Usually ships within 4 to 5 days.

                                                                                                                                                    Qty:
                                                                                                                                                     Qty:
                                                                                                                                                     1      1
                                                                                       Price:   $18.99 & FREE Shipping
                                                                                       Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                                                                                                    Add toto
                                                                                                                                                                      Add  Cart
                                                                                                                                                                             Cart
                                                                                       the Amazon Rewards Visa Card. No annual fee.

                                                                                        Color: Green                                                                  Submit
                                                                                                                                                                       Buy Now


                                                                                                 $18.99           $18.99             $18.99               Secure transaction

                                                                                                                                                    Ships from ...       Ung-Car US
                                                                                                                                                    Sold by ...          Ung-Car US
                                                                                                 $18.99           $18.99             $18.99


                                                                                                                                                          Deliver to Bolingbrook 60440
                                                                                          Our professional technicians do heavy research
                                                                                          and development in testing car applications and
                                                                                                                                                      Add to List
                                                                                          ﬁtments for our products. RELATED SEARCHES
                                                                                          [Boat Hook, Boat For, Boat Stainless, Boat Rope,
                                                                                          Flag Wall Metal, Beach Flag, Hook Ship, Cosplay                   Share
                              Roll over image to zoom in                                  Guy, Phone Battery Bank Free Shipping,
                                                                                          Accessory For Boat, Boat, Cafe Flag, The Beach
                          Subm Subm Subm Subm Subm                                                                                                                Have one to sell?
                                                                                          Flag, Boat Pole, Base Boat, Rod]
                                                                                                                                                                  Sell on Amazon
                                                                                          We also do rigorous testing on the strength,
                                                                                          durability, as well as longevity of the material in
                                                                                          order to make sure when the product arrives at
                                                                                          the consumers end that it’s ready to go without
                                                                                          worries. RELATED SEARCHES [Boat Rope, Boat,
                                                                                          Boat Fish, Handmade Puppet, Underpants Man
                                                                                          Flag, for Samsung A8 2018 Nature, Boat Pvc,
                                                                                          Boat For, Carbon Telescopic Pole Rod, Boat Mast,
                                                                                          Anchor Boat]
                                                                                          The car, boat & motorcycle accessorries category
                                                                                          include: Protective Gear, Frames & Fittings,
                                                                                          Brakes, Engines & Engine Parts, Exhaust &
                                                                                          Exhaust Systems, Fuel Supply, Ingition, Seat
                                                                                          Covers, Electrical System, Wheels & Rims,
                                                                                          Bumpers & Chassis Filters, Bags & Luggage.
                                                                                          RELATED SEARCHES [Boat, The Beach Flag, Boat
                                                                                          Mount, Base Boat, Boat Motor Mount, Foulard
                                                                                          Flag, Kayak, Bimini for Marine]
                                                                                          As automotive technology continues to advance,
                                                                                          our commitment to developing the newest
                                                                                          performance products is stronger than ever. For
                                                                                          whatever you drive now and in the future, We
                                                                                          will have the most advanced performance
                                                                                          products available. RELATED SEARCHES [Boat
                                                                                          Hook, Boat For, Boat Rope, Flag Wall Metal, Boat,
                                                                                          Cafe Flag, The Beach Flag, Boat Pole, Base Boat,
                                                                                          Rod, Boat Fish]
                                                                                          Lifetime Waranty and 100% Satisfaction of
                                                                                          customer service for ensuring the long-lasting
                                                                                          enjoyment of your product.Please feel free to
                                                                                          contact our customer support team when you
                                                                                          have any question about the product ,and you
                                                                                          will receive a satisfactory reply. RELATED
                                                                                          SEARCHES [Boat Rope, Boat Mast, Boat Fish,
                                                                                          Anchor Boat, Accessory For Boat, Boat Hook,
                                                                                          Boat Mount, Boat Kayak]
                                                                                        › See more product details

                                                                                          Report incorrect product information.


   You might also like                                                                                                                                                            Page 1 of 15
   Sponsored




https://www.amazon.com/400Mm-Motorcycle-Front-Fender-Mudguard/dp/B08J49C53P/ref=sr_1_7?dchild=1&keywords=Ktm&m=A3394EO1C966Y4&qid=1603470684&s=merchant-items&sr=1-7&th=1                        1/4
